Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 1 of 918

 

 

 

 

 

Message

From: Gary Stanley [gstanley@gistrade.com]

Sent: 10/28/2019 1:11:02 PM

To: Robert L.Hart [hartrl@state.gov]

Subject: Defense and Export-import Update (Oct. 28, 2019)
Dear All,

Good Day!

Gary Stanley's Export Control Tip of the Day: A a foreign person may make a self-
determination of an item’s jurisdictional and classification status. Indeed, a foreign
person is obligated to know whether an item is subject to the ITAR or, if subject to the
EAR, how it is classified before reexporting or transferring the item in order to ensure
compliance with the ITAR’s and the EAR’s licensing and other obligations. The U.S.
exporter is responsible for determining the jurisdictional and classification status of
the items it is exporting. However, if reliable jurisdictional and classification
information has not already been provided by another party, such as the original
equipment manufacturer, then the foreign person may and, indeed, must make these
determinations itself in order to avoid violating the ITAR or the EAR if it later
reexports or retransfers the article or item. As a matter of due diligence, however, the
foreign person should seek jurisdictional and classification information from the
manufacturer of the items or the owner of the technology in question and resolve any
potential differences in interpretation. If after reviewing the ITAR’s U.S. Munitions List
(USML) and all relevant facts, doubt exists regarding whether the item is enumerated
or otherwise described on the USML, the foreign person should request from DDTC a
commodity jurisdiction determination pursuant to 22 C.F.R. § 120.4. If the item is
clearly not enumerated or otherwise described on the USML and, after reviewing the
EAR and all relevant facts, there is doubt regarding whether or where the item is
enumerated or otherwise described on the EAR’s Commerce Control List, then the
foreign person should request from the Department of Commerce’s Bureau of Industry
and Security a commodity classification determination pursuant to 15 C.F.R. § 748.3.

Today's Items:

DDTC Seeks Public Comment on Electronic Form for Voluntary Disclosures
BIS Issues Order Denying Export Privileges of Alexis Viachos of Montréal
Columbus Man Sentenced to Prison for Illegally Exporting Goods to Iran

PWN Pp

Treasury and State Announce New Humanitarian Mechanism to Increase
Transparency of Permissible Trade Supporting the Iranian People

ui

OFAC Publishes General Licenses Relating to Iran and Venezuela

m

President Trump Continues National Emergency With Respect to the Democratic

WASHSTATEC004298
10.

11.

12.

13.
14.
i5.

16.
17.
18.

19.
20.

Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 2 of 918

Republic of the Congo
EU Commission Opens Registration for 2019 Export Control Forum
UK Government's OFSI Updates Post Brexit - Russia Guidance

USTR Grants Certain Requests for Exclusion from Additional Duties on Certain
Chinese Products

USTR Publishes Exclusion Request Schedule on Additional Chinese Products
Subject to Increased Tariffs

USTR Seeks Applications for Inclusion on the Binational Panels Roster Under the
North American Free Trade Agreement

EXIM Bank Advisory Committee and Sub-Saharan Africa Advisory Committee to
Meet Oct. 30

Commerce/ITA’s Civil Nuclear Trade Advisory Committee to Meet Nov. 12
Homeland Security Advisory Committee to Meet Nov. 14

Commerce/ITA’s Environmental Technologies Trade Advisory Committee to Meet
Nov. 19

U.S. Government Contracting
U.S. Customs and U.S. Census/AES Updates

Commerce/Enforcement and Compliance and U.S. International Trade Commission
Actions and Votes

GAO and CRS Reports, Testimony, and Correspondence of Interest

U.S. Government Trade Forms and Other Information Collections Open for Public
Comment

Other Headlines

21.
22.
23.
24.
25.
26.
27.
28.
29.
30.
31.
32.
33.
34.

This Week in Congress: New Worries About the NDAA

Beijing Woos U.S. and Other Foreign Companies as Trade War Takes Toll
Amazon or Microsoft? DoD Picks a Winner for Its Controversial JEDI Contract
Key Dates Leading Up to the U.S. Pentagon's Cloud-Computing Award to Microsoft
Hypersonics Pitch Day: Air Force Woos Startups

Pentagon, With an Eye on China, Pushes for Help From American Tech

Air Force Halts Funding for Boeing’s bBallistic Missile Replacement

Analysts Predict Counterdrone Market Will Top $2B

Uphill Sledding for EOD Funding

FTC Investigates Northrop: GBSD?

How the Army Will Use Satellites to Track Land Threats in Real Time

Does Major Joint Military Procurement Really Work in the Baltics?

Opinion: Is 3-D Printing the Future of Terrorism?

Opinion: US-China Competition: The Coming Decoupling? — Analysis

WASHSTATEC004299
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 3 of 918

Upcoming Export Control and Other Trade Compliance Conferences

i. DDTC Seeks Public Comment on Electronic Form for Voluntary
Disclosures

(84 Fed. Reg. 57801) - The U.S. Department of State's Directorate of Defense Trade
Controls (DDTC) is seeking public comment on its electronic form DS-7787 - "Disclosure of
Violations of the Arms Export Control Act." interested persons have until November 27,
2019, to submit their comments.

2. BIS Issues Order Denying Export Privileges of Alexis Vlachos of
Montréal

The U.S. Department of Commerce's Bureau of Industry and Security (BIS) has issued an
Order Denying Export Privileges to Alexis Vlachos of Montréal, Québec, Canada, until
September 4, 2025. On September 4, 2018, in the U.S. District Court for the District of
Vermont, Alexis Vlachos ("Vlachos") was convicted of violating Section 38 of the Arms
Export Control Act (22 U.S.C. § 2778 (2012)) ("AECA"). Vlachos was convicted of violating
Section 38 of the AECA by knowingly and willfully exporting and causing to be exported from
the United States to Canada firearms that were designated as defense articles on the United
States Munitions List, without the required U.S. Department of State licenses. Vlachos was
sentenced to fifty-one (51) months in prison and an assessment of $200.

3. Columbus Man Sentenced to Prison for Illegally Exporting Goods to
Iran

The U.S. Department of Justice (DOJ) has announced that Behrooz Behroozian, 64,
Columbus, Ohio, has been sentenced to 20 months in prison for exporting gas and oil
pipeline parts to Iran for more than a decade in deliberate violation of a U.S. embargo and
trade sanctions. According to the sentencing memorandum filed in this case, Behroozian
used an intermediary company, Sumar Industrial Equipment, to attempt to cover-up that he
was illegally supplying industrial equipment to Iran in violation of the Emergency Economic
Powers Act (IEEPA). Behroozian exported manifolds, valves and connectors used for
industrial pipelines in the gas and oil refinement industry to Iran via Sumar and profited
$35,000 to $40,000 per year. This violated embargo and trade sanctions imposed upon Iran
by the United States in May 1995. In November 2006, Behroozian became the owner and
operator of a computer parts supplier in Dublin, Ohio, called Comtech International.
Comtech had no storefront and made no domestic sales. It seldom exported computer parts.
Instead, Comtech primarily exported industrial equipment to Sumar in the United Arab
Emirates for further exportation to Iran.

4. Treasury and State Announce New Humanitarian Mechanism to
Increase Transparency of Permissible Trade Supporting the Iranian
People

The U.S. Departments of the Treasury and State has announced a new humanitarian
mechanism to ensure unprecedented transparency into humanitarian trade with Iran. This
mechanism will help the international community perform enhanced due diligence on
humanitarian trade to ensure that funds associated with permissible trade in support of the
Iranian people are not diverted by the Iranian regime. Concurrently, Treasury’s Financial

WASHSTATEC004300
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 4 of 918

Crimes Enforcement Network (FinCEN) identified Iran as a jurisdiction of primary money
laundering concern under Section 311 of the USA PATRIOT Act, and issued a new
rulemaking to protect the U.S. financial system from malign Iranian financial activities. The
humanitarian mechanism will require foreign governments and financial institutions that
choose to participate in the mechanism to conduct enhanced due diligence and provide to
Treasury a substantial and unprecedented amount of information, with appropriate
disclosure and use restrictions, on a monthly basis, as described in guidance provided by
OFAC outlining specific requirements.

5. OFAC Publishes General Licenses Relating to Iran and Venezuela

The U.S. Department of the Treasury's Office of Foreign Assets Control (OFAC) has taken
the following actions:

e Issued General License K “Authorizing Maintenance or Wind Down of Transactions
Involving Cosco Shipping Tanker (Dalian) Co., Ltd.”

« Amended General License 5A “Authorizing Certain Transactions Related to the
Petroleos de Venezuela, S.A. 2020 8.5 Percent Bond on or After January 22, 2020.” In
conjunction with this action, OFAC is amending Frequently Asked Question 595.

6. President Trump Continues National Emergency With Respect to the
Democratic Republic of the Congo

(84 Fed. Reg. 56927) - In accordance with section 202(d) of the National Emergencies Act
(50 U.S.C. 1622(d)), President Donald J. Trump is continuing for 1 year the national
emergency with respect to the situation in or in relation to the Democratic Republic of the
Congo declared in Executive Order 13413, as amended by Executive Order 13671.

7. EU Commission Opens Registration for 2019 Export Control Forum

The European Commission and the Finnish Presidency of the Council are inviting
representatives from EU Member States and the European Parliament, industry and civil
society to participate in the 2019 Export Control Forum. The 2019 Export Control Forum will
provide an opportunity to review ongoing export control implementation and latest
developments in the EU, as well as to discuss the future of EU and global international
export controls. The 2019 Export Control Forum will be opened by representatives of the
Commission, the Presidency and the European Parliament, and will convene selected panels
of experts, to be followed by open dialogue with the stakeholders.

e Date: 13 December 2019

« Venue: Albert Borschette Conference Centre (CCAB) Room OA. Rue Froissart 36,
Brussels

e Time: 10:00 - 17:00. Registration will be open at 9:30.

e« Registration: Please register via the online registration tool. The deadline for
registration is 1 December 2019.

8. UK Government's OFSI Updates Post Brexit - Russia Guidance

WASHSTATEC004301
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 5 of 918

The U.K. Government's Office of Financial Sanctions Implementation (FSI) has updated its
guidance on the financial and investment restrictions in the Russia sanctions regime should
the UK leave the EU without a deal. This guidance does not currently apply and would only
come in to effect if the UK leaves the EU without a deal and when the Russia (Sanctions)
(EU Exit) Regulations 2019 come into force. This is therefore for information only at this
stage.

9. USTR Grants Certain Requests for Exclusion from Additional Duties
on Certain Chinese Products

(84 Fed. Reg. 57803) - In September 2018, the U.S. Trade Representative imposed
additional duties on goods of China with an annual trade value of approximately $200 billion
as part of the action in the Section 301 investigation of China's acts, policies, and practices
related to technology transfer, intellectual property, and innovation. The U.S. Trade
Representative initiated a product exclusion process in June 2019, and interested persons
have submitted requests for the exclusion of specific products. This notice announces the
U.S. Trade Representative's determination to grant certain exclusion requests, as specified
in the annex to this notice. The product exclusions announced in this notice will apply as of
the September 24, 2018, effective date of the $200 billion action, to August 7, 2020.

10. USTR Publishes Exclusion Request Schedule on Additional Chinese
Products Subject to Increased Tariffs

(84 Fed. Reg. 57144) - In a notice published at 84 Fed. Reg. 43304 (Aug. 20, 2019), the
U.S. Trade Representative announced that the Office of the U.S. Trade Representative
(USTR) would establish a process by which U.S. stakeholders may request an exclusion from
additional duties of particular products classified within a tariff subheading covered by the
August 2019 action. This notice announces that USTR will open an electronic portal for
submission of exclusion requests on October 31, 2019 for products covered by Annex A of
the August 2019 action, and sets out the specific procedures for submitting requests.

« October 31, 2019 at noon EDT: The web portal for submitting exclusion requests--
https://exclusions.USTR.gov--will open.

« January 31, 2020 at 11:59 PM EST: Last day for submitting exclusion requests.

« Responses to individual exclusion requests are due 14 days after USTR posts the
request on the online portal.

e Any replies to responses to an exclusion request are due the later of 7 days after the
close of the 14-day response period, or 7 days after the posting of a response.

11. USTR Seeks Applications for Inclusion on the Binational Panels
Roster Under the North American Free Trade Agreement

(84 Fed. Reg. 57152) - The North American Free Trade Agreement (NAFTA) provides for the
establishment of a roster of individuals to serve on binational panels convened to review
final determinations in antidumping or countervailing duty (AD/CVD) proceedings and
amendments to AD/CVD statutes of a NAFTA Party. The United States annually renews its
selections for the roster. The Office of the United States Trade Representative (USTR) invites

WASHSTATEC004302
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 6 of 918

applications from eligible individuals wishing to be included on the roster for the period April
1, 2020, through March 31, 2021. USTR must receive your application by November 29,
2019.

12. EXIM Bank Advisory Committee and Sub-Saharan Africa Advisory
Committee to Meet Oct. 30

(84 Fed. Reg. 56810) - The Export-Import Bank of the United States (EXIM) as announced
that its advisory committee and its Sub-Saharan Africa Advisory Committee will meet
Wednesday, October 30, 2019, 11:00 AM to 2:30 PM EDT, at 811 Vermont Avenue NW,
Room 1126, Washington, DC 20571. If you plan to attend, a photo ID must be presented at
the guard's desk as part of the clearance process into the building, you may contact India
Walker at external@exim.gov to be placed on an attendee list. Discussion of EXIM programs
and comments for inclusion in the report on competitiveness of the Export-Import Bank of
the United States to Congress.

13. Commerce/ITA's Civil Nuclear Trade Advisory Committee to Meet
Nov. 12

(84 Fed. Reg. 57699) - The U.S. Department of Commerce's International Trade
Administration (ITA) has announced that its Civil Nuclear Trade Advisory Committee will
meet in open sessionTuesday, November 12, 2019, 3:00 PM to 4:00 PM EST, at the U.S.
Department of Commerce, Herbert C. Hoover Building, Commerce Research Library, 1401
Constitution Ave. NW, Washington, DC 20230. Requests to register to participate (including
to speak or for auxiliary aids) and any written comments should be submitted to: Mr. Devin
Horne, Office of Energy & Environmental Industries, International Trade Administration,
Room 28018, 1401 Constitution Ave. NW, Washington, DC 20230. (Fax: 202-482- 5665;
email: devin.horne@trade.gov). Members of the public are encouraged to submit
registration requests and written comments via email to ensure timely receipt.

14. Homeland Security Advisory Committee to Meet Nov. 14

(84 Fed. Reg. 56828) - The U.S. Department of Homeland Security's Office of Partnership
and Engagement has announced that the Homeland Security Advisory Council will meet in
open session Thursday, November 14, 2019, 1:45 PM to 3:30 PM EST, in the Town Hall at
the Transportation Security Administration, 601 S 12th Street (East Building), Arlington, VA
20598. The Council will swear in new members, and review and deliberate on reports from
the Families and Children Care Panel, Emerging Technologies, Prevention of Targeted
Violence Against Faith- based Communities, and State, Local, Tribal, and Territorial
Cybersecurity subcommittees. Following this, there will be a break for public commentary.

15. Commerce/ITA's Environmental Technologies Trade Advisory
Committee to Meet Nov. 19

(84 Fed. Reg. 57698) - The U.S. Department of Commerce's International Trade
Administration (ITA) has announced that its Environmental Technologies Trade Advisory
Committee (ETTAC) will meet Tuesday, November 19, 2019, 8:45 AM to 3:30 PM EST, in the
Research Library at the U.S. Department of Commerce, 1401 Constitution Avenue NW,
Washington, DC 20230. Those interested in attending must provide notification by Friday,
November 8, at 5:00 PM EST. To register and obtain call-in information, submit comments,

WASHSTATEC004303
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 7 of 918

or request auxiliary aids, please contact: Ms. Amy Kreps, Office of Energy & Environmental
Industries (OEEI), International Trade Administration, Room 28018, 1401 Constitution
Avenue NW, Washington, DC 20230 or email: amy.kreps@trade.gov. The ETTAC will receive
briefings from ITA as well as the interagency and will discuss its priorities and objectives for
potential recommendations to the interagency through the Secretary of Commerce. Topics
to be considered during the afternoon subcommittee breakout sessions will fall under the
three themes of Trade Policy and Trade Negotiations, Trade Promotion and Export Market
Development, and Cooperation on Standards, Certifications and Regulations.

16.

17.

U.S. Government Contracting

DoD, GSA & NASA/Federal Acquisition Regulation (FAR): OMB Information Collection
Submission - Patents - Deadline for Public Comment: Dec. 23, 2019

DoD/Office of the Under Secretary of Defense for Acquisition and Sustainment: OMB
Information Collection Submission - Department of Defense Application for Priority
Rating for Production or Construction Equipment - Agency Form No.: DD Form 691 -
Deadline for Public Comment: Nov. 25, 2019

DoD/Defense Logistics Agency (DLA): OMB Information Collection Submission -
ASSIST Database - Deadline for Public Comment: Nov. 25, 2019

GSA: Notice of Announcement of Industry Engagement Event - GSA is hosting an
industry engagement event on Wednesday, November 6, 2019, from 9:00 AM to
11:00 AM EST, at the Department of Interior (DOI) Yates Auditorium at 1849 C St.
NW, Washington, DC 20240k, to highlight how section 889 of Title VII of the NDAA for
FY 2019 (hereinafter Sec. 889) will affect GSA's business and supply chain.

U.S. Customs and U.S. Census/AES Updates

U.S. Customs - CSMS #40363706 - ACE CERTIFICATION CQ Deployment Thursday
morning, Oct 24, 2019 at 0630 ET

U.S. Customs - CSMS #40371652 - Food and Drug Administration (FDA) New Center
for Tobacco (CTP) Product Subclass Code

U.S. Customs - CSMS #40373287 - Trade Policy Update for Drawback: Trade
Facilitation and Trade Enforcement Act (TFTEA) Combination Privilege Application

U.S. Customs - CSMS #40386416 - ACE PROD AND CERT EXTENDED Scheduled
Maintenance this weekend, Sat. Oct 26, 2019@ 2100 ET to 0400 ET Sun. Oct 27

U.S. Customs - CSMS #40389928 - Update for the Automated Commercial
Environment (ACE) Collections Release 1 - PZ Output Release Date

U.S. Census - Tips on How to Resolve AES Response Messages

WASHSTATEC004304
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 8 of 918

 

Fatal Error Response
Code: 068

Narrative: SRN on File; Action Not Allowed
Severity: Fatal

Reason: The Shipment is not on file in AES, therefore the
requested action is not allowed.

Resolution: When the Shipment Filing Action Request Indicator is a
Change, Replace, or X for Cancel, the Shipment Reference Number
must exist on a previous filing in AES for the filer.

Verify the Shipment Filing Action Request Indicator and the
Shipment Reference Number, correct the shipment and resubmit.

 

Fatal Error Response
Code: 808

 

 

Narrative: Improbable Destination for Commodity
Severity: Verify

Reason: For the reported Schedule B/HTS Number, the Country of
Destination Code is improbable.

Resolution: Certain products are highly unlikely to be exported to
certain Countries of Destination based on historical data and
industry input. This might indicate either a keying error or
misclassification of the product.

Verify the Schedule B/HTS Number and Country of Destination
Code, correct the shipment and resubmit (if necessary). If the
information is verified correct as reported, no action is necessary.

 

18. Commerce/Enforcement and Compliance and U.S. International
Trade Commission Actions and Votes

e Commerce/E&C - Certain Amorphous Silica Fabric From the People's Republic of
China: Rescission of Countervailing Duty Administrative Review; 2018

e Commerce/E&C - Certain Crystalline Silicon Photovoltaic Products From the People's
Republic of China: Final Results of Countervailing Duty Administrative Review; 2017

« Commerce/E&C - Certain Large Diameter Carbon and Alloy Seamless Standard, Line,
and Pressure Pipe (Over 4.5 Inches) From Japan: Rescission of Antidumping Duty
Administrative Review: 2018-2019

e Commerce/E&C - Certain Small Diameter Carbon and Alloy Seamless Standard, Line,
and Pressure Pipe (Under 4.5 Inches) From Japan: Rescission of Antidumping Duty
Administrative Review: 2018-2019

e Commerce/E&C - Certain Uncoated Paper From Brazil: Final Results of Antidumping
Duty Administrative Review; 2017-2018

WASHSTATEC004305
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 9 of 918

e Commerce/E&C - Fresh Tomatoes From Mexico: Final Determination of Sales at Less
Than Fair Value Pages 57401 - 57403 [FR DOC #2019-23341]

e Commerce/E&C - High Pressure Steel Cylinders From the People's Republic of China:
Rescission of Countervailing Duty Administrative Review: 2018

e Commerce/E&C - Mattresses From the People's Republic of China: Final Affirmative
Determination of Sales at Less Than Fair Value, and Final Affirmative Determination of
Critical Circumstances, in Part

e Commerce/E&C - Refillable Stainless Steel Kegs From Germany: Final Affirmative
Determination of Sales at Less Than Fair Value

e Commerce/E&C - Refillable Stainless Steel Kegs From the People's Republic of China:
Final Affirmative Determination of Sales at Less Than Fair Value and Final Affirmative
Determination of Critical Circumstances, in Part

e Commerce/E&C - Refillable Stainless Steel Kegs From the People's Republic of China:
Final Affirmative Countervailing Duty Determination and Final Affirmative
Determination of Critical Circumstances, in Part

« Commerce/E&C - Stainless Steel Flanges From the People's Republic of China:
Rescission of Countervailing Duty Administrative Review; 2019

« Commerce/E&C - Vertical Metal File Cabinets From the People's Republic of China:
Final Determination of Sales at Less Than Fair Value

e Commerce/E&C - Vertical Metal File Cabinets From the People's Republic of China:
Final Affirmative Countervailing Duty Determination

e USITC - USITC Releases Report on MTB Effects - This report provides a broad
assessment of the economic effects of duty suspensions and reductions on U.S.
producers, purchasers, and consumers, as well as case studies looking at the effects
on groups of products covered by the Miscellaneous Tariff Bill Act of 2018. The report
also includes recommendations from interested parties with respect to those domestic
industry sectors that might benefit from permanent duty suspensions or reductions,
with a particular focus on inequities created by tariff inversions. Much of the
information in this report comes from a survey conducted by the Commission after the
duty suspensions and reductions became effective.

e USITC - USITC Releases The Year in Trade 2018

e USITC - Certain Microfluidic Systems and Components Thereof and Products
Containing Same: Commission Determination To Review in Part a Final Initial
Determination Finding a Violation of Section 337 and To Extend the Target Date;
Schedule for Filing Written Submissions

e USITC - Certain Semiconductor Devices, Integrated Circuits, and Consumer Products

Containing the Same: Commission Determination Not To Review an Initial
Determination Terminating the Investigation Based on a Settlement Agreement and a

WASHSTATEC004306
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 10 of 918

Withdrawal of the Complaint; Termination of the Investigation

e« USITC - Certain Shaker Screens for Drilling Fluids, Components Thereof, and Related
Marketing Materials: Notice of Receipt of Complaint; Solicitation of Comments Relating
to the Public Interest

e USITC - Fresh Tomatoes From Mexico: Continuation of the Final Phase of an
Antidumping Duty Investigation and Revised Schedule

« USITC - Wooden Cabinets and Vanities From China: Scheduling of the Final Phase of
Countervailing Duty and Anti-Dumping Duty Investigations

e USITC - Government in the Sunshine Act Meeting Notice - October 31, 2019, 11:00
AM EDT

19. GAO and CRS Reports, Testimony, and Correspondence of Interest

e CRS - Brexit: Status and Outlook
e CRS - The European Parliament and U.S. Interests
« CRS - The Changing Landscape of Immigrant Investment Programs

e CRS - Australia

20. U.S. Government Trade Forms and Other Information Collections
Open for Public Comment

(84 Fed. Reg. 57054) - Agency: U.S. Dept. of Justice/Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) - Title: Informant Agreement - Agency Form No.: ATF Form 3252.2 -
Type of Review: New Collection - Deadline for Public Comment: Dec. 23, 2019

Other Headlines

21. This Week in Congress: New Worries About the NDAA

MiltiaryTimes.com, Oct. 28 - Senate Armed Services Committee officials this week will
release a “skinny” defense authorization bill plan as lawmakers grow increasingly pessimistic
about the possibility of reaching a compromise on a host of disputed issues with the massive
military policy bill. Committee Chairman Jim Inhofe, R-Okla., said last week that the move is
designed to ensure that a host of necessary items — including numerous military specialty
pay authorizations — are passed by the end of the year. But a day later, House Armed
Services Chairman Adam Smith, D-Wash., said a stripped-down version of the measure
wouldn't solve all of lawmakers’ problems. Negotiations on the broader measure have stalled
in recent weeks as Democrats and Republicans have fought over military construction
money used for President Donald Trump’s controversial border wall project.

22. Beijing Woos U.S. and Other Foreign Companies as Trade War

WASHSTATEC004307
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 11 of 918

Takes Toll

WSJ.com, Oct. 27 - China has stepped up its charm offensive to attract U.S. and other
foreign companies in recent weeks, seeking to offset the debilitating impact of the trade war
while still exchanging blistering comments with Washington. The country’s premier, Li
Keqiang, has wooed foreign companies with noticeable enthusiasm this month, telling a
roundtable of Western executives, for example, that global manufacturing enterprises are
welcome to seize opportunities as China opens up further. The move suggests a growing
realization of the trade war’s toll on the Chinese economy and on U.S. companies’
willingness to invest in China. It also reflects a recognition that foreign companies are key to
achieving Chinese leaders’ ambitions for both growth and technological advancement. The
pursuit of foreign investors comes as the Communist party elite sits down Monday for its
first top policy-setting meeting, or plenum, since early last year, during which leaders will
discuss their next five-year economic blueprint, according to Chinese officials involved in
policy making.

23. Amazon or Microsoft? DoD Picks a Winner for Its Controversial
JEDI Contract

DefenseNews.com, No. 26 - Microsoft won the contract for the Department of Defense's
enterprise cloud, potentially worth $10 billion over 10 years, the Pentagon announced Oct.
25. The tech giant won the award over Amazon Web Services, just three days after
Secretary of Defense Mark Esper recused himself from the award after months of review
because his son worked for IBM. Amazon was widely considered by industry to be the front
runner for the award. The JEDI contract process continues to be under investigation by the
DoD inspector general and stuck in federal court. The Pentagon plans to move 80 percent of
its systems over to the Joint Enterprise Defense Infrastructure cloud, better known as JEDI.
The cloud will contain both unclassified and classified data. In a statement, DoD CIO Dana
Deasy heralded the contract award as a win for the war fighter. "The National Defense
Strategy dictates that we must improve the speed and effectiveness with which we develop
and deploy modernized technical capabilities to our women and men in uniform,” DoD Chief
Information Officer Dana Deasy said. “The DoD Digital Modernization Strategy was created
to support this imperative. This award is an important step in execution of the Digital
Modernization Strategy.”

24. Key Dates Leading Up to the U.S. Pentagon's Cloud-Computing
Award to Microsoft

Reuters.com, Oct. 27 - Microsoft Corp has won the U.S. Pentagon’s $10 billion cloud-
computing contract, the Defense Department said on Friday, beating out favorite
Amazon.com Inc. The contract, called the Joint Enterprise Defense Infrastructure Cloud, or
JEDI, is part of a broad modernization of the Pentagon’s information technology systems.
Here is a timeline of important dates leading up to the award.

25. Hypersonics Pitch Day: Air Force Woos Startups

BreakingDefense.com, Oct. 25 - Hypersonics and “pitch days,” two of the hottest concepts

at the Air Force right now, will come together for the first time Nov. 7. Air Force experts will
judge products and ideas from startup firms related to solving key challenges to hypersonic
flight, such as Mach 5-plus propulsion and new materials that can withstand extremely high

WASHSTATEC004308
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 12 of 918

temperatures. Lt. Gen. Duke Richardson, military deputy to Air Force acquisition czar Will
Roper, will oversee the panel of judges who pick the winner of a same-day contract of up to
$750,000 to jumpstart their work, according to an Oct. 18 announcement from Air Force
Materiel Command’s 96th Test Wing. The pitch day will be held at the Doolittle Institute in
Niceville, Fla. “Fielding hypersonic weapons is a top priority for our warfighters. The Air
Force is leading the way, and we can use all the help we can get from innovative
companies,” Richardson said. “That’s one reason why this pitch day is so exciting.”

26. Pentagon, With an Eye on China, Pushes for Help From American
Tech

NYTimes.com, Oct. 25 - Pentagon officials have been holding private discussions with tech
industry executives to wrestle with a key question: how to ensure future supplies of the
advanced computer chips needed to retain America’s military edge. The talks, some of which
predate the Trump administration, recently took on an increased urgency, according to
people who were involved or briefed on the discussions. Pentagon officials encouraged chip
executives to consider new production lines for semiconductors in the United States, said
the people, who declined to be identified because the talks were confidential. The
discussions are being driven by the Pentagon's increased dependence on chips made
abroad, especially in Taiwan, as well as recent tensions with China, these people said. One
chip maker, the Taiwan Semiconductor Manufacturing Company, better known as TSMC,
plays a particularly crucial role producing commercial chips that also have applications for
aircraft, satellites, drones and wireless communications. And because of unrest over the
past few months in the semiautonomous Chinese territory of Hong Kong, some Pentagon
officials and chip executives have wondered about situations that could force suppliers in
Taiwan to limit or cut off silicon shipments, the people said.

27. Air Force Halts Funding for Boeing's bBallistic Missile Replacement

WashingtonPost.com, Oct. 22 - The Air Force has halted funding for Boeing’s $349 million
ballistic missile development effort, effectively clearing the way for a Northrop Grumman-led
team to become the only bidder for one of the Pentagon’s most expensive weapons
production programs. The move is an apparent response to Boeing’s recent announcement
that it will drop out of the Ground Based Strategic Deterrent program, an $85 billion project
to replace the nation’s Minuteman III ballistic missiles. The Defense Department appears
unwilling to pay Boeing to develop a next-generation ballistic missile when the company is
refusing to submit that missile for review. A Boeing representative said the company is
disappointed in the Air Force’s decision not to allot more funding for its missile.

28. Analysts Predict Counterdrone Market Will Top $2B

C4ISRNet.com, Oct. 28 - The three biggest obstacles facing the counterdrone market are
the law, the nature of the threat, and the technology itself. In fairness, those are obstacles
to the adoption of most any national security technology. A new analysis by investment
consultants Frost & Sullivan tackles the counterdrone market, an area of high interest, no
consensus, and much proverbial snake oil. The report projects a counterdrone market whose
revenues will exceed $2 billion by 2024. What legal obstacles counterdrone systems face
depend on how, exactly, the equipment works to stop a drone. “Adoption of these
[counterdrone] technologies is limited by individual country rules against wiretapping,
jamming, and computer hacking — all methods employed by various C-UAS,” said Michael
Blades of Frost & Sullivan.

WASHSTATEC004309
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 13 of 918

29. Uphill Sledding for EOD Funding

NationalDefenseMagazine.org, Oct. 28 - Once a high-profile mission set, the military’s
explosive ordnance disposal community is now receiving less attention — and less money —
from lawmakers. Just a decade ago, policymakers were pumping billions of dollars annually
into initiatives to counter improvised explosive devices that were being used to target U.S.
troops overseas. The film “The Hurt Locker,” about a fictional EOD team operating in Iraq,
won an Oscar for Best Picture. But times have changed. “We became very well publicized
and we became a very big thing during the height of the IED years,” noted Maj. Daniel Long
with the Air Force’s congressional liaison office. “As we've withdrawn out of Iraq, as
Afghanistan starts to pull down, I don’t know that we normally get the same amount of
attention that we have previously, which is frankly a bit of a problem” because of the
ongoing threat, he said at the National Defense Industrial Association’s Global EOD
Symposium and Exhibition. Between 2006 and 2009, the Joint Improvised Explosive Device
Defeat Organization received more than $16 billion, according to the Government
Accountability Office. By 2015, the renamed Joint Improvised-Threat Defeat Organization
was receiving less than $600 million annually, and its budgets have remained relatively flat
since then.

30. FTC Investigates Northrop: GBSD?

BreakingDefense.com, Oct. 24 - The Federal Trade Commission appears to be investigating
whether Northrop Grumman acted in restraint of trade and violated an order requiring the
company to sell its solid motor rocket engines on “a non-discriminatory basis to all
competitors for missile contracts.” Northrop disclosed the investigation today in its quarterly
report: “In October 2019, the company received a civil investigative demand from the FTC
requesting certain information relating to a potential issue of the company’s compliance with
the Order in connection with a pending strategic missile competition. The company is
working to respond to the request. We believe the company has been and continues to be in
full compliance with the Order, but we cannot predict any potential impact on the pending
competition.” Now, that does not make clear that the FTC is looking at the Ground Based
Strategic Deterrent (GBSD), but there aren't a lot of other candidates for “a strategic missile
competition” and it refers to an “Order.”

31. How the Army Will Use Satellites to Track Land Threats in Real
Time

C4ISRNet.com, Oct. 25 - The Army has needs. One of those needs is the ability to track and
target land threats that are beyond the war fighters’ line of sight. Though much of the focus
on space sensing capabilities is directed at missile defense or space situational awareness,
the ability to see time-sensitive ground threats like tanks beyond the line of sight of ground
forces is essential for the war fighter. To help build this capability, the Army is teaming with
the Space Development Agency on a space-based sensor layer dedicated to deep targeting
that can feed information to the war fighter on the ground in real time. The SDA is actually
developing a trio of sensing capabilities in space: a layer dedicated to tracking hypersonic
weapons and ballistic missiles; a layer dedicated to space situational awareness and
investigating objects in cislunar orbit; and a layer dedicated to detecting and maintaining
custody of time-sensitive ground threats.

WASHSTATEC004310
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 14 of 918

32. Does Major Joint Military Procurement Really Work in the Baltics?

DefenseNews.com, Oct. 28 - On paper, the Baltic nations appear to have closely aligned
defense modernization needs that make the joint procurement of advanced military
equipment a no-brainer. After all, Latvia, Estonia and Lithuania have historically shared
national interests, are currently facing a similar threat from Russia and each have relatively
small defense budgets. Joint procurement would drive down costs for large defense articles
by allowing the smaller Baltic nations to buy in greater numbers. It would also allow the
countries to share maintenance responsibilities, which would save money. And it would drive
greater interoperability in countering an adversary’s simultaneous attack all three nations.
But then there’s the reality of the situation. “I think there are many misperceptions on Baltic
integration,” Janis Garisons, state secretary for the Latvian Ministry of Defence, told Defense
News during a September visit to Washington. “I think this is a little bit of a wrong
perception that there is a lot of added value in those common procurements.”

33. Opinion: Is 3-D Printing the Future of Terrorism?

WSjJ.com, Oct. 25 - On Oct. 9, a gunman tried to massacre worshipers on Yom Kippur at a
synagogue in Halle, Germany, and crossed a new threshold: It was the first time a terrorist
perpetrated a deadly attack with homemade weapons using 3-D-printed components—
including a 3-D-printed gun. Instead of the slaughter the gunman had hoped for, he killed
two people—in part because he couldn’t get past a locked synagogue door, in part because
what he called his “improvised guns” jammed or failed to fire. But the Halle attack shouldn't
be dismissed as a macabre flop. The killer was interested not just in murder but in
inspiration. In an online manifesto that German authorities have confirmed he wrote, the
gunman styled himself a pioneer on a trial run: He wanted to use emerging technologies to
encourage subsequent terrorists to follow in his footsteps and perfect his tactics. His goal
was what security experts call “proof of concept.” .. . The self-made Halle arsenal is a
harbinger of a worrisome new era. The shooter sought to demonstrate the possibility of
making simple, lethal, hard-to-trace, homemade guns that can be used by furtive lone-wolf
terrorists like himself, as well as by larger extremist groups trying to lie low. More such
attempts will likely follow, each building on the other to become increasingly deadly.

34. Opinion: US-China Competition: The Coming Decoupling? — Analysis

Eurasiareview.com, Oct. 27 - The United States and China are now clearly locked in a
competition over dominance of the technologies of the future. At the same time, some
elements of key government organisations on both sides are pushing for a major decoupling
of very intertwined supply chains and value generation ecosystems that have developed
over more than 30 years. How did we get to the point where zero sum competition and
some level of decoupling are now widely accepted in government, academic, and business
circles, and companies on both sides are acting in ways that will both heighten the
competition and accelerate the decoupling? All this in several short years? Several parallel
processes came together to produce this, which is happening in some sense organically,
with no clear long-term thinking in either capital that accounts for the economic and national
security costs, and second-, third-, and fourth- order effects. US policy towards China on
technology issues has been driven by four major factors, some stemming from long standing
concerns, and others coming out of recent developments around advanced technologies,
where Chinese firms are suddenly both a supplier and collaborator and a new competitor.

Upcoming Export Control and Other Trade Compliance Conferences

WASHSTATEC004311
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 15 of 918

Oct. 29-30 - Aéro Montréal and Cirrus Research Associates - Training on the Canadian
Defence Market - Montreal

Nov. 4-5 - Aéro Montréal and McCarter & English - Training on the US Market -
Montreal

Nov. 5 - America’s Small Business Development Centers and M-PALM - Automated
Commercial Environment (ACE) Export Compliance Seminar - Baltimore - Lofts Hotel

Nov. 5-6 - U.S. Dept. of Commerce/Bureau of Industry and Security (BIS) - Complying
with U.S. Export Controls - Huntsville, AL

Nov. 12 - US Dept. of the Treasury/ Office of Foreign Assets Control (OFAC) - 2019
OFAC Symposium - Washington, DC - Walter E. Washington Convention Center

Nov. 12-13 - Nielsonsmith - Customs Compliance in Europe 2019 - Diisseldorf,
Germany

Nov. 18 - Cnxtd (“Connected”) Inc. - 2019 International Conference on the EU
Cybersecurity Act - Brussels - Hotel Brussels

Nov. 19 - C5 Group - European Forum on U.S. Export Controls - Brussels
Nov. 20-21 - C5 Group - European U.S. Defence Contracting - Brussels
Nov. 20-21 - Nielsonsmith - The European Anti-Corruption Summit - Munich, Germany

Dec. 3-4 - C5 Group - 12th Advanced Conference on Customs Compliance - London - St.
James’ Court, A Taj Hotel

Dec. 4-5 - American Conference Institute - 36th International Conference on the
Foreign Corrupt Practices Act - Washington, DC

Dec. 10-11 - American Conference Institute - 10th Annual New York Forum on
Economic Sanctions - New York City

Dec. 11 - German Government/ Federal Office of Economics and Export Control - Lith
Information Day Export Control 2019 -Frankfurt - Cape Europa, Osloer Str. 5, 60327
Frankfurt am Main

Dec. 13 - European Commission - 2019 Export Control Forum - Brussels - Albert
Borschette Conference Centre (CCAB) Room CCABOA Rue Froissart 36

Jan. 23-24 - American Conference Institute - AML & OFAC Compliance for the
Insurance Industry - New York City

Jan. 28-29 - American Conference Institute - 9th Forum on U.S. Export & Re-Export
Compliance for Canadian Operations - Toronto - Toronto Airport Marriott Hotel - Gary
Stanley, Editor of Defense and Export-Import Update, will once again co-chair this
important conference.

Jan. 30-31 - American Conference Institute - 14th Forum on the Foreign Corrupt
Practices Act - Houston

WASHSTATEC004312
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 16 of 918

Feb. 5-6 - Nielsonsmith - Export Compliance in Europe - Munich, Germany

Feb. 11-12 - Nielsonsmith - European, EU and EU Member State Trade Controls
Compliance for North American Companies Summit - Washington, DC

Feb. 24-26 - Society for International Affairs - 2020 Winter Back to Basics Conference
- Las Vegas - Westin Las Vegas Hotel

We hope this update proves helpful. If you have questions about any of these
developments, please do not hesitate to call us. If you received this free newsletter from a
colleague or friend and would like to subscribe directly, please just e-mail your name, title,
company, and e-mail address to gstanley@gistrade.com.

Cordially yours,

Gary L. Stanley

President

Global Legal Services, PC
5335 Wisconsin Avenue, N.W.
Suite 440

Washington, D.C.20015

Tel. +1 (202) 686-4854

Fax +1 (202) 686-2624
Mobile +1 (202) 352-3059
E-mail gstanley@glstrade.com

 

WASHSTATEC004313
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 17 of 918

 

 

 

 

 

 

Message

From: Gary Stanley [gstanley@glstrade.com]

Sent: 10/28/2019 1:11:02 PM

To: John A.Foster [FosterJA2 @state.gov]

Subject: Defense and Export-Import Update (Oct. 28, 2019)
Dear All,

Good Day!

Gary Stanley's Export Control Tip of the Day: A a foreign person may make a self-
determination of an item’s jurisdictional and classification status. Indeed, a foreign
person is obligated to know whether an item is subject to the ITAR or, if subject to the
EAR, how it is classified before reexporting or transferring the item in order to ensure
compliance with the ITAR’s and the EAR’s licensing and other obligations. The U.S.
exporter is responsible for determining the jurisdictional and classification status of
the items it is exporting. However, if reliable jurisdictional and classification
information has not already been provided by another party, such as the original
equipment manufacturer, then the foreign person may and, indeed, must make these
determinations itself in order to avoid violating the ITAR or the EAR if it later
reexports or retransfers the article or item. As a matter of due diligence, however, the
foreign person should seek jurisdictional and classification information from the
manufacturer of the items or the owner of the technology in question and resolve any
potential differences in interpretation. If after reviewing the ITAR’s U.S. Munitions List
(USML) and all relevant facts, doubt exists regarding whether the item is enumerated
or otherwise described on the USML, the foreign person should request from DDTC a
commodity jurisdiction determination pursuant to 22 C.F.R. § 120.4. If the item is
clearly not enumerated or otherwise described on the USML and, after reviewing the
EAR and all relevant facts, there is doubt regarding whether or where the item is
enumerated or otherwise described on the EAR’s Commerce Control List, then the
foreign person should request from the Department of Commerce’s Bureau of Industry
and Security a commodity classification determination pursuant to 15 C.F.R. § 748.3.

Today's Items:

DDTC Seeks Public Comment on Electronic Form for Voluntary Disclosures
BIS Issues Order Denying Export Privileges of Alexis Viachos of Montréal
Columbus Man Sentenced to Prison for Illegally Exporting Goods to Iran

fwWN Pm

Treasury and State Announce New Humanitarian Mechanism to Increase
Transparency of Permissible Trade Supporting the Iranian People

5. OFAC Publishes Genera! Licenses Relating to Iran and Venezuela

WASHSTATEC004314
10.

11.

12.

13.
14.
15.

16.
17.
18.

19.
20.

Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 18 of 918

. President Trump Continues National Emergency With Respect to the Democratic

Republic of the Congo

. EU Commission Opens Registration for 2019 Export Control Forum
. UK Government's OFSI Updates Post Brexit - Russia Guidance
. USTR Grants Certain Requests for Exclusion from Additional Duties on Certain

Chinese Products

USTR Publishes Exclusion Request Schedule on Additional Chinese Products
Subject to Increased Tariffs

USTR Seeks Applications for Inclusion on the Binational Panels Roster Under the
North American Free Trade Agreement

EXIM Bank Advisory Committee and Sub-Saharan Africa Advisory Committee to
Meet Oct. 30

Commerce/ITA's Civil Nuclear Trade Advisory Committee to Meet Nov. 12
Homeland Security Advisory Committee to Meet Nov. 14

Commerce/ITA's Environmental Technologies Trade Advisory Committee to Meet
Nov. 19

U.S. Government Contracting
U.S. Customs and U.S. Census/AES Updates

Commerce/Enforcement and Compliance and U.S. International Trade
Commission Actions and Votes

GAO and CRS Reports, Testimony, and Correspondence of Interest

U.S. Government Trade Forms and Other Information Collections Open for Public
Comment

Other Headlines

21.
22.
23.
24.

25.
26.
27.
28.
29.
30.
31.
32.
33.

This Week in Congress: New Worries About the NDAA
Beijing Woos U.S. and Other Foreign Companies as Trade War Takes Toll
Amazon or Microsoft? DoD Picks a Winner for Its Controversial JEDI Contract

Key Dates Leading Up to the U.S. Pentagon's Cloud-Computing Award to
Microsoft

Hypersonics Pitch Day: Air Force Woos Startups

Pentagon, With an Eye on China, Pushes for Help From American Tech
Air Force Halts Funding for Boeing’s bBallistic Missile Replacement
Analysts Predict Counterdrone Market Will Top $2B

Uphill Sledding for EOD Funding

FTC Investigates Northrop: GBSD?

How the Army Will Use Satellites to Track Land Threats in Real Time
Does Major Joint Military Procurement Really Work in the Baltics?
Opinion: Is 3-D Printing the Future of Terrorism?

WASHSTATEC004315
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 19 of 918

34. Opinion: US-China Competition: The Coming Decoupling? ~ Analysis
Upcoming Export Control and Other Trade Compliance Conferences

1. DDTC Seeks Public Comment on Electronic Form for Voluntary
Disclosures

(84 Fed. Reg. 57801) - The U.S. Department of State's Directorate of Defense Trade
Controls (DDTC) is seeking public comment on its electronic form DS-7787 - "Disclosure of
Violations of the Arms Export Control Act." interested persons have until November 27,
2019, to submit their comments.

2. BIS Issues Order Denying Export Privileges of Alexis Viachos of
Montréal

The U.S. Department of Commerce's Bureau of Industry and Security (BIS) has issued an
Order Denying Export Privileges to Alexis Vlachos of Montréal, Québec, Canada, until
September 4, 2025. On September 4, 2018, in the U.S. District Court for the District of
Vermont, Alexis Vlachos ("Vlachos") was convicted of violating Section 38 of the Arms
Export Control Act (22 U.S.C. § 2778 (2012)) ("AECA"). Viachos was convicted of violating
Section 38 of the AECA by knowingly and willfully exporting and causing to be exported from
the United States to Canada firearms that were designated as defense articles on the United
States Munitions List, without the required U.S. Department of State licenses. Vlachos was
sentenced to fifty-one (51) months in prison and an assessment of $200.

3. Columbus Man Sentenced to Prison for Illegally Exporting Goods
to Iran

The U.S. Department of Justice (DOJ) has announced that Behrooz Behroozian, 64,
Columbus, Ohio, has been sentenced to 20 months in prison for exporting gas and oil
pipeline parts to Iran for more than a decade in deliberate violation of a U.S. embargo and
trade sanctions. According to the sentencing memorandum filed in this case, Behroozian
used an intermediary company, Sumar Industrial Equipment, to attempt to cover-up that he
was illegally supplying industrial equipment to Iran in violation of the Emergency Economic
Powers Act (IEEPA). Behroozian exported manifolds, valves and connectors used for
industrial pipelines in the gas and oil refinement industry to Iran via Sumar and profited
$35,000 to $40,000 per year. This violated embargo and trade sanctions imposed upon Iran
by the United States in May 1995. In November 2006, Behroozian became the owner and
operator of a computer parts supplier in Dublin, Ohio, called Comtech International.
Comtech had no storefront and made no domestic sales. It seldom exported computer parts.
Instead, Comtech primarily exported industrial equipment to Sumar in the United Arab
Emirates for further exportation to Iran.

4. Treasury and State Announce New Humanitarian Mechanism to
Increase Transparency of Permissible Trade Supporting the
Iranian People

The U.S. Departments of the Treasury and State has announced a new humanitarian
mechanism to ensure unprecedented transparency into humanitarian trade with Iran. This

WASHSTATEC004316
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 20 of 918

mechanism will help the international community perform enhanced due diligence on
humanitarian trade to ensure that funds associated with permissible trade in support of the
Iranian people are not diverted by the Iranian regime. Concurrently, Treasury’s Financial
Crimes Enforcement Network (FinCEN) identified Iran as a jurisdiction of primary money
laundering concern under Section 311 of the USA PATRIOT Act, and issued a new
rulemaking to protect the U.S. financial system from malign Iranian financial activities. The
humanitarian mechanism will require foreign governments and financial institutions that
choose to participate in the mechanism to conduct enhanced due diligence and provide to
Treasury a substantial and unprecedented amount of information, with appropriate
disclosure and use restrictions, on a monthly basis, as described in guidance provided by
OFAC outlining specific requirements.

5. OFAC Publishes General Licenses Relating to Iran and Venezuela

The U.S. Department of the Treasury's Office of Foreign Assets Control (OFAC) has taken
the following actions:

« Issued General License K “Authorizing Maintenance or Wind Down of Transactions
Involving Cosco Shipping Tanker (Dalian) Co., Ltd.”

e Amended General License 5A “Authorizing Certain Transactions Related to the
Petréleos de Venezuela, S.A. 2020 8.5 Percent Bond on or After January 22, 2020.” In
conjunction with this action, OFAC is amending Frequently Asked Question 595.

6. President Trump Continues National Emergency With Respect to
the Democratic Republic of the Congo

(84 Fed. Reg. 56927) - In accordance with section 202(d) of the National Emergencies Act
(50 U.S.C. 1622(d)), President Donald J. Trump is continuing for 1 year the national
emergency with respect to the situation in or in relation to the Democratic Republic of the
Congo declared in Executive Order 13413, as amended by Executive Order 13671.

7. EU Commission Opens Registration for 2019 Export Control Forum

The European Commission and the Finnish Presidency of the Council are inviting
representatives from EU Member States and the European Parliament, industry and civil
society to participate in the 2019 Export Control Forum. The 2019 Export Control Forum will
provide an opportunity to review ongoing export control implementation and latest
developments in the EU, as well as to discuss the future of EU and global international
export controls. The 2019 Export Control Forum will be opened by representatives of the
Commission, the Presidency and the European Parliament, and will convene selected panels
of experts, to be followed by open dialogue with the stakeholders.

e Date: 13 December 2019

e Venue: Albert Borschette Conference Centre (CCAB) Room OA. Rue Froissart 36,
Brussels

e Time: 10:00 - 17:00. Registration will be open at 9:30.

e« Registration: Please register via the online registration tool. The deadline for
registration is 1 December 2019.

WASHSTATEC004317
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 21 of 918

8. UK Government's OFSI Updates Post Brexit - Russia Guidance

The U.K. Government's Office of Financial Sanctions Implementation (FSI) has updated its
guidance on the financial and investment restrictions in the Russia sanctions regime should
the UK leave the EU without a deal. This guidance does not currently apply and would only
come in to effect if the UK leaves the EU without a deal and when the Russia (Sanctions)
(EU Exit) Regulations 2019 come into force. This is therefore for information only at this
stage.

9. USTR Grants Certain Requests for Exclusion from Additional
Duties on Certain Chinese Products

(84 Fed. Reg. 57803) - In September 2018, the U.S. Trade Representative imposed
additional duties on goods of China with an annual trade value of approximately $200 billion
as part of the action in the Section 301 investigation of China's acts, policies, and practices
related to technology transfer, intellectual property, and innovation. The U.S. Trade
Representative initiated a product exclusion process in June 2019, and interested persons
have submitted requests for the exclusion of specific products. This notice announces the
U.S. Trade Representative's determination to grant certain exclusion requests, as specified
in the annex to this notice. The product exclusions announced in this notice will apply as of
the September 24, 2018, effective date of the $200 billion action, to August 7, 2020.

10. USTR Publishes Exclusion Request Schedule on Additional
Chinese Products Subject to Increased Tariffs

(84 Fed. Reg. 57144) - In a notice published at 84 Fed. Reg. 43304 (Aug. 20, 2019), the
U.S. Trade Representative announced that the Office of the U.S. Trade Representative
(USTR) would establish a process by which U.S. stakeholders may request an exclusion from
additional duties of particular products classified within a tariff subheading covered by the
August 2019 action. This notice announces that USTR will open an electronic portal for
submission of exclusion requests on October 31, 2019 for products covered by Annex A of
the August 2019 action, and sets out the specific procedures for submitting requests.

e October 31, 2019 at noon EDT: The web portal for submitting exclusion requests--
https://exclusions.USTR.gov--will open.

e January 31, 2020 at 11:59 PM EST: Last day for submitting exclusion requests.

e Responses to individual exclusion requests are due 14 days after USTR posts the
request on the online portal.

« Any replies to responses to an exclusion request are due the later of 7 days after the
close of the 14-day response period, or 7 days after the posting of a response.

11. USTR Seeks Applications for Inclusion on the Binational Panels
Roster Under the North American Free Trade Agreement

(84 Fed. Reg. 57152) - The North American Free Trade Agreement (NAFTA) provides for the
establishment of a roster of individuals to serve on binational panels convened to review
final determinations in antidumping or countervailing duty (AD/CVD) proceedings and

WASHSTATEC004318
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 22 of 918

amendments to AD/CVD statutes of a NAFTA Party. The United States annually renews its
selections for the roster. The Office of the United States Trade Representative (USTR) invites
applications from eligible individuals wishing to be included on the roster for the period April
1, 2020, through March 31, 2021. USTR must receive your application by November 29,
2019.

12. EXIM Bank Advisory Committee and Sub-Saharan Africa Advisory
Committee to Meet Oct. 30

(84 Fed. Reg. 56810) - The Export-Import Bank of the United States (EXIM) as announced
that its advisory committee and its Sub-Saharan Africa Advisory Committee will meet
Wednesday, October 30, 2019, 11:00 AM to 2:30 PM EDT, at 811 Vermont Avenue NW,
Room 1126, Washington, DC 20571. If you plan to attend, a photo ID must be presented at
the guard's desk as part of the clearance process into the building, you may contact India
Walker at external@exim.gov to be placed on an attendee list. Discussion of EXIM programs
and comments for inclusion in the report on competitiveness of the Export-Import Bank of
the United States to Congress.

13. Commerce/ITA's Civil Nuclear Trade Advisory Committee to Meet
Nov. 12

(84 Fed. Reg. 57699) - The U.S. Department of Commerce's International Trade
Administration (ITA) has announced that its Civil Nuclear Trade Advisory Committee will
meet in open sessionTuesday, November 12, 2019, 3:00 PM to 4:00 PM EST, at the U.S.
Department of Commerce, Herbert C. Hoover Building, Commerce Research Library, 1401
Constitution Ave. NW, Washington, DC 20230. Requests to register to participate (including
to speak or for auxiliary aids) and any written comments should be submitted to: Mr. Devin
Horne, Office of Energy & Environmental Industries, International Trade Administration,
Room 28018, 1401 Constitution Ave. NW, Washington, DC 20230. (Fax: 202-482- 5665;
email: devin.horne@trade.gov). Members of the public are encouraged to submit
registration requests and written comments via email to ensure timely receipt.

14. Homeland Security Advisory Committee to Meet Nov. 14

(84 Fed. Reg. 56828) - The U.S. Department of Homeland Security's Office of Partnership
and Engagement has announced that the Homeland Security Advisory Council will meet in
open session Thursday, November 14, 2019, 1:45 PM to 3:30 PM EST, in the Town Hall at
the Transportation Security Administration, 601 S 12th Street (East Building), Arlington, VA
20598. The Council will swear in new members, and review and deliberate on reports from
the Families and Children Care Panel, Emerging Technologies, Prevention of Targeted
Violence Against Faith- based Communities, and State, Local, Tribal, and Territorial
Cybersecurity subcommittees. Following this, there will be a break for public commentary.

15. Commerce/ITA's Environmental Technologies Trade Advisory
Committee to Meet Nov. 19

(84 Fed. Reg. 57698) - The U.S. Department of Commerce's International Trade
Administration (ITA) has announced that its Environmental Technologies Trade Advisory
Committee (ETTAC) will meet Tuesday, November 19, 2019, 8:45 AM to 3:30 PM EST, in the
Research Library at the U.S. Department of Commerce, 1401 Constitution Avenue NW,

WASHSTATEC004319
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 23 of 918

Washington, DC 20230. Those interested in attending must provide notification by Friday,
November 8, at 5:00 PM EST. To register and obtain call-in information, submit comments,
or request auxiliary aids, please contact: Ms. Amy Kreps, Office of Energy & Environmental
Industries (OEEI), International Trade Administration, Room 28018, 1401 Constitution
Avenue NW, Washington, DC 20230 or email: amy.kreps@trade.gov. The ETTAC will receive
briefings from ITA as well as the interagency and will discuss its priorities and objectives for
potential recommendations to the interagency through the Secretary of Commerce. Topics
to be considered during the afternoon subcommittee breakout sessions will fall under the
three themes of Trade Policy and Trade Negotiations, Trade Promotion and Export Market
Development, and Cooperation on Standards, Certifications and Regulations.

16. U.S. Government Contracting

e DoD, GSA & NASA/Federal Acquisition Regulation (FAR): OMB Information Collection
Submission - Patents - Deadline for Public Comment: Dec. 23, 2019

« DoD/Office of the Under Secretary of Defense for Acquisition and Sustainment: OMB
Information Collection Submission - Department of Defense Application for Priority
Rating for Production or Construction Equipment - Agency Form No.: DD Form 691 -
Deadline for Public Comment: Nov. 25, 2019

« DoD/Defense Logistics Agency (DLA): OMB Information Collection Submission -
ASSIST Database - Deadline for Public Comment: Nov. 25, 2019

e GSA: Notice of Announcement of Industry Engagement Event - GSA is hosting an
industry engagement event on Wednesday, November 6, 2019, from 9:00 AM to
11:00 AM EST, at the Department of Interior (DOI) Yates Auditorium at 1849 C St.

NW, Washington, DC 20240k, to highlight how section 889 of Title VII of the NDAA for
FY 2019 (hereinafter Sec. 889) will affect GSA's business and supply chain.

17. U.S. Customs and U.S. Census/AES Updates

e U.S. Customs - CSMS #40363706 - ACE CERTIFICATION CQ Deployment Thursday
morning, Oct 24, 2019 at 0630 ET

e U.S. Customs - CSMS #40371652 - Food and Drug Administration (FDA) New Center
for Tobacco (CTP) Product Subclass Code

e U.S. Customs - CSMS #40373287 - Trade Policy Update for Drawback: Trade
Facilitation and Trade Enforcement Act (TFTEA) Combination Privilege Application

e U.S. Customs - CSMS #40386416 - ACE PROD AND CERT EXTENDED Scheduled
Maintenance this weekend, Sat. Oct 26, 2019@ 2100 ET to 0400 ET Sun. Oct 27

e U.S. Customs - CSMS #40389928 - Update for the Automated Commercial
Environment (ACE) Collections Release 1 ~ PZ Output Release Date

e U.S. Census - Tips on How to Resolve AES Response Messages

WASHSTATEC004320
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 24 of 918

 

Fatal Error Response
Code: 068

Narrative: SRN on File; Action Not Allowed
Severity: Fatal

Reason: The Shipment is not on file in AES, therefore the
requested action is not allowed.

Resolution: When the Shipment Filing Action Request Indicator is
a Change, Replace, or X for Cancel, the Shipment Reference
Number must exist on a previous filing in AES for the filer.

Verify the Shipment Filing Action Request Indicator and the
Shipment Reference Number, correct the shipment and resubmit.

 

Fatal Error Response
Code: 808

 

Narrative: Improbable Destination for Commodity
Severity: Verify

Reason: For the reported Schedule B/HTS Number, the Country of
Destination Code is improbable. 2

Resolution: Certain products are highly unlikely to be exported to
certain Countries of Destination based on historical data and
industry input. This might indicate either a keying error or
misclassification of the product.

Verify the Schedule B/HTS Number and Country of Destination
Code, correct the shipment and resubmit (if necessary). If the

 

information is verified correct as reported, no action is necessary.

 

18. Commerce/ Enforcement and Compliance and U.S. International
Trade Commission Actions and Votes

e Commerce/E&C - Certain Amorphous Silica Fabric From the People's Republic of
China: Rescission of Countervailing Duty Administrative Review; 2018

e Commerce/E&C - Certain Crystalline Silicon Photovoltaic Products From the People's
Republic of China: Final Results of Countervailing Duty Administrative Review; 2017

« Commerce/E&C - Certain Large Diameter Carbon and Alloy Seamless Standard, Line,
and Pressure Pipe (Over 4.5 Inches) From Japan: Rescission of Antidumping Duty
Administrative Review: 2018-2019

e Commerce/E&C - Certain Small Diameter Carbon and Alloy Seamless Standard, Line,
and Pressure Pipe (Under 4.5 Inches} From Japan: Rescission of Antidumping Duty
Administrative Review: 2018-2019

e Commerce/E&C - Certain Uncoated Paper From Brazil: Final Results of Antidumping
Duty Administrative Review; 2017-2018

WASHSTATEC004321
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 25 of 918

e Commerce/E&C - Fresh Tomatoes From Mexico: Final Determination of Sales at Less
Than Fair Value Pages 57401 - 57403 [FR DOC #2019-23341]

e Commerce/E&C - High Pressure Steel Cylinders From the People's Republic of China:
Rescission of Countervailing Duty Administrative Review: 2018

e Commerce/E&C - Mattresses From the People's Republic of China: Final Affirmative
Determination of Sales at Less Than Fair Value, and Final Affirmative Determination of
Critical Circumstances, in Part

e Commerce/E&C - Refillable Stainless Steel Kegs From Germany: Final Affirmative
Determination of Sales at Less Than Fair Value

e Commerce/E&C - Refillable Stainless Steel Kegs From the People's Republic of China:
Final Affirmative Determination of Sales at Less Than Fair Value and Final Affirmative
Determination of Critical Circumstances, in Part

e Commerce/E&C - Refillable Stainless Steel Kegs From the People's Republic of China:
Final Affirmative Countervailing Duty Determination and Final Affirmative
Determination of Critical Circumstances, in Part

« Commerce/E&C - Stainless Steel Flanges From the People's Republic of China:
Rescission of Countervailing Duty Administrative Review; 2019

« Commerce/E&C - Vertical Metal File Cabinets From the People's Republic of China:
Final Determination of Sales at Less Than Fair Value

e Commerce/E&C - Vertical Metal File Cabinets From the People's Republic of China:
Final Affirmative Countervailing Duty Determination

e USITC - USITC Releases Report on MTB Effects - This report provides a broad
assessment of the economic effects of duty suspensions and reductions on U.S.
producers, purchasers, and consumers, as well as case studies looking at the effects
on groups of products covered by the Miscellaneous Tariff Bill Act of 2018. The report
also includes recommendations from interested parties with respect to those domestic
industry sectors that might benefit from permanent duty suspensions or reductions,
with a particular focus on inequities created by tariff inversions. Much of the
information in this report comes from a survey conducted by the Commission after the
duty suspensions and reductions became effective.

e USITC - USITC Releases The Year in Trade 2018

e USITC - Certain Microfluidic Systems and Components Thereof and Products
Containing Same: Commission Determination To Review in Part a Final Initial
Determination Finding a Violation of Section 337 and To Extend the Target Date;
Schedule for Filing Written Submissions

e USITC - Certain Semiconductor Devices, Integrated Circuits, and Consumer Products

Containing the Same: Commission Determination Not To Review an Initial
Determination Terminating the Investigation Based on a Settlement Agreement and a

WASHSTATEC004322
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 26 of 918

Withdrawal of the Complaint; Termination of the Investigation

e« USITC - Certain Shaker Screens for Drilling Fluids, Components Thereof, and Related
Marketing Materials: Notice of Receipt of Complaint; Solicitation of Comments Relating
to the Public Interest

e USITC - Fresh Tomatoes From Mexico: Continuation of the Final Phase of an
Antidumping Duty Investigation and Revised Schedule

« USITC - Wooden Cabinets and Vanities From China: Scheduling of the Final Phase of
Countervailing Duty and Anti-Dumping Duty Investigations

e USITC - Government in the Sunshine Act Meeting Notice - October 31, 2019, 11:00
AM EDT

19. GAO and CRS Reports, Testimony, and Correspondence of
Interest

e CRS - Brexit: Status and Outlook
« CRS - The European Parliament and U.S. Interests
e CRS - The Changing Landscape of Immigrant Investment Programs

e CRS - Australia

20. U.S. Government Trade Forms and Other Information Collections
Open for Public Comment

(84 Fed. Reg. 57054) - Agency: U.S. Dept. of Justice/Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) - Title: Informant Agreement - Agency Form No.: ATF Form 3252.2 -
Type of Review: New Collection - Deadline for Public Comment: Dec. 23, 2019

Other Headlines

21. This Week in Congress: New Worries About the NDAA

MiltiaryTimes.com, Oct. 28 - Senate Armed Services Committee officials this week will
release a “skinny” defense authorization bill plan as lawmakers grow increasingly pessimistic
about the possibility of reaching a compromise on a host of disputed issues with the massive
military policy bill. Committee Chairman Jim Inhofe, R-Okla., said last week that the move is
designed to ensure that a host of necessary items — including numerous military specialty
pay authorizations — are passed by the end of the year. But a day later, House Armed
Services Chairman Adam Smith, D-Wash., said a stripped-down version of the measure
wouldn’t solve all of lawmakers’ problems. Negotiations on the broader measure have stalled
in recent weeks as Democrats and Republicans have fought over military construction
money used for President Donald Trump’s controversial border wall project.

WASHSTATEC004323
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 27 of 918

22. Beijing Woos U.S. and Other Foreign Companies as Trade War
Takes Toll

WSJ.com, Oct. 27 - China has stepped up its charm offensive to attract U.S. and other
foreign companies in recent weeks, seeking to offset the debilitating impact of the trade war
while still exchanging blistering comments with Washington. The country’s premier, Li
Keqiang, has wooed foreign companies with noticeable enthusiasm this month, telling a
roundtable of Western executives, for example, that global manufacturing enterprises are
welcome to seize opportunities as China opens up further. The move suggests a growing
realization of the trade war’s toll on the Chinese economy and on U.S. companies’
willingness to invest in China. It also reflects a recognition that foreign companies are key to
achieving Chinese leaders’ ambitions for both growth and technological advancement. The
pursuit of foreign investors comes as the Communist party elite sits down Monday for its
first top policy-setting meeting, or plenum, since early last year, during which leaders will
discuss their next five-year economic blueprint, according to Chinese officials involved in
policy making.

23. Amazon or Microsoft? DoD Picks a Winner for Its Controversial
JEDI Contract

DefenseNews.com, No. 26 - Microsoft won the contract for the Department of Defense’s
enterprise cloud, potentially worth $10 billion over 10 years, the Pentagon announced Oct.
25. The tech giant won the award over Amazon Web Services, just three days after
Secretary of Defense Mark Esper recused himself from the award after months of review
because his son worked for IBM. Amazon was widely considered by industry to be the front
runner for the award. The JEDI contract process continues to be under investigation by the
DoD inspector general and stuck in federal court. The Pentagon plans to move 80 percent of
its systems over to the Joint Enterprise Defense Infrastructure cloud, better known as JEDI.
The cloud will contain both unclassified and classified data. In a statement, DoD CIO Dana
Deasy heralded the contract award as a win for the war fighter. "The National Defense
Strategy dictates that we must improve the speed and effectiveness with which we develop
and deploy modernized technical capabilities to our women and men in uniform,” DoD Chief
Information Officer Dana Deasy said. “The DoD Digital Modernization Strategy was created
to support this imperative. This award is an important step in execution of the Digital
Modernization Strategy.”

24. Key Dates Leading Up to the U.S. Pentagon's Cloud-Computing
Award to Microsoft

Reuters.com, Oct. 27 - Microsoft Corp has won the U.S. Pentagon’s $10 billion cloud-
computing contract, the Defense Department said on Friday, beating out favorite
Amazon.com Inc. The contract, called the Joint Enterprise Defense Infrastructure Cloud, or
JEDI, is part of a broad modernization of the Pentagon’s information technology systems.
Here is a timeline of important dates leading up to the award.

25. Hypersonics Pitch Day: Air Force Woos Startups

BreakingDefense.com, Oct. 25 - Hypersonics and “pitch days,” two of the hottest concepts
at the Air Force right now, will come together for the first time Nov. 7. Air Force experts will
judge products and ideas from startup firms related to solving key challenges to hypersonic

WASHSTATEC004324
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 28 of 918

flight, such as Mach 5-plus propulsion and new materials that can withstand extremely high
temperatures. Lt. Gen. Duke Richardson, military deputy to Air Force acquisition czar Will
Roper, will oversee the panel of judges who pick the winner of a same-day contract of up to
$750,000 to jumpstart their work, according to an Oct. 18 announcement from Air Force
Materiel Command’s 96th Test Wing. The pitch day will be held at the Doolittle Institute in
Niceville, Fla. “Fielding hypersonic weapons is a top priority for our warfighters. The Air
Force is leading the way, and we can use all the help we can get from innovative
companies,” Richardson said. “That’s one reason why this pitch day is so exciting.”

26. Pentagon, With an Eye on China, Pushes for Help From American
Tech

NYTimes.com, Oct. 25 - Pentagon officials have been holding private discussions with tech
industry executives to wrestle with a key question: how to ensure future supplies of the
advanced computer chips needed to retain America’s military edge. The talks, some of which
predate the Trump administration, recently took on an increased urgency, according to
people who were involved or briefed on the discussions. Pentagon officials encouraged chip
executives to consider new production lines for semiconductors in the United States, said
the people, who declined to be identified because the talks were confidential. The
discussions are being driven by the Pentagon’s increased dependence on chips made
abroad, especially in Taiwan, as well as recent tensions with China, these people said. One
chip maker, the Taiwan Semiconductor Manufacturing Company, better known as TSMC,
plays a particularly crucial role producing commercial chips that also have applications for
aircraft, satellites, drones and wireless communications. And because of unrest over the
past few months in the semiautonomous Chinese territory of Hong Kong, some Pentagon
officials and chip executives have wondered about situations that could force suppliers in
Taiwan to limit or cut off silicon shipments, the people said.

27. Air Force Halts Funding for Boeing’s bBallistic Missile
Replacement

WashingtonPost.com, Oct. 22 - The Air Force has halted funding for Boeing’s $349 million
ballistic missile development effort, effectively clearing the way for a Northrop Grumman-led
team to become the only bidder for one of the Pentagon’s most expensive weapons
production programs. The move is an apparent response to Boeing’s recent announcement
that it will drop out of the Ground Based Strategic Deterrent program, an $85 billion project
to replace the nation’s Minuteman III ballistic missiles. The Defense Department appears
unwilling to pay Boeing to develop a next-generation ballistic missile when the company is
refusing to submit that missile for review. A Boeing representative said the company is
disappointed in the Air Force’s decision not to allot more funding for its missile.

28. Analysts Predict Counterdrone Market Will Top $2B

C4ISRNet.com, Oct. 28 - The three biggest obstacles facing the counterdrone market are
the law, the nature of the threat, and the technology itself. In fairness, those are obstacles
to the adoption of most any national security technology. A new analysis by investment
consultants Frost & Sullivan tackles the counterdrone market, an area of high interest, no
consensus, and much proverbial snake oil. The report projects a counterdrone market whose
revenues will exceed $2 billion by 2024. What legal obstacles counterdrone systems face
depend on how, exactly, the equipment works to stop a drone. “Adoption of these

WASHSTATEC004325
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 29 of 918

[counterdrone] technologies is limited by individual country rules against wiretapping,
jamming, and computer hacking — all methods employed by various C-UAS,” said Michael
Blades of Frost & Sullivan.

29. Uphill Sledding for EOD Funding

NationalDefenseMagazine.org, Oct. 28 - Once a high-profile mission set, the military’s
explosive ordnance disposal community is now receiving less attention — and less money —
from lawmakers. Just a decade ago, policymakers were pumping billions of dollars annually
into initiatives to counter improvised explosive devices that were being used to target U.S.
troops overseas. The film “The Hurt Locker,” about a fictional EOD team operating in Iraq,
won an Oscar for Best Picture. But times have changed. “We became very well publicized
and we became a very big thing during the height of the IED years,” noted Maj. Daniel Long
with the Air Force’s congressional liaison office. “As we’ve withdrawn out of Iraq, as
Afghanistan starts to pull down, I don’t know that we normally get the same amount of
attention that we have previously, which is frankly a bit of a problem” because of the
ongoing threat, he said at the National Defense Industrial Association’s Global EOD
Symposium and Exhibition. Between 2006 and 2009, the Joint Improvised Explosive Device
Defeat Organization received more than $16 billion, according to the Government
Accountability Office. By 2015, the renamed Joint Improvised-Threat Defeat Organization
was receiving less than $600 million annually, and its budgets have remained relatively flat
since then.

30. FTC Investigates Northrop: GBSD?

BreakingDefense.com, Oct. 24 - The Federal Trade Commission appears to be investigating
whether Northrop Grumman acted in restraint of trade and violated an order requiring the
company to sell its solid motor rocket engines on “a non-discriminatory basis to all
competitors for missile contracts.” Northrop disclosed the investigation today in its quarterly
report: “In October 2019, the company received a civil investigative demand from the FTC
requesting certain information relating to a potential issue of the company’s compliance with
the Order in connection with a pending strategic missile competition. The company is
working to respond to the request. We believe the company has been and continues to be in
full compliance with the Order, but we cannot predict any potential impact on the pending
competition.” Now, that does not make clear that the FTC is looking at the Ground Based
Strategic Deterrent (GBSD), but there aren’t a lot of other candidates for “a strategic missile
competition” and it refers to an “Order.”

31. How the Army Will Use Satellites to Track Land Threats in Real
Time

C4ISRNet.com, Oct. 25 - The Army has needs. One of those needs is the ability to track and
target land threats that are beyond the war fighters’ line of sight. Though much of the focus
on space sensing capabilities is directed at missile defense or space situational awareness,
the ability to see time-sensitive ground threats like tanks beyond the line of sight of ground
forces is essential for the war fighter. To help build this capability, the Army is teaming with
the Space Development Agency on a space-based sensor layer dedicated to deep targeting
that can feed information to the war fighter on the ground in real time. The SDA is actually
developing a trio of sensing capabilities in space: a layer dedicated to tracking hypersonic
weapons and ballistic missiles; a layer dedicated to space situational awareness and

WASHSTATEC004326
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 30 of 918

investigating objects in cislunar orbit; and a layer dedicated to detecting and maintaining
custody of time-sensitive ground threats.

32. Does Major Joint Military Procurement Really Work in the
Baltics?

DefenseNews.com, Oct. 28 - On paper, the Baltic nations appear to have closely aligned
defense modernization needs that make the joint procurement of advanced military
equipment a no-brainer. After all, Latvia, Estonia and Lithuania have historically shared
national interests, are currently facing a similar threat from Russia and each have relatively
small defense budgets. Joint procurement would drive down costs for large defense articles
by allowing the smaller Baltic nations to buy in greater numbers. It would also allow the
countries to share maintenance responsibilities, which would save money. And it would drive
greater interoperability in countering an adversary’s simultaneous attack all three nations.
But then there’s the reality of the situation. “I think there are many misperceptions on Baltic
integration,” Janis Garisons, state secretary for the Latvian Ministry of Defence, told Defense
News during a September visit to Washington. “I think this is a little bit of a wrong
perception that there is a lot of added value in those common procurements.”

33. Opinion: Is 3-D Printing the Future of Terrorism?

WSJ.com, Oct. 25 - On Oct. 9, a gunman tried to massacre worshipers on Yom Kippur at a
synagogue in Halle, Germany, and crossed a new threshold: It was the first time a terrorist
perpetrated a deadly attack with homemade weapons using 3-D-printed components—
including a 3-D-printed gun. Instead of the slaughter the gunman had hoped for, he killed
two people—in part because he couldn’t get past a locked synagogue door, in part because
what he called his “improvised guns” jammed or failed to fire. But the Halle attack shouldn’t
be dismissed as a macabre flop. The killer was interested not just in murder but in
inspiration. In an online manifesto that German authorities have confirmed he wrote, the
gunman styled himself a pioneer on a trial run: He wanted to use emerging technologies to
encourage subsequent terrorists to follow in his footsteps and perfect his tactics. His goal
was what security experts call “proof of concept.” .. . The self-made Halle arsenal is a
harbinger of a worrisome new era. The shooter sought to demonstrate the possibility of
making simple, lethal, hard-to-trace, homemade guns that can be used by furtive lone-wolf
terrorists like himself, as well as by larger extremist groups trying to lie low. More such
attempts will likely follow, each building on the other to become increasingly deadly.

34. Opinion: US-China Competition: The Coming Decoupling? — Analysis

Eurasiareview.com, Oct. 27 - The United States and China are now clearly locked in a
competition over dominance of the technologies of the future. At the same time, some
elements of key government organisations on both sides are pushing for a major decoupling
of very intertwined supply chains and value generation ecosystems that have developed
over more than 30 years. How did we get to the point where zero sum competition and
some level of decoupling are now widely accepted in government, academic, and business
circles, and companies on both sides are acting in ways that will both heighten the
competition and accelerate the decoupling? All this in several short years? Several parallel
processes came together to produce this, which is happening in some sense organically,
with no clear long-term thinking in either capital that accounts for the economic and national
security costs, and second-, third-, and fourth- order effects. US policy towards China on
technology issues has been driven by four major factors, some stemming from long standing

WASHSTATEC004327
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 31 of 918

concerns, and others coming out of recent developments around advanced technologies,
where Chinese firms are suddenly both a supplier and collaborator and a new competitor.

Upcoming Export Control and Other Trade Compliance Conferences

Oct. 29-30 - Aéro Montréal and Cirrus Research Associates - Training on the Canadian
Defence Market - Montreal

Nov. 4-5 - Aéro Montréal and McCarter & English - Training on the US Market -
Montreal

Nov. 5 - America’s Small Business Development Centers and M-PALM - Automated
Commercial Environment (ACE) Export Compliance Seminar - Baltimore - Lofts Hotel

Nov. 5-6 - U.S. Dept. of Commerce/Bureau of Industry and Security (BIS) - Complying
with U.S. Export Controls - Huntsville, AL

Nov. 12 - US Dept. of the Treasury/ Office of Foreign Assets Control (OFAC) - 2019
OFAC Symposium - Washington, DC - Walter E. Washington Convention Center

Nov. 12-13 - Nielsonsmith - Customs Compliance in Europe 2019 - Diisseldorf,
Germany

Nov. 18 - Cnxtd (“Connected”) Inc. - 2019 International Conference on the EU
Cybersecurity Act - Brussels - Hotel Brussels

Nov. 19 - C5 Group - European Forum on U.S. Export Controls - Brussels
Nov. 20-21 - C5 Group - European U.S. Defence Contracting - Brussels
Nov. 20-21 - Nielsonsmith - The European Anti-Corruption Summit - Munich, Germany

Dec. 3-4 - C5 Group - i2th Advanced Conference on Customs Compliance - London - St.
James’ Court, A Taj Hotel

Dec. 4-5 - American Conference Institute - 36th International Conference on the
Foreign Corrupt Practices Act - Washington, DC

Dec. 10-11 - American Conference Institute - 10th Annual New York Forum on
Economic Sanctions - New York City

Dec. 11 - German Government/ Federal Office of Economics and Export Control - Lith
Information Day Export Control 2019 -Frankfurt - Cape Europa, Osloer Str. 5, 60327
Frankfurt am Main

Dec. 13 - European Commission - 2019 Export Control Forum - Brussels - Albert
Borschette Conference Centre (CCAB) Room CCABOA Rue Froissart 36

Jan. 23-24 - American Conference Institute - AML & OFAC Compliance for the
Insurance Industry - New York City

WASHSTATEC004328
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 32 of 918

Jan. 28-29 - American Conference Institute - 9th Forum on U.S. Export & Re-Export
Compliance for Canadian Operations - Toronto - Toronto Airport Marriott Hotel - Gary
Stanley, Editor of Defense and Export-Import Update, will once again co-chair this
important conference.

Jan. 30-31 - American Conference Institute - 14th Forum on the Foreign Corrupt
Practices Act - Houston

Feb. 5-6 - Nielsonsmith - Export Compliance in Europe - Munich, Germany

Feb. 11-12 - Nielsonsmith - European, EU and EU Member State Trade Controls
Compliance for North American Companies Summit - Washington, DC

Feb. 24-26 - Society for International Affairs - 2020 Winter Back to Basics Conference
-~ Las Vegas - Westin Las Vegas Hotel

We hope this update proves helpful. If you have questions about any of these
developments, please do not hesitate to call us. If you received this free newsletter from a
colleague or friend and would like to subscribe directly, please just e-mail your name, title,
company, and e-mail address to gstanley@gistrade.com.

Cordially yours,

Gary L. Stanley

President

Global Legal Services, PC
5335 Wisconsin Avenue, N.W.
Suite 440

Washington, D.C.20015

Tel. +1 (202) 686-4854

Fax +1 (202) 686-2624
Mobile +1 (202) 352-3059
E-mail gstanley@glstrade.com

WASHSTATEC004329
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 33 of 918

 

 

 

 

 

 

Message

From: Gary Stanley [gstanley@gistrade.com]

Sent: 10/28/2019 1:11:02 PM

To: Michael F.Miller [MillerMF@state.gov]

Subject: Defense and Export-import Update (Oct. 28, 2019)
Dear All,

Good Day!

Gary Stanley's Export Control Tip of the Day: A a foreign person may make a self-
determination of an item’s jurisdictional and classification status. Indeed, a foreign
person is obligated to know whether an item is subject to the ITAR or, if subject to the
EAR, how it is classified before reexporting or transferring the item in order to ensure
compliance with the ITAR’s and the EAR’s licensing and other obligations. The U.S.
exporter is responsible for determining the jurisdictional and classification status of
the items it is exporting. However, if reliable jurisdictional and classification
information has not already been provided by another party, such as the original
equipment manufacturer, then the foreign person may and, indeed, must make these
determinations itself in order to avoid violating the ITAR or the EAR if it later
reexports or retransfers the article or item. As a matter of due diligence, however, the
foreign person should seek jurisdictional and classification information from the
manufacturer of the items or the owner of the technology in question and resolve any
potential differences in interpretation. If after reviewing the ITAR’s U.S. Munitions List
(USML) and all relevant facts, doubt exists regarding whether the item is enumerated
or otherwise described on the USML, the foreign person should request from DDTC a
commodity jurisdiction determination pursuant to 22 C.F.R. § 120.4. If the item is
clearly not enumerated or otherwise described on the USML and, after reviewing the
EAR and all relevant facts, there is doubt regarding whether or where the item is
enumerated or otherwise described on the EAR’s Commerce Control List, then the
foreign person should request from the Department of Commerce’s Bureau of Industry
and Security a commodity classification determination pursuant to 15 C.F.R. § 748.3.

Today's Items:
DDTC Seeks Public Comment on Electronic Form for Voluntary Disclosures

BIS Issues Order Denying Export Privileges of Alexis Viachos of Montréal
Columbus Man Sentenced to Prison for Illegally Exporting Goods to Iran

PWN Pp

Treasury and State Announce New Humanitarian Mechanism to Increase
Transparency of Permissible Trade Supporting the Iranian People

ui

OFAC Publishes General Licenses Relating to Iran and Venezuela

m

President Trump Continues National Emergency With Respect to the Democratic

WASHSTATEC004330
10.

11.

12.

13.
14.
i5.

16.
17.
18.

19.
20.

Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 34 of 918

Republic of the Congo
EU Commission Opens Registration for 2019 Export Control Forum
UK Government's OFSI Updates Post Brexit - Russia Guidance

USTR Grants Certain Requests for Exclusion from Additional Duties on Certain
Chinese Products

USTR Publishes Exclusion Request Schedule on Additional Chinese Products
Subject to Increased Tariffs

USTR Seeks Applications for Inclusion on the Binational Panels Roster Under the
North American Free Trade Agreement

EXIM Bank Advisory Committee and Sub-Saharan Africa Advisory Committee to
Meet Oct. 30

Commerce/ITA’s Civil Nuclear Trade Advisory Committee to Meet Nov. 12
Homeland Security Advisory Committee to Meet Nov. 14

Commerce/ITA’s Environmental Technologies Trade Advisory Committee to Meet
Nov. 19

U.S. Government Contracting
U.S. Customs and U.S. Census/AES Updates

Commerce/Enforcement and Compliance and U.S. International Trade Commission
Actions and Votes

GAO and CRS Reports, Testimony, and Correspondence of Interest

U.S. Government Trade Forms and Other Information Collections Open for Public
Comment

Other Headlines

21.
22.
23.
24.
25.
26.
27.
28.
29.
30.
31.
32.
33.
34.

This Week in Congress: New Worries About the NDAA

Beijing Woos U.S. and Other Foreign Companies as Trade War Takes Toll
Amazon or Microsoft? DoD Picks a Winner for Its Controversial JEDI Contract
Key Dates Leading Up to the U.S. Pentagon's Cloud-Computing Award to Microsoft
Hypersonics Pitch Day: Air Force Woos Startups

Pentagon, With an Eye on China, Pushes for Help From American Tech

Air Force Halts Funding for Boeing’s bBallistic Missile Replacement

Analysts Predict Counterdrone Market Will Top $2B

Uphill Sledding for EOD Funding

FTC Investigates Northrop: GBSD?

How the Army Will Use Satellites to Track Land Threats in Real Time

Does Major Joint Military Procurement Really Work in the Baltics?

Opinion: Is 3-D Printing the Future of Terrorism?

Opinion: US-China Competition: The Coming Decoupling? — Analysis

WASHSTATEC004331
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 35 of 918

Upcoming Export Control and Other Trade Compliance Conferences

i. DDTC Seeks Public Comment on Electronic Form for Voluntary
Disclosures

(84 Fed. Reg. 57801) - The U.S. Department of State's Directorate of Defense Trade
Controls (DDTC) is seeking public comment on its electronic form DS-7787 - "Disclosure of
Violations of the Arms Export Control Act." interested persons have until November 27,
2019, to submit their comments.

2. BIS Issues Order Denying Export Privileges of Alexis Vlachos of
Montréal

The U.S. Department of Commerce's Bureau of Industry and Security (BIS) has issued an
Order Denying Export Privileges to Alexis Vlachos of Montréal, Québec, Canada, until
September 4, 2025. On September 4, 2018, in the U.S. District Court for the District of
Vermont, Alexis Vlachos ("Vlachos") was convicted of violating Section 38 of the Arms
Export Control Act (22 U.S.C. § 2778 (2012)) ("AECA"). Vlachos was convicted of violating
Section 38 of the AECA by knowingly and willfully exporting and causing to be exported from
the United States to Canada firearms that were designated as defense articles on the United
States Munitions List, without the required U.S. Department of State licenses. Vlachos was
sentenced to fifty-one (51) months in prison and an assessment of $200.

3. Columbus Man Sentenced to Prison for Illegally Exporting Goods to
Iran

The U.S. Department of Justice (DOJ) has announced that Behrooz Behroozian, 64,
Columbus, Ohio, has been sentenced to 20 months in prison for exporting gas and oil
pipeline parts to Iran for more than a decade in deliberate violation of a U.S. embargo and
trade sanctions. According to the sentencing memorandum filed in this case, Behroozian
used an intermediary company, Sumar Industrial Equipment, to attempt to cover-up that he
was illegally supplying industrial equipment to Iran in violation of the Emergency Economic
Powers Act (IEEPA). Behroozian exported manifolds, valves and connectors used for
industrial pipelines in the gas and oil refinement industry to Iran via Sumar and profited
$35,000 to $40,000 per year. This violated embargo and trade sanctions imposed upon Iran
by the United States in May 1995. In November 2006, Behroozian became the owner and
operator of a computer parts supplier in Dublin, Ohio, called Comtech International.
Comtech had no storefront and made no domestic sales. It seldom exported computer parts.
Instead, Comtech primarily exported industrial equipment to Sumar in the United Arab
Emirates for further exportation to Iran.

4. Treasury and State Announce New Humanitarian Mechanism to
Increase Transparency of Permissible Trade Supporting the Iranian
People

The U.S. Departments of the Treasury and State has announced a new humanitarian
mechanism to ensure unprecedented transparency into humanitarian trade with Iran. This
mechanism will help the international community perform enhanced due diligence on
humanitarian trade to ensure that funds associated with permissible trade in support of the
Iranian people are not diverted by the Iranian regime. Concurrently, Treasury’s Financial

WASHSTATEC004332
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 36 of 918

Crimes Enforcement Network (FinCEN) identified Iran as a jurisdiction of primary money
laundering concern under Section 311 of the USA PATRIOT Act, and issued a new
rulemaking to protect the U.S. financial system from malign Iranian financial activities. The
humanitarian mechanism will require foreign governments and financial institutions that
choose to participate in the mechanism to conduct enhanced due diligence and provide to
Treasury a substantial and unprecedented amount of information, with appropriate
disclosure and use restrictions, on a monthly basis, as described in guidance provided by
OFAC outlining specific requirements.

5. OFAC Publishes General Licenses Relating to Iran and Venezuela

The U.S. Department of the Treasury's Office of Foreign Assets Control (OFAC) has taken
the following actions:

e Issued General License K “Authorizing Maintenance or Wind Down of Transactions
Involving Cosco Shipping Tanker (Dalian) Co., Ltd.”

« Amended General License 5A “Authorizing Certain Transactions Related to the
Petroleos de Venezuela, S.A. 2020 8.5 Percent Bond on or After January 22, 2020.” In
conjunction with this action, OFAC is amending Frequently Asked Question 595.

6. President Trump Continues National Emergency With Respect to the
Democratic Republic of the Congo

(84 Fed. Reg. 56927) - In accordance with section 202(d) of the National Emergencies Act
(50 U.S.C. 1622(d)), President Donald J. Trump is continuing for 1 year the national
emergency with respect to the situation in or in relation to the Democratic Republic of the
Congo declared in Executive Order 13413, as amended by Executive Order 13671.

7. EU Commission Opens Registration for 2019 Export Control Forum

The European Commission and the Finnish Presidency of the Council are inviting
representatives from EU Member States and the European Parliament, industry and civil
society to participate in the 2019 Export Control Forum. The 2019 Export Control Forum will
provide an opportunity to review ongoing export control implementation and latest
developments in the EU, as well as to discuss the future of EU and global international
export controls. The 2019 Export Control Forum will be opened by representatives of the
Commission, the Presidency and the European Parliament, and will convene selected panels
of experts, to be followed by open dialogue with the stakeholders.

e Date: 13 December 2019

« Venue: Albert Borschette Conference Centre (CCAB) Room OA. Rue Froissart 36,
Brussels

e Time: 10:00 - 17:00. Registration will be open at 9:30.

e« Registration: Please register via the online registration tool. The deadline for
registration is 1 December 2019.

8. UK Government's OFSI Updates Post Brexit - Russia Guidance

WASHSTATEC004333
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 37 of 918

The U.K. Government's Office of Financial Sanctions Implementation (FSI) has updated its
guidance on the financial and investment restrictions in the Russia sanctions regime should
the UK leave the EU without a deal. This guidance does not currently apply and would only
come in to effect if the UK leaves the EU without a deal and when the Russia (Sanctions)
(EU Exit) Regulations 2019 come into force. This is therefore for information only at this
stage.

9. USTR Grants Certain Requests for Exclusion from Additional Duties
on Certain Chinese Products

(84 Fed. Reg. 57803) - In September 2018, the U.S. Trade Representative imposed
additional duties on goods of China with an annual trade value of approximately $200 billion
as part of the action in the Section 301 investigation of China's acts, policies, and practices
related to technology transfer, intellectual property, and innovation. The U.S. Trade
Representative initiated a product exclusion process in June 2019, and interested persons
have submitted requests for the exclusion of specific products. This notice announces the
U.S. Trade Representative's determination to grant certain exclusion requests, as specified
in the annex to this notice. The product exclusions announced in this notice will apply as of
the September 24, 2018, effective date of the $200 billion action, to August 7, 2020.

10. USTR Publishes Exclusion Request Schedule on Additional Chinese
Products Subject to Increased Tariffs

(84 Fed. Reg. 57144) - In a notice published at 84 Fed. Reg. 43304 (Aug. 20, 2019), the
U.S. Trade Representative announced that the Office of the U.S. Trade Representative
(USTR) would establish a process by which U.S. stakeholders may request an exclusion from
additional duties of particular products classified within a tariff subheading covered by the
August 2019 action. This notice announces that USTR will open an electronic portal for
submission of exclusion requests on October 31, 2019 for products covered by Annex A of
the August 2019 action, and sets out the specific procedures for submitting requests.

« October 31, 2019 at noon EDT: The web portal for submitting exclusion requests--
https://exclusions.USTR.gov--will open.

« January 31, 2020 at 11:59 PM EST: Last day for submitting exclusion requests.

« Responses to individual exclusion requests are due 14 days after USTR posts the
request on the online portal.

e Any replies to responses to an exclusion request are due the later of 7 days after the
close of the 14-day response period, or 7 days after the posting of a response.

11. USTR Seeks Applications for Inclusion on the Binational Panels
Roster Under the North American Free Trade Agreement

(84 Fed. Reg. 57152) - The North American Free Trade Agreement (NAFTA) provides for the
establishment of a roster of individuals to serve on binational panels convened to review
final determinations in antidumping or countervailing duty (AD/CVD) proceedings and
amendments to AD/CVD statutes of a NAFTA Party. The United States annually renews its
selections for the roster. The Office of the United States Trade Representative (USTR) invites

WASHSTATEC004334
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 38 of 918

applications from eligible individuals wishing to be included on the roster for the period April
1, 2020, through March 31, 2021. USTR must receive your application by November 29,
2019.

12. EXIM Bank Advisory Committee and Sub-Saharan Africa Advisory
Committee to Meet Oct. 30

(84 Fed. Reg. 56810) - The Export-Import Bank of the United States (EXIM) as announced
that its advisory committee and its Sub-Saharan Africa Advisory Committee will meet
Wednesday, October 30, 2019, 11:00 AM to 2:30 PM EDT, at 811 Vermont Avenue NW,
Room 1126, Washington, DC 20571. If you plan to attend, a photo ID must be presented at
the guard's desk as part of the clearance process into the building, you may contact India
Walker at external@exim.gov to be placed on an attendee list. Discussion of EXIM programs
and comments for inclusion in the report on competitiveness of the Export-Import Bank of
the United States to Congress.

13. Commerce/ITA's Civil Nuclear Trade Advisory Committee to Meet
Nov. 12

(84 Fed. Reg. 57699) - The U.S. Department of Commerce's International Trade
Administration (ITA) has announced that its Civil Nuclear Trade Advisory Committee will
meet in open sessionTuesday, November 12, 2019, 3:00 PM to 4:00 PM EST, at the U.S.
Department of Commerce, Herbert C. Hoover Building, Commerce Research Library, 1401
Constitution Ave. NW, Washington, DC 20230. Requests to register to participate (including
to speak or for auxiliary aids) and any written comments should be submitted to: Mr. Devin
Horne, Office of Energy & Environmental Industries, International Trade Administration,
Room 28018, 1401 Constitution Ave. NW, Washington, DC 20230. (Fax: 202-482- 5665;
email: devin.horne@trade.gov). Members of the public are encouraged to submit
registration requests and written comments via email to ensure timely receipt.

14. Homeland Security Advisory Committee to Meet Nov. 14

(84 Fed. Reg. 56828) - The U.S. Department of Homeland Security's Office of Partnership
and Engagement has announced that the Homeland Security Advisory Council will meet in
open session Thursday, November 14, 2019, 1:45 PM to 3:30 PM EST, in the Town Hall at
the Transportation Security Administration, 601 S 12th Street (East Building), Arlington, VA
20598. The Council will swear in new members, and review and deliberate on reports from
the Families and Children Care Panel, Emerging Technologies, Prevention of Targeted
Violence Against Faith- based Communities, and State, Local, Tribal, and Territorial
Cybersecurity subcommittees. Following this, there will be a break for public commentary.

15. Commerce/ITA's Environmental Technologies Trade Advisory
Committee to Meet Nov. 19

(84 Fed. Reg. 57698) - The U.S. Department of Commerce's International Trade
Administration (ITA) has announced that its Environmental Technologies Trade Advisory
Committee (ETTAC) will meet Tuesday, November 19, 2019, 8:45 AM to 3:30 PM EST, in the
Research Library at the U.S. Department of Commerce, 1401 Constitution Avenue NW,
Washington, DC 20230. Those interested in attending must provide notification by Friday,
November 8, at 5:00 PM EST. To register and obtain call-in information, submit comments,

WASHSTATEC004335
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 39 of 918

or request auxiliary aids, please contact: Ms. Amy Kreps, Office of Energy & Environmental
Industries (OEEI), International Trade Administration, Room 28018, 1401 Constitution
Avenue NW, Washington, DC 20230 or email: amy.kreps@trade.gov. The ETTAC will receive
briefings from ITA as well as the interagency and will discuss its priorities and objectives for
potential recommendations to the interagency through the Secretary of Commerce. Topics
to be considered during the afternoon subcommittee breakout sessions will fall under the
three themes of Trade Policy and Trade Negotiations, Trade Promotion and Export Market
Development, and Cooperation on Standards, Certifications and Regulations.

16. U.S. Government Contracting

e DoD, GSA & NASA/Federal Acquisition Regulation (FAR): OMB Information Collection
Submission - Patents - Deadline for Public Comment: Dec. 23, 2019

e DoD/Office of the Under Secretary of Defense for Acquisition and Sustainment: OMB
Information Collection Submission - Department of Defense Application for Priority
Rating for Production or Construction Equipment - Agency Form No.: DD Form 691 -
Deadline for Public Comment: Nov. 25, 2019

« DoD/Defense Logistics Agency (DLA): OMB Information Collection Submission -
ASSIST Database - Deadline for Public Comment: Nov. 25, 2019

« GSA: Notice of Announcement of Industry Engagement Event - GSA is hosting an
industry engagement event on Wednesday, November 6, 2019, from 9:00 AM to
11:00 AM EST, at the Department of Interior (DOI) Yates Auditorium at 1849 C St.

NW, Washington, DC 20240k, to highlight how section 889 of Title VII of the NDAA for
FY 2019 (hereinafter Sec. 889) will affect GSA's business and supply chain.

17. U.S. Customs and U.S. Census/AES Updates

« U.S. Customs - CSMS #40363706 - ACE CERTIFICATION CQ Deployment Thursday
morning, Oct 24, 2019 at 0630 ET

« U.S. Customs - CSMS #40371652 - Food and Drug Administration (FDA) New Center
for Tobacco (CTP) Product Subclass Code

e U.S. Customs - CSMS #40373287 - Trade Policy Update for Drawback: Trade
Facilitation and Trade Enforcement Act (TFTEA) Combination Privilege Application

« U.S. Customs - CSMS #40386416 - ACE PROD AND CERT EXTENDED Scheduled
Maintenance this weekend, Sat. Oct 26, 2019@ 2100 ET to 0400 ET Sun. Oct 27

e U.S. Customs - CSMS #40389928 - Update for the Automated Commercial
Environment (ACE) Collections Release 1 - PZ Output Release Date

e U.S. Census - Tips on How to Resolve AES Response Messages

WASHSTATEC004336
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 40 of 918

 

Fatal Error Response
Code: 068

Narrative: SRN on File; Action Not Allowed
Severity: Fatal

Reason: The Shipment is not on file in AES, therefore the
requested action is not allowed.

Resolution: When the Shipment Filing Action Request Indicator is a
Change, Replace, or X for Cancel, the Shipment Reference Number
must exist on a previous filing in AES for the filer.

Verify the Shipment Filing Action Request Indicator and the
Shipment Reference Number, correct the shipment and resubmit.

 

Fatal Error Response
Code: 808

 

 

Narrative: Improbable Destination for Commodity
Severity: Verify

Reason: For the reported Schedule B/HTS Number, the Country of
Destination Code is improbable.

Resolution: Certain products are highly unlikely to be exported to
certain Countries of Destination based on historical data and
industry input. This might indicate either a keying error or
misclassification of the product.

Verify the Schedule B/HTS Number and Country of Destination
Code, correct the shipment and resubmit (if necessary). If the
information is verified correct as reported, no action is necessary.

 

18. Commerce/Enforcement and Compliance and U.S. International
Trade Commission Actions and Votes

e Commerce/E&C - Certain Amorphous Silica Fabric From the People's Republic of
China: Rescission of Countervailing Duty Administrative Review; 2018

e Commerce/E&C - Certain Crystalline Silicon Photovoltaic Products From the People's
Republic of China: Final Results of Countervailing Duty Administrative Review; 2017

« Commerce/E&C - Certain Large Diameter Carbon and Alloy Seamless Standard, Line,
and Pressure Pipe (Over 4.5 Inches) From Japan: Rescission of Antidumping Duty
Administrative Review: 2018-2019

e Commerce/E&C - Certain Small Diameter Carbon and Alloy Seamless Standard, Line,
and Pressure Pipe (Under 4.5 Inches) From Japan: Rescission of Antidumping Duty
Administrative Review: 2018-2019

e Commerce/E&C - Certain Uncoated Paper From Brazil: Final Results of Antidumping
Duty Administrative Review; 2017-2018

WASHSTATEC004337
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 41 of 918

e Commerce/E&C - Fresh Tomatoes From Mexico: Final Determination of Sales at Less
Than Fair Value Pages 57401 - 57403 [FR DOC #2019-23341]

e Commerce/E&C - High Pressure Steel Cylinders From the People's Republic of China:
Rescission of Countervailing Duty Administrative Review: 2018

e Commerce/E&C - Mattresses From the People's Republic of China: Final Affirmative
Determination of Sales at Less Than Fair Value, and Final Affirmative Determination of
Critical Circumstances, in Part

e Commerce/E&C - Refillable Stainless Steel Kegs From Germany: Final Affirmative
Determination of Sales at Less Than Fair Value

e Commerce/E&C - Refillable Stainless Steel Kegs From the People's Republic of China:
Final Affirmative Determination of Sales at Less Than Fair Value and Final Affirmative
Determination of Critical Circumstances, in Part

e Commerce/E&C - Refillable Stainless Steel Kegs From the People's Republic of China:
Final Affirmative Countervailing Duty Determination and Final Affirmative
Determination of Critical Circumstances, in Part

« Commerce/E&C - Stainless Steel Flanges From the People's Republic of China:
Rescission of Countervailing Duty Administrative Review; 2019

« Commerce/E&C - Vertical Metal File Cabinets From the People's Republic of China:
Final Determination of Sales at Less Than Fair Value

e Commerce/E&C - Vertical Metal File Cabinets From the People's Republic of China:
Final Affirmative Countervailing Duty Determination

e USITC - USITC Releases Report on MTB Effects - This report provides a broad
assessment of the economic effects of duty suspensions and reductions on U.S.
producers, purchasers, and consumers, as well as case studies looking at the effects
on groups of products covered by the Miscellaneous Tariff Bill Act of 2018. The report
also includes recommendations from interested parties with respect to those domestic
industry sectors that might benefit from permanent duty suspensions or reductions,
with a particular focus on inequities created by tariff inversions. Much of the
information in this report comes from a survey conducted by the Commission after the
duty suspensions and reductions became effective.

e USITC - USITC Releases The Year in Trade 2018

e USITC - Certain Microfluidic Systems and Components Thereof and Products
Containing Same: Commission Determination To Review in Part a Final Initial
Determination Finding a Violation of Section 337 and To Extend the Target Date;
Schedule for Filing Written Submissions

e USITC - Certain Semiconductor Devices, Integrated Circuits, and Consumer Products

Containing the Same: Commission Determination Not To Review an Initial
Determination Terminating the Investigation Based on a Settlement Agreement and a

WASHSTATEC004338
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 42 of 918

Withdrawal of the Complaint; Termination of the Investigation

e« USITC - Certain Shaker Screens for Drilling Fluids, Components Thereof, and Related
Marketing Materials: Notice of Receipt of Complaint; Solicitation of Comments Relating
to the Public Interest

e USITC - Fresh Tomatoes From Mexico: Continuation of the Final Phase of an
Antidumping Duty Investigation and Revised Schedule

« USITC - Wooden Cabinets and Vanities From China: Scheduling of the Final Phase of
Countervailing Duty and Anti-Dumping Duty Investigations

e USITC - Government in the Sunshine Act Meeting Notice - October 31, 2019, 11:00
AM EDT

19. GAO and CRS Reports, Testimony, and Correspondence of Interest

e CRS - Brexit: Status and Outlook
e CRS - The European Parliament and U.S. Interests
« CRS - The Changing Landscape of Immigrant Investment Programs

e CRS - Australia

20. U.S. Government Trade Forms and Other Information Collections
Open for Public Comment

(84 Fed. Reg. 57054) - Agency: U.S. Dept. of Justice/Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) - Title: Informant Agreement - Agency Form No.: ATF Form 3252.2 -
Type of Review: New Collection - Deadline for Public Comment: Dec. 23, 2019

Other Headlines

21. This Week in Congress: New Worries About the NDAA

MiltiaryTimes.com, Oct. 28 - Senate Armed Services Committee officials this week will
release a “skinny” defense authorization bill plan as lawmakers grow increasingly pessimistic
about the possibility of reaching a compromise on a host of disputed issues with the massive
military policy bill. Committee Chairman Jim Inhofe, R-Okla., said last week that the move is
designed to ensure that a host of necessary items — including numerous military specialty
pay authorizations — are passed by the end of the year. But a day later, House Armed
Services Chairman Adam Smith, D-Wash., said a stripped-down version of the measure
wouldn't solve all of lawmakers’ problems. Negotiations on the broader measure have stalled
in recent weeks as Democrats and Republicans have fought over military construction
money used for President Donald Trump’s controversial border wall project.

22. Beijing Woos U.S. and Other Foreign Companies as Trade War

WASHSTATEC004339
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 43 of 918

Takes Toll

WSJ.com, Oct. 27 - China has stepped up its charm offensive to attract U.S. and other
foreign companies in recent weeks, seeking to offset the debilitating impact of the trade war
while still exchanging blistering comments with Washington. The country’s premier, Li
Keqiang, has wooed foreign companies with noticeable enthusiasm this month, telling a
roundtable of Western executives, for example, that global manufacturing enterprises are
welcome to seize opportunities as China opens up further. The move suggests a growing
realization of the trade war’s toll on the Chinese economy and on U.S. companies’
willingness to invest in China. It also reflects a recognition that foreign companies are key to
achieving Chinese leaders’ ambitions for both growth and technological advancement. The
pursuit of foreign investors comes as the Communist party elite sits down Monday for its
first top policy-setting meeting, or plenum, since early last year, during which leaders will
discuss their next five-year economic blueprint, according to Chinese officials involved in
policy making.

23. Amazon or Microsoft? DoD Picks a Winner for Its Controversial
JEDI Contract

DefenseNews.com, No. 26 - Microsoft won the contract for the Department of Defense's
enterprise cloud, potentially worth $10 billion over 10 years, the Pentagon announced Oct.
25. The tech giant won the award over Amazon Web Services, just three days after
Secretary of Defense Mark Esper recused himself from the award after months of review
because his son worked for IBM. Amazon was widely considered by industry to be the front
runner for the award. The JEDI contract process continues to be under investigation by the
DoD inspector general and stuck in federal court. The Pentagon plans to move 80 percent of
its systems over to the Joint Enterprise Defense Infrastructure cloud, better known as JEDI.
The cloud will contain both unclassified and classified data. In a statement, DoD CIO Dana
Deasy heralded the contract award as a win for the war fighter. "The National Defense
Strategy dictates that we must improve the speed and effectiveness with which we develop
and deploy modernized technical capabilities to our women and men in uniform,” DoD Chief
Information Officer Dana Deasy said. “The DoD Digital Modernization Strategy was created
to support this imperative. This award is an important step in execution of the Digital
Modernization Strategy.”

24. Key Dates Leading Up to the U.S. Pentagon's Cloud-Computing
Award to Microsoft

Reuters.com, Oct. 27 - Microsoft Corp has won the U.S. Pentagon’s $10 billion cloud-
computing contract, the Defense Department said on Friday, beating out favorite
Amazon.com Inc. The contract, called the Joint Enterprise Defense Infrastructure Cloud, or
JEDI, is part of a broad modernization of the Pentagon’s information technology systems.
Here is a timeline of important dates leading up to the award.

25. Hypersonics Pitch Day: Air Force Woos Startups

BreakingDefense.com, Oct. 25 - Hypersonics and “pitch days,” two of the hottest concepts

at the Air Force right now, will come together for the first time Nov. 7. Air Force experts will
judge products and ideas from startup firms related to solving key challenges to hypersonic
flight, such as Mach 5-plus propulsion and new materials that can withstand extremely high

WASHSTATEC004340
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 44 of 918

temperatures. Lt. Gen. Duke Richardson, military deputy to Air Force acquisition czar Will
Roper, will oversee the panel of judges who pick the winner of a same-day contract of up to
$750,000 to jumpstart their work, according to an Oct. 18 announcement from Air Force
Materiel Command’s 96th Test Wing. The pitch day will be held at the Doolittle Institute in
Niceville, Fla. “Fielding hypersonic weapons is a top priority for our warfighters. The Air
Force is leading the way, and we can use all the help we can get from innovative
companies,” Richardson said. “That’s one reason why this pitch day is so exciting.”

26. Pentagon, With an Eye on China, Pushes for Help From American
Tech

NYTimes.com, Oct. 25 - Pentagon officials have been holding private discussions with tech
industry executives to wrestle with a key question: how to ensure future supplies of the
advanced computer chips needed to retain America’s military edge. The talks, some of which
predate the Trump administration, recently took on an increased urgency, according to
people who were involved or briefed on the discussions. Pentagon officials encouraged chip
executives to consider new production lines for semiconductors in the United States, said
the people, who declined to be identified because the talks were confidential. The
discussions are being driven by the Pentagon's increased dependence on chips made
abroad, especially in Taiwan, as well as recent tensions with China, these people said. One
chip maker, the Taiwan Semiconductor Manufacturing Company, better known as TSMC,
plays a particularly crucial role producing commercial chips that also have applications for
aircraft, satellites, drones and wireless communications. And because of unrest over the
past few months in the semiautonomous Chinese territory of Hong Kong, some Pentagon
officials and chip executives have wondered about situations that could force suppliers in
Taiwan to limit or cut off silicon shipments, the people said.

27. Air Force Halts Funding for Boeing's bBallistic Missile Replacement

WashingtonPost.com, Oct. 22 - The Air Force has halted funding for Boeing’s $349 million
ballistic missile development effort, effectively clearing the way for a Northrop Grumman-led
team to become the only bidder for one of the Pentagon’s most expensive weapons
production programs. The move is an apparent response to Boeing’s recent announcement
that it will drop out of the Ground Based Strategic Deterrent program, an $85 billion project
to replace the nation’s Minuteman III ballistic missiles. The Defense Department appears
unwilling to pay Boeing to develop a next-generation ballistic missile when the company is
refusing to submit that missile for review. A Boeing representative said the company is
disappointed in the Air Force’s decision not to allot more funding for its missile.

28. Analysts Predict Counterdrone Market Will Top $2B

C4ISRNet.com, Oct. 28 - The three biggest obstacles facing the counterdrone market are
the law, the nature of the threat, and the technology itself. In fairness, those are obstacles
to the adoption of most any national security technology. A new analysis by investment
consultants Frost & Sullivan tackles the counterdrone market, an area of high interest, no
consensus, and much proverbial snake oil. The report projects a counterdrone market whose
revenues will exceed $2 billion by 2024. What legal obstacles counterdrone systems face
depend on how, exactly, the equipment works to stop a drone. “Adoption of these
[counterdrone] technologies is limited by individual country rules against wiretapping,
jamming, and computer hacking — all methods employed by various C-UAS,” said Michael
Blades of Frost & Sullivan.

WASHSTATEC004341
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 45 of 918

29. Uphill Sledding for EOD Funding

NationalDefenseMagazine.org, Oct. 28 - Once a high-profile mission set, the military’s
explosive ordnance disposal community is now receiving less attention — and less money —
from lawmakers. Just a decade ago, policymakers were pumping billions of dollars annually
into initiatives to counter improvised explosive devices that were being used to target U.S.
troops overseas. The film “The Hurt Locker,” about a fictional EOD team operating in Iraq,
won an Oscar for Best Picture. But times have changed. “We became very well publicized
and we became a very big thing during the height of the IED years,” noted Maj. Daniel Long
with the Air Force’s congressional liaison office. “As we've withdrawn out of Iraq, as
Afghanistan starts to pull down, I don’t know that we normally get the same amount of
attention that we have previously, which is frankly a bit of a problem” because of the
ongoing threat, he said at the National Defense Industrial Association’s Global EOD
Symposium and Exhibition. Between 2006 and 2009, the Joint Improvised Explosive Device
Defeat Organization received more than $16 billion, according to the Government
Accountability Office. By 2015, the renamed Joint Improvised-Threat Defeat Organization
was receiving less than $600 million annually, and its budgets have remained relatively flat
since then.

30. FTC Investigates Northrop: GBSD?

BreakingDefense.com, Oct. 24 - The Federal Trade Commission appears to be investigating
whether Northrop Grumman acted in restraint of trade and violated an order requiring the
company to sell its solid motor rocket engines on “a non-discriminatory basis to all
competitors for missile contracts.” Northrop disclosed the investigation today in its quarterly
report: “In October 2019, the company received a civil investigative demand from the FTC
requesting certain information relating to a potential issue of the company’s compliance with
the Order in connection with a pending strategic missile competition. The company is
working to respond to the request. We believe the company has been and continues to be in
full compliance with the Order, but we cannot predict any potential impact on the pending
competition.” Now, that does not make clear that the FTC is looking at the Ground Based
Strategic Deterrent (GBSD), but there aren't a lot of other candidates for “a strategic missile
competition” and it refers to an “Order.”

31. How the Army Will Use Satellites to Track Land Threats in Real
Time

C4ISRNet.com, Oct. 25 - The Army has needs. One of those needs is the ability to track and
target land threats that are beyond the war fighters’ line of sight. Though much of the focus
on space sensing capabilities is directed at missile defense or space situational awareness,
the ability to see time-sensitive ground threats like tanks beyond the line of sight of ground
forces is essential for the war fighter. To help build this capability, the Army is teaming with
the Space Development Agency on a space-based sensor layer dedicated to deep targeting
that can feed information to the war fighter on the ground in real time. The SDA is actually
developing a trio of sensing capabilities in space: a layer dedicated to tracking hypersonic
weapons and ballistic missiles; a layer dedicated to space situational awareness and
investigating objects in cislunar orbit; and a layer dedicated to detecting and maintaining
custody of time-sensitive ground threats.

WASHSTATEC004342
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 46 of 918

32. Does Major Joint Military Procurement Really Work in the Baltics?

DefenseNews.com, Oct. 28 - On paper, the Baltic nations appear to have closely aligned
defense modernization needs that make the joint procurement of advanced military
equipment a no-brainer. After all, Latvia, Estonia and Lithuania have historically shared
national interests, are currently facing a similar threat from Russia and each have relatively
small defense budgets. Joint procurement would drive down costs for large defense articles
by allowing the smaller Baltic nations to buy in greater numbers. It would also allow the
countries to share maintenance responsibilities, which would save money. And it would drive
greater interoperability in countering an adversary’s simultaneous attack all three nations.
But then there’s the reality of the situation. “I think there are many misperceptions on Baltic
integration,” Janis Garisons, state secretary for the Latvian Ministry of Defence, told Defense
News during a September visit to Washington. “I think this is a little bit of a wrong
perception that there is a lot of added value in those common procurements.”

33. Opinion: Is 3-D Printing the Future of Terrorism?

WSjJ.com, Oct. 25 - On Oct. 9, a gunman tried to massacre worshipers on Yom Kippur at a
synagogue in Halle, Germany, and crossed a new threshold: It was the first time a terrorist
perpetrated a deadly attack with homemade weapons using 3-D-printed components—
including a 3-D-printed gun. Instead of the slaughter the gunman had hoped for, he killed
two people—in part because he couldn’t get past a locked synagogue door, in part because
what he called his “improvised guns” jammed or failed to fire. But the Halle attack shouldn't
be dismissed as a macabre flop. The killer was interested not just in murder but in
inspiration. In an online manifesto that German authorities have confirmed he wrote, the
gunman styled himself a pioneer on a trial run: He wanted to use emerging technologies to
encourage subsequent terrorists to follow in his footsteps and perfect his tactics. His goal
was what security experts call “proof of concept.” .. . The self-made Halle arsenal is a
harbinger of a worrisome new era. The shooter sought to demonstrate the possibility of
making simple, lethal, hard-to-trace, homemade guns that can be used by furtive lone-wolf
terrorists like himself, as well as by larger extremist groups trying to lie low. More such
attempts will likely follow, each building on the other to become increasingly deadly.

34. Opinion: US-China Competition: The Coming Decoupling? — Analysis

Eurasiareview.com, Oct. 27 - The United States and China are now clearly locked in a
competition over dominance of the technologies of the future. At the same time, some
elements of key government organisations on both sides are pushing for a major decoupling
of very intertwined supply chains and value generation ecosystems that have developed
over more than 30 years. How did we get to the point where zero sum competition and
some level of decoupling are now widely accepted in government, academic, and business
circles, and companies on both sides are acting in ways that will both heighten the
competition and accelerate the decoupling? All this in several short years? Several parallel
processes came together to produce this, which is happening in some sense organically,
with no clear long-term thinking in either capital that accounts for the economic and national
security costs, and second-, third-, and fourth- order effects. US policy towards China on
technology issues has been driven by four major factors, some stemming from long standing
concerns, and others coming out of recent developments around advanced technologies,
where Chinese firms are suddenly both a supplier and collaborator and a new competitor.

Upcoming Export Control and Other Trade Compliance Conferences

WASHSTATEC004343
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 47 of 918

Oct. 29-30 - Aéro Montréal and Cirrus Research Associates - Training on the Canadian
Defence Market - Montreal

Nov. 4-5 - Aéro Montréal and McCarter & English - Training on the US Market -
Montreal

Nov. 5 - America’s Small Business Development Centers and M-PALM - Automated
Commercial Environment (ACE) Export Compliance Seminar - Baltimore - Lofts Hotel

Nov. 5-6 - U.S. Dept. of Commerce/Bureau of Industry and Security (BIS) - Complying
with U.S. Export Controls - Huntsville, AL

Nov. 12 - US Dept. of the Treasury/ Office of Foreign Assets Control (OFAC) - 2019
OFAC Symposium - Washington, DC - Walter E. Washington Convention Center

Nov. 12-13 - Nielsonsmith - Customs Compliance in Europe 2019 - Diisseldorf,
Germany

Nov. 18 - Cnxtd (“Connected”) Inc. - 2019 International Conference on the EU
Cybersecurity Act - Brussels - Hotel Brussels

Nov. 19 - C5 Group - European Forum on U.S. Export Controls - Brussels
Nov. 20-21 - C5 Group - European U.S. Defence Contracting - Brussels
Nov. 20-21 - Nielsonsmith - The European Anti-Corruption Summit - Munich, Germany

Dec. 3-4 - C5 Group - 12th Advanced Conference on Customs Compliance - London - St.
James’ Court, A Taj Hotel

Dec. 4-5 - American Conference Institute - 36th International Conference on the
Foreign Corrupt Practices Act - Washington, DC

Dec. 10-11 - American Conference Institute - 10th Annual New York Forum on
Economic Sanctions - New York City

Dec. 11 - German Government/ Federal Office of Economics and Export Control - Lith
Information Day Export Control 2019 -Frankfurt - Cape Europa, Osloer Str. 5, 60327
Frankfurt am Main

Dec. 13 - European Commission - 2019 Export Control Forum - Brussels - Albert
Borschette Conference Centre (CCAB) Room CCABOA Rue Froissart 36

Jan. 23-24 - American Conference Institute - AML & OFAC Compliance for the
Insurance Industry - New York City

Jan. 28-29 - American Conference Institute - 9th Forum on U.S. Export & Re-Export
Compliance for Canadian Operations - Toronto - Toronto Airport Marriott Hotel - Gary
Stanley, Editor of Defense and Export-Import Update, will once again co-chair this
important conference.

Jan. 30-31 - American Conference Institute - 14th Forum on the Foreign Corrupt
Practices Act - Houston

WASHSTATEC004344
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 48 of 918

Feb. 5-6 - Nielsonsmith - Export Compliance in Europe - Munich, Germany

Feb. 11-12 - Nielsonsmith - European, EU and EU Member State Trade Controls
Compliance for North American Companies Summit - Washington, DC

Feb. 24-26 - Society for International Affairs - 2020 Winter Back to Basics Conference
- Las Vegas - Westin Las Vegas Hotel

We hope this update proves helpful. If you have questions about any of these
developments, please do not hesitate to call us. If you received this free newsletter from a
colleague or friend and would like to subscribe directly, please just e-mail your name, title,
company, and e-mail address to gstanley@gistrade.com.

Cordially yours,

Gary L. Stanley

President

Global Legal Services, PC
5335 Wisconsin Avenue, N.W.
Suite 440

Washington, D.C.20015

Tel. +1 (202) 686-4854

Fax +1 (202) 686-2624
Mobile +1 (202) 352-3059
E-mail gstanley@glstrade.com

 

WASHSTATEC004345
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 49 of 918

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/28/2019 1:56:31 PM

To: Abraham, Liz (Federal) [LAbraham @doc.gov]

Subject: RE: For Interagency Review/Clearance: COB MONDAY 10/28: Cats i-IIl Roli-Out Plan/Releases

hitos://www.goosle. com/search?a=Mythis3 A+ Transferrine+control-oftfirearms+from-+ State+torCommerce-willtresull

 

t+in¢deresulation+of+LS +flrearmssexparteiriz=ECIGCEs enliSS6SUSS6Shoa=MythaAs+Transferring+control+of+fire
armsttram+State+to+Commerce+willtresulttinederegulatinntot+U S.+firearms+exnorts@ansochrome, S915 7169158 923)
OS &sourceldachromecies LIT F-8

 

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SBU - DELIBERATIVE PROCESS

From: Abraham, Liz (Federal) <LAbraham @doc.gov>

Sent: Monday, October 28, 2019 9:48 AM

To: Khawam, Joseph N <KhawamJN@state.gov>

Subject: FW: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-lll Roll-Out Plan/Releases

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: McKeeby, David | <MckKeebyDigistate.gov>

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Willams @nsc.cop.gov>; Vicent, Grayson

<grayson. k.vincent@nsc.eou.gov>: Biery, Meghan N. EOP/NSC <Meghan.N.Blery@nsc.eon.sov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.e.lebegue.cly@mall.mil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.mtapia2. mil@imall mil>: Kluttz, Lawson (Federal) <LKluttz@ctoc.eev>; Darrach, Tamara A
<DarrachTA@state.sov>; Bulgrin, Julie K. EOP/NSC <julie.K.Bulerini@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC
<lohn.M Wilson @inse can.gov>; Waterman, Elijah J. EOP/NSC <Eliiah.J Waterman@nsc.con.gov>; Smagula, Nicholas
<SmagulaN@state.gov>; Anthony.J Rugsiero@nsc.cop.gov; Ryan. M Tully@inse sop. gov;

Steven. J Menashi@who eon gov: Jude.K Bulerin@inse cop gov; Ashooh, Richard <Richard Ashooh@bis.doc.gov>; Miller,

 

 

 

 

 

 

 

 

 

 

 

 

 

<KoellingRW state gov>; Michael B.Wihlams@who.eop.gov; Michael LEHis@who.eon.goy;
Jennifer .B. Lichter @who.eon.gov; Comstock, Earl (Federal) <EComstock@doc.gov>; Robert. T.Goad? @who.eon. gov;

 

 

 

D <KovariD@state. soy>; Ross.) Gillian @who ecp.goy; lames. D. Mandolfo@who.cop.cov;
Thomas.F.leary@insc.eoo.gov; Kaldahl, Ryan M <KalcahiRM@ state 2ov>; Jasmeet K. Seehra@omb.coo.gov;

susatie cdaoussi clyimailemil: Abraham, Liz (Federal) <LAbraham@doc.gov>; Tony. Coppolina@usdal gov;

joseph. Wier@inse eco soy; Borman, Matthew <Matthew. Borman@bis. doc goy>; Michele Dash-pauls NNSA Doe Goy;

 

 

 

 

 

 

Hess, Hillary <Hilary.Hess@bis.doc.gov>; heidi] cohen@treasury.gov
Cc: Paul, Joshua M <PaulM@istate gay>
Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-Ill Roll-Out Plan/Releases

 

 

WASHSTATEC004346
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 50 of 918

Colleagues:

 

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mckeebydiastate cov | Web: Pid Henmepage (Twitter: (

   

asbhite Dept Pht

   

Stay connected with Srate.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004347
Message

From:
Sent:
To:

cc:
Subject:
Attachments:

importance:

Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 51 of 918

McKeeby, David | [McKeebyDI@state.gov]

10/28/2019 3:16:37 PM

Williams, Rebekah A. EOP/NSC [Rebekah.A.Willlams@nsc.eop.gov]; Vicent,Grayson
[grayson.k.vincent@nsc.eop.gov]; Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]; Tapia, Angela M Lt
Col USAF OSD OASD LA (USA) [angela.m.tapia2.mil@mail.mil]; 'LKluttz@doc.gov' [LKluttz@doc.gov]; Bulgrin, Julie K.
EOP/NSC [Julie.K.Bulgrin@nsc.eop.gov]; Wilson, John MarkM. EOP/NSC [John.M.Wilson@nsc.eop.gov]; Waterman,
Elijah J. EOP/NSC [Elijah.J.Waterman@nsc.eop.gov]; Anthony.J.Ruggiero@nsc.eop.gov; Ryan.M.Tully@nsc.eop.gov;
Steven.J.Menashi@who.eop.gov; Richard.Ashooh@bis.doc.gov; Miller, Michael F [Millermf@state.gov]; Koelling,
Richard W [KoellingRW @state.gov]; Michael.B.Williams@who.ecp.gov; Michael.J.Ellis@who.eop.gov;
Jennifer.B.Lichter@who.eop.gov; EComstock@doc.gov; Robert.T.Goad2@who.eop.gov;
James.S.Baehr@who.eop.gov; Ryan.P.Shellooe@nsc.eop.gov; Heidema, Sarah J [HeidemaSJ@state.gov]; Kovar,
Jeffrey D [KovarJD@state.gov]; Ross.T.Gillfillan@who.eop.gov; James.D.Mandolfo@who.eop.gov;

Thomas.F.Leary @nsc.eop.gov; Kaldahl, Ryan M [KaldahIRM @state.gov]; Jasmeet_K._ Seehra@omb.eop.gov;
susan.g.daoussi.civ@ mail.mil; LAbraham @doc.gov; Tony.Coppolino@usdoj.gov; Joseph.S.Wier@nsc.eop.gov;
Matthew.Borman@bis.doc.gov; Michele.Dash-pauls@NNSA.Doe.Gov; candice.|.rodriguez.civ@mail.mil;
DCurtis@doc.gov; Hillary. Hess@bis.doc.gov; heidi.cohen@treasury.gov

Paul, Joshua M [PaulJM@state.gov]

RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats {-Ill Roll-Out Plan/Releases

1015 Roll-Out Plan and TPs--CATS I-Ill. docx

High

Interagency Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone:

e-mail:

202.647.8757 | BlackBerry: PF

mickeebydiastate. cov

DeptP ht

 

Web: #id Homepage (Twitter: astute

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |
Sent: Thursday, October 24, 2019 1:39 PM

WASHSTATEC004348
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 52 of 918

To: Williams, Rebekah A. EOP/NSC <Rebekah.A.Williams@nsc.eop.gov>; Vicent, Grayson
<grayson.k.vincent@nsc.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.e.lebegue.civ@mail.mil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil>; 'LKluttz@doc.gov' <LKluttz@doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>;
Bulgrin, Julie K. EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC
<John.M.Wilson@nsc.eop.gov>; Waterman, Elijah J. EOP/NSC <Elijah.J. Waterman@nsc.eop.gov>; Smagula, Nicholas
<SmagulaN@state.gov>; Anthony.J.Ruggiero@nsc.eop.gov; Ryan.M.Tully@nsc.eop.gov;
Steven.J.Menashi@who.eop.gov; Julie.K.Bulgrin@nsc.eop.gov; Richard.Ashooh@bis.doc.gov; Miller, Michael F
<Millermf@state.gov>; Krueger, Thomas G <KruegerTG@state.gov>; Koelling, Richard W <KoellingRW @state.gov>;
Michael.B.Williams@who.eop.gov; Michael.J.Ellis@who.eop.gov; Jennifer.B.Lichter@who.eop.gov;
EComstock@doc.gov; Robert.T.Goad2 @who.eop.gov; James.S.Baehr@who.eop.gov; Ryan.P.Shellooe@nsc.eop.gov;
Heidema, Sarah J <HeidemaS!J@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Ross.T.Gillfillan@who.eop.gov;
James.D.Mandolfo@who.eop.gov; Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M <KaldahIRM @state.gov>;
Jasmeet_K. Seehra@omb.eop.gov; susan.g.daoussi.civ@mail.mil; LAbraham @doc.gov; Tony.Coppolino@usdoj.gov;
Joseph.S.Wier@nsc.eop.gov; Matthew.Borman@bis.doc.gov; Michele. Dash-pauls@NNSA.Doe.Gov;
candice.|.rodriguez.civ@mail.mil; Foster, John A <FosterJA2@state.gov>; DCurtis@doc.gov; Hillary. Hess@bis.doc.gov;
heidi.cohen@treasury.gov

Ce: Paul, Joshua M <PaulJM @state.gov>

Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-ill Roll-Out Plan/Releases

Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: Web: PAL Homerase (Twitter: @ State lent PM

 

meokecbvdlaxkite cov

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004349
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 53 of 918

 

Message

From: Peckham, Yvonne M [PeckhamYM @state.gov]

Sent: 10/28/2019 4:00:09 PM

To: Koelling, Richard W [KoellingRW@state.gov]

ce: Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]; Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Watkins, Pamela K
[WatkinsPK@state.gov]; Peckham, Yvonne M [PeckhamYM@state.gov]

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and

Ammunition

Thank you Rick.

Yvonne

Yvonne Peckham

Management Analyst

Office of Directives Management
ULS. Department of State

HOT, Suite GSi9

220) C Street NW

Washington, DC

(202) 485-2160 or XS2166

SENSITIVE BOT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Monday, October 28, 2019 11:50 AM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>;
Watkins, Pamela K <WatkinsPK@state.gov>

Cc: Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Khawam, Joseph N

<KhawamJN @state.gov>

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Jasmeet, Yvonne, Pam,

 

Very respectfully,

Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy

Department of State
202-663-2828

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004350
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 54 of 918

From: Seehra, Jasmeet K. EOP/OMB <lasmieet K. Seehra@omb.con.gov>
Sent: Wednesday, October 23, 2019 9:27 AM

To: Hinchman, Robert (OLP) >; Gormsen, Eric T (OLP) <
Kevin R (OLP} <Kevin.B jones egula ions <OHSOGCReaulation

mueller2 clvérmallmil>; Asha,
vinelodon BOV>; Keeling Richard W

Kyle S. "EOP/OMB <Kyle

Theroux, Rich P. EOP/OMB <|

<Austin —F Turner@omb.eor y

Subject: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and

Ammunition

WASHSTATEC004351

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 55 of 918

 

WASHSTATEC004352
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 56 of 918

 

Message

From: Dash-pauls, Michele [michele.dash-pauls@nnsa.doe.gov]

Sent: 10/28/2019 5:11:21 PM

To: McKeeby, David | [McKeebyDI@state.gov]; Williams, Rebekah A. EOP/NSC [Rebekah.A.Williams@nsc.eop.gov];
Vicent, Grayson [grayson.k.vincent@nsc.eop.gov]; Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov];
Tapia, Angela M Lt Col USAF OSD OASD LA (USA) [angela.m.tapia2.mil@mail.mil]; ‘LKluttz@doc.gov'
[LKluttz@doc.gov]; Bulgrin, Julie K. EOP/NSC [Julie.K.Bulgrin@nsc.eop.gov]; Wilson, John MarkM. EOP/NSC
[John.M.Wilson@nsc.eop.gov]; Waterman, Elijah J. EOP/NSC [Elijah.J. Waterman @nsc.eop.gov];
Anthony.J.Ruggiero@nsc.eop.gov; Ryan.M.Tully@nsc.eop.gov; Steven.J.Menashi@who.eop.gov;
Richard. Ashooh@bis.doc.gov; Miller, Michael F [Millermf@state.gov]; Koelling, Richard W [KoellingRW @state.gov];
Michael.B.Williams@who.eop.gov; Michael.J.Ellis@who.eop.gov; Jennifer.B.Lichter@who.eop.gov;
EComstock@doc.gov; Robert.T.Goad2@who.eop.gov; James.S.Baehr@who.eop.gov; Ryan.P.Shellooe@nsc.eop.gov;
Heidema, Sarah J [HeidemaSJ@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Ross.T.Gillfillan@who.eop.gov;
James.D.Mandolfo@who.eop.gov; Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M [KaldahIRM@state.gov];
Jasmeet_K._ Seehra@omb.eop.gov; susan.g.daoussi.civ@mail.mil; LAbraham@doc.gov; Tony.Coppolino@usdoj.gov;
Joseph.S.Wier@nsc.eop.gov; Matthew.Borman@bis.doc.gov; candice.|.rodriguez.civ@ mail.mil; DCurtis@doc.gov;
Hillary. Hess@bis.doc.gov; heidi.cohen@treasury.gov; Krupa, Melissa M [melissa.krupa@nnsa.doe.gov]; Prestosh,
Evelyn [evelyn.prestosh@nnsa.doe.gov]

cc: Paul, Joshua M [PaulJM@state.gov]

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

All,

Michele

Michele Dash-Pauls

Deputy Director

Office of Nuclear Export Controls

Dept of Energy/National Nuclear Security Administration
Tel: 202-586-2645

Fax: 202-586-4452

E-mail: michele.dash-pauls@nnsa.doe.gov

From: McKeeby, David | [mailto:McKeebyDI@state.gov]

Sent: Monday, October 28, 2019 11:17 AM

To: Williams, Rebekah A. EOP/NSC <Rebekah.A.Williams@nsc.eop.gov>; Vicent, Grayson

<grayson.k.vincent @nsc.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; 'LKluttz@doc.gov' <LKluttz@doc.gov>; Bulgrin, Julie K.
EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC <John.M.Wilson@nsc.eop.gov>; Waterman,
Elijah J. EOP/NSC <Elijah.J. Waterman@nsc.eop.gov>; Anthony.J.Ruggiero@nsc.eop.gov; Ryan.M.Tully@nsc.eop.gov;
Steven.J.Menashi@who.eop.gov; Richard.Ashooh@bis.doc.gov; Miller, Michael F <Millermf@state.gov>; Koelling,
Richard W <KoellingRW @state.gov>; Michael.B.Williams@who.eop.gov; Michael.J.Ellis@who.eop.gov;
Jennifer.B.Lichter@who.eop.gov; EComstock@doc.gov; Robert.T.Goad2@who.eop.gov; James.S.Baehr@who.eop.gov;
Ryan.P.Shellooe@nsc.eop.gov; Heidema, Sarah J <HeidemaS/J@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>;
Ross. 1.Gillfillan@who.eop.gov; James.D.Mandolfo @who.eop.gov; Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M
<KaldahIRM@state.gov>; Jasmeet_K. Seehra@omb.eop.gov; susan.g.daoussi.civ@mail.mil; LAbraham@doc.gov;
Tony.Coppolinc @usdoj.gov; Joseph.S.Wier@nsc.eop.gov; Matthew.Borman@bis.doc.gov; Dash-pauls, Michele
<michele.dash-pauls@nnsa.doe.gov>; candice.|.rodriguez.civ@ mail.mil; DCurtis@doc.gov; Hillary. Hess@bis.doc.gov;
heidi.cohen@treasury.gov

WASHSTATEC004353
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 57 of 918

Ce: Paul, Joshua M <PaulJM @state.gov>
Subject: [EXTERNAL] RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III] Roll-Out Plan/Releases
Importance: High

Interagency Colleagues:

 

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: PF

e-mail: mckecbudiawtite pov | Web: PAL Homenove |Twitter: goSiete fem PAM

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Willams@inse.eon.gov>; Vicent, Grayson
<praysonlevincent@nsc.eos.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Biery@inse coo. gov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.¢ lebegue.civ@mailmil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

<angelam taplag miig@@mallmil>; 'LKluttz@doc.gov' <LKiutiz@doc.gov>; Darrach, Tamara A <DarrachTA@ state.gov;
Bulgrin, Julie K. EOP/NSC <jutie.& Bulerin@nse.coo.gov>; Wilson, John Mark M. EOP/NSC

<John WLWilson@nsc.cop.gev>; Waterman, Elijah J. EOP/NSC <Elijsh.J Waterman@nsc.eap.gov>; Smagula, Nicholas
<SmaguiaN@istate gov>; Anthony Rusgicro@nsc.con.gov; Ryan MTully@nsc. cop gov

Steven J Menashi@who.eop gov; Julie Bulerin@nsc eco gov; Richard Ashooh@bis dac.gov; Miller, Michael F

 

 

 

 

 

 

 

 

 

 

Michael BWillams@who.cop.gov; Michael LElis@who.cop.gov; lennifer.B Lichter @who.cop. gov;

ECamstocki@doc. gov; Robert. TGoad2@who.eco.gov; lames. Baehr@whe.eap.gov; Ryan.P Shelloce@nsc.eop. gov;
Heidema, Sarah J <Heidernasi @istate.gov>; Kovar, Jeffrey D <KovarJD @state.gov>; Ross T.Giifilan®@ who.eop.gov;
James.0.Mandolfo®@who.eop.sov; Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M <KaldahiRM@istate go>;

Jasmeet Kk. Seehra@omb.cop gov; susan.s deoussl cly@mall mil LAbraham@coc.gov; Tony Coppolina@usdal gov;
iosenh S Wier@nse eop gov; Matthew. Borman@bis doc.gov: Michele Dash-pauls@®@NNSA Doe Gov:

candice Lrocrigues clv@mall mil: Foster, John A <FosterJA? @state goy>; DCurtis@doc gov; Hilary Hess@bis doc. gov;

 

   

 

   

 

 

 

 

WASHSTATEC004354
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 58 of 918

senerincenentceenerceneSiveentvencerenercecsscdckerceeres

Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-ill Roll-Out Plan/Releases

Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:
Web: #id Bomepas

e-mail: mickeebydiastate. cov ge asbhite Dept Pht

   

[Twitter: ¢

    

Stay connected with Srate.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004355
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 59 of 918

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 10/28/2019 10:27:04 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

cc: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-lll Roll-Out Plan/Releases

Attachments: 1015 Roll-Out Plan and TPs--CATS I-Ill. docx

SENSITIVE BUT UNCLASSIFIED

From: Waterman, Elijah J. EOP/NSC <Elijah.J.Waterman@nsc.eop.gov>

Sent: Monday, October 28, 2019 5:53 PM

To: Dash-pauls, Michele <michele.dash-pauls@nnsa.doe.gov>; McKeeby, David | <McKeebyDI@state.gov>; Williams,
Rebekah A. EOP/NSC <Rebekah.A.Williams@nsc.eop.gov>; Vicent, Grayson <grayson.k.vincent@nsc.eop.gov>; Biery,
Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil>; ‘LKluttz@doc.gov' <LKluttz@doc.gov>; Bulgrin, Julie K. EOP/NSC
<Julie.K.Bulgrin@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC <John.M.Wilson@nsc.eop.gov>; Ruggiero, Anthony J.
EOP/NSC <Anthony.J.Ruggiero@nsc.eop.gov>; Tully, Ryan M. EOP/NSC <Ryan.M.Tully@nsc.eop.gov>; Menashi, Steven J.
EOP/WHO <Steven.J.Menashi@who.eop.gov>; Richard. Ashooh@bis.doc.gov; Miller, Michael F <Millermf@state.gov>;
Koelling, Richard W <KoellingRW @state.gov>; Williams, Michael B. EOP/WHO <Michael.B.Williams@who.eop.gov>; Ellis,
Michael J. EOP/WHO <Michael.J.Ellis@who.eop.gov>; Lichter, Jennie B. EOP/WHO <Jennifer.B.Lichter@who.eop.gov>;
EComstock@doc.gov; Goad, Robert T. EOP/WHO <Robert.T.Goad2 @who.eop.gov>; Baehr, James S. EOP/WHO
<James.S.Baehr@who.eop.gov>; Shellooe, Ryan P. EOP/NSC <Ryan.P.Shellooe@nsc.eop.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Gillfillan, Ross T. EOP/WHO
<Ross.T.Gillfillan@who.eop.gov>; Mandolfo, James D. EOP/WHO <James.D.Mandolfo@who.eop.gov>; Leary, Thomas F.
EOP/NSC <Thomas.F.Leary@nsc.eop.gov>; Kaldahl, Ryan M <KaldahIRM @state.gov>; Seehra, Jasmeet K. EOP/OMB
<Jasmeet_K. Seehra@omb.eop.gov>; susan.g.daoussi.civ@mail.mil; LAbraham@doc.gov; Tony.Coppolinc @usdoj.gov;
Wier, Joseph S. EOP/NSC <Joseph.S.Wier@nsc.eop.gov>; Matthew.Borman@bis.doc.gov;
candice.|.rodriguez.civ@mail.mil; DCurtis@doc.gov; Hillary. Hess@bis.doc.gov; heidi.cohen@treasury.gov; Krupa,
Melissa M <melissa.krupa@nnsa.doe.gov>; Prestosh, Evelyn <evelyn.prestosh@nnsa.doe.gov>

Cc: Paul, Joshua M <PaulJM @state.gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Thanks,
Eliiah

From: Dash-pauls, Michele <michele.dash-pauls@nnsa.doe. gay>

Sent: Monday, October 28, 2019 1:11 PM

To: McKeeby, David | <MecKeebyDi@state.gov>; Williams, Rebekah A. EOP/NSC <Rebexah A. Willams@nse.cop.gov>;
Vincent, Grayson K. EOP/NSC <Grayson.&. Vincent@nsc.cop.gov>; Biery, Meghan N. EOP/NSC

<Meghan.N Blery@nsc,eop.gayv>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia? milf@maillmil>;
‘LKluttz@doc.gov' <i. Kiutiz@cioc zov>; Bulgrin, Julie K. EOP/NSC <julie.&. Bulgrin@nse.cog.gov>; Wilson, John Mark M.
EOP/NSC <John MLWUson@nsc.eop.gay>; Waterman, Elijah J. EOP/NSC <Elijah.). Waterman@nsc.eop.gov>; Ruggiero,
Anthony J. EOP/NSC <AnthonyJ Russiero @insc.eop.gov>; Tully, Ryan M. EOP/NSC <Ryan.M.Tully@inse.cop.gov>;
Menashi, Steven J. EOP/WHO <Steven.i. Menashi@who.econ.gov>; Richard Ashaoh@bis.doc.gov; Miller, Michael F
<Milerm{i@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Williams, Michael B. EOP/WHO

<Michael B.Willlams@who.coo.gov>; Ellis, Michael J. EOP/WHO <Michael.J Elis@iwho eou.gsov>; Lichter, Jennie B.
EOP/WHO <Jennifer.B.Lichter@who.can.gove; EComstock@doc.gov; Goad, Robert T. EOP/WHO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC004356
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 60 of 918

<Robert.?. Goad? @who.eon.gov>; Baehr, James S. EOP/WHO <Jarnes.5.Bachr@who.eoo.gov>; Shellooe, Ryan P.
EOP/NSC <Ryan.? Shelloce@nse.cop.gov>; Heidema, Sarah J <HeidemaSJ@state.coy>; Kovar, Jeffrey D
<Kovar/D@state.gov>; Gillfillan, Ross T. EOP/WHO <Ross.7 Gillian @who.eop.goy>; Mandolfo, James D. EOP/WHO
<James.0. Mandolfo@whe.eop.gov>; Leary, Thomas F. EOP/NSC <Thomas.F Learyiinse. cop.gov>; Kaldahi, Ryan M
<KaldshiRA@state.gov>; Seehra, Jasmeet K. EOP/OMB <Jasmeet kK. Seehra@omb.eop.zov>;

susan. daoussi. civ@mailmil LAbraham G@idoc gov; Tony. Coppoline @usdoi. gov; Wier, Joseph S. EOP/NSC

<Joseph. 5. Wier @inse. eon. govo; Matthew. Bormanbis. doc. gov; candice. rodriguez cly@mallmil: DCurtis@doc.cov;
Hilary. Hess@bis.doc. gov; held cohen@treasury.gov; Krupa, Melissa M <melissa.krupat@nnsa.cdee.gov>; Prestosh,
Evelyn <evelyn prestosh @nansa.doe.gov>

 

 

 

 

 

 

 

 

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

AL

Michele

Michele Dash-Pauls

Deputy Director

Office of Nuclear Export Controls

Dept of Energy/National Nuclear Security Administration
Teal: 202-586-2645

Fax: 202-586-4452

E-mail: michele. dash-pauls@nnsa doe. gov

 

From: McKeeby, David | [matlte:McKeebyDl @ state cov]

Sent: Monday, October 28, 2019 11:17 AM

To: Williams, Rebekah A. EOP/NSC <Rebekah A. Willams@nsc.cop.gov>; Vicent, Grayson

<grayson. k.vincent@nsc.eon.gov>: Biery, Meghan N. EOP/NSC <Meghan.N.Blery@nsc.eon.sov>; Tapia, Angela M Lt Col

 

 

 

 

EOP/NSC <Julie.&. Bulprin@inse.con.goy>; Wilson, John Mark M. EOP/NSC <Jobn.M Wilson @nsc.cop.gay>; Waterman,
Elijah J. EOP/NSC <Eliiah.J Waterman@nsc.cop.gov>; Anthonyj Ruggiero@nsc.eop.gov; Ryan. Tully@nsc.eop. gov:

 

 

 

Richard W <Koelling RW state sov>; Michael B Willams @iwho.coo sov; Michael J Ells@who coo. gov;
Jennifer.B.Lichter@who.eon.gov; EComstock@doc, gov; Robert. T. Goad? @who.con. gov; James.5 Bachr@who.econ. gov;

 

Ross. 1. Gilillan@who.eor. gov; James.D Mandolfo@who.cop.gov; Thomas.-.Leary@nsc.cop.gov; Kaldahl, Ryan M
<KalcdahiRM@ state govo; Jasmeet K. Seehra@omb.con gov; susan.g daoussiciv@mall mil LAbraham@doc.gov;
Tony. Coppolina @uscdal gov; Joseph S.\Wier@inse eon .gov; Matthew. Bormaniis.doc.eov; Dash-pauls, Michele
<michele dash-pauls@nnsa doe. gov>; candice. rodriguez. cly@mallmil; bCurtis@doc.gov; Hillary Hess@bis. coc.gov;

 

held cohen@ treasury gov
Ce: Paul, Joshua M <PaulM@state go>

cneestnnatnnetnetnecanes Soteetbeentoncemveneeo Bobeewrecne

Subject: [EXTERNAL] RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-II] Roll-Out Plan/Releases
importance: High

Interagency Colleagues:

WASHSTATEC004357
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 61 of 918

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: po

e-mail: mckechydvastate. cov | Web: Pid Homepage |Twitter: @dtute Dept PAt

       

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah A. Willams@nsc.cop.gov>; Vicent, Grayson

<grayson. k. vincent @nsc.eou.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Blery@nsc.eon.sov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.e.lebegue.cly@mallmil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela m.tapia2 mil@mall. mil>; 'LKluttz@doc.gov' <LKinitg@cioc.gayv>; Darrach, Tamara A <DarrachTAG@isiate,
Bulgrin, Julie K. EOP/NSC <julie.«. Bulgrin@nse.can.gov>; Wilson, John Mark M. EOP/NSC

<lohn.M Wilson @inse can.gov>; Waterman, Elijah J. EOP/NSC <Eliiah.J Waterman@nse.con.gov>; Smagula, Nicholas
<SmagulaN@state.gov>; Anthony. Rugsiero@nsc.cop.gov; Ryan. M Tully@inse sop. gov;

Steven. J Menashi@who.eon gov; Julie K Bulerin@nse eop gov; Richard Ashooh@bis.doc.gay; Miller, Michael F

 

 

 

 

LENDS

    

 

 

 

 

 

 

Michac LB Wiliams@who.eon.sov; Michael J Elis@who.eon.gov; lennifer.B.lichter@who.con. gov;
EComstock@doc.gov; Robert. 7. Goad? @who cop. gov; lames.5 Bachr@who.eop.gov; Ryan. P.Shelloce@nse.cap.gov;

 

 

Jaries.D. Mandolo@who.cop.gov; Thomas.f.Leary@nsc.ean.gov; Kaldahl, Ryan M <KaidahliRM@state sov>;

Jasmeet K. Seehra@omb.ecor. gov; susane.daoussi civdmallmib LAbraham@doc.gov; Tonvy.Coppoling @usdolgov;
loseph.S. Wierf@nse.cop.cov; Matthew. Bormani@bis cocaov; Michele. Dash-pauls@ NNSA Doe.Goy;

candice. rodriguez civ@mailmil Foster, John A <FosterJA2 @state gov>; DCurtisi@doc.eov; Hillary Hass@bis doc gov;
Ce: Paul, Joshua M <PauliM@state soy>

Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-ill Roll-Out Plan/Releases

 

 

 

 

 

 

 

Colleagues:

 

WASHSTATEC004358
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 62 of 918

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry,

e-mail: mecheebydicostate gov | Web: Pld Homenave |Twitter: @Srete Bat PAG

     

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004359
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 63 of 918

 

Message

From: Comstock, Earl (Federal) [EComstock@doc.gov]

Sent: 10/28/2019 10:36:52 PM

To: McKeeby, David | [McKeebyDI@state.gov]; Hess, Hillary [Hillary Hess@bis.doc.gov]; Williams, Rebekah A. EOP/NSC
[Rebekah.A.Williams@nsc.eop.gov]; Vicent, Grayson [grayson.k.vincent@nsc.eop.gov]; Biery, Meghan N. EOP/NSC
[Meghan.N.Biery@nsc.eop.gov]; Tapia, Angela M Lt Col USAF OSD OASD LA (USA) [angela.m.tapia2.mil@mail.mil];
Kluttz, Lawson (Federal) [LKluttz@doc.gov]; Bulgrin, Julie K. EOP/NSC [Julie.K.Bulgrin@nsc.eop.gov]; Wilson, John
MarkM. EOP/NSC [John.M.Wilson@nsc.eop.gov]; Waterman, Elijah J. EOP/NSC [Elijah.J. Waterman @nsc.eop.gov];
Anthony.J.Ruggiero@nsc.eop.gov; Ryan.M.Tully@nsc.eop.gov; Steven.J.Menashi@who.eop.gov; Ashooh, Richard
[Richard.Ashooh@bis.doc.gov]; Miller, Michael F [Millermf@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]; Michael.B.Williams@who.eop.gov; Michael.J.Ellis@who.eop.gov;
Jennifer.B.Lichter@who.eop.gov; Robert.T.Goad2@who.eop.gov; James.S.Baehr@who.eop.gov;
Ryan.P.Shellooe@nsc.eop.gov; Heidema, SarahJ [HeidemaSJ@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov];
Ross.T.Gillfillan@who.eop.gov; James.D.Mandolfo@who.eop.gov; Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M
[KaldahIRM @state.gov]; Jasmeet_K. Seehra@omb.eop.gov; susan.g.daoussi.civ@mail.mil; Abraham, Liz (Federal)
{LAbraham @doc.gov]; Tony.Coppolino@ usdoj.gov; Joseph.S.Wier@nsc.eop.gov; Borman, Matthew
[Matthew.Borman@bis.doc.gov]; Michele. Dash-pauls@NNSA.Doe.Gov; candice.|.rodriguez.civ@mail.mil; Curtis,
Deborah (Federal) [DCurtis@doc.gov]; heidi.cohen@treasury.gov

cc: Paul, Joshua M [PaulJM@state.gov]; Mooney, Timothy [Timothy.Mooney@bis.doc.gov]

Subject: Re: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

Attachments: 2019-10-28 3.40pm Redline edits to 1015 Roll-Out Plan and TPs--CATS I-Ill - for sending back to State.docx

Earl

 

From: "McKeeby, David |" <McKeebyD!@state.gov>

Date: Monday, October 28, 2019 at 3:14 PM

To: "Hess, Hillary" <Hillary.Hess@bis.doc.gov>, "Williams, Rebekah A. EOP/NSC"
<Rebekah.A.Williams@nsc.eop.gov>, "Vicent, Grayson" <grayson.k.vincent@nsc.eop.gov>, "Biery, Meghan N.
EOP/NSC" <Meghan.N.Biery@nsc.eop.gov>, "Tapia, Angela M Lt Col USAF OSD OASD LA (USA)"
<angela.m.tapia2.mil@mail.mil>, "Kluttz, Lawson (Federal)" <LKluttz@doc.gov>, "Bulgrin, Julie K. EOP/NSC"
<Julie.K.Bulgrin@nsc.eop.gov>, "Wilson, John Mark M. EOP/NSC" <John.M.Wilson@nsc.eop.gov>, "Waterman,
Elijah J. EOP/NSC" <Elijah.J.Waterman@nsc.eop.gov>, "Anthony.J.Ruggiero@nsc.eop.gov"
<Anthony.J.Ruggiero@nsc.eop.gov>, "Ryan.M.Tully@nsc.eop.gov" <Ryan.M.Tully@nsc.eop.gov>,
"Steven.J.Menashi@who.eop.gov" <Steven.J.Menashi@who.eop.gov>, “Ashooh, Richard"
<Richard.Ashooh@bis.doc.gov>, "Miller, Michael F" <Millermf@state.gov>, "Koelling, Richard W"
<KoellingRW @state.gov>, "Michael.B.Williams@who.eop.gov" <Michael.B.Wiilliams@who.eop.gov>,
“Michael.J.Ellis@who.eop.gov" <Michael.J.Ellis@who.eop.gov>, “Jennifer.B.Lichter@who.eop.gov"
<Jennifer.B.Lichter@who.eop.gov>, "Comstock, Earl (Federal)" <EComstock@doc.gov>,

"Robert.T.Goad2 @who.eop.gov" <Robert.T.Goad2@who.eop.gov>, "James.S.Baehr@who.eop.gov"
<James.S.Baehr@who.eop.gov>, "Ryan.P.Shellooe@nsc.eop.gov" <Ryan.P.Shellooe@nsc.eop.gov>, "Heidema,
Sarah J" <HeidemaS/@state.gov>, "Kovar, Jeffrey D" <KovarJD@state.gov>, "Ross.T.Gillfillan@who.eop.gov"
<Ross.T.Gillfillan@who.eop.gov>, "James.D.Mandoifo@who.eop.gov" <James.D.Mandoifo@who.eop.gov>,
"Thomas.F.Leary@nsc.eop.gov' <Thomas.F.Leary@nsc.eop.gov>, "Kaldahl, Ryan M" <KaldahIRM@state.gov>,
"Jasmeet_K. Seehra@omb.eop.gov" <Jasmeet_K. Seehra@omb.eop.gov>, "susan.g.daoussi.civ@ mail.mil”
<susan.g.daoussi.civ@mail.mil>, "Abraham, Liz (Federal)" <LAbraham@doc.gov>,
"Tony.Coppolino@usdoj.gov" <Tony.Coppolino@usdoj.gov>, "Joseph.S.Wier@nsc.eop.gov"
<Joseph.S.Wier@nsc.eop.gov>, Matthew Borman <Matthew.Borman@bis.doc.gov>, "Michele.Dash-
pauls@NNSA.Doe.Gov" <Michele.Dash-pauls@NNSA.Doe.Gov>, “candice.|.rodriguez.civ@mail.mil”

WASHSTATEC004360
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 64 of 918

<candice.|.rodriguez.civ@ mail.mil>, "Curtis, Deborah (Federal)" <DCurtis@doc.gov>,
“heidi.cohen@treasury.gov'" <heidi.cohen@treasury.gov>

Cc: "Paul, Joshua M" <PaulM@state.gov>, "Mooney, Timothy" <Timothy.Mooney@bis.doc.gov>
Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

Hillary:

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: in

e-mail: mckeehydiastate cov | Web: Pid Homepage (Twitter: @

State Dept Pat

       

Stay connected with State.gov:

 

UNCLASSIFIED

From: Hillary Hess <Hillary.Hess@bis.doc.gov>

Sent: Monday, October 28, 2019 1:48 PM

To: McKeeby, David | <McKeebyDI@state.gov>; Williams, Rebekah A. EOP/NSC <Rebekah.A.Williams@nsc.eop.gov>;
Vicent, Grayson <grayson.k.vincent@nsc.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Tapia,
Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; LKluttz@doc.gov; Bulgrin, Julie K. EOP/NSC
<Julie.K.Bulgrin@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC <John.M.Wilson@nsc.eop.gov>; Waterman, Elijah J.
EOP/NSC <Elijah.J.Waterman@nsc.eop.gov>; Anthony.J.Ruggiero@nsc.eop.gov; Ryan.M.Tully@nsc.eop.gov;
Steven.J.Menashi@who.eop.gov; Richard Ashoch <Richard.Ashooh@bis.doc.gov>; Miller, Michael F
<Millermf@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Michael.B.Williams@who.eop.gov;
Michael.J.Ellis@who.eop.gov; Jennifer.B.Lichter@who.eop.gov; EComstock@doc.gov; Robert.T.Goad2 @who.eop.gov;
James.S.Baehr@who.eop.gov; Ryan.P.Shellooe@nsc.eop.gov; Heidema, Sarah J <HeidemaSJ @state.gov>; Kovar, Jeffrey
D <KovarJD @state.gov>; Ross.T.Gillfillan@who.eop.gov; James.D.Mandolfo@who.eop.gov;
Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M <KaldahIRM@state.gov>; Jasmeet_K._Seehra@omb.eop.gov;
susan.g.daoussi.civ@mail.mil; Abraham, Liz <LAbraham@doc.gov>; Tony.Coppolino@usdoj.gov;
Joseph.S.Wier@nsc.eop.gov; Matthew Borman <Matthew.Borman@bis.doc.gov>; Michele.Dash-pauls@NNSA.Doe.Gov;
candice.|.rodriguez.civ@mail.mil; DCurtis@doc.gov; heidi.cohen@treasury.gov

Cc: Paul, Joshua M <PaulJM @state.gov>; Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Dave,

Hillary

WASHSTATEC004361
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 65 of 918

From: McKeeby, David | <MckeebyDigistate.gov>

Sent: Monday, October 28, 2019 11:17 AM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Williams@nsc.cop.gov>; Vicent, Grayson

<srayson. k.vincent@nsc.coo.gov>: Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eon.sov>; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela rn tania? mil@mailmil>; LKluttz@doc. gov; Bulgrin, Julie K. EOP/NSC

<Julie.K Bulsrin@nsc.cop.gov>; Wilson, John Mark M. EOP/NSC <John. M. Wilson@nsc.cop.gov>; Waterman, Elijah J.
EOP/NSC <Eliiah J Watermand@ nsec .eou.gov>; Anthony. Rugsiero@insc.eou ov; Ryan. M Tully@insc eon gov;

Stayen_l Menashi@iwho.eoo.goay; Richard Ashooh <Richard Ashooh@bis cac.zov>; Miller, Michael F

<Milermf@state gov>; Koelling, Richard W <KogiingRW @state.cov>; Michael. B Wilams@who.eop.cov;

Michael LEMs@who.eon.gov; Jennifer. B Lichter@who eon. gov: EComstock@doc gov; Robert. T Goad? @who.eon.govi
James.S.Baehr@who.con gov; Ryan.P Shellooe®insc.eop.zov; Heidema, Sarah J <HeideraS) @state.gov>; Kovar, Jeffrey
D <KovariD@state soy>; Ross.) Gillian @who eon. goy; lames Mandolfo@who.cop.cov;
Thomas.F.leary@insc.eoo.gov; Kaldahl, Ryan M <KalcahiRM@ state.gov; Jasmeet K. Seehra@omb.con.gov;

sUsar.e@ canussi clv@mall. mil Abraham, Liz <LAbraham@doc.gov>; Tony Connoline@uscdol gov;

Jjoseph.S Wier@Ginse eon soy; Matthew Borman <Matthew. Bormian@bis. doc. sov>; Michele Dash-pauis i NNSA Doe. Goy;
candice... rodriguez.civ@mailmil OCurtis@cdoc.goy; Hillary Hess <Hilary.Hess@bis.coc.gov>; held cohen@treasury gov
Ce: Paul, Joshua M <PauliM@state soy>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Importance: High

 

 

 

 

 

 

 

 

 

 

 

 

Interagency Colleagues:

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry {ian

e-mail: schevivdiastate.gay | Web: Pid Homepage (Twitter: @SiateDept PAS

     

Stay connected with Srate. gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |
Sent: Thursday, October 24, 2019 1:39 PM
To: Williams, Rebekah A. EOP/NSC <Rebekah.A Willisms@insc cop. gov>; Vicent, Grayson

 

WASHSTATEC004362
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 66 of 918

<srayson. k. vincent @nsc.coo.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Biery@nsc.eon.sov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.elebegue.cly@mailrmil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

<angela m.tapiad mih@mallmi>; ‘LKluttz@doc.gov' <LKiuttz@doc.gov>; Darrach, Tamara A <DarrachTA@state zov>;
Bulgrin, Julie K. EOP/NSC <julie. K Bulsrin@nse.eop.gov>; Wilson, John Mark M. EOP/NSC

<iohn.M. Wilson @inse. can.gov>; Waterman, Elijah J. EOP/NSC <Eliiah.j Waterman@nse.con.gov>; Smagula, Nicholas
<SmagulaN@istate.gov>; Anthony.J Ruggiero @ nsc.ecu.gov; Ryan.M Tullv@nsc.eop.goy;

Steven J. Menashi@who.eoo gov: julie K.Bulsrin@inse eap gov; Richard. Ashooh@bis.doc.gay; Miller, Michael F
<Millermft state sov>; Krueger, Thomas G <Krueger?G@istate.gov>; Koelling, Richard W <KogllingRW@ state. gov>;
Michael BAVilliems@who.eop.sov; Michael LElis@who.ecp.gov; lennifer.B.lichter@who.eon sav;
EComstock@doc.sov; Robert. T. Goad? @who.can.gov; lames. 5 Bachr@who.cop.eoy; Ryan. P Shellooe@inse eon gov;
Heidema, Sarah J <HeidemaSi @state.gov>; Kovar, Jeffrey D <Kovarib@state. gov>; Ross. 7. Giltllan@ who.eop. soy;
Jarmes.D, Mancolfotwhoeop gov; Thomas.’.Learyénsc.eop.gov; Kaldahl, Ryan M <KaldahiRM@state gov>;

Jasmeet K. Seehra@iomb.cos.eov; susen.e.daoussi civG@mallmil LAbraham@doc.eou; Tony. Coppoling @usdalsov;
Joseoh.S \Wier@nse cop cov; Matthew. Borman@bis doc gov; Michele. Dash-pauls@NNSA Doe Gay:

candice rodriguez. chy@imaillamil Foster, John A <FasterJA2 @state gov>; OCurtis@dac.eov; Hilary Hess@bis doc.zovy;
heidi cohen@treasury goy
Cc: Paul, Joshua M <PaulM@state go>

Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-Ill Roll-Out Plan/Releases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: nickeebydiasiate eov | Web: FAs Homepage (Twitter: @itaiePeot PAT

Pry

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004363
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 67 of 918

 

Message

From: Abraham, Liz (Federal) [LAbraham @doc.gov]

Sent: 10/29/2019 10:12:52 AM

To: Joseph N Khawam [KhawamJN@state.gov]

Subject: Fwd: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

Attachments: image001.ong; ATTOOOO1. htm; image002.png; ATTOO002.htm; image003.png; ATTO0003.htm; image004.png;
ATT0Q0004.htm; image005.pong; ATTOQO0S.htm; image006.png; ATTOOO006.htm; image007.png; ATTO0007.htm;
imageQ01.png; ATTO0008.htm; image002.png; ATTOQ009.htm; image003.png; ATTOO010.htm; image004.png;
ATTOQOO11.htm; image005.png; ATTOO012.htm; image006.png; ATTO0013.htm; image007.png; ATTO0014. htm;
imageQO1.png; ATTOOOLS. htm; image002.png; ATTO0016.htm; image003.png; ATTO0017.htm; image004.png;
ATT00018.htm; image005.png; ATTOQ019.htm; image006.png; ATTO0020.htm; image007.png; ATTOO021.htm; 2019-
10-28 3.40pm Redline edits to 1015 Roll-Out Plan and TPs--CATS I-Ill - for sending back to State.docx; ATTO0022.htm

Sent from my iPhone

Begin forwarded message:

Date: October 28, 2019 at 6:36:52 PM EDT

To: "McKeeby, David I" <MekeebyDl@state.gov>, “Hess, Hillary" <Hilary. Hess@bis.doc.gov>, “Williams,
Rebekah A. EOP/NSC" <Rebekah A Wilams@ nsc.cop.goy>, "Vicent, Grayson"

<grayson. k vincent @nsc.cop.gov>, "Biery, Meghan N. EOP/NSC" <Meghan.N.Biery@nsc.eon.gov>,
"Tapia, Angela M Lt Col USAF OSD OASD LA (USA)" <angela.m tania? milgemailmil>, "Kluttz, Lawson
(Federal)" <LKiutiz@doc.gov>, "Bulgrin, Julie K. EOP/NSC" <iilie. K. Bulgrin@inss eop.goy>, “Wilson, John
Mark M. EOP/NSC" <John. M.Wilson@nsc.eon.goy>, "Waterman, Elijah J. EOP/NSC"

<Ellish | Waterman nse.eoo goy>, “Anthony. Ruesierc@nsc.cop gov"

<Anthony.J Ruggiero @inse eoo.goy>, "Ryan M Tully G@inse son.gov" <Ryan M Tully @nsc.eon.gov>,
"Steven Menashi@iwho.eop.gov" <Stevenl Menasni@who.ecp.goy>, "Ashooh, Richard"

<Richard Ashoohm@ bis doc.gov>, “Miller, Michael F" <Milermi@state.zov>, “Koelling, Richard W"
<KoellingRWi@state sov>, "Michael B. Willams@who.ean.gov" <Michael B.Willams@who.eap gov>,
"Michael J Elis@who ean gov" <Michael J Flls@whocop.gov>, lennifer.B.Lichter@who.eoo.goy"
<Jennifer 8B. Lichter @who.eco.gov>, "Robert. 7 Goad? @who.eop coy" <Robert T Goad? whe eop.goy,
“lames 5 Bachr @who eon. gov" <lames.5 BashrGiwho.eoo gov>, "Ryan. Shellooe@nsc cop sav"
<Ryan.P Shellooe@inse.eap.gov>, "Heidema, Sarah J" <HeidemaSi@state.gov>, "Kovar, Jeffrey D"
<Kovar/D@istate goy>, "Ross. 7 Giliilsn@who.eco.goy" <Ross 7 Gillian @ who. eop.goave,

“lames .D. Mandolfo@who coo. soy" <lames D. Mandolfo@whao.eon.cov>,
"Thomas.f.leary@nsc.eop.gov" <Thomas.- leary@nse.eop.gov>, "Kaldahl, Ryan M"

<Kaldanikhh @istate.gov>, asmeet K. Seehra@omb.eon.gov" <Jasmeet K. Seehra@omb.eop.gov>,
"susare dagussicivi@mailmil" <susan.p.daouss civ@mailmil>, "Abraham, Liz (Federal)"
<LAbraham@cnc gov>, "Tony. Coppolino@usdol gov" <Tony Coppolina@usdel gov>,

“Joseoh. 5. Wier @nse cop. gov" <loseon. 5. Wier @nsc.eop.gov>, "Borman, Matthew"
<Matthew.Borman@bis.doc.gov>, "Michele. Dash-pauls@ NNSA Doe.Gov" <Michele. Dash-

pauisMO NNSA Doe Gov>, "candice Lracdrizues cly@mall mil" <candice Lrodriguez civ@mailmil>, "Curtis,
Deborah (Federal)" <DCurtis@doc.eoy>, "heidi cohen @treasury.goy" <heidi cohen @treasury. gov>

Ce: "Paul, Joshua M" <PaulM @state.gov>, "Mooney, Timothy" <Timothy. Mooney @bis.doc gov>
Subject: Re: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-ill Roll-Out Plan/Releases

Earl

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC004364
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 68 of 918

 

From: "McKeeby, David i" <McKeebyDl @state gay>

Date: Monday, October 28, 2019 at 3:14 PM

To: "Hess, Hillary" <Hilary. Hess@ bis.doc.cov>, "Williams, Rebekah A. EOP/NSC"

<Rebekah A. \Willams@nse.ecoo.gov>, "Vicent, Grayson" <grayson. KX vincent@ nsc.cap.gov>,
"Biery, Meghan N. EOP/NSC" <Meghan.N Sieryiinse eoo.zov>, "Tapia, Angela M Lt Col USAF
OSD OASD LA (USA)" <angela.m tagia2Z. mil@mailmil>, "Kluttz, Lawson (Federal)"
<LKluttz@doc.gov>, "Bulgrin, Julie K. EOP/NSC" <Jufie.K. Bulerin@nsc.eop.gov>, “Wilson, John
Mark M. EOP/NSC" <John. MiWilsen@nsc.eap gov>, “Waterman, Elijah J. EOP/NSC"

<Eljah J Waterman@nsc.eon.gov>, "Anthony Rugglero@nsc.eon. gov"

it]

 

 

 

 

 

 

 

<Anthony J Ruesiero@inse.eop gov>, "Ayan. M Tulv@nsc.eao.gov
<Ryan. M.Tully@nse.eos.gov>, "Steven ] Menashi@who.eop.gov"
<Steven.J. Menashi@who.eog.gov>, "Ashooh, Richard" <Richard Ashoch@bis.doc.gay>, "Miller,
Michael F" <Millermf@state gov>, "Koelling, Richard W" <KoellineRWiiistate go>,

“MichaeLB Willams @whoeap. gov" <Michael B. Willams@who.eoo go>,

"Michael J Elis@who.eon.gov" <Michael LElis@who.eop gov,

“iennifer.8. Lichter @who.ceop gov" <Jernnifer.6 Lichter@wheo.eon.gov>, “Comstock, Earl
(Federal)" <EComstock@doc.gov>, "Robert. 7. Goad? @who.eop. gov"

<Robert. 7. Goad2@wha.ecp gov>, James.S.Baehri@who.coo. gov"

<James. 5. Bachr@who.eap.gov, "Ryan.P Shellooe @nse.coo. gov"

<Ryan.P Shelloce@nse.eop.goy>, "Heidema, Sarah J" <Heidemas) @state.gov>, "Kovar, Jeffrey
D" <KovarJO@state.gav>, "Ross. 7. GUllan@who.eop gov" <Ross. T.Gililean@who.eop.gov>,
“James.D. Mandolic@who.eop.gav" <James.D Mandolfo@who.eas.gov>,
"Thoras.F.Leary@nse.eon.gov" <Thomas.F.leary@insc.cop.zay>, "Kaldahl, Ryan M"
<KaldahiRM@state cov>, asmeet Kk. Sechra@omb.coo.gov"

<Jasmeet &, Seehra@ormb.con.cov>, "susanedaaussiciv@mail mall"

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Tony Coppolino@usdal gov" <Tony.Coppolino@usdol. gov>, "Joseph.S. Wier@nsc.eop. gov
<Joseph S. Wier@ nse eon gov>, Matthew Borman <Matthew.Bormani@ bis. doc.gov>,
"Michele Dash-pauls@ NNSA Doe Gov" <Michele Dash-pauls@ NNSA Doe. Gove,

“candice. rodriguez. clv@mallmil" <candice.| rodriguez. clv@mail.mi>, "Curtis, Deborah
(Federal)" <OCurtis@doc.gov>, "held L cohen@treasury gov" <heidl cohen@ treasury gov>
Ce: "Paul, Joshua M" <PauliM@state.gov>, "Mooney, Timothy"

<Timothy. Mooney@ bis. doc gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out
Plan/Releases

 

it]

 

 

 

 

 

 

 

Hillary:

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC004365
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 69 of 918

Phone: 202.647.8757 | BlackBerry:

e-mail: mekecbudigwéite pov | Web: PAl Homenpove |Twitter: goStete Bert PAF

   

Stay connected with diaie.gov:

Re SSS

WASHSTATEC004366
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 70 of 918

UNCLASSIFIED

 

Sent: ‘Monday, October 28, 2019 1:48 PM -
To: MeKeeby: D David I<

   

 

 

 

(s

who. oon gov;

 

 

 

 

 

 

 

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-IIl Roll-Out Plan/Releases

Dave,

Hillary

 

From: McKeeby, David I <Mei
Sent: Monday, October 28, 2019 11: 17 AM
Te: Williams, Rebekah A. EOP/NSC <Kebek:

 
   
 
   
    
    
 
 
 

 
 

Tapia Angela
eer Julie K. EOP/NSC

 

> Koelling, Richard W
2 OVS

Heidema, Sarah J

 

 
   
  

>; Kovar, Jeflrey D <Kovarl
-op.eov; Kaldahl, Ryan M <Ka

; Tony.Co soba

        
  
 
 
 

Lomb. <op.gov; misare.s
; Matthew Borman
winalmndh DsCurtisidec.eov; Hillary Hess

 

 

 

 

 

Subject: RE: For interagency Review/Clearance: COB TODAY 10/28: Cats I-II Roll-Out Plan/Releases
Importance: High

Interagency Colleagues:

 

WASHSTATEC004367
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 71 of 918

Best,

Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)

U.S. Department of State

Phone: 202.647.8757 | Bicker

e-mail: mcheobpdiactate coy] Web: PAs Pomenaize |Twitter: @Srere Beet hs

 

 

WASHSTATEC004368
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 72 of 918

 

Message

From: Abraham, Liz (Federal) [LAbraham @doc.gov]

Sent: 10/29/2019 12:23:24 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: FW: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-lll Roll-Out Plan/Releases

Attachments: 1015 Roll-Out Plan and TPs--CATS I-Ill. docx

FYI.

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: Waterman, Elijah J. EOP/NSC <Elijah.J.Waterman@nsc.eop.gov>

Sent: Monday, October 28, 2019 5:53 PM

To: Dash-pauls, Michele <michele.dash-pauls@nnsa.doe.gov>; McKeeby, David | <McKeebyDI@state.gov>; Williams,
Rebekah A. EOP/NSC <Rebekah.A.Williams@nsc.eop.gov>; Vincent, Grayson K. EOP/NSC
<Grayson.K.Vincent@nsc.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; Kluttz, Lawson (Federal) <LKluttz@doc.gov>; Bulgrin, Julie K.
EOP/NSC <Julie.K.Bulgrin@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC <John.M.Wilson@nsc.eop.gov>; Ruggiero,
Anthony J. EOP/NSC <Anthony.J.Ruggiero@nsc.eop.gov>; Tully, Ryan M. EOP/NSC <Ryan.M.Tully@nsc.eop.gov>;
Menashi, Steven J. EOP/WHO <Steven.J.Menashi@who.eop.gov>; Ashooh, Richard <Richard.Ashooh@bis.doc.gov>;
Miller, Michael F <Millermf@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Williams, Michael B. EOP/WHO
<Michael.B.Williams@who.eop.gov>; Ellis, Michael J. EOP/WHO <Michael.J.Ellis@who.eop.gov>; Lichter, Jennie B.
EOP/WHO <Jennifer.B.Lichter@who.eop.gov>; Comstock, Earl (Federal) <EComstock@doc.gov>; Goad, Robert T.
EOP/WHO <Robert.T.Goad2 @who.eop.gov>; Baehr, James $. EOP/WHO <James.S.Baehr@who.eop.gov>; Shellooe, Ryan
P. EOP/NSC <Ryan.P.Shellooce@nsc.eop.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>; Gillfillan, Ross T. EOP/WHO <Ross.T.Gillfillan@who.eop.gov>; Mandolfo, James D. EOP/WHO
<James.D.Mandolfo@who.eop.gov>; Leary, Thomas F. EOP/NSC <Thomas.F.Leary@nsc.eop.gov>; Kaldahl, Ryan M
<KaldahIRM@state.gov>; Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>;
susan.g.daoussi.civ@mail.mil; Abraham, Liz (Federal) <LAbraham@doc.gov>; Tony.Coppolino@usdoj.gov; Wier, Joseph
S. EOP/NSC <Joseph.S.Wier@nsc.eop.gov>; Borman, Matthew <Matthew.Borman@bis.doc.gov>;
candice.|.rodriguez.civ@mail.mil; Curtis, Deborah (Federal) <DCurtis@doc.gov>; Hess, Hillary
<Hillary.Hess@bis.doc.gov>; heidi.cohen@treasury.gov; Krupa, Melissa M <melissa.krupa@nnsa.doe.gov>; Prestosh,
Evelyn <evelyn.prestosh@nnsa.doe.gov>

Ce: Paul, Joshua M <PauliM @state.gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

Thanks,
Elijah

From: Dash-pauls, Michele <michele dash-pauls@nnsa.doe.goy>

Sent: Monday, October 28, 2019 1:11 PM

To: McKeeby, David | <McKeebyii@state.gov>; Williams, Rebekah A. EOP/NSC <Rebekah. A. Wiliams @nsc.cop. gov;
Vincent, Grayson K. EOP/NSC <Grayson.K Vincent@insc.cop.gov>; Biery, Meghan N. EOP/NSC
<Maghan.N.Blery@nsc.eop.gov>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2. mil@mall mil;
‘LKluttz@ doc.gov' <LKlutiz@icioc.gov>: Bulgrin, Julie K. EOP/NSC <julie.. Bulgrin@nsc.eon.gov>; Wilson, John Mark M.
EOP/NSC <John. MM Wilson @nsec.eop.gov>; Waterman, Elijah J. EOP/NSC <Elligh.! Waterman@nsc.cop.sov>; Ruggiero,
Anthony J. EOP/NSC <Anthony.J. Ruesiero@insc.cap.gov>; Tully, Ryan M. EOP/NSC <Byan. AM Fully@inse eop.poy>;

 

 

 

 

 

 

 

WASHSTATEC004369
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 73 of 918

Menashi, Steven J. EOP/WHO <Steven J. Menashi@who.cop.gov>; Richard Ashooh @bis coc eayv; Miller, Michael F
<Milermf@state.sov>; Koelling, Richard W <KosllingRW/ @state.zov>; Williams, Michael B. EOP/WHO

<MichaeL B Willems @ who.eop.gov>; Ellis, Michael J. EOP/WHO <Michael.J. Elis@who.coo pov>; Lichter, Jennie B.
EOP/WHO <Jennifer 8. Lichter@whe eop.soy>; ECornsteck(@doc.eov; Goad, Robert T. EOP/WHO

<Robert.7. Goad? @awho.cop.pov>: Baehr, James S. EOP/WHO <James.S. Bachr @who.eoo.zov>; Shellooe, Ryan P.
EOP/NSC <Ryan.P Shellooe@nsc.eop.gov>; Heidema, Sarah J <Heidemas/ @state gov>; Kovar, Jeffrey D

 

 

 

 

 

 

 

<James. 0. Mandoifa@whe.ean.gov>; Leary, Thomas F. EOP/NSC <Thomas.!.Learya@nsc.cop.gov>; Kaldahl, Ryan M
<KaldahiRM@state.gov>; Seehra, Jasmeet K. EOP/OMB <Jasmeet_ &. Seehra@ormb.eop.gov>;

susan.p daoussi ciy@mailmil LAbraham @doc.eov; Tony Connalino@uscdolgoy; Wier, Joseph S. EOP/NSC

<Joseph. 5. Wiert@nsc. cop. guy>; Matthew. Borman@bis.coc.gov; candice] redrisuez.civ@mallmil; DCurtis@idoc. soy;
Hilary Hess bis doc. gov; heidi cohen@treasury.zov; Krupa, Melissa M <melissa.krupa@nnsa.doe.gov>; Prestosh,
Evelyn <evelyn.prestosh@nnsa.dua.goy>

Cc: Paul, Joshua M <Paull M@state goy>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

 

 

 

 

 

 

 

 

All,

Michele

Michele Dash-Pauts

Deputy Director

Office of Nuclear Export Controls

Dept of Energy/National Nuclear Security Administration
Tel: 202-585-2645

Fax: 202-586-4452

E-mail: michele dash-pauls@innss doe sov

 

From: McKeeby, David | [mailte:McKeebyDi @state gov]

Sent: Monday, October 28, 2019 11:17 AM

To: Williams, Rebekah A. EOP/NSC <Rebekah.AWilllams@inse.ean.gov>; Vicent, Grayson

<prayson. lo vincent@nsc.eoo.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Bieryi@inse.coo.gev>; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.m.tapia2 mil@imnallmil>: 'LKluttz@doc.gov' <LKluttr@coc.eov>; Bulgrin, Julie K.
EOP/NSC <lulie. &. Bulgrin@nse. ean. go>; Wilson, John Mark M. EOP/NSC <John. MM. Wilson @nsc.eop.goyv>; Waterman,
Elijah J. EOP/NSC <Eliiah.J Watermman@nsc.eon.gov>; Anthony. Ruggiero@nsc.eop.goy; Ryan. M Tully@nsc.eop gov:
Steven Menashi@who.eop gov; Richard. Ashooht@bis.doc.gov; Miller, Michael F <Milermif@istate.gov>; Koelling,
Richard W <KoellingRW @state sov>; Michael B. Willams @who.eopgov; Michael J Elis@who.econ.gov;

Jennifer .B Lichter @who.copo sov; EComstock@cdoc.eov; Robert. T.iGoad?@who.eop.gov; lames.S. Bochr@who.enp.pov;
Ryan.P Shellooe@nsc.eop gov; Heidema, Sarah J <HeidemaSi@state. gov>; Kovar, Jeffrey D <KovarlID@state gov>;
Ross] Guilllan@whoeoo gov; James.0 Mandolfo@who.eop.gov; Thomas.f.lLeary@nsc.eon.gov; Kaldahl, Ryan M
<KaldahikM@ctate gov>; lasmeet K. Seehra@omb.eop.eov; susarn.e daoussiciv@imailimil LAbraham@doc gov;
Tony. Coppclino@usdoL gov: Josephs. Wier@nsc.cop gov; Matthew. Borman@bis.dac. gov; Dash-pauls, Michele
<michele dash-nauls@nnsa doe. gov>; candice rodriguez clv@mallmil; DCurtis@coc. gov; Hilary Hess@bis doc.goy;
heidi cohen @treasury.gov
Cc: Paul, Joshua M <PaulM@istate gay>

Subject: [EXTERNAL] RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III] Roll-Out Plan/Releases
importance: High

 

 

 

 

   

 

 

 

 

 

 

 

 

 

    

WASHSTATEC004370
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 74 of 918

Interagency Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: aa

e-mail: nickeebydiasiate eov | Web: FAs Homepage (Twitter: @itaiePeot PAT

Pry

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah.A.wWillams@nsc.eop.gov>; Vicent, Grayson

<prayson iovincent@nsc.eoo.pov>: Biery, Meghan N. EOP/NSC <Meghan.§. Bleryi@inse.cop.gov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherines.e lebegue.civ@mallmil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

 

 

Bulgrin, Julie K. EOP/NSC <Jjulie.&. Bulgrin@nse. con. gov>; Wilson, John Mark M. EOP/NSC

<iohn.M. Wilson @inse.cop.gov>; Waterman, Elijah J. EOP/NSC <Elljish.J Waterman@nsc.eop.gov>; Smagula, Nicholas
<SmagulaN @state. gov>; Anthony... Rusgiern@ nsc.eon.gov; Ryan. M Tully@inse eon gov;

Steven.J Menashi@who.eoo gov; julie K Bulering@nsc cop gov; Richard Ashooh@bis.doc.gov; Miller, Michael F
<Milermf@state gov>; Krueger, Thomas G <Krusger?G@ state gov>; Koelling, Richard W <KoelingRW @state gov>;
Michac LB. Willars@iwho.eon gov; Michael LElis@who.eno.gov; Jennifer B. Lichter @wha ean sov;
ECarmstock@doc gov; Robert. T. Goad? @who.cop.gov; lames.5 Bachr@who.eon.gov; Ryan. P.Shelloscetnsc.cop. gov;
Heidema, Sarah J <HeldernaS! @state. pov>; Kovar, Jeffrey D <Kovar]D @state. goy>; Ross. T.Gilfilan@who.eon gov;

 

  

Jasmeet . Seehra@omb.eou.gov; susan.e.dacussi.civ@rmailmil Labraham@dac.gov; Tony. Conpolineo @usdol. gov;
Joseph.S, Wier@nsc.eop.gov; Matthew Bormang@ bis doc.gov; Michele Dash-npauls@ NNSA Doe. Gav;

candice rodriguez cl @mail mill Foster, John A <FosterJAd @state sov>; DCurtis@doc.gov; Hillery Hass@bis doc.goy;
heidi cohen @treasury.gov

Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-ill Roll-Out Plan/Releases

Colleagues:

WASHSTATEC004371
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 75 of 918

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail:

  

mcheelhydivnstale, gay

     

Web: Pil Hemepave (Twitter: @siateDepi Pag

Stay connected with Srate. gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004372
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 76 of 918

 

Message

From: Krueger, Thomas G [KruegerTG@state.gov]

Sent: 10/29/2019 12:44:25 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: Re: Review of AM toS - Notification of the Proposed Transfer of Certain Articles (USML Cat I-ffl} to DOC, Pursuant to
38(f)

CATR clears

Sent fram my BlackBerry 10 smartohone,

 

From: Koelling, Richard W

Sent: Tuesday, October 29, 2019 8:26 AM

To: Krueger, Thomas G

Subject: FW: Review of AM toS - Notification of the Proposed Transfer of Certain Articles (USML Cat I-ITD to DOC,
Pursuant to 38(f)

Tom, resending.
Cheers, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Koelling, Richard W

Sent: Monday, October 28, 2019 4:30 PM

To: Eggleston, Brett A <EgglestonBA@state.gov>; Carter, Melanie R <CarterMR@state.gov>; Urena, Michael A
<UrenaMA@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; PM-CPA <PM-CPA@state.gov>; Abisellan,
Eduardo <AbisellanE @state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Tucker, Maureen E

<TuckerME @state.gov>; Kruger, Thomas U <KrugerfTU@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Brechwald, Matthew J (T) <BrechwaldMJ2@state.gov>; Hart, Robert L <HartRL@state.gov>;
MacPherson, Ashley N <MacPhersonAN @state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>; Nanavatty,
Katharine B <NanavattyKB@state.gov>; SP_ Staff Assistants <SP_StaffAssistants@state.gov>

Subject: Review of AM toS - Notification of the Proposed Transfer of Certain Articles (USML Cat I-IIl}) to DOC, Pursuant to
38(f)

Dear all,

For your Information only, you may remember clearing the below subject AM to T a few weeks aga. Last week we
learned that the addressee would require changing to S. As such, | have modified the memo to reflect this new direction.
Flease note that no other substantive changes have been made to the letter other than those provided during your
initial review. Also, unlike the previous send, | have taken the liberty of including the nine tabs referenced by the
previous AM here.

Please note that we expect OMB to complete their interagency review of our rule by Thursday of this week, after which
we intend to forward this completed package to 5 for signature.

WASHSTATEC004373
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 77 of 918

Again, thank you for your assistance throughout this process. If you would like to provide further comments on the
above prior to that date, they are most certainly welcome. Should you choase ta do so, please forward them to me as
well as to Mr. Robert Hart, included here.

Very respectfully,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

UNCLASSIFIED

From: Koelling, Richard W

Sent: Tuesday, October 8, 2019 10:15 AM

To: Eggleston, Brett A <EggiestonBA@state.zov>; Carter, Melanie R <CarterMR@state gov>; Urena, MichaelA
<UranaMA@state gov>; Kottmyer, Alice M <KotimyerAM@state. cov>; PM-CPA <PM-CPAGistate. env>; Abisellan,
Eduardo <AbisellanE @state.gov>; Darrach, Tamara A <GarrachTA@state sov>

 

 

 

<KhawamJN @state.gov>; Heidema, Sarah J <HeidemasJ @state. gov>; Brechwald, Matthew J (T)
<BrechwaldMJ2 @state.sov>; Foster, John A <FosterJA? @state gov>

Subject: Review of AM to T v3 - Notification of the Proposed Transfer of Certain Articles (USML Cat I-Ill) to DOC,
Pursuant to 38(f)

Importance: High

     

 

Dear all,

 

Very respectfully,

Rick Koelling

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy

Department of State
202-663-2828

UNCLASSIFIED

WASHSTATEC004374
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 78 of 918

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/29/2019 1:28:50 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Minarich, Christine M [MinarichCM @state.gov]

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases
Thanks, Jeff.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, October 28, 2019 6:27 PM

To: Khawam, Joseph N <KhawamJN@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Joe - some additional points and a question in response to thase that NSC picked up. Thanks - Jeff

SENSITIVE BUT UNCLASSIFIED

From: Waterman, Elijah J. EOP/NSC <Eliiah J Weterman@ nsc.eop.gov>

Sent: Monday, October 28, 2019 5:53 PM

To: Dash-pauls, Michele <michele.dash-pauis@nnsa.dae.gov>; McKeeby, David | <McKeebyDi@state sav>; Williams,
Rebekah A. EOP/NSC <Rebekah. A. Willams @nsc.con.gov>; Vicent, Grayson <grayson.k.vincent @nsc.cop.goy>: Biery,
Meghan N. EOP/NSC <Meghan.N. Siery@nsc.eap.gov>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.mtania? mil@mailmll>; 'LKluttz@doc.gov' <LKluttz@dac.gov>; Bulgrin, Julie K. EOP/NSC

<iulie K Bulerin@nse.con.gov>; Wilson, John Mark M. EOP/NSC <John.M. Wilsondnsc.con.aov>; Ruggiero, Anthony J.
EOP/NSC <Anthony.J. Ruggiero @nse.eon.gov>; Tully, Ryan M. EOP/NSC <Ryan.M.Tully@nsc.eon.gov>; Menashi, Steven J.

 

 

 

 

 

 

 

 

 

 

 

EOP/WHO <StevenJ Menashi@who.eop.gov>; Richard Ashoah@bis.doc.gov; Miller, Michael F <Milermf@state. gov>;

 

 

Michael J. EOP/WHO <Michael J Elis@who.cop.gov>; Lichter, Jennie B. EOP/WHO <Jennifer.8 Lichter @who.cop go>;
EComstock @cdoc. gov; Goad, Robert T. EOP/WHO <Rebert. 1. Goad? @who.cop.gov>; Baehr, James S. EOP/WHO
<James.S.Baehr@iawho.coo.goy>; Shellooe, Ryan P. EOP/NSC <Ryan.? Shellooe@nse cap.goy>; Heidema, Sarah J
<Heidemas! @ state sov>; Kovar, Jeffrey D <KovaniG@state.gov>; Gillfillan, Ross T. EOP/WHO

<Ross. .Givillan@who.cop.pzov>; Mandolfo, James D. EOP/WHO <James.f}. Mendolio @who.eop.sov>; Leary, Thomas F.
EOP/NSC <Thornas.F.Leary@inse.con.gov>; Kaldahl, Ryan M <KaldshiRM@state.gov>; Seehra, Jasmeet K. EOP/OMB
<Jasmeest K, Sechra@omb.con.gov>; susan. s daouss_civi@mallndl LAbraham@doc.aov; Tony. Coppaline @usdol gov;
Wier, Joseph S. EOP/NSC <Joseoh 5. Wier@ nse eop. gov>; Matthew. Borman@bis.doc. gov;

candice. rodriguez.clv@mailmil OCurtis@idoc. cov; Hilary. Hess @ibis.doc.gov; helcdi.cohen(@treasury.cov; Krupa,
Melissa M <melissa.krupa @innsa.doe.gov>; Prestosh, Evelyn <evelyn.prestosh@nnsa.coe.goy>

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

Thanks,
Elijah

WASHSTATEC004375
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 79 of 918

From: Dash-pauls, Michele <rmichele.dash-pauls@nonsa.doe.gav>
Sent: Monday, October 28, 2019 1:11 PM

 

 

 

Vincent, Grayson K. EOP/NSC <Grayson.&K. Vincent@nsc.cop.gov>; Biery, Meghan N. EOP/NSC

 

<Meghan.N.Blery@nsc,eop.gav>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapiaZ milf@mailmil>;
‘LKluttz@doc.gov' <i Kiutiz@eioc zov>; Bulgrin, Julie K. EOP/NSC <iulie.&. Bulgrin@nse cos. gov>; Wilson, John Mark M.
EOP/NSC <John WLWison@nsc.eop.goy>; Waterman, Elijah J. EOP/NSC <Elijah.|. Waterman@nsc.eop.gov>; Ruggiero,
Anthony J. EOP/NSC <Anthony J Russiero@inse eop.gov>; Tully, Ryan M. EOP/NSC <Ryan.M Tully @insc. cop. gov;
Menashi, Steven J. EOP/WHO <Steven. Menashi@whoa.cop.gov>; Richard Ashonh @his.doc.gov; Miller, Michael F
<Milermi@state.pov>; Koelling, Richard W <KoellingRW @state.gov>; Williams, Michael B. EOP/WHO

<Michael B.Willlams@who.coo.gov>; Ellis, Michael J. EOP/WHO <Michael.] Elis@iwho.eoo.gov>; Lichter, Jennie B.
EOP/WHO <Jennifer.B Lichter@who.eap.gove; EComstock@doc.gov; Goad, Robert T. EOP/WHO

<Kobert. 1. Goad? @who.cop.gov>: Baehr, James S$. EOP/WHO <James.5. faehr@who.cop.gov>; Shellooe, Ryan P.
EOP/NSC <Ryan.P.Shellooes?nsc.cop.gov>; Heidema, Sarah J <HeidemsSJ@state.gov>; Kovar, Jeffrey D

sneatetvurnerrentnencenreztectnceeS@Wentvnencroceenercecdeckecoeree

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<KovarlD@ state 3

 

 

 

 

 

susar.e dacussiciv@mailmil LAbraharn @idoc gov; Tory Coppoling @usdaleov; Wier, Joseph S. EOP/NSC

<Josenh 5S. Wier @nsc eop.goy>; Matthew. Borman@bis.doc. gov; candice./ rodriguez.civ@malimil; DCurtis@cdoc coy;
Hillary Hess@bis.doc.eov; heiclcohen@treasury.gov; Krupa, Melissa M <rmelissa. krupa@innsa.doe.goy>; Prestosh,
Evelyn <evelyn.prestosh @nnsa.doe.goy>

Ce: Paul, Joshua M <Paul/M@ state. goy>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

 

 

 

Al,

Michele

Michele Dash-Pauls

Deputy Director

CHfice of Nuclear Export Controls

Bept of Energy/National Nuclear Security Administration
Tel: 202-586-2645

Fax: 202-586-4452

E-mail: richele. cdash-pauls@nnsa.das.gov

 

From: McKeeby, David | [mailto:MckeebyDl @istate 2oy]

Sent: Monday, October 28, 2019 11:17 AM

To: Williams, Rebekah A. EOP/NSC <Rebeksh. A. Wiliams @insc.cop.gov>; Vicent, Grayson

<grayson. k vincent @nsc.con.gov>; Biery, Meghan N. EOP/NSC <Meghan.N. Biery@nsc.cos.gov>; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.m.tapia? miimmallmil>; 'LKluttz@doc.gov' <LKluttz@cdoc.gov>; Bulgrin, Julie K.
EOP/NSC <Julie, K. Bulgrin@nse.eop.goy>; Wilson, John Mark M. EOP/NSC <John.M Wilson @insc cop.gov>; Waterman,
Elijah J. EOP/NSC <Eliiah.J Waterman@nse cop. goy>; Anthonyj Ruesiero@nsc.con gov; Ryan. Tully@inse.cop. gov
Steven.J.Menashi@iwho.cop.gov; Richard Ashooh@bis.coc.gov; Miller, Michael F <hMilerm?@® state. gov>; Koelling,
Richard W <Koelling RW Gistate sov>; Michael B.Willams@who.eoo.gov; Michael J Elis@who eon. gov;

Jennifer B Lichter @whocos.cov; EComstock@doc sov: Robert. T Goad? Mwho.eon gov: lames 5S Bachr@whoeop.gov:
Ryan. P Shellooedinsc eoo.gov; Heidema, Sarah J <HeldemaSi @state.gov>; Kovar, Jeffrey D <KovarID@state gov>;
Ross.) GHinillan@who.eoo.sov; James.D Mandolfatiwho eon.gov; Thomas.F Leary@nsc.eoo.gayv; Kaldahl, Ryan M

 

 

 

 

 

 

 

 

 

  

 

 

WASHSTATEC004376
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 80 of 918

<KalcahiRM@ state govo; Jasreet K. Seehra@omb.con gov; susan.g daoussiciv@mallmil LAbraham@doc.gov;
Tony Coppoline @usdal. gov; laseph 5S. Wier@nsc.eap.cov; Matthew. Borman@bis doc.zov; Dash-pauls, Michele
<michele dash-pauls@nnsa doe goy>; candice. rodriguez.civ@mall mil; bCurtis@doc.eov; Hillary Hessi@bis dac gov;
Ce: Paul, Joshua M <PaulM@state gov>

Subject: [EXTERNAL] RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III] Roll-Out Plan/Releases
Importance: High

Interagency Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry fan

e-mail: mcheelhydivnstale, gay

     

Stay connected with Srate. gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah.A Williams @insc.cop.gov>; Vicent, Grayson

<grayson. k vincent @nsc.con.gov>; Biery, Meghan N. EOP/NSC <Meghan.N. Biery@nsc.con.gov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.elebegue.ciy@mailrnil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

<angela. mtapiad mih@mallmi>: ‘LKluttz@doc.gov' <LKiuttz@doc.gov>; Darrach, Tamara A <DarrachTA@state zov>;
Bulgrin, Julie K. EOP/NSC <iuie X. Bulerin@nse.coo zov>; Wilson, John Mark M. EOP/NSC

<iohn. M. Wilson @insc.ean.gov>; Waterman, Elijah J. EOP/NSC <Eljiah.J Waterman@nsc.eap.gov>; Smagula, Nicholas
<SmaguiaN@istate.gov>; Anthony.J Ruggiero @ nsc.eou.gov; Ryan.M Tullv@nsc.eop gov;

Steven J Menashi@who.eoo gov: julie K.Bulsrin@inse eap gov; Richard Ashooh@bis.doc.eay; Miller, Michael F
<Millermft state. sov>; Krueger, Thomas G <Krueger?G@istate.gov>; Koelling, Richard W <KogllingRW@ state. gov>;
Michael BAWilllams@whe eoo.gov; Michael LEls@who.eor. gov; lennifer.B Lichter @who.eon gov;

EComstock@doc gov: Robert. T.Goad? @who.con pov; lames 5S Bachr@who sop.eov: Ryan Shelioce@inse eon gov:
Heidema, Sarah J <HeidernaS) @state.gov>; Kovar, Jeffrey D <Kovar/O @state.gov>; Rass. T.Giltian@who.eop cov;
James.D.Mandolfo@who.eop coy; Thomas.F.leary@nsc.ecp.gov; Kaldahl, Ryan M <KaidahiRM@state.gov>;

Jasmmeet K. Seehra@omb.eon gov: susan es. daoussi civimall mil LAbraham@doc.eov: Tony Coppaling Busdal gov:

 

 

 

WASHSTATEC004377
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 81 of 918

Joseph 5. Wier@inse eop gov; Matthew. Borman@bis.doc.gov; Michele Dash-pauls@@NNSA Doe Gov:
candice Lrocdriguer.clv@mall mil: Foster, John A <FosterJA2? @state. goy>; DCurtis@doc. gov; Hilary. Hess@bis doc. gov;
held] cohen@treasury.goy

   

senerincenentceenerceneSiveentvencerenercecsscdckerceeres

Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-ill Roll-Out Plan/Releases

Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mcheelhydivnstale, gay

     

Web: Pid Homepage (Twitter: @ State Dept PA

Stay connected with Srate.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004378
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 82 of 918

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/29/2019 1:38:43 PM

To: McKeeby, David | [McKeebyDI@state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]; Paul, Joshua M [PaulJIM@state.gov]

Subject: FW: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-ill Roll-Out Plan/Releases

Attachments: 1015 Roll-Out Plan and TPs--CATS I-III. docx

Hi Dave: Jeff had a few additional edits and comments on top of NSC’s. Jeff is out of the office today, but he asked me
to pass along the attached

 

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, October 28, 2019 6:27 PM

To: Khawam, Joseph N <KhawamJN@state.gov>

Ce: Minarich, Christine M <MinarichCM @state.gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

SENSITIVE BOT UNCLASSIFIED

From: Waterman, Elijah J. EOP/NSC <Ellish.} Waterman nsc.cop. gov>

Sent: Monday, October 28, 2019 5:53 PM

To: Dash-pauls, Michele <michele.cash-pauls@nnsa cdoe.gov>; McKeeby, David | <MckeebyDi G@state.cov>; Williams,
Rebekah A. EOP/NSC <Rebekah A Willams@nsc con. gov>; Vicent, Grayson <graysorn.k. vincent @nsc.eon.gov>: Biery,
Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gzov>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

 

 

 

 

 

 

 

<iulie K. Bulerin@nsc.eap.zcov>; Wilson, John Mark M. EOP/NSC <ichn. M.Wilson@inse con .gov>; Ruggiero, Anthony J.
EOP/NSC <Anthony.| Ruggiero @nsc.con.gov>; Tully, Ryan M. EOP/NSC <Ryan. MM. Tully@nsc.con.gov>; Menashi, Steven J.

 

 

 

 

 

Koelling, Richard W <Kas!
Michael J. EOP/WHO <Michsel J Elis@who.eon.gov>; Lichter, Jennie B. EOP/WHO <Jennifer.5 Lichter @who ean gov>;

 

 

 

<Jares.5.Bachrewho.eon.gov>; Shellooe, Ryan P. EOP/NSC <Ryan.P.Shellone@nsc.eop.gov>; Heidema, Sarah J
<HeidermaS! @state.zov>; Kovar, Jeffrey D <Kovar} OD @state.gov>; Gillfillan, Ross T. EOP/WHO

<Ross, |.Giliillen@who.eop.gov>; Mandolfo, James D. EOP/WHO <Jarnes.D. Mandolfo @who.cop.gev>; Leary, Thomas F.
EOP/NSC <Thomas.F.Learyinsc.cop.gov>; Kaldahl, Ryan M <KaidahiKRM@state.gov>; Seehra, Jasmeet K. EOP/OMB
<Jasmeet K. Seehrs@omb.eop gov>; susan.e daoussiciv@mallmil LAbraham@doc.gov; Tony Coppolinc @usdolgoy;
Wier, Joseph S. EOP/NSC <Jeseph.5. Wier @nsc.cou gov>; Matthew Borman@ bis doc soy:

candice Lrodriguez.clv@mallmil DCurtis@doc.gov; Hilary. Hess @bis.doc. gov; heidi. cohent@treasury gov; Krupa,
Melissa M <meiissa.krupa @nnsa.doe.gov>; Prestosh, Evelyn <evelyn.prestosh@nnsa.doe.goy>

 

 

 

 

 

 

 

 

 

 

WASHSTATEC004379
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 83 of 918

senerineenentceenercenehiveentvencerenercencadeckerceeees

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Thanks,
Elijah

From: Dash-pauls, Michele <rmichele.dash-pauls@nnsa.doe.goy>

Sent: Monday, October 28, 2019 1:11 PM

To: McKeeby, David | <MicKeebyDi@istate.zav>; Williams, Rebekah A. EOP/NSC <Rebekah.A. Williams @nsc.eop. gov;
Vincent, Grayson K. EOP/NSC <Grayson.K.Vvincent@nsc.eop.gov>; Biery, Meghan N. EOP/NSC

<Meghan.§. Blery@inse.con.gov>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m. tania? mil@maillmil>;
'LKluttz@ doc.gov' <LKluttz@doc.goy>; Bulgrin, Julie K. EOP/NSC <iulie.&. Bulzrin@nse.eop.gavy>; Wilson, John Mark M.
EOP/NSC <John. M..Wilson@nsc.eop.goy>; Waterman, Elijah J. EOP/NSC <EfiiahJ.Waterman@insc.eop.zoy>; Ruggiero,
Anthony J. EOP/NSC <Anthony.J Ruggiero @nsc.cop.gey>; Tully, Ryan M. EOP/NSC <Ryan.M. Tully@nsc.eon.gay>;
Menashi, Steven J. EOP/WHO <Steven.J Menashi@who.eon.gov>; Richard Ashooh@bis doc. gov; Miller, Michael F

 

 

 

 

 

<Michael BAWilliarns@ who.cop.sev>; Ellis, Michael J. EOP/WHO <Michael.J Elis@who.con.pov>; Lichter, Jennie B.
EOP/WHO <Jennifer.B Lichter@who.cop.gov>; EComstock@dec.gov; Goad, Robert T. EOP/WHO

<Robert.? Goad? @who.con.gov>; Baehr, James S. EOP/WHO <Jarnes.5.8aehr@wha.econ.gov>; Shellooe, Ryan P.
EOP/NSC <Ryan.? Shelloce@nsc.cop.gov>; Heidema, Sarah J <HeidemaSJ@state.coy>; Kovar, Jeffrey D
<Kovar/D@state.gov>; Gillfillan, Ross T. EOP/WHO <Ross. 7 Gillian @who.eop.goy>; Mandolfo, James D. EOP/WHO
<James.0. Mandolfo@whe.cop.zov>; Leary, Thomas F. EOP/NSC <Thormas.f LearyiGinse.cop.gov>; Kaldahl, Ryan M
<KaldahiRM@state.gov>; Seehra, Jasmeet K. EOP/OMB <Jasmeet Kk. Seehra@omb.sop.sov>;

susan. daoussi. civ@mailmil Abraham G@doc.sov; Tony. Coppoline @usdoi. gov; Wier, Joseph S. EOP/NSC
<JosephS. Wier @inse. eon. gov>; Matthew. Bormanbis. doc gov; candice Lrodrigues clya@mall mil: DCurtis@doc. cov;
Hilary. Hess@bis.doc gov; beldi.cohen@treasury.gov; Krupa, Melissa M <melissa.krupai@nnsa.cdoe.goy>; Prestosh,
Evelyn <evelyn prestosh @nansa.doe.gov>

Ce: Paul, Joshua M <FauliM @istate gayv>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

 

 

 

 

 

 

 

 

 

 

 

 

 

AL

Michele

Michele Dash-Pauls

Deputy Director

Office of Nuclear Export Controls

Dept of Energy/National Nuclear Security Administration
Tel: 202-586-2645

Fax: 202-586-4452

E-mail: michele. dash-pauls@nnsa. doe. gov

 

From: McKeeby, David | [mailto :McKeebyli@ state. cov]

Sent: Monday, October 28, 2019 11:17 AM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Willams @nsc.cop.gov>; Vicent, Grayson

<srayson. kK. vincent@nsc.coo.gov>: Biery, Meghan N. EOP/NSC <Maeghan.N.Biery@nsc.eon.gov>; Tapia, Angela M Lt Col

 

 

 

 

WASHSTATEC004380
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 84 of 918

EOP/NSC <Julie.& Bulprin@nsc. eon. aov>: Wilson, John Mark M. EOP/NSC <John M..Wilsen@nsc.eop.goy>; Waterman,
Elijah J. EOP/NSC <Eliiah.J Waterman@nac.eop.gov>; Anthony J. Buggiero@nsc.eop.gov; Ryan. Tully@nsc.ecp. gov:
Steven J Menashi@iwheo.eopgov; Richard. Ashooh@bis.doc.gov; Miller, Michael F <Milermf@state gov>; Koelling,
Richard W <KoellingRW @state eov>; Michael B. Willams @who.eopgov; Michsel J Elis@who.eon.gov;

Jennifer. B lichter@who.eop sov; EComstock@doc eov; Robert. 7. Goad? @whoeop. gov; James. 5 Boehr@whoeap pov:
Ryan.P Shellooe @nsc.eop.gov; Heidema, Sarah J <Heidermasi @state.gov>; Kovar, Jeffrey D <KovariD@state. gov;
Ross.) Gilflan@who.eoo.cov James.D Mandolfo@who.eop.gov; Thomas.F.Leary@nse.eoo.gov; Kaldahl, Ryan M
<KaldlahiRM@state sov>; Jasmeet K. Seehra@omb.cop.gov; susan.s daoussiciv@imall mil LAbraham@doc. gov:
Tony.Coppoline @uscdal. gov; losenh.S..Wier@nsc.eoo. gov; Matthew Borman@bis.doc.gov; Dash-pauls, Michele
<michele dash-nauls@innsa doe gov>; candice.Lrocrigua: cly@mallmil; DCurtis@doc gov; Hillary Hess@bis. doc gov;
held  cohen@treasury. gov

Ce: Paul, Joshua M <Paul/M@ state. goy>

Subject: [EXTERNAL] RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-IIl Roll-Out Plan/Releases
Importance: High

 

 

 

 

 

 

 

Interagency Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: P|

e-mail: mckechydvastate. cov | Web: Pid Homepage |Twitter: @dtute Dept PAt

       

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Willams @nsc.cop.gov>; Vicent, Grayson

<grayson. k.vincent@nsc.eou.gov>: Biery, Meghan N. EOP/NSC <Meghan.N.Blery@nsc.eon.sov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.e.lebegue.cly@mall.mil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela mtapia2 mil@mall mil>; 'LKluttz@doc.gov' <LKiniizg@cioc.eayv>; Darrach, Tamara A <DarrachTAG@isiate,
Bulgrin, Julie K. EOP/NSC <iulie.&. Bulgrin@nsc.can.gov>; Wilson, John Mark M. EOP/NSC

<John.M, Wilson @inse.cop.gov>; Waterman, Elijah J. EOP/NSC <Ellish.J Waterman@nsc.eop.gov>; Smagula, Nicholas
<omagulaN @state. gov>; Anthony. Ruggiero @ nsc.eon gov; Ryan. M Tully@inse eon. gov,

 

 

 

 

SEND:

   

 

 

 

WASHSTATEC004381
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 85 of 918

Steven. J Menashi@who.eoo gov: Julie K Bulerin@rnse eop gov; Richard Ashooh@bis.doc.gay; Miller, Michael F
<hillermfi@ state gov>; Krueger, Thomas G <KruegerTG@state.gov>; Koelling, Richard W <KoeliingRW @state. gov>;
Michael BAViliems@who.eop.sov; Michael LElis@who.ecp.gov; lennifer.B.Llichter@who.eop gov;
EComstock@doc.gov: Robert. 1. Goad? @who.cop gov; James. 5 Baehr@who eon.gov; Ryan.P Shelloce@nsec con. gov:
Heidema, Sarah J <HeldernaS] @state.pzov>; Kovar, Jeffrey D <KovariD@state.zov>; Rass. T.Gilltan@who.eon.gov;
Jarnes.D. Manciolfofiwho.eop gov; Thomas.’.Learyénsc.eop.gov; Kaldahl, Ryan M <KaldahikMi@state. gov>;

Jasmeet K. Sechra@iomb.cos.eov; susen.e.daoussi civG@mallmil LAbraham@doc.eou; Tony. Coppolingo @usdalsov;
Joseph. S. \Wiernsc. cop.gov; Matthew, Borman@ bis. doc.goy; Michele. Dash-pauls@ NNSA Doe Gov;

candice rodriguez. chy@imailamil Foster, John A <FasterJA2 @state gov>; OCurtis@dac.eov; Hilary Hess@bis doc.govy;
neidi. cohen @ treasury gov

Cc: Paul, Joshua M <Paull M@state goy>
Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-Ill Roll-Out Plan/Releases

 

 

 

 

 

 

 

 

 

Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry

e-mail: mokechydiasiate sov| Web: Fit Homepage (Twitter: @iktatePeotPaAr

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004382
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 86 of 918

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 10/29/2019 2:36:08 PM

To: Koelling, Richard W [KoellingRW@state.gov]

ce: Abraham, Liz [LAbraham@doc.gov]

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

Thanks, Rick.
Tim

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Tuesday, October 29, 2019 10:35 AM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Cc: Abraham, Liz <LAbraham @doc.gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Tim,

 

Thanks,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooneyi@bis.doc. gov>
Sent: Tuesday, October 29, 2019 10:11 AM
To: Koelling, Richard W <KeellingRW @istate.gov>

 

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Rick,

WASHSTATEC004383
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 87 of 918

Thanks,
Tim

From: Comstock, Earl (Federal) <ECamstock@daoc,
Sent: Monday, October 28, 2019 6:37 PM

To: McKeeby, David | <MckeebyDi@state.gov>; Hillary Hess <Hillary Hess @ bis doc. gov>; Williams, Rebekah A. EOP/NSC
<Kebeohkah A.Willams@nsc.eop.gov>; Vicent, Grayson <grayson.k.vincent@nsc.eon.goy>; Biery, Meghan N. EOP/NSC
<Meghan NN Blery@nsc,eop.gav>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.teapiaZ milfmailmil>;

 

   

 

 

 

 

<ichn MLWilson@®nsc.cop.gov>; Waterman, Elijah J. EOP/NSC <Eliiah.) Waternan@nsc.eop.gov>:

Anthony J Rugglero@inse con gov: Ryan MUTuly@inse. econ. gov; Steven] Menashi@who.econu.gov: Richard Ashooh
<Richard Ashooh@bis.doc.gov>; Miller, Michael F <Milermf@istate.gov>; Koelling, Richard W <KoelingRW@state.gov>;
Michael B Willams@who eoo.gov; Michael  Elis@who.eon. gov: Jennifer B Lichter @who.ecan. gov;

Robert. Goad? @who.eoo gov; James.5 Bachra@iwhe eop.goy; Rvan.P Shellooe@nsc.eoo.gov; Heidema, Sarah J
<HeklemaS H@ state. goy>; Kovar, Jeffrey D <Kovar/D@state.gov>; Ross. 7. Gittlan@who.eoo.cow

Jarnes.D. Mandolo@who.cop.gov; Thomas.t.Leary@insc.ean.gov; Kaldahl, Ryan M <KaidahlRM@state sov>;

 

 

 

 

       

 

 

 

 

 

 

 

 

Tony Coppolina @usdoLeov: Josenh.5 Wier@inse aoo. gov; Matthew Borman <Matthew, Bormani@bis coc goy>;
Michele Dash-nauls @NNSA Doe Gov; candice.) rodriguez clv@mall. mil; Curtis, Deborah (Federal) <DCurtis@doc. gov;
heidi cohen @treasury gov

Ce: Paul, Joshua M <PauliM @state. sov>; Timothy Mooney <Timothy. Mooney @bis.doc goy>
Subject: Re: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Earl

 

 

 

 

 

From: "McKeeby, David |" <MckeebyD @state.gov>

Date: Monday, October 28, 2019 at 3:14 PM

To: "Hess, Hillary" <Hilary. Hess@ bis. doc.gov>, "Williams, Rebekah A. EOP/NSC"

<Rebekah. A. Willlams@insc.cop. gov>, "Vicent, Grayson" <srayson.k.vincent@nsc.eon.gov>, "Biery, Meghan N.
EOP/NSC" <Maeghen.N. Biery@nsc.eop.gov>, "Tapia, Angela M Lt Col USAF OSD OASD LA (USA)"
<angela.mtapia2 mili@mailmil>, "Kluttz, Lawson (Federal)" <LKiuttz@doc.gov>, "Bulgrin, Julie K. EOP/NSC"
<Julie. kK. Bulerin@nsc.eoo.gov>, "Wilson, John Mark M. EOP/NSC" <John.M.Wilson@nsc.cap.gov>, "Waterman,
Elijah J. EOP/NSC" <EliiahJ Waterman @nse.eop.gov>, "Anthony Rugegiero@nsc.eop. gov"

<Anthony.. Rugsiaro@nsc.eoo gov>, "Ryan. M.Tully@nsc.eoo.goy" <Ryan. M .Tully@nsc.cop.goy>,

"Steven. Menashi@whoeoo gov" <Steven.! Menashigiwho.eos goy>, "Ashooh, Richard"

 

 

 

 

 

 

 

 

 

 

 

<KoellingRWi@state gov>, "Michael. B.Willams@who.eop.gov" <Michael. 6 Wilisms@who.eop.gov>,
“Michael J Elis@who.eon. gov" <Michael Lelis@whoeoo.gov>, “lennifer.B Uichterdfwho.eoo.goy"
<Jennifer.8.Lichter@who.cap.gov>, "Comstock, Earl (Federal)" <EComsteck@doc.gav>,

"Robert. Goad? @whe.eop gov" <Rabert. 7. Goad2 @who.cop.gav>, Vames.S Bachr@whe.cap.gov
<James.S Saehr@who.eon gov>, "Ryan.P Sheloce @nse.eop.gov" <Ryan.P Shellooe@nsc.eop.gov>, “Heidema,
Sarah J" <Heidemabi@state.gov>, “Kovar, Jeffrey D" <KovarJO@state.gov>, "Ross. Gilillan@who.eop.gov"
<Ross.7 Gilfillan @whe.eop.gov>, James.D. Mandolflo@who.eap.gev" <James.D. Mandolio@who.eop.gov>,
“Thomas.F.learyv@nse.eco gov" <Thomas.-.Learylinse. eon gov>, “Kaldahl, Ryan M" <KaldahiRM @state.gov>,
“Jasmeet K, Seehra@omb.eco.goy" <Jasmect K. Seshra@omb.cop.goy>, "susan. dacussi cly@mall rail"
<susan.g.daoussi.civ@imall mip, "Abraham, Liz (Federal)" <LAbragham@coc.gav>,

“Tony Coppoline@uscdol. gov" <Tony Conpalinogusdol gov>, losenh 5S. Wier@nsc.eon.goy

<Joseoh.S. Wier@nsc.eoo.gov>, Matthew Borman <Matthew.Borman@bis.doc.goy>, "Michele Dash-

 

 

 

 

"u

 

 

 

 

 

 

 

 

 

 

WW

 

 

 

 

WASHSTATEC004384
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 88 of 918

auls@NNsSA Doe.Gov" <Michele Dash-pauls@NNSA Doe taov>, "cancice.Lrodriguez clv@mall mil”

 

 

"held Lcohen@treasury.gov" <heldi.cohen@tressury.gov>
Ce: "Paul, Joshua M" <PaulliM@state gov>, "Mooney, Timothy" <Timothy. Mooney bis doc, goy>
Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

 

 

Hillary:

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry

e-mail: meckccbydiasiate eov | Web: £Al Homencee |Twitter: @iterefepiP

ZAR SEES Spec

   

Stay connected with Srate.gov:

 

UNCLASSIFIED

Sent: Monday, October 28, 2019 1:48 PM

To: McKeeby, David | <McKeebyli@state.gov>; Williams, Rebekah A. EOP/NSC <Rebekah.A Wiliams @nsc.cop. gov;
Vicent, Grayson <grayson.k.vincent@nsc.eop.goy>; Biery, Meghan N. EOP/NSC <Mesghan.N Siery@inse cop.gov>; Tapia,
Angela M Lt Col USAF OSD OASD LA (USA) <angela.m tapia? mil @mailmil>; Leluttz@doc.gov; Bulgrin, Julie K. EOP/NSC
<iujie & Bulerin@nsc.cop.gov>; Wilson, John Mark M. EOP/NSC <John.M.\Wilsen@nsc.eon.gov>; Waterman, Elijah J.
EOP/NSC <Elliah | Watermand@insc coo gov>; Anthony Rugsiern@insc. coo. gov; Ryan MTully@nsc.coo.sov;

Steven J Menashi@who.eop.goy; Richard Ashooh <Hichard Ashooh@bis.doc.gov>; Miller, Michael F
<Millermf@istate.gov>; Koelling, Richard W <KoeliingRW @state.gov>; Michael BWillams@who.eon.gov;

Michael LElis@who.eop.gov; lennifer.B Lichter@iwho.eap pov: ECamstock@coc gov; Robert. T. Goad? @who.eop.govi
Jarnies.5 BachrG@who.eop.gov; Ryan.P Shellooem@nse.cop.eov; Heidema, Sarah J <HeidemaSi@istate gov>; Kovar, Jeffrey
D <KovarJD@state poy>; Ross T Gilfillan @who.coo.gov; James. D. Mandolfo@who eon gov;

Thomas. F.leary@nse.eon.geov; Kaldahl, Ryan M <KaklahiBM@ state. cov>; lasmeet_ K. Seehra@omb.eop.2av;

suisan s daoussi ciyeimailril; Abraham, Liz <LAbraham @eoc.goy>; Tony. Coopoline @usdel. gov;

Josenh.5 WierGinss eao. gov; Matthew Borman <Matthew Borman@ bis. doc. gov; Michele Dash-pauls@ NNSA Doe Gov;
candice Lrocdrigue?s civi@mailmil DCurtis@doc.gov: heidi. cohen @treasury gov

Cc: Paul, Joshua M <PaulJM@istate gav>; Timothy Mooney <Timothy. Mooney @bis.doc.goy>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dave,

 

WASHSTATEC004385
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 89 of 918

Hillary

 
   

Sent: Monday, October 28, 2
To: Williams, Rebekah A. EOP/NSC <Rebekah.A.wWillams@nsc.eop.gov>; Vicent, Grayson

<prayson icvincent@nsc.eoo.zov>: Biery, Meghan N. EOP/NSC <Meghan.§. Bieryi@inse.cop.zov>; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.rtapia2 mi@mallmil>: Lutte @eoc gov; perin, Julie K. EOP/NSC

<iulie & Bulerin@nsc.coo.gov>; Wilson, John Mark M. EOP/NSC <John.M. Wilsen@nsc eon. goyv>; Waterman, Elijah J.
EOP/NSC <E}i oe i Waterman@nsc.coo gov>; Anthony) Rugsiern@nsc eon gov; - ran ME Tully @ nse eon gov;

Steven i Menashi@who.eop.goy; Richard Ashooh <Hichard. Ashooh@bis.doc.gov>; Miller, Michael F
<Millermf@istate.gov>; Koelling, Richard W <KoeliingRW @state.gov>; Michael BWillams@who.eon.gov;

Michael LEWis@iwho.eop.gov; lennifer.B Lichter@iwho.eap pov: ECamstock@icoc poy: coher tT Goad? @who cop gov;
Jarnies.5 BachrG@who.eop.gov; Ryan.P Shellooem@nse.cop.eov; Heidema, Sarah J <HeidemaSi@istate gov>; Kovar, Jeffrey
D <KovarJD@state poy>; Ross T Gilfillan @who.coo.gov; James. D. Mandolfo@who eon gov;

Thomas. F.leary@nse.eon.geov; Kaldahl, Ryan M <KaklahiBM@ state. cov>; lasmeet_ K. Seehra@omb.eop.2av;

suisan s daoussi ciyeimailril; Abraham, Liz <LAbraham @eoc.goy>; Tony. Coopoline @usdel. gov;

Josenh. 5 WierGinss eoo. gov; Matthew Borman <Matthew Borman bis doc. gov>; Michele Dash-pauls@NNSA Doe Gov;
candice. Lrodriguez.civ@mallimll DCurtis@doc.goyv; Hillary Hess <Hilary.Hess@bis.coc.gov>; held Lcohen@treasury.gov
Ce: Paul, Joshua M <Paul/M@ state. goy>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

Importance: High

Interagency Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mokechydiasiate sov| Web: Fis Homepage (Twitter: @iktateDeotPaAr

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |
Sent: Thursday, October 24, 2019 1:39 PM

WASHSTATEC004386
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 90 of 918

To: Williams, Rebekah A. EOP/NSC <Rebekah.A.wWillams@nsc.eop.gov>; Vicent, Grayson
<grayson.k. vincent@nsc.eon.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Blery@nsc.eon.gov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.e.lebegue.cly@mallmil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

 

 

 

 

Bulgrin, Julie K. EOP/NSC <Jjulie.&. Bulgrin@nse. con. gov>; Wilson, John Mark M. EOP/NSC

<iohn.M. Wilson @inse.cop.gov>; Waterman, Elijah J. EOP/NSC <Elljish.J Waterman@nsc.eop.gov>; Smagula, Nicholas
<omagulaN @state. gov>; Anthony. Rusgiern@ nsc.eon.gov; Ryan. M Tully @inse eon. gov;

Staven.J Menashi@who.eoo poy; julie K Buleringnsc cop gov; Richard Ashooh@bis doc.goy; Miller, Michael F
<Milermf@state gov>; Krueger, Thomas G <Krusger?G@ state gov>; Koelling, Richard W <KoelingRW @state gov>;
Michac LB. Willamrs@iwho.eon gov: Michael | Elis@who.enogov; Jennifer B. Lichter @whna ean sov;
ECarmstock@doc gov; Robert. T. Goad? @who.cop.gov; lames.5 Bachr@who.eon.gov; Ryan. P.Shelloscetnsc.cop. gov;
Heidema, Sarah J <HeldernaS! @state. pov>; Kovar, Jeffrey D <Kovar]D @state. goy>; Ross. T.Gilfilan@who.eon gov;

 

 

 

 

 

  

 

 

Jasmeet . Seehra@omb.con.sov; susan.e.dacussi.civ@rmailmil LAbraham@dac.gov; Tony. Conpoline @usdol gov;
Joseph.S, Wier@nsc.eop.gov; Matthew Bormang@ bis doc.gov; Michele Dash-npauls@ NNSA Doe. Gav;
candice rodriguez cl @mail mill Foster, John A <FosterJAd @state sov>; DCurtis@doc.gov; Hillery Hass@bis doc.goy;

heidLcohen@treasury.gov

 

 

 

Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-ill Roll-Out Plan/Releases

Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry

e-mail: mckecbudiawtite pov | Web: PAL Homenove |Twitter: goSiete fem PAM

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004387
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 91 of 918

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 10/29/2019 4:16:23 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]; Paul, Joshua M [PaulJIM@state.gov]

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases
Joe:

Thanks—we’ll get these incorporated.

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mckecbudiartite pov | Web: PAL Homepove |Twitter: goStete ere

     

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Tuesday, October 29, 2019 9:39 AM

To: McKeeby, David | <McKeebyDi@state.gov>

Cc: Kovar, Jeffrey D <KovarJD@state.gov>; Paul, Joshua M <PauUJM@state.gov>

Subject: FW: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III] Roll-Out Plan/Releases

Hi Dave: Jeff had a few additional edits and comments on top of NSC’s.

 

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

WASHSTATEC004388
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 92 of 918

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@istate. goy>
Sent: Monday, October 28, 2019 6:27 PM

   

Cc: Minarich, Christine M <MinarichOM @ state. gov>
Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

SENSITIVE BUT UNCLASSIFIED

From: Waterman, Elijah J. EOP/NSC <Elliah.) Waterman@nsc.eop. gov>

Sent: Monday, October 28, 2019 5:53 PM

To: Dash-pauls, Michele <michele.dash-pauls@nnsa.doe.gzoy>; McKeeby, David | <McKeebyDi@state.cov>; Williams,
Rebekah A. EOP/NSC <Rebekah. A. Williams i@nsc.eop.gov>; Vicent, Grayson <grayson. k.vincent@nsec.eap.goy>: Biery,
Meghan N. EOP/NSC <Meghan.N, Biery@nsc.eop.gov>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angelan.tapiad mil@mailmil>; 'LKluttz@doc.gov' <LKiuttz@dec.gov>; Bulgrin, Julie K. EOP/NSC

<julie. K Bulgrin@nsc.ecp.gov>; Wilson, John Mark M. EOP/NSC <iohn. M.Wilsont@nsc.cop.gov>; Ruggiero, Anthony J.
EOP/NSC <Anthony.J. Ruggiero @nsc.eon.gov>; Tully, Ryan M. EOP/NSC <Ryan.M. Tully @nsc.eon.gov>; Menashi, Steven J.
EOP/WHO <Steven.J Menashifiwho eop sov>: Richard Ashooh@bis.doc.goy; Miller, Michael F <Millerrmf@state.gov>;
Koelling, Richard W <KgellingRW@state.gov>; Williams, Michael B. EOP/WHO <Michael.8. Wiliams @who.con.goy>; Ellis,
Michael J. EOP/WHO <Michael LElis@wwho.cop.gov>; Lichter, Jennie B. EOP/WHO <Jennifer.6 Lichter @who con gov>;
ECormstock@cdoc.gzov; Goad, Robert T. EOP/WHO <Robert. 1. Goad? @who.eap.sov>; Baehr, James S. EOP/WHO
<James.5. Bachr@who.eop.gov>; Shellooe, Ryan P. EOP/NSC <Ryan.P Shelloce@nsc.eop.gov>; Heidema, Sarah J

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

<Ross. T.Giliillan@who.eoan.gov>, Mandolfo, James D. EOP/WHO <Jares.D. Mandolfo ®who.ecp.gay>; Leary, Thomas F.
EOP/NSC <Thomas.¥ Lesry@nsc.eop.gov>; Kaldahl, Ryan M <KaidahiRM@state.gov>; Seehra, Jasmeet K. EOP/OMB
<Jasmeet K, Sechra@omb.eop.sove; susan.e danussLciva@imallmib LAbraham @dac.sov; Tony.Coppoline @usdal gov;
Wier, Joseph S. EOP/NSC <iosenh.S. Wierdinse.eop.gov>; Matthew Borman@® bis.doc.goy;

candice. |rodrisuez. chyiimallmil DCurtis@doc.gov; Hilary Hess@ bis doc.gov; heidi. cohen@treasury.gov; Krupa,
Melissa M <melissa krupa@nnsa.doe.goy>; Prestosh, Evelyn <evelyn orestosh@nansa doe. goy>

Cc: Paul, Joshua M <PaulM @state go>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Thanks,
Elilah

 

 

 

 

 

 

 

 

 

 

From: Dash-pauls, Michele <michsle.dash-pauls@nnsa.daag.goy>
Sent: Monday, October 28, 2019 1:11 PM

 

Vincent, Grayson K. EOP/NSC <Grayson.&.Vincent@nsc.eop.gov>; Biery, Meghan N. EOP/NSC

<Meghan.N Blery@inse eon. gov>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia? mii@mail.mil>;
‘LKluttz@ doc.gov' <LKluttz@dec.gov>; Bulgrin, Julie K. EOP/NSC <iulie. K. Bulgrin@nsc.eoo.aav>; Wilson, John Mark M.
EOP/NSC <John. M.Avilson@inse. cop.gov>; Waterman, Elijah J. EOP/NSC <EHiahJ Waterman@inse.cop.gov>; Ruggiero,
Anthony J. EOP/NSC <Anthony.J.Ruegiero@nsc.cop.seyv>; Tully, Ryan M. EOP/NSC <Ryan.M Tully@inse. eon. goy>;
Menashi, Steven J. EOP/WHO <StevenJ. Menashi@who.cop.poy>; Richard Ashooh@bis coc any; Miller, Michael F
<Millermfi@state.gov>; Koelling, Richard W <KoellingRW @istate.zov>; Williams, Michael B. EOP/WHO

<Michael B..Wiliems@ who.eop.gov>; Ellis, Michael J. EOP/WHO <Michael.J.Elis@who.coo.pov>; Lichter, Jennie B.
EOP/WHO <Jenrifer. 8 Lichter @wheocop.eny>; ECornstock@doc.gov; Goad, Robert T. EOP/WHO

<Robert.? Goad? @who.ean.gov>: Baehr, James $. EOP/WHO <James.S. 8achr@who.eon.gov>; Shellooe, Ryan P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC004389
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 93 of 918

<Kovar!D@istate.gov>: Gillfillan, Ross T. EOP/WHO <Ross.7. Gilfillan @ who.eon.gov>; Mandolfo, James D. EOP/WHO
<James. 0. Mandoifo@whe.ean.gov>; Leary, Thomas F. EOP/NSC <Thomas.!.Leary@nsc.cop.goy>; Kaldahl, Ryan M
<KaldahiRM@state.gov>; Seehra, Jasmeet K. EOP/OMB <Jasmeet_ &. Seehra@ormb.eop.gov>;

susai.e deoussi civ@mailimil LAbraham @doc. gov; Tony Coppolino@usdol.gzoyv; Wier, Joseph $. EOP/NSC

<Joseph S. Wier@@nse eop save; Matthew. Borman @ibis.doc. gov: candice | rodriguez.civ@mall mil; DCurtis@idoc soy;
Hilary Hess bis doc. gov; heidi cohen@treasury.zov; Krupa, Melissa M <melissa.krupa@nnsa.doe.gov>; Prestosh,
Evelyn <evelyn.prestosh@nnsa.dua.goy>

Cc: Paul, Joshua M <PaulM @state go>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

 

 

 

 

 

 

 

 

 

All,

Michele

Michele Dash-Pauts

Deputy Director

Office of Nuclear Export Controls

Dept of Energy/National Nuclear Security Administration
Tel: 202-586-2645

Fax: 202-586-4452

E-mail: micheie.dash-nauls@nnsa,doe. gov

 

From: McKeeby, David | [mailte:McKeebyDi @state gov]

Sent: Monday, October 28, 2019 11:17 AM

To: Williams, Rebekah A. EOP/NSC <Rebekah. AWilllams@inse.eap.gov>; Vicent, Grayson
<praysonlavincent@nsc.eoo.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Biery@inse.coo.gov>; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.m.tapia2 mil@imallmil>; 'LKluttz@doc.gov' <LKluttr@cdoc.eov>; Bulgrin, Julie K.
EOP/NSC <Julie &. Bulprin@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC <John.M Wilson @insc.eop.gev>; Waterman,
Elijah J. EOP/NSC <Eliish.J. Waterman@nsc.eop.gov>; Anthony.J Rupgsiero@nsc.eop.goy; Ryan. M Tully@insc.eop.gov;
Steven. Menashi@who.eon gov; Richard Ashooh@bis.doc.gev; Miller, Michael F <Millermf@state.gov>; Koelling,
Richard W <kKoellingRWiGistate eoy>; MichacLB.Willlaris@whocop.eoy; Michael J Elis@who cop.aov,

Jennifer 6 Lichter @whoecon gov; EComstock@doc gov; Robert T. Goad? @whe. eon. gov; lames.S Baehr@whoeop.gov:
Ryan.P Shellooe@inse eop.gov; Heidema, Sarah J <HeidemaSi @state.gov>; Kovar, Jeffrey D <KovariDb@state.gov>;
Ross] Guilllan@who.eoo gov; James.0 Mandotflo@who.eop.sov; Thomas.f.LearyG@nsc.eon.gov; Kaldahl, Ryan M
<KaldahikM@ctate gov>; lasmeet K. Seehra@omb.eop.gov; susarn.e daoussi.civ@imailimil LAbraham@doc gov;
Tony. Coppclino@usdoL gov: Josephs. Wier@nsc.cop gov; Matthew. Borman@bis.dac. gov; Dash-pauls, Michele
<michele dash-nauls@nnsa doe. gov>; candice rodriguez clv@mallmil; DCurtis@coc. gov; Hilary Hess@bis doc.goy;

 

 

 

 

 

 

 

 

   

 

 

    

 

 

 

 

Cc: Paul, Joshua M <PauJM@ state. gay>
Subject: [EXTERNAL] RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III] Roll-Out Plan/Releases
importance: High

Interagency Colleagues:

 

WASHSTATEC004390
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 94 of 918

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: P|

e-mail: mckecbudiawtite pov | Web: PAL Homenove |Twitter: goSiete fem PAM

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Willams@inse.eon.gov>; Vicent, Grayson
<praysonlevincent@nsc.eos.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Biery@inse coo. gov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.¢ lebegue.civ@mailmil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

<angela.m taplag miig@@mallmil>; 'LKluttz@doc.gov' <LKiutiz@doc.gov>; Darrach, Tamara A <DarrachTA@ state.gov;
Bulgrin, Julie K. EOP/NSC <jutie.& Bulerin@nse.coo.gov>; Wilson, John Mark M. EOP/NSC

<John WLWilson@nsc.cop.gev>; Waterman, Elijah J. EOP/NSC <Elijsh.J Waterman@nsc.eap.gov>; Smagula, Nicholas
<SmaguiaN@istate gov>; Anthony Rusgicro@nsc.con.gov; Ryan MTully@nsc. cop gov

Steven J Menashi@who.eop gov; Julie Bulerin@nsc eco gov; Richard Ashooh@bis dac.gov; Miller, Michael F

 

 

 

 

 

 

 

 

 

 

Michael BWillams@who.cop.gov; Michael LElis@who.cop.gov; lennifer.B Lichter @who.cop. gov;

ECamstocki@doc. gov; Robert. TGoad2@who.eco.gov; lames. Baehr@whe.eap.gov; Ryan.P Shelloce@nsc.eop. gov;
Heidema, Sarah J <Heidernasi @istate.gov>; Kovar, Jeffrey D <KovarJD @state.gov>; Ross T.Giifilan®@ who.eop.gov;
James.0.Mandolfo®@who.eop.sov; Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M <KaldahiRM@istate go>;

Jasmeet Kk. Seehra@omb.cop gov; susan.s deoussl cly@mall mil LAbraham@coc.gov; Tony Coppolina@usdal gov;
iosenh S Wier @nse eco gov; Matthew. Borman@bis doc.gov: Michele Dash-pauls@®@NNSA Doe Gov:

candice Lrocrigues chy@mall mil: Foster, John A <FosterJA? @state soy>; DCurtis@doc. gov; Hilary Hess@bis doc. gov;

 

   

 

   

 

 

 

 

Ce: Paul, Joshua M <PaulJ M@istate. gev>
Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-ill Roll-Out Plan/Releases

Colleagues:

 

WASHSTATEC004391
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 95 of 918

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: sacheohydiGnstare, gov sage |Twitter: @Sdtate Dept PAt

      

Stay connected with Srate.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004392
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 96 of 918

 

Message

From: Webster, Hillary [WebsterH @state.gov]
Sent: 10/29/2019 9:13:18 PM

To: Koelling, Richard W [KoellingRW@state.gov]
Subject: Re: Cats |, il, and Ill update

Sorry - got a call PY am online now and available to chat but | know it is late - otherwise | can
connect first thing in the morning....

 

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Tuesday, October 29, 2019 3:17 PM

To: Webster, Hillary <WebsterH@state.gov>
Subject: RE: Cats |, li, and Ill update

Do you have time to chat?

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

From: Webster, Hillary <WebsterH @state.gov>
Sent: Tuesday, October 29, 2019 3:08 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: Cats |, il, and Ill update

Ha ha, does the smiley face mean yes? Or yikes, you all already have too much going on? ©

Hilary Webster

T/PM DOTC

Beloltte Consulting

Desk Phone: 202 663 3264
Moabile:

From: Koelling, Richard W <KoellingRW @state.eov>
Sent: Tuesday, October 29, 2019 2:58 PM

To: Webster, Hillary <WebsterH@state.goy>
Subject: RE: Cats |, tl, and Ill update

   

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

From: Webster, Hillary <VWebsterH@ state. gov>
Sent: Tuesday, October 29, 2019 2:47 PM

Subject: Cats |, Il, and lll update

WASHSTATEC004393
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 97 of 918

Hi Rick!

’m working on the below table for a presentation for DAS Miller for a Thursday meeting with U/S Ford. Could
you/someone from your team provide an update on the latest and greatest surrounding Cats |, Il, Ill? l’ve highlighted
below where | could use some help with language/inputs.

Please let me know if you have any questions.

Thanks,
Hillary

Proposed Rules Amendment to Categories |, li, and Ill of the USML to transfer oversight of types of firearms,
for Oversight of ammunition, and related items to the Department of Commerce to modernize export
Firearms control regulations, ease industry compliance, and improve enforceability.

Exports Insert update on recent accomplishments:

 

WASHSTATEC004394
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 98 of 918

 

Hilary Webster

T/PM DDTC

Deloitte Consulting

Desk Phone: 202 663 3264
Mobile: 202 203 9344

WASHSTATEC004395
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 99 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/30/2019 11:48:50 AM

To: McKeeby, David | [McKeebyDI@state.gov]

Subject: RE: CPA Media Monitoring: Politico: Inhofe unveils 'skinny' NDAA

Dave, attempting to access the full G6? pages now, but so far unsuccessful. Any mention of Cats [-lll or 3-D printing
cantrals?

Rick

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: McKeeby, David | <McKeebyD!I@state.gov>

Sent: Tuesday, October 29, 2019 8:44 PM

To: PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors <PM-Deputy-Directors@state.gov>; PM-DAS's <PM-
DASs @state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: CPA Media Monitoring: Politico: Inhofe unveils ‘skinny’ NDAA

Sent from my BlackBerry 10 smartphone.

 

From: POLITICO Pro <politicoemail@politicopro.com>
Sent: Tuesday, October 29, 2019 7:55 PM

To: McKeeby, David I

Reply To: POLITICO subscriptions

Subject: Inhofe unveils ‘skinny’ NDAA

Inhofe unveils ‘skinny’ NDAA
By Connor O’Brien
10/29/2019 07:38 PM EDT

Senate Armed Services Chairman Jim Inhofe on Tuesday rolled out the text of a slimmed-down version of the
annual National Defense Authorization Act.

The "skinny" NDAA would renew only the military authorities set to expire at the end of the year. The
Oklahoma Republican has floated the idea since last month as an alternative bill, should a House and Senate

conference committee tasked with hammering out a final fiscal 2020 defense policy bill hit an impasse.

The 67-page back-up measure includes a slew of pressing provisions that would, among other things:

WASHSTATEC004396
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 100 of 918

— Renew expiring military and civilian pay, bonuses and other benefits for one year
—~ Authorize bulk purchases of parts for the F-35 fighter jet

— Extend the deadlines for the National Commission on Military Aviation Safety and the Cyberspace Solarium
Commission

— Renew funding for counterterrorism operations and security programs in Afghanistan and throughout the
Middle East

~~ Authorize some badly needed military infrastructure projects

—~ Authorize funding for the Defense Health Program, the Pentagon inspector general's office, working capital
funds and drug interdiction activities

— Authorize funding for the nonproliferation Nunn-Lugar Cooperative Threat Reduction Program
In a statement, Inhofe called the measure "a simple, politics-free" proposal meant to serve as a Plan B.

“T want to preserve all options for fulfilling our constitutional duty,” the senator explained. "My Democrat
colleagues in the Senate have been great partners throughout this entire process, and I believe we can still reach
a final, bipartisan agreement on a comprehensive defense authorization bill, just as we have for the last 58
years.”

Senate Republicans and House Democrats remain at odds, though, over whether to include provisions to limit
military funding for President Donald Trump's border wall with Mexico as well as a slew of contentious
provisions on presidential war powers, paid family leave, military malpractice lawsuits and nuclear weapons.

Lawmakers in both parties would lose some under a skinny NDAA, as it would jettison many popular proposals
under negotiation by House and Senate Armed Services leaders such as a new military space service, which has
been detailed differently by the two chambers.

And House Armed Services Chairman Adam Smith (D-Wash.) has largely dismissed the proposal, arguing
lawmakers should negotiate a final bill that includes provisions limit the president from grabbing money for
more Southern border barriers.

To view online:
https://subscriber.politicopro.com/defense/article/2019/10/inhofe-unveils-skinny-ndaa-1815167

You received this POLITICO Pro content because your customized settings include: Appropriations,
Advocacy (and) Military (or) Coalition Forces..., Intergovernmental Affairs (and) Military..., Defense
and Security, Policy and Regulations (and) Military Research..., Lobbying (and) Nuclear Weapons (or)
Military..., The White House (and) Defense and Security, National Defense Authorization Act. To change
your alert settings, please go to https://subscriber.politicopro.com/settings.

 

 

WASHSTATEC004397
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 101 of 918

 

 

 

 

This email alert has been sent for the exclusive use of POLITICO Pro subscriber, mckeebydi@state.gov.
Forwarding or reproducing the alert without the express, written permission of POLITICO Pro is a violation of
copyright law and the POLITICO Pro subscription agreement.

Copyright © 2019 by POLITICO LLC. To subscribe to Pro, please go to politicopro.com.

 

This email was sent to mckeebydi@state.gov by:
POLITICO, LLC

1000 Wilson Blvd.

Arlington, VA 22209

USA,

WASHSTATEC004398
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 102 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 10/30/2019 11:51:17 AM

To: Webster, Hillary [WebsterH @state.gov]
Subject: RE: Cats |, il, and {ll update

mm in when you are.

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trace Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Webster, Hillary <WebsterH @state.gov>
Sent: Tuesday, October 29, 2019 5:13 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: Re: Cats |, ll, and Ill update

Sorry - got a call to PY am online now and available to chat but | know it is late - otherwise | can
connect first thing in the morning....

 

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Tuesday, October 29, 2019 3:17 PM

To: Webster, Hillary <WabsterH@ state gov>
Subject: RE: Cats I, ll, and Ill update

 

Do you have time to chat?

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

Sent: Tuesday, October 29, 2019 3:08 PM

To: Koelling, Richard W <KeellingsRW G@istate.goy>
Subject: RE: Cats |, li, and Ill update

Ha ha, does the smiley face mean yes? Or yikes, you all already have too much going on? ©

Hilary Webster

T/PM DOTC

Beloltte Consulting

Desk Phone: 202 663 3264

Mobic

From: Koelling, Richard W <KoelingRW Gistate.gov>

ceeneececececeseeceesdtceeeeeeesceseid¥icerresesereserrcceed: Veceeeees

Sent: Tuesday, October 29, 2019 2:58 PM

WASHSTATEC004399
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 103 of 918

Subject: RE: Cats I, ll, and Ill update

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

From: Webster, Hillary <WebsterH@ state goy>
Sent: Tuesday, October 29, 2019 2:47 PM

To: Koelling, Richard W <KeellingsRW G@istate.goy>
Subject: Cats |, Il, and Ill update

 

Hi Rick!

i'm working on the below table for a presentation for DAS Miller for a Thursday meeting with U/S Ford. Could
you/someone from your team provide an update on the latest and greatest surrounding Cats |, Il, III? l’ve highlighted
below where | could use some help with language/inputs.

Please let me know if you have any questions.

Thanks,
Hillary

Proposed Rules Amendment to Categories |, ll, and Ill of the USML to transfer oversight of types of firearms,
for Oversight of ammunition, and related items to the Department of Commerce to modernize export
Firearms control regulations, ease industry compliance, and improve enforceability.

Exports Insert update on recent accomplishments:

 

 

WASHSTATEC004400
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 104 of 918

 

Hilary Webster

T/PM DOTC

Beloltte Consulting

Desk Phone: 202 663 3264

WASHSTATEC004401
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 105 of 918

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 10/30/2019 8:51:58 PM

To: Mathew, Asha (Federal) [amathew@doc.gov]; Robbins, Peter (Federal) [PRobbins@doc.gov]; Hart, Robert L
[HartRL@state.gov]; Koelling, RichardW [KoellingRW @state.gov]; Peckham, Yvonne M [PeckhamYM @state.gov];
Kottmyer, Alice M [KottmyerAM@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Gardiner,Kyle S. EOP/OMB
[Kyle.S.Gardiner@omb.eop.gov]; Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]

Subject: DOJ Comments on Commerce and State final export control rules for guns and ammunition

Attachments: UTab 2plus - Revised USML Categories I If and ill Full Text - ATF 10-28-19.docx; 2019-10-18 4.41pm CLEAN Commerce
Cat I-ill firearms rule for sending to OMB once OPSP clears - ATF 10-28-19.docx

Folks —

+ Kyle as the OIRA state desk officer.
+ Meghan for NSC awareness.

Thanks!

WASHSTATEC004402
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 106 of 918

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 10/31/2019 5:06:48 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: FW: DOJ Comments on Commerce and State final export control rules for guns and ammunition

Attachments: UTab 2plus - Revised USML Categories I li and [ll Full Text - ATF 10-28-19 RLH.docx

Jeff: Here are the comments and edits from OMB review. ee

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Hart, Robert L <HartRL@state.gov>

Sent: Thursday, October 31, 2019 12:04 PM

To: Miller, Michael F <Millermf@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Khawam, Joseph N <KhawamJN@state.gov>

Subject: RE: DOJ Comments on Commerce and State final export control rules for guns and ammunition

    

Proposed responses in the attached.

 

i sit on this until later this afternoon before passing back, let me know if anyone has any thoughts or tweaks.
Thanks,

Rob Hart

 

Thanks Rick ~|lread through both and didn’t see any show-stopper comments/requested edits

VM

From: Koelling, Richard W <KoellingRW @state goy>

Sent: Wednesday, October 30, 2019 6:03 PM

To: Miller, Michael F <Millermi@state.gov>

Subject: Fwd: DOJ Comments on Commerce and State final export control rules for guns and ammunition

WASHSTATEC004403
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 107 of 918

Haven't opened yet. Still driving.

Get Outleok for 15

 

From: Seehra, Jasmeet K. EOP/OMB <Jasmmeet K. Seehra@omb.con goy>
Sent: Wednesday, October 30, 2019 4:51:58 PM

To: Asha, Mathew <amathewdoc.gov>; Robbins, Peter (Federal) <P Robbins @dec.gov>; Hart, Robert L

 

<Harthil@state gov>; Koelling, Richard W <KoellingRW @state gov>; Peckham, Yvonne M <PeckhamyM@istate go>;
Kottmyer, Alice M <KotimyerAM @istate.gov>; Heidema, Sarah | <HeiiemaS!@ state. gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet Kk. Seehrat@ornb.cop.zov>; Gardiner, Kyle S. EOP/OMB

 

<Kyle.S.Gardiner@amb.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Bieryiinsc. cop gov>

 

 

Subject: DOJ Comments on Commerce and State final export control rules for guns and ammunition

Folks -

 

+ Kyle as the OIRA state desk officer.

+ Meghan for NSC awareness.

Thanks!

WASHSTATEC004404
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 108 of 918

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 10/31/2019 8:11:19 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Robbins, Peter (Federal) [PRobbins@doc.gov]
ce: Asha, Mathew [amathew@doc.gov]; Peckham, Yvonne M [PeckhamYM@state.gov]; Kottmyer, Alice M

[KottmyerAM@state.gov]; Gardiner,Kyle S. EOP/OMB [Kyle.S.Gardiner@omb.eop.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Koelling, Richard W [KoellingRW @state.gov]

Subject: RE: DOJ Comments on Commerce and State final export control rules for guns and ammunition

Attachments: UTab 2plus - Revised USML Categories I If and {lf Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus - Revised USML
Categories | fl and lf Full Text - ATF 10-28-19 DTCP clean.docx

Thanks,

Rob Hart
202.736.9221 | hartri@’state gov

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>

Sent: Thursday, October 31, 2019 10:46 AM

To: Robbins, Peter (Federal) <PRobbins@doc.gov>

Cc: Asha, Mathew <amathew@doc.gov>; Hart, Robert L <HartRL@state.gov>; Peckham, Yvonne M
<PeckhamYM@state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; Gardiner, Kyle S. EOP/OMB
<Kyle.S.Gardiner@omb.eop.gov>

Subject: RE: DOJ Comments on Commerce and State final export control rules for guns and ammunition

+ State folks.

 

From: Robbins, Peter (Federal) <P Robbins @doc.gov>

Sent: Thursday, October 31, 2019 10:35 AM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.eon.gov>

Cc: Mathew, Asha (Federal) <amathew @dac.gov>

Subject: RE: DOJ Comments on Commerce and State final export control rules for guns and ammunition

Jasmeet,

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb.eon.gay>

Sent: Wednesday, October 30, 2019 4:52 PM

To: Mathew, Asha (Federal) <arnathew@doc.gev>; Robbins, Peter (Federal) <PRobbins@doc.gov>; Hart, Robert L
<HartRl@state.gov>; Koelling, Richard W <koeilingRVWii@state eov>; Peckham, Yvonne M <PeckhamyM @state gov;

 

 

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet Kk. Seehrat@ormb.eop.zov>; Gardiner, Kyle S. EOP/OMB

WASHSTATEC004405
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 109 of 918

<kyle.S Gardiner @ormb.eon.gov>; Biery, Meghan N. EOP/NSC <Meéghan.N Biery@nsc.eon.gov>
Subject: DOJ Comments on Commerce and State final export control rules for guns and ammunition

 

Folks -

+ Kyle as the OIRA state desk officer.
+ Meghan for NSC awareness.

Thanks!

WASHSTATEC004406
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 110 of 918

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/1/2019 6:37:24 PM

To: Asha, Mathew [amathew@doc.gov]; Peckham, Yvonne M [PeckhamYM@state.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Gardiner,Kyle S. EOP/OMB [Kyle.S.Gardiner@omb.eop.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Koelling, Richard W [KoellingRW@state.gov]; Hart, Robert L [HartRL@state.gov]; Robbins,
Peter (Federal) [PRobbins@doc.gov]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Subject: RE: Status of Commerce and State final export control rules for guns and ammunition

Attachments: UTab 2plus - Revised USML Categories I If and ill Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus - Revised USML
Categories | fl and Hf Full Text - ATF 10-28-19 DTCP clean.docx

From: Hart, Robert L <HartRL@state.gov>

Sent: Thursday, October 31, 2019 4:11 PM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Robbins, Peter (Federal) <PRobbins@doc.gov>
Cc: Asha, Mathew <amathew@doc.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>; Kottmyer, Alice M
<KottmyerAM@state.gov>; Gardiner, Kyle S. EOP/OMB <Kyle.S.Gardiner@omb.eop.gov>; Heidema, Sarah J

<HeidemaSJ@state.gov>; Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: DOJ Comments on Commerce and State final export control rules for guns and ammunition

Thanks,

Rob Hart
302.736.9321 | hariri@istate gov

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Thursday, October 31, 2019 10:46 AM

To: Robbins, Peter (Federal) <PRobbins@doc.gov>

Cc: Asha, Mathew <amathew@doc.gov>; Hart, Robert L <HartRL@state.gov>; Peckham, Yvonne M
<PeckhamYM@state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Gardiner, Kyle S. EOP/OMB
<Kyle.S.Gardiner@omb.eop.gov>

Subject: RE: DOJ Comments on Commerce and State final export control rules for guns and ammunition

+ State folks,

WASHSTATEC004407
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 111 of 918

From: Robbins, Peter (Federal) <PRobbins @cinc. goy>

Sent: Thursday, October 31, 2019 10:35 AM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet K. Seehra@omb eop.gov>

Cc: Mathew, Asha (Federal) <amathew@cdoc.gov>

Subject: RE: DOJ Comments on Commerce and State final export control rules for guns and ammunition

 

Jasmeet,

From: Seehra, Jasmeet K. EOP/OMB <lasmmeet K. Seehra@omb.con.gov>
Sent: Wednesday, October 30, 2019 4:52 PM

 

<Harthl @state. gov>; Koelling, Richard W <KoellingRW@ state zav>; Peckham, Yvonne M <Peckharm YM @istate gzov>;
Kottmyer, Alice M <KottimyerAM @state.gov>; Heidema, Sarah J <HeideriaS! @state gay>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmest K. Seehra@oamb.con.gov>; Gardiner, Kyle S. EOP/OMB
<Kyle.S.Gardiner@amb.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Bieryiinsc cop. gov>

Subject: DOJ Comments on Commerce and State final export control rules for guns and ammunition

   

 

 

 

Folks ~

+ Kyle as the OIRA state desk officer.
+ Meghan for NSC awareness.

Thanks!

WASHSTATEC004408
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 112 of 918

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/1/2019 9:58:37 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]
ce: Legal-PM-DL [Legal-PM-DL@state.gov]

Subject: L/PM Weekly

 

5. (SBU) ITAR Categories I —- II: We received interagency comments from OMB on our reg
package. We expect DDTC and Commerce to coordinate early next week on any final revisions so that
we can move the action memo to S to approve the 30-day Congressional Notification package.

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004409
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 113 of 918

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/4/2019 8:03:14 PM

To: Mathew, Asha (Federal) [amathew@doc.gov]; Robbins, Peter (Federal) [PRobbins@doc.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Hart, Robert L [HartRL@state.gov]; Koelling, Richard W [KoellingRW @state.gov]

cc: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Biery, Meghan N. EOP/NSC
{[Meghan.N.Biery@nsc.eop.gov]; Gardiner, Kyle S. EOP/OMB [Kyle.S.Gardiner@omb.eop.gov]

Subject: FW: For Comment by COB on November 6th -- Responses from Commerce and State on DOJ comments on final
export control rules for guns and ammunition

Attachments: 2019-11-4 1.48pm Redline BIS resp. to ATF comments on Commerce Cat I-Ill firearms rule - ATF 10-28-19.docx; 2019-

11-4 1.48pm CLEAN BIS resp. to ATF comments on Commerce Cat I-Ill firearms rule - ATF 10-28-19.docx; UTab 2plus -
Revised USML Categories | II and lll Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus - Revised USML Categories I il
and Ili Full Text - ATF 10-28-19 DTCP clean.docx

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Monday, November 4, 2019 2:42 PM

To: Hinchman, Robert (OLP) <Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>;
Kevin.R.Jones@usdoj.gov

Ce: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Gardiner, Kyle S. EOP/OMB

<Kyle.S.Gardiner@omb.eop.gov>
Subject: For Comment by COB on November 6th -- Responses from Commerce and State on DOJ comments on final

export control rules for guns and ammunition

Folks ~

Jasmeet

WASHSTATEC004410
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 114 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/4/2019 8:43:57 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: FW: For Comment by COB on November 6th -- Responses from Commerce and State on DOJ comments on final

export control rules for guns and ammunition

Attachments: 2019-11-4 1.48pm Redline BIS resp. to ATF comments on Commerce Cat I-Ill firearms rule - ATF 10-28-19.docx; 2019-
11-4 1.48pm CLEAN BIS resp. to ATF comments on Commerce Cat I-III firearms rule - ATF 10-28-19.docx; UTab 2plus -
Revised USML Categories [| ff and lll Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus - Revised USML Categories I Il
and Ill Full Text - ATF 10-28-19 DTCP clean.docx

Richard W. Koelling, Jr.

Deputy Clrector (Acting)

Office of Defense Trade Contrals Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Monday, November 4, 2019 3:03 PM

To: Asha, Mathew <amathew@doc.gov>; Robbins, Peter (Federal} <PRobbins@doc.gov>; Kottmyer, Alice M
<KottmyerAM @state.gov>; Hart, Robert L <HartRL@state.gov>; Koelling, Richard W <KoellingRW @state.gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>; Biery, Meghan N. EOP/NSC
<Meghan.N.Biery@nsc.eop.gov>; Gardiner, Kyle S. EOP/OMB <Kyle.S.Gardiner@omb.eop.gov>

Subject: FW: For Comment by COB on November 6th -- Responses from Commerce and State on DOJ comments on final
export control rules for guns and ammunition

From: Seehra, Jasmeet K. EOP/OMB <lasrneet K. Seehra@omb.cop.gay>

Sent: Monday, November 4, 2019 2:42 PM

To: Hinchman, Robert (OLP) <Robert.Hinchman usdol.gov>; Gormsen, Eric T (OLP) <Eric. T.Gormsen@usdo) gov>;
Kevin. RJones@uscdol.gov

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet Kk. Seehra@ormb.coo.gov>; Gardiner, Kyle S. EOP/OMB

<kyle § Gardiner @iomb ean goy>

Subject: For Comment by COB on November 6th -- Responses from Commerce and State on DOJ comments on final
export control rules for guns and ammunition

 

 

 

 

 

Folks ~

WASHSTATEC004411
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 115 of 918

 

 

Jasmeet

WASHSTATEC004412
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 116 of 918

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 11/5/2019 3:27:24 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: The Libertarian Institute: 3D-Printed Firearms and Defense Distributed: A Guide to

Understanding “Ghost Guns”

 

3D-Printed Firearms and Defense Distributed: A Guide to Understanding “Ghost Guns”
By Sam Jacobs
4 November 2019

Disclaimer: This guide is intended to be informational only surrounding the topic of ghost guns and 3D-printed
firearms. It is not legal advice.

Ever since the landmark ruling on 3D-printed firearms, outrage and moral panic have surrounded so-called
“ghost guns.” Whether you’re a proponent of Second Amendment freedoms or just doing opponent research,
it’s important to have the facts about what a ghost gun is and what it is not.

It’s also important to know other related terms in the world of firearms — like how is a ghost gun different from
a 3D-printed gun? And what is an 80-percent lower? This guide will answer all of your ghost gun questions, and
will separate fact from fiction surrounding this polarizing topic.

What Is a Ghost Gun?

Put simply, a “ghost gun” is a catchall term for any firearm without a serial number. There are a variety of ways
a person can come to own a firearm without a serial number that do not involve breaking federal law, which
generally prohibits the removal of serial numbers but not, however, the ownership of a firearm without a serial
number.

It’s not a loophole in the law. The law is specifically written to exclude professional gunsmiths and hobbyists.
Even if you own a ghost gun — that you must make yourself — you’re never allowed to sell or transfer it without
getting a serial number. In fact, there are a number of procedures in place allowing for amateur gunsmiths to get
a serial number for their homemade firearms for precisely this purpose.

What Is a Gun?

To understand the law behind so-called “ghost guns,” it’s important to understand what a gun is under the law.
This relates back to the Ship of Theseus problem in philosophy: In this thought experiment, one considers a
boat. What about a boat makes it a boat? How much of it may we replace and still be talking about the same
object? Does a mast make the boat? The sails? The deck? The hull?

Now apply this to firearms. Is a barrel a weapon? What about a stock? What about the two of them together, but

no trigger? Is the trigger alone a weapon? There are a number of combinations to this question: At what point
does something stop being a hunk of metal and start being a firearm?

WASHSTATEC004413
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 117 of 918

And the various combinations have one answer: A “gun” under the law is a part called the lower receiver. This
ceases to be a hunk of metal when it is more than 80 percent finished. Up until that point, you just have a hunk
of metal.

What Is an 80-Percent Lower?

3D-Printed Firearms and Defense Distributed: A Guide to Understanding Ghost GunsTaking the above, we can
extrapolate that it is perfectly legal to purchase a hunk of metal that also happens to be an 80-percent finished
lower receiver. In fact, there is a small cottage industry dedicated to selling people this very object in an easy-
to-process form. These are also known as “unfinished receivers” and “blanks.”

If you want to sell or otherwise transfer the receiver once it’s been finished, you’re going to need a license.
However, if you just want to make yourself a weapon — either because it seems like a fun way to spend an
afternoon or because you want to own an untraceable weapon — you don’t have to jump through any hoops
other than purchasing the lower and finishing it. You don’t have to register it, you don’t have to get it a serial
number. You don’t even need to pass the same background check you might otherwise have to.

Unsurprisingly, those selling 80-percent lowers tend to make them as easy as possible for the most amateur of
amateur gunsmiths to complete. In fact, many of the same retailers selling 80-percent lowers likewise sell
complete kits with everything you need to transform what is legally just a hunk of metal into a complete firearm
by doing the remaining 20 percent of the work. You’ll still need to have some proficiency with machine tools to
finish the weapon, but not nearly as much as what would be required to complete a lower from a raw piece of
metal. A drill press or rotary tool are enough to finish most 80-percent lower receivers. The time required is
between one and seven hours, depending on the skill level of the operator.

How Many Ghost Guns Are There?

It’s nearly impossible to know precisely how many ghost guns are floating around the United States today —
that’s what makes them “ghost guns.” However, we do know that they are particularly popular in places like
California, where there are extremely restrictive firearms laws. In 2014, the ATF speculated that tens of
thousands of ghost guns were running around California. Again, this was purely speculation.

Four high-profile crimes were committed in the State of California with ghost guns, which likewise brought
them to media prominence in the state, one of which was a Santa Monica rampage shooting in 2013. The
assailant was otherwise prohibited from owning firearms. Another rampage shooting at Rancho Tehama
Preserve was committed by a man who was prohibited from firearms possession due to a restraining order.

It’s worth noting a common thread here: Ghost guns are popular in restrictive states. This is why they are so
popular among anarchists and Second Amendment activists who sometimes organize so-called “build parties”
where people trade the knowledge required to make ghost guns.

The recent court case involving Defense Distributed is not the first attempt of the federal government to stamp
out ghost guns. In 2014, the ATF raided Ares Armor, confiscating 6,000 blanks they claimed were too finished
to not have serial numbers on them. After an investigation, all but 18 of them were processed as legal for sale.
EG Armory of California was likewise raided and had their customer list seized, forfeiting 3,800 lowers without
admitting to any wrongdoing. C&G Tool Inc’s owner pled guilty to charges he illegally manufactured firearms
by making it easy for anyone to show up at his shop, press a couple buttons and walk off with an unregistered
firearm with no serial number.

What Is Defense Distributed?

WASHSTATEC004414
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 118 of 918

3D-Printed Firearms and Defense Distributed: A Guide to Understanding Ghost GunsOf course, in a world of
readily available 3D-printing technology, it’s not that much of a leap to move from people buying 80-percent
lowers to people making lower receivers — 80 percent finished or otherwise — using the same technology in the
comfort of their own homes. Defense Distributed recently made headlines due to a court injunction against it
preventing the release of 3D-printer blueprints for several firearms.

In fact, Defense Distributed is not the first attempt at making firearms leveraging 3D-printer technology.
Defense Distributed did not even intend to charge for the plans required to get a 3D printer to print weapons or
lowers. What made Defense Distributed different is that they planned to bring to market 3D printers optimized
with the printing of firearms specifically in mind. The company likewise released a CNC mill called the Ghost
Gunner — optimized and designed for the purpose of completing 80-percent lowers with little or no skill in
machining.

Both UPS and FedEx have explicitly refused to carry these machines from Defense Distributed through their
respective carriers.

What Are the Basics of the Defense Distributed Case?

You might have heard about Defense Distributed going to court against the Department of Defense in the news.
Defense Distributed has come up with plans for the world’s first completely 3D-printable firearm, the Liberator.
On May 5, 2013, the plans were released to the public gratis, but the Department of Defense requested their
removal as a violation of arms trafficking laws. In the course of two days, the plans were downloaded over
100,000 times. Despite Defense Distributed’s removal of the plans, they are readily and easily available on file
sharing sites such as Pirate Bay and GitHub. No one has suggested that possession of these plans is in violation
of any federal law.

In May 2016, Defense Distributed took the Department of State to court over the matter. Defense Distributed is
a non-profit whose plans for printable weapons — and all of their other IP for that matter — is open source,
meaning that the source code is accessible for anyone to work on or modify as they see fit. It is a federally
registered 501(c)(3) tax exempt organization and not a weapons manufacturer. Cody Wilson, Defense
Distributed’s founder and the man at the center of the controversy, holds a Type 7 Federal Firearms License,
entitling him to both manufacture and sell arms and ammunition.

The Liberator is named after a firearm developed by the OSS, the precursor of the CIA, to be dropped behind
enemy lines for anti-Axis resistance on the ground. However, other than limited use in France, there is no
evidence that this was a widely deployed weapon.

It’s worth noting that the present injunction in place does not target either 3D printing of guns or any other
variety of home manufacture. On the contrary, it is a prior restraint attempt to block free speech, in this case the
code in the blueprints for the firearms. If there are legal issues with the plastic firearms printed by 3D printers,
they are dealt with under laws specifically germane to plastic, guns which cannot be detected by metal
detectors.

You also don’t need a 3D printer, a drill press or even an 80-percent lower to start making firearms in the
comfort of your own home. In addition to blueprints for 3D-printable guns, there are copious documents on the
Internet detailing how you can make handguns and other firearms at home using objects commonly available at
your local hardware store. Such books are legal and easy to find, as are books detailing the home manufacture
of pipe bombs or even napalm out of commonly available objects.

Finally, it is extremely unlikely that street gangs are presently printing out untraceable firearms on 3D printers,
as there are easier and cheaper methods of obtaining such arms.

WASHSTATEC004415
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 119 of 918

Who Is Cody Wilson?

3D-Printed Firearms and Defense Distributed: A Guide to Understanding Ghost GunsMuch has been made of
Cody Wilson throughout the hysteria regarding Defense Distributed in the press. Cody Wilson is, of course, not
terribly relevant to whether or not 3D-printable firearms are or ought to be legal. However, it’s worth briefly
discussing who he is and what it is about him that makes him so unpalatable to gun grabbers.

A Little Rock, Arkansas native, Cody Wilson dropped out of the University of Texas Law School in 2013, after
having began work on Defense Distributed in 2012. He visited the local ATF offices at this time to inquire
about legal ramifications and was interrogated by officers for his trouble.

Wilson has heterodox political beliefs perhaps best described as crypto-anarchism, which is his own personal
label. He is also influenced by post-Marxist thinkers such as Jean Baudrillard, whom he refers to as his
“master.”

Defense Distributed is not the only controversial project that Wilson is a part of. In 2017, he was also the
founder of Hatreon, an alternative to Patreon created after several so-called “Alt Right” thinkers were removed
from Patreon in response to the events in Charlottesville. He has likened himself, for his participation in
Defense Distributed and Hatreon alike, as being along the same lines as Bitcoin and Wikileaks in terms of
disrupting the predominant power dynamics in society today.

While one cannot have a discussion about 3D-printable firearms or the Defense Distributed case without
mentioning Cody Wilson, it is worth noting that regardless of what one thinks of Cody Wilson, his politics or
his side projects have precisely no bearing on the Defense Distributed case in particular or 3D-printed arms in
general.

What Is the Undetectable Firearms Act?

The Undetectable Firearms Act of 1988 makes illegal the manufacture, import, sale, shipping, delivery,
possession, processing, transfer or receipt of any firearm not detectable by walk-through metal detectors. The
Act was largely an attempt by the Reagan Administration to outlaw cheap plastic firearms known as “Saturday
Night Specials.” It’s worth noting that American firearm manufacturers were also proponents of the law both
because of optics (it was one of the first attempts at gun control at the federal level) and also because it largely
impacted European competitors like Glock while leaving them alone. The Glock 17 was one of the main targets
of the act.

The law was subject to a sunset clause that expired in 1998. However, the Act was renewed twice before finally
going out in 2013. Firearms previously outlawed under that act have been perfectly legal since then. For its part,
the NRA supported the existence of the law, but not any extension of its scope, including language specifically
targeting 3D printers and other similar emerging technologies.

How Will 3D-Printed Firearms Change the World?

It’s not clear that 3D-printed firearms will do much to change the world, as they’re already covered by several
laws. However, there is one way that 3D-printed firearms will create significant change: To the extent that it
was not before, gun control is effectively a dead issue. The Defense Distributed case shows that, try as they
might, gun grabbers will be increasingly powerless to shut down private, untraceable ownership of firearms for
hunting, sporting, self defense, or any other purpose free people might choose.

Sam Jacobs is the lead writer and chief historian at Ammo.com. Work from Ammo.com's Resistance Library has

been featured by USA Today, Reason, Bloomberg's Business Week, Zero Hedge, The Guardian, and National
Review as well as many other prominent news and alt-news publications. Sam grew up in a working-class

WASHSTATEC004416
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 120 of 918

suburb in New England. He has lived in the EU, so has spent a lot of time in countries that don’t value gun
freedom. He currently lives off-grid with his wife and kid back in the U.S.

Link: bttes://lbertarianinstitute ore/articles/3d-printed-firearms-detense-cistributed-ghost-gun-quide/

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: A€urguishM RGpstate. gov pie

 

Web: PA Hemepave (Twitter: @SieteDe,

CIS AS OPE ed Ma

     

Stay connected with Srate.gov:

 

Official
UNCLASSIFIED

WASHSTATEC004417
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 121 of 918

 

Message

From: Abraham, Liz (Federal) [LAbraham @doc.gov]

Sent: 11/5/2019 6:50:48 PM

To: Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]

ce: Khawam, Joseph N [KhawamJN @state.gov]

Subject: FW: BIS response to additional DOJ comments ready for sending back to OMB

Attachments: 2019-11-5 11.54am Redline BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-Ill firearms
rule.docx; 2019-11-5 11.54am CLEAN BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-III
firearms rule.docx

 

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

WASHSTATEC004418
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 122 of 918

 

Message

From: Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]

Sent: 11/5/2019 6:55:38 PM

To: Abraham, Liz (Federal) [LAbraham @doc.gov]

ce: Khawam, Joseph N [KhawamJN @state.gov]

Subject: Re: BIS response to additional DOJ comments ready for sending back to OMB

 

On Nov 5, 2019, at 10:54 AM, Abraham, Liz (Federal) <LAbraham@doc.gov> wrote:

 

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains
information that may be confidential, privileged, attorney work product, or otherwise exempt from
disclosure under applicable law. If you have received this message in error, are not a named recipient, or
are not the employee or agent responsible for delivering this message to a named recipient, be advised
that any review, disclosure, use, dissemination, distribution, or reproduction of this message or its

contents is strictly prohibited. Please notify us immediately that you have received this message in error,
and delete the message.

<2019-11-5 11.54am Redline BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce

Cat I-III firearms rule.docx>
<2019-11-5 11.54am CLEAN BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce
Cat I-III firearms rule.docx>

WASHSTATEC004419
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 123 of 918

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 11/5/2019 7:26:07 PM

To: ‘Hillary Hess' [Hillary.Hess@bis.doc.gov]; 'Williams, Rebekah A.EOP/NSC' [Rebekah.A.Williams@nsc.eop.gov]; Vicent,
Grayson [grayson.k.vincent@nsc.eop.gov]; 'Biery, Meghan N. EOP/NSC' [Meghan.N.Biery @nsc.eop.gov]; 'Tapia,
Angela M Lt Col USAF OSD OASD LA(USA)' [angela.m.tapia2.mil@mail.mil]; 'LKluttz@doc.gov' [LKiuttz@doc.gov];
‘Bulgrin, Julie K. EOP/NSC' [Julie.K.Bulgrin@nsc.eop.gov]; ‘Wilson, John Mark M. EOP/NSC'
[John.M.Wilson@nsc.eop.gov]; 'Waterman, Elijah J. EOP/NSC' [Elijah J.Waterman@nsc.eop.gov];
'‘Anthony.J.Ruggiero @nsc.eop.gov' [Anthony.J.Ruggiero@nsc.eop.gov]; ‘Ryan.M.Tully@nsc.eop.gov'
[Ryan.M.Tully@nsc.eop.gov]; 'Steven.J.Menashi@who.eop.gov' [Steven.J.Menashi@who.eop.gov]; 'Richard Ashooh'
{Richard.Ashooh@bis.doc.gov]; Miller, Michael F [Millermf@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]; 'Michael.B.Willlams@who.eop.gov' [Michael.B.Williams@who.eop.gov];
'Michael.J.Ellis@who.eop.gov' [Michael.J.Ellis@who.eop.gov]; Jennifer.B.Lichter@who.eop.gov'
[Jennifer.B.Lichter@who.eop.gov]; 'EComstock@doc.gov' [EComstock@doc.gov]; 'Robert.T.Goad2 @who.eop.gov'
{Robert.T.Goad2@who.eop.gov]; James.S.Baehr@who.eop.gov' [James.S.Baehr@who.eop.gov];
'Ryan.P.Shellooe@nsc.eop.gov' [Ryan.P.Shellooe@nsc.eop.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Kovar,
Jeffrey D [KovarJD@state.gov]; 'Ross.T.Gillfillan@who.eop.gov' [Ross.T.Gillfillan@who.eop.gov];
‘James.D.Mandolfo@who.eop.gov' [James.D.Mandolfo@who.eop.gov]; 'Thomas.F.Leary@nsc.eop.gov'
[Thomas.F.Leary@nsc.ecp.gov]; Kaldah|, Ryan M [KaldahIRM@state.gov]; Jasmeet_K._ Seehra@omb.eop.gov'
[Jasmeet_K. Seehra@omb.eop.gov]; 'susan.g.daoussi.civ@mail.mil' [susan.g.daoussi.civ@mail.mil]; ‘Abraham, Liz'
[LAbraham @doc.gov]; 'Tony.Coppolino@usdoj.gov' [Tony.Coppolino@usdoj.gov]; Joseph.S.Wier@nsc.eop.gov'
[Joseph.S.Wier@nsc.eop.gov]; 'Matthew Borman’ [Matthew.Borman@bis.doc.gov]; ‘Michele. Dash-
pauls@NNSA.Doe.Gov' [Michele.Dash-pauls@NNSA.Doe.Gov]; 'candice.|.rodriguez.civ@mail.mil'
[candice.|.rodriguez.civ@mail.mil]; 'DCurtis@doc.gov' [DCurtis@doc.gov]; 'heidi.cohen@treasury.gov'
[heidi.cohen@treasury.gov]

ce: Paul, Joshua M [PauliM@state.gov]; ‘Timothy Mooney’ [Timothy.Mooney@bis.doc.gov]

Subject: Cats I-lll Roll-Out Plan/Releases

Attachments: 1015 Roll-Out Plan and TPs--CATS I-lll.docx

 

Interagency Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:
PA Homenas

e-mail: meckechydia state. cov re |Twitter: @iktare Dept PAT

      

Stay connected with Srate.gov:

 

WASHSTATEC004420
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 124 of 918

From: McKeeby, David |

Sent: Monday, October 28, 2019 3:14 PM

To: Hillary Hess <Hillary.Hess@bis.doc.gov>; Williams, Rebekah A. EOP/NSC <Rebekah.A.Williams@nsc.eop.gov>; Vicent,
Grayson <grayson.k.vincent@nsc.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Tapia, Angela
M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; LKluttz@doc.gov; Bulgrin, Julie K. EOP/NSC
<Julie.K.Bulgrin@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC <John.M.Wilson@nsc.eop.gov>; Waterman, Elijah J.
EOP/NSC <Elijah.J.Waterman@nsc.eop.gov>; Anthony.J.Ruggiero@nsc.eop.gov; Ryan.M.Tully@nsc.eop.gov;
Steven.J.Menashi@who.eop.gov; Richard Ashooh <Richard.Ashooh@bis.doc.gov>; Miller, Michael F
<Millermf@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Michael.B.Williams@who.eop.gov;
Michael.J.Ellis@who.eop.gov; Jennifer.B.Lichter@who.eop.gov; EComstock@doc.gov; Robert.T.Goad2 @who.eop.gov;
James.S.Baehr@who.eop.gov; Ryan.P.Shellooe@nsc.eop.gov; Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey
D <KovarJD@state.gov>; Ross.T.Gillfillan@who.eop.gov; James.D.Mandolfo@who.eop.gov;
Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M <KaldahIRM@state.gov>; Jasmeet_K. Seehra@omb.eop.gov;
susan.g.daoussi.civ@mail.mil; Abraham, Liz <LAbraham@doc.gov>; Tony.Coppolino@usdoj.gov;
Joseph.S.Wier@nsc.eop.gov; Matthew Borman <Matthew.Borman@bis.doc.gov>; Michele.Dash-pauls@NNSA.Doe.Gov;
candice.|.rodriguez.civ@mail.mil; DCurtis@doc.gov; heidi.cohen@treasury.gov

Ce: Paul, Joshua M <PaulJM@state.gov>; Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Hillary:

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

     

Phone: 202.647.8757 | BlackBerry:
Web: fil Homepage

e-mail: mickeebydiastate. cov State Dept Pat

   

[Twitter: (@

 

Stay connected with Srate.gov:

 

UNCLASSIFIED

From: Hillary Hess <Hilary. Hess@bis.doc.gov>

Sent: Monday, October 28, 2019 1:48 PM

To: McKeeby, David | <McKeebyOi@istate anv>; Williams, Rebekah A. EOP/NSC <Rebekah. A. Wiliams@nsc.cop. gov}
Vicent, Grayson <grayson. vincent @nse.eon.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Siery@nsc.cop.gov>; Tapia,
Angela M Lt Col USAF OSD OASD LA (USA) <angela.m tapia? mil@mallmil>; LMlutte@doc.gov; Bulgrin, Julie K. EOP/NSC
<iulie K. Bulerin@nse.con.gov>; Wilson, John Mark M. EOP/NSC <John. MM. Wilseng®nsc.eon.gov>; Waterman, Elijah J.
EOP/NSC <Ellish | Waterman nsc.eon.gov>; Anthony J Ruesierndinsc.cou.gov; Ryan. M Tully@insc. eop.gov;

Steven. Menashitiwho.eop.goy; Richard Ashooh <Richard Ashooht@bis.doc.gov>; Miller, Michael F

<Milermf@istate gav>; Koelling, Richard W <KoelingRW @state.cov>; Michael B Willams@who.son.gov

Michael LEls@who.cop.gov; Jennifer.B.Lichter@who.eop. gov; EComstock@doc.gov; Robert. T.Goad? @who.eon gov;

   

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC004421
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 125 of 918

D <KovarJD@state poy>; Ross T Gilfillan @who.coo.gov; James. D. Mandolfo@who eon gov;
Thomas.-.learyl@nsc.cop.goy; Kaldahl, Ryan M <KaldahiRM@istate cov>; Jasmeet K. Seehra@omb.eop.gov;

susan.g daoussl clv@mailmil Abraham, Liz <LAbraham@cdoc.gov>; Tony Conpoline@usdol gov;

Josenh.5 WierGinss eao. gov; Matthew Borman <Matthew Borman@ bis. doc. gov; Michele Dash-pauls@ NNSA Doe Gov;
candice Lrocdrigue?s civi@mailmil DCurtis@doc.gov: heidi. cohen @treasury gov

Cc: Paul, Joshua M <PauliM@state, gov>; Timothy Mooney <Timothy. Mooney @ bis.coc gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

 

 

 

Dave,

Hillary

From: McKeeby, David | <McKeebyDl@state.sov>

Sent: Monday, October 28, 2019 11:17 AM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Willams@inse.eon.gov>; Vicent, Grayson

<prayson le vincent@nsc.eoo.gov>: Biery, Meghan N. EOP/NSC <Meghan.N.Biery@inse.cou.gov>; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.mritapia? mil@inalleil>; Llutte@doc acy: Bulgrin, Julie K. EOP/NSC

<iulie k Bulgrin@nsc.eap.gzov>; Wilson, John Mark M. EOP/NSC <John. M.Wisen@inse.ean.gov>; Waterman, Elijah J.
EOP/NSC <Elijah.J Waterman@ nsc.eon. gov>; Anthony Rugsierc@nse.eon. gov; Ryan VM Tully@nse.eon. gov;

Steven J. Menashi@who.eoan. gov: Richard Ashooh <Richard Ashooh@bis.doc.cov>; Miller, Michael F

<hillermfi@ state. gov>; Koelling, Richard W <KoeilingRW@state gov>; Michael BE. Willlams@who.eop. gov;

Michesel LEWs@who.eop.gov; Jennifer.B.Lichter@who.con.gov; EComstocki@doc.eov; Robert T.Goad2 @who.eop.gov;

 

 

 

 

 

 

D <Kovar]D@state zoy>; Hoss 7. Gillan @who.con.gov; lames. D. Mandolfo@iwho eon. soy;

Thomas.F leary@nsc.eon.gov; Kaldahl, Ryan M <KaldahiRMeistate gov>; lesmeet K. Seehra@omb.eop.gav;

susan. 8 cacuss) civamail mil Abraham, Liz <LAbraham@coc goy>; Tony Coppoline @usdol gov;

Joseph. 5 Wierfinse cop.eoy, Matthew Borman <Matthew. Borman@bis.doc.eov>; Michele Dash-nauls@NNSA Doe Gov;
candice. rodriguez. chyi@imaillmil DCurtis@doc.gov; Hillary Hess <Hillary. Hess@ bis.coc.gov>; held cohen@treasury.gov
Ce: Paul, Joshua M <FauliM @istate gayv>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Importance: High

 

 

 

 

Interagency Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC004422
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 126 of 918

Phone: 202.647.8757 | BlackBerry,

e-mail: mckecbudigwéite cov | Web: PAL Homepove |Twitter: goSiete emt PA

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Willams@inse.eon.gov>; Vicent, Grayson

<graysor.k vincent @nsc.eop.gov>: Biery, Meghan N. EOP/NSC <Maeghan.N. Bieryi@nsc.con.gov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.¢ lebegue.civ@mailmil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

<angelam taplag miig@@mallmil>; 'LKluttz@doc.gov' <LKiutiz@doc.gov>; Darrach, Tamara A <DarrachTA@ state.gov;
Bulgrin, Julie K. EOP/NSC <jutie.& Bulerin@nse.coo.gov>; Wilson, John Mark M. EOP/NSC

<John WLWilson@nsc.cop.gev>; Waterman, Elijah J. EOP/NSC <Elijsh.J Waterman@nsc.eap.gov>; Smagula, Nicholas
<SmaguiaN@istate gov>; Anthony Rusgicro@nsc.con.gov; Ryan MTully@nsc. cop gov

 

 

 

 

 

 

 

 

 

 

Steven J Menashi@who.eop gov; Julie Bulerin@nsc eco gov; Richard Ashooh@bis dac.gov; Miller, Michael F

 

Michael BWillams@who.cop.gov; Michael LElis@who.cop.gov; lennifer.B Lichter @who.cop. gov;
ECamstocki@doc. gov; Robert. TGoad2@who.eco.gov; lames. Baehr@whe.eap.gov; Ryan.P Shelloce@nsc.eop. gov;

 

James.0.Mandolfo®@who.eop.sov; Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M <KaldahiRM@istate go>;

Jasmeet Kk. Seehra@omb.cop gov; susan.s deoussl cly@mall mil LAbraham@coc.gov; Tony Coppolina@usdal gov;
iosenh S Wier@nse eop gov; Matthew. Borman@bis doc.gov: Michele Dash-pauls@®@NNSA Doe Gov:

candice Lrocrigues clv@mall mil: Foster, John A <FosterJA? @state goy>; DCurtis@doc gov; Hilary Hess@bis doc. gov;

 

   

 

 

 

 

Ce: Paul, Joshua M <PaulJ M@istate. gev>
Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-ill Roll-Out Plan/Releases

Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | Blackberry:

WASHSTATEC004423
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 127 of 918

e-mail: wmchcebydiasiate sev

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004424
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 128 of 918

 

Message
From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 11/5/2019 8:28:15 PM
To: Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]; Minarich, Christine M [MinarichCM@state.gov]; Kovar, Jeffrey D [KovariD@state.gov]
cc: Miller, Michael F [Millermf@state.gov]
Subject: FW: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control

rules on Guns and Ammunition

Attachments: 2019-11-5 11.54am Redline BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-Ill firearms
rule.docx; 2019-11-5 11.54am CLEAN BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-III
firearms rule.docx; UTab 2plus - Revised USML Categories | II and fll Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus -
Revised USML Categories | II and fll Full Text - ATF 10-28-19 DTCP clean.docx

 

Please forward any and all concerns to me and | will forward to Jasmeet tommorrow p.m.

Thanks.
vir, Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Tuesday, November 5, 2019 2:07 PM

To: Hinchman, Robert (OLP) <Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Jones,
Kevin R (OLP) <Kevin.R.Jones@usdoj.gov>; Hart, Robert L <HartRL@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>
Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>; Gardiner, Kyle S. EOP/OMB
<Kyle.S.Gardiner@omb.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Asha, Mathew
<amathew@doc.gov>; Robbins, Peter (Federal) <PRobbins@doc.gov>

Subject: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control
rules on Guns and Ammunition

Folks ~

 

WASHSTATEC004425
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 129 of 918

 

Thank you!

WASHSTATEC004426
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 130 of 918

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/5/2019 8:41:01 PM

To: Abraham, Liz (Federal) [LAbraham@doc.gov]; Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]
Subject: RE: BIS response to additional DOJ comments ready for sending back to OMB

Attachments: UTab 2plus - Revised USML Categories I li and [ll Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus - Revised USML
Categories | fl and Ul Full Text - ATF 10-28-19 DTCP clean.docx

And attached are the latest from State. These are the versions DDTC returned to OMB that incorporate edits and
comments from DOJ/ATF. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Abraham, Liz (Federal) <LAbraham @dac.gov>

Sent: Tuesday, November 5, 2019 1:51 PM

To: Robinson, Stuart J. (CIV) <Stuart.J.Robinson@usdoj.gov>

Cc: Khawam, Joseph N <KhawamJN@state.gov>

Subject: FW: BIS response to additional DOJ comments ready for sending back to OMB

 

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

WASHSTATEC004427
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 131 of 918

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 11/6/2019 12:32:21 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]

cc: Kottmyer, Alice M [KottmyerAM@state.gov]

Subject: FW: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control

rules on Guns and Ammunition

Attachments: 2019-11-5 11.54am Redline BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-Ill firearms
rule.docx; 2019-11-5 11.54am CLEAN BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-III
firearms rule.docx; UTab 2plus - Revised USML Categories | II and fll Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus -
Revised USML Categories | II and fll Full Text - ATF 10-28-19 DTCP clean.docx

The latest on the ae : case you were curious as to what the rules look like now.

SBU - DELIBERATIVE PROCESS

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Tuesday, November 5, 2019 2:07 PM

To: Hinchman, Robert (OLP) <Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Jones,
Kevin R (OLP) <Kevin.R Jones@usdoj.gov>; Hart, Robert L <HartRL@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Kottmyer, Alice M <KottmyerAM@state.gov>; Peckham, Yvonne M <PeckhamYM @state.gov>
Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gav>; Gardiner, Kyle S. EOP/OMB
<Kyle.S.Gardiner@omb.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Asha, Mathew
<amathew@doc.gov>; Robbins, Peter (Federal) <PRobbins@doc.gov>

Subject: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control
rules on Guns and Ammunition

Folks —

Thank you!

WASHSTATEC004428
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 132 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 11/6/2019 1:43:43 PM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]
Subject: FW: CPA MEDIA MONITORING: 5 November 2019

Today’s offering.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting}

Office of Defense Trade Controls Policy
Department of State

202-663-2828

From: Marquis, Matthew R <MarquisMR@state.gov>

Sent: Tuesday, November 5, 2019 4:46 PM

To: Windecker, Melissa A <WindeckerMA@state.gov>; PM-Strategy <PM-Strategy@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors <PM-Deputy-
Directors@state.gov>; PM-POLAD-DL <PM-POLAD-DL@state.gov>; Brown, Stanley L <BrownSL@state.gov>; O'Keefe,
Kevin P <OKeefeKP @state.gov>; Miller, Michael F <Millermf@state.gov>; Mak, Daniella <MakD@state.gov>; Dudding,
Maria <DuddingM@state.gov>; Nute, Kathryn M <NuteKM3@state.gov>; Phalen, Susan A <PhalenSA@state.gov>;
Cooper, R. Clarke <CooperRC@state.gov>; Ryan.M.Tully@nsc.eop.gov; j.tylerwilliamson@gmail.com;
george.castellon20@gmail.com; Trowbridge, Laura E. <trowbridge.laura@ou.edu>

Subject: CPA MEDIA MONITORING: 5 November 2019

 

Alerts for 5 November 2019

 

“Trump administration turns its back on child soldiers again”, What’s particularly egregious about this year’s
decision is that President Trump has in effect waived all of the CSPA’s prohibitions, allowing all relevant
military assistance to remain accessible to the seven countries currently budgeted to receive such assistance.
The four countries absent from the waiver announcement — Iran, Burma/Myanmar, Sudan, and Syria — do not
receive U.S. military assistance, irrespective of their use of child soldiers.

 

“Washineton Should Back Not Punish. the Lebanese Military’, The author of this controversial decision is U.S.
President Donald Trump’s National Security Council (NSC), which broke with the enduring U.S. bipartisan
consensus on Lebanon policy. But as bold as the White House’s action is, it should come as no surprise. NSC
staffers with responsibility for the Middle East have been aggressively trying to repurpose and downsize
Lebanon’s military assistance program for more than a year.

 

SBE gar

(hina 15 using arms transters to get is foot m the door’, China is muscling in on the global weapons market
and offering low-quality arms in a bid to exploit it and gather intelligence, a United States State Department
Official claims.

 

“AeroVironment lands $6.4 million Raven tactical UAS follow-on contract tor Southeast Asian military’, The
customer was not disclosed, but Thailand and the Philippines already operate the Raven UAS, along with 18
NATO member countries, and other customers in South America and Africa, with 45 military operators in total.

 

WASHSTATEC004429
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 133 of 918

“Why Russia is Arming a Longtime US Ally in Asia”, For Duterte, the relationship is one of growing necessity
with Western governments increasingly reluctant to sell arms to the Philippines. In 2016, the U.S. blocked the
delivery of 26,000 assault rifles to Manila following concerns that the Duterte government’s committed
extrajudicial killings and other human-rights violations in its effort to root out drug dealers.

“US woos Asia with plan to rival China's ‘Belt and Read'’, As Ross was talking up U.S. trade and investment in
the region, saying of Australia, "We'd be delighted to sell more military aircraft if that suits your department of
defense," China opened a lavish import expo Tuesday in Shanghai showcasing its own eagerness to do business.

“Russia Domimated Svria’s War, Now It’s Sending Mercenaries to Libva.”, After four years of behind-the-
scenes financial and tactical support for a would-be Libyan strongman, Russia is now pushing far more directly
to shape the outcome of Libya’s messy civil war. It has introduced advanced Sukhoi jets, coordinated missile
strikes, and precision-guided artillery, as well as the snipers — the same playbook that made Moscow a
kingmaker in the Syrian civil war.

“Finland warns fehter contenders to keen their budeet-busiine offers real’, Defense officials here have
conceded that all five bidders, including Saab (Gripen), Dassault Rafale, the pan-European Eurofighter
Typhoon, Boeing (F/A-18 Super Hornet), Lockheed Martin (F-35) have struggled with the project’s rigid
budgetary ceiling.

“As PMU wets rrvolved in Iraai protests, rumors about military coup spread”, With anti-Iranian sentiments
growing, the Iran-backed Popular Mobilization Units (PMU) have gotten involved in the protests, accusing the
West and its regional and local allies of being behind the unrest.

“Seahawks For Navy: india, US To Seal Deal’, Given the urgency, the Indian Navy is buying 24 MH-60R
Seahawks in flyaway condition, and plans to build another 99 in India through the strategic partnership route.

 

“Yemen Makes Peace With Allied Separatists Anud Effort ta End War’, Yemen’s internationally recognized
government and southern separatists struck a peace deal in Saudi Arabia on Tuesday, formally ending a rift that
had threatened the allies’ efforts to counter Iran-backed rebels in control of the capital.

“lapan to Receive Additional US Sunersonic Ballistic Missile Interceptors”, The Japan Self Defense Force
(JSDF) is slated to receive four additional Standard Missile-3 (SM-3) Block IIA interceptors by December
2022, the U.S. Department of Defense (DoD) announced on November 1.

“Reortenting the Coast Guard: A Case for Patrol Forces Indo-Pacific”, Until now, the U.S. Navy has done its
best to address partners’ non-military needs in maritime security; however, the U.S. Coast Guard brings a mix
of authorities to conduct both law enforcement and military functions that is uniquely suitable for these
missions.

“TARE snnounces Middle East defense giant in the wake of Aramco attacks”, The effective ruler of the United
Arab Emirates (UAE) announced Tuesday that 25 government-owned and independent companies are to
combine to create one of the Middle East's biggest defense groups.

“Security Contractor Erik Prince Is in Talks to Acauire Ukraine's Motor Sich”, Erik Prince, a private security
contractor and informal adviser to President Trump, is in discussions to purchase a Ukrainian aerospace
manufacturer that the U.S. is trying to prevent China from buying, according to officials briefed on the matter.

 

“373-Printed Firearms and Defense Distributed: A Guideio Understanding “Ghost Guns’, Ever since the
landmark ruling on 3D-printed firearms, outrage and moral panic have surrounded so-called “ghost guns.”
Whether you’re a proponent of Second Amendment freedoms or just doing opponent research, it’s important to
have the facts about what a ghost gun is and what it is not.

 

WASHSTATEC004430
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 134 of 918

“Exercise Cutlass Express underway’, The exercise is one of three African regional “Express” series exercises
sponsored by AFRICOM and facilitated by U.S. Naval Forces Africa, designed to train U.S. naval forces while
assessing and improving combined maritime law enforcement capacity.

 

“US Helps Senegal Defend Against Sahel Extremists’, Sales said the U.S. has invested up to $10 million a year
for various security initiatives over the last several years.

 

“US reaffirms support for Lebanon Army amid aid freeze questions”, The Trump administration has reaffirmed
on Monday its support for the Lebanese Army Forces (LAF) and Security services, stressing that “no
expenditures or purchases have been delayed”, without explaining if the reported freeze on $105 million in aid
is still in place.

 

“Chinese military equipment lack quality, say experts, Cooper continued, warning, "To quote another Latin
phrase - caveat emptor! - Buyer, beware. We have seen countries around the world leap at the chance to obtain
high-tech, low-cost defensive capabilities, only to see their significant investments crumble and rust in their
hands.”

 

“China-lec Asian trade bloc pushes ahead as India drops out”, Leaders of countries involved in the Regional
Comprehensive Economic Partnership said Monday that they had resolved differences, but India said it was out.
Seven years after talks began, the signing of a final deal was pushed back to next year.

 

“China ~ not bran - is the real reason US troops will never leave iraq”, Iraq has also purchased billions of
dollars’ worth of Chinese military equipment over the last few years, including armed unmanned aerial vehicles
(UAVs), precision-guided rockets and ballistic missile systems. Iraq supposedly uses Chinese-made drones for
counter-terrorism purposes, suggesting yet another area of competition for the United States.

 

“North Korea criticizes ‘hostile policy’ as US. diplomat visits South Korea”, The top U.S. negotiator in defense
cost-sharing talks with South Korea, James DeHart, was also set to arrive in Seoul on Tuesday, a South Korean
Foreign Ministry official said.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647 6968

e-mail: Afurguisht Rapstate.2ov

 

Web: PAd Homepage (Twitter: @StreBeptP at

 

Stay connected with Srate.gov:

 

Official
UNCLASSIFIED

WASHSTATEC004431
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 135 of 918

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/7/2019 2:29:20 PM

To: McKeeby, David | [McKeebyDI@state.gov]

ce: Paul, Joshua M [PauUM@state.gov]; Koelling, Richard W [KoellingRW@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]

Subject: RE: Cats I-ill Roll-Out Pian/Releases

Attachments: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition; 1015 Roli-Out Plan and TPs--CATS I-Ill. docx

Thanks, Dave. | don’t have any contacts at DHS. | checked the email that OMB sent out (attached), and it unfortunately
looks like DHS has a mailbox set up for clearance of regulations. | don’t know the ATF folks at DOJ, but I’m happy to ask
Commerce for a POC if helpful. The DOJ attorneys preparing for litigation are: Myers, Steven A. (CIV)
<Steven.A.Myers@usdoj.gov>; Soskin, Eric (CIV) <Eric.Soskin@usdoj.gov>; Robinson, Stuart J. (CIV)
<Stuart.J.Robinson@usdoj.gov>

ij also took a quick look at the updated Fact Sheet.

Please see recommended edits to the Fact Sheet attached.

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: McKeeby, David | <McKeebyD!I@state.gov>

Sent: Wednesday, November 6, 2019 3:49 PM

To: Khawam, Joseph N <KhawamJN @state.gov>

Cc: Paul, Joshua M <PaulJM@state.gov>; Koelling, Richard W <KoellingRW@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>

Subject: RE: Cats I-ill Roll-Out Plan/Releases

Thanks for flagging, Joe — would also note that neither DOJ nor DHS have weighed in, so we’d welcome
additional POCs to spam.

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: po

e-mail: mckecbydiguiste cov | Web: PAL Homenave |Twitter: @State Dent PM

   

Stay connected with State.gov:

  

WASHSTATEC004432
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 136 of 918

 
 
  

From: Khawam, Joseph N <Khawa
Sent: Wednesday, November 6, 2019 3:42 PM
Le Ake

>; Koelling, Richard W <KoelingRVW/i@state zov>; Heidema, Sarah J
Subject: FW: Cats I-lll Roll-Out Plan/Releases

Dave:

Thanks,
joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Abraham, Liz (Federal) <LAbraham@doc.gov>
Sent: Wednesday, November 6, 2019 1:05 PM

Subject: RE: Cats I-Ill Roll-Out Plan/Releases

 

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: Abraham, Liz (Federal)
Sent: Wednesday, November 6, 2019 8:26 AM

Subject: FW: Cats I-III Roll-Out Plan/Releases

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

From: McKeeby, David | <McKeebyDl@state.sov>
Sent: Tuesday, November 5, 2019 2:26 PM
To: Hess, Hillary <Hillary. Hess@bis.doc.gov>; Williams, Rebekah A. EOP/NSC' <Rebekah.A Williams@nsc.cop.gov>;

WASHSTATEC004433
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 137 of 918

Vicent, Grayson <grayson. k.vincent@nsc.eop.gov>; 'Biery, Meghan N. EOP/NSC' <Meghan.N.Biery@nsc.cap.gov>: ‘Tapia,
Angela M Lt Col USAF OSD OASD LA (USA)' <angela.m tania? milgemallmil>; Kluttz, Lawson (Federal)
<LKlutiz@cdoc.goy>; ‘Bulgrin, Julie K. EOP/NSC' <Julie.&.Bulgrin@nsc.eon, gov>; ‘Wilson, John Mark M. EOP/NSC'

<iohn. M. Wilson @nsc.eop.gov>; 'Waterman, Elijah J. EOP/NSC’ <EliishJ Waterrman@nsc.eop.sov>;
‘Anthony.J.Ruggiero@nsc.eop.gov’ <Anthony | Ruggierog@ nsec. eop.gay>; ‘Ryan.M.Tully@nsc.eop.gov’

 

 

 

 

 

 

 

 

 

<Ryan VM Tully®inse eop goy>; 'Steven.J.Menashi@who.eop.gov' <StevenJ. Menashi@who.cop.gay>; Ashooh, Richard

 

 

‘Michael.B.Williams@who.eop.gov' <Michael 8. \WHHarns @ who.cop.eov>; 'Michael.J.Ellis@who.eop.gov'
<Michael.J Elis@who.eoo gov>; Jennifer.B.Lichter@who.eop.gov' <Jennifer.B.Lichter@ who eon. gov>; Comstock, Earl

 

 

 

‘James.S.Baehr@who.eop.gov' <James.5 Bachr@who.eop. gov>; ‘Ryan.P.Shellooe@nsc.eop.gov'

<Ryan.P Shellooe gnsc.eop.gov>; Heidema, Sarah J <HeidernaS! @state gov>; Kovar, Jeffrey D <KovariD@ state goy>;
‘Ross.T.Gillfillan@who.eop.gov' <Rass.7 .Giltilan@who.eao.gov>; James.D.Mandolfo@who.eop.gov'

<iames.0. Mandolio@ who eop.gov>; 'Thomas.F.Leary@nsc.eop.gov' <Thormas.f.Leary@nsc.cop.gov>; Kaldahl, Ryan M
<KaldahiRM@ state gov>; 'Jasmeet_K. Seehra@omb.eop.gov' <Jasmeet_k. Seehra@omb.eop.gove;
‘susan.g.daoussi.civ@mail.mil' <susan.g.dacussi.ciy@maillmil>; Abraham, Liz (Federal) <LAbraham@doc sav>;
‘Tony.Coppolino@usdoj.gov' <Tony.Coppalino@usdal.gov>; Joseph.S.Wier@nsc.eop.gov'

<Joseph 5S. Wier @nsc.ecp.gov>; Borman, Matthew <Matthew. Borman@ bis. dac.gov>; 'Michele.Dash-
pauls@NNSA.Doe.Gov' <Michele, Dash-pauls@@ NNSA. Doe.Gov>; 'candice.Lrodriguez.civ@mail.mil’

<candice  rodrigues civ@rmnail.mil>; Curtis, Deborah (Federal) <GCurtis@doc.gov>; 'heidi.cohen@treasury.gov'

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ce: Paul, Joshua M <PaulM@istate.zev>; Mooney, Timothy <Timothy. Mooney@ bis.doc.gov>
Subject: Cats I-ill Roll-Out Plan/Releases

 

Interagency Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry

e-mail: meheebudivosteve cay | Web: PAf Hom se |Twitter: @ State Dap PAP

     

Stay connected with State.gov:

 

From: McKeeby, David |
Sent: Monday, October 28, 2019 3:14 PM

Grayson <graysor.kK.vincent @nsc.con.gov>; Biery, Meghan N. EOP/NSC <Meghan.N. Biery@nsc.cop.gov>; Tapia, Angela

 

 

 

WASHSTATEC004434
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 138 of 918

M Lt Col USAF OSD OASD LA (USA) <angela.rn tapia? mil@rmallmii>; LkKluttz @doc.eov; Bulgrin, Julie K. EOP/NSC

<iulie k Bulgrin@nsc.eap.gzov>; Wilson, John Mark M. EOP/NSC <John. M.Wisen@inse.ean.gov>; Waterman, Elijah J.
EOP/NSC <Elijah.J Waterman@ nsc.eon. gov>; Anthony Rugsiero@nsce.eon. gov; Ryan VM Tully@nse.eon gov;

Steven. J Menashi@who.eon gov; Richard Ashooh <Richard Ashooh@bis.doc.gov>; Miller, Michael F

<Millermf@ state cov>; Koelling, Richard W <KoellingRW Gistate.cov>; Michael BWillams@who.eop.2av;

Michesel LEWs@who.eop.gov; Jennifer.B.Lichter@who.con.gov; EComstocki@doc.eov; Robert T.Goad2 @who.eop.gov;

 

 

 

 

 

 

 

 

 

D <Kovar]D@state poy>; Hoss T Gillan G@who.coo gov; lames. D Mandolfo@iwho ean soy;

Thomas.F leary@nsce.eon.gov; Kaldahl, Ryan M <KaldahiRMeistate gov>; lesmeet K. Seehra@omb.eop.cav;

susan. 8 cacuss) civamailmil Abraham, Liz <LAbraham@coc goy>; Tony Coppolina@usdal gov;

Joseph. 5. Wierfinse.cop.goy,; Matthew Borman <Matthew. Borman@bis.doc.eov>; Michele Dash-nauls@NNSA Doe Gov;
candice.|rodriguez: chi@mailmib DCurtis@doc.gov; heldLcohen@treasury.gov

 

 

 

 

 

 

 

 

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

 

Hillary:

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: A

e-mail: mckechydiastate. cov | Web: Pid Homepage dtute Dept Pat

   

|[Twitter: @

   

Stay connected with State.gov:

 

UNCLASSIFIED

From: Hillary Hess <Hilary. Hess@bis.doc.gov>

Sent: Monday, October 28, 2019 1:48 PM

To: McKeeby, David | <McKeebyOi@istate anv>; Williams, Rebekah A. EOP/NSC <Rebekah. A. Wiliams@nsc.cop. gov}
Vicent, Grayson <grayson.&.vincent @nse.eon.gov>; Biery, Meghan N. EOP/NSC <Meshan.N.Siery@nsc.cop.gov>; Tapia,
Angela M Lt Col USAF OSD OASD LA (USA) <angela.m. tania? mil@mailrmil>; lutte @coc.eov; Bulgrin, Julie K. EOP/NSC
<iulie.K Bulsrin@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC <John. M..Wilson@nsc.cop.gov>; Waterman, Elijah J.
EOP/NSC <Elliah J Waterman nsc.eon.gov>; Anthony. Rugsiero@nsc.eou. gov; Ryan .M Tully@insc.eou gov;

Stayen) Menashi@iwho.eoo.goay; Richard Ashooh <Richard Ashooh@bis dac.zov>; Miller, Michael F

<Millermif@state gov>; Koelling, Richard W <KogelingRW @state.cov>; Michael. 8B. Willams@who.ean.cov;

Michael LEls@who.cop.gov; Jennifer.B.Lichter@who.eop. gov; EComstock@doc.gov; Robert. T.Goad? @who.eon gov;

     

 

 

 

 

 

 

 

 

 

 

 

 

 

D <KovariD @state. soy>; Ross. Gillian @who eocp.goy; lames. >. Mandolfo@who.cop.cov;
Thomas.F.leary@insc.eoo.gov; Kaldahl, Ryan M <KalcahiRM@ state 2ov>; Jasmeet K. Seehra@omb.coo.gov;

sUsati.e canussi clyv@rmiall mil Abraham, Liz <LAbraham@doc.gov>; Tony Connoline@uscdol gov;

joseph.S Wier@inse eno soy; Matthew Borman <Matthew. Bormran@bis. doc. sov>; Michele Dash-pauis NNSA Doe. Goy;

 

 

 

 

 

 

 

WASHSTATEC004435
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 139 of 918

candice rodriguez civi@mall mil DCurtis@cloc gow heidi cohen @treasury. gov
Ce: Paul, Joshua M <PauliM @state. sov>; Timothy Mooney <Timothy. Mooney @bis.doc goy>
Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Dave,

Hillary

 
   

Sent: Monday, October 28, 2 19 :
To: Williams, Rebekah A. EOP/NSC <Rebekah.A.wWillams@nsc.eop.gov>; Vicent, Grayson
<prayson iovincent@nsc.eoo.zov>: Biery, Meghan N. EOP/NSC <Meghan.N. Bieryi@inse.cop.gov>; Tapia, Angela M Lt Col

USAF OSD OASD LA (USA) <angelam tania? mil@mallmil>: Liutte@enc gov: perin, Julie K. EOP/NSC
<iulie &. Bulerin@nsc.coo.gov>; Wilson, John Mark M. EOP/NSC <John.M. Wilsen@nsc.eon.gov>; Waterman, Elijah J.
EOP/NSC <Eli on l Waterman@ nsc.coo gov>; Anthony Rugsiero@nsc eon gov; mR ar MV Tullv@ nsc. eon gov;

Steven J Mienashi@ whe.eop coy; Richard Ashooh <Richard Ashooh@bis coc zov>; Miller, Michael F
<Mulermf@state gov>; Koelling, Richard W <KoeilingRW@state gov>; Michael B Willams @who.eao gov

Michael LEWMs@who.con.sov Jennifer. B.Lichter@who.eon.sov; EComstoeck@doc.sov; Robert. T.Goad? @who.con.gov;
James 5. Baenr@who.eoo. gov; Ryar.P Shellooeinsc.eop gov; Heidema, Sarah J <HeicdermaS @state zoy>; Kovar, Jeffrey
D <KovarlD@state poy>; Ross. 7 Gillian @who son.gov; lames D. Mandolfo@who.eon.cov;
Thomas.-.learyl@nsc.cop.goy; Kaldahl, Ryan M <KaldahiRM@istate cov>; Jasmeet K. Seehra@omb.eop.gov;
susan.g daoussl clv@mailmil Abraham, Liz <LAbraham@cdoc.gov>; Tony Conpoline@usdol gov;

Josenh.5 Wier@Ginse eno. soy; Matthew Borman <Matthew. Borman@bis. doc. sov>; Michele Dash-pauls@NNSA Doe.Goy;
candice Lrodriguez.clv@mail mil DCurtis@doc.gov; Hillary Hess <Hilary.Hess@bis.coc.gov>; heidi cohen@treasury. gov
Cc: Paul, Joshua M <PauliM@state pov >
Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases
Importance: High

 

 

 

   

    

 

 

 

 

Interagency Colleagues:

Best,
Dave

   

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mckechydvastate. cov | Web: Pid Homepage |Twitter: @dtute Dept PAt

       

WASHSTATEC004436
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 140 of 918

Stay connected with Srate.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah.A.Willlams@inse.eap.gov>; Vicent, Grayson
<prayson.levincent@nsc.eos.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Biery@inse.coo.gov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.c lebegue.civ@mailmil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapiad mili@mallmil>; 'LKluttz@doc.gov' <Lkiutiz@doc.gov>; Darrach, Tamara A <DarrachTA@state.gov>;
Bulgrin, Julie K. EOP/NSC <Jutie.&. Bulgrin@nse.coo.gov>; Wilson, John Mark M. EOP/NSC

<Joho. WLWilson@nsc.cop.gev>; Waterman, Elijah J. EOP/NSC <Elijah.J Waterman@nsc.ecp.zcov>; Smagula, Nicholas
<SmaguiaN@istate eov>; Anthony Jj Rusgicro@nsc con. .gov; Ryan M Tully@insc cop gov

Steven Menashi@who eon coy; julie Bulerin@nsc eco .goy; Richard Ashoohi@bhis dac.gov; Miller, Michael F
<Milermf@istate gav>; Krueger, Thomas G <Krueger?G@state zov>; Koelling, Richard W <KoellingRW @state.gov>;
Michael BWillams@who.coo gov; Michael LL Elis@who.cop gov; Jennifer. B Lichter @who.cop. gov;

ECamstocki@cioc gay; Robert. T.Goaad? @who.cop.gov; lames.5. Bachr@who.eon gov; Ryan.P Shellone@nsc.ecop.goy;
Heidema, Sarah J <Heldemas/@istate gov>; Kovar, Jeffrey D <KovariD@state gov>; Ross. 7 .Gililan@who.eop gov;
James.0 Mandolfo@who.ecn.gov;: Thomas .F.Learyi@nseeoo.gov; Kaldahl, Ryan M <KaldshiRM@state govo:

Jasmeet kK. Seehra@omb.eop.pov; susan.e.daoussiciv@mallmil LAabraham@doc.gov; Tony Coppoline @usdolLeny;
Josenh.S. Wier@nse.eon. sov; Matthew. Borman@ bis.doc.gov; Michele Dash-pauls@ NNSA Doe Gov;

candice | radriguez.clv@mail mil Foster, John A <FosterJA2 @state gov>; DCurtis@doc,. gov; Hilsry Hess@bis doc. gov;

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

Cc: Paul, Joshua M <PauJM@ state. gay>
Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-Ill Roll-Out Plan/Releases

Colleagues:

 

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: meheebydi@staic. gov | Web: Pld Homenave |Twitter: @8iete Bat PAG

      

Stay connected with State.gov:

WASHSTATEC004437
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 141 of 918

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004438
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 142 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 10/28/2019 3:49:56 PM

To: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Peckham, Yvonne M [PeckhamYM@state.gov];
Watkins, Pamela K [WatkinsPK @state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]

Subject: RE: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

Jasmeet, Yvonne, Pam,

 

Very respectfully,
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

Office of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>

Sent: Wednesday, October 23, 2019 9:27 AM

To: Hinchman, Robert (OLP) <Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Jones,
Kevin R (OLP} <Kevin.R.Jones@usdoj.gov>; DHSOGCRegulations <DHSOGCRegulations@hq.dhs.gov>;

Heidi.Cohen @treasury.gov; Laychak, Michael R SES DTSA EO (US) <michael.r.laychak.civ@mail.mil>; Daoussi, Susan G
CIV DTSA LD (USA) <susan.g.daoussi.civ@mail.mil>; Minnifield, Tracy J CIV DTSA LD (US)
<tracy.j.minnifield.civ@mail.mil>; Mueller, Andrew J CIV DTSA LD (USA) <andrew.j.mueller2.civ@mail.mil>; Asha,
Mathew <amathew@doc.gov>; Robbins, Peter (Federal) <PRobbins@doc.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Hart, Robert L <HartRL@state.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>; Asha, Mathew <amathew@doc.gov>

Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Hunt, Alex T. EOP/OMB

<Alexander_T._ Hunt@omb.eop.gov>; Mancini, Dominic J. EOP/OMB <Dominic_J.. Mancini@omb.eop.gov>; Gardiner,
Kyle S. EOP/OMB <Kyle.S.Gardiner@omb.eop.gov>; Jayce, Shannon M. EOP/OMB <Shannon_M_Joyce@omb.eop.gov>;
Theroux, Rich P. EOP/OMB <Richard_P._ Theroux@omb.eop.gov>; Turner, Austin F. EOP/OMB
<Austin_F_Turner@omb.eop.gov>

Subject: For Comment by COB on October 30th -- Revised State and Commerce Export Control Rules for Guns and
Ammunition

 

WASHSTATEC004439
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 143 of 918

 

WASHSTATEC004440
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 144 of 918

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/7/2019 3:08:17 PM

To: ‘Brown, Kelly (Federal) (kBrown@doc.gov)' [kBrown@doc.gov]; Mathew,Asha (Federal) [amathew@doc.gov];

Robbins, Peter (Federal) [PRobbins@doc.gov]; Hart, Robert L [HartRL@state.gov]; Koelling, RichardW
[KoellingRW @state.gov]; Kottmyer, Alice M [KottmyerAM@state.gov]; Peckham, Yvonne M
[PeckhamYM @state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: FW: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control
rules on Guns and Ammunition

Attachments: 2019-11-5 11.54am Redline BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-Ill firearms
rule.docx; 2019-11-5 11.54am CLEAN BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-III
firearms rule.docx; UTab 2plus - Revised USML Categories | II and fl Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus -
Revised USML Categories | II and fll Full Text - ATF 10-28-19 DTCP clean.docx

 

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Tuesday, November 5, 2019 2:07 PM

To: Hinchman, Robert (OLP) <Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Jones,
Kevin R (OLP) <Kevin.R.Jones@usdoj.gov>; Hart, Robert L <HartRL@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>
Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Gardiner, Kyle S. EOP/OMB
<Kyle.S.Gardiner@omb.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Mathew, Asha (Federal)
<amathew@doc.gov>; Robbins, Peter (Federal) <PRobbins@doc.gov>

Subject: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control
rules on Guns and Ammunition

Folks -

 

Thank you!

WASHSTATEC004441
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 145 of 918

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/7/2019 3:13:29 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: HEADS-UP: REUTERS: CATS I-III

interesting

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, November 7, 2019 10:12 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: FW: HEADS-UP: REUTERS: CATS I-lIll
Importance: High

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: McKeeby, David | <McksebyDi @state gov>
Sent: Thursday, November 7, 2019 10:11 AM
To: Miller, Michael F <Millermf@state.eov>; Koelling, Richard W <KoellingRW @istate.gav>; Heidema, Sarah J

 

‘Waterman, Elijah J. EOP/NSC' <Elish. Waterman@inse.cop.gov>; ‘Williams, Rebekah A. EOP/NSC'
<Rebeokah A Willlams@nse.eop.gov>; 'Biery, Meghan N. EOP/NSC' <Meghan.N.Biery@inse.eon.gov>; Hart, Robert L

 

 

Ce: Cooper, R. Clarke <CooperRC@ state gov>; Windecker, Melissa A <\WindeckerMA@ state. govwo; PM-CPA <PM-
CPA gestate goy>

Subject: HEADS-UP: REUTERS: CATS 1-Ill

Importance: High

 

 

Colleagues:

 

Best,
Dave

WASHSTATEC004442
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 146 of 918

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: meckechydiastate cov | Web: Pd Homepa dtute Dept Pat

   

[Twitter: (@

    

Stay connected with Srate.gov:

 

oa

From: Stone, Mike (Reuters) Bch
Sent: Thursday, November 7, :

To: McKeeby, David | <MeckeabyDi@state. sov>

Subject: you around? got a question.

Mike Stone
Arms Industry Correspondent

Reuters News

 

Office:
Office:
Mobile

Twitter: MichaelStone

2

WASHSTATEC004443
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 147 of 918

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/7/2019 3:15:03 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Email to Staff re. Cats 1-3

SENSITIVE BUT UNCLASSIFIED

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, November 7, 2019 10:11 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: FW: Email to Staff re. Cats 1-3
Importance: High

Please see email below. | think we need 0 iii

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

 

Ce: PM-CPA <PhM-CPA@ state. goy>
Subject: Email to Staff re. Cats 1-3
importance: High

Dear all,

Thanks to Dave

o that the Hill
hears from us before they read it in the press, H and | believe it would be advisable to send a quick email to our staffers.
Unless you object by 11am, | will send the following:

Dear all,

 

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BhckBery: & Fax: 202.647.4055

WASHSTATEC004444
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 148 of 918

| e-mail: Paul IM@State.Gov | =| Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with Srate. gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004445
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 149 of 918

 

Message

From: Kottmyer, Alice M [KottmyerAM@state.gov]

Sent: 11/7/2019 3:15:39 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]; Knawam, Joseph N
[KhawamJN @state.gov]

cc: Kottmyer, Alice M [KottmyerAM@state.gov]

Subject: FW: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control

rules on Guns and Ammunition

Attachments: 2019-11-5 11.54am Redline BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-Ill firearms
rule.docx; 2019-11-5 11.54am CLEAN BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-III
firearms rule.docx; UTab 2plus - Revised USML Categories | II and fll Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus -
Revised USML Categories | II and fll Full Text - ATF 10-28-19 DTCP clean.docx

Importance: High

SENSITIVE BUT UNCLASSIFIED

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Thursday, November 7, 2019 10:08 AM

To: ‘Brown, Kelly (Federal) (kBrown@doc.gov)' <kBrown@doc.gov>; Asha, Mathew <amathew@doc.gov>; Robbins,
Peter (Federal) <PRobbins@doc.gov>; Hart, Robert L <HartRL@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; Peckham, Yvonne M
<PeckhamYM@state.gov>; Heidema, Sarah J <HeidemaS)J@state.gov>

Subject: FW: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export
control rules on Guns and Ammunition

From: Seehra, Jasmeet K. EOP/OMB <igsmeet K. Seehra@omb.cop.goy>
Sent: Tuesday, November 5, 2019 2:07 PM
To: Hinchman, Robert (OLP) <Robert.Hinchman@usdal_geyv>; Gormsen, Eric T (OLP) <Eric. 7 Gearmsen@usdal gov>; Jones,

 

 

 

<KoellingRW @) state gov>; Kottmyer, Alice M <KottimyerAM@state.gov>; Peckham, Yvonne M <PackhamyYM@state. gov>
Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K. Seehra@omb.cop.gov>; Gardiner, Kyle S. EOP/OMB

<Kyle.5 Garcdiner@omb.eoo.gov>; Biery, Meghan N. EOP/NSC <Megharn.N.Biery@inse eop.gayv>; Mathew, Asha (Federal)
<amathew@doc.eov>; Robbins, Peter (Federal) <PRobbins@doc.gov>

Subject: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control

rules on Guns and Ammunition

 

 

 

 

 

Folks -

 

WASHSTATEC004446
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 150 of 918

 

Thank you!

 

WASHSTATEC004447
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 151 of 918

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/7/2019 3:33:22 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; McKeeby, David | [McKeebyDI@state.gov]; Paul, Joshua M

[PaulJIM@state.gov]; Darrach, Tamara A [DarrachTA @state.gov]; Miller, Michael F [Millermf@state.gov]
cc: PM-CPA [PM-CPA@state.gov]
Subject: RE: Email to Staff re. Cats 1-3

Sounds good. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 7, 2019 10:33 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; McKeeby, David | <McKeebyDI@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>; Miller, Michael F <Millermf@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: Email to Staff re. Cats 1-3

Just gave comments over the phone to Dave. He wil revise. Joe- Po

SENSITIVE BUT UNCLASSIFIED
From: Khawam, Joseph N <KhawamJN @state.gov>
Sent: Thursday, November 7, 2019 10:32 AM
To: McKeeby, David | <MickeebyDl@istate 2av>; Heidema, Sarah J <HeiseriaSi @state.gov>; Paul, Joshua M
<PaulJM @state pov>; Darrach, Tamara A <DarrachTA@state gov>; Miller, Michael F <Milermf@istate.gov>

       

 

 

Subject: RE: Email to Staff re. Cats 1-3

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED
From: McKeeby, David | <MckKeebyDigistate.gov>
Sent: Thursday, November 7, 2019 10:29 AM
To: Heidema, Sarah J <HeidemaS/ state gov>; Khawam, Joseph N <KhawarmJN@state.gov>; Paul, Joshua M
<PaulJM @state pov>; Darrach, Tamara A <DarrachTA@state gov>; Miller, Michael F <Milermf@istate.gov>

 

 

 

Subject: RE: Email to Staff re. Cats 1-3
importance: High

Sarah, Joe:

We propose the following holding line. If you tell me you’d ok with it ASAP, we can give it to Reuters:

WASHSTATEC004448
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 152 of 918

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: wmchcebydiasiate sev

   

Web: fi Hesiepage |Twitter: @iktate PeptPaAr

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

 

<DarrachTA@state goy>; Miller, Michael F <Méi

Herm {estate goy>

 

Ce: PM-CPA <PM-CPA@ state. goy>
Subject: RE: Email to Staff re. Cats 1-3

 

Jash-
This looks goad.

Are we developing press points to share with White House, DOC, DCM, etc.?

SENSITIVE BUT UNCLASSIFIED

Sent: Thursday, November 7, 2019 10:19 AM
To: Paul, Joshua M <PaullM @istate.gov>; Heidema, Sarah J <HeidemaS i @state gov>; Darrach, Tamara A

 

Cc: PM-CPA <PM-CPAG@ state gov>
Subject: RE: Email to Staff re. Cats 1-3

Ok here.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

WASHSTATEC004449
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 153 of 918

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Thursday, November 7, 2019 10:17 AM

To: Heidema, Sarah J <HeldemaSi@ state gav>; Darrach, Tamara A <DarrachTA@ state. gov>; Miller, Michael F
<Millermfi@state.gcov>; Khawam, Joseph N <KhawamrJN @ state. gov>

 

Cc: PM-CPA <PM-CPA@ state goy>
Subject: RE: Email to Staff re. Cats 1-3

As just discussed via phone with Sar ch iii

 

Josh

Joe, ok?

Josh

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <Heidemasi@state eay>
Sent: Thursday, November 7, 2019 10:13 AM

 

<hillermfi@ state .gov>; Khawam, Joseph N <KhawamrJN @ state. gov>
Cc: PM-CPA <PRM-CPA@i state. goy>
Subject: RE: Email to Staff re. Cats 1-3

SENSITIVE BUT UNCLASSIFIED

 

From: Paul, Joshua M <PauliM@ state gov>
Sent: Thursday, November 7, 2019 10:09 AM
To: Darrach, Tamara A <DarrachTA@istate gav>; Heidema, Sarah J <HeidemaSi@state.gov>; Miller, Michael F

 

 

Cc: PM-CPA <PR-CPA@state goy>
Subject: Email to Staff re. Cats 1-3
importance: High

Dear all,

Thanks to Dave I
EN So that the Hill

hears from us before they read it in the press, H and | believe it would be advisable to send a quick email to our staffers.
Unless you object by i1am, | will send the following:

WASHSTATEC004450
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 154 of 918

 

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 |@ BlackBerry: | Fax: 202.647.4055
24) e-mail: Paul IM@State.Gov || Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004451
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 155 of 918

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/7/2019 3:44:02 PM

To: ‘Brown, Kelly (Federal) (kBrown@doc.gov)' [kBrown@doc.gov]; Mathew,Asha (Federal) [amathew@doc.gov];
Robbins, Peter (Federal) [PRobbins@doc.gov]

ce: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Heidema,Sarah J [HeidemaSJ@state.gov];
Koelling, Richard W [KoellingRW @state.gov]; Hart, Robert L [HartRL@state.gov]; Kottmyer, Alice M
[KottmyerAM@state.gov]; Peckham, Yvonne M [PeckhamYM @state.gov]

Subject: More DOJ comments on the Commerce Export Control Rule for Guns and Ammunition

Attachments: 2019-11-5 11.54am Redline BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-Ill firearms
rule. COMBINED.11-05-2019.docx

Importance: High

From: Gormsen, Eric T (OLP} <Eric.T.Gormsen@usdoj.gov>

Sent: Thursday, November 7, 2019 10:36 AM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K. Seehra@omb.eop.gov>

Ce: Hinchman, Robert (OLP) <Robert.Hinchman@usdoj.gov>; Jones, Kevin R (OLP) <Kevin.R.Jones@usdoj.gov>
Subject: Revised State and Commerce Export Control Rules for Guns and Ammunition (RIN 1400-AE30 & 0694-AF47)

November 7,

2019

 

Thanks,

Eric

Signed ...
--- Eric Taylor Gormsen ---
Office of Legal Policy
Department of Justice
(202) 514-4087
Fax: 353-2374

WASHSTATEC004452
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 156 of 918

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 11/7/2019 3:59:23 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Khawam, Joseph N [KhawamJN@state.gov]; Paul, Joshua M
[PaulJM@state.gov]; Darrach, Tamara A [DarrachTA @state.gov]

cc: PM-CPA [PM-CPA@state.gov]

Subject: RE: Update: USML Categories 1-3

Cool

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 7, 2019 10:52 AM

To: Khawam, Joseph N <KhawamJN@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F
<Millermf@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>

Subject: RE: Update: USML Categories 1-3

’n fine with this

SENSITIVE BUT UNCLASSIFIED

 

Sent: Thursday, November 7, 2019 10:50 AM
To: Paul, Joshua M <PaulM@state.gov>; Miller, Michael F <Milermf@state.zov>; Heidema, Sarah J

Cc: PM-CPA <PM-CPA@ state. goy>
Subject: RE: Update: USML Categories 1-3

 

Looks ok to me. Thanks.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

 

Sent: Thursday, November 7, 2019 10:38 AM

To: Miller, Michael F <Millerrnif@state.gov>; Khawam, Joseph N <KhawarniN@state zov>; Heidema, Sarah J

     

Cc: PM-CPA <PM-CPA@ state. goy>
Subject: FW: Update: USML Categories 1-3

Fite response below es

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC004453
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 157 of 918

From: Fite, David (Foreign Relations) <Davic Fite@foreign senate. sov>
Sent: Thursday, November 7, 2019 10:33 AM

 

 

 

 

 

Subject: RE: Update: USML Categories 1-3

Cannot wait. The pending 38(f} will therefore be withdrawn, and a new one will be submitted?

Sent: Thursday, November 7, 2019 10:29 AM

To: Fite, David (Foreign Relations) <David Fite@iforeisn. senate. gov>; Rice, Edmund <edmund.rice@inail house.gov>;
Steffens, Jessica <iessica steffens@ mail house.cay>; Hunter, Robert (Foreign Relations)

<Robert Hunter@foreien senate. gov>

Ce: Darrach, Tamara A <DarrachTA@state goy>

Subject: Update: USML Categories 1-3

 

 

 

 

Dear all,
i just want to flag for you that the Administration is preparing to re-engage with Congress on updated rules regarding
U.S. Munitions List Categories 1-3, having taken into account feedback, including from Congress, on the earlier rules. As

soon as these are finalized we will be in touch to schedule a briefing.

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878|@ BlackBerry: QM) Fax: 202.647.4055
24) e-mail: Paul IM@State.Gov || Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with State. gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004454
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 158 of 918

 

Message

From: Peckham, Yvonne M [PeckhamYM @state.gov]
Sent: 11/7/2019 5:12:32 PM

To: Hart, Robert L [HartRL@state.gov]

cc: Peckham, Yvonne M [PeckhamYM @state.gov]
Subject: RE: State Cats 1-3

Thank you Rob,
iam standing by to upload to ROCIS.

Yvonne

From: Hart, Robert L <HartRL@state.gov>

Sent: Thursday, November 7, 2019 12:10 PM

To: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>;
Koelling, Richard W <KoellingRW @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Peckham, Yvonne M
<PeckhamYM@state.gov>

Subject: RE: State Cats 1-3

    

Hi Jasmeet,

Rob Hart

From: Seehra, Jasmeet K. EOP/OMB <igsmeet K. Seehra@omb.cop.goy>
Sent: Thursday, November 7, 2019 12:00 PM
To: Kottmyer, Alice M <KotimmyerAh @ state. gov>; Hart, Robert L <Harthl_@state.gov>; Koelling, Richard W

 

 

Subject: State Cats 1-3

WASHSTATEC004455
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 159 of 918

 

Message

From: Coppolino, Tony (CIV) [Tony.Coppolino@usdoj.gov]

Sent: 11/7/2019 5:31:20 PM

To: Matthew Borman [Matthew.Borman @bis.doc.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]; Timothy Mooney
[Timothy.Mooney@bis.doc.gov]; Abraham, Liz [LAbraham@doc.gov]; Curtis, Deborah (Federal) [DCurtis@doc.gov]

cc: Miller, Michael F [Millermf@state.gov]; Soskin, Eric (CIV) [Eric.Soskin@usdoj.gov]; Myers, Steven A. (CIV)
[Steven.A.Myers@usdoj.gov]; Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]

Subject: RE: HEADS-UP: REUTERS: CATS I-III

Attachments: Cats I-lll Roll-Out Plan/Releases

 

From: Matthew Borman <Matthew.Borman@bis.doc.gov>

Sent: Thursday, November 07, 2019 10:26 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Coppolino, Tony
(CIV) <tcoppoli@ClV.USDOJ.GOV>

Ce: Miller, Michael F <Millermf@state.gov>

Subject: RE: HEADS-UP: REUTERS: CATS I-Ill

Sent: Thursday, November 07, 2019 10:24 AM

To: Timothy Mooney <Timathy. Mooney bis. doc. gov>; Tony. Coppoline@usdal.gov; Matthew Borman
<Matthew Borman@iis doc. gov>

Cc: Miller, Michael F <Milermfm@ state sov>

Subject: FW: HEADS-UP: REUTERS: CATS I-lil

importance: High

 

 

Sending this to you as a heads-up. ve let Jasmeet at OMB know

recentetvarnenrvuertertvendececonensS@Mentvencreceenerceedecdecoearns

Sent: Thursday, November 7, 2019 10:11 AM
To: Miller, Michael F <Millerrnf@state.gov>; Koelling, Richard W <KoelingRW @state.eov>; Heidema, Sarah J

   

 

‘Waterman, Elijah J. EOP/NSC' <Eliiah.) Waterman@nsc.eap. zav>; ‘Williams, Rebekah A. EOP/NSC'
<Rebekah. A. Willsms@insc.cop.gov>; 'Biery, Meghan N. EOP/NSC' <Meghan.N.Biery@insc.coo.gov>; Hart, Robert L

 

 

Cc: Cooper, R. Clarke <CooperkKC@state. eov>; Windecker, Melissa A <\WindeckerMA@state.gov>; PM-CPA <PAM-

CRA state gay>

WASHSTATEC004456
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 160 of 918

Subject: HEADS-UP: REUTERS: CATS I-lll
Importance: High

Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry: P|

e-mail: mokechydiasiate sov| Web: Fit Homepage (Twitter: @iktatePeotPaAr

ALAM SALUD E EAS SO

   

Stay connected with State.gov:

 

From: Stone, Mike (Reuters) < [iia
Sent: Thursday, November 7, 2019 9:38 AM

ceetuseriurnesevuencececendceteneres Diencvnercrecernercecebedeecenens

Subject: you around? got a question.

Mike Stone
Arms Industry Correspondent

Reuters News

 

WASHSTATEC004457
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 161 of 918

Office:
Mobile
Twitter: MichaelStone

WASHSTATEC004458
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 162 of 918

Message

 

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 11/5/2019 7:26:07 PM

To: ‘Hillary Hess’ [Hillary.Hess@bis.doc.gov]; 'Williams, Rebekah A.EOP/NSC' [Rebekah.A.Williams@nsc.eop.gov]; Vicent,
Grayson [grayson.k.vincent@nsc.eop.gov]; 'Biery, Meghan N. EOP/NSC' [Meghan.N.Biery@nsc.eop.gov]; ‘Tapia,
Angela M Lt Col USAF OSD OASD LA(USA)' [angela.m.tapia2.mil@mail.mil]; 'LKluttz@doc.gov' [LKluttz@doc.gov];
‘Bulgrin, Julie K. EOP/NSC' [Julie.K.Bulgrin@nsc.eop.gov]; ‘Wilson, John Mark M. EOP/NSC'
[iohn.M.Wilson@nsc.eop.gov]; 'Waterman, Elijah J. EOP/NSC' [Elijah.J.Waterman@nsc.eop.gov];
‘Anthony.J.Ruggiero @nsc.eop.gov' [Anthony.J.Ruggiero@nsc.eop.gov]; 'Ryan.M.Tully@nsc.eop.gov'
[Ryan.M.Tully@nsc.eop.gov]; 'Steven.J.Menashi@who.eop.gov' [Steven.J.Menashi@who.eop.gov]; ‘Richard Ashooh'
[Richard.Ashooh@bis.doc.gov]; Miller, Michael F [Millermf@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]; 'Michael.B.Willlams@who.eop.gov' [Michael.B.Williams@who.eop.gov];
'‘Michael.J.Ellis@who.eop.gov' [Michael.J.Ellis@who.eop.gov]; Jennifer.B.Lichter@who.eop.gov'
[Jennifer.B.Lichter@who.eop.gov]; 'EComstock@doc.gov' [EComstock@doc.gov]; 'Robert.T.Goad2 @who.eop.gov'
[Robert.T.Goad2 @who.eop.gov]; James.S.Baehr@who.eop.gov' [James.S.Baehr@who.eop.gov];
'Ryan.P.Shellooe@nsc.eop.gov' [Ryan.P.Shellooe@nsc.eop.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Kovar,
Jeffrey D [KovarJD@state.gov]; 'Ross.T.Gillfillan@who.eop.gov' [Ross.T.Gillfillan@who.eop.gov];
‘James.D.Mandolfo@who.eop.gov' [jIames.D.Mandolfo@who.eop.gov]; 'Thomas.F.Leary@nsc.eop.gov'
[Thomas.F.Leary@nsc.eop.gov]; Kaldahl, Ryan M [KaldahIRM@state.gov]; Jasmeet_K._Seehra@omb.eop.gov'
[Jasmeet_K. Seehra@omb.eop.gov]; 'susan.g.daoussi.civ@mail.mil' [susan.g.daoussi.civ@mail.mil]; ‘Abraham,Liz'
{[LAbraham@doc.gov]; Coppolino, Tony (CIV) [tcoppoli@CIV.USDOJ.GOV]; Joseph.S.Wier@nsc.eop.gov'
[Joseph.S.Wier@nsc.eop.gov]; 'Matthew Borman’ [Matthew.Borman@bis.doc.gov]; 'Michele.Dash-
pauls@NNSA.Doe.Gov' [Michele.Dash-pauls@NNSA.Doe.Gov]; 'candice.|.rodriguez.civ@ mail.mil’
[candice.|.rodriguez.civ@ mail.mil]; 'DCurtis@doc.gov' [DCurtis@doc.gov]; 'heidi.cohen@treasury.gov'
[heidi.cohen@treasury.gov]

cc: Paul, Joshua M [PaulM@state.gov]; 'Timothy Mooney' [Timothy.Mooney@bis.doc.gov]

Subject: Cats I-lil Roll-Out Plan/Releases

Attachments: 1015 Roll-Out Plan and TPs--CATS I-lit.docx

Interagency Colleagues:

 

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mckechydiastate. cov | Web: Pid Homepage dtute Dept Pat

   

|[Twitter: @

   

Stay connected with State.gov:

 

WASHSTATEC004459
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 163 of 918

From: McKeeby, David |

Sent: Monday, October 28, 2019 3:14 PM

To: Hillary Hess <Hillary.Hess@bis.doc.gov>; Williams, Rebekah A. EOP/NSC <Rebekah.A.Williams@nsc.eop.gov>; Vicent,
Grayson <grayson.k.vincent@nsc.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Tapia, Angela
M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; LKluttz@doc.gov; Bulgrin, Julie K. EOP/NSC
<Julie.K.Bulgrin@nsc.eop.gov>; Wilson, John Mark M. EOP/NSC <John.M.Wilson@nsc.eop.gov>; Waterman, Elijah J.
EOP/NSC <Elijah.J.Waterman@nsc.ecp.gov>; Anthony.J.Ruggiero@nsc.eop.gov; Ryan.M.Tully@nsc.eop.gov;
Steven.J.Menashi@who.eop.gov; Richard Ashooh <Richard.Ashooh@bis.doc.gov>; Miller, Michael F
<Millermf@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Michael.B.Williams@who.eop.gov;
Michael.J.Ellis@who.eop.gov; Jennifer.B.Lichter@who.eop.gov; EComstock@doc.gov; Robert.T.Goad2 @who.eop.gov;
James.S.Baehr@who.eop.gov; Ryan.P.Shellooe@nsc.eop.gov; Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey
D <KovarJD@state.gov>; Ross.T.Gillfillan@who.eop.gov; James.D.Mandolfo@whoa.eop.gov;
Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M <KaldahIRM@state.gov>; Jasmeet_K._ Seehra@omb.eop.gov;
susan.g.daoussi.civ@mail.mil; Abraham, Liz <LAbraham @doc.gov>; Tony.Coppolino@usdoj.gov;
Joseph.S.Wier@nsc.eop.gov; Matthew Borman <Matthew.Borman@bis.doc.gov>; Michele.Dash-pauls@NNSA.Doe.Gov;
candice.|.rodriguez.civ@mail.mil; DCurtis@doc.gov; heidi.cohen@treasury.gov

Ce: Paul, Joshua M <PaulJM@state.gov>; Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Hillary:

Best,
Dave

 

David L. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mckechydiastate. cov | Web: Pid Homepage dtute Dept Pat

   

|[Twitter: @

   

Stay connected with State.gov:

 

UNCLASSIFIED

From: Hillary Hess <Hilary.Hess@bis. doc. gov>

Sent: Monday, October 28, 2019 1:48 PM

To: McKeeby, David I <MicKeebyOi@istate anv>; Williams, Rebekah A. EOP/NSC <Rebekah. A. Wiliams@nsc.cop. gov}
Vicent, Grayson <grayson. vincent @nse.eon.gov>; Biery, Meghan N. EOP/NSC <Mesghan.N.Siery@nsc.cop.gov>; Tapia,
Angela M Lt Col USAF OSD OASD LA (USA) <angela.m tapia? mil@maillmil>; LMlutte@doc.zov; Bulgrin, Julie K. EOP/NSC
<iulie K. Bulerin@nse.con.gov>; Wilson, John Mark M. EOP/NSC <John. MM. Wilseng®nsc.eon.gov>; Waterman, Elijah J.
EOP/NSC <Ellish J Waterman@nsc.eon.gov>; Anthony J Ruesierndinsc.con.sov; Ryan. M Tully@insc.con.gov;

Steven J. Menashitiwho.eop.goy; Richard Ashooh <Hichard Ashooht@bis.cdoc.gov>; Miller, Michael F

<Milermf@istate gav>; Koelling, Richard W <KoelingRW @state.gov>; Michael B Willams@who.con.gow

Michael LEls@who.cop. gov; Jennifer.B.Lichter@who.eor gov; EComstock@doc.gov; Robert. T.Goad? @who.eon gov;

  

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC004460
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 164 of 918

D <KovarJD@state poy>; Ross 7. Gilfillan @who.con.gov; James. D.Mandolfo@who ean gov;
Thomas.?.learyl@nsc.cop.goy; Kaldahl, Ryan M <KaldahiRM@istate cov>; Jasmeet K. Seehra@omb.eop.gov;

susan.g daoussl clv@maillmib Abraham, Liz <LAbraham@cdoc,.gov>; Tony Conpoline@usdol gov;

Joseoh5 WierGinss eoo. gov; Matthew Borman <Matthew Borman@ bis. doc. gov; Michele Dash-pauls@NNSA Doe Gov;
candice Lrodrigue?s civi@mailmil DCurtis@doc.gov: heid cohen @treasury gov

Cec: Paul, Joshua M <PauliM@state, gov>; Timothy Mooney <Timothy. Mooney @ bis coc. gov>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-Ill Roll-Out Plan/Releases

 

 

 

Dave,

Hillary

From: McKeeby, David | <McKeebyDl@state.sov>

Sent: Monday, October 28, 2019 11:17 AM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Willams@inse.eon.gov>; Vicent, Grayson
<praysonlevincent@nsc.eos.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Biery@inse.cou.gov>; Tapia, Angela M Lt Col
USAF OSD OASD LA (USA) <angela.rrtapia? mil@imall mil>; Lluttz@doc acy: Bulgrin, Julie K. EOP/NSC

<iulie k. Bulgrin@nsc.eap.gzov>; Wilson, John Mark M. EOP/NSC <Jchn. M.Wisen@inse.ean.gov>; Waterman, Elijah J.
EOP/NSC <Elijah.J Waterman@ nsc.eon gov>; Anthony Rugsiero@nse.eon. gov; Ryan VM Tuly@nse.eon gov;

Steven J. Menashi@who.ean.gov: Richard Ashooh <Richard Ashooh@bis.doc.cov>; Miller, Michael F

<hillermfi@ state. gov>; Koelling, Richard W <KoeilingRW@state gov>; Michael B.Willlams@who.eop. gov;

Michael LEWs@who.eop.gov; Jennifer.B.Lichter@who.con.gov; EComstocki@doc.eov; Robert T.Goad2 @who.eop.gov;

 

 

 

 

 

 

D <Kovar]D@state poy>; Ross. 7. Gulllan@who.con. gov; lames. D. Mandolfo@iwho. eon. soy;

Thomas.F leary@nse.eon.gov; Kaldahl, Ryan M <KaldahiRMeistate gov>; lesmeet K. Seehra@omb.eop.gav;

susan. 8 cacuss) civa@mailmil Abraham, Liz <LAbraham@coc goy>; Tony Coppoline@usdal gov;

Joseph. 5 Wierfnse cop.eoy,; Matthew Borman <Matthew. Borman@ bis.doc.eov>; Michele Dash-nauls@NNSA Doe Gov;
candice. | rodriguez. chyiimaillmil DCurtis@doc.gov; Hillary Hess <Hillary. Hess@ bis.coc.gov>; held cohen@treasury.gov
Ce: Paul, Joshua M <PaulM@istate. gev>

Subject: RE: For Interagency Review/Clearance: COB TODAY 10/28: Cats I-III Roll-Out Plan/Releases

Importance: High

 

 

 

 

Interagency Colleagues:

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC004461
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 165 of 918

Phone: 202.647.8757 | BlackBerry: P|

e-mail: mckecbudiguiste cov | Web: PAL Homenave |Twitter: @State Bent Pe

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

From: McKeeby, David |

Sent: Thursday, October 24, 2019 1:39 PM

To: Williams, Rebekah A. EOP/NSC <Rebekah. A. Willams@inse.eon.gov>; Vicent, Grayson

<grayson.k vincent @nsc.eop.gov>: Biery, Meghan N. EOP/NSC <Meghan.N. Bieryi@nsc.con.gov>; Lebegue, Katherine E
CIV DTSA MD (USA) <katherine.¢ lebegue.civ@mailmil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)

<angela.m. taplaz miig@mall mil>; 'LKluttz@doc.gov' <LKiutiz@doc.gov>; Darrach, Tamara A <DarrachTA@state. gov;
Bulgrin, Julie K. EOP/NSC <Juie.& Bulerin@nse.coo.gov>; Wilson, John Mark M. EOP/NSC

<John WLWilson@nsc.cop.gev>; Waterman, Elijah J. EOP/NSC <Elijsh.J Waterman@nsc.ecp.gov>; Smagula, Nicholas
<SmaguiaN@istate gov>; Anthony J Rusgicro@nsc.con.gov; Ryan M Tully@nsc. cop gov

Steven Menashi@who.eop coy; Julie Bulerin@nsc eon. gov; Richard Ashoohi@bis dac.gov; Miller, Michael F

 

 

 

 

 

 

 

 

 

 

 

Michael B.Willams@who.ecop. gov; Michael LElis@who.cop.gov; lennifer.B Lichter @who.cop. gov;

 

ECamstocki@doc soy; Robert. TGoad2i@who.ecp.gov; lames. Baehr@whe.eaop.gov; Ryan.P Shelloce@nsc.eop. gov;
James.0.Mandolfo®@who.eop.sov; Thomas.F.Leary@nsc.eop.gov; Kaldahl, Ryan M <KaldahiRMG@istate go>;

Jasmeet Kk. Seehra@omb.cop gov; susan.s deaoussl cly@mall mi Labraham@coc.gov; Tony Coppolina@usdal gov;
losenh S Wier@nse eqp gov; Matthew. Borman@bis doc gov: Michele Dash-pauls@®@NNSA Doe Gov:

candice Lrocdrigue?z clv@mall mil: Foster, John A <FosterJA? @state soy>; DCurtis@doc. gov; Hilary Hess@bis doc. gov;

 

   

 

 

 

 

Ce: Paul, Joshua M <PaulM@istate. gev>
Subject: For Interagency Review/Clearance: COB MONDAY 10/28: Cats I-ill Roll-Out Plan/Releases

Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

WASHSTATEC004462
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 166 of 918

e-mail: wmchcebydiasiate sev

   

Stay connected with State.gov:

 

SBU - DELIBERATIVE PROCESS

WASHSTATEC004463
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 167 of 918

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/7/2019 6:10:23 PM

To: Peckham, Yvonne M [PeckhamYM @state.gov]

cc: Hart, Robert L [HartRL@state.gov]; Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]; Koelling,
Richard W [KoellingRW @state.gov]; Kottmyer, Alice M [KottmyerAM @state.gov]

Subject: Please upload into ROCIS

Attachments: UTab 2plus - Revised USML Categories I If and ill Full Text - ATF 10-28-19 DTCP clean.docx

Yvonne,

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004464
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 168 of 918

 

Message

From: Abraham, Liz (Federal) [LAbraham @doc.gov]

Sent: 11/7/2019 6:23:01 PM

To: Coppolino, Tony (CIV} [Tony.Coppolino@usdoj.gov]; Borman, Matthew [Matthew.Borman@bis.doc.gov]; Heidema,
Sarah J [HeidemaSJ@state.gov]; Mooney, Timothy [Timothy.Mooney@bis.doc.gov]; Curtis, Deborah (Federal)
[DCurtis@doc.gov]

cc: Miller, Michael F [Millermf@state.gov]; Soskin, Eric (CIV) [Eric.Soskin@usdoj.gov]; Myers, Steven A. (CIV)
[Steven.A.Myers@usdoj.gov]; Robinson, Stuart J. (CIV) [Stuart.J.Robinson@usdoj.gov]

Subject: Re: HEADS-UP: REUTERS: CATS I-lil

 

httos://business.financialpost.com/pmn/business-pmn/trump-administration-rule-changes-to-ease-gun-
exports-progress-sources

 

From: Coppolino, Tony (CIV) <Tony.Coppolino @usdoj.gov>

Sent: Thursday, November 7, 2019 12:31 PM

To: Borman, Matthew <Matthew.Borman@bis.doc.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Mooney, Timothy
<Timothy.Mooney @bis.doc.gov>; Abraham, Liz (Federal) <LAbraham@doc.gov>; Curtis, Deborah (Federal)
<DCurtis@doc.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Soskin, Eric (CIV) <Eric.Soskin@usdoj.gov>; Myers, Steven A. (CIV)
<Steven.A.Myers@usdoj.gov>; Robinson, Stuart J. (CIV) <Stuart.J.Robinson@ usdoj.gov>

Subject: RE: HEADS-UP: REUTERS: CATS I-III

 

From: Matthew Borman <Matthew.Borman@bis.doc.gov>

Sent: Thursday, November 07, 2019 10:26 AM

To: Heidema, Sarah J <HeidermaSJ@state.gov>; Timothy Mooney <Timothy.Mooney @bis.doc.gov>; Coppolino, Tony
(CIV) <tcoppoli@ClIV.USDOJ.GOV>

Ce: Miller, Michael F <Millermf@state.gov>

Subject: RE: HEADS-UP: REUTERS: CATS I-ill

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 07, 2019 10:24 AM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Tony.Coppclino@usdoj.gov; Matthew Borman
<Matthew.Borman@bis.doc.gov>

WASHSTATEC004465
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 169 of 918

Cc: Miller, Michael F <Millermf@state.gov>
Subject: FW: HEADS-UP: REUTERS: CATS 1-Ill
Importance: High

Sending this to you as a heads-up. I've let Jasmeet at OMB know

From: McKeeby, David | <McKeebyDI@state.gov>

Sent: Thursday, November 7, 2019 10:11 AM

To: Miller, Michael F <Millermf@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Heidema, Sarah J
<HeidernaSJ@state.gov>; 'LKluttz@doc.gov' <LKluttz@doc.gov>; Khawam, Joseph N <KhawamJN@state.gov>;
‘Waterman, Elijah J. EOP/NSC’ <ElijahJ.Waterman@nsc.eop.gov>; ‘Williams, Rebekah A. EOP/NSC'
<Rebekah.A.Williams@nsc.eop.gov>; 'Biery, Meghan N. EOP/NSC' <Meghan.N.Biery@nsc.eop.gov>; Hart, Robert L
<HartRL@state.gov>

Cc: Cooper, R. Clarke <CooperRC@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-CPA <PM-
CPA@state.gov>

Subject: HEADS-UP: REUTERS: CATS I-III

importance: High

 

 

 

Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry:

e-mail: mekeebydi@state.gov | Web: Al Homepage |Twitter: @iktate Bent Pe

Stay connected with State.gov:

 

WASHSTATEC004466
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 170 of 918

From: Stone, Mike (Reuters) Es
Sent: Thursday, November 7, :

To: McKeeby, David | <McKeebyDI@state.gov>

Subject: you around? got a question.

Mike Stone
Arms Industry Correspondent

Reuters News

 

Office:

 

Twitter: MichaelStone

WASHSTATEC004467
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 171 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 11/7/2019 8:11:28 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: Fwd: State Cats 1-3

Attachments: FW: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control
rules on Guns and Ammunition

Jog, you're not on this string. Can you verily that Rob sent the correct version?

Get Crtticok for 108

 

From: Hart, Robert L <HartRL@state.gov>
Sent: Thursday, November 7, 2019 12:10 PM
To: Seehra, Jasmeet K. EOP/OMB; Kottmyer, Alice M; Koelling, Richard W; Heidema, Sarah J; Peckham, Yvonne M

Subject: RE: State Cats 1-3

Hi Jasmeet,

 

Rob Hart

202.756.9221 | hartyi@state. gov

Fram: Seehra, Jasmeet K. EOP/OMB <Iasmeet_K. Seehra@omb.cop.gov>
Sent: Thursday, November 7, 2019 12:00 PM
Ta: Kottmyer, Alice M <KottmyerAM @state.gov>; Hart, Robert L <HartRL@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Heldema, Sarah | <HeidemaSi @state.gov>; Peckham, Yvonne M <PeckhamYM @state.gov>

Sublect: State Cats 1-3

WASHSTATEC004468
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 172 of 918

 

Message

From: Seehra, Jasmeet K. EOP/OMB [Jasmeet_K._Seehra@omb.eop.gov]

Sent: 11/7/2019 3:08:17 PM

To: ‘Brown, Kelly (Federal) (kBrown@doc.gov)' [kBrown@doc.gov]; Asha,Mathew [amathew@doc.gov]; Robbins, Peter

(Federal) [PRobbins@doc.gov]; Hart, Robert L [HartRL@state.gov]; Koelling, Richard W [KoellingRW @state.gov];
Kottmyer, Alice M [KottmyerAM@state.gov]; Peckham, Yvonne M [PeckhamYM@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]

Subject: FW: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control
rules on Guns and Ammunition

Attachments: 2019-11-5 11.54am Redline BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-Ill firearms
rule.docx; 2019-11-5 11.54am CLEAN BIS resp. to ATF 10-28-19 and Other DOJ 11-4-19 on Commerce Cat I-III
firearms rule.docx; UTab 2plus - Revised USML Categories | fl and II Full Text - ATF 10-28-19 DTCP.docx; UTab 2plus -
Revised USML Categories | II and lll Full Text - ATF 10-28-19 DTCP clean.docx

 

From: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._Seehra@omb.eop.gov>

Sent: Tuesday, November 5, 2019 2:07 PM

To: Hinchman, Robert (OLP) <Robert.Hinchman@usdoj.gov>; Gormsen, Eric T (OLP) <Eric.T.Gormsen@usdoj.gov>; Jones,
Kevin R (OLP) <Kevin.R.Jones@usdoj.gov>; Hart, Robert L <HartRL@state.gov>; Koelling, Richard W

<KoellingRW @state.gov>; Kottmyer, Alice M <KottmyerAM @state.gov>; Peckham, Yvonne M <PeckhamYM@state.gov>
Cc: Seehra, Jasmeet K. EOP/OMB <Jasmeet_K._ Seehra@omb.eop.gov>; Gardiner, Kyle S. EOP/OMB
<Kyle.S.Gardiner@omb.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eop.gov>; Mathew, Asha (Federal)
<amathew@doc.gov>; Robbins, Peter (Federal) <PRobbins@doc.gov>

Subject: For Comment by COB tomorrow, November 6th -- Most current version of State and Commerce export control
rules on Guns and Ammunition

Folks -

 

Thank you!

WASHSTATEC004469
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 173 of 918

 

Message

From: Shin, Jae E [ShinJE@state.gov]

Sent: 11/7/2019 9:40:16 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: HEADS-UP: REUTERS: CATS I-III

Thank you, Sarah.

Jae

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Thursday, November 7, 2019 12:58 PM

To: Shin, Jae E <ShinJE@state.gov>; Hamilton, Catherine E <HamiltonCE@state.gov>
Subject: FW: HEADS-UP: REUTERS: CATS I-Ill

The below email chain notes that it's about to become public that we are going to move the 1-3 rules back to the Hill...

Sent: Thursday, November 7, 2019 12:32 PM

To: Manning, Kevin (Federal) <kManring@doc.gov>; Kluttz, Lawson (Federal) <LKiuttz@doc.gov>; Bulgrin, Julie K.
EOP/NSC <Julie K. Bulerindinse eon goy>

Cc: Waterman, Elijah J. EOP/NSC <Elijah.J. Watermari@nsc.cop.gov>; Paul, Joshua M <PaullM@state.zoy>; Miller,
Michael F <Milermfi@ state. gay>; Koelling, Richard W <KoeilingR VW @ state gzov>; Heidema, Sarah J

<Heidermnas iG
<Rebekah. A Willanmis@nsc.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eap.gov>; Hart, Robert L
<HartRl@state gov>; Cooper, R. Clarke <CooperkRC @state.goay>; Windecker, Melissa A <VWindeckerMA@state gov>; PM-

 

 

  

 

 

 

 

 

Subject: RE: HEADS-UP: REUTERS: CATS I-lil

Commerce Colleagues:

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | oe |

e-mail: mokechydiasiate sov| Web: Fis Homepage (Twitter: @iktateDeotPaAr

   

WASHSTATEC004470
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 174 of 918

Stay connected with Srate.gov:

 

Sent: Thursday, November 7, 2019 12:07 PM
To: Kluttz, Lawson (Federal) <LKiuttz@cloc.gzov>; Bulgrin, Julie K. EOP/NSC <Julie.K. Bulgrin@nsc.eop.gov>

David | <MckeebyDi @state.gov>; Miller, Michael F <Milermf@state.gov>; Koelling, Richard W <KoellingRW @state gave;
Heidema, Sarah J <HeidernaS | @state.zov>; Khawam, Joseph N <KhawarnJN@state. zov>; Williams, Rebekah A. EOP/NSC
<Rebekah. A. Willams@inse ean. gov>; Biery, Meghan N. EOP/NSC <Meghan.N.Siery@nsc.con.gov>; Hart, Robert L

<HartRl @state gov>; Cooper, R. Clarke <CooperRC @state.gov>; Windecker, Melissa A <WindeckerMA@state.sov>; PM-

pe oe nnn,

 

  

 

Subject: RE: HEADS-UP: REUTERS: CATS I-lll

Thanks Lawson.

 

Thank you,
Kevin

Kevin Manning
Department of Commerce | Office of Public Affairs

202.482.6063 (0) | © | kmannine@doc.gov

  

From: Kluttz, Lawson (Federal) <LKiuttz@doc.gov>
Sent: Thursday, November 7, 2019 12:01 PM
To: Bulgrin, Julie K. EOP/NSC <Julie.K.Bulsrin@nse.cop.aov>; Manning, Kevin (Federal) <kManning@idoc.gov>

 

David | <AicKeabyDi@state.zoy>; Miller, Michael F <Milermi@istate 2cav>; Koelling, Richard W <KoellingRW @state gov>;
Heidema, Sarah J <HeidernaSJ @state.gov>; Khawam, Joseph N <KhawamJNi@state.gov>; Williams, Rebekah A. EOP/NSC
<Rebekah A. Willams@nsc.eop.gov>; Biery, Meghan N. EOP/NSC <Meghan.N. Biery@nsc.eop.gov>; Hart, Robert L
<HarthLi@state.gov>; Cooper, R. Clarke <CooperRC @state.gov>; Windecker, Melissa A <WinceckerMAGistate 2av>; PM-
CPA <PM-CPA@state.goy>; Christ, Katelyn E. EOP/NSC <Katelyn.£. Christ@nsc cop go>

Subject: Re: HEADS-UP: REUTERS: CATS I-ill

Sent from my iPhone

 

     

 

 

    

 

On Nov 7, 2019, at 11:07 AM, Bulgrin, Julie K. EOP/NSC <Julie. K Bulerin@ nsec coo. sov> wrote:

 

Adding Katelyn as well fram NSC Leg.

WASHSTATEC004471
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 175 of 918

From: Waterman, Elijah J. EOP/NSC <Eliiah. Waterman@nsc.cop.gov>

Sent: Thursday, November 7, 2019 10:17 AM

To: Paul, Joshua M <Paull M@state. gov>; McKeeby, David | <MckeebyDi@state gov>; Miller, Michael F
<NViilermi@ state gov>; Koelling, Richard W <KgellingRW @state. gov>; Heidema, Sarah J

<HeklemaS @ state goy>; ‘LKiuttz@ doc.gov' <LKluttz@doc.goy>; Khawam, Joseph N

<KhawamJN @state.sov>; Williams, Rebekah A. EOP/NSC <Kebekah.&. Willams@insc.2an.gov>; Biery,
Meghan N. EOP/NSC <Meghan.§N. Biery@nsc.eop.gov>; Hart, Robert L <HartRL@state.gov>

 

 

   

 

 

CPA <PM-CPA@state gov>: Bulgrin, Julie K. EOP/NSC <Julie, Kk. Bulerin@®nsc.cop.goy>
Subject: RE: HEADS-UP: REUTERS: CATS I-III

 

+ NSC Leg,

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Thursday, November 7, 2019 10:14 AM

To: McKeeby, David | <McKeebyii@istate gov>; Miller, Michael F <Milermfi@state. gov>; Koelling,
Richard W <koellingRW @state.zov>; Heidema, Sarah J <HeidemaSJ@ state gov>; ‘LMluttz@edocgov'

   

 

<Eljah.J. Waterman@nsc.cop.gov>; Willlams, Rebekah A. EOP/NSC <Rebekah A. Willams@nsc.cop.gov>:

 

 

Biery, Meghan N. EOP/NSC <Meghan.N.Biery@nsc.eon.gov>; Hart, Robert L <HartRL@state.gov>

 

 

CPA <PM-CPA @ictate gay>
Subject: RE: HEADS-UP: REUTERS: CATS I-lll

 

 

Josh

From: McKeeby, David | <McKeebyil@state.gov>
Sent: Thursday, November 7, 2019 10:11 AM

 

Rebekah A. EOP/NSC' <Rebekah. & Willams @inse com gov>; 'Biery, Meghan N. EOP/NSC'
<Mechan.N.Blery@nsc.eop.gov>; Hart, Robert L <HarthL@istate go>

 

 

CPA <PM-CPA@ state goy>
Subject: HEADS-UP: REUTERS: CATS I-III
importance: High

Colleagues:

 

WASHSTATEC004472
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 176 of 918

 

Best,
Dave

 

David I. McKeeby

Deputy Director

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.8757 | BlackBerry

e-mail: mochkeebhudivostsic sav | Web: PAL Hom

     

 

<image001.png><image002.png><image003.png><image004.png><image005.png><image006.png><im
age007.png>

From: Stone, Mike (Reuters) <a

Sent: Thursday, November 7, 2019 9:38 AM

cereatetvarnrariuercertatabececcnensSWocervuevercentnevecedeketeencet

Subject: you around? got a question.

Mike Stone
Arms Industry Correspondent

Reuters News

 

Office:
Office:
Mobil

Twitter: MichaelStone

Email:

 

WASHSTATEC004473
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 177 of 918

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]
Sent: 11/7/2019 10:01:57 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: OMB has cleared the Commerce Cat I-Ifl (firearms) rule.
Rick,

OMB has cleared the Commerce Cat I-Ill (firearms) rule.
Have you also received word that the State rule is cleared?

Thanks,
Tim

WASHSTATEC004474
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 178 of 918

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 11/7/2019 10:26:51 PM

To: Koelling, Richard W [KoellingRW@state.gov]; Hart, Robert L [HartRL@state.gov]

cc: Abraham, Liz [LAbraham @doc.gov]; Steven Clagett [Steven.Clagett @bis.doc.gov]; Jeff Bond Jeff.Bond@bis.doc.gov]
Subject: OMB cleared Commerce Cat I-Ill (firearms) rule for use with the 38(f) notification as needed

Attachments: 2019-11-7 OMB cleared Commerce Cat I-lll firearms rule with docket number.docx

 

WASHSTATEC004475
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 179 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/7/2019 11:34:05 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Khawam, Joseph N [KhawamJN @state.gov]; Timothy Mooney
[timothy.mooney @bis.doc.gov]

Subject: Fwd: OMB cleared Commerce Cat I-lll (firearms) rule for use with the 38(f) notification as needed

Attachments: 2019-11-7 OMB cleared Commerce Cat I-lll firearms rule with docket number.docx

Tim, adding Sarah and Joe, as lam out until Tuesday. Thank vou.

Rick

Get Cutlook for 00S

 

From: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Sent: Thursday, November 7, 2019 5:26:51 PM

To: Koelling, Richard W <KoellingRW@state.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Abraham, Liz <LAbraham @doc.gov>; Clagett, Steven <steven.clagett@bis.doc.gov>; Jeff Bond
<Jeff.Bond@bis.doc.gov>

Subject: OMB cleared Commerce Cat I-III (firearms) rule for use with the 38(f) notification as needed

 

WASHSTATEC004476
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 180 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]
Sent: 11/7/2019 11:39:49 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: Re: State Cats 1-3

Thank you. Just wanted a sanity check, as I have limited capabilities from home.

Get Gutlook for 108

 

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Thursday, November 7, 2019 3:27:45 PM

To: Koelling, Richard W <KoellingRW @state.gov>
Subject: RE: State Cats 1-3

As far as | can tell, it is the correct version.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Koelling, Richard W <KoellingRW @state.gov>
Sent: Thursday, November 7, 2019 3:11 PM

To: Khawam, Joseph N <KhawamJN@state.gov>
Subject: Fwd: State Cats 1-3

Joe, youre not on this string. Can you verify that Rob sent the correct version?

Get Qutlook for 105

 

From: Hart, Robert L <Harthi @state.gov>
Sent: Thursday, November 7, 2019 12:10 PM
To: Seehra, Jasmeet K. EOP/OMB; Kottmyer, Alice M; Koelling, Richard W; Heidema, Sarah J; Peckham, Yvonne M

Subject: RE: State Cats 1-3

     

Hi Jasmeet,

 

Rob Hart

202.736.9221 | hartri@’state gov

WASHSTATEC004477
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 181 of 918

From: Seehra, Jasmmect K. EOP/OMB <lasmeet K. Sechra@omb.con.gov>

Sent: Thursday, November 7, 2019 17:00 PM

Te: Kottmyer, Alice M <KotimyerAM@ state gov>; Hart, Robert L <HartkL@istate gov>: Koelling, Richard W
<KoellingRW@ state zov>; Heidema, Sarah J <HeidernaSi@state.sovo; Peckham, Yvonne M <PeckhamYM @state. gov>

Sublect: State Cats 1-3

WASHSTATEC004478
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 182 of 918

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 11/8/2019 11:27:56 AM

To: Curtis, Deborah (Federal) [DCurtis@doc.gov]; Abraham, Liz [LAbraham @doc.gov]; Coppolino, Tony (CIV)

[fony.Coppolino@usdoj.gov]; Matthew Borman [Matthew.Borman@bis.doc.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Miller, Michael F [Millermf@state.gov]; Soskin,Eric (CIV) [Eric.Soskin@usdoj.gov]; Myers,
Steven A. (CIV) [Steven.A.Myers@usdoj.gov]; Robinson, Stuart J. (CIV) [Stuart.J.Robinson @usdoj.gov]

Subject: RE: HEADS-UP: REUTERS: CATS I-III

Attachments: OIRA EO 12866 page showing OIRA review completed on 11-7-19 for State Cat I-Ill final rule. PNG; OIRA EO 12866
page showing OIRA review completed on 11-7-19 for Commerce Cat I-Ili final rule.PNG

The OIRA EO 12866 tracking site now shows the OIRA review has been completed for the Commerce and State rules. |
included links and attached images from the website.

OIRA website showing OIRA review of Commerce rule completed on 11/7/19:
httos://reginfo.gov/public/dofeoReviewSearch

OIRA website showing OIRA review of State rule completed on 11/7/19:

httos://reginfo.gov/oublic/do/eoReviewSearch

Tim

From: Timothy Mooney

Sent: Thursday, November 07, 2019 1:50 PM

To: ‘Curtis, Deborah (Federal)' <DCurtis@doc.gov>; Abraham, Liz <labraham @doc.gov>; Coppolino, Tony (CIV)
<Tony.Coppolino@usdoj.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Heidema, Sarah J
<HeidemaSJ@state.gov>; Miller, Michael F <Millermf@state.gov>; Soskin, Eric (CIV) <Eric.Soskin@usdoj.gov>; Myers,
Steven A. (CIV) <Steven.A.Myers@ usdoj.gov>; Robinson, Stuart J. (CIV) <Stuart.J.Robinson@usdoj.gov>

Subject: RE: HEADS-UP: REUTERS: CATS I-ill

 

Current status at OMB far Commerce rule:
httos://reginfo.gov/oublic/do/eoReviewSearch
Current status at OMB for State rule:
httos://reginfo.gov/public/do/eoReviewSearch

Tim

From: Curtis, Deborah (Federal) <DCurtis@doc.gov>
Sent: Thursday, November 07, 2019 1:24 PM

To: Abraham, Liz <LAbraham @doc.gov>
Cc: Coppolino, Tony (CIV) <Tony.Coppolino @usdoj.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Heidema,

 

WASHSTATEC004479
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 183 of 918

Sarah J <HeidemaSJ@state.gov>; Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Miller, Michael F
<Millermf@state.gov>; Soskin, Eric (CIV) <Eric.Soskin@usdoj.gov>; Myers, Steven A. (CIV) <Steven.A.Myers@usdoj.gov>;
Robinson, Stuart J. (CIV) <Stuart.J.Robinson@usdoj.gov>

Subject: Re: HEADS-UP: REUTERS: CATS I-III

 

On Nov 7, 2019, at 1:23 PM, Abraham, Liz (Federal) <LAbraham@doc.gov> wrote:

httos://business.financialpost.com/pmn/business-pmn/trump-administration-rule-changes-to-
ease-gun-exports-progress-sources

 

From: Coppolino, Tony (CIV) <Tony.Coppolino@usdoj.gov>

Sent: Thursday, November 7, 2019 12:31 PM

To: Borman, Matthew <Matthew.Borman@bis.doc.gov>; Heidema, Sarah J <HeidemaS!] @state.gov>;
Mooney, Timothy <Timothy.Mooney@bis.doc.gov>; Abraham, Liz (Federal) <LAbraham @doc.gov>;
Curtis, Deborah (Federal) <DCurtis@doc.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Soskin, Eric (CIV) <Eric.Soskin@usdoj.gov>; Myers, Steven A.
(CIV) <Steven.A.Myers@usdoj.gov>; Robinson, Stuart J. (CIV) <Stuart.J.Robinson@usdoj.gov>

Subject: RE: HEADS-UP: REUTERS: CATS I-III

 

 

From: Matthew Borman <Matthew.Borman@bis.doc.gov>

Sent: Thursday, November 07, 2019 10:26 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Timothy Mooney <Timothy.Mooney@bis.doc.gov>;
Coppolino, Tony (CIV) <tcoppoli@CiV.USDOJ.GOV>

Cc: Miller, Michael F <Millermf@state.gov>

Subject: RE: HEADS-UP: REUTERS: CATS I-III

From: Heidema, Sarah J <HeidemaS/ @state.gov>

Sent: Thursday, November 07, 2019 10:24 AM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Tony.Coppolino@usdoj.gov; Matthew Borman
<Matthew.Borman@bis.doc.gov>

Cc: Miller, Michael F <Millermf@state.gov>

WASHSTATEC004480
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 184 of 918

Subject: FW: HEADS-UP: REUTERS: CATS I-ill
Importance: High

Sending this to you as a heads-up. Pe

From: McKeeby, David | <McKeebyDI@state.gov>

Sent: Thursday, November 7, 2019 10:11 AM

To: Miller, Michael F <Millermf@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Heidema,
Sarah J <HeidemaSJ@state.gov>; 'LKluttz@doc.gov' <LKluttz@doc.gov>; Khawam, Joseph N
<KhawamJN @state.gov>; 'Waterman, Elijah J. EOP/NSC' <Elijah.J.Waterman@nsc.ecp.gov>; ‘Williams,
Rebekah A. EOP/NSC' <Rebekah.A.Willlams@nsc.eop.gov>; 'Biery, Meghan N. EOP/NSC'
<Meghan.N.Biery@nsc.eop.gov>; Hart, Robert L <HartRL@state.gov>

Cc: Cooper, R. Clarke <CooperRC@state.gov>; Windecker, Melissa A <WindeckerMA@state.gov>; PM-
CPA <PM-CPA@state.gov>

Subject: HEADS-UP: REUTERS: CATS I-ill

Importance: High

 

 

 

 

Colleagues:

 

 

David I. McKeeby
Deputy Director
Office of Congressional & Public Affairs

Bureau of Political-Military Affairs (PM/CPA)

WASHSTATEC004481
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 185 of 918

U.S. Department of State

Phone: 202.647.8757 | BlackBerry: P|

e-mail: mckeebydi@state.gov | Web: PAl Homepase (Twitter: @SteieDapt PAS

 

<image001.png><image002.png><image003. png><image004.png><image005.png><image006.png><im
age007.png>

From: Stone, Mike (Reuters) Se
Sent: Thursday, November 7, 2019 9:38 AM

To: McKeeby, David | <McKeebyDI@state.gov>

Subject: you around? got a question.

Mike Stone
Arms Industry Correspondent

Reuters News

 

Office:
Office:
Mobile
Twitter: MichaelStone

WASHSTATEC004482
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 186 of 918

Office of Information and Reguistery Affairs (QIN A}
Executive Grider Submissions with Review Chamngleted in Last 20 Gays
November 08, 2079

 

 

Ceoartment of State

  

ASSENCY: STATE RIN: (AOG AEE? Statue: Concluded
TLE Visas” Documentation Under the imraigration and Nationally Act, as Amended
STAGE: interim Final Rule ECONOMICALLY SIGNIFICANT: Ne

RECEIVED DATE: Ga20fc019 LEGAL DEADLINE: None
COMPLETED: TONgO1S COMPLETED ACTION: Gonsisient with Change

 

AGENCY: STATE RIN: 1400 AESO Status: Concluded
TWTLE:iniemational Traffic in Anns equations: Categories | i ancl
STAGE: Final Rule ECONOMICALLY SHGNIFICANT: No
RECEIVED DATE: 1 2ae04 LEGAL DEADLINE: None

COMPLETED ACTION: Consistent wih Change

 

 

  

 
 

“ COMPLETED: 1 U/Or2018

WASHSTATEC004483
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 187 of 918

hice of informatiun and Requiatery Aligirs (OIRA}
Executive Order Submissions with Review Goampleted in Last 30 Days
November 08, 2019

 

Henartnent of Gammerce

AGENCY: DSC-SES RUN: O654-AHSD Status: Concluded
TITLE: Restricting Addiiional Exporis and Reexports to Guba

STAGE: Final Rule ECONOMICALLY SHGNIFICANT: No

RECEIVED DATE: Uom62019 LEGAL DEADLINE: None

 
 

COMPLETED: 10) a COMPLETED AG TION: Consistent wih Change

 

 

AGENCY: [NOC-BIS RIN: 0554464? Status: Conchied

TITLE: Gondire! of Firearms, Guns, Aremuniiion and Rietated Articles the President Determines Na Langer VWwerrant Control Unwler the Linde Sieies Murstions List (USML}
STAGE: Final Rule ECONOMICALLY SHONIFIGANT: No

RECEIVED DATE: TVESAO01g LEGAL DEADLINE: None

“* COMPLETED: (Uoreclg COMPLETED ACTION: Consistent with Change

WASHSTATEC004484
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 188 of 918

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 11/8/2019 2:44:37 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Notification package

Attachments: Tab 0 - USML Cat I-lll 38(f) - AM to S v7 - G.docx; Tab 1 - Notification Letters to Congress v7 - G.docx; Tab 2 - Revised
USML Categories I, Il, and Ill - G.docx; Tab 3 - Line-inLine-out Comparison of Current USML Categories |, Il, and Ill
with these USML Categories as Revised V6 - G.docx; Tab 4 - Revised Department of Commerce Companion Control
Text.docx; Tab 5 - Summary of Revisions to USML Categories [ II and IIlv6 - G.docx; Tab 6 - Proposed Controls for
Major Defense Equipment in Category Ill -G.docx; Tab 7 - AM to T, Notification to Congress, 20190204 - G.docx; Tab
8 - SOC for Small Group Meeting on Transfer of Categories I-Ill, 20190918 - G.pdf; Tab 9 - SOC for Small Group
Meeting on Transfer of Categories I-lll, 20190927 - G.pdf

Here's what we've ct, i

Rob Hart
202.736.9221 | hartri@state gov

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Friday, November 8, 2019 8:38 AM

To: Hart, Robert L <HartRL@state.gov>

Subject: Notification package

i’m happy to give it a once over to ensure that you have everything you need.
Also, you should have the final commerce rule that Tim sent you yesterday...

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC004485
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 189 of 918

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/8/2019 3:14:10 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: Tab O - USML Cat I-Ill 38(f) - AM to S v8 FINAL

Attachments: Tab 0 - USML Cat I-llf 38(f) - AM to S v8 FINAL.docx

This is the final. Can you please save it appropriately

WASHSTATEC004486
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 190 of 918

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 11/8/2019 3:23:43 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Tab O - USML Cat I-III 38(f) - AM to S v8 FINAL

Attachments: Tab 0 - USML Cat I-ill 38(f) - AM to S v8 FINAL.docx

Here’s the updated version, which is now saved on the share drive.

Rob Hart
202.736.9231 | hartri@state gov

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, November 8, 2019 10:19 AM

To: Hart, Robert L <HartRL@state.gov>

Subject: RE: Tab O - USML Cat I-III 38(f) - AM to $ v8 FINAL

Thanks. | you send me the final with these changes?

From: Hart, Robert L <HarthL @state.gov>

Sent: Friday, November 8, 2019 10:18 AM

To: Heidema, Sarah J <HeidernaSi @state. gov>

Subject: RE: Tab O - USML Cat I-III 38(f) - AM to S v8 FINAL

Will do, two quick things:

Rob Hart

202.756.9221 | hartyi@state. gov

From: Heidema, Sarah J <Heldemas/@state gov>
Sent: Friday, November 8, 2019 10:14 AM

To: Hart, Robert L <HartRi @state,.gov>

Subject: Tab 0 - USML Cat I-III] 38(f) - AM to S v8 FINAL

This is the final. Can you please save it appropriately

WASHSTATEC004487
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 191 of 918

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/8/2019 3:26:48 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: Tab i - Notification Letters to Congress v7 - G

Attachments: Tab 1 - Notification Letters to Congress v7 - G.docx

| inserted a hyphen into “3D” in these to make it consistent with the memo

WASHSTATEC004488
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 192 of 918

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 11/8/2019 3:33:35 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W [KoellingRW@state.gov]; Khawam, Joseph N
[KhawamJN @state.gov]

cc: Steven Clagett [Steven.Clagett@bis.doc.gov]; Jeff Bond [Jeff.Bond@bis.doc.gov]; Richard Ashooh

[Richard.Ashooh@bis.doc.gov]; MatthewBorman [Matthew.Borman@bis.doc.gov]; Abraham, Liz
{LAbraham @doc.gov]; Alexander Lopes [Alexander.Lopes@bis.doc.gov]; Karen NiesVogel
[Karen.NiesVogel@bis.doc.gov]; Hillary Hess [Hillary.Hess@bis.doc.gov]

Subject: RE: OMB cleared Commerce Cat I-lll (firearms) rule for use with the 38(f) notification as needed (Please keep BIS in
the loop as the 38(f) process progresses}

Thanks, Sarah and welcome back.
That sounds good.
Tim

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, November 08, 2019 8:36 AM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>; Koelling, Richard W <KoellingRW @state.gov>; Khawam, Joseph
N <KhawamJN @state.gov>

Ce: Steven Clagett <Steven.Clagett @bis.doc.gov>; Jeff Bond <Jeff.Bond@bis.doc.gov>; Richard Ashooh
<Richard.Ashooh@bis.doc.gov>; Matthew Borman <Matthew.Borman@bis.doc.gov>; Abraham, Liz
<LAbraham@doc.gov>; Alexander Lopes <Alexander.Lopes@bis.doc.gov>; Karen NiesVogel
<Karen.NiesVogel@bis.doc.gov>; Hillary Hess <Hillary. Hess@bis.doc.gov>

Subject: RE: OMB cleared Commerce Cat I-lll (firearms) rule for use with the 38(f) notification as needed (Please keep
BIS in the loop as the 38(f) process progresses)

Will do. We are going to move this package to our Secretary today for approval to start the notification, His staff is
expecting it but this will take a few days to receive. Once we get it we will let you know. Also, | anticipate we'll be
setting up a joint briefing for Hi] staff on this on or about the first day it is delivered.

All the best,
Sarah

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Contrals
Department of State

202-663-2809

From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>
Sent: Friday, November 8, 2019 6:43 AM

To: Koelling, Richard W <Koeling RW state:
<KhawarnlN @istate. goy>

 

ay>; Heidema, Sarah J <HeidemaSJ@state. gov>; Khawam, Joseph N

      

eaeviatesesisticencereetntereSvenestrurscctranvearenencecebedeecenene

<Richard Ashooh@bis. doc.goy>; Matthew Borman <Matthew. Borman bis.doc.gov>; Abraham, Liz
<LAbraham@doc.gov>; Lopes, Alexander <giexancler jopes@bis.dac.gov>; Karen NiesVogel

 

 

 

 

WASHSTATEC004489
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 193 of 918

Subject: RE: OMB cleared Commerce Cat I-lll (firearms) rule for use with the 38(f) notification as needed (Please keep
BIS in the loop as the 38(f) process progresses)

 

Tim Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Timothy Mooney
Sent: Thursday, November 07, 2019 8:03 PM

 

Subject: RE: OMB cleared Commerce Cat I-Ill (firearms) rule for use with the 38(f) notification as needed

 

From: Koelling, Richard W <KoellingRW @state goy>

Sent: Thursday, November 07, 2019 6:34 PM

To: Heidema, Sarah J <HeidemaS! @)state gov>; Khawam, Joseph N <K
<Timothy. Mooney @ bis. doc. gov>

Subject: Fwd: OMB cleared Commerce Cat I-III (firearms) rule for use with the 38(f} notification as needed

hawanlN @state gov>; Timothy Mooney

  

Tim, adding Sarah and Joe, as lam out until Tuesday. Thank you.

Rick

Get Outlook for 10S

 

From: Timothy Mooney <Timethy. Mooney @bis.doc.gov>
Sent: Thursday, November 7, 2019 5:26:51 PM
To: Koelling, Richard W <KoellingRW @istete.gov>; Hart, Robert L <HartRL@state.gov>

Ce: Abraham, Liz <LAbraham@doc.gov>; Clagett, Steven <steven.clagett@ bis.doc.goy>; Jeff Bond

WASHSTATEC004490
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 194 of 918

actvesestetentneetentarertces Dientecertsinccetarscceencedeckevsenem

Subject: OMB cleared Commerce Cat I-Ill (firearms) rule for use with the 38(f) notification as needed

 

WASHSTATEC004491
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 195 of 918

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/8/2019 3:41:00 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]

ce: Windecker, Melissa A [WindeckerMA@state.gov]; Miller, Michael F [Millermf@state.gov]; Hart, Robert L

[HartRL@state.gov]; Koelling, RichardW [KoellingRW @state.gov]; Knawam, Joseph N [KhawamJN@state.gov]; Paul,
Joshua M [PaulJM@state.gov]

Subject: 1-3 USML AM for S

Attachments: Tab 2 - Revised USML Categories |, Il, and Ill - G.docx; Tab 3 - Line-inLine-out Comparison of Current USML Categories
1, IL, and Ill with these USML Categories as Revised V6 - G.docx; Tab 4 - Revised Department of Commerce
Companion Control Text.docx; Tab 5 - Summary of Revisions to USML Categories | II and IIlv6 - G.docx; Tab 6 -
Proposed Controls for Major Defense Equipment in Category Ill -G.docx; Tab 7 - AM to T, Notification to Congress,
20190204 - G.docx; Tab 8 - SOC for Small Group Meeting on Transfer of Categories I-IIl, 20190918 - G.pdf; Tab 9 -
SOC for Small Group Meeting on Transfer of Categories I-ill, 20190927 - G.pdf; Tab O - USML Cat I-III 38(f) - AM to S
v8 FINAL.docx; Tab 1 - Notification Letters to Congress v7 - G.docx

importance: High

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004492
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 196 of 918

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 11/8/2019 3:54:42 PM

To: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]; Hart, Robert L
{HartRL@state.gov]; Windecker, Melissa A [WindeckerMA @state.gov]

ce: PM-CPA [PM-CPA@state.gov]

Subject: H Clearance on Cats 1-3 AM

Importance: High

H A/S wants to personally clear before the package goes up. Please send to Chloe Barz in H (cc’ing me for tracking
purposes).

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 |@ BlackBerry: [|e Fax: 202.647.4055
| e-mail: Paul IM@State.Goy | =| Web: www.state.gov//pm/

 

http://ewitter.com/StateDeptPM

 

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004493
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 197 of 918

 

Message

From: Windecker, Melissa A [WindeckerMA@state.gov]

Sent: 11/8/2019 3:58:43 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M [PaulJM@state.gov]; PM-Staffers Mailbox [PM-
StaffersMailbox@state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Hart, Robert L [HartRL@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]; Knawam, Joseph N [KhawamJN @state.gov]

Subject: RE: 1-3 USML AM for $

S specials are following up with H specials on the deadline right now.

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, November 8, 2019 10:58 AM

To: Paul, Joshua M <PaulJM@state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Ce: Windecker, Melissa A <WindeckerMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart, Robert L
<HartRL@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: 1-3 USML AM for S$

Jash-

This needs to be in Everest NLT NOON today. That gives H one hour

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PauUM@state goy>
Sent: Friday, November 8, 2019 10:57 AM

  

Cc: Windecker, Melissa A <WindeckerMA@state goy>; Miller, Michael F <Milerrnif@state gov>; Hart, Robert L
<HartKi @state gov>; Koelling, Richard W <KoellingRWi@ state gov>; Khawam, Joseph N <kKhawamIN@state gov>
Subject: RE: 1-3 USML AM for S

Importance: High

 

    

Just saw this — please hold (or, at least, don’t submit to Everest) while [clear with H A/S,

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <Heidermas) @state.gov>

Sent: Friday, November 8, 2019 10:41 AM

To: PM-Staffers Mailbox <PMé-StaffersMailboxi state gov>

Cc: Windecker, Melissa A <WinceckerMA@state gov>; Miller, Michael F <Milermf state. gov>; Hart, Robert L

<Harthl @ state. gsov>; Koelling, Richard W <KoellingRWGistate. cov>; Khawam, Joseph N <KhawamJN @state.gov>; Paul,

 

       

 

Subject: 1-3 USML AM for S
Importance: High

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

WASHSTATEC004494
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 198 of 918

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004495
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 199 of 918

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 11/8/2019 3:58:40 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; PM-Staffers Mailbox [PM-StaffersMailbox@state.gov]

ce: Windecker, Melissa A [WindeckerMA@state.gov]; Miller, Michael F [Millermf@state.gov]; Hart, Robert L

[HartRL@state.gov]; Koelling, Richard W [KoellingRW @state.gov]; Knawam, Joseph N [KhawamJN @state.gov]
Subject: RE: 1-3 USML AM for S

Understood. I’ve informed them we're submitting it at noon.

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, November 8, 2019 10:58 AM

To: Paul, Joshua M <PaulJM@state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Ce: Windecker, Melissa A <WindeckerMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart, Robert L
<HartRL@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>
Subject: RE: 1-3 USML AM for S

Josh-

This needs to be in Everest NLT NOON today. That gives H one hour

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulIM@ state. gov>

Sent: Friday, November 8, 2019 10:57 AM

To: Heidema, Sarah J <HeidemaS! @state gov>; PM-Staffers Mailbox <P Mi-StalfersMallbox@state.cov>

Cc: Windecker, Melissa A <WindeckerMA@state zov>; Miller, Michael F <Millermf@state.zov>; Hart, Robert L
<HartRlL@state gov>; Koelling, Richard W <KoellingRW@istate.cov>; Khawam, Joseph N <KhawarmJN@
Subject: RE: 1-3 USML AM for S

importance: High

 

   

 

Just saw this ~ please hold (or, at least, dan’t submit to Everest} while | clear with H A/S.

SENSITIVE BUT UNCLASSIFIED
From: Heidema, Sarah J <HeidermaS] @state.gov>
Sent: Friday, November 8, 2019 10:41 AM
To: PM-Staffers Mailbox <P M-StaffersMaillbox@ state gov>
Cc: Windecker, Melissa A <WindeckerMA@state.gov>; Miller, Michael F <Milermf@state.gov>; Hart, Robert L

 

 

seucesvuescervernrervarBWuecinercecenezececsetbarscaren Fo Ne MAE EEN RgSyp BENE BRAN Mh MO Retenlaceteseseentardchenercenerser’Waceceurvecceatnerecehkeveence BU NL UMS MM GAN UN ORM D RA PARE BM ON o hactnerentenrnsvetnescertuensenesdiGentotarsrenerceccasicberceeens

Joshua M <PaulIMG@ state goy>
Subject: 1-3 USML AM for S
Importance: High

 

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

WASHSTATEC004496
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 200 of 918

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004497
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 201 of 918

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 11/8/2019 4:12:20 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]

ce: Windecker, Melissa A [WindeckerMA@state.gov]; Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; Hart, Robert L [HartRL@state.gov]

Subject: FW: 1-3 USML AM for S Clearance

Attachments: Tab 1 - Notification Letters to Congress v7 - G.docx

Importance: High

FYSA ~ H just cleared back... to S Specials...

SENSITIVE BOT UNCLASSIFIED

From: Sanchez, Michael A <SanchezMA4 @state.gov>

Sent: Friday, November 8, 2019 11:12 AM

To: Lederman, Andrew R <LedermanAR @state.gov>; Barz, Chloe O <BarzCO@state.gov>; H_Staffers
<H_Staffers@state.gov>; H_SpecialAssistants <H_SpecialAssistants@state.gov>

Cc: S_SpecialAssistants <S_SpecialAssistants@state.gov>; Paul, Joshua M <PaulM@state.gov>; Darrach, Tamara A
<DarrachTA@state.gov>

Subject: RE: 1-3 USML AM for S Clearance

Drew-
A/S Taylor approves the package with edits to the transmittal letters.
Thanks,

Mike

SENSITIVE BUT UNCLASSIFIED

Sent: Friday, November 8, 2019 11:06 AM

To: Barz, Chloe O <BarzCO@state.gov>; H_Staffers <H_ Staffers state. gov>; H_SpecialAssistants
<H SnecialAssistants@state soy>

Ce: S SpecialAssistants <5 SpecialAssistants @state.sov>

Subject: RE: 1-3 USML AM for S Clearance

 

 

 

Awesome, thanks so much!

Andrew &. Lederman
Special Assistant

Office of the Secretary
U.S. Department of State
202-647-6822

SENSITIVE BOT UNCLASSIFIED

To: Lederman, Andrew R <LedermanAR @state goy>) H_Staffers <H_ Staffers state. goy>; H_SpecialAssistants

<H SmectalAssistants state scy>

 

WASHSTATEC004498
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 202 of 918

Ce: S SpecialAssistants <S_ SpecialAssistants @state.gov>
Subject: Re: 1-3 USML AM for S Clearance

 

She is reviewing it as we speak.

Thanks,
Chloe

Get Crtiook for 105

 

 

 

Ce: S SpecialAssistants <5 SpecialAssistants @state.sov>

 

Subject: 1-3 USML AM for S Clearance
Colleagues,

junderstand A/S Taylor would like to clear this paper. Please expedite this as much as possible as we need this paper
fromm PM NLT 1150.

Thanks.

Drew

Andrew R. Lederman
Special Assistant
Office of the Secretary

U.S, Department of State
202-647-6822

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004499
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 203 of 918

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/8/2019 9:36:57 PM

To: Khawam, Joseph N [KhawamJN @state.gov]
Subject: RE: Weekly Report

thanks

From: Khawam, Joseph N <KhawamJN@state.gov>
Sent: Friday, November 8, 2019 4:10 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Weekly Report

Here’s a blurb on Cats I-lil:

 

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Kovar, Jeffrey D <Kovar/D@state. goy>
Sent: Friday, November 8, 2019 8:23 AM

To: Legal-PM-DL <Legal-PhM-DL @state gov>
Subject: Weekly Report

 

Good morning — please send me your blurbs by 2pm today. Thanks.

28 oR 2B Rk ok

Jeffrey D. Kovar

Assistant Legal Adviser for Political-Military Affairs
U.S. Department of State

2201 C STNW

Washington DC 20520-6805

(0) 202-647-9288

(c) 202-253-0976

WASHSTATEC004500
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 204 of 918

 

Message

From: Nightingale, Robert L [NightingaleRL@state.gov]
Sent: 11/8/2019 9:40:29 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: L/PM Weekly

Thanks.

SENSITIVE BUT UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Friday, November 8, 2019 4:38 PM

To: Nightingale, Robert L <NightingaleRL@state.gov>
Cc: Legal-PM-DL <Legal-PM-DL@state.gov>

Subject: L/PM Weekly

 

7. (SBU) ITAR Categories I — II: OMB completed the interagency review of our reg package. We
understand that DDTC has submitted the action memo to S to approve the 30-day Congressional
Notification package. Congressional Notification therefore may occur as early as next week, but the
timing depends on if and when S approves to action memo.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004501
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 205 of 918

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 11/12/2019 2:43:27 PM

To: Darrach, Tamara A [DarrachTA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Hart, Robert L
[HartRL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: Cats 1-3

Importance: High
Hi all,

Per H’s update that the Biegun testimony has been pushed, we could be looking at doing this (i.e. briefing and CN)
today. Noting various scheduling constraints, and that the H courier run is at 3pm, | wanted to flag that 2pm or 230pm
might be the briefing times — assuming Commerce and DTSA can support, and the Hill is available. If any urgent
objections please flag now before the 10am conf call H, Sarah, and | are doing with the interagency leg folks.

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | @ BlackBerry: & Fax: 202.647.4055
> e-mail: Paul JM@State.Gov | Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

 

Stay connected with Srate.gov:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004502
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 206 of 918

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/12/2019 4:25:51 PM

To: Paul, Joshua M [PaulJM@state.gov]

Subject: email for the Hill

Attachments: Tab 2 - Revised USML Categories |, Il, and Ill - G.docx; Tab 4 - Revised Department of Commerce Companion Control

Text.docx

The new commerce rule language is in in 734.7(c). State control language has not changed since the last notification
Copy Matt Borman and Mike Laychak and me/miller. This is cribbed directly from the notification letter that H will send:

 

Call me if you have any questions.

Thanks!

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004503
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 207 of 918

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/12/2019 4:56:50 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]
Subject: FW: TPs--CATS I-Il

Attachments: 1112 Roll-Out Plan and TPs--CATS I-lll.docx

From: Strike, Andrew P <StrikeAP@state.gov>
Sent: Tuesday, November 12, 2019 11:55 AM
To: Heidema, Sarah J <HeidernaSJ@state.gov>
Subject: TPs--CATS I-Ill

For your use later today...

 

WASHSTATEC004504
 

WASHSTATEC004505
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 209 of 918

 

WASHSTATEC004506
 

WASHSTATEC004507
 

WASHSTATEC004508
 

WASHSTATEC004509
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 213 of 918

 

WASHSTATEC004510
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 214 of 918

 

WASHSTATEC004511
 

WASHSTATEC004512
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 216 of 918

Appointment

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/12/2019 4:57:22 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]
Subject: FW: USML CATS I-lll for HFAC, SFRC, and Senate Banking
Location: Rayburn 2200

Start: 11/12/2019 7:00:00 PM

End: 11/12/2019 8:00:00 PM

Show Time As: Tentative

Recurrence: (none)

From: Darrach, Tamara A <DarrachTA@state.goy>

Sent: Tuesday, November 12, 2019 11:47 AM

To: Darrach, Tamara A; Heidema, Sarah J; Paul, Joshua M

Subject: USML CATS I-Ill for HFAC, SFRC, and Senate Banking

When: Tuesday, November 12, 2019 2:00 PM-3:00 PM (UTC-05:00) Eastern Time (US & Canada).
Where: Rayburn 2200

WASHSTATEC004513
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 217 of 918

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]
Sent: 11/12/2019 4:58:36 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: TPs--CATS I-ilf

Thanks, Sarah.

Tim

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Tuesday, November 12, 2019 11:57 AM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>
Subject: FW: TPs--CATS I-Ill

 

Subject: TPs--CATS I-lil

For your use later today...

 

WASHSTATEC004514
 

WASHSTATEC004515
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 219 of 918

 

WASHSTATEC004516
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 220 of 918

 

WASHSTATEC004517
 

WASHSTATEC004518
 

WASHSTATEC004519
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 223 of 918

 

WASHSTATEC004520
 

WASHSTATEC004521
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 225 of 918

 

WASHSTATEC004522
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 226 of 918

 

Message

From: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Sent: 11/12/2019 5:06:32 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: RE: Senator Menendez Letter to SecState on Hold on CAT I-lli Transfer

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, November 12, 2019 12:05 PM

To: Timothy Mooney <Timothy.Mooney@bis.doc.gov>

Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-III Transfer

 

 

Cc: PM-CPA <PM-CPA@ state, gov>
Subject: FW: Senator Menendez Letter to SecState on Hold on CAT I-lll Transfer

 

We have a hold.

 

Josh

From: Fite, David (Foreign Relations) <David Fite@foreign. senate. gav>
Sent: Friday, February 22, 2019 7:03 PM
To: Paul, Joshua M <PauliM ie zqy>; Darrach, Tamara A <DarrachTA@state.¢

 

ishate,
Ce: Edrrund Rice @mall house gov (edmund rice @mail house. gov) <edmund rice@mall house .gove; Silberman, Zach
<Zach Silberman @mail house gov>; Callahan, Tom (Foreign Relations) <Tom Callahan@fereign senate eov>
Subject: Senator Menendez Letter to SecState on Hold on CAT I-ill Transfer

     

 

FYI. In the mail.

WASHSTATEC004523
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 227 of 918

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/12/2019 5:06:18 PM

To: Timothy Mocney [Timothy.Mooney@bis.doc.gov]; Matthew Borman [Matthew.Borman@bis.doc.gov]; Laychak,

Michael R SES DTSA EO (US) [michael.r.laychak.civ@mail.mil]; Daoussi, Susan G CIV DTSA LD (USA)
[susan.g.daoussi.civ@mail.mil]

Subject: FW: Briefing Read-Ahead

Attachments: RE: Short Notice Request: Availability this afternoon for briefing

FYSA

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulUM@state.gov>

Sent: Tuesday, November 12, 2019 12:05 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>
Cc: Khawam, Joseph N <KhawamJN@state.gov>

Subject: RE: Briefing Read-Ahead

See attached.

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <Heidermasi@state. sov>

Sent: Tuesday, November 12, 2019 12:04 PM

To: Paul, Joshua M <PaullM@ state goy>; Darrach, Tamara A <DarrachTA
Cc: Khawam, Joseph N <KhawarnrJN @state. gov>

Subject: RE: Briefing Read-Ahead

 

Gistate goy>

 

Tamara-

Can you please send Joe and us a copy of what you sent to the Hill? ee THanks

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulIM@ state. gov>
Sent: Tuesday, November 12, 2019 11:39 AM
To: Darrach, Tamara A <DarrachTA@state gov>
Cc: Heidema, Sarah J <HeidemaSi @ state gsov>
Subject: RE: Briefing Read-Ahead

 

Roger.

(+Sarah for info}

SENSITIVE BUT UNCLASSIFIED

 

Subject: RE: Briefing Read-Ahead

WASHSTATEC004524
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 228 of 918

Vilsend it. Let me coordinate with Commerce.

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulM@state goy>
Sent: Tuesday, November 12, 2019 11:37 AM

 

Subject: RE: Briefing Read-Ahead

-or you can send H, either way

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M

Sent: Tuesday, November 12, 2019 11:37 AM
To: Darrach, Tamara A <GarrachTA@state goy>
Subject: Briefing Read-Ahead

Importance: High

 

Hi, please confirm H is OK with PM sending this to the Hill in advance of our briefing, as per previous practice:

 

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004525
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 229 of 918

 

Message

From: Darrach, Tamara A [DarrachTA@state.gov]

Sent: 11/12/2019 4:58:26 PM

To: Steffens, Jessica [jessica.steffens@mail.house.gov]; Fite, David [david_fite@foreign.senate.gov]; Rice, Edmund
[edmund.rice@mail.house.gov]; Hunter, Robert [robert_hunter@foreign.senate.gov]

cc: Huddieston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE@state.gov]: Paul, Joshua M
[PaulM @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing

Attachments: Revised USML Categories | II and Ill - G (002).docx; Revised Department of Commerce Companion Control Text.docx

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 {c}, where, in
order to address concerns raised by some members of Congress and the public regarcing certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tarnara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Email: DarrachTA@state gay

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004526
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 230 of 918

Billing Code: 3510-33-P

DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 732, 734, 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774
[Docket No. 191107-0079]

RIN 0694-AF47

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

Longer Warrant Control under the United States Munitions List (USML)

AGENCY: Bureau of Industry and Security, Department of Commerce.

ACTION: Final rule.

1. The authority citation for 15 CFR part 732 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 ef seg.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

2. Section 732.2 is amended by adding one sentence to the end of the paragraph (b)

introductory text to read as follows:

§ 732.2 Steps regarding scope of the EAR.

% Kk Rk

[PAGE \* MERGEFORMAT ]

WASHSTATEC004527
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 231 of 918

(b)* * * The following also remains subject to the EAR: “software” or “technology” for the
production of a firearm, or firearm frame or receiver, controlled under ECCN 0A501, as

referenced in § 734.7(c)).

* ok oR

PART 734 —- SCOPE OF THE EXPORT ADMINISTRATION REGULATIONS

3. The authority citation for 15 CFR part 734 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seqg.; E.O.
12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR 54079, 3 CFR, 1996
Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014 Comp., p. 223;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

56253 (November 9, 2018).

4. Section 734.7 is amended by:

a. Revising paragraph (a) introductory text; and

b. Adding paragraph (c) to read as follows:

§ 734.7 Published.

(a) Except as set forth in paragraph (b) and (c) of this section, unclassified “technology” or
“software” is “published,” and is thus not “technology” or “software” subject to the EAR, when
it has been made available to the public without restrictions upon its further dissemination such

as through any of the following:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004528
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 232 of 918

% Kk Rk

(c) The following remains subject to the EAR: “software” or “technology” for the production of
a firearm, or firearm frame or receiver, controlled under ECCN 0A501, that is made available by
posting on the internet in an electronic format, such as AMF or G-code, and is ready for insertion
into a computer numerically controlled machine tool, additive manufacturing equipment, or any
other equipment that makes use of the “software” or “technology” to produce the firearm frame

or receiver or complete firearm.

* kk oO

PART 736 —- GENERAL PROHIBITIONS

5. The authority citation for 15 CFR part 736 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seq.; 22
U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR
54079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004
Comp., p. 168; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November
8, 2018, 83 FR 56253 (November 9, 2018); Notice of May 8, 2019, 84 FR 20537 (May 10,

2019).

6. Supplement No. 1 to part 736 is amended by revising paragraph (e)(3) to read as

follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004529
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 233 of 918

SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS

* ok oR

(e) * Ok

(3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “O18” series ECCN (for purposes of the “600 series” ECCNs, or the Ox5zz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for
purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. If the item was not listed elsewhere on the CCL at
the time of such determination (7.e., the item was designated EAR99), the item shall remain
designated as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the
CCL or to the USML, respectively.

* kk oO

PART 740 — LICENSE EXCEPTIONS

7. The authority citation for 15 CFR part 740 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seg.; 22
US.C. 7201 et seg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

8. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004530
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 234 of 918

§ 740.2 Restrictions on all license exceptions.

(a) *% Ok OK

(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0A502
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)(7.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§

740.11(b)(2)(ii)).

(22) The export, reexport, or transfer (in-country) of any item classified under a 0x5zz ECCN
when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, [
HYPERLINK “http://www.ecfr.gov/cgi-bin/text-

idx?SID=5eae22affe2 e367 5b6deaa3fb796eb7a&tpl=/ecfrbrowse/Title3 1/31cfr536_main_02.tpl" \t
"blank" ] or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin
Sanctions Regulations, [ HYPERLINK “http://www.ecfr.gov/cgi-bin/text-
idx?SID=5eae22affe2e3675b6deaa3fb796eb7a&tpl=/ecfrbrowse/Title31/31cfr598_main_02.tpl" \t

"blank" J.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004531
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 235 of 918

\O

. Section 740.9 is amended by:

2

. Adding five sentences at the end of paragraph (a) introductory text;

ox

. Adding one sentence at the end of paragraph (b)(1) introductory text;

Q

. Adding paragraph (b)(5); and

d. Redesignating notes | through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);

The additions read as follows:

§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).

we 8 kK

(a) * * * This paragraph (a) does not authorize any export of a commodity controlled
under ECCNs 0AS01.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. 1 of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration”) and paragraph (a)(6) of this section (Inspection, test,
calibration, and repair’). In addition, this paragraph (a) may not be used to export more than 75
firearms per shipment. In accordance with the requirements in § 758.1(b)(9) and (g)(4) of the
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EEI

filing in AES. In accordance with the exclusions in License Exception TMP under paragraph

[PAGE \* MERGEFORMAT ]

WASHSTATEC004532
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 236 of 918

(b)(5) of this section, the entry clearance requirements in § 758.1(b)(9) do not permit the
temporary import of: firearms controlled in ECCN O0ASO1.a or .b that are shipped from or
manufactured in a Country Group D:5 country,, or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan
(except for any firearm model designation (if assigned) controlled by 0A501 that is specified
under Annex A in Supplement No. 4 to part 740);); or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,

Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph

(b)(S) of this section.

% Kk Rk

(1)* * * No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),
or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502.

% Kk ok Ko

(5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches

controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding

one year, provided that:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004533
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 237 of 918

(i) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, ie., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the

EAR;

(ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OA501 that is specified under Annex A in Supplement No. 4 to part 740; and

(iii) The firearms are not ultimately destined to a U.S. arms embargoed country, /.e.,
destination listed in Country Group D:5 in Supplement No. | to part 740 of the EAR, or to

Russia;

(iv) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This

shipment will be exported in accordance with and under the authority of License cException

TMP (15 CFR 740.9(b)(5))’;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or

testing) to U.S. Customs and Border Protection the relevant invitation or registration

[PAGE \* MERGEFORMAT ]

WASHSTATEC004534
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 238 of 918

documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States.

(v) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(5), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

% Kk Rk

10. Section 740.10 is amended by:

a. Adding one sentence at the end of paragraph (b)(1); and

b. Adding paragraph (b)(4).

The additions read as follows:

§ 740.10 Servicing and replacement of parts and equipment (RPL)

ve ok od 6 Ue

(b ve de

[PAGE \* MERGEFORMAT ]

WASHSTATEC004535
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 239 of 918

(1) * * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for
servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if

the additional requirements in paragraph (b)(4) of this section are also met.

te Ok ok Ro

(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided

that the requirements of paragraphs (b)(2) or (3) of this section are met and:

(1) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OASO1 that is specified under Annex A in Supplement No. 4 to part 740;

(ii) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CER 740.10(b))”:

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

[PAGE \* MERGEFORMAT ]

WASHSTATEC004536
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 240 of 918

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement.

(iit) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)(i11)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

% Kk Rk

11. Section 740.11 is amended by:

a. Adding two sentences at the end of the introductory text;

[PAGE \* MERGEFORMAT ]

WASHSTATEC004537
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 241 of 918

b. Adding Note 2 to paragraph (b)(2); and

c. Redesignating note | to paragraph (c)(1) as note 3 to paragraph (c)(1) and notes 1 and

2 to paragraph (ec) as notes 4 and 5 to paragraph (e).

The additions read as follows:

§ 740.11 Governments, international organizations, international inspections, under the

Chemical Weapons Convention, and the International Space Station (GOV).

* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(1) and (11) of this section. Any item listed in a 0x5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in

paragraphs (b)(2)(i) and (11) solely for U.S. Government official use of this section.
* ok oR

Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons
may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties

performing functions on behalf of military, police, or intelligence entities) of a government in a

Country Group E71 or E:2 country.

% Kk Rk

12. Section 740.14 is amended by revising paragraph (b)(4) introductory text, revising the

heading to paragraph (ce), and by adding paragraphs (e)(3) and (4) to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004538
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 242 of 918

§ 740.14 Baggage (BAG).

we 8 kK

(4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.

For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For
special provisions regarding encryption commodities and software subject to EI controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see

paragraph (h) of this section.

* ok oR

(e) Special provisions for firearms and ammunition.* * *

(3) A United States citizen or a permanent resident alien leaving the United States may

39 66 29 Ce

export under this License Exception firearms, “parts,” “components,” “accessories,” or

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0AS05.a,

subject to the following limitations:

(1) Not more than three firearms and 1,000 rounds of ammunition may be taken on any

one trip.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004539
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 243 of 918

29 co

(ii) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be of a kind and limited to quantities that are reasonable for the activities

described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of

the firearms being exported.

(iii) The commodities must be with the person’s baggage.

(iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

99 66 37 66 33 66

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

39 Oe

not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition

controlled under ECCN 0A505.a exported under this License Exception must be returned to the

United States.

(v) Travelers leaving the United States temporarily are required to declare the firearms,

29 66 29 Ce 29 66

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its

terms.

(4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled
under ECCN 0A505 as he or she brought into the United States under the relevant provisions of

Department of Justice regulations at 27 CFR part 478.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004540
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 244 of 918

% Kk Rk

§ 740.16 [AMENDED]

13. Section 740.16 is amended by:

a. Revising paragraph (a)(2);

b. Revising paragraphs (b)(2)(iv) and (v); and

c. Adding paragraph (b)(2)(vi);

The revisions and addition read as follows:

§ 740.16 Additional permissive reexports (APR).

% Kk ok Ko

(a) * * *

(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or
described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in
civil telecommunications applications), 6A002, 6A003; or commodities classified under a 0x5zz

ECCN; and

te Ok ok Ro

[PAGE \* MERGEFORMAT ]

WASHSTATEC004541
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 245 of 918

(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;

(v) Commodities described in ECCN 6A002; or

(vi) Commodities classified under a 0x5zz ECCN.

te Ok ok Ro

14. Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:

§ 740.20 License Exception Strategic Trade Authorization (STA).

te Ok ok Ro

(ii) License Exception STA may not be used for:

(A) Any item controlled in ECCNs 0ASO1.a, .b, .c, .d, or .c; OA981; 0A982;

0A983; 0AS03; 0E504; 0E982; or

(B) Shotguns with barrel length less than 18 inches controlled in 0A502.

% Kk ok Ko

15. Add Supplement No. 4 to part 740 to read as follows:

SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS

[PAGE \* MERGEFORMAT ]

WASHSTATEC004542
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 246 of 918

(a) Pistols/revolvers.

(1) German Model P08 Pistol = SMCR.

(2) [ZH 34M, .22 Target pistol.

(3) [ZH 35M, .22 caliber Target pistol.

(4) Mauser Model 1896 pistol = SMCR.

(5) MC-57-1 pistol.

(6) MC-1-5 pistol.

(7) Polish Vis Model 35 pistol = SMCR.

(8) Soviet Nagant revolver = SMCR.

(9) TOZ 35, .22 caliber Target pistol.

(10) MTs 440.

(11) MTs 57-1.

(12) MTs 59-1.

(13) MTs 1-5.

(14) TOZ-35M (starter pistol).

(15) Biathlon-7K.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004543
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 247 of 918

(b) Rifles.

(1) BARS-4 Bolt Action carbine.

(2) Biathlon target rifle, .22.

(3) British Enfield rifle = SMCR.

(4) CM2, .22 target rifle (also known as SM2, .22).

(5) German model 98K =SMCR.

(6) German model G41 = SMCR.

(7) German model G43=SMCR.

(8) IZH-94.

(9) LOS-7, bolt action.

(10) MC-7-07.

(11) MC-18-3.

(12) MC-19-07.

(13) MC-105-01.

(14) MC-112-02.

(15) MC-113-02.

(16) MC-115-1.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004544
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 248 of 918

(17) MC-125/127.

(18) MC-126.

(19) MC-128.

(20) Saiga.

(21) Soviet Model 38 carbine=SMCR.

(22) Soviet Model 44 carbine-SMCR.

(23) Soviet Model 91/30 rifle=SMCR.

(24) TOZ 18, .22 bolt action.

(25) TOZ 55.

(26) TOZ 78.

(27) Ural Target, .22Ir.

(28) VEPR rifle.

(29) Winchester Model 1895, Russian Model rifle=SMCR.

(30) Sever — double barrel.

(31) IZH18MH single barrel break action.

(32) MP-251 over/under rifle.

(33) MP-221 double barrel rifle.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004545
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 249 of 918

(34) MP-141K.

(35) MP-161K.

(36) MTs 116-1.

(37) MTs 116M.

(38) MTs 112-02.

(39) MTs 115-1.

(40) MTs 113-02.

(41) MTs 105-01.

(42) MTs 105-05.

(43) MTs 7-17 combination gun.

(44) MTs 7-12-07 rifle/shotgun.

(45) MTs 7-07.

(46) MTs 109-12-07 rifle.

(47) MTs 109-07 rifle.

(48) MTs 106-07 combination.

(49) MTs 19-97.

(50) MTs 19-09.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004546
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 250 of 918

(51) MTs 18-3M.

(52) MTs 125.

(53) MTs 126.

(54) MTs 127.

(55) Berkut-2.

(56) Berkut-2M1.

(57) Berkut-3.

(58) Berkut-2-1.

(59) Berkut-2M2.

(60) Berkut-3-1.

(61) Ots-25.

(62) MTs 20-07.

(63) LOS-7-1.

(64) LOS -7-2.

(65) LOS-9-1.

(66) Sobol (Sable).

(67) Rekord.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004547
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 251 of 918

(68) Bars-4-1.

(69) Saiga.

(70) Saiga-M.

(71) Saiga 308.

(72) Saiga-308-1.

(73) Saiga 308-2.

(74) Saiga-9.

(75) Korshun.

(76) Ural-5-1.

(77) Ural 6-1.

(78) Ural-6-2.

(79) SM-2.

(80) Biatlon-7-3.

(81) Biatlon-7-4.

(82) Rekord-1.

(83) Rekord-2.

(84) Rekord-CISM.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004548
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 252 of 918

(85) Rekord-1-308.

(86) Rekord-2-308.

(87) Rekord-1-308-CISM.

(88) VEPR.

(89) VEPR Super.

(90) VEPR Pioneer.

(91) VEPR Safari.

(92) TOZ 109.

(93) KO 44-1.

(94) TOZ 78-01.

(95) KO 44.

(96) TOZ 99.

(97) TOZ 99-01.

(98) TOZ 55-01 Zubr.

(99) TOZ 55-2 Zubr.

(100) TOZ 120 Zubr.

(101) MTs 111.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004549
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 253 of 918

(102) MTs 109.

(103) TOZ 122.

(104) TOZ 125.

(105) TOZ 28.

(106) TOZ 300.

PART 742 - CONTROL POLICY—CCL BASED CONTROLS

16. The authority citation for part 742 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seqg.; 50 U.S.C. 1701 et seq.; 22
U'S.C. 3201 et seg.; 42 U.S.C. 2139a; 22 U.S.C. 7201 ef seg.; 22 U.S.C. 7210; Sec. 1503, Pub.
L. 108-11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58
FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950;
E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

56253 (November 9, 2018).

17. Section 742.6 is amended by revising the first and sixth sentences of paragraph

(b)(1)(i) and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:

§742.6 Regional stability.

te Ok ok Ro

[PAGE \* MERGEFORMAT ]

WASHSTATEC004550
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 254 of 918

(i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0B501,
0B505, 0D501, 0D505, OE501, OE504, and OE505 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world.* * *™* When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. | to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,
0BS05, 0D501, 0D505, OE501, OE504, and OE505 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,
0BS501, 0B505, ODS501, 0DS505, 0E501, 0E504, and OE505 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual

countries, will be subject to a policy of denial.

ek kok

18. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as

follows:

§ 742.7 Crime control and detection.

(a) * * *

[PAGE \* MERGEFORMAT ]

WASHSTATEC004551
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 255 of 918

(1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. | to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979
0E502, OE505 (“technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 1A984, 1A985, 3A980, 3A981, 3D980, 3E980, 4A003 (for
fingerprint computers only), 4A980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and

9A980.

(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement

No. | to part 738 of the EAR).

(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries

listed in CC Column 3 (Supplement No. | to part 738 of the EAR).

(4) Certain crime control items require a license to all destinations, except Canada. These

items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in

[PAGE \* MERGEFORMAT ]

WASHSTATEC004552
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 256 of 918

each ECCN; a column specific to these controls does not appear in the Country Chart

(Supplement No. | to part 738 of the EAR).

te Ok ok Ro

(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not

listed in CC Column 1 of the Country Chart (Supplement No. | to part 738 of the EAR).

% Kk Rk

19. Section 742.17 is amended by:

a. Revising the first sentence of paragraph (a); and

b. Revising paragraph (f) to read as follows:

§ 742.17 Exports of firearms to OAS member countries.

(a) License requirements. BIS maintains a licensing system for the export of firearms

and related items to all OAS member countries. * * *

(f) tems/Commodities. Ttems requiring a license under this section are ECCNs 0A501
(except 0A501.y), 0A502, 0A504 (except 0A504.f), and OA505 (except 0A505.d). (See

Supplement No. | to part 774 of the EAR).

we 8 kK

[PAGE \* MERGEFORMAT ]

WASHSTATEC004553
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 257 of 918

§ 742.19 [AMENDED]

20. Section 742.19(a)(1) is amended by:
a. Removing “OA986” and adding in its place “OA505.c”; and

b. Removing “OB986” and adding in its place “OB505.c”.

PART 743 —- SPECIAL REPORTING AND NOTIFICATION

21. The authority citation for 15 CFR part 743 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 ef seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014

Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

22. Section 743.4 is amended by:

a. Adding four sentences to the end of paragraph (a);

b. By redesignating Note to paragraph (a) as Note 1 to paragraph (a);

c. Revising paragraph (b);

d. Adding paragraphs (c)(1)(1) and (c)(2)();

e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1)(i1);

e. Revising paragraph (h); and

[PAGE \* MERGEFORMAT ]

WASHSTATEC004554
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 258 of 918

f. Adding paragraph (i) to read as follows:

§ 743.4 Conventional arms reporting.

(a) * * * This section does not require reports when the exporter uses the alternative
submission method described under paragraph (h) of this section. The alternative submission
method under paragraph (h) requires the exporter to submit the information required for
conventional arms reporting in this section as part of the required EEI submission in AES,
pursuant to § 758.1(b)(9). Because of the requirements in § 758.1(g)(4)(ii) for the firearms that
require conventional arms reporting of all conventional arms, the Department of Commerce
believes all conventional arms reporting requirements for firearms will be met by using the
alternative submission method. The Department of Commerce leaves standard method for
submitting reports in place in case any additional items are moved from the USML to the CCL,

that may require conventional arms reporting.
*

Note 1 to paragraph (a): * *

(b) Requirements. You must submit one electronic copy of each report required under the
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see §
762.2(b) of the EAR) for all exports of items specified in paragraph (c) of this section for the

following:

(c) * ek

[PAGE \* MERGEFORMAT ]

WASHSTATEC004555
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 259 of 918

(i) ECCN 0A501.a and b.

* ok oR

(i) ECCN OASO1.a and .b.

te Ok ok Ro

(h) Alternative submission method. This paragraph (h) describes an alternative submission
method for meeting the conventional arms reporting requirements of this section. The alternative
submission method requires the exporter, when filing the required EEI submission in AES,
pursuant to § 758.1(b)(9), to include the six character ECCN classification (7.e., 0A501.a or
0A501.b) as the first text to appear in the Commodity description block. If the exporter properly
includes this information in the EEI filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter
that complies with the requirements in § 758.1(g)(4)(11) does not have to submit separate annual

and semi-annual reports to the Department of Commerce pursuant to this section.

(i) Contacts. General information concerning the Wassenaar Arrangement and reporting
obligations thereof is available from the Office of National Security and Technology Transfer
Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the

[PAGE \* MERGEFORMAT ]

WASHSTATEC004556
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 260 of 918

Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)

482-4145.

PART 744 - CONTROL POLICY: END-USER AND END-USE BASED

23. The authority citation for 15 CFR part 744 is revised to read as follows:

Authority: 50 U.S.C. 4801-4582; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22
U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12058, 43
FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608;
E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13099, 63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR
47799 (September 20, 2018); Notice of November 8, 2018, 83 FR 56253 (November 9, 2018);

Notice of January 16, 2019, 84 FR 127 (January 18, 2019).

§ 744.9 [AMENDED]

24. Section 744.9 is amended by removing “OA987” from paragraphs (a)(1) and (b) and

adding in its place “OA504”.

PART 746 —- EMBARGOES AND OTHER SPECIAL CONTROLS

25. The authority citation for 15 CFR part 746 is revised to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004557
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 261 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; 22
US.C. 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22 U.S.C. 7201 et seq.;
22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614; E.O. 12918, 59 FR
28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O.
13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential Determination 2003-23, 68 FR
26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination 2007-7, 72 FR 1899, 3 CFR,
2006 Comp., p. 325; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of May

8, 2019, 84 FR 20537 (May 10, 2019).

§ 746.3 [AMENDED]
26. Section 746.3 is amended by removing “OA986” from paragraph (b)(2) and adding in

its place “OA505.c”.

§ 746.7 [AMENDED]
27. Section 746.7 is amended in paragraph (a)(1) by:
a. Adding “0A503,” immediately before “OA980”; and

b. Removing “OA985,”.

PART 748 — APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND

DOCUMENTATION

28. The authority citation for 15 CFR part 748 is revised to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004558
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 262 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

29. Section 748.12 is amended by:

a. Revising the heading;

b. Adding introductory text;

c. Revising paragraphs (a) introductory text and (a)(1);

d. Redesignating the note to paragraph (c)(8) as note | to paragraph (c)(8); and

e. Adding paragraph (e).

The revisions and additions read as follows.

§ 748.12 Firearms import certificate or import permit.

License applications for certain firearms and related commodities require support documents in
accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance
with paragraphs (a) through (d) of this section. For other destinations that require a firearms
import or permit, the firearms import certificate or permit is required in accordance with

paragraph (e) of this section.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004559
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 263 of 918

(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This

requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.

(1) Items subject to requirement. Firearms and related commodities are those commodities
controlled for “FC Column 1” reasons under ECCNs 0A501 (except OA501-y), OA502, 0AS04

(except 0A504.f), or 0A505 (except 0A5S05.d).

% Kk ok Ko

(ce) Requirement to obtain an import certificate or permit for other than OAS member states. If
the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.

(3)(i) The number or other identifying information of the import certificate or permit must be

stated on the license application.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004560
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 264 of 918

(ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0AS501 or 0A505 commodities.

Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that

statement is not issued by a government.

30. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

amended by adding paragraph (z) to read as follows:

SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION

REQUIREMENTS

% Kk ok Ko

(z) Exports of firearms and certain shotguns temporarily in the United States.

(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0AS02 that will be temporarily in the United States, e.g., for servicing and repair or for intransit

shipments, you must include the following certification in Block 24:

The firearms in this license application will not be shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

[PAGE \* MERGEFORMAT ]

WASHSTATEC004561
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 265 of 918

Uzbekistan, except for any firearm model controlled by OA501 that is specified under
Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will
comply with the requirements specified in paragraph (z)(2)(i) and (ii) of Supplement No.

2 to part 748.

(2) Requirements. Each approved license for commodities described under paragraph (z) must

comply with the requirements specified in paragraphs (z)(2)(i) and (11) of this supplement.

(i) When the firearms enter the U.S. as a temporary import, the temporary importer or its

agent must:

(A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license

number) (15 CFR 750.7(a) and 758.4);”

(B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

[PAGE \* MERGEFORMAT ]

WASHSTATEC004562
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 266 of 918

(i1) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this

supplement to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (2): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502, including regarding how to provide any data or documentation

required by BIS.
PART 758 —- EXPORT CLEARANCE REQUIREMENTS
31. The authority citation for part 758 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 ef seg.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).
32. Section 758.1 is amended by:
a. Revising paragraphs (b)(7) (8), and adding paragraph (b)(9);
b. Revising paragraph (c)(1);
c. Adding Note 1 to paragraph (c)(1);

c. Adding paragraph (g)(4); and

[PAGE \* MERGEFORMAT ]

WASHSTATEC004563
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 267 of 918

d. Redesignating Note to paragraph (h)(1) as Note 3 to paragraph (h)(1); to read

as follows:
§ 758.1 The Electronic Export Enforcement (EED) filing to the Automated Export System

(AES).

* kk oO

(7) For all items exported under authorization Validated End-User (VEU);

(8) For all exports of tangible items subject to the EAR where parties to the transaction, as
described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement

No. 6 to part 744 of the EAR), regardless of value or destination; or

(9) For all exports, except for exports authorized under License Exception BAG, as set forth in
§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under

ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.

(c) * OK

(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)

of the FTR;

Note 1 to paragraph (c)(1): See the export clearance requirements for exports of

firearms controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18

[PAGE \* MERGEFORMAT ]

WASHSTATEC004564
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 268 of 918

inches controlled under ECCN 0A502, or ammunition controlled under ECCN OAS505,

authorized under License Exception BAG, as set forth in $740.14 of the EAR.

te Ok ok Ro

(gy* * *

(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate

requirements under paragraph (g)(4)(i) and (1) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)(1) is limited to certain
EAR authorizations. Paragraph (g)(4)(ii) applies to all EAR authorizations that require EEI

filing in AES.

(i) Identifving end item firearms by manufacturer, model, caliber, and serial number in the EET
filing in AES. For any export authorized under License Exception TMP or a BIS license
authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EEI filing, you must report the manufacturer, model, caliber, and
serial number of the exported items. The requirements of this paragraph also apply to any other
export authorized under a BIS license that includes a condition or proviso on the license
requiring the submission of this information specified in paragraph (g) of this section when the

FEI is filed in AES.

(ii) [dentifving end item firearms by “items” level classification or other control descriptor in the
EEI filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns

with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other

[PAGE \* MERGEFORMAT ]

WASHSTATEC004565
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 269 of 918

required data for the associated EE] filing, you must include the six character ECCN
classification (i.e., 0A501.a, or 0A501.b), or for shotguns controlled under O0A502 the phrase
“OASO1 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for

conventional arms reporting).

Note 2 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is
not consumed or destroyed in the normal course of authorized temporary use abroad, the
commodity must be disposed of or retained in one of the ways specified in § 740.9(a)(14)(i), (i),
or (iii). For example, if a commodity described in paragraph (g)(4) was destroyed while being
repaired after being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4)
would not be required to be returned. If the entity doing the repair returned a replacement of the
commodity to the exporter from the United States, the import would not require an EAR
authorization. The entity that exported the commodity described in paragraph (g)(4) and the
entity that received the commodity would need to document this as part of their recordkeeping

related to this export and subsequent import to the United States.

* ok oR

33. Add § 758.10 to read as follows:

§ 758.10 Entry clearance requirements for temporary imports.

(a) Scope. This section specifies the temporary import entry clearance requirements for firearms

“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR

[PAGE \* MERGEFORMAT ]

WASHSTATEC004566
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 270 of 918

447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified

in § 758.1 of the EAR.

(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance

requirements specified in paragraph (b) of this section.

(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts

447, 478, 479, and 555).

(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of U.S.
Customs and Border Protection, the temporary importer must comply with the following

procedures:

(1) At the time of entry into the U.S. of the temporary import:

(i) Provide one of the following statements specified in paragraphs (b)(1)(i)(A), (B), or

(C) of this section to U.S. Customs and Border Protection:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004567
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 271 of 918

(A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP

(15 CFR 740.9(b)(5));”

(B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b));” or

(C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number

(provide the license number) (15 CFR 750.7(a) and 758.4);”

(ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value;

(iit) Provide (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States;

(iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

[PAGE \* MERGEFORMAT ]

WASHSTATEC004568
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 272 of 918

Note 1 to paragraph (b)(1): In accordance with the exclusions in License Exception TMP
under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(9) do not permit
the temporary import of: firearms controlled in ECCN OA501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan
(except for any firearm model controlled by proposed OA501 that is specified under Annex A in
Supplement No. 4 to part 740;); or shotguns with a barrel length less than 18 inches controlled
in ECCN 04502 that are shipped from or manufactured in a Country Group D:5 country, or
from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,

because of the exclusions in License Exception TMP under § 740.9(b)(5).

Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under
§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance
requirements in § 758.1(b)(9) do not permit the temporary import of: firearms controlled in
ECCN 0AS01.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan (except for any firearm model
controlled by proposed OA501 that is specified under Annex A in Supplement No. 4 to part 740;);
or Shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped
from or manufactured inin Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §

740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.

(2) At the time of export, in accordance with the U.S. Customs and Border Protection
procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under

§ 758.1(b)(9) of the EAR file the export information with CBP by filing EEI in AES, noting the

[PAGE \* MERGEFORMAT ]

WASHSTATEC004569
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 273 of 918

applicable EAR authorization as the authority for the export, and provide, upon request by CBP,
the entry document number or a copy of the CBP document under which the “item” subject to

the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).

34. Add § 758.11 to read as follows:

§ 758.11 Export clearance requirements for firearms and related items.

(a) Scope. The export clearance requirements of this section apply to all exports of commodities
controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License

Exception BAG, as set forth in §740.14.

(b) Required form. Prior to making any export described in paragraph (a) of this section, the
exporter is required to submit a properly completed Department of Homeland Security, CBP
Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control

Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR

148.1, and as required by this section of the EAR.

(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found

on the following CBP website:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004570
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 274 of 918

https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-

abroad

(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all
exports of firearms controlled under ECCNs 0AS01.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for

Personal Effects Taken Abroad.

(c) Where to find additional information on the CBP Form 4457?
See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-

taking-a-firearm%2C-rifle’2C-gun%2C.

(d) Return of items exported pursuant to this section. The exporter when returning with a
commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as

required by this section of the EAR.

PART 762 - RECORDKEEPING

35. The authority citation for part 762 is revised to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004571
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 275 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

36. Section 762.2 is amended by removing “and,” at the end of paragraph (a)(19),
redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read

as follows:

§ 762.2 Records to be retained.

(a) * *
(11) The serial number, make, model, and caliber for any firearm controlled in ECCN O0A501.a
and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been
exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that

creates or receives such records is a person responsible for retaining this record; and

* ok oR

37. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:

§ 762.3 Records exempt from recordkeeping requirements.

(a) * OK

[PAGE \* MERGEFORMAT ]

WASHSTATEC004572
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 276 of 918

(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A502;

we 8 kK

PART 772 — DEFINITIONS OF TERMS

38. The authority citation for part 772 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

§ 772.1 - [AMENDED]

39. In § 772.1, in the definition of “specially designed,” Note | is amended by removing
“0B986” and adding in its place “OB505.c”; and the definition of “complete breech mechanisms”

is added as set forth below:

§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).

% Kk ok Ko

Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

 

loading firearm, especially of a heavy-caliber weapon.

% Kk ok Ko

[PAGE \* MERGEFORMAT ]

WASHSTATEC004573
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 277 of 918

PART 774 - THE COMMERCE CONTROL LIST

40. The authority citation for 15 CFR part 774 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 10
U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et seg.; 22 U.S.C. 6004; 42
U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 ef seg.; 22 U.S.C. 7210; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

41. In Supplement No. 1 to part 774, Category 0, revise Export Control Classification

Number (ECCN) 0A018 to read as follows:

Supplement No. 1 to Part 774 —- The Commerce Control List

* ok oR

0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).

No items currently are in this ECCN. See ECCN 0AS505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF

PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004574
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 278 of 918

42. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A018

and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:

0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of

Items controlled).

License Requirements

Reason for Control: NS, RS, FC, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

INS applies to entire entry except OAS5O1l.y INS Column 1

 

RS applies to entire entry except OASO1.y RS Column 1

 

IFC applies to entire entry except OASO1l.y =(FC Column 1

 

{UN applies to entire entry See § 746.1 of the EAR for UN controls

 

‘AT applies to entire entry AT Column 1

 

 

 

 

License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN

0A501.y.7 firearms to the People’s Republic of China.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for OASO1.c, .d, and .x.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004575
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 279 of 918

$500 for OASO1.c, .d, .ec, and .x if the ultimate destination is Canada.

GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in this entry.

List of Items Controlled

Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of
greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns
and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502

for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical

sighting devices.

Related Definitions: N/A

Ttems:

a. Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004576
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 280 of 918

Note 1 to paragraph OASO1.a: ‘Combination pistols’ are controlled under ECCN
QASOl.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at

least one smoothbore barrel (generally a shotgun style barrel).

b. Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

greater than .5O inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).

C. The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,

hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”

d. Detachable magazines with a capacity of greater than 16 rounds “specially designed” for

a commodity controlled by paragraph .a or .b of this entry.

Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are

controlled under OAS01.x.

e. Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by

paragraph .a or .b of this entry.

f. through w. [Reserved]

[PAGE \* MERGEFORMAT ]

WASHSTATEC004577
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 281 of 918

xX. “Parts” and “components” that are “specially designed” for a commodity classified under
paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

CCL.

29 ce 99 Ce 37 66

y. Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for

a commodity subject to control in this ECCN or common to a defense article in USML Category

29 66

I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

99 Ce

“accessories,” and “attachments” “specially designed” therefor.

y.l. Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,

triggers, hammers, sears, disconnectors);”

y.2. Scope mounts or accessory rails;

y.3. Iron sights;

y.4. Sling swivels;

y.5. Butt plates or recoil pads;

y.6.  Bayonets; and

y.7. Firearms manufactured from 1890 to 1898 and reproductions thereof.

Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN
OASO! include those “parts” and “components” that are common to firearms described in

ECCN OAS501 and to those firearms “subject to the ITAR.”

[PAGE \* MERGEFORMAT ]

WASHSTATEC004578
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 282 of 918

Note 3 to OA501: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air

rifles are EAR99 commodities.

Note 4 to OAS01: Muzzle loading (black powder) firearms with a caliber less than 20 mm
that were manufactured later than 1937 that are used for hunting or sporting purposes that were

not “specially designed” for military use and are not “subject to the ITAR” nor controlled as

shotguns under ECCN 04502 are EAR99 commodities.

0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger
mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms

designed solely for signal, flare, or saluting use.

License Requirements

Reason for Control: RS, CC, FC,UN, AT, NS

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

NS applies to shotguns with a barrel NS Column 1

length less than 18 inches (45.72 cm)

 

RS applies to shotguns with a barrel RS Column 1

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004579
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 283 of 918

 

length less than 18 inches (45.72 cm)

 

FC applies to entire entry FC Column |

 

CC applies to shotguns with a barrel CC Column |
length less than 24 in. (60.96 cm) and
shotgun “components” controlled by this

entry regardless of end user

 

CC applies to shotguns with a barrel CC Column 2
length greater than or equal to 24 in.

(60.96 cm), regardless of end user

 

CC applies to shotguns with a barrel CC Column 3
length greater than or equal to 24 in.
(60.96 cm) if for sale or resale to police

or law enforcement

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

AT applies to shotguns with a barrel AT Column 1

length less than 18 inches (45.72 cm)

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LYS: $500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes.

$500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes, “complete breech

[PAGE \* MERGEFORMAT ]

WASHSTATEC004580
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 284 of 918

mechanisms” if the ultimate destination is Canada.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

Note 1 to 0A502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.

Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 0A502. Slug guns are also controlled under ECCN

0A502.

0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric
cattle prods, immobilization guns and projectiles; except equipment used exclusively to
treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting

use; and “specially designed” “parts” and “components,” n.e.s.

License Requirements

Reason for Control: CC, UN

[PAGE \* MERGEFORMAT ]

WASHSTATEC004581
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 285 of 918

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

CC applies to entire entry A license is required for ALL destinations, except
Canada, regardless of end use. Accordingly, a
column specific to this control does not appear on
the Commerce Country Chart. (See part 742 of the

EAR for additional information).

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: Law enforcement restraint devices that administer an electric shock are
controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to
enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004582
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 286 of 918

0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and

“components” as follows (see List of Items Controlled).

License Requirements

Reason for Control: FC, RS, CC, UN

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

RS applies to paragraph .i RS Column 1

 

FC applies to paragraphs .a, .b, .c, d, .e,.g, and i (FC Column 1

of this entry

 

CC applies to entire entry iCC Column |

 

JUN applies to entire entry See §746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500 for 0AS04.g.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 pA/Im, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)

Section 744.9 of the EAR imposes a license requirement on certain commodities described in

[PAGE \* MERGEFORMAT ]

WASHSTATEC004583
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 287 of 918

0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.
Related Definitions: N/A
Items:
a. Telescopic sights.
b. Holographic sights.
c. Reflex or “red dot” sights.
d. Reticle sights.
e. Other sighting devices that contain optical elements.
f. Laser aiming devices or laser illuminators ‘““specially designed’’ for use on firearms, and

having an operational wavelength exceeding 400 nm but not exceeding 710 nm.

Note 1 to 0A504.f: 0A504,f does not control laser boresighting devices that must be

placed in the bore or chamber to provide a reference for aligning the firearms sights.

g. Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
-b, .c, .d, .¢, or i.

h. [Reserved]

i. Riflescopes that were not “subject to the EAR” as of INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in

firearms that are “subject to the ITAR.”

[PAGE \* MERGEFORMAT ]

WASHSTATEC004584
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 288 of 918

Note 2 to paragraph i: For purpose of the application of “specially designed” for the

riflescopes controlled under 0A504.i, paragraph (a)(1) of the definition of “specially designed” in

§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”

0A505 Ammunition as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, CC, FC, UN, AT

 

Control(s)

Country Chart (See Supp. No. 1 to part 738)

 

INS applies to 0A505.a and .x

INS Column 1

 

RS applies to 0A5S05.a and .x

RS Column 1

 

CC applies to 0AS05.b

CC Column 1

 

FC applies to entire entry except 0A505.d

FC Column |

 

{UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to 0A505.a, .d, and .x

AT Column |

 

AT applies to 0A505.c

 

A license is required for items controlled by
jparagraph .c of this entry to North Korea for anti-
jterrorism reasons. The Commerce Country Chart
is not designed to determine AT licensing
requirements for this entry. See §742.19 of the

ZAR for additional information.

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004585
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 289 of 918

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for items in 0A505.x, except $3,000 for items in 0A505.x that, immediately
prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (7.e., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through
130))

GBS: N/A

CIV. N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A505.

List of Items Controlled

Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,
artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types
such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.

Related Definitions: N/A

[PAGE \* MERGEFORMAT ]

WASHSTATEC004586
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 290 of 918

Ttems:

a. Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not

enumerated in paragraph .b, .c, or .d of this entry or in USML Category IIL.

b. Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.

C. Shotgun shells (including less than lethal rounds) that do not contain buckshot; and

“specially designed” “parts” and “components” of shotgun shells.

Note 1 to OAS05.c: | Shotgun shells that contain only chemical irritants are controlled

under ECCN 1A984.

d. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in

USML Category IIL.

e. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in this ECCN or a defense article in USML Category II and not elsewhere specified on

the USML, the CCL or paragraph .d of this entry.

Note 2 to 0A505.x: The controls on “parts” and “components” in this entry include
Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as

full metal jacket, lead core, and copper projectiles.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004587
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 291 of 918

Note 3 to OA505.x: The controls on “parts” and “components” in this entry include
those “parts” and “components” that are common to ammunition and ordnance described in

this entry and to those enumerated in USML Category III.

Note 4 to OAS05: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun
shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or

explosive charge. It is typically used to check weapon function and for crew training.

43. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A521

and 0A604, an entry for ECCN 0A602 to read as follows:

0A602 Guns and Armament as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

INS applies to entire entry INS Column 1

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004588
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 292 of 918

 

 

 

RS applies to entire entry RS Column 1
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A602.

List of Items Controlled

Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled

gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VII.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004589
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 293 of 918

Related Definitions: N/A

Items:
a. Guns and armament manufactured between 1890 and 1919.
b. Military flame throwers with an effective range less than 20 meters.

c. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not

elsewhere specified on the USML or the CCL.

Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML

Category VI are controlled under ECCN OA606.x.

Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified

in USML subcategory I(j) are subject to the controls of that paragraph.

Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890

and replicas thereof designed for use with black powder propellants are designated EAR99.

Supplement No. | to Part 774 —- [AMENDED]

[PAGE \* MERGEFORMAT ]

WASHSTATEC004590
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 294 of 918

44. In Supplement No. | to part 774, Category 0, remove ECCNs 0A918, 0A984,

0A985, 0A986, and 0A987.

45. In Supplement No. 1 to part 774, Category 0, revise ECCN 0A988 to read as follows:

0A988 Conventional military steel helmets.

No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that

2

immediately prior to July 1, 2014, were classified under 0A988.

46. In Supplement No. 1 to part 774, Category 0, add, before the entry for ECCN 0B521,

entries for ECCNs 0B501 and 0B505 to read as follows:

0B301 Test, inspection, and production “equipment” and related commodities for the
“development” or “production” of commodities enumerated or otherwise described in

ECCN 0A501 or USML Category I as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004591
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 295 of 918

 

 

 

 

INS applies to entire entry except equipment
NS Column |
for ECCN OASOL.y
RS applies to entire entry except equipment
RS Column 1
for ECCN OASOL.y
JUN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any item in this entry.

List of Items Controlled

[PAGE \* MERGEFORMAT ]

WASHSTATEC004592
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 296 of 918

Related Controls: N/A

Related Definitions: N/A

Items:
a. Small arms chambering machines.
b. Small arms deep hole drilling machines and drills therefor.
C. Small arms rifling machines.
d. Small arms spill boring machines.
e. Production equipment (including dies, fixtures, and other tooling) “specially designed”

for the “production” of the items controlled in 0A501.a through .x. or USML Category I.

0B505 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A505 or USML Category III, except equipment for the hand loading

of cartridges and shotgun shells, as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to paragraphs .a and .x NS Column |
RS applies to paragraphs .a and .x RS Column |

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004593
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 297 of 918

 

 

 

IUN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to paragraphs .a, .d, and .x AT Column 1
AT applies to paragraph .c A license is required for export or reexport of

ithese items to North Korea for anti-terrorism

arcasons.

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0B505.

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items:
a. Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,
alignment mechanisms, and test equipment), not enumerated in USML Category ITI that are
“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or -x or

USML Category III.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004594
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 298 of 918

b. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.

©

Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.

d. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.

e. through w [Reserved]

99 oe

xX. “Parts” and “components” “specially designed” for a commodity subject to control in

paragraph .a of this entry.

47. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0B521

and 0B604, an entry for ECCN 0B602 to read as follows:

0B602 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

[PAGE \* MERGEFORMAT ]

WASHSTATEC004595
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 299 of 918

 

 

 

 

 

Controls) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |

RS applies to entire entry RS Column 1

{UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 0B602.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A

Ttems:

a. The following commodities if “specially designed” for the “development” or

“production” of commodities enumerated in ECCN 0A602.a or USML Category IT:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004596
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 300 of 918

a.l. Gun barrel rifling and broaching machines and tools therefor;

a.2. Gun barrel rifling machines;

a.3. Gun barrel trepanning machines;

a4. Gun boring and turning machines;

a.5. Gun honing machines of 6 feet (183 cm) stroke or more;

a.6. Gun jump screw lathes;

a.7. Gun rifling machines; and

a.8. Barrel straightening presses.

b. Jigs and fixtures and other metal-working implements or accessories of the kinds

exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category II.

c. Other tooling and equipment, “specially designed” for the “production” of items in

ECCN 0A602 or USML Category II.

d. Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category IT.

Supplement No. 1 to Part 774 —- [AMENDED]

48. In Supplement No. | to part 774, Category 0, remove ECCN 0B986.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004597
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 301 of 918

49. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

0DO001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:

0D501 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A501 or OBSO1L.

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

for commodities in ECCN OAS5OL.y or
equipment in ECCN 0B501 for commodities

in ECCN 0AS5O1L.y

Control(s) Country Chart (See Supp. No. I to part 738)
INS applies to entire entry except “software” INS Column 1

for commodities in ECCN OASOL-y or

equipment in ECCN 0B501 for commodities

in ECCN 0AS501.-y

RS applies to entire entry except “software” RS Column |

 

JUN applies to entire entry

 

See § 746.1 of the EAR for UN controls

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004598

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 302 of 918

 

AT applies to entire entry

 

AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D501.

List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category [is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

0DS05 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A505 or OBS05.

WASHSTATEC004599

[PAGE \* MERGEFORMAT ]

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 303 of 918

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s)

Country Chart (See Supp. No. 1 to part 738)

 

NS applies to “software” for commodities in
ECCN 0A505.a and .x and equipment in

IECCN 0B505.a .and .x

NS Column 1

 

RS applies to “software” for commodities in
IECCN 0AS505.a and .x and equipment in

IECCN 0B505S.a and .x

RS Column |

 

JUN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to “software” for commodities in
ECCN 0A505.a, .d, or .x and equipment in

ECCN 0B505.a, .d, or .x

 

AT Column |

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

[PAGE \* MERGEFORMAT ]

WASHSTATEC004600

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 304 of 918

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0DS05.

List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category IIL is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

50. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0D521 and 0D604, an entry for ECCN 0D602 to read as follows:

0D602 “Software” “specially designed” for the “development,” “production,” operation or
maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items

Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

[PAGE \* MERGEFORMAT ]

WASHSTATEC004601
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 305 of 918

 

 

 

 

 

Controls) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |

RS applies to entire entry RS Column 1

{UN applies to entire entry See § 746.1 of the EAR for UN controls

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0D602.

List of Items Controlled

Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category I is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004602
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 306 of 918

Related Definitions: N/A

39 68.

Items: “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.

$1. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.

52. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

OE001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0E505 to read as follows:

0E501 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or

0BS01 as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |
RS applies to entire entry RS Column |

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004603
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 307 of 918

 

IUN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any “technology” in ECCN 0ES501.

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR.”

Related Definitions: N/A

Items:

39 66

a. “Technology” “required” for the “development” or “production” of commodities

controlled by ECCN 0A501 (other than 0A501.y) or OBSO1.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004604
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 308 of 918

39 66

b. “Technology

required” for the operation, installation, maintenance, repair, or overhaul

of commodities controlled by ECCN 0A501 (other than 0A501.y) or OB501.

0E502 “Technology” “required” for the “development” or “production” of commodities

controlled by 0A502.

License Requirements

Reason for Control: CC, UN

 

Controls

Country Chart (See Supp. No. I part 738)

 

CC applies to entire entry

CC Column 1

 

UN applies to entire entry

 

 

See § 746.1(b) of the EAR for UN controls

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

[PAGE \* MERGEFORMAT ]

WASHSTATEC004605

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 309 of 918

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

0ES04 ‘**Technology”’ ‘‘required”’’ for the ‘‘development’’ or ‘‘production’’ of commodities

controlled by 04504 that incorporate a focal plane array or image

intensifier tube.

License Requirements

Reason for Control: RS, UN, AT

 

Controls

Country Chart (See Supp. No. I part 738)

 

RS applies to entire entry

RS Column 1

 

UN applies to entire entry

See § 746.1(b) of the EAR for UN controls

 

AT applies to entire entry

 

 

AT Column 1

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

[PAGE \* MERGEFORMAT ]

WASHSTATEC004606

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 310 of 918

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

/tems: The list of items controlled is contained in the ECCN heading.

0ES05 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, overhaul,

0A505.

License Requirements

Reason for Control: NS, RS, UN, CC,

or refurbishing of commodities controlled by

AT

 

Control(s)

Country Chart (See Supp. No. 1 to part 738)

 

NS applies to “technology” for

39 6¢

development,” “production,” operation,
installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

OBSOS5; and for “software” for that equipment

 

NS Column 1

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004607

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 311 of 918

 

and those commodities in 0DS05

 

IRS applies to entire entry except
“technology” for “development,”
production,” operation, installation,
imaintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
0B505 and for “software” for those

commodities and that equipment in 0D505

RS Column 1

 

UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

CC applies to “technology” for the
development” or “production” of

commodities in 0A505.b

CC Column |

 

AT applies to “technology” for

39 6¢

development,” “production,” operation,
installation, maintenance, repair, overhaul, or

refurbishing commodities in 0ASO5.a, .d, and

oa

 

‘AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

[PAGE \* MERGEFORMAT ]

WASHSTATEC004608

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 312 of 918

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “technology” in OES05.

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category III are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

53. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0ES21 and 0E604, an entry for ECCN 0E602:

0EK602 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items

Controlled).

[PAGE \* MERGEFORMAT ]

WASHSTATEC004609
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 313 of 918

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

Controls) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |
RS applies to entire entry RS Column 1

 

{UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to entire entry

 

AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0E602.

List of Items Controlled

WASHSTATEC004610

[PAGE \* MERGEFORMAT ]

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 314 of 918

Related Controls: Technical data directly related to articles enumerated in USML

Category II are “subject to the ITAR.”

Related Definitions: N/A

29 66. 2) 66.

Items: “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or

0B602, or “software” controlled by ECCN 0D602.

Supplement No. 1 to Part 774 —- [AMENDED]

54. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.

55. In Supplement No. | to part 774, Category 0, revise ECCN 0E982 to read as follows.

0E982 “Technology” exclusively for the “development” or “production” of equipment

controlled by 0A982 or 0A503.

License Requirements

Reason for Control: CC

[PAGE \* MERGEFORMAT ]

WASHSTATEC004611
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 315 of 918

 

Control(s)

 

CC applies to “technology” for items controlled by 0A982 or 0A503. A license is required for
ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this
control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

additional information.)

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

Supplement No. | to Part 774 —- [AMENDED]

56. In Supplement No. | to part 774, Category 0, remove ECCNs 0E984 and 0E987.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004612
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 316 of 918

57. In Supplement No. 1 to part 774, Category 1, revise ECCN 1A984 to read as follows:

1A984 Chemical agents, including tear gas formulation containing 1 percent or less of
orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except
when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;
smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and

“components” “specially designed” therefor, n.e.s.

License Requirements

Reason for Control: CC

 

Controls) Country Chart (See Supp. No. I to part 738)
‘Y

 

 

CC applies to entire entry cc Column |

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A
GBS: N/A

[PAGE \* MERGEFORMAT ]

WASHSTATEC004613
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 317 of 918

CIV: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

58. In Supplement No. | to part 774, Category 2, revise ECCN 2B004 to read as follows:

2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

Controlled, and “specially designed” “components” and “accessories” therefor.

License Requirements

Reason for Control. NS, MT NP, AT

 

 

 

Control{s) Country Chart (See Supp. No. J to part 738)
NS applies to entire entry NS Column 2
MT applies to entire entry MT Column 1

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004614
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 318 of 918

 

INP applies to entire entry, except 2B004.b.3. INP Column 1
and presses with maximum working

ipressures below 69 MPa

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.
(2) See ECCNs 2E001 (‘development’), 2E002 (“production”), and 2E101 (“use”) for
technology for items controlled under this entry. (3) For “specially designed” dies, molds and
tooling, see ECCNs 0B501, 0B602, 0B606, 1B003, 9B004, and 9B009. (4) For additional
controls on dies, molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see

ECCNs 2B117 and 2B999.a.

Related Definitions: N/A

Ttems:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004615
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 319 of 918

a. A controlled thermal environment within the closed cavity and possessing a chamber cavity

with an inside diameter of 406 mm or more; and

b. Having any of the following:

b.1. A maximum working pressure exceeding 207 MPa;

b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or

b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.

Technical Note: The inside chamber dimension is that of the chamber in which both the
working temperature and the working pressure are achieved and does not include fixtures. That
dimension will be the smaller of either the inside diameter of the pressure chamber or the inside
diameter of the insulated furnace chamber, depending on which of the two chambers is located

inside the other.

59. In Supplement No. | to part 774, Category 2, revise ECCN 2B018 to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004616
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 320 of 918

2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .e through .1 of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0BS501 if they are “specially designed” for the “production” of the items controlled in
ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of
the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML

Category IT.

60. In Supplement No. 1 to part 774, Category 2, revise ECCN 2D018 to read as follows:

2D018 “Software” for the “development,” “production,” or “use” of equipment controlled

by 2B018.

No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for

software formerly controlled under this entry.

61. In Supplement No. | to part 774, Category 2, revise ECCN 2E001 to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004617
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 321 of 918

2E001 “Technology” according to the General Technology Note for the “development” of
equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984,

2D991, 2D992, or 2D994).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Controls) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for items NS Column |
controlled by 2A001, 2B001 to 2B009,

2D001 or 2D002

 

MT applies to “technology” for MT Column 1
items controlled by 2B004, 2B009, 2B104,
PB105, 2B109, 2B116, 2B117, 2B119 to

2B122, 2D001, or 2D101 for MT reasons

 

INP applies to “technology” for items INP Column 1
controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,
PB109, 2B116, 2B201, 2B204, 2B206,

2B207, 2B209, 2B225 to 2B233, 2D001,

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004618
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 322 of 918

 

2D002, 2D101, 2D201, or 2D202 for NP

aweasons

 

NP applies to “technology” for items
controlled by 2A290, 2A291, or 2D290 for NP Column 2

INP reasons

 

CB applies to “technology” for equipment
controlled by 2B350 to 2B352, valves

controlled by 2A226 having  the(CB Column 2
characteristics of those controlled by

2B350.g, and software controlled by 2D351

 

AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

[PAGE \* MERGEFORMAT ]

WASHSTATEC004619
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 323 of 918

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “development” of “software” specified in the
License Exception STA paragraph in the License Exception section of ECCN 2D001
or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual machine tools as specified in 2B003 to any of the
destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the

EAR).

List of Items Controlled

Related Controls: See also 2E101, 2E201, and 2E301

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems

into coordinate measurement machines specified by 2B006.a.

62. In Supplement No. | to part 774, Category 2, revise ECCN 2E002 to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004620
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 324 of 918

2E002 “Technology” according to the General Technology Note for the “production” of
equipment controlled by 2A (except 24983, 2A984, 2A991, or 2A994), or 2B (except 2B991,

2B993, 2B996, 2B997, 2B998, or 2B999).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

INS applies to “technology” for equipment (NS Column 1

controlled by 2A001, 2B001 to 2B009

 

MT applies to “technology” for equipment{MT Column 1
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122

for MT reasons

 

INP applies to “technology” for equipment {NP Column 1
controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B104, 2B109,
2B116, 2B201, 2B204, 2B206, 2B207,

2B209, 2B225 to 2B233 for NP reasons

 

INP applies to “technology” for equipment (NP Column 2
controlled by 2A290 or 2A291 for NP

weasons

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004621
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 325 of 918

 

CB applies to “technology” for equipment (CB Column 2
Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the
characteristics of those controlled by

2B350.g

 

AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “production” of equipment as follows: ECCN

2B001 entire entry; or “Numerically controlled” or manual machine tools as specified

[PAGE \* MERGEFORMAT ]

WASHSTATEC004622
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 326 of 918

in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement

No.1 to part 740 of the EAR).

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

63. In Supplement No. | to part 774, Category 7, revise ECCN 7A611 to read as follows:

7A61L1 Military fire control, laser, imaging, and guidance equipment, as follows (see List of

Items Controlled).

License Requirements

Reason for Control: NS, MT, RS, AT, UN

 

Control(s) Country Chart (See Supp. No. I to part 738).

 

NS applies to entire entry except | NS Column 1

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004623
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 327 of 918

 

TA61Ly

 

MT applies to commodities in 7A611.a | MT Column |
that meet or exceed the parameters in

7A103.b or .c

 

RS applies to entire entry except 7A611.y | RS Column 1

 

AT applies to entire entry AT Column |

 

UN applies to entire entry except | See § 746.1(b) of the EAR for UN controls

TA61Ly

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $1500

GBS: N/A

CIV: N/A

Special Conditions for STA

STA; Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 7A611.

List of Items Controlled

Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related

thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,

[PAGE \* MERGEFORMAT ]

WASHSTATEC004624
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 328 of 918

6A003, 6A004, 64005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A 102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate

more than a de minimis amount of U.S. origin “600 series” controlled content.

Related Definitions: N/A

Ttems:

a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially

designed” for a defense article on the USML or for a 600 series item.

b. to w. [RESERVED]

39 Ge

x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,
angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that

are “specially designed” for defense articles controlled by USML Category XII or items

controlled by 7A611, and that are NOT:

1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or

3. Elsewhere specified in ECCN 7A611-y or 3A61 Ly.

39 66 99 6 99 6

y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a

commodity subject to control in this ECCN or a defense article in Category XIU and not
elsewhere specified on the USML or in the CCL, as follows, and “parts,” “components,”

99 Ce

“accessories,” and “attachments” “specially designed” therefor:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004625
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 329 of 918

y.1 [RESERVED]

Dated:

Richard E. Ashooh

Assistant Secretary for Export Administration.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004626
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 330 of 918

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and HI
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.
ook ok ok ok
Category I—Firearms and Related Articles
*(a) Firearms using caseless ammunition.
*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).

Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.
*(d) Fully automatic shotguns regardless of gauge.

*(e) Silencers, mufflers, and sound suppressors.

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004627
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 331 of 918

(f) [Reserved]

(g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(1) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to
items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense

services using the classified technical data. (See § 125.4 of this subchapter

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004628
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 332 of 918

for exemptions.)

(j)-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I; The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the deflagration of propellant;

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.

Category I—Guns and Armament

(a) Guns and armament greater than .50 caliber (12.7 mm), as follows:

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004629
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 333 of 918

*(1) Guns, howitzers, artillery, and cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note | to paragraph (a)(5): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(5): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER}, or later.

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004630
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 334 of 918

Note | to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses

larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004631
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 335 of 918

modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are
controlled on the CCL under ECCN 2B232.

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f}-(1) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004632
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 336 of 918

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(ii) Carriages;

(111) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VII.

(11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004633
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 337 of 918

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components
therefor; or

*(17) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004634
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 338 of 918

(11) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and (j) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and OE602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1)-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category [I—Ammunition and Ordnance

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004635
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 339 of 918

(a) Ammunition, as follows:

*(1) Ammunition that incorporates a projectile controlled in paragraph
(d)(1) or (3) of this category;

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or

stacked projectiles or for guns that fire superposed or stacked projectiles;

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004636
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 340 of 918

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category IT; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note I to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a
commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)
identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

(b) Ammunition/ordnance handling equipment specially designed for the

articles controlled in this category, as follows:

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004637
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 341 of 918

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted uranium;

(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category II, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled

in USML Category H;

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004638
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 342 of 918

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category IT;

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or II;

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;

(13) Terminal seeker assemblies for the ammunition in this category and

specially designed parts and components therefor;

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004639
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 343 of 918

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system
that:

(i) Is classified;

(11) Contains classified software; or

(iii) Is beng developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(e) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
enumerated in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f}{w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004640
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 344 of 918

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note I to Category II; This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category IIT; This category does not control cartridge and shell
casings that, prior to export, have been rendered useless beyond the
possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting, or popping.

Note 3 to Category IIT; Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

[PAGE \* MERGEFORMAT ]

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004641
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 345 of 918

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]
Sent: 11/12/2019 5:07:13 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]
Subject: FW: 1-3 USML AM for S

Attachments: Tab 2 - Revised USML Categories |, Il, and fll - G.docx; Tab 3 - Line-inLine-out Comparison of Current USML Categories
|, Il, and [fl with these USML Categories as Revised V6 - G.docx; Tab 4 - Revised Department of Commerce
Companion Control Text.docx; Tab 5 - Summary of Revisions to USML Categories I II and IIlv6 - G.docx; Tab 6 -
Proposed Controls for Major Defense Equipment in Category Ill -G.docx; Tab 7 - AM to T, Notification to Congress,
20190204 - G.docx; Tab 8 - SOC for Small Group Meeting on Transfer of Categories I-ill, 20190918 - G.pdf; Tab 9 -
SOC for Small Group Meeting on Transfer of Categories I-Ill, 20190927 - G.pdf; Tab O - USML Cat I-III 38(f})- AM to S$
v8 FINAL.docx; Tab 1 - Notification Letters to Congress v7 - G.docx

Importance: High

Hi Robby: Would you by chance be able to pull from Everest the signed AM package for Categories I-III? The latest draft
i have is attached. We were told that S signed it on Friday.

Thanks,
Joe

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Friday, November 8, 2019 10:41 AM

To: PM-Staffers Mailbox <PM-StaffersMailbox@ state.gov>

Cc: Windecker, Melissa A <WindeckerMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Hart, Robert L
<HartRL@state.gov>; Koelling, Richard W <KoellingRW @state.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Paul,
Joshua M <PaulJM@state.gov>

Subject: 1-3 USML AM for S

importance: High

Attached please find the package for S to approve Congressional notification of changes to USML Categories 1-3. Please
let us know if there are any questions.

Have a good weekend-
Sarah

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004642
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 346 of 918

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/12/2019 5:28:00 PM

To: Timothy Mocney [Timothy.Mooney@bis.doc.gov]
Subject: Key Points of Transfer for Final Rule

Attachments: Key Points of Transfer for Final Rule.docx

Good cheat sheet

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004643
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 347 of 918

Key Points of Transfers of Commercial Firearms from State to Commerce

 

Jurisdiction Pursuant to Federal Register Notice International Traffic in Arms

 

Regulations: U.S. Munitions List Categories I, I], and HI GRIN 1400-AE30)

 

Items that remain on the USML

Category I(a): Firearms using caseless ammunition
Category I(b): Automatic firearms to .50 caliber

o A fully automatic firearm or shotgun is any firearm or shotgun which
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a
single function of the trigger

Category I(c): Firearms specially designed to integrate fire control,
automatic tracking, or automatic firing

Category I(d): Automatic shotguns

Category I(e): Silencers

Category I(g): Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for automatic firearms or firearms using caseless
ammunition

Category I(h):

o High-capacity (more than 50 round) magazines and drums, automatic
aiming or stabilization systems, and parts and components specially
designed to convert a semi-automatic firearms into a fully-automatic
weapon or for defense articles described in paragraphs (c) and (e)

Category II(a): Guns, howitzers, artillery, cannons, mortars, recoilless rifles,
grenade launchers and DOD funded developmental guns

Category II(b): Flame throwers with range of over 20 meters

Category IH(d): Kinetic energy weapon systems

Category IH(e): Signature reduction devices for Category IT items

Category IN): Specific critical parts, components, accessories, and
attachments for Category I items

Category II(a): Specific types of ammunition, including ammunition for
fully automatic firearms, tracers, IR tracers, depleted uranium rounds, belted
ammunition, lightweight ammunition, ammunition and projectiles for
Category IT items

WASHSTATEC004644
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 348 of 918

e Category III(b): Belting, lmking, and de-linking equipment and fuze setting
devices
e Category III(d): Specific parts and components for USML ammunition

Items that are proposed for transfer to CCL

e Semi-automatic and non-automatic firearms from Category I(a) and I(a)

o Except firearms using caseless ammunition

e Non-automatic shotguns from Category I(d)

e Parts, components, components, accessories and attachments for these
firearms and shotguns, from Category I(g) and (h) and II()

o Except silencers, high-capacity (more than 50 round) magazines and
drums, automatic aiming or stabilization systems, parts and
components specially designed to convert semi-automatic firearms to
fully-automatic or for defense articles described in Category I(c) or (e)

e Accessories and attachments, and lower-level parts and components, for
automatic firearms from Category Ih)

e Semi-automatic and non-automatic high-caliber firearms from Category
II(a), and parts and components from Category Ij)

e Parts, components, accessories and attachments for guns, howitzers,
artillery, cannons, recoilless rifles, grenade launchers, military flame
throwers and rail guns from Category II(J)

o Except those identified in Category II(e) and (j)

e Ammunition for firearms that transition to the Commerce Control List from
Category II(a), and parts and components from Category HI(d)

o Except specific types of ammunition described in Category III(a)

e Parts, components, accessories and attachments for USML ammunition from
Category I(d)

o Except those identified in Category HI(d)

e Firearms and most parts and components transferred to Commerce
jurisdiction still require a license to all destinations, including Canada

e State will continue to implement brokering controls for all firearms,
regardless of export jurisdiction

WASHSTATEC004645
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 349 of 918

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 11/12/2019 5:42:54 PM

To: Ross, Paula E [RossPE @state.gov]
Subject: 10 copies

Attachments: Revised USML Categories | II and lil - G (002).docx

thanks

Sarah Heidema

Director

Office of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

WASHSTATEC004646
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 350 of 918

 

Message

From: Darrach, Tamara A [DarrachTA@state.gov]

Sent: 11/12/2019 4:58:26 PM

To: Steffens, Jessica [jessica.steffens@mail.house.gov]; Fite, David [david_fite@foreign.senate.gov]; Rice, Edmund
[edmund.rice@mail.house.gov]; Hunter, Robert [robert_hunter@foreign.senate.gov]

cc: Huddieston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE@state.gov]: Paul, Joshua M
[PaulM @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing

Attachments: Revised USML Categories | II and Ill - G (002).docx; Revised Department of Commerce Companion Control Text.docx

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734.7 {c}, where, in
order to address concerns raised by some members of Congress and the public regarcing certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing firearms subject to the EAR when posted on the internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

Tarnara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (202) 647-8763

Email: DarrachTA@state gay

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004647
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 351 of 918

Billing Code: 3510-33-P

DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 732, 734, 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774
[Docket No. 191107-0079]

RIN 0694-AF47

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

Longer Warrant Control under the United States Munitions List (USML)

AGENCY: Bureau of Industry and Security, Department of Commerce.

ACTION: Final rule.

1. The authority citation for 15 CFR part 732 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

2. Section 732.2 is amended by adding one sentence to the end of the paragraph (b)

introductory text to read as follows:

§ 732.2 Steps regarding scope of the EAR.

ORK

[PAGE \* MERGEFORMAT ]

WASHSTATEC004648
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 352 of 918

(b)* * * The following also remains subject to the EAR: “software” or “technology” for the
production of a firearm, or firearm frame or receiver, controlled under ECCN 0A501, as

referenced in § 734.7(c)).

* Ok ok KO

PART 734 —- SCOPE OF THE EXPORT ADMINISTRATION REGULATIONS

3. The authority citation for 15 CFR part 734 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR 54079, 3 CFR, 1996
Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014 Comp., p. 223;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

$6253 (November 9, 2018).

4. Section 734.7 is amended by:

a. Revising paragraph (a) introductory text; and

b. Adding paragraph (c) to read as follows:

§ 734.7 Published.

(a) Except as set forth in paragraph (b) and (c) of this section, unclassified “technology” or
“software” is “published,” and is thus not “technology” or “software” subject to the EAR, when
it has been made available to the public without restrictions upon its further dissemination such

as through any of the following:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004649
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 353 of 918

ORK

(c) The following remains subject to the EAR: “software” or “technology” for the production of
a firearm, or firearm frame or receiver, controlled under ECCN 0A501, that is made available by
posting on the internet in an electronic format, such as AMF or G-code, and is ready for insertion
into a computer numerically controlled machine tool, additive manufacturing equipment, or any
other equipment that makes use of the “software” or “technology” to produce the firearm frame

or receiver or complete firearm.

Ok RO

PART 736 —- GENERAL PROHIBITIONS

5. The authority citation for 15 CFR part 736 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seg.; 22
U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR
54079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004
Comp., p. 168; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November
8, 2018, 83 FR 56253 (November 9, 2018); Notice of May 8, 2019, 84 FR 20537 (May 10,

2019).

6. Supplement No. | to part 736 is amended by revising paragraph (e)(3) to read as

follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004650
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 354 of 918

SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS

* Ok ok KO

(e) * OK

(3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “O18” series ECCN (for purposes of the “600 series” ECCNs, or the Ox5zz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for
purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. If the item was not listed elsewhere on the CCL at
the time of such determination (Ze., the item was designated EAR99), the item shall remain
designated as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the
CCL or to the USML, respectively.

Ok RO

PART 740 — LICENSE EXCEPTIONS

7. The authority citation for 15 CFR part 740 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seg.; 22
US.C. 7201 et seq.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

8. Section 740.2 1s amended by adding paragraphs (a)(21) and (22) to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004651
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 355 of 918

§ 740.2 Restrictions on all license exceptions.

(a) * oO

(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0A502
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)\(7.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§

740.11(b)(2)(ii)).

(22) The export, reexport, or transfer (in-country) of any item classified under a Ox5zz ECCN
when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, [
HYPERLINK “http://www.ecfr.gov/cgi-bin/text-

idx?SID=5eae22affe2 e367 5b6deaa3fb796eb7a&tpl=/ecfrbrowse/Title3 1/31cfr536_main_02.tpl" \t
"blank" ] or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin
Sanctions Regulations, [ HYPERLINK “http://www.ecfr.gov/cgi-bin/text-
idx?SID=5eae22affe2e3675b6deaa3fb796eb7a&tpl=/ecfrbrowse/Title31/31cfr598_main_02.tpl" \t

"blank" J.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004652
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 356 of 918

9. Section 740.9 is amended by:

a. Adding five sentences at the end of paragraph (a) introductory text;

b. Adding one sentence at the end of paragraph (b)(1) introductory text;

c. Adding paragraph (b)(5); and

d. Redesignating notes | through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);

The additions read as follows:

§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).

Oke

(a) * * * This paragraph (a) does not authorize any export of a commodity controlled
under ECCNs 0AS501.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. 1 of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration”) and paragraph (a)(6) of this section (“Inspection, test,
calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75
firearms per shipment. In accordance with the requirements in § 758.1(b)(9) and (g)(4) of the
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EEI

filing in AES. In accordance with the exclusions in License Exception TMP under paragraph

[PAGE \* MERGEFORMAT ]

WASHSTATEC004653
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 357 of 918

(b)(5) of this section, the entry clearance requirements in § 758.1(b)(9) do not permit the
temporary import of: firearms controlled in ECCN 0AS501.a or .b that are shipped from or
manufactured in a Country Group D:5 country,, or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan
(except for any firearm model designation (if assigned) controlled by 0A501 that is specified
under Annex A in Supplement No. 4 to part 740);); or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph

(b)(5) of this section.

ORK

(1) * * * No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),
or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502.

% kk Ko

(5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding

one year, provided that:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004654
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 358 of 918

(i) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, i.e., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the

EAR;

>

(ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OA5Q1 that is specified under Annex A in Supplement No. 4 to part 740; and

(iit) The firearms are not ultimately destined to a U.S. arms embargoed country, /.e.,
destination listed in Country Group D:5 in Supplement No. | to part 740 of the EAR, or to

Russia;

(iv) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License cException

TMP (15 CFR 740.9(b)(5))’;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or

testing) to U.S. Customs and Border Protection the relevant invitation or registration

[PAGE \* MERGEFORMAT ]

WASHSTATEC004655
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 359 of 918

documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States.

(v) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(5), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

ORK

10. Section 740.10 is amended by:

a. Adding one sentence at the end of paragraph (b)(1); and

b. Adding paragraph (b)(4).

The additions read as follows:

§ 740.10 Servicing and replacement of parts and equipment (RPL)

ve ok od 6 Ue

(b ve de

[PAGE \* MERGEFORMAT ]

WASHSTATEC004656
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 360 of 918

(1)* * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel
length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for
servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if

the additional requirements in paragraph (b)(4) of this section are also met.

tw ok ok Roe

(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
O0AS5O1.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided

that the requirements of paragraphs (b)(2) or (3) of this section are met and:

(i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740;

(ii) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CER 740.10(b))”:

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate

import-related documentation (or electronic equivalents) that includes a complete list and

[PAGE \* MERGEFORMAT ]

WASHSTATEC004657
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 361 of 918

description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement.

(iii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)(i1i)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

ORK

11. Section 740.11 is amended by:

a. Adding two sentences at the end of the introductory text;

[PAGE \* MERGEFORMAT ]

WASHSTATEC004658
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 362 of 918

b. Adding Note 2 to paragraph (b)(2); and

c. Redesignating note | to paragraph (c)(1) as note 3 to paragraph (c)(1) and notes 1 and

2 to paragraph (e) as notes 4 and 5 to paragraph (e).

The additions read as follows:

§ 740.11 Governments, international organizations, international inspections, under the

Chemical Weapons Convention, and the International Space Station (GOV).

* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(i) and (ii) of this section. Any item listed in a 0x5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in

paragraphs (b)(2)(1) and (11) solely for U.S. Government official use of this section.
* Ok ok KO

Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons
may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties

performing functions on behalf of military, police, or intelligence entities) of a government in a

Country Group E71 or E:2 country.

ORK

12. Section 740.14 is amended by revising paragraph (b)(4) introductory text, revising the

heading to paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004659
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 363 of 918

§ 740.14 Baggage (BAG).

Oke

(4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.

For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For
special provisions regarding encryption commodities and software subject to El controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see

paragraph (h) of this section.

* Ok ok KO

(e) Special provisions for firearms and ammunition.* * *

(3) A United States citizen or a permanent resident alien leaving the United States may

39 66 29 Ce

export under this License Exception firearms, “parts,” “components,” “accessories,” or

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505.a,

subject to the following limitations:

(i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any

one trip.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004660
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 364 of 918

29 co

(i1) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be of a kind and limited to quantities that are reasonable for the activities

described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of

the firearms being exported.

(i11) The commodities must be with the person’s baggage.

(iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e¢)(4) of this

99 66 37 66 33 66

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

39 Oe

not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0ASO1 and all unused ammunition

controlled under ECCN 0A505.a exported under this License Exception must be returned to the

United States.

(v) Travelers leaving the United States temporarily are required to declare the firearms,

29 66 29 Ce 29 66

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its

terms.

(4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled
under ECCN 0A505 as he or she brought into the United States under the relevant provisions of

Department of Justice regulations at 27 CFR part 478.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004661
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 365 of 918

ORK

§ 740.16 [AMENDED]

13. Section 740.16 is amended by:

a. Revising paragraph (a)(2);

b. Revising paragraphs (b)(2)(iv) and (v); and

c. Adding paragraph (b)(2)(vi);

The revisions and addition read as follows:

§ 740.16 Additional permissive reexports (APR).

% kk Ko

(a) * * *

(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or
described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in
civil telecommunications applications), 6A002, 6A003; or commodities classified under a Ox5zz

ECCN; and

tw ok ok Roe

[PAGE \* MERGEFORMAT ]

WASHSTATEC004662
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 366 of 918

(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;

(v) Commodities described in ECCN 6A002; or

(vi) Commodities classified under a OxS5zz ECCN.

tw ok ok Roe

14. Section 740.20 is amended by revising paragraph (b)(2)(ii) to read as follows:

§ 740.20 License Exception Strategic Trade Authorization (STA).

tw ok ok Roe

(ii) License Exception STA may not be used for:

(A) Any item controlled in ECCNs 0AS501.a, .b, .c, .d, or .e; OA981; 0A982;

0A983; 0A503: 0E504: 0E982; or

(B) Shotguns with barrel length less than 18 inches controlled in 0A502.

% kk Ko

15. Add Supplement No. 4 to part 740 to read as follows:

SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS

[PAGE \* MERGEFORMAT ]

WASHSTATEC004663
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 367 of 918

(a) Pistols/revolvers.

(1) German Model P08 Pistol = SMCR.

(2) IZH 34M, .22 Target pistol.

(3) IZH 35M, .22 caliber Target pistol.

(4) Mauser Model 1896 pistol = SMCR.

(5) MC-57-1 pistol.

(6) MC-1-S pistol.

(7) Polish Vis Model 35 pistol = SMCR.

(8) Soviet Nagant revolver = SMCR.

(9) TOZ 35, .22 caliber Target pistol.

(10) MTs 440.

(11) MTs 57-1.

(12) MTs 59-1.

(13) MTs 1-5.

(14) TOZ-35M (starter pistol).

(15) Biathlon-7K.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004664
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 368 of 918

(b) Rifles.

(1) BARS-4 Bolt Action carbine.

(2) Biathlon target rifle, .22.

(3) British Enfield rifle = SMCR.

(4) CM2, .22 target rifle (also known as SM2, .22).

(5) German model 98K =SMCR.

(6) German model G41 = SMCR.

(7) German model G43=SMCR.

(8) IZH-94.

(9) LOS-7, bolt action.

(10) MC-7-07.

(11) MC-18-3.

(12) MC-19-07.

(13) MC-105-01.

(14) MC-112-02.

(15) MC-113-02.

(16) MC-115-1,

[PAGE \* MERGEFORMAT ]

WASHSTATEC004665
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 369 of 918

(17) MC-125/127.

(18) MC-126.

(19) MC-128.

(20) Saiga.

(21) Soviet Model 38 carbine=SMCR.

(22) Soviet Model 44 carbine-SMCR.

(23) Soviet Model 91/30 rifle=SMCR.

(24) TOZ 18, .22 bolt action.

(25) TOZ 55.

(26) TOZ 78.

(27) Ural Target, .22Ir.

(28) VEPR rifle.

(29) Winchester Model 1895, Russian Model rifle=SMCR.

(30) Sever — double barrel.

(31) IZH18MH single barrel break action.

(32) MP-251 over/under rifle.

(33) MP-221 double barrel rifle.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004666
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 370 of 918

(34) MP-141K.

(35) MP-161K.

(36) MTs 116-1.

(37) MTs 116M.

(38) MTs 112-02.

(39) MTs 115-1.

(40) MTs 113-02.

(41) MTs 105-01.

(42) MTs 105-05.

(43) MTs 7-17 combination gun.

(44) MTs 7-12-07 rifle/shotgun.

(45) MTs 7-07.

(46) MTs 109-12-07 rifle.

(47) MTs 109-07 rifle.

(48) MTs 106-07 combination.

(49) MTs 19-97.

(50) MTs 19-09.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004667
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 371 of 918

(51) MTs 18-3M.

(52) MTs 125.

(53) MTs 126.

(54) MTs 127.

(55) Berkut-2.

(56) Berkut-2M1.

(57) Berkut-3.

(58) Berkut-2-1.

(59) Berkut-2M2.

(60) Berkut-3-1.

(61) Ots-25.

(62) MTs 20-07.

(63) LOS-7-1.

(64) LOS -7-2.

(65) LOS-9-1.

(66) Sobol (Sable).

(67) Rekord.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004668
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 372 of 918

(68) Bars-4-1.

(69) Saiga.

(70) Saiga-M.

(71) Saiga 308.

(72) Saiga-308-1.

(73) Saiga 308-2.

(74) Saiga-9.

(75) Korshun.

(76) Ural-5-1.

(77) Ural 6-1.

(78) Ural-6-2.

(79) SM-2.

(80) Biatlon-7-3.

(81) Biatlon-7-4.

(82) Rekord-1.

(83) Rekord-2.

(84) Rekord-CISM.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004669
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 373 of 918

(85) Rekord-1-308.

(86) Rekord-2-308.

(87) Rekord-1-308-CISM.

(88) VEPR.

(89) VEPR Super.

(90) VEPR Pioneer.

(91) VEPR Safari.

(92) TOZ 109.

(93) KO 44-1.

(94) TOZ 78-01.

(95) KO 44.

(96) TOZ 99.

(97) TOZ 99-01.

(98) TOZ 55-01 Zubr.

(99) TOZ 55-2 Zubr.

(100) TOZ 120 Zubr.

(101) MTs 111.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004670
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 374 of 918

(102) MTs 109.

(103) TOZ 122.

(104) TOZ 125.

(105) TOZ 28.

(106) TOZ 300.

PART 742 - CONTROL POLICY—CCL BASED CONTROLS

16. The authority citation for part 742 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seqg.; 50 U.S.C. 1701 et seq.; 22
U.S.C. 3201 et seg.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seg.; 22 U.S.C. 7210; Sec. 1503, Pub.
L. 108-11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58
FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950;
E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

$6253 (November 9, 2018).

17. Section 742.6 is amended by revising the first and sixth sentences of paragraph

(b)(1)() and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:

§742.6 Regional stability.

tw ok ok Roe

[PAGE \* MERGEFORMAT ]

WASHSTATEC004671
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 375 of 918

(i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0B501,
0B505, 0D501, 0D505, 0E501, 0E504, and 0E505 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world. * * ™* When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. | to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,
0B505, 0D501, 0D505, 0E501, 0E504, and OE505 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,
0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and OE505 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual

countries, will be subject to a policy of denial.

ek kok

18. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as

follows:

§ 742.7 Crime control and detection.

(a) * * *

[PAGE \* MERGEFORMAT ]

WASHSTATEC004672
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 376 of 918

(1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column | in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. | to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979
0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 14984, 1A985, 3A980, 3A981, 3D980, 3E980, 44003 (for
fingerprint computers only), 44980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and

9A980.

(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement

No. 1 to part 738 of the EAR).

(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries

listed in CC Column 3 (Supplement No. | to part 738 of the EAR).

(4) Certain crime control items require a license to all destinations, except Canada. These

items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in

[PAGE \* MERGEFORMAT ]

WASHSTATEC004673
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 377 of 918

each ECCN; a column specific to these controls does not appear in the Country Chart

(Supplement No. | to part 738 of the EAR).

tw ok ok Roe

(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not

listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).

ORK

19. Section 742.17 is amended by:

a. Revising the first sentence of paragraph (a); and

b. Revising paragraph (f) to read as follows:

§ 742.17 Exports of firearms to OAS member countries.

(a) License requirements. BIS maintains a licensing system for the export of firearms

and related items to all OAS member countries. * * *

(f) tems/Commodities. Items requiring a license under this section are ECCNs 0A501
(except OASOL.y), 0A502, 0A504 (except 0A504.f), and OASO5 (except 0A505.d). (See

Supplement No. | to part 774 of the EAR).

Oke

[PAGE \* MERGEFORMAT ]

WASHSTATEC004674
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 378 of 918

§ 742.19 [AMENDED]

20. Section 742.19(a)(1) is amended by:
a. Removing “OA986” and adding in its place “OA505.c”; and

b. Removing “OB986” and adding in its place “OB505.c”.

PART 743 —- SPECIAL REPORTING AND NOTIFICATION

21. The authority citation for 15 CFR part 743 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seqg.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014

Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

22. Section 743.4 is amended by:

a. Adding four sentences to the end of paragraph (a);

b. By redesignating Note to paragraph (a) as Note | to paragraph (a);

c. Revising paragraph (b);

d. Adding paragraphs (c)(1)(i) and (c)(2)(i);

e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1 )(i1);

e. Revising paragraph (h); and

[PAGE \* MERGEFORMAT ]

WASHSTATEC004675
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 379 of 918

f. Adding paragraph (1) to read as follows:

§ 743.4 Conventional arms reporting.

(a) * * * This section does not require reports when the exporter uses the alternative
submission method described under paragraph (h) of this section. The alternative submission
method under paragraph (h) requires the exporter to submit the information required for
conventional arms reporting in this section as part of the required EEI submission in AES,
pursuant to § 758.1(b)(9). Because of the requirements in § 758.1(g)(4)(ii) for the firearms that
require conventional arms reporting of all conventional arms, the Department of Commerce
believes all conventional arms reporting requirements for firearms will be met by using the
alternative submission method. The Department of Commerce leaves standard method for
submitting reports in place in case any additional items are moved from the USML to the CCL,

that may require conventional arms reporting.

ak

Note 1 to paragraph (a): * *

(b) Requirements. You must submit one electronic copy of each report required under the
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see §
762.2(b) of the EAR) for all exports of items specified in paragraph (c) of this section for the

following:

(c) * te

[PAGE \* MERGEFORMAT ]

WASHSTATEC004676
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 380 of 918

(i) ECCN 0ASO1.a and .b.

* Ok ok KO

(i) ECCN OASO1.a and .b.

tw ok ok Roe

(h) Alternative submission method. This paragraph (h) describes an alternative submission
method for meeting the conventional arms reporting requirements of this section. The alternative
submission method requires the exporter, when filing the required EEI submission in AES,
pursuant to § 758.1(b)(9), to include the six character ECCN classification (7.e., 0A501.a or
0A501.b) as the first text to appear in the Commodity description block. Ifthe exporter properly
includes this information in the EEI filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter
that complies with the requirements in § 758.1(g)(4)(1) does not have to submit separate annual

and semi-annual reports to the Department of Commerce pursuant to this section.

(i) Contacts. General information concerning the Wassenaar Arrangement and reporting
obligations thereof is available from the Office of National Security and Technology Transfer
Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the

[PAGE \* MERGEFORMAT ]

WASHSTATEC004677
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 381 of 918

Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)

482-4145.

PART 744 - CONTROL POLICY: END-USER AND END-USE BASED

23. The authority citation for 15 CFR part 744 is revised to read as follows:

Authority: 50 U.S.C. 4801-4582; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22
U.S.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12058, 43
FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608;
E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13099, 63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR
47799 (September 20, 2018); Notice of November 8, 2018, 83 FR 56253 (November 9, 2018);

Notice of January 16, 2019, 84 FR 127 (January 18, 2019).

§ 744.9 [AMENDED]

24. Section 744.9 is amended by removing “OA987” from paragraphs (a)(1) and (b) and

adding in its place “OA504”.

PART 746 —- EMBARGOES AND OTHER SPECIAL CONTROLS

25. The authority citation for 15 CFR part 746 is revised to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004678
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 382 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; 22
U.S.C. 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22 U.S.C. 7201 et seq.;
22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614; E.O. 12918, 59 FR
28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O.
13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential Determination 2003-23, 68 FR
26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination 2007-7, 72 FR 1899, 3 CFR,
2006 Comp., p. 325; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of May

8, 2019, 84 FR 20537 (May 10, 2019).

§ 746.3 [AMENDED]
26. Section 746.3 is amended by removing “OA986” from paragraph (b)(2) and adding in

its place “OA505.c”.

§ 746.7 [AMENDED]
27. Section 746.7 is amended in paragraph (a)(1) by:
a. Adding “0A503,” immediately before “OA980”; and

b. Removing “OA985,”.

PART 748 — APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND

DOCUMENTATION

28. The authority citation for 15 CFR part 748 is revised to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004679
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 383 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

29. Section 748.12 is amended by:

a. Revising the heading;

b. Adding introductory text;

c. Revising paragraphs (a) introductory text and (a)(1);

d. Redesignating the note to paragraph (c)(8) as note | to paragraph (c)(8); and

e. Adding paragraph (e).

The revisions and additions read as follows.

§ 748.12 Firearms import certificate or import permit.

License applications for certain firearms and related commodities require support documents in
accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance
with paragraphs (a) through (d) of this section. For other destinations that require a firearms
import or permit, the firearms import certificate or permit is required in accordance with

paragraph (e) of this section.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004680
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 384 of 918

(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This

requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.

(1) Items subject to requirement. Firearms and related commodities are those commodities
controlled for “FC Column 1” reasons under ECCNs 0A501 (except OASO1.-y), OAS02, OAS04

(except 0A504.f), or OA505 (except 0A505.d).

% kk Ko

(e) Requirement to obtain an import certificate or permit for other than OAS member states. If
the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.

(3)(i) The number or other identifying information of the import certificate or permit must be

stated on the license application.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004681
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 385 of 918

(ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0A501 or 0A505 commodities.

Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that

statement is not issued by a government.

30. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

amended by adding paragraph (z) to read as follows:

SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION

REQUIREMENTS

% kk Ko

(z) Exports of firearms and certain shotguns temporarily in the United States.

(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0AS501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit

shipments, you must include the following certification in Block 24:

The firearms in this license application will not be shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

[PAGE \* MERGEFORMAT ]

WASHSTATEC004682
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 386 of 918

Uzbekistan, except for any firearm model controlled by 0A501 that is specified under
Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will
comply with the requirements specified in paragraph (z)(2)(1) and (i1) of Supplement No.

2 to part 748.

(2) Requirements. Each approved license for commodities described under paragraph (z) must

comply with the requirements specified in paragraphs (z)(2)(i) and (11) of this supplement.

(i) When the firearms enter the U.S. as a temporary import, the temporary importer or its

agent must:

(A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license

number) (15 CFR 750.7(a) and 758.4);”

(B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provide Gf temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

[PAGE \* MERGEFORMAT ]

WASHSTATEC004683
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 387 of 918

(i1) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)(1)(B) of this

supplement to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (2): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502, including regarding how to provide any data or documentation

required by BIS.
PART 758 —- EXPORT CLEARANCE REQUIREMENTS
31. The authority citation for part 758 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).
32. Section 758.1 is amended by:
a. Revising paragraphs (b)(7) (8), and adding paragraph (b)(9);
b. Revising paragraph (c)(1);
c. Adding Note | to paragraph (c)(1);
c. Adding paragraph (g)(4); and

[PAGE \* MERGEFORMAT ]

WASHSTATEC004684
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 388 of 918

d. Redesignating Note to paragraph (h)(1) as Note 3 to paragraph (h)(1); to read

as follows:
§ 758.1 The Electronic Export Enforcement (EED) filing to the Automated Export System

(AES).

Ok RO

(7) For all items exported under authorization Validated End-User (VEU);

(8) For all exports of tangible items subject to the EAR where parties to the transaction, as
described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement

No. 6 to part 744 of the EAR), regardless of value or destination; or

(9) For all exports, except for exports authorized under License Exception BAG, as set forth in
$740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under

ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.

(c) * OK

(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)

of the FTR;

Note 1 to paragraph (c)(1): See the export clearance requirements for exports of

firearms controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18

[PAGE \* MERGEFORMAT ]

WASHSTATEC004685
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 389 of 918

inches controlled under ECCN 0A502, or ammunition controlled under ECCN OAS505,

authorized under License Exception BAG, as set forth in $740.14 of the EAR.

tw ok ok Roe

(g)* * *

(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate

requirements under paragraph (g)(4)(i) and (it) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)(i) is limited to certain
EAR authorizations. Paragraph (g)(4)(ii) applies to all EAR authorizations that require EEI

filing in AES.

(i) ldentifving end item firearms by manufacturer, model, caliber, and serial number in the EET
filing in AES. For any export authorized under License Exception TMP or a BIS license
authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EE] filing, you must report the manufacturer, model, caliber, and
serial number of the exported items. The requirements of this paragraph also apply to any other
export authorized under a BIS license that includes a condition or proviso on the license
requiring the submission of this information specified in paragraph (g) of this section when the

EEl is filed in AES.

(ii) [dentifving end item firearms by “items” level classification or other control descriptor in the
EEI filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns

with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other

[PAGE \* MERGEFORMAT ]

WASHSTATEC004686
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 390 of 918

required data for the associated EEI filing, you must include the six character ECCN
classification (i.e., 0A501.a, or 0AS01.b), or for shotguns controlled under 0A502 the phrase
“OA501 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for

conventional arms reporting).

Note 2 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is
not consumed or destroyed in the normal course of authorized temporary use abroad, the
commodity must be disposed of or retained in one of the ways specified in § 740.9(a)(14)(i), (i),
or (iii). For example, if a commodity described in paragraph (g)(4) was destroyed while being
repaired after being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4)
would not be required to be returned. If the entity doing the repair returned a replacement of the
commodity to the exporter from the United States, the import would not require an EAR
authorization. The entity that exported the commodity described in paragraph (g)(4) and the
entity that received the commodity would need to document this as part of their recordkeeping

related to this export and subsequent import to the United States.

* Ok ok KO

33. Add § 758.10 to read as follows:

§ 758.10 Entry clearance requirements for temporary imports.

(a) Scope. This section specifies the temporary import entry clearance requirements for firearms

“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR

[PAGE \* MERGEFORMAT ]

WASHSTATEC004687
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 391 of 918

447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified

in § 758.1 of the EAR.

(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance

requirements specified in paragraph (b) of this section.

(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts

447, 478, 479, and 555).

(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of U.S.
Customs and Border Protection, the temporary importer must comply with the following

procedures:

(1) At the time of entry into the U.S. of the temporary import:

(i) Provide one of the following statements specified in paragraphs (b)(1)(i)(A), (B), or

(C) of this section to U.S. Customs and Border Protection:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004688
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 392 of 918

(A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP

(15 CFR 740.9(b)(5));”

(B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b));” or

(C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number

(provide the license number) (15 CFR 750.7(a) and 758.4);”

(ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value;

(iii) Provide (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States;

(iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

[PAGE \* MERGEFORMAT ]

WASHSTATEC004689
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 393 of 918

Note 1 to paragraph (b)(1): In accordance with the exclusions in License Exception TMP
under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(9) do not permit
the temporary import of: firearms controlled in ECCN OA501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan
(except for any firearm model controlled by proposed OA501 that is specified under Annex A in
Supplement No. 4 to part 740;); or shotguns with a barrel length less than 18 inches controlled
in ECCN 04502 that are shipped from or manufactured in a Country Group D:5 country, or
from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,

because of the exclusions in License Exception TMP under § 740.9(b)(5).

Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under
§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance
requirements in § 758.1(b)(9) do not permit the temporary import of: firearms controlled in
ECCN 0AS01.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan (except for any firearm model
controlled by proposed OA501 that is specified under Annex A in Supplement No. 4 to part 740:);
or Shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped
from or manufactured inin Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §

740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.

(2) At the time of export, in accordance with the U.S. Customs and Border Protection
procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under

§ 758.1(b)(9) of the EAR file the export information with CBP by filing EEI in AES, noting the

[PAGE \* MERGEFORMAT ]

WASHSTATEC004690
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 394 of 918

applicable EAR authorization as the authority for the export, and provide, upon request by CBP,
the entry document number or a copy of the CBP document under which the “item” subject to

the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).

34. Add § 758.11 to read as follows:

§ 758.11 Export clearance requirements for firearms and related items.

(a) Scope. The export clearance requirements of this section apply to all exports of commodities
controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License

Exception BAG, as set forth in $740.14.

(b) Required form. Prior to making any export described in paragraph (a) of this section, the
exporter is required to submit a properly completed Department of Homeland Security, CBP
Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control

Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR

148.1, and as required by this section of the EAR.

(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found

on the following CBP website:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004691
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 395 of 918

https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-

abroad

(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all
exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for

Personal Effects Taken Abroad.

(c) Where to find additional information on the CBP Form 4457?
See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-

taking-a-firearm%o2C-rifle’o2C-gun%2C.

(d) Return of items exported pursuant to this section. The exporter when returning with a
commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as

required by this section of the EAR.

PART 762 - RECORDKEEPING

35. The authority citation for part 762 is revised to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004692
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 396 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

36. Section 762.2 is amended by removing “and,” at the end of paragraph (a)(19),
redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read

as follows:

§ 762.2 Records to be retained.

(a) * *
(11) The serial number, make, model, and caliber for any firearm controlled in ECCN OAS5O1.a
and for shotguns with barrel length less than 18 inches controlled in 0A502 that have been
exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that

creates or receives such records is a person responsible for retaining this record; and

* Ok ok KO

37. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:

§ 762.3 Records exempt from recordkeeping requirements.

(a) * OK

[PAGE \* MERGEFORMAT ]

WASHSTATEC004693
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 397 of 918

(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled in ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A5S02;

Oke

PART 772 — DEFINITIONS OF TERMS

38. The authority citation for part 772 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

§ 772.1 - [AMENDED]

39. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing
“0B986” and adding in its place “OB505.c”; and the definition of “complete breech mechanisms”

is added as set forth below:

§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).

% kk Ko

Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

 

loading firearm, especially of a heavy-caliber weapon.

% kk Ko

[PAGE \* MERGEFORMAT ]

WASHSTATEC004694
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 398 of 918

PART 774 - THE COMMERCE CONTROL LIST

40. The authority citation for 15 CFR part 774 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 10
U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et seqg.; 22 U.S.C. 6004; 42
U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seg.; 22 U.S.C. 7210; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

41. In Supplement No. 1 to part 774, Category 0, revise Export Control Classification

Number (ECCN) 0A018 to read as follows:

Supplement No. 1 to Part 774 —- The Commerce Control List

* Ok ok KO

0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).

No items currently are in this ECCN. See ECCN 0A505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF

PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004695
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 399 of 918

42. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A018

and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:

0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of

Items controlled).

License Requirements

Reason for Control: NS, RS, FC, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

INS applies to entire entry except OASOl.y INS Column 1

 

RS applies to entire entry except OASO1.y RS Column |

 

IFC applies to entire entry except OASOl.y = (FC Column 1

 

{UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN

0A501.y.7 firearms to the People’s Republic of China.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for OASOl1.c, .d, and .x.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004696
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 400 of 918

$500 for OASO1.c, .d, .e, and .x if the ultimate destination is Canada.

GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in this entry.

List of Items Controlled

Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of
greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns
and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502
for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical

sighting devices.

Related Definitions: N/A

Ttems:

a. Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004697
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 401 of 918

Note 1 to paragraph OASO1.a: ‘Combination pistols’ are controlled under ECCN
QASOl.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at

least one smoothbore barrel (generally a shotgun style barrel).

b. Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

greater than .5O inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).

C. The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,

hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”

d. Detachable magazines with a capacity of greater than 16 rounds “specially designed” for

a commodity controlled by paragraph .a or .b of this entry.

Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are

controlled under OAS01.x.

e. Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by

paragraph .a or .b of this entry.

f. through w. [Reserved]

[PAGE \* MERGEFORMAT ]

WASHSTATEC004698
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 402 of 918

xX. “Parts” and “components” that are “specially designed” for a commodity classified under
paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

CCL.

29 ce 99 Ce 37 66

y. Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for

a commodity subject to control in this ECCN or common to a defense article in USML Category

29 66

I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

99 Ce

“accessories,” and “attachments” “specially designed” therefor.

y.l. Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,

triggers, hammers, sears, disconnectors);”

y.2. Scope mounts or accessory rails;

y.3. Iron sights;

y.4. Sling swivels;

y.5. Butt plates or recoil pads;

y.6.  Bayonets; and

y.7. Firearms manufactured from 1890 to 1898 and reproductions thereof.

Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN
OASO! include those “parts” and “components” that are common to firearms described in

ECCN OAS501 and to those firearms “subject to the ITAR.”

[PAGE \* MERGEFORMAT ]

WASHSTATEC004699
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 403 of 918

Note 3 to OA501: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air

rifles are EAR99 commodities.

Note 4 to OAS01: Muzzle loading (black powder) firearms with a caliber less than 20 mm
that were manufactured later than 1937 that are used for hunting or sporting purposes that were

not “specially designed” for military use and are not “subject to the ITAR” nor controlled as

shotguns under ECCN 04502 are EAR99 commodities.

0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger
mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms

designed solely for signal, flare, or saluting use.

License Requirements

Reason for Control: RS, CC, FC,UN, AT, NS

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

NS applies to shotguns with a barrel NS Column 1

length less than 18 inches (45.72 cm)

 

RS applies to shotguns with a barrel RS Column 1

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004700
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 404 of 918

 

length less than 18 inches (45.72 cm)

 

FC applies to entire entry FC Column |

 

CC applies to shotguns with a barrel CC Column |
length less than 24 in. (60.96 cm) and
shotgun “components” controlled by this

entry regardless of end user

 

CC applies to shotguns with a barrel CC Column 2
length greater than or equal to 24 in.

(60.96 cm), regardless of end user

 

CC applies to shotguns with a barrel CC Column 3
length greater than or equal to 24 in.
(60.96 cm) if for sale or resale to police

or law enforcement

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

AT applies to shotguns with a barrel AT Column 1

length less than 18 inches (45.72 cm)

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LYS: $500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes.

$500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes, “complete breech

[PAGE \* MERGEFORMAT ]

WASHSTATEC004701
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 405 of 918

mechanisms” if the ultimate destination is Canada.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

Note 1 to 0A502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.

Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 0A502. Slug guns are also controlled under ECCN

0A502.

0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric
cattle prods, immobilization guns and projectiles; except equipment used exclusively to
treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting

use; and “specially designed” “parts” and “components,” n.e.s.

License Requirements

Reason for Control: CC, UN

[PAGE \* MERGEFORMAT ]

WASHSTATEC004702
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 406 of 918

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

CC applies to entire entry A license is required for ALL destinations, except
Canada, regardless of end use. Accordingly, a
column specific to this control does not appear on
the Commerce Country Chart. (See part 742 of the

EAR for additional information).

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: Law enforcement restraint devices that administer an electric shock are
controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to
enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004703
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 407 of 918

0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and

“components” as follows (see List of Items Controlled).

License Requirements

Reason for Control: FC, RS, CC, UN

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

RS applies to paragraph .i RS Column 1

 

FC applies to paragraphs .a, .b, .c, d, .e,.g, and i (FC Column 1

of this entry

 

CC applies to entire entry iCC Column |

 

JUN applies to entire entry See §746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500 for 0AS04.g.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 pA/Im, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)

Section 744.9 of the EAR imposes a license requirement on certain commodities described in

[PAGE \* MERGEFORMAT ]

WASHSTATEC004704
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 408 of 918

0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.
Related Definitions: N/A
Items:
a. Telescopic sights.
b. Holographic sights.
c. Reflex or “red dot” sights.
d. Reticle sights.
e. Other sighting devices that contain optical elements.
f. Laser aiming devices or laser illuminators ‘““specially designed’’ for use on firearms, and

having an operational wavelength exceeding 400 nm but not exceeding 710 nm.

Note 1 to 0A504.f: 0A504,f does not control laser boresighting devices that must be

placed in the bore or chamber to provide a reference for aligning the firearms sights.

g. Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
-b, .c, .d, .¢, or i.

h. [Reserved]

i. Riflescopes that were not “subject to the EAR” as of INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in

firearms that are “subject to the ITAR.”

[PAGE \* MERGEFORMAT ]

WASHSTATEC004705
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 409 of 918

Note 2 to paragraph i: For purpose of the application of “specially designed” for the

riflescopes controlled under 0A504.i, paragraph (a)(1) of the definition of “specially designed” in

§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”

0A505 Ammunition as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, CC, FC, UN, AT

 

Control(s)

Country Chart (See Supp. No. 1 to part 738)

 

INS applies to 0A505.a and .x

INS Column 1

 

RS applies to 0A5S05.a and .x

RS Column 1

 

CC applies to 0AS05.b

CC Column 1

 

FC applies to entire entry except 0A505.d

FC Column |

 

{UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to 0A505.a, .d, and .x

AT Column |

 

AT applies to 0A505.c

 

A license is required for items controlled by
jparagraph .c of this entry to North Korea for anti-
jterrorism reasons. The Commerce Country Chart
is not designed to determine AT licensing
requirements for this entry. See §742.19 of the

ZAR for additional information.

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004706
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 410 of 918

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for items in 0A505.x, except $3,000 for items in 0A505.x that, immediately
prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (7.e., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through
130))

GBS: N/A

CIV. N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A505.

List of Items Controlled

Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,
artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types
such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.

Related Definitions: N/A

[PAGE \* MERGEFORMAT ]

WASHSTATEC004707
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 411 of 918

Ttems:

a. Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not

enumerated in paragraph .b, .c, or .d of this entry or in USML Category IIL.

b. Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.

C. Shotgun shells (including less than lethal rounds) that do not contain buckshot; and

“specially designed” “parts” and “components” of shotgun shells.

Note 1 to OAS05.c: | Shotgun shells that contain only chemical irritants are controlled

under ECCN 1A984.

d. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in

USML Category IIL.

e. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in this ECCN or a defense article in USML Category II and not elsewhere specified on

the USML, the CCL or paragraph .d of this entry.

Note 2 to 0A505.x: The controls on “parts” and “components” in this entry include
Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as

full metal jacket, lead core, and copper projectiles.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004708
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 412 of 918

Note 3 to OA505.x: The controls on “parts” and “components” in this entry include
those “parts” and “components” that are common to ammunition and ordnance described in

this entry and to those enumerated in USML Category III.

Note 4 to OAS05: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun
shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or

explosive charge. It is typically used to check weapon function and for crew training.

43. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A521

and 0A604, an entry for ECCN 0A602 to read as follows:

0A602 Guns and Armament as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

INS applies to entire entry INS Column 1

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004709
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 413 of 918

 

 

 

RS applies to entire entry RS Column 1
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A602.

List of Items Controlled

Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled

gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VII.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004710
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 414 of 918

Related Definitions: N/A

Items:
a. Guns and armament manufactured between 1890 and 1919.
b. Military flame throwers with an effective range less than 20 meters.

c. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not

elsewhere specified on the USML or the CCL.

Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML

Category VI are controlled under ECCN OA606.x.

Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified

in USML subcategory I(j) are subject to the controls of that paragraph.

Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890

and replicas thereof designed for use with black powder propellants are designated EAR99.

Supplement No. | to Part 774 —- [AMENDED]

[PAGE \* MERGEFORMAT ]

WASHSTATEC004711
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 415 of 918

44. In Supplement No. | to part 774, Category 0, remove ECCNs 0A918, 0A984,

0A985, 0A986, and 0A987.

45. In Supplement No. 1 to part 774, Category 0, revise ECCN 0A988 to read as follows:

0A988 Conventional military steel helmets.

No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that

2

immediately prior to July 1, 2014, were classified under 0A988.

46. In Supplement No. 1 to part 774, Category 0, add, before the entry for ECCN 0B521,

entries for ECCNs 0B501 and 0B505 to read as follows:

0B301 Test, inspection, and production “equipment” and related commodities for the
“development” or “production” of commodities enumerated or otherwise described in

ECCN 0A501 or USML Category I as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004712
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 416 of 918

 

 

 

 

INS applies to entire entry except equipment
NS Column |
for ECCN OASOL.y
RS applies to entire entry except equipment
RS Column 1
for ECCN OASOL.y
JUN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any item in this entry.

List of Items Controlled

[PAGE \* MERGEFORMAT ]

WASHSTATEC004713
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 417 of 918

Related Controls: N/A

Related Definitions: N/A

Items:
a. Small arms chambering machines.
b. Small arms deep hole drilling machines and drills therefor.
C. Small arms rifling machines.
d. Small arms spill boring machines.
e. Production equipment (including dies, fixtures, and other tooling) “specially designed”

for the “production” of the items controlled in 0A501.a through .x. or USML Category I.

0B505 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 0A505 or USML Category III, except equipment for the hand loading

of cartridges and shotgun shells, as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to paragraphs .a and .x NS Column |
RS applies to paragraphs .a and .x RS Column |

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004714
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 418 of 918

 

 

 

IUN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to paragraphs .a, .d, and .x AT Column 1
AT applies to paragraph .c A license is required for export or reexport of

ithese items to North Korea for anti-terrorism

arcasons.

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0B505.

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items:
a. Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,
alignment mechanisms, and test equipment), not enumerated in USML Category ITI that are
“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or -x or

USML Category III.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004715
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 419 of 918

b. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.

©

Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.

d. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.

e. through w [Reserved]

99 oe

xX. “Parts” and “components” “specially designed” for a commodity subject to control in

paragraph .a of this entry.

47. In Supplement No. 1 to part 774, Category 0, add, between entries for ECCNs 0B521

and 0B604, an entry for ECCN 0B602 to read as follows:

0B602 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

[PAGE \* MERGEFORMAT ]

WASHSTATEC004716
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 420 of 918

 

 

 

 

 

Controls) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |

RS applies to entire entry RS Column 1

{UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 0B602.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A

Ttems:

a. The following commodities if “specially designed” for the “development” or

“production” of commodities enumerated in ECCN 0A602.a or USML Category IT:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004717
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 421 of 918

a.l. Gun barrel rifling and broaching machines and tools therefor;

a.2. Gun barrel rifling machines;

a.3. Gun barrel trepanning machines;

a4. Gun boring and turning machines;

a.5. Gun honing machines of 6 feet (183 cm) stroke or more;

a.6. Gun jump screw lathes;

a.7. Gun rifling machines; and

a.8. Barrel straightening presses.

b. Jigs and fixtures and other metal-working implements or accessories of the kinds

exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category II.

c. Other tooling and equipment, “specially designed” for the “production” of items in

ECCN 0A602 or USML Category II.

d. Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category IT.

Supplement No. 1 to Part 774 —- [AMENDED]

48. In Supplement No. | to part 774, Category 0, remove ECCN 0B986.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004718
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 422 of 918

49. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

0DO001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:

0D501 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A501 or OBSO1L.

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

for commodities in ECCN OAS5OL.y or
equipment in ECCN 0B501 for commodities

in ECCN 0AS5O1L.y

Control(s) Country Chart (See Supp. No. I to part 738)
INS applies to entire entry except “software” INS Column 1

for commodities in ECCN OASOL-y or

equipment in ECCN 0B501 for commodities

in ECCN 0AS501.-y

RS applies to entire entry except “software” RS Column |

 

JUN applies to entire entry

 

See § 746.1 of the EAR for UN controls

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004719

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 423 of 918

 

AT applies to entire entry

 

AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D501.

List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category [is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

0DS05 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A505 or OBS05.

WASHSTATEC004720

[PAGE \* MERGEFORMAT ]

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 424 of 918

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s)

Country Chart (See Supp. No. 1 to part 738)

 

NS applies to “software” for commodities in
ECCN 0A505.a and .x and equipment in

IECCN 0B505.a .and .x

NS Column 1

 

RS applies to “software” for commodities in
IECCN 0AS505.a and .x and equipment in

IECCN 0B505S.a and .x

RS Column |

 

JUN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to “software” for commodities in
ECCN 0A505.a, .d, or .x and equipment in

ECCN 0B505.a, .d, or .x

 

AT Column |

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

[PAGE \* MERGEFORMAT ]

WASHSTATEC004721

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 425 of 918

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0DS05.

List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category IIL is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

50. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0D521 and 0D604, an entry for ECCN 0D602 to read as follows:

0D602 “Software” “specially designed” for the “development,” “production,” operation or
maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items

Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

[PAGE \* MERGEFORMAT ]

WASHSTATEC004722
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 426 of 918

 

 

 

 

 

Controls) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |

RS applies to entire entry RS Column 1

{UN applies to entire entry See § 746.1 of the EAR for UN controls

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0D602.

List of Items Controlled

Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category I is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004723
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 427 of 918

Related Definitions: N/A

39 68.

Items: “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.

$1. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.

52. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

OE001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0E505 to read as follows:

0E501 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or

0BS01 as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |
RS applies to entire entry RS Column |

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004724
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 428 of 918

 

IUN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any “technology” in ECCN 0ES501.

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR.”

Related Definitions: N/A

Items:

39 66

a. “Technology” “required” for the “development” or “production” of commodities

controlled by ECCN 0A501 (other than 0A501.y) or OBSO1.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004725
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 429 of 918

39 66

b. “Technology

required” for the operation, installation, maintenance, repair, or overhaul

of commodities controlled by ECCN 0A501 (other than 0A501.y) or OB501.

0E502 “Technology” “required” for the “development” or “production” of commodities

controlled by 0A502.

License Requirements

Reason for Control: CC, UN

 

Controls

Country Chart (See Supp. No. I part 738)

 

CC applies to entire entry

CC Column 1

 

UN applies to entire entry

 

 

See § 746.1(b) of the EAR for UN controls

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

[PAGE \* MERGEFORMAT ]

WASHSTATEC004726

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 430 of 918

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

0ES04 ‘**Technology”’ ‘‘required”’’ for the ‘‘development’’ or ‘‘production’’ of commodities

controlled by 04504 that incorporate a focal plane array or image

intensifier tube.

License Requirements

Reason for Control: RS, UN, AT

 

Controls

Country Chart (See Supp. No. I part 738)

 

RS applies to entire entry

RS Column 1

 

UN applies to entire entry

See § 746.1(b) of the EAR for UN controls

 

AT applies to entire entry

 

 

AT Column 1

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

[PAGE \* MERGEFORMAT ]

WASHSTATEC004727

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 431 of 918

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

/tems: The list of items controlled is contained in the ECCN heading.

0ES05 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, overhaul,

0A505.

License Requirements

Reason for Control: NS, RS, UN, CC,

or refurbishing of commodities controlled by

AT

 

Control(s)

Country Chart (See Supp. No. 1 to part 738)

 

NS applies to “technology” for

39 6¢

development,” “production,” operation,
installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

OBSOS5; and for “software” for that equipment

 

NS Column 1

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004728

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 432 of 918

 

and those commodities in 0DS05

 

IRS applies to entire entry except
“technology” for “development,”
production,” operation, installation,
imaintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
0B505 and for “software” for those

commodities and that equipment in 0D505

RS Column 1

 

UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

CC applies to “technology” for the
development” or “production” of

commodities in 0A505.b

CC Column |

 

AT applies to “technology” for

39 6¢

development,” “production,” operation,
installation, maintenance, repair, overhaul, or

refurbishing commodities in 0ASO5.a, .d, and

oa

 

‘AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

[PAGE \* MERGEFORMAT ]

WASHSTATEC004729

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 433 of 918

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “technology” in OES05.

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category III are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

53. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

0ES21 and 0E604, an entry for ECCN 0E602:

0EK602 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by
0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items

Controlled).

[PAGE \* MERGEFORMAT ]

WASHSTATEC004730
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 434 of 918

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

Controls) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |
RS applies to entire entry RS Column 1

 

{UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to entire entry

 

AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0E602.

List of Items Controlled

WASHSTATEC004731

[PAGE \* MERGEFORMAT ]

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 435 of 918

Related Controls: Technical data directly related to articles enumerated in USML

Category II are “subject to the ITAR.”

Related Definitions: N/A

29 66. 2) 66.

Items: “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or

0B602, or “software” controlled by ECCN 0D602.

Supplement No. 1 to Part 774 —- [AMENDED]

54. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.

55. In Supplement No. | to part 774, Category 0, revise ECCN 0E982 to read as follows.

0E982 “Technology” exclusively for the “development” or “production” of equipment

controlled by 0A982 or 0A503.

License Requirements

Reason for Control: CC

[PAGE \* MERGEFORMAT ]

WASHSTATEC004732
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 436 of 918

 

Control(s)

 

CC applies to “technology” for items controlled by 0A982 or 0A503. A license is required for
ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this
control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

additional information.)

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

Supplement No. | to Part 774 —- [AMENDED]

56. In Supplement No. | to part 774, Category 0, remove ECCNs 0E984 and 0E987.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004733
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 437 of 918

57. In Supplement No. 1 to part 774, Category 1, revise ECCN 1A984 to read as follows:

1A984 Chemical agents, including tear gas formulation containing 1 percent or less of
orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except
when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;
smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and

“components” “specially designed” therefor, n.e.s.

License Requirements

Reason for Control: CC

 

Controls) Country Chart (See Supp. No. I to part 738)
‘Y

 

 

CC applies to entire entry cc Column |

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A
GBS: N/A

[PAGE \* MERGEFORMAT ]

WASHSTATEC004734
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 438 of 918

CIV: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

58. In Supplement No. | to part 774, Category 2, revise ECCN 2B004 to read as follows:

2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

Controlled, and “specially designed” “components” and “accessories” therefor.

License Requirements

Reason for Control. NS, MT NP, AT

 

 

 

Control{s) Country Chart (See Supp. No. J to part 738)
NS applies to entire entry NS Column 2
MT applies to entire entry MT Column 1

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004735
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 439 of 918

 

INP applies to entire entry, except 2B004.b.3. INP Column 1
and presses with maximum working

ipressures below 69 MPa

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.
(2) See ECCNs 2E001 (‘development’), 2E002 (“production”), and 2E101 (“use”) for
technology for items controlled under this entry. (3) For “specially designed” dies, molds and
tooling, see ECCNs 0B501, 0B602, 0B606, 1B003, 9B004, and 9B009. (4) For additional
controls on dies, molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see

ECCNs 2B117 and 2B999.a.

Related Definitions: N/A

Ttems:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004736
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 440 of 918

a. A controlled thermal environment within the closed cavity and possessing a chamber cavity

with an inside diameter of 406 mm or more; and

b. Having any of the following:

b.1. A maximum working pressure exceeding 207 MPa;

b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or

b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.

Technical Note: The inside chamber dimension is that of the chamber in which both the
working temperature and the working pressure are achieved and does not include fixtures. That
dimension will be the smaller of either the inside diameter of the pressure chamber or the inside
diameter of the insulated furnace chamber, depending on which of the two chambers is located

inside the other.

59. In Supplement No. | to part 774, Category 2, revise ECCN 2B018 to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004737
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 441 of 918

2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .e through .1 of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0BS501 if they are “specially designed” for the “production” of the items controlled in
ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of
the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML

Category IT.

60. In Supplement No. 1 to part 774, Category 2, revise ECCN 2D018 to read as follows:

2D018 “Software” for the “development,” “production,” or “use” of equipment controlled

by 2B018.

No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for

software formerly controlled under this entry.

61. In Supplement No. | to part 774, Category 2, revise ECCN 2E001 to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004738
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 442 of 918

2E001 “Technology” according to the General Technology Note for the “development” of
equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984,

2D991, 2D992, or 2D994).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Controls) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for items NS Column |
controlled by 2A001, 2B001 to 2B009,

2D001 or 2D002

 

MT applies to “technology” for MT Column 1
items controlled by 2B004, 2B009, 2B104,
PB105, 2B109, 2B116, 2B117, 2B119 to

2B122, 2D001, or 2D101 for MT reasons

 

INP applies to “technology” for items INP Column 1
controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,
PB109, 2B116, 2B201, 2B204, 2B206,

2B207, 2B209, 2B225 to 2B233, 2D001,

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004739
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 443 of 918

 

2D002, 2D101, 2D201, or 2D202 for NP

aweasons

 

NP applies to “technology” for items
controlled by 2A290, 2A291, or 2D290 for NP Column 2

INP reasons

 

CB applies to “technology” for equipment
controlled by 2B350 to 2B352, valves

controlled by 2A226 having  the(CB Column 2
characteristics of those controlled by

2B350.g, and software controlled by 2D351

 

AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

[PAGE \* MERGEFORMAT ]

WASHSTATEC004740
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 444 of 918

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “development” of “software” specified in the
License Exception STA paragraph in the License Exception section of ECCN 2D001
or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual machine tools as specified in 2B003 to any of the
destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the

EAR).

List of Items Controlled

Related Controls: See also 2E101, 2E201, and 2E301

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems

into coordinate measurement machines specified by 2B006.a.

62. In Supplement No. | to part 774, Category 2, revise ECCN 2E002 to read as follows:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004741
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 445 of 918

2E002 “Technology” according to the General Technology Note for the “production” of
equipment controlled by 2A (except 24983, 2A984, 2A991, or 2A994), or 2B (except 2B991,

2B993, 2B996, 2B997, 2B998, or 2B999).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

INS applies to “technology” for equipment (NS Column 1

controlled by 2A001, 2B001 to 2B009

 

MT applies to “technology” for equipment{MT Column 1
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122

for MT reasons

 

INP applies to “technology” for equipment {NP Column 1
controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B104, 2B109,
2B116, 2B201, 2B204, 2B206, 2B207,

2B209, 2B225 to 2B233 for NP reasons

 

INP applies to “technology” for equipment (NP Column 2
controlled by 2A290 or 2A291 for NP

weasons

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004742
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 446 of 918

 

CB applies to “technology” for equipment (CB Column 2
Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the
characteristics of those controlled by

2B350.g

 

AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “production” of equipment as follows: ECCN

2B001 entire entry; or “Numerically controlled” or manual machine tools as specified

[PAGE \* MERGEFORMAT ]

WASHSTATEC004743
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 447 of 918

in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement

No.1 to part 740 of the EAR).

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

63. In Supplement No. | to part 774, Category 7, revise ECCN 7A611 to read as follows:

7A61L1 Military fire control, laser, imaging, and guidance equipment, as follows (see List of

Items Controlled).

License Requirements

Reason for Control: NS, MT, RS, AT, UN

 

Control(s) Country Chart (See Supp. No. I to part 738).

 

NS applies to entire entry except | NS Column 1

 

 

 

 

[PAGE \* MERGEFORMAT ]

WASHSTATEC004744
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 448 of 918

 

TA61Ly

 

MT applies to commodities in 7A611.a | MT Column |
that meet or exceed the parameters in

7A103.b or .c

 

RS applies to entire entry except 7A611.y | RS Column 1

 

AT applies to entire entry AT Column |

 

UN applies to entire entry except | See § 746.1(b) of the EAR for UN controls

TA61Ly

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $1500

GBS: N/A

CIV: N/A

Special Conditions for STA

STA; Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 7A611.

List of Items Controlled

Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related

thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,

[PAGE \* MERGEFORMAT ]

WASHSTATEC004745
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 449 of 918

6A003, 6A004, 64005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A 102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate

more than a de minimis amount of U.S. origin “600 series” controlled content.

Related Definitions: N/A

Ttems:

a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially

designed” for a defense article on the USML or for a 600 series item.

b. to w. [RESERVED]

39 Ge

x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,
angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that

are “specially designed” for defense articles controlled by USML Category XII or items

controlled by 7A611, and that are NOT:

1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or

3. Elsewhere specified in ECCN 7A611-y or 3A61 Ly.

39 66 99 6 99 6

y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a

commodity subject to control in this ECCN or a defense article in Category XIU and not
elsewhere specified on the USML or in the CCL, as follows, and “parts,” “components,”

99 Ce

“accessories,” and “attachments” “specially designed” therefor:

[PAGE \* MERGEFORMAT ]

WASHSTATEC004746
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 450 of 918

y.1 [RESERVED]

Dated:

Richard E. Ashooh

Assistant Secretary for Export Administration.

[PAGE \* MERGEFORMAT ]

WASHSTATEC004747
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 451 of 918

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and HI
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.
ook ok ok ok
Category I—Firearms and Related Articles
*(a) Firearms using caseless ammunition.
*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).

Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.
*(d) Fully automatic shotguns regardless of gauge.

*(e) Silencers, mufflers, and sound suppressors.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004748
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 452 of 918

(f) [Reserved]

(g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(1) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to
items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense

services using the classified technical data. (See § 125.4 of this subchapter

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004749
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 453 of 918

for exemptions.)

(1)-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I; The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the deflagration of propellant;

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.

Category I—Guns and Armament

(a) Guns and armament greater than .50 caliber (12.7 mm), as follows:

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004750
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 454 of 918

*(1) Guns, howitzers, artillery, and cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note | to paragraph (a)(5): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(5): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004751
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 455 of 918

Note | to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses

larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004752
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 456 of 918

modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are
controlled on the CCL under ECCN 2B232.

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f}-(1) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004753
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 457 of 918

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(11) Carriages;

(iii) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VII.

(11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004754
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 458 of 918

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components
therefor; or

*(17) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004755
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 459 of 918

(11) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and (j) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and OE602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1)-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category [I—Ammunition and Ordnance

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004756
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 460 of 918

(a) Ammunition, as follows:

*(1) Ammunition that incorporates a projectile controlled in paragraph
(d)(1) or (3) of this category;

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(S) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or

stacked projectiles or for guns that fire superposed or stacked projectiles;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004757
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 461 of 918

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category IT; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note I to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a
commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)
identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

(b) Ammunition/ordnance handling equipment specially designed for the

articles controlled in this category, as follows:

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004758
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 462 of 918

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted uranium;

(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category II, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled

in USML Category IT;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004759
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 463 of 918

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category I;

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or I;

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;

(13) Terminal seeker assemblies for the ammunition in this category and

specially designed parts and components therefor;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004760
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 464 of 918

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

(11) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(e) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
enumerated in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f}{w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004761
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 465 of 918

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note I to Category II; This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category IIT; This category does not control cartridge and shell
casings that, prior to export, have been rendered useless beyond the
possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting, or popping.

Note 3 to Category IIT; Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004762
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 466 of 918

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 11/12/2019 7:01:57 PM

To: Sanchez, Michael A [SanchezMA4@state.gov]

Subject: RE:

Attachments: Tab 3 - Line-inLine-out Comparison of Current USML Categories I, fl, and [ll with these USML Categories as Revised
V6 - G.docx

Rob Hart

202.736.9221 | hartri@state gov

From: Sanchez, Michael A <SanchezMA4 @state.gov>
Sent: Tuesday, November 12, 2019 2:00 PM

To: Hart, Robert L <HartRL@state.gov>

Subject:

Can you give Mike a quick call at 7-9379°? Its Joe

Michael A. Sanchez
Special Assistant, Bureau of Legislative Affairs (H)

WASHSTATEC004763
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 467 of 918

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and HI
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.
ok ook ck ok ok
Category I—Firearms and Related Articles
*(a) Firearms using caseless ammunition,
*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.
*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic fring (e.g., Precision Guided Firearms).
Note to paragraph (c): Integration does not include only attaching to the

firearm or rail.

*(d) Fully automatic shotguns regardless of gauge.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004764
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 468 of 918

*(e) Silencers, mufflers, and sound suppressors.

(f) [Reserved]

(g) Barrels, receivers (frames) bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(i) Technical data (see §120.10 of this subchapter) and defense services
(see §120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to

items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004765
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 469 of 918

services using the classified technical data. (See § 125.4 of this subchapter
for exemptions.)

(j) — (w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I: The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the deflagration of propellant;

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.

Category —Guns and Armament

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004766
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 470 of 918

(a) Guns and armament greater than caliber .50 (12.7 mm), as follows:

*(1) Guns, howitzers, artillery, and cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note I to paragraph (a)(5): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(5): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004767
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 471 of 918

ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

Note | to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or

rendering mission-abort of a target.

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004768
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 472 of 918

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses
larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire
modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are
controlled on the CCL under ECCN 2B232.

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f) — (i) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and

(d) of this category and specially designed parts and components therefor;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004769
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 473 of 918

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(11) Carriages;

(ii) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VII.

(11) Ammunition containers/drums, ammunition chutes, ammunition

conveyor elements, ammunition feeder systems, and ammunition

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004770
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 474 of 918

container/drum entrance and exit units, specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components
therefor; or

*(17) Any part, component, accessory, attachment, equipment, or system

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004771
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 475 of 918

that:

(1) Is classified;

(ii) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see §120.10 of this subchapter) and defense services
(see §120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and (j) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and 0E602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1) — (w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004772
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 476 of 918

commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).
Category [I—Ammunition and Ordnance

(a) Ammunition, as follows:

*(1) Ammunition that incorporates a projectile controlled in paragraph
(d)(1) or (3) of this category;

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base

or any ammunition employing a projectile that incorporates tracer materials

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004773
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 477 of 918

of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or
stacked projectiles or for guns that fire superposed or stacked projectiles;

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category IT; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note | to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a
commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)
identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004774
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 478 of 918

ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

(b) Ammunition/ordnance handling equipment specially designed for

the articles controlled in this category, as follows:

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted uranium;
(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category II, and specially designed parts and

components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004775
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 479 of 918

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled
in USML Category UH;

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category I;

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or I];

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this

category and specially designed parts therefor;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004776
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 480 of 918

(13) Terminal seeker assemblies for the ammunition in this category and
specially designed parts and components therefor;

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

(ii) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(e) Technical data (see §120.10 of this subchapter) and defense services
(see §120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f) — (w) [Reserved]

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004777
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 481 of 918

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note I to Category IT: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category IIT; This category does not control cartridge and shell
casings that, prior to export, have been rendered useless beyond the
possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting or popping.

Note 3 to Category IIT; Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

3% OR OK OK ok

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004778
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 482 of 918

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 11/12/2019 7:50:54 PM

To: Khawam, Joseph N [KhawamJN@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Koelling, Richard W
[KoellingRW @state.gov]

Subject: RE: USML Letters

Attachments: Tab 3 - Line-inLine-out Comparison of Current USML Categories I, Il, and ill with these USML Categories as Revised
V6 - G.docx

Joe, here’s that document again. Thanks for your help.

Rob Hart
202.736.9321 | hartri@state gov

From: Khawam, Joseph N <KhawamJN@state.gov>

Sent: Tuesday, November 12, 2019 2:50 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Hart, Robert L <HartRL@state.gov>; Koelling, Richard W
<KoellingRW @state.gov>

Subject: FW: USML Letters

Importance: High

Here are the signed letters. We’ll need to pull the AM package to get the remaining documents notified, which I’ve
asked the L special to do. The relevant attachments are Tabs 2-6, except that the line-in, line-out document PM staffers
uploaded to Everest was wrong. Rob sent Mike the right one. Rob, can you send the line-in, line-out document that you
sent to Mike?

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

From: Sanchez, Michael A <SanchezMAd @istate.gov>
Sent: Tuesday, November 12, 2019 2:46 PM

To: Khawam, Joseph N <KhawamJN @istate gev>

Cc: Darrach, Tamara A <DarrachTA@ state say>
Subject: USML Letters

importance: High

   

 

Hi Joe,

Thank you again for coming to our office and clarifying the attachments to be sent this afternoon. As discussed,
attached are the signed and dated transmittal letters; PM staffers can pull the attachments from Everest to complete
the package, if needed.

Thanks in advance,
Mike
Michael A. Sanchez

Special Assistant, Bureau of Legislative Affairs (H)
HST 7805 | Office: 202-647-9379| SanchezMA4 @state.

   

WASHSTATEC004779
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 483 of 918

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and HI
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.
ok ook ck ok ok
Category I—Firearms and Related Articles
*(a) Firearms using caseless ammunition,
*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.
*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic fring (e.g., Precision Guided Firearms).
Note to paragraph (c): Integration does not include only attaching to the

firearm or rail.

*(d) Fully automatic shotguns regardless of gauge.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004780
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 484 of 918

*(e) Silencers, mufflers, and sound suppressors.

(f) [Reserved]

(g) Barrels, receivers (frames) bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(i) Technical data (see §120.10 of this subchapter) and defense services
(see §120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to

items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004781
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 485 of 918

services using the classified technical data. (See § 125.4 of this subchapter
for exemptions.)

(j) — (w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I: The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the deflagration of propellant;

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.

Category —Guns and Armament

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004782
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 486 of 918

(a) Guns and armament greater than caliber .50 (12.7 mm), as follows:

*(1) Guns, howitzers, artillery, and cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note I to paragraph (a)(5): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(5): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004783
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 487 of 918

ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

Note | to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or

rendering mission-abort of a target.

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004784
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 488 of 918

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses
larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire
modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are
controlled on the CCL under ECCN 2B232.

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f) — (i) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and

(d) of this category and specially designed parts and components therefor;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004785
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 489 of 918

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(11) Carriages;

(ii) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VII.

(11) Ammunition containers/drums, ammunition chutes, ammunition

conveyor elements, ammunition feeder systems, and ammunition

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004786
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 490 of 918

container/drum entrance and exit units, specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components
therefor; or

*(17) Any part, component, accessory, attachment, equipment, or system

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004787
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 491 of 918

that:

(1) Is classified;

(ii) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see §120.10 of this subchapter) and defense services
(see §120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and (j) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and 0E602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1) — (w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license

applications for defense articles where the purchase documentation includes

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004788
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 492 of 918

commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).
Category [I—Ammunition and Ordnance

(a) Ammunition, as follows:

*(1) Ammunition that incorporates a projectile controlled in paragraph
(d)(1) or (3) of this category;

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base

or any ammunition employing a projectile that incorporates tracer materials

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004789
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 493 of 918

of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or
stacked projectiles or for guns that fire superposed or stacked projectiles;

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category IT; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note | to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a
commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)
identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those

contracts or other funding authorizations that are dated [INSERT DATE

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004790
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 494 of 918

ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

(b) Ammunition/ordnance handling equipment specially designed for

the articles controlled in this category, as follows:

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted uranium;
(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category II, and specially designed parts and

components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004791
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 495 of 918

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled
in USML Category UH;

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category I;

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or I];

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this

category and specially designed parts therefor;

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004792
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 496 of 918

(13) Terminal seeker assemblies for the ammunition in this category and
specially designed parts and components therefor;

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

(ii) Contains classified software; or

(iii) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(e) Technical data (see §120.10 of this subchapter) and defense services
(see §120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f) — (w) [Reserved]

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004793
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 497 of 918

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note I to Category IT: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category IIT; This category does not control cartridge and shell
casings that, prior to export, have been rendered useless beyond the
possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting or popping.

Note 3 to Category IIT; Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

3% OR OK OK ok

[PAGE \* MERGEFORMAT ]

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004794
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 498 of 918

 

Message

From: Khawam, Joseph N [KhawamJN @state.gov]

Sent: 11/12/2019 7:50:29 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: FW: Activity in Case 2:18-cv-01115-RSL State of Washington et al v. United States Department of State et al Order on

Motion for Summary Judgment
Attachments: 192 - Order on MSJ.pdf

Importance: High

FYI. The Washington order was released today. Also, we’re notifying Congress now of the rule changes. Busy day. I’d
be interested in your thoughts about the order after you’ve read it.

Joseph N. Khawam
Office of the Legal Adviser (L/PM)

SENSITIVE BUT UNCLASSIFIED

From: Myers, Steven A. (CIV) <Steven.A.Myers@usdoj.gov>

Sent: Tuesday, November 12, 2019 1:29 PM

To: Coppolino, Tony (CIV) <Tony.Coppolinc @usdoj.gov>; Soskin, Eric (CIV) <Eric.Soskin@usdoj.gov>; Robinson, Stuart J.
(CIV) <Stuart.J.Robinson@usdoj.gov>; Khawam, Joseph N <KhawamJN@state.gov>; Abraham, Liz (LAbraham @doc.gov)
<LAbraham@doc.gov>

Subject: FW: Activity in Case 2:18-cv-01115-RSL State of Washington et al v. United States Department of State et al
Order on Motion for Summary Judgment

Importance: High

This just in fram the Washington case.

For all of the foregoing reasons, plaintiffs’ motion for summary judgment (Dkt. #170) is
GRANTED in part and DENIED in part. The July 27, 2018, “Temporary Modification of
Category I of the United States Munitions List” and letter to Cody R. Wilson, Defense
Distributed, and the Second Amendment Foundation were unlawful and are hereby VACATED.
Defendants’ motions for summary judgment (Dkt. #173 and #174) are DENIED.

Steven A. Myers

Trial Attorney

Federal Programs Branch

U.S. Department of Justice, Civil Division

1100 L St. NW, Washington DC 20005

Tel: (202) 305-8648 Fax: (202) 616-8470

From: ECF@wawd.uscourts.gov <ECF@wawd.uscourts.gov>
Sent: Tuesday, November 12, 2019 1:24 PM

To: ECF@wawd.uscourts.gov

Subject: Activity in Case 2:18-cv-01115-RSL State of Washington et al v. United States Department of State et al Order on
Motion for Summary Judgment

 

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-
mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.

WASHSTATEC004795
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 499 of 918

U.S. District Court
United States District Court for the Western District of Washington

Notice of Electronic Filing

The following transaction was entered on 11/12/2019 at 10:24 AM PST and filed on 11/12/2019

Case Name: State of Washington et al v. United States Department of State et al
Case Number: 2:18-cv-O1115-RSL

Filer:

Document Number: 192

Docket Text:

ORDER granting in part and denying in part Plaintiffs’ [170] Motion for Summary Judgment;
denying Defendants’ [173] Cross Motion. The 7/27/2018, “Temporary Modification of Category |
of the United States Munitions List" and letter to Cody R. Wilson, Defense Distributed, and the
Second Amendment Foundation were unlawful and are hereby VACATED. Signed by Judge
Robert S. Lasnik.(MW)

2:18-cv-01115-RSL Notice has been electronically mailed to:

Jeffrey Todd Sprung jeffs2@atg.wa.gov, comcec(@atg.wa.gov, jennahw@atg.wa.gov, rachels@atg.wa.gov

 

Beth E Terrell bterreil@terrellmarshall.com, bkinsey(@terrellmarshali.com,
docketrequests@terrellmarshall.com, filing@terrellmarshall.com, hbrown(@terrellmarshall.com,
hrota@terrellmarshall.com, jnuss@terrellmarshall.com

 

 

Scott J Kaplan  scott.kaplan@doj.state.or.us, aislinn.price@do}.state.or.us, henry.kantor@doj.state.or.us,
john. hopkinson@doj.state.or.us

 

 

Venkat Balasubramani venkat@focallaw.com, docket@focallaw.com, misty(@focallaw.com

Joel BArd Joel@ard.law

Todd Richard Bowers ToddB@atg.wa.gov, raclynnp@ate.wa.gov

 

 

Zachary P Jones zachjones@atg.wa.gov, comcec@atg.wa.gov, grace.summers@atg.wa.gov

 

Kristin Beneski _ kristinb| @atg.wa.gov, MorganM1@ATG.WA.GOV, comcec@ATG.WA.GOV
rachels@atg.wa.gov

 

 

Jeffrey George Rupert JeffreyR2@atg.wa.gov, GraceS]@atg.wa.gov, JennahW @atg.wa.gov,

comcec(@Matg. wa. gov

Eric Soskin Eric.Soskin(@usdoj.gov

 

Jacob Campion Jacob.Campion@ag.state.mn.us, pamela. hewitt@ag.state.mn.us

 

Matthew Goldstein meoldstein@fmlaw law, docket@fmlaw. law, dthompson(@fmlaw law

 

WASHSTATEC004796
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 500 of 918

llona M Kirshon  ilona.kirshon@state.de.us

 

Robyn R Bender Robyn.Bender@dc.gov

Nathanael Blake nathan. blake@ag.iowa.gov

 

Julia Doyle Bernhardt jbernhardt@oag.state.md.us, mscanlan@oag state.md.us

 

Stuart Justin Robinson _ stuart.j robinson@usdoj.gov, fedprog.ecf@usdoj.gov

 

Deepak Gupta deepak@guptawessler.com, nabila@guptawessler.com

 

Steven A Myers  steven.a.myers@usdoj.gov

 

John D Kimball jkimball@blankrome.com, mgranito@BlankRome.com, mhindman@blankrome.com

 

myesani@blankrome.com

 

Charles R. Flores  cflores(@beckredden.com

Kit Walsh  kit@eff.org

 

Samuel T Towell  stowell@oag.state.va.us, egrimesey@oag. state.va.us

 

Benjamin D Battles benjamin.battles@vermont.gov, karen. farmsworth@vermont.gov

 

Jonathan Scott Goldman jgoldman(Mattorneygeneral.gov, lsheidv@attorneygeneral.gov

 

 

Robert T Nakatsuji Robert. T.Nakatsuji@hawati.gov, Derek.R.Matsumoto@hawali.gov

Jimmy R Rock  Jimmy.Rock@dc.gov

Andrew JSaindon  andy.saindon@dc.gov

Nelson R Richards nelson.richards@doj.ca.gov, mark. beckington@doj.ca.gov

 

Maura Murphy Osborne maura.murphyosborne@ct.gov

 

Michael J Fischer mfischer(attorneygeneral.gov, athomson(@attorneygeneral.gov

 

Patricia Davis _ patriciaa.davis@state.de.us

 

Steven C Wu  steven.wu@ag.ny.gov

Jeremy M Feigenbaum  Jeremy.Feigenbaum@njoag.gov, Melissa. Medoway@law.njoag.gov

 

Jonathan B Miller Jonathan.Miller@state.ma.us

 

Sripriya Narasimhan  snarasimhan@ncdoj.gov

Jeffrey Paul Dunlap jdunlap@oag.state.md.us, mscanlan@oag.state.md.us

 

WASHSTATEC004797
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 501 of 918

Justin J Sullivan  iisullivan@riag.ri.gov, ccole@riag.ti.gov

 

Grant T Sullivan  grant.sullivan@coag. gov, sullivet@email.com

 

Elizabeth Roberson-Young erobersonyoung@atg.state.ilus, DKinkead@atg.state.il.us
skrajewski@atg state.il.us

 

 

2:18-cv-01115-RSL Notice will not be electronically mailed to:

Benjamin Barber(Terminated)
#17-07936

WASHINGTON COUNTY JAIL
215 SW ADAMS MS$35
HILLSBORO, OR 97123-3874

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp ID=1035929271 [Date=1 1/12/2019] [FileNumber=78 1 7680-
0] [bf6908c7880fc735295e93b289038a87 1 b1cb90dalc77c05414010c5263f790441
fa7flee7d4dde6e4 1 6f05d53822fa8703c83fedfO2fb3da9 1 dcdd3a425bce0]]

WASHSTATEC004798
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016:11 REUR Spoguaremhane102 TRA QQABAG Page IOs e218

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
STATE OF WASHINGTON, ef al.,
Plaintiffs, NO. C18-1115RSL
Vv.
ORDER INVALIDATING JULY 27,
UNITED STATES DEPARTMENT OF 2018, TEMPORARY
STATE, et al., MODIFICATION AND LETTER

Defendants.

 

 

This matter comes before the Court on the parties’ cross-motions for summary judgment.
Dkt. #170, #173, and #174. Plaintiffs seck a summary determination that the federal defendants
violated the Administrative Procedures Act (“APA”) when they modified the United States
Munitions List (“USML”) and issued a letter authorizing the on-line publication of certain
computer aided design (“CAD”) data files in July 2018. They request that the Court vacate the
agency action and permanently enjoin the federal defendants from removing the CAD files at
issue from the USML unless and until they comply with the statutory procedural requirements.

BACKGROUND AND PROCEDURAL HISTORY
Since at least 2013, the federal government had taken the position that the Arms Export

Control Act (“SAECA”’), 22 U.S.C. § 2778, authorizes restrictions on the internet publication of

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 1

WASHSTATEC004799

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-96-2016-L1 RU Spoguaremhanb102 TRE GQABAS Page 20s e218

CAD files that allow users to create guns and their components with a 3D printer. When
defendant Defense Distributed posted CAD files for various weapons on its website at the end of
2012, the Directorate of Defense Trade Controls (“DDTC”), which is part of the Department of
State, notified Defense Distributed that the publication may have been unauthorized and in
violation of the AECA’s implementing regulations, the International Traffic in Arms
Regulations (“ITAR”), 22 C.F.R. §§ 120-30. The DDTC explained that making the CAD files
available on the internet constituted a disclosure or transfer of technical data to foreign persons
and was considered an “export” subject to the AECA and ITAR. The government advised
Defense Distributed to remove the files from its website and, if it believed the files were not
properly subject to export control, to utilize the commodity jurisdiction (“CJ”) procedure to
obtain an official determination from the DDTC.

Defense Distributed filed a number of determination requests. When the DDTC failed to
make timely rulings, Defense Distributed filed a lawsuit in the United States District Court for

the Western District of Texas. Defense Distributed v. U.S. Dep’t of State, C15-0372RP (W.D.

 

Tex). That litigation pitted Defense Distributed and the Second Amendment Foundation on one
side against the Department of State, the DDTC, and various federal employees on the other.
Defense Distributed challenged the federal government’s power to regulate its publication of the
CAD files on the internet, arguing that the regulation subjected its gun-related speech to a
system of prior restraints that was applied in an arbitrary manner in violation of Defense
Distributed’s First, Second, and Fifth Amendment rights. A month after the Texas litigation was
filed, the DDTC determined that some, but not all, of the CAD data files Defense Distributed
wanted to publish on the internet were technical data subject to the AECA and ITAR.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 2

WASHSTATEC004800

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-96-2016-L1 REUR Spoguaremhanb102 TRE QQABAS Page 20s e5218

Defense Distributed filed a motion for preliminary injunction in the Texas litigation to

preclude the federal government from imposing prepublication approval requirements on any of

its CAD files. The federal government opposed the motion, arguing that:

@ “export of Defense Distributed’s CAD files could cause serious harm to U.S.
national security and foreign policy interests” that “warrant subjecting [the files] to
ITAR’s export licensing of technical data;”

@ Defense Distributed’s “CAD files constitute the functional equivalent of defense
articles: capable, in the hands of anyone who possesses commercially available 3D
printing equipment, of ‘automatically’ generating a lethal firearm that can be easily
modified to be virtually undetectable in metal detectors and other security equipment;”

@ “The State Department is particularly concerned that [Defense Distributed’s]
proposed export of undetectable firearms technology could be used in an assassination,
for the manufacture of spare parts by embargoed nations, terrorist groups, or guerrilla
groups, or to compromise aviation security overseas in a manner specifically directed at

U.S. persons;” and

e both the government and the public “have a strong interest in curbing violent
regional conflicts elsewhere in the world, especially when such conflict implicates the
security of the United States and the world as a whole.”

Id., Dkt. #32 at 19-20 (W.D. Tex.) (internal quotation marks and citations omitted). The then-
Director of the Office of Defense Trade Controls Management, Lisa V. Aguirre, concluded that
the unrestricted export of Defense Distributed’s CAD files would result in the production of
plastic firearms that are fully operable and virtually undetectable by conventional security

measures, that their use to commit terrorism, piracy, assassinations, or other serious crimes

would cause serious and long-lasting harm to the foreign policy and national security interests of

the United States, that efforts to restrict the availability of these articles to enemies of the United

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 3

WASHSTATEC004801

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-46-2016:L1 REUR Spoguaremhanb102 TRA GQABAS Page ads e218

States would fail, that the proliferation of weapons and related technologies would contribute to
a more dangerous international environment, and that the export would undercut the domestic
laws of nations that have more restrictive firearm controls and the United States’ foreign
relations with those nations would suffer. Id., Dkt. #32-1 at { 35.

The Honorable Robert L. Pitman denied Defense Distributed’s motion for preliminary
injunction, noting that Defense Distributed’s avowed purpose is to facilitate “global access to,
and the collaborative production of, information and knowledge related to the three-dimensional
(‘3D’) printing of arms,” and that such activities “undoubtedly increase[] the possibility of
outbreak or escalation of conflict” and are of the type Congress authorized the President to
regulate through the AECA. Id., Dkt. #43 at 8-9 (emphasis in original). The Fifth Circuit
affirmed, finding that “the State Department’s stated interest in preventing foreign nationals -
including all manner of enemies of this country - from obtaining technical data on how to
produce weapons and weapons parts” constitutes “‘a very strong public interest in national

defense and national security.” Defense Distributed v. U.S. Dep’t of State, 838 F.3d 451, 458

 

(5th Cir. 2016).

In April 2018, the federal government moved to dismiss Defense Distributed’s claims in
the Texas litigation, reiterating that what was at stake was “the United States’ ability to control
the export of weapons - a system of laws and regulations that secks to ensure that articles useful
for warfare or terrorism are not shipped from the United States to other countries (or otherwise
provided to foreigners) without authorization, where, beyond the reach of U.S. law, they could
be used to threaten U.S. national security, U.S. foreign policy interests, or international peace
and stability.” C15-0372RP, Dkt. #92 at 1 (W.D. Tex). Later that month, the parties reached a

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 4

WASHSTATEC004802

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-46-2016:L1 REUR Spoguaremhanb102 TRE IQABAS Page SQs e218

tentative settlement agreement. Pursuant to the settlement, which was not signed until July 29,
2018, the Department of State changed course, abandoning its prior regulatory and litigation
positions and allowing the private defendants, Defense Distributed, the Second Amendment
Foundation, and Conn Williamson, to publish on the internet CAD files for the automated
production of 3D-printed weapons. The federal government specifically agreed, among other
things, to publish a notice of proposed rulemaking and final rule revising the United States
Munitions List (““USML”) that would allow the distribution of the CAD files, to announce a
temporary modification of the USML to allow immediate distribution while the final rule was in
development, and to issue a letter to Defense Distributed and other defendants advising that the
CAD files are approved for public release and unlimited distribution. The federal defendants also
acknowledged and agreed that the temporary modification and letter “permits any United States
person .. . to access, discuss, use, reproduce, or otherwise benefit from” the CAD files. The
announcement of the temporary modification and the issuance of the letter were to occur on or
before July 27, 2018. No findings of fact or other statements are provided in the settlement
agreement that address, much less invalidate, the federal government’s prior analysis regarding
the likely impacts of publication on national security or world peace or that otherwise explain
the federal government’s change of position.

On May 24, 2018, the Department of State published a notice of proposed rulemaking
(“NPRM”) that implicated the technical data at issue in the litigation. The NPRM proposed an
amendment to the ITAR to, inter alia, remove certain Category | items (primarily small caliber
weapons and their related technical data) from the USML, thereby lifting the requirement to
obtain a license for their export. 83 Fed. Reg. 24,198 (May 24, 2018). Although the NPRM did

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 5

WASHSTATEC004803

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016-L1 REUR Spoguarenmhanb102 TRA IQADAS Page sof e5218

not explicitly mention 3D-printed firearms or their related technical data, approximately 12% of
the comments received in response to the NPRM did, and all of them opposed lifting the license
requirement. The public comment period end on July 9, 2018. The settlement agreement was
made public the following day. The temporary modification was published and the letter to the
private defendants was issued on July 27, 2018. The temporary modification contains an
assertion that the DDTC “has determined that it is in the interest of the security and foreign
policy of the United States” to immediately modify Category I of the USML to exclude the
technical data at issue in the Texas litigation. Dkt. #171-2 at 2. The public comments opposing
exclusion were not considered by the agency when it issued the temporary modification and
letter. Dkt. #179-2 at 47.

Three days after the temporary modification was published, eight states and the District of
Columbia filed this lawsuit, alleging that the federal defendants’ conduct was ultra vires and in
violation of the APA and the Tenth Amendment to the United States Constitution.' In response
to plaintiffs’ motion for preliminary injunctive relief, the federal defendants justified the
deregulation of the CAD files (along with the delisting of other items within Category I of the
USML) by pointing to a Department of Defense determination that the items “do not provide the
United States with a critical military or intelligence advantage” and “are already commonly
available and not inherently for military end-use.” Dkt. #64-1 at 10. After an expedited hearing,
the Court found that plaintiffs had shown a likelihood of success on the merits of their APA

claim insofar as the temporary modification resulted in the removal of one or more items from

 

' An amended complaint, adding eleven more States/Commonwealths as plaintiffs, was filed on
August 2, 2018. Dkt. # 29.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 6

WASHSTATEC004804

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-96-2016-L1 RU Spoguaremhanb102 TRE IQABA Page 70% e218

the USML, that plaintiffs had shown a likelihood of irreparable injury if an injunction did not
issue because Defense Distributed had announced its intent to make the CAD files downloadable
from its website on August 1, 2018,’ and that the balance of hardships and the public interest
tipped sharply in plaintiffs’ favor. The federal defendants were enjoined from implementing or
enforcing the temporary modification of the USML and/or the July 27th letter and were required
to preserve the status quo ex ante as if the modification had not occurred and the letter had not
been issued. Dkt. #23 and #95.

In the context of the States’ challenge to the issuance of the temporary modification and
letter, the federal defendants produced and supplemented the administrative record on which the
decision to issue the temporary modification and letter was based.’ Plaintiffs now seek an order
invalidating the temporary modification and letter under the APA and permanently enjoining the
federal defendants from removing the computer files at issue from the USML unless and until
they comply with the governing procedural requirements. The federal and private defendants
oppose plaintiffs’ motion and request judgment in their favor.

DISCUSSION
A, Jurisdiction
Both the federal and private defendants challenge the Court’s jurisdiction over this

matter. The federal defendants argue that the States cannot meet prudential standing

 

* The private defendants now assert that they published the subject CAD files to the internet
immediately upon receipt of the letter and the issuance of the temporary modification. Dkt. #174-1 at 5-
6. The publication does not change the following analysis.

* Plaintiffs do not concede that the record, as supplemented, is complete or that defendants’
various claims of privilege are proper.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 7

WASHSTATEC004805

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-06-2016:11 REUR Spoguaremhanb102 TRE IQABAS Page sos e218

requirements. The private defendants argue that the issuance of the temporary modification and
letter are “committed to agency discretion by law” and not subject to judicial review under 5
U.S.C. § 701(a)(2) and 22 U.S.C. § 2278(h), that listing on the USML is a political question over
which the Court lacks subject matter jurisdiction, and that the claims are barred by the Tucker
Act.4

1. Zone of Interests

The question of standing involves both constitutional limitations imposed by Article III of
the U.S. Constitution and prudential limitations imposed by the judiciary to limit the exercise of
federal jurisdiction. See Warth v. Seldin, 422 U.S. 490, 498 (1975); Allen v. Wright, 468 U.S.
737, 751 (1984). To present a justiciable case or controversy under Article HI, plaintiffs must
demonstrate an “injury in fact” that is “fairly traceable” to the actions of the defendants and that

will likely be redressed by a favorable decision. See Lujan v. Defenders of Wildlife, 504 U.S.

 

555, 560 (1992). The prudential limitations are “founded in concern about the proper - and
properly limited - role of the courts in a democratic society.” Warth, 422 U.S. at 498. The
prudential requirement at issue here is that a plaintiffs grievance must arguably fall within the
zone of interests protected or regulated by the statutory provision on which the claim is based.

See Ass’n of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970).

 

The zone-of-interests test is a standing requirement of general applicability, but “the zone

of interests of a statute for purposes of obtaining judicial review of administrative action under

 

* Defendants also incorporate by reference arguments made in the preliminary injunction context
regarding Article III standing and this lawsuit being an impermissible collateral attack on the outcome
of the litigation in the Western District of Texas. Those arguments are again rejected. See Dkt. #95 at 9-
12.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 8

WASHSTATEC004806

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-96-2016-L1 REUR Spoguaremhanh102 RA IQIABAS Page og e5218

the generous review provisions of the APA” is fairly expansive. Bennett v. Spear, 520 U.S. 154,
163 (1997) (internal quotation marks and citations omitted). The test “is not meant to be
especially demanding” in the APA context, and the Supreme Court applies “the test in keeping
with Congress’s evident intent when enacting the APA to make agency action presumptively
reviewable.” Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S.
209, 225 (2012) (internal quotation marks and citations omitted). Plaintiffs need not establish a
congressional purpose to benefit them through passage of the underlying statute, they need
simply have interests that relate to and are not inconsistent with the purposes implicit in the
statute. Id. The Supreme Court has “always conspicuously included the word ‘arguably’ in the
test to indicate that the benefit of any doubt goes to the plaintiff.” Id.

The AECA “was intended to authorize the President to control the import and export of
defense articles and defense services in ‘furtherance of world peace and the security and foreign
policy of the United States.” U.S. v. Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (quoting 22
U.S.C. § 2778(a)(1)). In keeping with the goals of the statute, the federal government has, in the
past, justified subjecting the CAD files at issue to ITAR’s export licensing scheme based on their
characteristics and functionality, which make them especially dangerous to U.S. national
security and foreign policy interests. The agency properly focused its analysis on the factors
specified in the AECA and deemed it important to keep plastic, undetectable firearms out of
foreign hands where they were not subject to U.S. laws and controls. The agency’s focus on
exports, national security, and world peace does not, however, mean that the States’ domestic
interests are unrelated or marginally related to the AECA’s purposes. The State Department
found that the firearms generated by the subject CAD files “can be easily modified to be

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 9

WASHSTATEC004807

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR sSDoputenichRag7 Files DP/PAPO Page bd opd918

virtually undetectable in metal detectors and other security equipment,” could be used in
assassinations or terrorist activities “specifically directed at U.S. persons,” and could lead to
violent regional conflicts that implicate the security of the United States. Defense Distributed v.
U.S. Dep’t of State, C15-0372RP, Dkt. #32 at 19-20 (W.D. Tex). Given that the CAD files and
the resulting weapons can be transported, undetected, virtually anywhere in the world, these
same impacts would likely arise within the United States even if the plastic weapons are
manufactured abroad. The States’ interests in curbing violence, assassinations, terrorist threats,
aviation and other security breaches, and violations of gun control laws within their borders are
at least marginally related to the interests protected or regulated by the AECA. The state and
federal interests, while not identical, are aligned and not in any way inconsistent. Because the
States’ grievance arguably falls within the zone of interests protected or regulated by the AECA,
there is no judicially-imposed limit on the Court’s exercise of jurisdiction in this matter.

2. Agency Discretion and Judicial Review

The private defendants argue that this Court lacks jurisdiction over plaintiffs’ APA claims
because the APA does not apply “to the extent that . .. agency action is committed to agency
discretion by law.” 5 U.S.C. § 701(a)(2). The AECA expressly commits one type of decision to
agency discretion, namely the decision to designate an item as a defense article or defense
service. 22 U.S.C. § 2778(h). The decision at issue here, however, is the removal of an item from
the USML. Plaintiffs are challenging the federal defendants’ failure to comply with statutory
procedures and/or to consider certain congressionally-specified factors when making removal
decisions under AECA. Congress did not expressly make such removal decisions unreviewable.

Even absent a statutory bar to judicial review, certain agency decisions have traditionally

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 10

WASHSTATEC004808

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopueenichhag7 Files DP/PAPO Page Dil opis1s

been considered wholly discretionary and beyond review. To be sure, the AECA confers broad
discretion on the President when determining whether to add or remove items from the USML,
but that discretion is not unbounded: Congress has imposed both procedural and substantive
benchmarks to guide the agency’s action. In order to honor the “basic presumption of judicial
review” embodied in the APA and to “give effect to the command that courts set aside agency
action that is an abuse of discretion,” the Supreme Court has “read the § 701(a)(2) exception for
action committed to agency discretion quite narrowly, restricting it to those rare circumstances
where the relevant statute is drawn so that a court would have no meaningful standard against
which to judge the agency’s exercise of discretion” and has “generally limited the exception to
certain categories of administrative decisions that courts traditionally have regarded as
committed to agency discretion, .. . such as a decision not to institute enforcement proceedings .
.. or a decision by an intelligence agency to terminate an employee in the interest of national

security....” Dep’tof Commerce v.N.Y., U.S. __, 139 S. Ct. 2551, 2567-68 (2019)

 

(internal quotation marks and citations omitted).

The procedural and substantive requirements at issue in this case are clearly stated, and
whether the agency complied with those requirements can be judicially evaluated without fear of
treading on any matter that implicates agency expertise, involves a complicated balancing of
factors, or has been traditionally regarded as beyond judicial review. The Court finds that the
process through which defendants removed items from the USML in July 2018, defendants’
compliance with the standards furnished by the AECA, and the adequacy of the agency’s

analysis of and explanation for its decision are subject to judicial review under the APA.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 11

WASHSTATEC004809

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopstenichRag7 Files DP/RAPO Page 4ep2918

3. Political Question

The private defendants also argue that the regulation or deregulation of defense articles or
services under the AECA is a political question that is nonjusticiable under the separation of
powers doctrine. This argument fails for much the same reasons as the agency discretion and
judicial review arguments. While the decision to include an item on the USML or to grant or
deny an export license for a listed item is statutorily excluded from judicial review and/or
requires an exercise of discretion within the agency’s expertise, whether the agency complied
with clear procedural requirements and considered factors Congress deemed relevant when
removing an item from the USML is neither a political question nor one committed to the
agency’s discretion as a matter of statute or case law.

4. Tucker Act

Finally, the private defendants assert that the Court of Federal Claims has exclusive
jurisdiction “to render judgment upon any claim against the United States founded . . . upon any
express or implied contract with the United States... .” 28 U.S.C. § 1491(a)(1). Plaintiffs seek
to invalidate agency action under the APA because it violates the procedural requirements of the
AECA and/or is arbitrary and capricious. These claims are statutory and, as plaintiffs point out,
the Tucker Act has no application in this context. Dkt. #186 at 22. The private defendants
abandoned this argument in reply.
B. Administrative Procedures Act Claims

The APA authorizes judicial review of final agency action and provides that a “reviewing
court shall... hold unlawful and set aside agency action, findings, and conclusions found to be .
.. arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; ... in

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 12

WASHSTATEC004810

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-23-OP DLL TAR SDoputenichRag7 Files DP/RAPO Page P34 opd818

excess of statutory jurisdiction, authority, or limitations; . . . [or] without observance of
procedure required by law.” 5 U.S.C. § 706. Plaintiffs argue that the federal government’s
efforts to immediately remove items from the USML through issuance of a temporary
modification and letter were not in accordance with law and were without observance of
procedure required by law insofar as the State Department failed to give thirty days’ notice to the
Congressional foreign relations committees specified in 22 U.S.C. § 2778(H(1). Plaintiffs also
seek to invalidate the decision to allow the CAD files to be published on the internet on the
ground that the temporary modification violates the limitations on federal power imposed by the
Tenth Amendment. Finally, plaintiffs argue that the agency action was arbitrary and capricious
because the agency failed to consider the factors identified by Congress and because the
delisting is not supported by substantial evidence in the administrative record.

1. Congressional Notice

The AECA requires that the President or his designee periodically review the items on the
USML to ensure that export controls are warranted. 22 U.S.C. § 2778(f)(1). The results of the
review must be reported to Congress, and the Department “may not remove any item from the
Munitions List until 30 days after the date on which [it] has provided notice of the proposed
removal to the Committee on International Relations of the House of Representatives and to the
Committee on Foreign Relations of the Senate... .” Id. The federal defendants argue that the
Congressional notice requirement does not apply because the CAD files at issue here are not
specifically enumerated on the USML and are therefore not “items” for purposes of § 2778(f(1).
This argument was rejected at the preliminary injunction stage, and the Court sees no reason to
reconsider its decision.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 13

WASHSTATEC004811

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-23-OP DLL TAR SDoputenichRas7 Files DP/PAPO Page b4opd818

The President has the power to designate “defense articles and defense services” and to
control their import and export “[ijn furtherance of world peace and the security and foreign
policy of the United States.” 22 U.S.C. § 2778(a)(1). The articles and services (i.e., items) so
designated constitute the USML. Id. See also 22 C.F.R. § 121.1(a) (describing the organization
of the USML and noting each USML category is composed of related defense articles). Category
I of the USML includes all firearms up to .50 caliber (22 C.F.R. § 121.1(1)(a) and (b)) and all
technical data “required for the design, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification of” such firearms (22 C.F.R. § 120.10(a)).
Through the CJ process, the Department of State specifically determined that the subject CAD
files are subject to the export controls of ITAR.

The Department of State argues that its decision to immediately allow the unlicensed
export of previously-regulated items does not trigger the Congressional notice requirement
because the temporary modification did not deregulate a whole group or category of defense
articles described in the USML, such as “nonautomatic and semi-automatic firearms to caliber
.50 inclusive (12.7 mm),” 22 C.F.R. § 121.1(D(a). This argument conflates “category” with
“item.” As described in the statute, the USML is a list of items designated by the President as
“defense articles and defense services.” 22 U.S.C. § 2778(a)(1). Rather than generate an
exhaustive list of every individual article or service that is subject to export control under the
AECA, the Department of State opted to populate the USML with generally descriptive
categories. Those categories describe actual items, however, and it is those items that are the
“defense articles and defense services” subject to export control under the AECA. 22 C.F.R.

§ 121.1.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 14

WASHSTATEC004812

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopueenichh4g7 Files DP/PAPO Page Ps OpdH18

The congressional review and notice requirements specifically apply to items, not
categories of items. 22 U.S.C. § 2778(f). The Department’s CJ regulation further confirms that it
is the removal of a particular article or service - an item rather than a category - that triggers the
review and notice requirements. The Department describes the CJ procedure as a means of
resolving doubts “as to whether an article or service is covered by the U.S. Munitions List” and
to seek “redesignation of an article or service currently covered by the U.S. Munitions List.” 22
C.F.R. § 120.4(a). Immediately after the reference to redesignation, the regulations reiterate that
the “Department must provide notice to Congress at least 30 days before any item is removed
from the U.S. Munitions List.” Id. Given the language, structure, and purpose of the statute and
implementing regulations, the Court finds that the attempt to revoke the listing of an item
previously covered by the USML through the issuance of a “temporary modification,” thereby
lifting all export controls under the AECA and ITAR, triggers the congressional notice
requirement of the statute.

It is undisputed that Congress was not notified prior to the removal of the subject CAD
files from the USML. This procedural failure cannot be rectified by providing Congressional
notice thirty days in advance of making the “temporary” removal “final:” the temporary
modification implemented the removal immediately, without waiting for the proposed rule to
become final and without giving Congress notice and an opportunity to exercise its oversight
role. Because the removal to which the States object occurred as of July 27, 2018, a subsequent

notice is obviously not timely under the statute.

 

° To the extent the federal defendants are relying on 22 C.F.R. § 126.2 as authority for the
temporary modification (see Dkt. #173 at 6), its use of that procedure to immediately redesignate an
item that was previously covered by the USML without Congressional notice violates the governing

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 15

WASHSTATEC004813

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-23-OP DLL TAR sSDopueenichhag7 Files DP/PAPO Page D6 0NH18

The Court finds that the temporary modification of the USML to allow immediate
publication of the previously-regulated CAD files constitutes the removal of one or more items
from the USML without the required Congressional notice. Because the agency action was
“without observance of procedure required by law,” it must be held unlawful and set aside under
§ 706 of the APA.

2. Tenth Amendment Claim

As part of the settlement agreement in the Texas litigation, the federal defendants agreed
that the temporary modification that would be issued on or before July 27, 2018, would permit
“any United States person” including the private defendants’ customers and members, “to
access, discuss, use, reproduce, or otherwise benefit from the technical data” contained in the
CAD files at issue. Dkt. #171-2 at 6. Plaintiffs argue that this provision exceeds the limits
imposed on the federal government by the Tenth Amendment in that it conflicts with, and
presumably abrogates, state laws restricting certain persons from possessing, manufacturing,
owning, and/or using firearms in general or 3D-printed firearms in particular. Plaintiffs therefore
argue that the temporary modification must be invalidated as “otherwise not in accordance with
law” under the APA.

Both the federal and private defendants have, at various times during this litigation,
disavowed any intent to alter or in any way impact existing prohibitions or limitations on the
possession of firearms, and the federal defendants recognize the continuing viability of state law

gun control measures. Plaintiffs find no comfort in these statements “given the plain language of

 

statute. “It is beyond dispute that a federal regulation cannot empower the Government to do what a
federal statute prohibits it from doing.” Tuan Thai v. Ashcroft, 366 F.3d 790, 798 (9th Cir. 2004).

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 16

WASHSTATEC004814

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-23-OP DLL TAR SDoputenichhas7 Files DP/PAPO Page DASpdH18

the operative Temporary Modification and Letter.” Dkt. #186 at 14. A review of the notice of
temporary modification and letter shows, however, that neither communication expressly
permits “any United States person” to “use” the CAD files or 3D-printed firearms. Nor do they
contain a reference incorporating the settlement agreement or the promises set forth therein.
Without assistance from the parties, the Court declines to determine whether a contractual
provision regarding the intended meaning of a promised, future statement would have any effect
on state law or be otherwise enforceable when the statement, when finally issued, contains no
language regarding the subject matter.

4. Arbitrary and Capricious

Plaintiffs allege that the federal defendants’ decision to allow Defense Distributed to
upload to the internet CAD files containing 3D printing instructions for the manufacture of
undetectable weapons was arbitrary and capricious because the State Department failed to
consider the factors set forth in the AECA, failed to offer an explanation supported by
substantial evidence in the administrative record, and/or has asserted justifications that are
pretextual. In determining whether agency action was arbitrary and capricious, the Court’s scope
of review is “narrow” and focused on determining whether the agency “examined the relevant
data and articulated a satisfactory explanation for [its] decision, including a rational connection
between the facts found and the choice made.” Dep’t of Commerce, 139 S. Ct. at 2569 (citing
Motor Vehicles Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983) (internal quotation marks omitted). In order for the Court to be able to determine whether
the agency has acted within the bounds imposed by the governing statute, the agency is required
to disclose the basis for its action, making the findings necessary to support the decision, and

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 17

WASHSTATEC004815

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDoputenichRag7 Files DP/PAPO Page $d9p2918

produce an administrative record that substantially supports those findings. Burlington Truck

 

Lines, Inc. v. U.S., 371 U.S. 156, 168 (1962).

The federal defendants, citing 22 C.F.R. § 120.3(b), argue that only items that “provide[]
a critical military or intelligence advantage” belong on the USML and that a multi-year, inter-
agency review process led to the determination that firearms up to .50 caliber do not satisfy that
standard. There are a number of problems with this argument. First, the regulation cited states
that articles or services that provide “a critical military or intelligence advantage” “shall be”
included on the USML. Items that fit that description must be on the USML, but they are not the
only items that can be included. Thus, an agency determination that small-caliber firearms do not
provide critical military or intelligence advantages does not explain why those previously-
controlled items were removed from the list.

Second, Congress granted the President and his designees the discretion to remove an
item from the USML in light of certain considerations and factors. Congress directed the agency
to consider how the proliferation of weaponry and related technical data would impact world
peace, national security, and foreign policy. The State Department essentially concedes that,
despite the specified statutory considerations, it evaluated the export controls on small caliber
firearms only through the prism of whether restricting foreign access would provide the United
States with a military or intelligence advantage. Because the delisting was not “based on
consideration of the relevant factors and within the scope of the authority delegated to the
agency by the statute,” it must be invalidated under the APA. Motor Vehicle Mfrs., 463 U.S. at
42.

Third, given the agency’s prior position regarding the need to regulate 3D-printed

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 18

WASHSTATEC004816

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopstenichRag7 Files DP/RAPO Page f89p2518

firearms and the CAD files used to manufacture them, it must do more than simply announce a
contrary position.

[T]he requirement that an agency provide reasoned explanation for its action
would ordinarily demand that it display awareness that it is changing position... .
[T]he agency need not always provide a more detailed justification than what
would suffice for a new policy created on a blank slate . . . [But s]ometimes it must
- when, for example, its new policy rests upon factual findings that contradict
those which underlay its prior policy ... . It would be arbitrary or capricious to
ignore such matters. In such cases it is not that further justification 1s demanded by
the mere fact of policy change; but that a reasoned explanation is needed for

disregarding facts and circumstances that underlay . . . the prior policy.

F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515-16 (2009) (emphasis in original).

 

Until April 2018, the federal government regulated technical data related to the design and
production of weapons using a 3D printer because the data and weapons posed a threat to world
peace and the security and foreign policy of the United States. Some of its concerns related
specifically to the undetectable nature of a gun made from plastic: because they could slip
through conventional security equipment, the State Department feared that they could be used in
assassination attempts, hijackings, piracy, and terrorist activities. Other concerns related to the
portability and ease of a manufacturing process that would allow terrorist groups and embargoed
nations to evade sanctions, repair weapons, restock arms supplies, and fuel violent regional
conflicts. Both aspects of the technical data at issue would, the State Department feared, subvert
the domestic laws of nations with restrictive firearm controls, impairing the United States’
foreign relations with those nations. Overall, the Department of State concluded that the
worldwide publication of computerized instructions for the manufacture of undetectable firearms

was a threat to world peace and the national security interests of the United States and would

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 19

WASHSTATEC004817

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage®-13-OP DLL TAR SDopueenichR4g7 Files DP/RAPO Page 2212918

cause serious and long-lasting harm to its foreign policy. Against these findings, the federal
defendants offer nothing: no analysis of the potential impacts of removing the CAD files for 3D-
printed firearms from the USML, no response to the public comments raising concerns about
such a removal, no acknowledgment in the NPRMs of its change in position with regards to the
CAD files, and no justification in the temporary modification, the letter, or the administrative
record for the change.°

The federal defendants argue that the agency appropriately evaluated whether import and
export restrictions on small caliber firearms were warranted and that the results of the multi-year
inter-agency review apply to 3D-printed guns and the technical data related to them. The only
parts of the administrative record cited in support of this argument are the NPRMs issued by the
Departments of State and Commerce regarding the delisting of certain items in Category I of the
USML. A review of those documents shows that:

@ the goal of the proposed revisions is to limit Category I to only those items “that
provide the United States with a critical military or intelligence advantage or, in

 

° The private defendants point to a PowerPoint presentation made at an Additive Manufacturing
Symposium in February 2014 and a law review article written by their former counsel that same year as
support for the agency’s 2018 decision to remove the subject CAD files from the USML. The law
review article merely raises constitutional arguments against the regulation of 3D-printed guns and is
seemingly unrelated to any justification the agency has offered for its action. The symposium
presentation includes two slides related to 3D-printed guns, one displaying a picture of a 3D-printed gun
(courtesy of Cody Wilson) and another including text stating that export controls offer no benefit to U.S.
manufacturing or national security. Dkt. #116-1 at 32. There is no indication that the agency actually
relied on this document when issuing the temporary modification in 2018: in fact, it tacitly concedes that
it did not because the multi-year review upon which the decision was apparently based focused on small
caliber firearms generally, not 3D-printed guns specifically. Just as importantly, the slides do not reflect
consideration of the factors Congress intended the agency to consider or constitute a “reasoned
explanation” for disregarding the agency’s prior findings regarding the impact of 3D-printed weapons
on world peace, national security, and foreign policy. Fox Television Stations, 556 U.S. at 516.

 

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 20

WASHSTATEC004818

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopueenichhas7 Files DP/RAPO Page zPopds1s

the case of weapons, are inherently for military end use” (83 Fed. Reg. 24,198);’

@ the revised Category I will no longer cover small-caliber non-automatic and
semi-automatic firearms (Id.);

@ the revised Category I will no longer cover “commercial items widely available
in retail outlets and less sensitive military items” (83 Fed. Reg. 24,166);

@ the proposed changes are based on an inter-agency review (Id.).

These statements are merely descriptions of the changes proposed and the process used, not an
analysis of or justification for the changes. The Department of Commerce goes on to say that it
believes that, unless an item provides a critical military or intelligence advantage to the United
States or is generally unavailable at retail outlets for civil and recreational activities, the burdens
of subjecting U.S. manufacturers to the obligations of the ITAR are not warranted by any
proportionate benefits to national security or foreign policy objectives. 83 Fed. Reg. 24,167.
Whatever the merits of this analysis with regards to the rim fire rifles, pistols, and other
popular shooting implements specifically mentioned in the NPRMs, it does not provide a
“reasoned explanation” for the action with regards to the CAD files and 3D-printed weapons at
issue here. Less than two months before the NPRMs were published, the State Department had

taken the position that 3D-printed weapons posed unique threats to world peace, national

 

’ The descriptions of what will be covered by the revised Category I vary in the NPRMs. The
Department of State asserts that the revised Category I will cover “only defense articles that are
inherently military or that are not otherwise widely available for commercial sale.” 83 Fed. Reg. 24,
198. The Department of Commerce describes Category I items under the amended USML as those
which are “inherently military and otherwise warrant control on the USML” or “possess parameters or
characteristics that provide a critical military or intelligence advantage to the United States|] and are
almost exclusively available from the United States.” 83 Fed. Reg. 24,166.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 21

WASHSTATEC004819

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDoputenichRag7 Files DP/RAPO Page 22012818

security, and the foreign policy of the United States: the agency’s specific concerns regarding
the proliferation of these weapons are well-documented in the administrative record. The
NPRMs neither display an awareness that the agency is changing its position with regards to the
data files, nor provide a reasoned explanation for a new policy that necessarily “rests upon

factual findings that contradict those which underlay its prior policy.” Fox Television Stations,

 

556 U.S. at 515-16. The agency has simply abandoned, without acknowledgment or analysis, its
previous position and has sub silentio found that the delisting is consistent with world peace,
national security, and U.S. foreign policy despite explicit, recent findings to the contrary. See

Motor Vehicles Mfrs. Ass’n, 463 U.S. at 46-51 (acknowledging that an agency need not consider

 

and reject all policy alternatives when reaching a decision, but noting that where an alternative is
within the ambit of the existing standard or policy, “it may not be abandoned without any
consideration whatsoever’”).* Because it is arbitrary and capricious to ignore the contradiction in
these circumstances, the agency action must be invalidated.

The Court finds that the agency action is arbitrary and capricious in two, independent
respects. First, the agency failed to consider aspects of the problem which Congress deemed
important before issuing the temporary modification and letter on July 27, 2018. Second, the
agency failed to identify substantial evidence in the administrative record explaining a change of
position that necessarily contradicts its prior determinations and findings regarding the threats
posed by the subject CAD files and the need to regulate the same under the AECA. Because the

agency action was arbitrary and capricious, it is unlawful and must be set aside under § 706 of

 

* In addition, there are no findings (and no evidence in the administrative record) that the CAD
files at issue here were widely available before the agency abruptly deregulated them on July 27, 2018.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 22

WASHSTATEC004820

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopueenichRag7 Files DP/RAPO Page 22612918

the APA.”
C. The Private Defendants’ Other Arguments

1. Motion to Dismiss

The private defendants incorporate by reference a motion to dismiss that was denied
almost a year ago. Having offered no reason to reconsider the prior ruling and no explanation for
the delay in seeking reconsideration, the motion is denied.

2. Personal Jurisdiction

Defense Distributed argues that the Court lacks jurisdiction over its person. Such a
defense can be, and has been, waived. Although Defense Distributed asserted a personal
jurisdiction defense in its answer, it omitted it from the motion to dismiss it filed on October 11,
2018, and has therefore waived the defense under Fed. R. Civ. P. 12¢(h)(1)(A).

3. First Amendment Justification for Agency Action

The private defendants argue that the CAD files are protected speech under the First
Amendment and assert that the files were removed from the USML in order to avoid
constitutional problems. The agency, however, has not relied on the First Amendment as
justification for its action, and neither the Court nor the private defendants may supply a basis

for the decision that the agency itself did not rely upon. Nat’] Ass’n of Home Builders v.

 

Defenders of Wildlife, 551 U.S. 644, 683-84 (2007).
4. First Amendment Violation

The private defendants again assert that restrictions on their ability to publish the files

 

° Because the agency action must be invalidated on other grounds, the Court has not considered
whether the agency’s justifications were pretextual or whether such a finding would warrant invalidation
under the APA.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 23

WASHSTATEC004821

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-23-OP DLL TAR SDopueenichRag7 Files DP/PAPO Page aropds1s

constitute a prior restraint that is presumed to be unconstitutional and that the regulations should
be subjected to strict scrutiny. Whether or not the First Amendment precludes the federal
government from regulating the publication of technical data under the authority granted by the
AECA is not relevant to the merits of the APA claims plaintiffs assert in this litigation. Plaintiffs
allege that the federal defendants failed to follow prescribed procedures and acted in an arbitrary
and capricious manner when they issued the temporary modification and letter authorizing the
immediate publication of the CAD files. The State Department has not attempted to justify its
action as compelled by the First Amendment, nor have the private defendants shown that their
First Amendment interests are a defense to plaintiffs’ claims or a talisman that excuses the
federal defendants’ failures under the APA.
D. Remedy

The presumptive remedy for unlawful agency action is vacatur and remand. All. for the

Wild Rockies v. United States Forest Serv., 907 F.3d 1105, 1121 (9th Cir. 2018). Plaintiffs also

 

seek an injunction preventing the federal defendants from again issuing a temporary
modification purporting to deregulate the subject CAD files with no warning. Plaintiffs have not
shown that the harm they fear is likely to occur, however. There is no indication that the federal
defendants are poised to immediately modify the USML as soon as their previous efforts are
invalidated or are otherwise inclined to ignore the procedural and substantive requirements of

the AECA discussed in this order. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22

 

(2008) (“Our frequently reiterated standard requires plaintiffs seeking preliminary relief to

demonstrate that irreparable injury is likely in the absence of an injunction.”).

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 24

WASHSTATEC004822

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage®-13-OP DLL TAR SDopueenichhag7 Files DP/PAPO Page 23-6p2918

CONCLUSION

For all of the foregoing reasons, plaintiffs’ motion for summary judgment (Dkt. #170) is

GRANTED in part and DENIED in part. The July 27, 2018, “Temporary Modification of

Category I of the United States Munitions List” and letter to Cody R. Wilson, Defense

Distributed, and the Second Amendment Foundation were unlawful and are hereby VACATED.

Defendants’ motions for summary judgment (Dkt. #173 and #174) are DENIED.

Dated this 12th day of November, 2019.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 25

WASHSTATEC004823

WW S Carmike

Robert S. Lasnik
United States District Judge

 

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 527 of 918

 

Message

From: Cooper, R. Clarke [CooperRC@state.gov]

Sent: 11/12/2019 9:17:05 PM

To: Betts, Timothy A [BettsTA@state.gov]; Paul, Joshua M [PaulM@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Miller, Michael F [Millermf@state.gov]

cc: Windecker, Melissa A [WindeckerMA@state.gov]

Subject: RE: TODAY: Heads Up: Cats 1-3

Thank you all for the quick turn, and appreciate the readout. If past coverage is an indicator, McBride’s
coverage in WJS should be fair.

Sent from Workspace ONE Boxer

On November 12, 2019 at 15:26:26 EST, Betts, Timothy A <BettsTA@state.gov> wrote:

Well done, everyone.
Josh: Could you shoot me the press guidance that will be used for the RTOs, please?

Thanks,
Tim

“Fiaeathy x, Sete

Principal Deputy Assistant Secretary
Bureau of Political-Military Affairs
U.S. Department of State

(202) 647-9023

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Tuesday, November 12, 2019 3:08 PM

To: Cooper, R. Clarke <CooperRC@state.gov>; Betts, Timothy A <BettsTA@state.gov>

Ce: Windecker, Melissa A <WindeckerMA @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>;
Miller, Michael F <Millermf@state.gov>

Subject: RE: TODAY: Heads Up: Cats 1-3

By way of update:

e State, Commerce and DTSA successfully completed the briefing to bipartisan staff from each of
HFAC, SFRC and SBANK. The briefing went well overall; some concerns were raised about the future
notification of licenses moving to Commerce, but the issue was not pressed. In a sidebar after the
briefing, Senator Menendez’ staffer described his mood as “mildly pleased” that the interagency had
paid attention to the concerns that had been expressed (although we await to see if this remains the case
after the anticipated response from some quarters).

 

e The CN will be delivered via courier between 3-4pm this afternoon.

WASHSTATEC004824
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 528 of 918

e The Wall Street Journal’s Courtney McBride was backgrounded by State and Commerce this
afternoon and will run a story at some point after the embargo expires, at 4pm today.

e Weare working to schedule a statutory briefing under the NDAA to HASC and SASC for
tomorrow.

@ Weare working to line up the planned roundtable hosted by Heritage in the near future, and with
the arms control community thereafter.

* Finally, after dpm we will be in RTQ posture for press enquiries.

Thanks,

Josh

SENSITIVE BUT UNCLASSIFIED

Sent: Tuesday, November 12, 2019 11:41 AM

To: Paul, Joshua M <PaulJM@state.gov>; Betts, Timothy A <BettsTA@state.gov>

Ce: Windecker, Melissa A <WindeckerMA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>;
Miller, Michael F <Millermf@state.gov>

Subject: TODAY: Heads Up: Cats 1-3

 

Thanks for the heads-up Josh. Please keep me apprised.

If the timing works right, I may be able to participate in whatever briefing call we provide our
Congressional contacts.

Regards,
R. Clarke Cooper

Assistant Secretary of State
Political Military Affairs Bureau

 

ENGAGE. ENHANCE. ENABLE.

SENSITIVE BUT UNCLASSIFIED

From: Paul, Joshua M

Sent: Tuesday, November 12, 2019 5:19 PM

To: Cooper, R. Clarke <CooperRC@state.gov>; Betts, Timothy A <BettsTA@state.gov>

Ce: Windecker, Melissa A <WindeckerMA@state.gov>; Heidema, Sarah J <HeidemaS/]@state.gov>;
Miller, Michael F <Millermf@state.gov>

Subject: Heads Up: Cats 1-3

 

 

WASHSTATEC004825
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 529 of 918
Dear A/S and PDAS,

Just writing to flag that after S’s approval of the Cats 1-3 AM we held an interagency conference call
this mornin
We have been able to obtain staff availability for 2pm, and will be briefing at that time,
ollowed by a 3pm notification.

Thanks,

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: — 202.647.7878|@ BlackBerry: ae : Fax: 202.647.4055
>< e-mail: PaulJM@State.Gov | =| Web: www.state.gov/t/pm/

http://twitter.com/StateDeptPM

 

 

Stay connected with State.gov:

 

SENSITIVE BUT UNCLASSIFIED

 

WASHSTATEC004826
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 530 of 918

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 11/12/2019 9:25:18 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; PM-DAS's [PM-DASs@state.gov]; PM-Directors [PM-Directors@state.gov]; Darrach,
Tamara A [DarrachTA@state.gov]

Subject: CPA Media Monitoring: Wall Street Journal: Administration Plans to Ease Exports of U.S.-Made Firearms

 

Administration Plans to Ease Exports of U.S.-Made Firearms
By Courtney McBride
12 November 2019

The Trump administration has finalized plans to shift authority over the export of certain firearms and
ammunition from the State Department to the Commerce Department, part of a nearly decadelong effort to
boost compliance, strengthen enforcement and protect U.S. technology.

Officials from the two departments on Tuesday notified several congressional committees of the final rule.
Following a 30-day notification period, the final rule would take effect 45 days after publication in the Federal
Register.

Members of the congressional committees didn't immediately respond to requests for comment.
Under the rule change, the State Department would maintain control over the export of firearms and related
items of a military character, or that provide military or intelligence benefits to the U.S., according to a

department official.

Authority over the export of weapons that don't meet those criteria -- including those widely available in
domestic retail settings -- would shift to the Commerce Department.

The rule change applies only to commercial transfers, and doesn't affect the ability of individual U.S. citizens to
purchase or possess firearms.

Tuesday's action follows a multiyear review by the departments of Commerce, Defense, Homeland Security,
Justice and State, which received and incorporated comments from the public and other interested parties.

Senior officials from Commerce and State told The Wall Street Journal that the process has been responsive to
feedback from lawmakers and members of the public. The State Department received more than 3,000 public

comments on the proposed rule, according to a senior department official.

The senior officials said Tuesday that the revised rules would reduce financial and administrative burdens on
the private sector by removing a requirement that companies register with the State Department.

Regardless of the transfer of authority, controlled items will still be subject to government authorization and
monitoring, they said.

In light of congressional and public concern, technology and software related to 3-D firearms production will
remain subject to stringent controls under the Commerce Department.

WASHSTATEC004827
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 531 of 918

Last year, lawmakers from both parties warned that foreign bad actors could gain access to the plans for 3-D
printed weapons, potentially posing a national security threat to the United States.

Attorneys general from eight states filed suit to prevent a Texas company, Defense Distributed, from publishing
the plans online. While that case was pending last summer, gun-rights groups published the materials on a

separate website, arguing that the First Amendment protects their right to do so.

President Trump wrote on Twitter in July 2018: "I am looking into 3-D Plastic Guns being sold to the public.
Already spoke to NRA, doesn't seem to make much sense!"

Link: hites:/Awwwovs.com/articles/administration-plans-to-case-exnoris-of-u-s-made-firearms-

 

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marquis Ra stute. cov | Web: PAS Homenage Siete Dept Pe

   

[Twitter: &

   

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC004828
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 532 of 918

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/12/2019 9:27:15 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: CPA Media Monitoring: Yubanet: Federal judge strikes down Trump Administration action allowing release of

3D-printed guns

From: Marquis, Matthew R <MarquisMR@state.gov>

Sent: Tuesday, November 12, 2019 4:17 PM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>; Legal-PM-DL <Legal-PM-DL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermf@state.gov>

Subject: CPA Media Monitoring: Yubanet: Federal judge strikes down Trump Administration action allowing release of
3D-printed guns

 

Federal judge strikes down Trump Administration action allowing release of 3D-printed guns
By Washington state Attorney General Bob Ferguson
12 November 2019

A federal judge ruled today that the Trump Administration violated federal law in its efforts to allow 3D-printed
gun files to be released on the internet.

In July 2018, Attorney General Bob Ferguson filed a lawsuit in the U.S. District Court for the Western District
of Washington, arguing that Trump Administration efforts to allow the distribution of data files for
downloadable, 3D-printed firearms violated the Administrative Procedure Act and the Constitution.

In his ruling, Judge Robert Lasnik granted Ferguson’s motion for summary judgment, meaning the case will not
need to go to trial. The judge ruled that the Trump Administration’s decision to allow the unlimited distribution
on the internet of data files for untraceable, undetectable 3D-printed guns was arbitrary, capricious and
unlawful.

“Given the agency’s prior position regarding the need to regulate 3D-printed firearms and the CAD files used to
manufacture them, it must do more than simply announce a contrary position,” Judge Lasnik wrote. “Overall,
the Department of State concluded that the worldwide publication of computerized instructions for the
manufacture of undetectable firearms was a threat to world peace and the national security interests of the
United States and would cause serious and long-lasting harm to its foreign policy. Against these findings, the
federal defendants offer nothing.”

“Tt is baffling that the Trump Administration continued to work so hard to allow domestic abusers, felons and
terrorists access to untraceable, undetectable 3D-printed guns,” Ferguson said. “Even the president himself said
in a tweet that this decision didn’t make any sense —- one of the rare instances when I agreed with him. ?m
thankful the court agrees, too.”

In July 2018, President Trump wrote on Twitter: “I am looking into 3-D Plastic Guns being sold to the public.
Already spoke to NRA, doesn’t seem to make much sense!”

Other highlights from today’s ruling:

WASHSTATEC004829
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 533 of 918

e “It is undisputed that Congress was not notified prior to the removal of the subject CAD files from the
USML. This procedural failure cannot be rectified by providing Congressional notice thirty days in
advance of making the ‘temporary’ removal ‘final:’ the temporary modification implemented the
removal immediately, without waiting for the proposed rule to become final and without giving
Congress notice and an opportunity to exercise its oversight role. Because the removal to which the
States object occurred as of July 27, 2018, a subsequent notice is obviously not timely under the statute.”

e “The Court finds that the agency action is arbitrary and capricious in two, independent respects. First,
the agency failed to consider aspects of the problem which Congress deemed important before issuing
the temporary modification and letter on July 27, 2018. Second, the agency failed to identify substantial
evidence in the administrative record explaining a change of position that necessarily contradicts its
prior determinations and findings regarding the threats posed by the subject CAD files and the need to
regulate the same under the AECA. Because the agency action was arbitrary and capricious, it is
unlawful and must be set aside.”

Case background

In 2015, Defense Distributed, an organization dedicated to global distribution of open-source, downloadable
3D-printed guns, sued the federal government after the U.S. State Department forced the removal of the files
from the internet. The federal government successfully argued before federal trial and appellate courts that
posting the files online violates firearm export laws and poses a serious threat to national security and public
safety. The United States Supreme Court declined to hear the case.

Then, in an abrupt reversal, the federal government settled the case on June 29, 2018. As part of the settlement,
the Trump Administration agreed to allow unlimited public distribution on the internet of the downloadable
files for 3D-printed guns.

The court granted Ferguson’s request to block internet distribution of the downloadable files for 3D-printed
guns on July 31, 2018, the day before Defense Distributed planned to release them. The court later blocked the
gun files’ release for the duration of the lawsuit.

Ferguson has also taken action at the state level, successfully introducing agency-request legislation to ban the
manufacture or possession of untraceable, undetectable 3D-printed guns. The new law also prohibits sending a
printable gun file to a person who is ineligible to possess firearms.

Ferguson has filed 51 lawsuits against the Trump Administration and has not lost a case. Ferguson has 25 legal
victories against the Trump Administration. Fourteen of those cases are finished and cannot be appealed. The
Trump Administration has or may appeal the other 11, which include lawsuits involving Dreamers and rules
restricting contraception access. No court to rule on the merits of the Attorney General’s arguments in a lawsuit
against the Trump Administration has ruled against the office.

Link: https://yubanet conv usa/federal-judee-strikes-down-trump-admunistration-action-allowine-release-of-3¢d-
orinted-gumns/

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

WASHSTATEC004830
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 534 of 918

e-mail: Margsist Ri@state 2ov

  

Stay connected with State.gov:

 

Official
LINCLASSIFIED

WASHSTATEC004831
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 535 of 918

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 11/12/2019 9:31:49 PM

To: Dorosin, Joshua L [DorosinJL@state.gov]; String, Marik A [StringMA@state.gov]

Subject: FW: CPA Media Monitoring: KUT Radio: Judge Blocks Rule Change That Allowed Austin-Based Company To Publish

3D-Printed Gun Plans
Attachments: 192 - Order on MSJ.pdf

Marik and Josh: The judge in the Washington case has declared the temporary rule and settlement from the Defense
Distributed [Higation to be null and void,
lronicaily, we also did the Congressional Notification of the proposed final rule

  

today. - Jeff

From: Marquis, Matthew R <MarquisMR@state.gov>

Sent: Tuesday, November 12, 2019 4:14 PM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>; Legal-PM-DL <Legal-PM-DL@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermf@state.gov>

Subject: CPA Media Monitoring: KUT Radio: Judge Blocks Rule Change That Allowed Austin-Based Company To Publish
3D-Printed Gun Plans

   

Judge Blocks Rule Change That Allowed Austin-Based Company To Publish 3D-Printed Gun Plans
By Matt Largey
12 November 2019

A federal judge in Washington state is overturning a settlement between the federal government and Austin-
based Defense Distributed that allowed the company to publish plans for 3D-printable guns online last year.

Defense Distributed had been in a years-long legal battle in federal court in Austin over the legality of
publishing the plans online. The State Department had argued that the distribution of the plans online would
violate federal arms export rules, since they could be accessed from anywhere in the world. But last spring, the
State Department suddenly settled with the company, agreeing to modify the rules to allow the plans to be
published online.

Defense Distributed did so last summer, amid a flurry of last-ditch requests from a coalition of states to block
the publication over fears that making the plans available online for free could put untraceable weapons in the
hands of people who might be violent. Nineteen states and the District of Columbia filed suit in Washington
state arguing the State Department did not follow proper procedure in modifying the arms export rules.

Four days after the publication, U.S. District Judge Robert Lasnik issued an order temporarily halting
distribution of the plans, though some had already been downloaded thousands of times and spread to file

sharing sites online.

Today, Judge Lasnik issued a ruling overturning the State Department’s actions, finding the agency failed to
provide Congress with 30 days required under the law.

"Because the agency action was 'without observance of procedure required by law,’” Lasnik writes, "it must be
held unlawful and set aside.”

WASHSTATEC004832
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 536 of 918

However, the judge leaves the door open to the State Department trying again to alter the rules, following
proper procedure.

The State Department is also free to appeal the ruling.

Earlier this year, Defense Distributed founder Cody Wilson was charged with sexual assault after he paid an
underage girl $500 for sex in an Austin motel room. Wilson fled to Taiwan before he was arrested and returned
to the U.S. He pleaded guilty to a lesser charge, avoiding jail time, though he was required to pay a fine and
register as a sex offender.

He stepped down from his position at Defense Distributed while the criminal charges were pending, though he
recently rejoined the company.

Link: https: //www Jouore/post/udee-blocks-rule-charge-allowed-austin-based-company-publish-3d-printed-

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: MarguisM Ra state sov

   

Stay connected with Srate.gov:

 

Official
LINCLASSIFIED

WASHSTATEC004833
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016:11 REUR Spoguaremhanbi02 TRE IQABAS Page acc e218

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
STATE OF WASHINGTON, ef al.,
Plaintiffs, NO. C18-1115RSL
Vv.
ORDER INVALIDATING JULY 27,
UNITED STATES DEPARTMENT OF 2018, TEMPORARY
STATE, et al., MODIFICATION AND LETTER

Defendants.

 

 

This matter comes before the Court on the parties’ cross-motions for summary judgment.
Dkt. #170, #173, and #174. Plaintiffs seck a summary determination that the federal defendants
violated the Administrative Procedures Act (“APA”) when they modified the United States
Munitions List (“USML”) and issued a letter authorizing the on-line publication of certain
computer aided design (“CAD”) data files in July 2018. They request that the Court vacate the
agency action and permanently enjoin the federal defendants from removing the CAD files at
issue from the USML unless and until they comply with the statutory procedural requirements.

BACKGROUND AND PROCEDURAL HISTORY
Since at least 2013, the federal government had taken the position that the Arms Export

Control Act (“SAECA”’), 22 U.S.C. § 2778, authorizes restrictions on the internet publication of

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 1

WASHSTATEC004834

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-96-2016-L1 REUR Spoguaremhanb102 TRA IQABAS Page 23s e5918

CAD files that allow users to create guns and their components with a 3D printer. When
defendant Defense Distributed posted CAD files for various weapons on its website at the end of
2012, the Directorate of Defense Trade Controls (“DDTC”), which is part of the Department of
State, notified Defense Distributed that the publication may have been unauthorized and in
violation of the AECA’s implementing regulations, the International Traffic in Arms
Regulations (“ITAR”), 22 C.F.R. §§ 120-30. The DDTC explained that making the CAD files
available on the internet constituted a disclosure or transfer of technical data to foreign persons
and was considered an “export” subject to the AECA and ITAR. The government advised
Defense Distributed to remove the files from its website and, if it believed the files were not
properly subject to export control, to utilize the commodity jurisdiction (“CJ”) procedure to
obtain an official determination from the DDTC.

Defense Distributed filed a number of determination requests. When the DDTC failed to
make timely rulings, Defense Distributed filed a lawsuit in the United States District Court for

the Western District of Texas. Defense Distributed v. U.S. Dep’t of State, C15-0372RP (W.D.

 

Tex). That litigation pitted Defense Distributed and the Second Amendment Foundation on one
side against the Department of State, the DDTC, and various federal employees on the other.
Defense Distributed challenged the federal government’s power to regulate its publication of the
CAD files on the internet, arguing that the regulation subjected its gun-related speech to a
system of prior restraints that was applied in an arbitrary manner in violation of Defense
Distributed’s First, Second, and Fifth Amendment rights. A month after the Texas litigation was
filed, the DDTC determined that some, but not all, of the CAD data files Defense Distributed
wanted to publish on the internet were technical data subject to the AECA and ITAR.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 2

WASHSTATEC004835

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-46-2016-L1 REUR Spoguaremhanb102 TRE IQADAS Page 39 e218

Defense Distributed filed a motion for preliminary injunction in the Texas litigation to

preclude the federal government from imposing prepublication approval requirements on any of

its CAD files. The federal government opposed the motion, arguing that:

@ “export of Defense Distributed’s CAD files could cause serious harm to U.S.
national security and foreign policy interests” that “warrant subjecting [the files] to
ITAR’s export licensing of technical data;”

@ Defense Distributed’s “CAD files constitute the functional equivalent of defense
articles: capable, in the hands of anyone who possesses commercially available 3D
printing equipment, of ‘automatically’ generating a lethal firearm that can be easily
modified to be virtually undetectable in metal detectors and other security equipment;”

@ “The State Department is particularly concerned that [Defense Distributed’s]
proposed export of undetectable firearms technology could be used in an assassination,
for the manufacture of spare parts by embargoed nations, terrorist groups, or guerrilla
groups, or to compromise aviation security overseas in a manner specifically directed at

U.S. persons;” and

e both the government and the public “have a strong interest in curbing violent
regional conflicts elsewhere in the world, especially when such conflict implicates the
security of the United States and the world as a whole.”

Id., Dkt. #32 at 19-20 (W.D. Tex.) (internal quotation marks and citations omitted). The then-
Director of the Office of Defense Trade Controls Management, Lisa V. Aguirre, concluded that
the unrestricted export of Defense Distributed’s CAD files would result in the production of
plastic firearms that are fully operable and virtually undetectable by conventional security

measures, that their use to commit terrorism, piracy, assassinations, or other serious crimes

would cause serious and long-lasting harm to the foreign policy and national security interests of

the United States, that efforts to restrict the availability of these articles to enemies of the United

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 3

WASHSTATEC004836

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-96-2016-L1 RU Spoguaremhanb102 RA IQABAS Page ag e5218

States would fail, that the proliferation of weapons and related technologies would contribute to
a more dangerous international environment, and that the export would undercut the domestic
laws of nations that have more restrictive firearm controls and the United States’ foreign
relations with those nations would suffer. Id., Dkt. #32-1 at { 35.

The Honorable Robert L. Pitman denied Defense Distributed’s motion for preliminary
injunction, noting that Defense Distributed’s avowed purpose is to facilitate “global access to,
and the collaborative production of, information and knowledge related to the three-dimensional
(‘3D’) printing of arms,” and that such activities “undoubtedly increase[] the possibility of
outbreak or escalation of conflict” and are of the type Congress authorized the President to
regulate through the AECA. Id., Dkt. #43 at 8-9 (emphasis in original). The Fifth Circuit
affirmed, finding that “the State Department’s stated interest in preventing foreign nationals -
including all manner of enemies of this country - from obtaining technical data on how to
produce weapons and weapons parts” constitutes “‘a very strong public interest in national

defense and national security.” Defense Distributed v. U.S. Dep’t of State, 838 F.3d 451, 458

 

(5th Cir. 2016).

In April 2018, the federal government moved to dismiss Defense Distributed’s claims in
the Texas litigation, reiterating that what was at stake was “the United States’ ability to control
the export of weapons - a system of laws and regulations that secks to ensure that articles useful
for warfare or terrorism are not shipped from the United States to other countries (or otherwise
provided to foreigners) without authorization, where, beyond the reach of U.S. law, they could
be used to threaten U.S. national security, U.S. foreign policy interests, or international peace
and stability.” C15-0372RP, Dkt. #92 at 1 (W.D. Tex). Later that month, the parties reached a

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 4

WASHSTATEC004837

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate 2-06: 2016-L1 REUR Spoguarenmhanb102 TRA GQABAS Page Saf e5218

tentative settlement agreement. Pursuant to the settlement, which was not signed until July 29,
2018, the Department of State changed course, abandoning its prior regulatory and litigation
positions and allowing the private defendants, Defense Distributed, the Second Amendment
Foundation, and Conn Williamson, to publish on the internet CAD files for the automated
production of 3D-printed weapons. The federal government specifically agreed, among other
things, to publish a notice of proposed rulemaking and final rule revising the United States
Munitions List (““USML”) that would allow the distribution of the CAD files, to announce a
temporary modification of the USML to allow immediate distribution while the final rule was in
development, and to issue a letter to Defense Distributed and other defendants advising that the
CAD files are approved for public release and unlimited distribution. The federal defendants also
acknowledged and agreed that the temporary modification and letter “permits any United States
person .. . to access, discuss, use, reproduce, or otherwise benefit from” the CAD files. The
announcement of the temporary modification and the issuance of the letter were to occur on or
before July 27, 2018. No findings of fact or other statements are provided in the settlement
agreement that address, much less invalidate, the federal government’s prior analysis regarding
the likely impacts of publication on national security or world peace or that otherwise explain
the federal government’s change of position.

On May 24, 2018, the Department of State published a notice of proposed rulemaking
(“NPRM”) that implicated the technical data at issue in the litigation. The NPRM proposed an
amendment to the ITAR to, inter alia, remove certain Category | items (primarily small caliber
weapons and their related technical data) from the USML, thereby lifting the requirement to
obtain a license for their export. 83 Fed. Reg. 24,198 (May 24, 2018). Although the NPRM did

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 5

WASHSTATEC004838

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016:L1 REUR Spoguaremhanb102 TRA IQADAS Page sa e218

not explicitly mention 3D-printed firearms or their related technical data, approximately 12% of
the comments received in response to the NPRM did, and all of them opposed lifting the license
requirement. The public comment period end on July 9, 2018. The settlement agreement was
made public the following day. The temporary modification was published and the letter to the
private defendants was issued on July 27, 2018. The temporary modification contains an
assertion that the DDTC “has determined that it is in the interest of the security and foreign
policy of the United States” to immediately modify Category I of the USML to exclude the
technical data at issue in the Texas litigation. Dkt. #171-2 at 2. The public comments opposing
exclusion were not considered by the agency when it issued the temporary modification and
letter. Dkt. #179-2 at 47.

Three days after the temporary modification was published, eight states and the District of
Columbia filed this lawsuit, alleging that the federal defendants’ conduct was ultra vires and in
violation of the APA and the Tenth Amendment to the United States Constitution.' In response
to plaintiffs’ motion for preliminary injunctive relief, the federal defendants justified the
deregulation of the CAD files (along with the delisting of other items within Category I of the
USML) by pointing to a Department of Defense determination that the items “do not provide the
United States with a critical military or intelligence advantage” and “are already commonly
available and not inherently for military end-use.” Dkt. #64-1 at 10. After an expedited hearing,
the Court found that plaintiffs had shown a likelihood of success on the merits of their APA

claim insofar as the temporary modification resulted in the removal of one or more items from

 

' An amended complaint, adding eleven more States/Commonwealths as plaintiffs, was filed on
August 2, 2018. Dkt. # 29.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 6

WASHSTATEC004839

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016:L1 REUR Spoguaremhanb102 TRA IQABAS Page We e218

the USML, that plaintiffs had shown a likelihood of irreparable injury if an injunction did not
issue because Defense Distributed had announced its intent to make the CAD files downloadable
from its website on August 1, 2018,’ and that the balance of hardships and the public interest
tipped sharply in plaintiffs’ favor. The federal defendants were enjoined from implementing or
enforcing the temporary modification of the USML and/or the July 27th letter and were required
to preserve the status quo ex ante as if the modification had not occurred and the letter had not
been issued. Dkt. #23 and #95.

In the context of the States’ challenge to the issuance of the temporary modification and
letter, the federal defendants produced and supplemented the administrative record on which the
decision to issue the temporary modification and letter was based.’ Plaintiffs now seek an order
invalidating the temporary modification and letter under the APA and permanently enjoining the
federal defendants from removing the computer files at issue from the USML unless and until
they comply with the governing procedural requirements. The federal and private defendants
oppose plaintiffs’ motion and request judgment in their favor.

DISCUSSION
A, Jurisdiction
Both the federal and private defendants challenge the Court’s jurisdiction over this

matter. The federal defendants argue that the States cannot meet prudential standing

 

* The private defendants now assert that they published the subject CAD files to the internet
immediately upon receipt of the letter and the issuance of the temporary modification. Dkt. #174-1 at 5-
6. The publication does not change the following analysis.

* Plaintiffs do not concede that the record, as supplemented, is complete or that defendants’
various claims of privilege are proper.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 7

WASHSTATEC004840

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate?-06-2016:11 REUR Spoguaremhanb102 TRA QQADAS Page ste e218

requirements. The private defendants argue that the issuance of the temporary modification and
letter are “committed to agency discretion by law” and not subject to judicial review under 5
U.S.C. § 701(a)(2) and 22 U.S.C. § 2278(h), that listing on the USML is a political question over
which the Court lacks subject matter jurisdiction, and that the claims are barred by the Tucker
Act.4

1. Zone of Interests

The question of standing involves both constitutional limitations imposed by Article III of
the U.S. Constitution and prudential limitations imposed by the judiciary to limit the exercise of
federal jurisdiction. See Warth v. Seldin, 422 U.S. 490, 498 (1975); Allen v. Wright, 468 U.S.
737, 751 (1984). To present a justiciable case or controversy under Article HI, plaintiffs must
demonstrate an “injury in fact” that is “fairly traceable” to the actions of the defendants and that

will likely be redressed by a favorable decision. See Lujan v. Defenders of Wildlife, 504 U.S.

 

555, 560 (1992). The prudential limitations are “founded in concern about the proper - and
properly limited - role of the courts in a democratic society.” Warth, 422 U.S. at 498. The
prudential requirement at issue here is that a plaintiffs grievance must arguably fall within the
zone of interests protected or regulated by the statutory provision on which the claim is based.

See Ass’n of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970).

 

The zone-of-interests test is a standing requirement of general applicability, but “the zone

of interests of a statute for purposes of obtaining judicial review of administrative action under

 

* Defendants also incorporate by reference arguments made in the preliminary injunction context
regarding Article III standing and this lawsuit being an impermissible collateral attack on the outcome
of the litigation in the Western District of Texas. Those arguments are again rejected. See Dkt. #95 at 9-
12.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 8

WASHSTATEC004841

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cageate ?-46-2016-L1 REUR Spoguaremhanb102 TRA IQADAS Page 4a e218

the generous review provisions of the APA” is fairly expansive. Bennett v. Spear, 520 U.S. 154,
163 (1997) (internal quotation marks and citations omitted). The test “is not meant to be
especially demanding” in the APA context, and the Supreme Court applies “the test in keeping
with Congress’s evident intent when enacting the APA to make agency action presumptively
reviewable.” Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak, 567 U.S.
209, 225 (2012) (internal quotation marks and citations omitted). Plaintiffs need not establish a
congressional purpose to benefit them through passage of the underlying statute, they need
simply have interests that relate to and are not inconsistent with the purposes implicit in the
statute. Id. The Supreme Court has “always conspicuously included the word ‘arguably’ in the
test to indicate that the benefit of any doubt goes to the plaintiff.” Id.

The AECA “was intended to authorize the President to control the import and export of
defense articles and defense services in ‘furtherance of world peace and the security and foreign
policy of the United States.” U.S. v. Chi Mak, 683 F.3d 1126, 1134 (9th Cir. 2012) (quoting 22
U.S.C. § 2778(a)(1)). In keeping with the goals of the statute, the federal government has, in the
past, justified subjecting the CAD files at issue to ITAR’s export licensing scheme based on their
characteristics and functionality, which make them especially dangerous to U.S. national
security and foreign policy interests. The agency properly focused its analysis on the factors
specified in the AECA and deemed it important to keep plastic, undetectable firearms out of
foreign hands where they were not subject to U.S. laws and controls. The agency’s focus on
exports, national security, and world peace does not, however, mean that the States’ domestic
interests are unrelated or marginally related to the AECA’s purposes. The State Department
found that the firearms generated by the subject CAD files “can be easily modified to be

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 9

WASHSTATEC004842

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-23-OP DLL TAR sSDoputenichhag7 Files DP/RAPO Page bd epdH18

virtually undetectable in metal detectors and other security equipment,” could be used in
assassinations or terrorist activities “specifically directed at U.S. persons,” and could lead to
violent regional conflicts that implicate the security of the United States. Defense Distributed v.
U.S. Dep’t of State, C15-0372RP, Dkt. #32 at 19-20 (W.D. Tex). Given that the CAD files and
the resulting weapons can be transported, undetected, virtually anywhere in the world, these
same impacts would likely arise within the United States even if the plastic weapons are
manufactured abroad. The States’ interests in curbing violence, assassinations, terrorist threats,
aviation and other security breaches, and violations of gun control laws within their borders are
at least marginally related to the interests protected or regulated by the AECA. The state and
federal interests, while not identical, are aligned and not in any way inconsistent. Because the
States’ grievance arguably falls within the zone of interests protected or regulated by the AECA,
there is no judicially-imposed limit on the Court’s exercise of jurisdiction in this matter.

2. Agency Discretion and Judicial Review

The private defendants argue that this Court lacks jurisdiction over plaintiffs’ APA claims
because the APA does not apply “to the extent that . .. agency action is committed to agency
discretion by law.” 5 U.S.C. § 701(a)(2). The AECA expressly commits one type of decision to
agency discretion, namely the decision to designate an item as a defense article or defense
service. 22 U.S.C. § 2778(h). The decision at issue here, however, is the removal of an item from
the USML. Plaintiffs are challenging the federal defendants’ failure to comply with statutory
procedures and/or to consider certain congressionally-specified factors when making removal
decisions under AECA. Congress did not expressly make such removal decisions unreviewable.

Even absent a statutory bar to judicial review, certain agency decisions have traditionally

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 10

WASHSTATEC004843

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDoputenichRag7 Files DP/RAPO Page bt Opds18

been considered wholly discretionary and beyond review. To be sure, the AECA confers broad
discretion on the President when determining whether to add or remove items from the USML,
but that discretion is not unbounded: Congress has imposed both procedural and substantive
benchmarks to guide the agency’s action. In order to honor the “basic presumption of judicial
review” embodied in the APA and to “give effect to the command that courts set aside agency
action that is an abuse of discretion,” the Supreme Court has “read the § 701(a)(2) exception for
action committed to agency discretion quite narrowly, restricting it to those rare circumstances
where the relevant statute is drawn so that a court would have no meaningful standard against
which to judge the agency’s exercise of discretion” and has “generally limited the exception to
certain categories of administrative decisions that courts traditionally have regarded as
committed to agency discretion, .. . such as a decision not to institute enforcement proceedings .
.. or a decision by an intelligence agency to terminate an employee in the interest of national

security....” Dep’tof Commerce v.N.Y., U.S. __, 139 S. Ct. 2551, 2567-68 (2019)

 

(internal quotation marks and citations omitted).

The procedural and substantive requirements at issue in this case are clearly stated, and
whether the agency complied with those requirements can be judicially evaluated without fear of
treading on any matter that implicates agency expertise, involves a complicated balancing of
factors, or has been traditionally regarded as beyond judicial review. The Court finds that the
process through which defendants removed items from the USML in July 2018, defendants’
compliance with the standards furnished by the AECA, and the adequacy of the agency’s

analysis of and explanation for its decision are subject to judicial review under the APA.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 11

WASHSTATEC004844

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-23-OP DLL TAR SDopuaenichhag7 Files DP/PAPO Page PASpdH18

3. Political Question

The private defendants also argue that the regulation or deregulation of defense articles or
services under the AECA is a political question that is nonjusticiable under the separation of
powers doctrine. This argument fails for much the same reasons as the agency discretion and
judicial review arguments. While the decision to include an item on the USML or to grant or
deny an export license for a listed item is statutorily excluded from judicial review and/or
requires an exercise of discretion within the agency’s expertise, whether the agency complied
with clear procedural requirements and considered factors Congress deemed relevant when
removing an item from the USML is neither a political question nor one committed to the
agency’s discretion as a matter of statute or case law.

4. Tucker Act

Finally, the private defendants assert that the Court of Federal Claims has exclusive
jurisdiction “to render judgment upon any claim against the United States founded . . . upon any
express or implied contract with the United States... .” 28 U.S.C. § 1491(a)(1). Plaintiffs seek
to invalidate agency action under the APA because it violates the procedural requirements of the
AECA and/or is arbitrary and capricious. These claims are statutory and, as plaintiffs point out,
the Tucker Act has no application in this context. Dkt. #186 at 22. The private defendants
abandoned this argument in reply.
B. Administrative Procedures Act Claims

The APA authorizes judicial review of final agency action and provides that a “reviewing
court shall... hold unlawful and set aside agency action, findings, and conclusions found to be .
.. arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; ... in

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 12

WASHSTATEC004845

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR sSDopueenichhag7 Files DP/RAPO Page P¢opd918

excess of statutory jurisdiction, authority, or limitations; . . . [or] without observance of
procedure required by law.” 5 U.S.C. § 706. Plaintiffs argue that the federal government’s
efforts to immediately remove items from the USML through issuance of a temporary
modification and letter were not in accordance with law and were without observance of
procedure required by law insofar as the State Department failed to give thirty days’ notice to the
Congressional foreign relations committees specified in 22 U.S.C. § 2778(H(1). Plaintiffs also
seek to invalidate the decision to allow the CAD files to be published on the internet on the
ground that the temporary modification violates the limitations on federal power imposed by the
Tenth Amendment. Finally, plaintiffs argue that the agency action was arbitrary and capricious
because the agency failed to consider the factors identified by Congress and because the
delisting is not supported by substantial evidence in the administrative record.

1. Congressional Notice

The AECA requires that the President or his designee periodically review the items on the
USML to ensure that export controls are warranted. 22 U.S.C. § 2778(f)(1). The results of the
review must be reported to Congress, and the Department “may not remove any item from the
Munitions List until 30 days after the date on which [it] has provided notice of the proposed
removal to the Committee on International Relations of the House of Representatives and to the
Committee on Foreign Relations of the Senate... .” Id. The federal defendants argue that the
Congressional notice requirement does not apply because the CAD files at issue here are not
specifically enumerated on the USML and are therefore not “items” for purposes of § 2778(f(1).
This argument was rejected at the preliminary injunction stage, and the Court sees no reason to
reconsider its decision.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 13

WASHSTATEC004846

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopstenichRas7 Files DP/PAPO Page DbOpds18

The President has the power to designate “defense articles and defense services” and to
control their import and export “[ijn furtherance of world peace and the security and foreign
policy of the United States.” 22 U.S.C. § 2778(a)(1). The articles and services (i.e., items) so
designated constitute the USML. Id. See also 22 C.F.R. § 121.1(a) (describing the organization
of the USML and noting each USML category is composed of related defense articles). Category
I of the USML includes all firearms up to .50 caliber (22 C.F.R. § 121.1(1)(a) and (b)) and all
technical data “required for the design, development, production, manufacture, assembly,
operation, repair, testing, maintenance or modification of” such firearms (22 C.F.R. § 120.10(a)).
Through the CJ process, the Department of State specifically determined that the subject CAD
files are subject to the export controls of ITAR.

The Department of State argues that its decision to immediately allow the unlicensed
export of previously-regulated items does not trigger the Congressional notice requirement
because the temporary modification did not deregulate a whole group or category of defense
articles described in the USML, such as “nonautomatic and semi-automatic firearms to caliber
.50 inclusive (12.7 mm),” 22 C.F.R. § 121.1(D(a). This argument conflates “category” with
“item.” As described in the statute, the USML is a list of items designated by the President as
“defense articles and defense services.” 22 U.S.C. § 2778(a)(1). Rather than generate an
exhaustive list of every individual article or service that is subject to export control under the
AECA, the Department of State opted to populate the USML with generally descriptive
categories. Those categories describe actual items, however, and it is those items that are the
“defense articles and defense services” subject to export control under the AECA. 22 C.F.R.

§ 121.1.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 14

WASHSTATEC004847

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopueenichhag7 Files DP/PAPO Page DS opd818

The congressional review and notice requirements specifically apply to items, not
categories of items. 22 U.S.C. § 2778(f). The Department’s CJ regulation further confirms that it
is the removal of a particular article or service - an item rather than a category - that triggers the
review and notice requirements. The Department describes the CJ procedure as a means of
resolving doubts “as to whether an article or service is covered by the U.S. Munitions List” and
to seek “redesignation of an article or service currently covered by the U.S. Munitions List.” 22
C.F.R. § 120.4(a). Immediately after the reference to redesignation, the regulations reiterate that
the “Department must provide notice to Congress at least 30 days before any item is removed
from the U.S. Munitions List.” Id. Given the language, structure, and purpose of the statute and
implementing regulations, the Court finds that the attempt to revoke the listing of an item
previously covered by the USML through the issuance of a “temporary modification,” thereby
lifting all export controls under the AECA and ITAR, triggers the congressional notice
requirement of the statute.

It is undisputed that Congress was not notified prior to the removal of the subject CAD
files from the USML. This procedural failure cannot be rectified by providing Congressional
notice thirty days in advance of making the “temporary” removal “final:” the temporary
modification implemented the removal immediately, without waiting for the proposed rule to
become final and without giving Congress notice and an opportunity to exercise its oversight
role. Because the removal to which the States object occurred as of July 27, 2018, a subsequent

notice is obviously not timely under the statute.

 

° To the extent the federal defendants are relying on 22 C.F.R. § 126.2 as authority for the
temporary modification (see Dkt. #173 at 6), its use of that procedure to immediately redesignate an
item that was previously covered by the USML without Congressional notice violates the governing

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 15

WASHSTATEC004848

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDoputenichhag7 Files DP/RAPO Page oopds18

The Court finds that the temporary modification of the USML to allow immediate
publication of the previously-regulated CAD files constitutes the removal of one or more items
from the USML without the required Congressional notice. Because the agency action was
“without observance of procedure required by law,” it must be held unlawful and set aside under
§ 706 of the APA.

2. Tenth Amendment Claim

As part of the settlement agreement in the Texas litigation, the federal defendants agreed
that the temporary modification that would be issued on or before July 27, 2018, would permit
“any United States person” including the private defendants’ customers and members, “to
access, discuss, use, reproduce, or otherwise benefit from the technical data” contained in the
CAD files at issue. Dkt. #171-2 at 6. Plaintiffs argue that this provision exceeds the limits
imposed on the federal government by the Tenth Amendment in that it conflicts with, and
presumably abrogates, state laws restricting certain persons from possessing, manufacturing,
owning, and/or using firearms in general or 3D-printed firearms in particular. Plaintiffs therefore
argue that the temporary modification must be invalidated as “otherwise not in accordance with
law” under the APA.

Both the federal and private defendants have, at various times during this litigation,
disavowed any intent to alter or in any way impact existing prohibitions or limitations on the
possession of firearms, and the federal defendants recognize the continuing viability of state law

gun control measures. Plaintiffs find no comfort in these statements “given the plain language of

 

statute. “It is beyond dispute that a federal regulation cannot empower the Government to do what a
federal statute prohibits it from doing.” Tuan Thai v. Ashcroft, 366 F.3d 790, 798 (9th Cir. 2004).

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 16

WASHSTATEC004849

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDoputenichRag7 Files DP/RAPO Page DPepdH18

the operative Temporary Modification and Letter.” Dkt. #186 at 14. A review of the notice of
temporary modification and letter shows, however, that neither communication expressly
permits “any United States person” to “use” the CAD files or 3D-printed firearms. Nor do they
contain a reference incorporating the settlement agreement or the promises set forth therein.
Without assistance from the parties, the Court declines to determine whether a contractual
provision regarding the intended meaning of a promised, future statement would have any effect
on state law or be otherwise enforceable when the statement, when finally issued, contains no
language regarding the subject matter.

4. Arbitrary and Capricious

Plaintiffs allege that the federal defendants’ decision to allow Defense Distributed to
upload to the internet CAD files containing 3D printing instructions for the manufacture of
undetectable weapons was arbitrary and capricious because the State Department failed to
consider the factors set forth in the AECA, failed to offer an explanation supported by
substantial evidence in the administrative record, and/or has asserted justifications that are
pretextual. In determining whether agency action was arbitrary and capricious, the Court’s scope
of review is “narrow” and focused on determining whether the agency “examined the relevant
data and articulated a satisfactory explanation for [its] decision, including a rational connection
between the facts found and the choice made.” Dep’t of Commerce, 139 S. Ct. at 2569 (citing
Motor Vehicles Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
(1983) (internal quotation marks omitted). In order for the Court to be able to determine whether
the agency has acted within the bounds imposed by the governing statute, the agency is required
to disclose the basis for its action, making the findings necessary to support the decision, and

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 17

WASHSTATEC004850

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-23-OP DLL TAR SDopueenichhag7 Files DP/PAPO Page Poopd818

produce an administrative record that substantially supports those findings. Burlington Truck

 

Lines, Inc. v. U.S., 371 U.S. 156, 168 (1962).

The federal defendants, citing 22 C.F.R. § 120.3(b), argue that only items that “provide[]
a critical military or intelligence advantage” belong on the USML and that a multi-year, inter-
agency review process led to the determination that firearms up to .50 caliber do not satisfy that
standard. There are a number of problems with this argument. First, the regulation cited states
that articles or services that provide “a critical military or intelligence advantage” “shall be”
included on the USML. Items that fit that description must be on the USML, but they are not the
only items that can be included. Thus, an agency determination that small-caliber firearms do not
provide critical military or intelligence advantages does not explain why those previously-
controlled items were removed from the list.

Second, Congress granted the President and his designees the discretion to remove an
item from the USML in light of certain considerations and factors. Congress directed the agency
to consider how the proliferation of weaponry and related technical data would impact world
peace, national security, and foreign policy. The State Department essentially concedes that,
despite the specified statutory considerations, it evaluated the export controls on small caliber
firearms only through the prism of whether restricting foreign access would provide the United
States with a military or intelligence advantage. Because the delisting was not “based on
consideration of the relevant factors and within the scope of the authority delegated to the
agency by the statute,” it must be invalidated under the APA. Motor Vehicle Mfrs., 463 U.S. at
42.

Third, given the agency’s prior position regarding the need to regulate 3D-printed

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 18

WASHSTATEC004851

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDoputenichRag7 Files DP/RAPO Page f>opd918

firearms and the CAD files used to manufacture them, it must do more than simply announce a
contrary position.

[T]he requirement that an agency provide reasoned explanation for its action
would ordinarily demand that it display awareness that it is changing position... .
[T]he agency need not always provide a more detailed justification than what
would suffice for a new policy created on a blank slate . . . [But s]ometimes it must
- when, for example, its new policy rests upon factual findings that contradict
those which underlay its prior policy ... . It would be arbitrary or capricious to
ignore such matters. In such cases it is not that further justification 1s demanded by
the mere fact of policy change; but that a reasoned explanation is needed for

disregarding facts and circumstances that underlay . . . the prior policy.

F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515-16 (2009) (emphasis in original).

 

Until April 2018, the federal government regulated technical data related to the design and
production of weapons using a 3D printer because the data and weapons posed a threat to world
peace and the security and foreign policy of the United States. Some of its concerns related
specifically to the undetectable nature of a gun made from plastic: because they could slip
through conventional security equipment, the State Department feared that they could be used in
assassination attempts, hijackings, piracy, and terrorist activities. Other concerns related to the
portability and ease of a manufacturing process that would allow terrorist groups and embargoed
nations to evade sanctions, repair weapons, restock arms supplies, and fuel violent regional
conflicts. Both aspects of the technical data at issue would, the State Department feared, subvert
the domestic laws of nations with restrictive firearm controls, impairing the United States’
foreign relations with those nations. Overall, the Department of State concluded that the
worldwide publication of computerized instructions for the manufacture of undetectable firearms

was a threat to world peace and the national security interests of the United States and would

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 19

WASHSTATEC004852

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR sSDopseenichhag7 Files DP/RAPO Page 20012818

cause serious and long-lasting harm to its foreign policy. Against these findings, the federal
defendants offer nothing: no analysis of the potential impacts of removing the CAD files for 3D-
printed firearms from the USML, no response to the public comments raising concerns about
such a removal, no acknowledgment in the NPRMs of its change in position with regards to the
CAD files, and no justification in the temporary modification, the letter, or the administrative
record for the change.°

The federal defendants argue that the agency appropriately evaluated whether import and
export restrictions on small caliber firearms were warranted and that the results of the multi-year
inter-agency review apply to 3D-printed guns and the technical data related to them. The only
parts of the administrative record cited in support of this argument are the NPRMs issued by the
Departments of State and Commerce regarding the delisting of certain items in Category I of the
USML. A review of those documents shows that:

@ the goal of the proposed revisions is to limit Category I to only those items “that
provide the United States with a critical military or intelligence advantage or, in

 

° The private defendants point to a PowerPoint presentation made at an Additive Manufacturing
Symposium in February 2014 and a law review article written by their former counsel that same year as
support for the agency’s 2018 decision to remove the subject CAD files from the USML. The law
review article merely raises constitutional arguments against the regulation of 3D-printed guns and is
seemingly unrelated to any justification the agency has offered for its action. The symposium
presentation includes two slides related to 3D-printed guns, one displaying a picture of a 3D-printed gun
(courtesy of Cody Wilson) and another including text stating that export controls offer no benefit to U.S.
manufacturing or national security. Dkt. #116-1 at 32. There is no indication that the agency actually
relied on this document when issuing the temporary modification in 2018: in fact, it tacitly concedes that
it did not because the multi-year review upon which the decision was apparently based focused on small
caliber firearms generally, not 3D-printed guns specifically. Just as importantly, the slides do not reflect
consideration of the factors Congress intended the agency to consider or constitute a “reasoned
explanation” for disregarding the agency’s prior findings regarding the impact of 3D-printed weapons
on world peace, national security, and foreign policy. Fox Television Stations, 556 U.S. at 516.

 

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 20

WASHSTATEC004853

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopseenichhag7 Files DP/RAPO Page 2p Onds18

the case of weapons, are inherently for military end use” (83 Fed. Reg. 24,198);’

@ the revised Category I will no longer cover small-caliber non-automatic and
semi-automatic firearms (Id.);

@ the revised Category I will no longer cover “commercial items widely available
in retail outlets and less sensitive military items” (83 Fed. Reg. 24,166);

@ the proposed changes are based on an inter-agency review (Id.).

These statements are merely descriptions of the changes proposed and the process used, not an
analysis of or justification for the changes. The Department of Commerce goes on to say that it
believes that, unless an item provides a critical military or intelligence advantage to the United
States or is generally unavailable at retail outlets for civil and recreational activities, the burdens
of subjecting U.S. manufacturers to the obligations of the ITAR are not warranted by any
proportionate benefits to national security or foreign policy objectives. 83 Fed. Reg. 24,167.
Whatever the merits of this analysis with regards to the rim fire rifles, pistols, and other
popular shooting implements specifically mentioned in the NPRMs, it does not provide a
“reasoned explanation” for the action with regards to the CAD files and 3D-printed weapons at
issue here. Less than two months before the NPRMs were published, the State Department had

taken the position that 3D-printed weapons posed unique threats to world peace, national

 

’ The descriptions of what will be covered by the revised Category I vary in the NPRMs. The
Department of State asserts that the revised Category I will cover “only defense articles that are
inherently military or that are not otherwise widely available for commercial sale.” 83 Fed. Reg. 24,
198. The Department of Commerce describes Category I items under the amended USML as those
which are “inherently military and otherwise warrant control on the USML” or “possess parameters or
characteristics that provide a critical military or intelligence advantage to the United States|] and are
almost exclusively available from the United States.” 83 Fed. Reg. 24,166.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 21

WASHSTATEC004854

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopueenichRas7 Files DP/PAPO Page 22op2818

security, and the foreign policy of the United States: the agency’s specific concerns regarding
the proliferation of these weapons are well-documented in the administrative record. The
NPRMs neither display an awareness that the agency is changing its position with regards to the
data files, nor provide a reasoned explanation for a new policy that necessarily “rests upon

factual findings that contradict those which underlay its prior policy.” Fox Television Stations,

 

556 U.S. at 515-16. The agency has simply abandoned, without acknowledgment or analysis, its
previous position and has sub silentio found that the delisting is consistent with world peace,
national security, and U.S. foreign policy despite explicit, recent findings to the contrary. See

Motor Vehicles Mfrs. Ass’n, 463 U.S. at 46-51 (acknowledging that an agency need not consider

 

and reject all policy alternatives when reaching a decision, but noting that where an alternative is
within the ambit of the existing standard or policy, “it may not be abandoned without any
consideration whatsoever’”).* Because it is arbitrary and capricious to ignore the contradiction in
these circumstances, the agency action must be invalidated.

The Court finds that the agency action is arbitrary and capricious in two, independent
respects. First, the agency failed to consider aspects of the problem which Congress deemed
important before issuing the temporary modification and letter on July 27, 2018. Second, the
agency failed to identify substantial evidence in the administrative record explaining a change of
position that necessarily contradicts its prior determinations and findings regarding the threats
posed by the subject CAD files and the need to regulate the same under the AECA. Because the

agency action was arbitrary and capricious, it is unlawful and must be set aside under § 706 of

 

* In addition, there are no findings (and no evidence in the administrative record) that the CAD
files at issue here were widely available before the agency abruptly deregulated them on July 27, 2018.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 22

WASHSTATEC004855

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDopueenichR4g7 Files DP/RAPO Page 29912918

the APA.”
C. The Private Defendants’ Other Arguments

1. Motion to Dismiss

The private defendants incorporate by reference a motion to dismiss that was denied
almost a year ago. Having offered no reason to reconsider the prior ruling and no explanation for
the delay in seeking reconsideration, the motion is denied.

2. Personal Jurisdiction

Defense Distributed argues that the Court lacks jurisdiction over its person. Such a
defense can be, and has been, waived. Although Defense Distributed asserted a personal
jurisdiction defense in its answer, it omitted it from the motion to dismiss it filed on October 11,
2018, and has therefore waived the defense under Fed. R. Civ. P. 12¢(h)(1)(A).

3. First Amendment Justification for Agency Action

The private defendants argue that the CAD files are protected speech under the First
Amendment and assert that the files were removed from the USML in order to avoid
constitutional problems. The agency, however, has not relied on the First Amendment as
justification for its action, and neither the Court nor the private defendants may supply a basis

for the decision that the agency itself did not rely upon. Nat’] Ass’n of Home Builders v.

 

Defenders of Wildlife, 551 U.S. 644, 683-84 (2007).
4. First Amendment Violation

The private defendants again assert that restrictions on their ability to publish the files

 

° Because the agency action must be invalidated on other grounds, the Court has not considered
whether the agency’s justifications were pretextual or whether such a finding would warrant invalidation
under the APA.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 23

WASHSTATEC004856

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-23-OP DLL TAR SDopueenichRas7 Files DP/PAPO Page 2H9p2818

constitute a prior restraint that is presumed to be unconstitutional and that the regulations should
be subjected to strict scrutiny. Whether or not the First Amendment precludes the federal
government from regulating the publication of technical data under the authority granted by the
AECA is not relevant to the merits of the APA claims plaintiffs assert in this litigation. Plaintiffs
allege that the federal defendants failed to follow prescribed procedures and acted in an arbitrary
and capricious manner when they issued the temporary modification and letter authorizing the
immediate publication of the CAD files. The State Department has not attempted to justify its
action as compelled by the First Amendment, nor have the private defendants shown that their
First Amendment interests are a defense to plaintiffs’ claims or a talisman that excuses the
federal defendants’ failures under the APA.
D. Remedy

The presumptive remedy for unlawful agency action is vacatur and remand. All. for the

Wild Rockies v. United States Forest Serv., 907 F.3d 1105, 1121 (9th Cir. 2018). Plaintiffs also

 

seek an injunction preventing the federal defendants from again issuing a temporary
modification purporting to deregulate the subject CAD files with no warning. Plaintiffs have not
shown that the harm they fear is likely to occur, however. There is no indication that the federal
defendants are poised to immediately modify the USML as soon as their previous efforts are
invalidated or are otherwise inclined to ignore the procedural and substantive requirements of

the AECA discussed in this order. See Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22

 

(2008) (“Our frequently reiterated standard requires plaintiffs seeking preliminary relief to

demonstrate that irreparable injury is likely in the absence of an injunction.”).

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 24

WASHSTATEC004857

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Cagage2®-13-OP DLL TAR SDoputenichRag7 Files DP/RAIPO Page 25 op2918

CONCLUSION

For all of the foregoing reasons, plaintiffs’ motion for summary judgment (Dkt. #170) is

GRANTED in part and DENIED in part. The July 27, 2018, “Temporary Modification of

Category I of the United States Munitions List” and letter to Cody R. Wilson, Defense

Distributed, and the Second Amendment Foundation were unlawful and are hereby VACATED.

Defendants’ motions for summary judgment (Dkt. #173 and #174) are DENIED.

Dated this 12th day of November, 2019.

ORDER INVALIDATING TEMPORARY
MODIFICATION AND LETTER - 25

WASHSTATEC004858

WW S Carmike

Robert S. Lasnik
United States District Judge

 

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 562 of 918

 

Message

From: Strike, Andrew P [StrikeAP@state.gov]

Sent: 11/12/2019 11:14:12 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]
ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: Fwd: Reuters: Judge blocks White House from allowing downloads of 3-D printed gun blueprints

Judge blocks White House from allowing downloads of 3-D printed gun blueprints
Jonathan Stempel

(Reuters) - A federal judge on Tuesday struck down the Trump administration’s effort to allow blueprints for making
guns from 3-D printers to be posted online.

U.S. District Judge Robert Lasnik said the State Department violated federal law by letting Defense Distributed, a Texas-
based nonprofit, publish downloadable blueprints for the untraceable, undetectable, mainly plastic firearms, as part of a
June 2018 legal settlement.

Lasnik cited the State Department’s prior view that publishing such instructions could threaten U.S. foreign policy,
national security and even world peace by enabling criminals, including terrorists outside the United States, to obtain
the firearms.

“Against these findings, the federal defendants offer nothing” to support the reversal, the Seattle-based judge wrote.
“Because the agency action was arbitrary and capricious, it is unlawful and must be set aside.”

The State Department is reviewing the decision. The U.S. Department of Justice, which represented the agency, did not
immediately respond to requests for comment. Lawyers for Defense Distributed did not immediately respond to similar
requests.

Lasnik ruled in a lawsuit by 19 U.S. states and Washington, D.C., led mainly by Democrats, to keep the blueprints offline.

Gun rights advocates have said fears about posting the blueprints were overblown, but the states called a ban necessary
to protect the public and deny criminals easy access to weapons.

“It is baffling that the Trump Administration continued to work so hard to allow domestic abusers, felons and terrorists
access to untraceable, undetectable 3D-printed guns,” Washington state’s attorney general, Bob Ferguson, saidina
statement.

He noted that Republican President Donald Trump tweeted one day after the July 2018 lawsuit was filed that he was
looking into the public sale of 3-D guns and had spoken to the National Rifle Association, and said that the guns did not
“seem to make much sense!”

“?’m thankful the court agrees,” said Ferguson, a Democrat.

California, Illinois, Massachusetts, New Jersey, New York, North Carolina, Pennsylvania and Virginia were among the
more populous states to join Ferguson’s lawsuit.

Defense Distributed had argued that the earlier ban violated its constitutional rights to free speech and to bear arms
under the First and Second Amendments. It had hoped to make its blueprints available to the public in August 2018.

The case is Washington v U.S. Department of State et al, U.S. District Court, Western District of Washington, No. 18-
01115.

WASHSTATEC004859
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 563 of 918

 

Message

From: Robbins, Hailey [RobbinsH2 @state.gov]

Sent: 11/12/2019 11:47:13 PM

To: Ford, Christopher A [FordCA@state.gov]

ce: T_SpecAssts [T_SpecAssts@state.gov]

Subject: Night Notes 11/12

Attachments: 1112 Roll-Out Plan and TPs--CATS I-Ill.docx; PG - ending Fordow waiver.docx; S Statement on ending Fordow

waiver.docx

 

CATS I-Ill Rollout Plan: State, Commerce and DTSA successfully completed the briefing to bipartisan staff from each of
HFAC, SFRC and SBANK. The briefing went well overall; some concerns were raised about the future notification of
licenses moving to Commerce, but the issue was not pressed. In a sidebar after the briefing, Senator Menendez’ staffer
described his mood as “mildly pleased” that the interagency had paid attention to the concerns that had been expressed
{although we await to see if this remains the case after the anticipated response from some quarters). The CN was
delivered via courier between 3-4pm this afternoon. The Wall Street Journal’s Courtney McBride was backgrounded by
State and Commerce this afternoon and will run a story at some point after the embargo expires, at 4pm

today. PM/CPA is working to schedule a statutory briefing under the NDAA to HASC and SASC for tomorrow. PM/CPA is
also working to line up the planned roundtable hosted by Heritage in the near future, and with the arms control
community thereafter. Finally, after 4pm, PM/CPA will be postured for press enquiries. The detailed rollout plan and
TPs are attached for your awareness.

 

Hailey Robbins

Chief of Staff

Office of the Under Secretary for Arms Control
and International Security

U.S. Department of State

202-647-4397

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004860
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 564 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/13/2019 2:03:24 PM

To: PM-DTCP-RAA [PM-DTCP-RAA@state.gov]
Subject: FW: CPA MEDIA MONITORING: 12 November 2019
Team,

Some good articles regarding Cats [-lll and 3D printing.
Rick

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

From: Marquis, Matthew R <MarquisMR@state.gov>

Sent: Tuesday, November 12, 2019 4:45 PM

To: Windecker, Melissa A <WindeckerMA@state.gov>; PM-Strategy <PM-Strategy@state.gov>

Cc: PM-CPA <PM-CPA@state.gov>; PM-Directors <PM-Directors@state.gov>; PM-Deputy-Directors <PM-Deputy-
Directors@state.gov>; PM-POLAD-DL <PM-POLAD-DL@state.gov>; Brown, Stanley L <BrownSL@state.gov>; O'Keefe,
Kevin P <OKeefeKP @state.gov>; Miller, Michael F <Millermf@state.gov>; Mak, Daniella <MakD@state.gov>; Dudding,
Maria <DuddingM@state.gov>; Nute, Kathryn M <NuteKM3@state.gov>; Phalen, Susan A <PhalenSA@state.gov>;
Cooper, R. Clarke <CooperRC@state.gov>; Ryan.M.Tully@nsc.eop.gov; j.tylerwilliamson@gmail.com;
george.castellon20@gmail.com; Trowbridge, Laura E. <trowbridge.jaura@ou.edu>

Subject: CPA MEDIA MONITORING: 12 November 2019

 

Alerts for 12 November 2019

 

“US. to ease firearm export rules next month: sources”, U.S. firearms makers will be able to more easily export
guns, including assault rifles and ammunition, as early as mid-December under rules set to be finalized by the
Trump administration, people briefed on the matter said on Tuesday.

 

“Administration Plans to Ease Exports of U.S.-Made Firearms”, Tuesday's action follows a multiyear review by
the departments of Commerce, Defense, Homeland Security, Justice and State, which received and incorporated
comments from the public and other interested parties. Senior officials from Commerce and State told The Wall
Street Journal that the process has been responsive to feedback from lawmakers and members of the public. The
State Department received more than 3,000 public comments on the proposed rule, according to a senior
department official.

 

“Federal pidge strikes down Trump Administration action allowing release of 3D-printed guns”, In his ruling,
Judge Robert Lasnik granted Ferguson’s motion for summary judgment, meaning the case will not need to go to
trial. The judge ruled that the Trump Administration’s decision to allow the unlimited distribution on the
internet of data files for untraceable, undetectable 3D-printed guns was arbitrary, capricious and unlawful.

 

“Fudge Blocks Rule Change That Allowed Austin-Based Company To Publish 3D-Printed Gun Plans”, Today,
Judge Lasnik issued a ruling overturning the State Department’s actions, finding the agency failed to provide
Congress with 30 days required under the law. "Because the agency action was ‘without observance of

 

WASHSTATEC004861
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 565 of 918

procedure required by law,’” Lasnik writes, "it must be held unlawful and set aside.” However, the judge leaves
the door open to the State Department trying again to alter the rules, following proper procedure.

“Ukraine troops, rebels pull out of Donbass village”, Ukraine's military removed its troops and armored
vehicles from the front line near the villages of Petrivske and Bohdanivka on Monday, as both Kytv and rebel
commanders work to disengage their forces from the remaining flashpoints in eastern Ukraine.

 

“U.S, milvary imagery shows possible atrocities by Turkish-backed forces in Syria’, If verified, the imagery
could provide credibility to allegations that the offensive Turkey launched over Western objections last month
has resulted in repeated abuses against Syrian Kurds who have been an important U.S. partner against the
Islamic State.

 

“Ona Rocky Island, Russis Seeks Military and Psychological Edge”, The base, built to serve all types of
Russia's transport and military helicopters, allows Mr. Putin to maintain psychological pressure on its neighbors
and deter what it sees as a nightmare scenario: neighboring Finland or Sweden joining NATO, allowing the
alliance to further encroach on Russia's borders. Moscow wants the tiny Baltic nations of Estonia, Latvia and
Lithuania, which were part of the Soviet Union but are NATO members, to worry about whether their allies
won't or can't come to their aid, giving Russia political leverage.

 

“US-South Korea Alliance Under Pressure as Deadlines for Military Pacts Approach’, As a tradeoff, South
Korea is looking into reforming its military to rely more on technologies such as unmanned aircrafts and
weaponized drones. However, this clashes with Washington’s demand that Seoul pay more for its share of
defense costs, which Bennett said most likely needs to come out of Seoul’s defense budget marked for the
research and development and acquisition of weapons. In that case, Seoul’s ability to devote funds to develop
and purchase military technologies could be curtailed.

 

“Taiwan to receive first two F-16Vs by 2023: defense chief’, The first two of 66 F-16V fighter jets that Taiwan
has purchased from the United States are expected to arrive in 2023, Defense Minister Yen De-fa (fx #28) said
Tuesday during a legislative hearing. The rest of the all-weather multi-role aircraft will be delivered in batches
of four or five units between 2024 and 2026, Yen said.

 

“Mali says several extremists dead in new military offensive’, The offensive comes after about 100 soldiers
have been killed by extremists in the span of a month. It represents one of the army’s heaviest losses since a
2013 French-led military intervention to oust the extremists from power in the major towns of northern Mali.

 

“Pirates attacked Halian supply ship, two crew wounded, Mexico”, Pirates boarded the ship, in following
skirmish two crew, both Italians, were wounded, but luckily, wounds aren’t life threatening. Pirates managed to
loot the ship and the crew, and fled. Injured seamen were transferred to hospital, REMAS moved to Ciudad del
Carmen anchorage and anchored.

 

“Colombia foreign minister to move to top defense post’, Colombia’s foreign minister Carlos Holmes Trujillo
will move to head the defense ministry, President Ivan Duque said on Tuesday, where he will focus on everyday
security and the fight against armed groups and drug trafficking

 

“West Africa granples with piracy in Gulf of Guinea hotspot’, In the first nine months of this year the Gulf of
Guinea accounted for 82 percent of crew kidnappings around the world, according to the International Maritime
Bureau, an organisation monitoring crimes at sea. In a stark illustration of the problem, 13 sailors were
kidnapped in two separate attacks on Norwegian and Greek vessels in the waters of Benin and Togo, west of
Nigeria, even as the international exercise was still going on.

 

 

“A State with Four Armies: How to Deal with the Case of Iraq”, Given the fraught history of Iraq’s regular
military forces, it is no surprise that alternative formations, such as the Popular Mobilization Forces and the

WASHSTATEC004862
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 566 of 918

Peshmerga, came into existence. These forces are best regarded as reactions to the repeated inadequacy of the
Iraqi Army to provide security to major population groups, which is itself a function of Iraq’s violent history of
political rule.

“How 9 preacher sent gunmen into Burkina Faso's schools”, As Western forces rely increasingly on their Sahel
partners, rights groups and residents say they sometimes overlook abuses by locals. Four witnesses described to
Reuters summary executions of suspected insurgents during search operations. These included an incident in the
village of Belhoro on Feb. 3, in which security forces ordered nine men out of their homes and shot them dead,
according to two women who saw the killings.

 

“lraq's elite rallies around Iran-backed plan to hang on to power’, Iraq’s ruling parties appear to have rallied
behind a strategy, blessed by Iran, to try to survive a mass anti-government uprising by containing protests on
the streets of Baghdad while offering a package of political reforms and elections next year.

 

“lapan, US say 3-way ties with S. Korea are key to security’, South Korea has announced plans to scrap the
General Security of Military Information Agreement, or GSOMIA, amid disputes with Japan over trade and
wartime history. The deal, which is set to expire later this month, symbolizes the Asian neighbors’ security
cooperation with Washington in the face of North Korea’s nuclear and missile threat and China’s growing
influence. U.S. President Donald Trump’s administration has been exerting last-minute pressure on Japan and
South Korea to keep the deal.

 

“Czechs to sien deal to buy 12 Us milvary helicomters by year's end”, Defense Minister Lubomir Metnar says
the deal is worth the worth 14.6 billion Czech crowns ($631 million) and the helicopters are to be delivered in

2023 to replace the obsolete Soviet-made Mi-24s. The Czechs will get eight UH-1Y Venom choppers and four
AH-1Z Vipers from U.S. maker Bell Hellicopter.

 

“Israel kills Islamic Jehacd commander, rockets rain from Gaza”, Israel killed a top commander from the Iranian-
backed Palestinian militant group Islamic Jihad on Tuesday in the Gaza Strip, drawing rocket salvoes that
reached as far as Tel Aviv in the worst cross-border fighting in months.

 

“The EU just apreed on 13 more weapons projects to develop more firepower mdenendently of the US", The
projects took months to negotiate, but French President Emmanuel Macron underlined the desire for deeper EU
defense collaboration last week when he said the US-led NATO defense alliance was dying.

 

“Airmus expects updated mdustry call for Germany's Tornaco replacement contest”, Complicating a pick
between the Eurofighter and the F-18 is the requirement that Germany must keep a contingent of aircraft
capable of carrying U.S. nuclear bombs under NATO’s nuclear doctrine. That seemed to give Boeing’s offering
an advantage, German paper Siiddeutsche Zeitung claimed in a report last month.

 

“Pakistan plans to increase arms exports to S$ 1b a year’, Pakistan is looking to expand its export of arms, with
the end goal of selling $1 billion worth of defence equipment every year, according to a report by the Nikkei
Asian Review. In fact, it has already started increasing its arms sales.

 

“P35, P22 Jets To Be Displayed At Dubai Airshow 201°”, The Pentagon is set to display its advanced F-22
Raptor and F-35 Lightning J fighters at the Dubai Airshow 2019, marking the F-35 jet’s first participation at an
event in the Middle East. This opens up the possibility that the United States (US) is looking at the United Arab
Emirates (UAE), Saudi Arabia, and other Arab countries in the region that do not have stealth fighters, as a
potential market for its own Jets.

 

YI

“Can 8 new Franco-Gierman export apreement clear the air for Eurone’s future fiehter?”, The export pact, which
entered into force in late October with the formal exchange of government notes, is meant to streamline a
contentious process that has clouded bilateral defense cooperation for some time. Namely, the agreement

 

WASHSTATEC004863
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 567 of 918

dictates that joint government programs, like FCAS fighter jet, be free from interference by partner nations
when it comes to eventual exports.

“Spotlight: Landmines pose serious humanitarian threat to Yermenis’”, The landmines and IEDs continue posing
a threat to the civilians despite the ongoing efforts exerted by the experts of the mine-clearing project in Yemen.
Previous reports by humanitarian organizations said Yemen has become one of the largest landmine battlefields
in the world since World War II.

 

“Turkey s 5-400 buy may have spoiled Gulf nations’ chances of fying the F-35", The United States will likely
continue to look the other way when Gulf nations buy certain technologies like tanks and artillery from
countries like Russia and China, said Richard Aboulafia, an aerospace analyst with the Teal Group. However,
more sophisticated air defense capabilities like the S-400 will probably be off limits to countries that want the
F-35, he said.

 

“Boeing Delivers First P-BA Poseidon to United Kingdom's Royal Ai Force”, Boeing [NYSE: BA] last week
delivered the first of nine P-8A Poseidon maritime patrol aircraft (MPA) to the United Kingdom Royal Air
Force (RAF). The United Kingdom is acquiring the multi-mission aircraft through the Foreign Military Sales
process with the U.S. Navy. The P-8A Poseidon replaces the U.K.’s retired Nimrod aircraft.

 

“Ulraine says it expects same amount of US aid in 2020 ‘if not larger’, Reuters reported that Ukraine's defense
minister Andriy Zahorodniuk cited a "general common opinion" in Washington that aid to Ukraine should be
increased in response to President Volodymyr Zelensky's anti-corruption efforts.

 

“EDITORIAL: Japan's arms purchases from US. are rite with waste, flaws”, The Board of Audit’s scrutiny of
the government’s books has revealed serious problems with the way Japan’s arms purchases from the United
States are made and paid for along with a wide range of wasteful spending and flaws in public funds
management.

 

“Lis snipers train with ally to sharpen shooting skills”, Vidrio explained how the MET-J shared information on
how the U.S. Army executes sniper tasks and in turn, the Jordanians shared their way of doing the same task.
The exchange not only reviewed basic sniper skills but incorporated different approaches to instruct the material
to other soldiers.

 

“A new future un global arms sales?” A simple model of just selling systems into the region likely won’t fly,
nor will teaming on a particular competition necessarily be enough. Boeing formed a joint venture with SAMI,
for example, recognizing the need to commit long term.

 

“Democrats fizht Trumm stonewall over Lebanon mulitary aid freeze’, US officials hope to resolve the dispute
over the aid soon, which had not been previously frozen under the Trump administration. A State Department
official told Al-Monitor that no military purchases made with US aid had been delayed, and that the decision
was part of ‘a continual review” of American assistance “to ensure we are meeting US foreign policy objectives
and optimizing value for the American taxpayer.”

 

“First F-35 Sale To UAP Could Stull Be Years Away’, The timing of the new sales discussions also followed a
pattern of U.S. policy. The first F-35I ordered by Israel arrived at Nevatim AB in December 2016. The U.S.
government generally offers Israel at least a five-year head start on new fighter technology, then allows other
governments in the regions to import the aircraft, Aboulafia says.

 

“Trump weighs conditionme foreien aid on relimious freedom”, Two White House officials confirmed the
basics of the religious freedom aid-conditioning plan. They stressed that the idea is in its early stages and an
executive order is still being drafted, meaning questions about, say, whether military aid will be covered remain
unanswered.

 

WASHSTATEC004864
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 568 of 918

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marquis Ra@stute cov | Web: PAl Homepage Siete Dept Pe

   

|[Twitter: &

   

Stay connected with State. gov:

 

Official
UNCLASSIFIED

WASHSTATEC004865
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 569 of 918

 

Message

From: Koelling, Richard W [KoellingRW@state.gov]

Sent: 11/13/2019 5:32:50 PM

To: Trotto, Thomas [TrottoT@state.gov]

Subject: FW: CPA Media Monitoring: Engadget: The legal battle over 3D-printed guns is far from over

Richard W. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

From: Marquis, Matthew R <MarquisMR @state.gov>

Sent: Wednesday, November 13, 2019 12:00 PM

To: PM-DTCP-Tasking-DL <PM-DTCP-Tasking-DL@state.gov>; Legal-PM-DL <Legal-PM-DL@state.gov>
Cc: PM-CPA <PM-CPA@state.gov>; Miller, Michael F <Millermf@state.gov>

Subject: CPA Media Monitoring: Engadget: The legal battle over 3D-printed guns is far from over

 

The legal battle over 3D-printed guns is far from over
By Christine Fisher
13 November 2019

Last year, Defense Distributed won a legal battle, which allowed it to continue uploading and sharing blueprints
for 3D-printed guns. The decision was immediately criticized by states and gun-reform advocates. Now, a US
District Judge has overturned the ruling. Once again, it is illegal to publish blueprints for 3D-printed guns
online.

The battle started in 2012, when Defense Distributed posted blueprints for a 3D-printed pistol. More than
100,000 copies were downloaded, and it wasn't long before the US State Department told Defense Distributed
that it was violating International Traffic in Arms Regulations. The State Department said sharing the files
"could cause serious harm to U.S. national security and foreign policy interests.”

Defense Distributed argued that preventing it from sharing its blueprints online violated the First Amendment,
and in what many felt was a surprising response, the State Department surrendered to that argument. It reached
a settlement with Defense Distributed that allowed the company to continue sharing its 3D-printed gun files.

Yesterday, U.S. District Judge Robert Lasnik in Seattle ruled that the State Department did not give a proper
explanation when it reached that settlement. That's a violation of the federal Administrative Procedure Act, and
as a result, Lasnik has overturned the ruling.

"Given the agency's prior position regarding the need to regulate 3D-printed firearms and the CAD files used to
manufacture them, it must do more than simply announce a contrary position," Lasnik wrote in his decision.

The State Department is reviewing Lasnik's ruling, and Defense Distributed will likely appeal. But as

Bloomberg points out, even President Trump said 3D-printed guns don't "make much sense." Whether or not
Lasnik’'s ruling is allowed to stand, the battle over 3D-printed guns will likely continue.

WASHSTATEC004866
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 570 of 918

Link: bites awww engadget com/2019/1 1/71 3/3d-orinted-cuns-ruline-overtumed/

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marguis At RGostale, gay

  

zze (Twitter: @SieieDepiP Ad

 

Official
UNCLASSIFIED

WASHSTATEC004867
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 571 of 918

 

Message

From: Carroll, Christienne [CarrollC@state.gov]

Sent: 11/13/2019 10:15:21 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]
cc: Paul, Joshua M [PaulJM@state.gov]

Subject: RE: Availability for CATS I-Ill Heritage Private Roundtable

Sarah,

Mlsencd you a calendar invite, but | just wanted to let you know that the private roundtable at Heritage is canfirmed for
10:00 a.m. on Wednesday 11/20. it will be held at the main Heritage Foundation building located at: 214
Massachusetts Avenue NE, Washington, DC 20002. Commerce and DTSA are confirmed as well.

 

Will anyone else from State be joining you {other than CPA}?

Thanks,
Christienne

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Wednesday, November 13, 2019 11:59 AM

To: Carroll, Christienne <CarrollC@state.gov>; Miller, Michael F <Millermf@state.gov>
Ce: Paul, Joshua M <PaulJM @state.gov>

Subject: RE: Availability for CATS I-lll Heritage Private Roundtable

it does

 

Sent: Wednesday, November 13, 2019 11:56 AM
To: Heidema, Sarah J <HeidemaSi@state gov>; Miller, Michael F <Milermfi@ state goy>
Ce: Paul, Joshua M <Paull @state gov>

Subject: FW: Availability for CATS I-lll Heritage Private Roundtable

 

Sarah,

Commerce confirmed they have availability Wednesday morning for the Heritage roundtable. If this timing works for
you, then we should be good to ga!

Best,
Christienne

From: Jessica Curyto <Jessica Curyio @ bis.doc.gay>
Sent: Wednesday, November 13, 2019 11:43 AM

 

<Matthew.Borman@bis doc.gov>; Lopes, Alexander <alexander lopes@bis.doc.gov>

 

 

 

 

 

Cc: Richard Ashooh <Richard Ashooh@bis.cdioc.gay>; LKluttr@idoc. gov; Petrina Chase <Petrina Chase @ibis doc. gov>;

>

 

 

Subject: RE: Availability for CATS I-II| Heritage Private Roundtable

Hi Christlenne,

WASHSTATEC004868
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 572 of 918

Yes, Commerce would be available that morning, Wednesday, 11/20 for a timeslot between Gam-i2om. Director Alex
Lopes Is available that morning and DAS Matt Borman is available between Gam-llam.

Thank you,
Jessica

From: Carroll, Christienne <CarroliC @state say>

Sent: Wednesday, November 13, 2019 11:39 AM

To: Timothy Mooney <Timothy. Moaneyébis.doc.gov>; Jessica Curyto <Jessica. Curyto @ bis.doc. gov>; Matthew Borman
<Matthew.Borman@bis doc.gav>; Alexander Lopes <Alexander. Lopes @bis.coc.gov>

Cc: Richard Ashooh <Richard Ashooh@bis.cdoc.goy>; LKluttr@idoc gov; Petrina Chase <Petrina Chase @ibis doc gov>;
Steven Clagett <Steven.Claget£@ bis. doc. gov>; Jeff Bond <Jeff. Boncd@ bis. doc.gov>; Paul, Joshua M <PauliM@ state goy>
Subject: RE: Availability for CATS I-II| Heritage Private Roundtable

 

 

 

 

 

 

 

 

Jessica,

Heritage just updated me that they have a room and can host the roundtable next Wednesday 11/20 (Monday and
Tuesday are not an option), Does Commerce have availability between 9AM and 12:00 on Wednesday 11/20?

Thanks,
Christienne

From: Carroll, Christienne

Sent: Wednesday, November 13, 2019 11:12 AM

To: Timothy Mooney <Timothy. Moaneyétbis.dec.gov>; Jessica Curyto <Jessica. Curyto @bis.doc.gov>; Matthew Borman
<Matthew.Borman@bis doc.gzov>; Lopes, Alexander <alexander lopes@bis.doc.gov>

Cc: Richard Ashooh <Richard Ashooh@bis.cdoc.goy>; LKluttr@idoc gov; Petrina Chase <Petrina Chase @ibis doc gov>;
Clagett, Steven <steven.clagett@bis. doc gov>; Jeff Bond <Jeff. Bond@bis.doc.gov>; Paul, Joshua M <PauliM@state.
Subject: RE: Availability for CATS I-II| Heritage Private Roundtable

 

 

 

 

 

 

o>

    

 

Jessica,

Boes Commerce have availability next Monday, Tuesday or Wednesday morning (11/18-20}? Heritage is not able to
support a private roundtable this Friday, but could do this early next week.

Hease let me know if any of thase days would work, and if so, the available times in the mornings.

Viany thanks,
Christienne

From: Carroll, Christienne

Sent: Wednesday, November 13, 2019 8:44 AM

To: Timothy Mooney <Timathy. Mooney& bis. doc.gov>; Jessica Curyto <Jessica.Curyto@ bis.cdoc.gov>; Matthew Borman
<Matthew.Bormanbis.doc.gov>; Lopes, Alexander <alexancder lopes@ bis dac.goy>

Cc: Richard Ashooh <Richard Ashoohi@bis doc. goy>; Lluttz@idoc, soy: Petrina Chase <Petrina Chase@ bis doc. gov>;

 

 

 

 

 

 

 

Subject: RE: Availability for CATS I-IIl Heritage Private Roundtable
Jessica,

Thanks for providing Commerce’s availahility. Today won’t be possible, but we will try for Friday if State also has
availability.

WASHSTATEC004869
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 573 of 918

Many thanks,

Christienne

From: Timothy Mooney <Timothy. Mooney @bis.doc.gov>

Sent: Tuesday, November 12, 2019 8:06 PM

To: Jessica Curyto <Jessica Curyto@ bis. doc.gzov>; Matthew Borman <Matthew. Borman@® bis. cac. goy>; Lopes, Alexander
<aiexancder lopes@bis coc goy>

Cc: Richard Ashooh <Richard Ashooh@bis.coc.gay>; LEluttz@idoc gov; Petrina Chase <Petrina Chase @ bis doc gov>;
Carroll, Christienne <Carroli @state.goyv>; Clagett, Steven <stever.clagett@bis.doc.gov>; Jeff Bond

<Jeff Bond @hbis. doc. gov>

Subject: RE: Availability for CATS |-Ill Heritage Private Roundtable

 

 

 

 

 

 

 

Jessica,

Any of those times of Friday work weil for me.

On whe should attend, l would say Matt, Alex, Jeff Bond, and | would be good.
Tin

From: Jessica Curyto <Jessica Curyto@bis.doc goy>

Sent: Tuesday, November 12, 2019 5:47 PM

To: Matthew Borman <Matthew.Borman(® bis.dac.goy>; Alexander Lopes <Alexancder.Lopes i bis.doc.gov>; Timothy
Mooney <Timothy. Mooney@ibis.dac. gov>

Cc: Richard Ashooh <Richard Ashooh@bis.coc.gay>; LEluttz@idoc gov; Petrina Chase <Petrina Chase @ bis doc gov>;
‘carrollc@state.gov’ <carrollc@state gov>

Subject: FW: Availability for CATS I-lll Heritage Private Roundtable

 

 

 

 

 

 

Matt / Alex / Tim - Per the emails below, checking on BIS availability this week for a private roundtable at Heritage.
Please let me know your thoughts on who should staff this roundtable.

Christienne and Lawson - Based on Matt's availability for the remainder of the week, below are some initial times from
the Commerce side:

® Wednesday, November 13 — 1:00prm-2:00pm
® Friday, November 15" - $:0Gam-10:00am, 10:00am-11:00am, 14:00am-12:00pm, 3:00pm-4:00pm

Thank you,
Jessica

Sent: Tuesday, November 12, 2019 5:09 PM

To: Lkluttz @doc.gov; Miller, Michael F <Milermf@state.zov>; Heidema, Sarah J <HeidemaSi@ state. gov>; Jessica Curyto
<iessica Curyin@ his doc eay>

Ce: PM-CPA <PM-CPA@ state. gov>; Paul, Joshua M <Paull M@ state. gov>

Subject: RE: Availability for CATS I-lll Heritage Private Roundtable

 

WASHSTATEC004870
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 574 of 918

Just checking back in anthis. Please confirm the dates/times this week you could support a private roundtable at The
Heritage Foundation as part of the rollout plan.

Many thanks,
Christienne

SBU - DELIBERATIVE PROCESS

From: Kluttz, Lawson (Federal) <LKlutiz@dec.
Sent: Tuesday, November 12, 2019 12:36 PM

Oy >

   

<Heidemas’! @ state.g ov>; Curyto, Jessica <lessica.Cu ryto@ bis.doc.gov> ee
Cc: PM-CPA <PM-CPA@ state, gov>; Paul, Joshua M <PaulM@ state. gov>
Subject: RE: Availability for CATS I-lll Heritage Private Roundtable

 

Adding Jessica Curyto from BIS.

From: Carroll, Christienne <Carroli @state gov>

Sent: Tuesday, November 12, 2019 12:35 PM

To: Miller, Michael F <Millermf@state.eov>; Heidema, Sarah J <HeidemaSi@state.goy>; Kluttz, Lawson (Federal)
<Ldutiz@ doc. gov>

Ce: PM-CPA <PM-CPA@ state. gav>; Paul, Joshua M <PauliM@state.cov>

Subject: Availability for CATS I-lll Heritage Private Roundtable

 

Good afternoon,

Could you please confirm what dates/times you are available this week to support the private roundtable at Heritage on
CATS I-lil?

As soon as | have your availability, I’ll coordinate with Heritage on scheduling.
Many thanks,

Christienne

Christienne Carroll

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

SBU - DELIBERATIVE PROCESS

WASHSTATEC004871
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 575 of 918

Appointment

 

From: Carroll, Christienne [CarrollC@state.gov]

Sent: 11/13/2019 10:16:39 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]; PM-CPA [PM-CPA@state.gov]
Subject: Heritage Foundation Private Roundtable (CATs I-ill}

Location: Heritage Foundation: 214 Massachusetts Avenue NE

Start: 11/20/2019 3:00:00 PM

End: 11/20/2019 4:30:00 PM

Show Time As: Tentative

Recurrence: (none)

WASHSTATEC004872
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 576 of 918

 

Message

From: Betts, Timothy A [BettsTA@state.gov]

Sent: 11/14/2019 1:07:17 AM

To: Cooper, R. Clarke [CooperRC@state.gov]

ce: Windecker, Melissa A [WindeckerMA@state.gov]; PM-DAS's [PM-DASs @state.gov]
Subject: Good morning

Clarke,

A few updates on the home front:

 

e CAT 1-2-3 notification is making almost no news, given the other activity occurring on the Hill and with the
Erdogan visit.

Enjoy Israel.

Regards,
Tim

Vinathy x, Betts
Principal Denuty Assistant Secretary
Bureau of Political-Milltary Affairs
U.S, Department of State

(202) 647-9023

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004873
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 577 of 918

Appointment

 

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/14/2019 12:56:45 PM

To: Carroll, Christienne [CarrollC@state.gov]

Subject: Accepted: Heritage Foundation Private Roundtable (CATs 1-II)}
Location: Heritage Foundation: 214 Massachusetts Avenue NE

Start: 11/20/2019 3:00:00 PM

End: 11/20/2019 4:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC004874
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 578 of 918

 

Message

From: Gary Stanley [gstanley@gistrade.com]

Sent: 11/14/2019 2:22:33 PM

To: Robert L.Hart [hartrl@state.gov]

Subject: Defense and Export-Import Update (Nov. 14, 2019)

 

 

 

 

Use Code $10-856-856L20.5 to update a 10% “Speaker Discount.” Group discounts
are also available.

Dear All,
Good Day!

Gary Stanley's Export Control Tip of the Day: The listing of an entity on the Entity List
does not impose limitations on payments between parties; therefore, you may pay
Huawei or one of its listed affiliates for items received from Huawei or one if its listed
affiliates. Conversely, The listing of an entity on the Entity List does not impose
limitations on payments between parties; therefore, Huawei or one of its affiliates can
pay you for items lawfully shipped.

Today's Items:

Global Affairs Canada Issues Update on Export Permits to Saudi Arabia
U.S. Government Contracting
U.S. Customs and U.S. Census/AES Updates

Commerce/Enforcement and Compliance and U.S. International Trade Commission
Actions and Votes

WN Fm

5. GAO and CRS Reports, Testimony, and Correspondence of Interest

Other Headlines

Warrantless Searches of Devices at Ports Illegal, Court Rules
DISA Official: ‘No One Knows’ How Cyber Standards Will Impact Contractor Pool
Seattle Judge Keeps Ban on internet Sales of 3D-Printed Gun Plans

© OND

U.S.-China Trade Talks Hit Snag Over Farm Purchases

10. Israelis Create Foreign Investment Overseer; China Targeted

11. China in Focus as West Debates Critical Minerals Challenge

i2. European Steel Leaders Seek Scrutiny of Chinese British Steel Rescue

WASHSTATEC004875
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 579 of 918

i3. Can DoD Get Speed & Security With the Cloud?

14. Report Warns US Army to Watch Out for Creeping Operational Costs With Future
Helos

15. Air Force, Allies Team to Find Space Startups
16. Stealthy Lockheed F-35 Breaks Down Too Often, Pentagon Says
17. F-35 Program on Track to Replace Turkey, Pentagon Officials Say

18. The Pentagon Plan to Save the F-35’s Logistics System Hinges on Whether
Lockheed Will Relinquish Data Control

19. Pentagon's AI Problem Is ‘Dirty’ Data: Lt. Gen. Shanahan
20. German Military Refuses to Take Delivery of Two Airbus A400M Planes
21. Opinion: Speed-of-Light Weaponry Requires Faster Acquisition Timelines

Upcoming Export Control and Other Trade Compliance Conferences - NEW EVENT
ADDED!

1. Global Affairs Canada Issues Update on Export Permits to Saudi
Arabia

The Canadian Deputy Ministers of International Trade and Foreign Affairs within Global
Affairs Canada have issued a memorandum addressed to the Canadian Minister of Foreign
Affairs that provides an update on the Department’s assessment of export permits to the
Kingdom of Saudi Arabia (KSA). As a result of the deterioration in relations between Canada
and KSA, the conflict and resulting humanitarian crisis in Yemen, and the Khashoggi killing,
the Government has been re-evaluating Canada’s foreign, defence and security policies
towards KSA. During the period of assessment, no existing valid permits were suspended or
canceled, thus allowing for the continued export of some items, including Light Armoured
Vehicles (LAVs) by General Dynamics Land Systems Canada (GDLS-C). Moreover, during
this period, the Department has assessed and processed a further 48 permit applications for
exports of controlled goods to KSA on a case-by-case basis under its standard robust risk
assessment process. Those permits have been deemed ready for approval by officials and
await your further consideration. Since November 2018 and in line with the Department's
standard robust risk assessment process, officials examined areas of concern, including the
domestic human rights situation and the conflict in Yemen, and identified the types of
exports that could be considered to give rise to a risk. In this context, however, officials
found no credible evidence linking Canadian exports of military equipment or other
controlled items to any human rights or humanitarian law violations committed by the Saudi
government. Officials did not identify any existing permits or pending applications that
would be of concern under the standard robust risk assessment framework.

2. U.S. Government Contracting

e DoD/Air Force: Notice of Intent to Grant an Exclusive Patent License to the Defense
Science Technology Laboratory, an executive agency of the Ministry of Defense of the
United Kingdom of Great Britain and Northern Ireland.

WASHSTATEC004876
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 580 of 918

3. U.S. Customs and U.S. Census/AES Updates

« U.S. Customs - CSMS #40622269 - ACE EDI Message Responses were Delayed from
Noon-ipm ET

« U.S. Customs - DHS Awards $198K for Raw Material Import Tracking Using Blockchain

e U.S. Census - Dec. 12 Webinar on Trade Trends, Policy Actions and Resources for
Metals and Critical Minerals

4. Commerce/Enforcement and Compliance and U.S. International
Trade Commission Actions and Votes

e Commerce/E&C - Certain Lined Paper Products from India: Preliminary Results of
Antidumping Duty Administrative Review, Preliminary Determination of No Shipments;
2017-2018

« Commerce/E&C - Ceramic Tile from the People’s Republic of China: Preliminary
Affirmative Determination of Sales at Less Than Fair Value, Preliminary Negative
Critical Circumstances Determination, and Postponement of Final Determination

« Commerce/E&C - Emulsion Styrene-Butadiene Rubber from Brazil: Preliminary Results
of Antidumping Duty Administrative Review; 2017-2018

« Commerce/E&C - Wooden Cabinets and Vanities and Components Thereof from the
People’s Republic of China: Amended Preliminary Determination of Sales at Less Than
Fair Value

e USITC - Government in the Sunshine Act Meeting Notice - Nov. 19, 2019, 11:00 AM
EST

e USITC - Government in the Sunshine Act Meeting Notice - Nov. 20, 2019, 11:00 AM
EST

e USITC - Government in the Sunshine Act Meeting Notice - Nov. 22, 2019, 11:00 AM
EST

5. GAO and CRS Reports, Testimony, and Correspondence of Interest

e GAO - F-35 AIRCRAFT SUSTAINMENT: DOD Faces Challenges in Sustaining a Growing
Fleet GAO-20-234T: Published: Nov 13, 2019. Publicly Released: Nov 13, 2019.

« CRS - U.S. Strategy for Engagement in Central America: Policy Issues for Congress
e CRS - Iraq: Protests and the Future of U.S. Partnership

e CRS - Presidential Directives: An Introduction

WASHSTATEC004877
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 581 of 918

e CRS - Latin America and the Caribbean: U.S. Policy Overview
« CRS - DOD's Cloud Strategy and the JEDI Cloud Procurement

e CRS - Air Force B-21 Raider Long-Range Strike Bomber

Other Headlines

6. Warrantless Searches of Devices at Ports Illegal, Court Rules

CSMonitor.com & Associated Press, Nov. 13 - A federal court in Boston has ruled that
warrantless U.S. government searches of the phones and laptops of international travelers
at airports and other U.S. ports of entry violate the Fourth Amendment. Tuesday's ruling in
U.S. District Court came in a lawsuit filed by the American Civil Liberties Union and the
Electronic Frontier Foundation on behalf of 11 travelers whose smartphones and laptops
were searched without individualized suspicion at U.S. ports of entry. ACLU attorney Esha
Bhandari said the ruling strengthens the Fourth Amendment protections of international
travelers who enter the United States every year. The ACLU describes the searches as
"fishing expeditions." They say border officers must now demonstrate individualized
suspicion of contraband before they can search a traveler's electronic device. The
government has vigorously defended the searches as a critical tool to protect America. The
number of electronic device searches at U.S. ports of entry has increased significantly, the
ACLU said. Last year, the government conducted more than 33,000 searches, almost four
times the number from just three years prior. Documents filed as part of the lawsuit claim
the scope of the warrantless searches has expanded to assist in enforcement of tax,
bankruptcy, environmental and consumer protection laws, gathering intelligence, and
advancing criminal investigations.

7. DISA Official: ‘No One Knows’ How Cyber Standards Will Impact
Contractor Pool

NextGov.com, Nov. 4 - Officials at the Defense Information Systems Agency don’t know
whether forthcoming vendor cybersecurity standards will shrink the pool of contractors that
qualify for critical tech projects. In January, the Pentagon plans to publish the final version
of the Cybersecurity Maturity Model Certification, or CMMC. Under the framework,
companies would have their cyber practices graded on a scale of one to five, and
procurement officials would use the rating to determine which vendors are eligible for
certain contracts, with more sensitive projects requiring more stringent security standards.
While the program is intended to push vendors to strengthen their security standards and
increase visibility into the department’s supply chain, it could also render a significant chunk
of the Pentagon’s contractor pool ineligible for its most sensitive projects, according to DISA
officials. “A very small number ... of the 300,000 [defense industrial base] companies have
state-of-the-art cybersecurity. The majority of them are at the lower end of that one to five
scale,” Maj. Gen. Garrett Yee, assistant to the director of DISA, said Monday during a
speech at the agency’s annual Forecast to Industry Day. That notion is based on estimates
from the Office of the Secretary of Defense, not DISA’s own assessment, he noted. When
asked during a media roundtable how the program would impact the pool of qualified
vendors for the agency’s sensitive tech projects, Yee said, “No one knows the answer to
that.”

WASHSTATEC004878
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 582 of 918

8. Seattle Judge Keeps Ban on internet Sales of 3D-Printed Gun Plans

Spokesman.com, Nov. 12 - Computer programs to make plastic guns with a 3D printer have
to stay off the internet, at least for now, because the Trump administration failed to follow
proper procedures for changing the rules that currently keep them offline, a federal judge in
Seattle ruled Tuesday. U.S. District Judge Robert Lasnik agreed with Washington and 18
other states that the way the U.S. State Department tried to lift the ban on internet sales of
the plans was arbitrary, not supported by evidence and a violation of the federal
Administrative Procedures Act. That federal law governs the steps an agency must take
when changing rules. “The agency has simply abandoned, without acknowledgment or
analysis, its previous position” that 3D-printed weapons posed unique threats to world
peace, national security and foreign policy, the judge wrote. “Because it is arbitrary and
capricious to ignore the contradiction in these circumstances, the agency action must be
invalidated.” In 2013, the State Department said the Arms Export Control Act gave it the
authority to restrict the posting of computer-assisted design files that can be used to make
guns with a 3D printer. It ordered a Texas company, Defense Distributed, which had posted
those files, to remove them.

9. U.S.-China Trade Talks Hit Snag Over Farm Purchases

WS].com, Nov. 13 - Trade talks between the U.S. and China have hit a snag over farm
purchases, creating another obstacle to locking down the limited trade deal President Trump
outlined last month. Mr. Trump has said that China has agreed to buy up to $50 billion in
U.S. soybeans, pork and other agricultural products annually. But China is leery of putting a
numerical commitment in the text of an agreement, according to people familiar with the
matter. Beijing wants to avoid cutting a deal that looks one-sided in Washington’s favor,
some of the people said, and also wants to have a way out should trade tensions escalate
again. “We can always stop the purchases if things get worse again,” said one Chinese
official. The dispute over farm purchases is one of several issues that have delayed
completion of the limited trade accord announced by Mr. Trump and Chinese Vice Premier
Liu He on Oct. 11. Both sides are also at odds over when—and by how much—the U.S.
would agree to lift tariffs on Chinese imports, Beijing’s core demand that’s linked to its offers
on other issues.

10. Israelis Create Foreign Investment Overseer; China Targeted

BreakingDefense.com, Nov. 13 - American pressure on Israel helped the government here
decide to limit the involvement of Chinese companies in building infrastructure programs in
Israel and other investments in defense-related programs. Breaking Defense exposed the
big concern among Israeli defense experts last year about the growing Chinese involvement
in sensitive projects like the new Haifa port near the Israeli navy’s main base. The Chinese
company will build it and manage it for 25 years. Following three years of deliberations and
intense pressure from the US over growing Chinese investments in Israeli companies,
particularly in technology firms, Israel’s security cabinet decided on October 30 to set up a
new mechanism to monitor foreign investments. It appears to be similar to the American
Committee on Foreign Investment in the United States (CFIUS). This happens even as China
is Israel’s second-largest trading partner and a significant foreign investor. The People’s
Republic of China has also taken an active interest in collaboration with Israel on innovation
and technology, which inspired the establishment of a “Comprehensive Innovation
Partnership” between the two countries in March 2017. In 2018, bilateral trade between the

WASHSTATEC004879
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 583 of 918

countries hit a record of $15.3 billion, up from just $51.5 million in 1992 and $13.1 billion in
2017.

11. China in Focus as West Debates Critical Minerals Challenge

Reuters.com, Nov. 14 - Western powers will attend talks in Brussels next week on curbing
China’s dominance of rare earths and other critical resources and EU officials will present
their vision to create entire green supply chains. The talks, on Nov. 19, have taken place
annually for much of this decade, bringing together diplomats and industry representatives
from the European Union, Japan and United States. They have yet to weaken China’s power,
especially over rare earths, and global trade tensions aggravate the situation. In a daily

news briefing in Beijing, Chinese Foreign Ministry spokesman Geng Shuang said it was not
possible to “guide or monopolize” a certain sector or market in a closely connected world.
China, the world’s leading producer of rare earths, was “willing to satisfy the reasonable
need” of various countries for resources and products, he said. A net importers of most
minerals, the European Union in 2011 was among the first to compile a critical raw materials
list.

12. European Steel Leaders Seek Scrutiny of Chinese British Steel
Rescue

Reuters.com, Nov. 14 - European steel lobby Eurofer plans to raise concerns with the
European Commission over Chinese group Jingye's proposed rescue of British Steel, saying
the deal may flout rules on fair competition. In what would be the first takeover by a
Chinese company of steel mills in the European Union, Jingye said on Monday it had reached
a provisional agreement to buy British Steel and promised to invest £1.2 billion over the
next decade. The deal, which requires regulatory approval, strikes at the heart of tensions
between those in industry and government keen to embrace China as a major trading
partner and those worried about the top steel producer's clout on the global market. Some
analysts have also voiced concern about handing China control of a strategic sector. Eurofer
said the planned purchase was a fresh instance of China exporting excess steel capacity to
the edge of the European Union.

13. Can DoD Get Speed & Security With the Cloud?

BreakingDefense.com, Nov. 13 - If the Pentagon gets cloud computing right — and that’s a
big if indeed — it just might square the circle between accelerating acquisition and
improving security, a senior cybersecurity official said here Tuesday. “By nature, there is a
trade between the objective of agile software development and the assurance properties
that we’re trying to achieve,” said Mitchell Komaroff, the principal cybersecurity advisor to
DoD CIO Dana Deasy. But, he said, there are ways to reconcile them. Right now, the
Defense Department has the worst of both worlds. Cybersecurity certification can be so
laborious and bureaucratic that software is often obsolete before it’s finished testing. Yet the
final product isn’t necessarily secure anyway, because new threats emerge faster than the
Pentagon can upgrade its defenses... . Yes, Murphy said, there could still be a waiver
process to skip security requirements when speed is of the essence - but it needs to be
controlled at a much higher level than it is today. “Today there are far too many instances
where there’s an O-4 or O-5 [a major or lieutenant colonel] program manager making risk
decisions,” he said. In the system he’s putting together, “maybe it’s the service secretary.”

WASHSTATEC004880
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 584 of 918

14. Report Warns US Army to Watch Out for Creeping Operational
Costs With Future Helos

DefenseNews.com, Nov. 13 - The U.S. Army is currently set up to afford fielding two future
vertical lift aircraft types simultaneously in roughly a decade, but the service should be
careful when estimating the actual cost of keeping the fleets running, according to a Nov. 13
report by the Center for Strategic and International Studies. Fielding new FVL aircraft is the
Army’s No. 3 priority and is part of an ambitious and relatively new modernization plan for
the service. .. . Replacing the current fleet is becoming increasingly imperative as
helicopters in service are reaching technological and capability limits, even with upgrades.
The report noted that the Army’s current timelines for developing and fielding a future
attack reconnaissance aircraft, or FARA, by 2028 and a future long-range assault aircraft, or
FLRAA, by 2030 will work if the programs are managed well. But there are risks involved in
getting aircraft through development into production, and the Army could experience issues
if it does not take steps to predict operational and sustainment costs, and keep those costs
down once the aircraft are fielded.

15. Air Force, Allies Team to Find Space Startups

BreakingDefense.com, Nov. 13 - The US Air Force is encouraging commercial startups in
allied countries to bring innovative space tech to its attention for possible funding.
Technology areas being explored include space situational awareness, space data analytics,
space communication, artificial intelligence (AI) and satellite servicing. The innovation hub
Techstars has launched a new industry accelerator focused on space and allied connectivity,
Techstars Allied Space Accelerator. The Ministries of Defense of the Netherlands and
Norway, and the Norwegian Space Agency are co-sponsoring the initiative. Just like other
Techstars efforts, the program tries to bring commercial firms and their cutting edge
products into the defense world. But rather than physically bringing start-ups and potential
military customers together in the same place, the Allied Space Accelerator is run as a
virtual program. Techstars currently has hubs in Boston and Los Angeles.

16. Stealthy Lockheed F-35 Breaks Down Too Often, Pentagon Says

Bloomberg.com, Nov. 13 - The Pentagon’s chief weapons tester said the next-generation F-
35 jet continues to fall short of full combat readiness targets and, despite some progress on
reliability issues, all three versions of the fighter are breaking down “more often than
planned.” None of the Air Force, Marines and Navy variants of the Lockheed Martin Corp.
fighter are meeting their five key “reliability or maintainability metrics,” Robert Behler, the
Pentagon’s director of operational testing, said in prepared remarks Wednesday before two
House Armed Services Committee panels. The House subcommittees are reviewing the $428
billion program’s status and progress recovering from years of cost overruns and production
delays. ... His statement is a reality check just weeks after the Pentagon and Lockheed
Martin announced that they finalized the largest contract in the program’s history, a deal
valued at $34 billion for 478 additional aircraft. About $27 billion of F-35s have already been
placed on contract even though the program hasn’t completed all its combat testing and
struggles with reliability.

17. F-35 Program on Track to Replace Turkey, Pentagon Officials Say

WASHSTATEC004881
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 585 of 918

DefenseNews.com, Nov. 13 - Since removing Turkey from the multinational F-35 program
over its purchase of a Russian air defense system, the U.S. has found alternate suppliers for
all but a dozen components Turkey is producing for the Lockheed-made fighter jet. As U.S.
President Donald Trump met with Turkish President Recep Tayyip Erdogan at the White
House on Wednesday, the Pentagon’s F-35 program executive testified in Congress that he
expects Turkey will be phased out on schedule, by March 2020. Lockheed and Pratt &
Whitney, he said, have “spectacular progress” finding alternate suppliers. “We began just
over a year ago, very quietly but deliberately, taking actions to find alternate sources for all
of those parts,” said the program executive, said Lt. Gen. Eric Fick, adding, “We are not
quite there yet, so we have, on the air frame side, 11 components we have to mitigate to be
at full-rate production ... and on the engines, there’s one: integrated bladed rotors, IBR’s.”

18. The Pentagon Plan to Save the F-35’s Logistics System Hinges on
Whether Lockheed Will Relinquish Data Control

DefenseNews.com, Nov. 13 - The Pentagon and Lockheed Martin are at odds over how much
data the military can have access to for its own jet, the F-35, and that’s creating renewed
friction in the fight to fix longstanding issues with the automated logistics system vital to
keeping it flying. Both the Pentagon and Lockheed say a relaunched version of the
Autonomic Logistics Information System, or ALIS, should be ready to start sending to
squadrons by September 2020, both the military’s top acquisition official and the F-35
program manager expressed frustration to lawmakers at a House Armed Services
subcommittee hearing Tuesday with how much control Lockheed asserts over crucial data
for the system. ALIS is an off-board system that runs the maintenance and logistics system
for the F-35. “One of the key elements of coming up with a new ALIS architecture, data
standards, and all the other parts that would make a very good system is understanding the
data set as it exists today — what all the algorithms are — and we are still in the process of
going through that with Lockheed Martin,” said Ellen Lord, the under secretary of defense
for acquisition and sustainment. “But understanding where all the intellectual property is
and making sure the government has access to what it has paid for is a key part of
rearchitecting ALIS.”

19. Pentagon’s AI Problem Is ‘Dirty’ Data: Lt. Gen. Shanahan

BreakingDefense.com, Nov. 13 - Some people say data is the new oil. I don’t like that,” the
Defense Department’s AI director told me in his office here. “I treat it as mineral ore:
There’s a lot of crap. You have to filter out the impurities from the raw material to get the
gold nuggets.” Lt. Gen. Jack Shanahan learned this the hard way as head of the much-
debated Project Maven, which he led for two years before becoming the founding director of
the Joint Artificial Intelligence Center last year. The lessons from that often-painful process -
discussed in detail below - now shape Shanahan’s approach to the new and ever-more
ambitious projects the Defense Department is taking on. They range from the relatively low-
risk, non-combat applications that JAIC got warmed up with in 2019, like predicting
helicopter engine breakdowns before they happen, to the joint warfighting efforts Shanahan
wants to ramp up toin 2020:...

20. German Military Refuses to Take Delivery of Two Airbus A400M
Planes

WASHSTATEC004882
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 586 of 918

Reuters.com, Nov. 13 - Germany’s air force said on Wednesday it had decided not to accept
delivery of two Airbus A400M planes, citing recurring technical problems with the military
transporters. The air force said the A400M had taken part in nearly 1,700 missions and
formed the backbone of its air transport for carrying personnel and material, air-to-air
refueling and humanitarian aid missions. Although 31 aircraft of 53 ordered had been
handed over, it said there were technical issues with the planes, including with nuts used on
propellers. It said extra time was needed for inspections that undermined the readiness of
the A400M fleet. Airbus said in a statement that issues with the model were not safety
critical. “We are aware of findings related to dowel bolts/Propeller interface in some of our
customer aircraft,” it said. “This is not safety critical and our customers continue to accept
and operate their aircraft.” .. . The German air force said extra inspections were also
needed to test engine mounts, combustion chambers and engine flaps and for crack
detection on various parts. It said the A400M was still not able to perform all tasks, despite
these checks.

21. Opinion: Speed-of-Light Weaponry Requires Faster Acquisition
Timelines

NationalDefenseMagazine.org, Nov. 13 - America’s adversaries are rapidly advancing their
offensive capabilities with hypersonic missiles, which can fly at more than five times the
speed of sound. Addressing this threat will require new defenses, such as directed energy
weapons, which reach targets at the speed of light, have much larger magazines, cost less
per shot, and engage targets with precision far beyond traditional kinetic weapons.
Recognizing this threat, both the House and Senate appropriations bills for Fiscal Year 2020
reflect notable funding increases, as high as $656 million, for hypersonics and hypersonics
defense, underscoring that this should be an even higher priority for the Pentagon. But
realizing the promise of directed energy for hypersonics defense will require much more
than increased funding. In order to more rapidly deliver this fast-evolving technology to men
and women in uniform, the Pentagon must also find ways to accelerate the current
acquisition process. The structure of the Pentagon’s existing acquisition governance
unintentionally incentivizes the industrial base to slow-roll cutting-edge technology
advancements and force-fit the solutions they developed years ago, keeping directed energy
and other advanced technology from getting from the lab to the warfighters.

Upcoming Export Control and Other Trade Compliance Conferences -
NEV! EVENT ADDED!

Nov. 15 - Massachusetts Export Center - Deemed Export Compliance & Technology
Control Plan Development - Westborough, Massachusetts - MassTech Collaborative,
Karl Weiss Center, 75 North Drive, Westborough

Nov. 18 - Cnxtd (“Connected”) Inc. - 2019 International Conference on the EU
Cybersecurity Act - Brussels - Hotel Brussels

Nov. 18 - C5 Group - 2nd Annual Navigating Russia Sanctions Complexities - in London
- Le Méridien Piccadilly Hotel

Nov. 19 - C5 Group - European Forum on U.S. Export Controls - Brussels - Le Chatelain
Brussels Hotel, Brussels

WASHSTATEC004883
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 587 of 918

Nov. 19 - Massachusetts Export Center - Using ACE Reports to Manage and Audit AES
Filings - Webinar

Nov. 19-20 - C5 Group - 8th London Forum on Global Economic Sanctions - London - Le
Méridien Piccadilly Hotellive Meridien Piccadilly Hotel

Nov. 20-21 - C5 Group - European U.S. Defence Contracting - Brussels

Nov. 20-21 - American Conference Institute - Customs Compliance Industry Exchange
- Washington, DC - Washington Plaza Hotel

Nov. 20-21 - Nielsonsmith - The European Anti-Corruption Summit - Munich, Germany

Nov. 20-21 -C5 Group - European Forum for US Defence Contracting and DFARS/FAR
Compliance - Brussels - Le Chatelain Brussels Hotel

NEW/ - Nov. 21 - California Small Business Export Program - Export Compliance and
Export Opportunities Conference in Northern California - Admission: Free - 8:30 AM to
2:30 PM - Santa Clara, California - Mission College, 3000 Mission College Boulevard,
Building TAV, Room 130

Dec. 4 - Virginia SBDC - Export Compliance Essentials for the Small Business Exporter -
Fairfax, Virginia - 4031 University Drive, Suite 100

Dec. 4 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Navigating USMCA for the Automotive Industry Webinar - 11:00
AM EST

Dec. 4-5 - American Conference Institute - 36th International Conference on the
Foreign Corrupt Practices Act - Washington, DC

Dec. 6 - Society for International Affairs - Holiday Party - Washington, DC - "The Loft,"
601 F Street, N.W.

Dec. 10 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: ECCN Classification
Numbers - 2:00 PM to 3:00 PM EST

Dec. 10-11 - American Conference Institute - 10th Annual New York Forum on
Economic Sanctions - New York City

Dec. 11 - German Government/ Federal Office of Economics and Export Control - 1ith
Information Day Export Control 2019 -Frankfurt - Cape Europa, Osloer Str. 5, 60327
Frankfurt am Main

Dec. 12 - Virginia SBDC & Port of Norfolk - Incoterms® 2020 - Norfolk, Virginia - World
Trade Center, 101 W. Main Street

NEV? - Dec. 12 - U.S. Dept. of Commerce/U.S. Census Bureau & International Trade

Administration - Webinar on Trade Trends, Policy Actions & Resources for Metals &
Critical Minerals - 2:00 PM EST

WASHSTATEC004884
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 588 of 918

Dec. 13 - Massachusetts Export Center & Massachusetts SBDC - Export Expo - Boston -
State Transportation Building, 10 Park Plaza

Dec. 13 - European Commission - 2019 Export Control Forum - Brussels - Albert
Borschette Conference Centre (CCAB) Room CCABOA Rue Froissart 36

Jan. 14 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: Commodity Jurisdiction -
1:00 PM to 2:00 PM EST

Jan. 16 - 20 - International Compliance Professionals Association - ICPA@Sea -
Galveston Ship Terminal to Cozumel

Jan. 22 - American Conference Institute - Dallas Economic Sanctions Boot Camp -
Dallas - Dallas Marriott Downtown Hotel

Jan. 22-23 - American Conference Institute - 10th Annual Forum on AML & OFAC
Compliance for the Insurance Industry - New York - Park Lane Hotel

Jan. 23-24 - American Conference Institute - AML & OFAC Compliance for the
Insurance Industry - New York City

Jan. 27 - American Conference Institute - Miami Economic Sanctions Boot Camp -
Miami - Marriott Miami Biscayne Bay Hotel

Jan. 28-29 - American Conference Institute - 9th Forum on U.S. Export & Re-Export
Compliance for Canadian Operations - Toronto - Toronto Airport Marriott Hotel - Gary
Stanley, Editor of Defense and Export-Import Update, will once again co-chair this
important conference.

Jan. 29-30 - C5 Group - 6th Annual Conference on Anti-Corruption Nordics - Oslo - The
Clarion Hotel

Jan. 30-31 - American Conference Institute - 14th Forum on the Foreign Corrupt
Practices Act - Houston

Feb. 5-6 - Nielsonsmith - Export Compliance in Europe - Munich, Germany

Feb. 11 - American Conference Institute - San Francisco Economic Sanctions Boot
Camp - San Francisco - Marines' Memorial Club and Hotel

Feb. 11-12 - Nielsonsmith - European Trade Controls Compliance Strategic Summit -
Washington, DC

Feb. 18 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: Drop Shipments and
Routed Transactions - 2:00 PM to 3:00 PM EST

Feb. 24-26 - Society for International Affairs - 2020 Winter Back to Basics Conference
- Las Vegas - Westin Las Vegas Hotel

Feb. 26 - American Conference Institute - Women Leaders in Defense and Aerospace
Law & Compliance - Washington, DC - Washington Plaza Hotel

WASHSTATEC004885
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 589 of 918

March 3-4 - American Conference Institute - Practitioners’ Think-Tank on ITC
Litigation & Enforcement - Washington, DC

March 10 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: Cultural Sensitivity
Program - 1:00 PM to 2:00 PM EST

March 15-18 - International Compliance Professionals Association - 2020 ICPA Annual
Conference - San Diego - Sheridan San Diego Hotel & Marina

March 24-25 - American Conference Institute - 10th Annual Advanced Forum on Global
Encryption, Cloud & Cyber Export Controls - San Francisco

NEW - March 24-25 - C5 Group - 12th Advanced Conference on Customs Compliance -
London - St. James’ Court, A Taj Hotel

April 14 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: ACE Export Reports for
Compliance - 1:00 PM to 2:00 PM EST

May 27-28 - Nielsonsmith - US Trade Controls Compliance in Europe Conference -
Munich - Gary Stanley, Editor of Defense and Export-Import Update, will speak at this
conference.

We hope this update proves helpful. If you have questions about any of these
developments, please do not hesitate to call us. If you received this free newsletter from a
colleague or friend and would like to subscribe directly, please just e-mail your name, title,
company, and e-mail address to gstanley@gistrade.com.

Cordially yours,

Gary L. Stanley

President

Global Legal Services, PC
5335 Wisconsin Avenue, N.W.
Suite 440

Washington, D.C.20015

Tel. +1 (202) 686-4854

Fax +1 (202) 686-2624
Mobile +1 (202) 352-3059
E-mail gstanley@glstrade.com

 

WASHSTATEC004886
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 590 of 918

 

Message

From: Gary Stanley [gstanley@gistrade.com]

Sent: 11/14/2019 2:22:33 PM

To: Michael F.Miller [MillerMF@state.gov]

Subject: Defense and Export-Import Update (Nov. 14, 2019)

 

 

 

 

 

Use Code $10-856-856L20.8 to update a 10% “Speaker Discount.” Group discounts
are also available.

Dear All,
Good Day!

Gary Stanley's Export Control Tip of the Day: The listing of an entity on the Entity List
does not impose limitations on payments between parties; therefore, you may pay
Huawei or one of its listed affiliates for items received from Huawei or one if its listed
affiliates. Conversely, The listing of an entity on the Entity List does not impose
limitations on payments between parties; therefore, Huawei or one of its affiliates can
pay you for items lawfully shipped.

Today's Items:

Global Affairs Canada Issues Update on Export Permits to Saudi Arabia
U.S. Government Contracting
U.S. Customs and U.S. Census/AES Updates

Commerce/Enforcement and Compliance and U.S. International Trade Commission
Actions and Votes

PWN PB

5. GAO and CRS Reports, Testimony, and Correspondence of Interest

Other Headlines

Warrantless Searches of Devices at Ports Illegal, Court Rules
DISA Official: ‘No One Knows’ How Cyber Standards Will Impact Contractor Pool
Seattle Judge Keeps Ban on internet Sales of 3D-Printed Gun Plans

© OND

U.S.-China Trade Talks Hit Snag Over Farm Purchases

10. Israelis Create Foreign Investment Overseer; China Targeted

11. China in Focus as West Debates Critical Minerals Challenge

12. European Steel Leaders Seek Scrutiny of Chinese British Steel Rescue

WASHSTATEC004887
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 591 of 918

i3. Can DoD Get Speed & Security With the Cloud?

14. Report Warns US Army to Watch Out for Creeping Operational Costs With Future
Helos

15. Air Force, Allies Team to Find Space Startups
16. Stealthy Lockheed F-35 Breaks Down Too Often, Pentagon Says
17. F-35 Program on Track to Replace Turkey, Pentagon Officials Say

18. The Pentagon Plan to Save the F-35’s Logistics System Hinges on Whether
Lockheed Will Relinquish Data Control

19. Pentagon's AI Problem Is ‘Dirty’ Data: Lt. Gen. Shanahan
20. German Military Refuses to Take Delivery of Two Airbus A400M Planes
21. Opinion: Speed-of-Light Weaponry Requires Faster Acquisition Timelines

Upcoming Export Control and Other Trade Compliance Conferences - NEW EVENT
ADDED!

1. Global Affairs Canada Issues Update on Export Permits to Saudi
Arabia

The Canadian Deputy Ministers of International Trade and Foreign Affairs within Global
Affairs Canada have issued a memorandum addressed to the Canadian Minister of Foreign
Affairs that provides an update on the Department’s assessment of export permits to the
Kingdom of Saudi Arabia (KSA). As a result of the deterioration in relations between Canada
and KSA, the conflict and resulting humanitarian crisis in Yemen, and the Khashoggi killing,
the Government has been re-evaluating Canada’s foreign, defence and security policies
towards KSA. During the period of assessment, no existing valid permits were suspended or
canceled, thus allowing for the continued export of some items, including Light Armoured
Vehicles (LAVs) by General Dynamics Land Systems Canada (GDLS-C). Moreover, during
this period, the Department has assessed and processed a further 48 permit applications for
exports of controlled goods to KSA on a case-by-case basis under its standard robust risk
assessment process. Those permits have been deemed ready for approval by officials and
await your further consideration. Since November 2018 and in line with the Department's
standard robust risk assessment process, officials examined areas of concern, including the
domestic human rights situation and the conflict in Yemen, and identified the types of
exports that could be considered to give rise to a risk. In this context, however, officials
found no credible evidence linking Canadian exports of military equipment or other
controlled items to any human rights or humanitarian law violations committed by the Saudi
government. Officials did not identify any existing permits or pending applications that
would be of concern under the standard robust risk assessment framework.

2. U.S. Government Contracting

e DoD/Air Force: Notice of Intent to Grant an Exclusive Patent License to the Defense
Science Technology Laboratory, an executive agency of the Ministry of Defense of the
United Kingdom of Great Britain and Northern Ireland.

WASHSTATEC004888
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 592 of 918

3. U.S. Customs and U.S. Census/AES Updates

« U.S. Customs - CSMS #40622269 - ACE EDI Message Responses were Delayed from
Noon-ipm ET

« U.S. Customs - DHS Awards $198K for Raw Material Import Tracking Using Blockchain

e U.S. Census - Dec. 12 Webinar on Trade Trends, Policy Actions and Resources for
Metals and Critical Minerals

4. Commerce/Enforcement and Compliance and U.S. International
Trade Commission Actions and Votes

e Commerce/E&C - Certain Lined Paper Products from India: Preliminary Results of
Antidumping Duty Administrative Review, Preliminary Determination of No Shipments;
2017-2018

« Commerce/E&C - Ceramic Tile from the People’s Republic of China: Preliminary
Affirmative Determination of Sales at Less Than Fair Value, Preliminary Negative
Critical Circumstances Determination, and Postponement of Final Determination

« Commerce/E&C - Emulsion Styrene-Butadiene Rubber from Brazil: Preliminary Results
of Antidumping Duty Administrative Review; 2017-2018

« Commerce/E&C - Wooden Cabinets and Vanities and Components Thereof from the
People’s Republic of China: Amended Preliminary Determination of Sales at Less Than
Fair Value

e USITC - Government in the Sunshine Act Meeting Notice - Nov. 19, 2019, 11:00 AM
EST

e USITC - Government in the Sunshine Act Meeting Notice - Nov. 20, 2019, 11:00 AM
EST

e USITC - Government in the Sunshine Act Meeting Notice - Nov. 22, 2019, 11:00 AM
EST

5. GAO and CRS Reports, Testimony, and Correspondence of Interest

e GAO - F-35 AIRCRAFT SUSTAINMENT: DOD Faces Challenges in Sustaining a Growing
Fleet GAO-20-234T: Published: Nov 13, 2019. Publicly Released: Nov 13, 2019.

« CRS - U.S. Strategy for Engagement in Central America: Policy Issues for Congress
e CRS - Iraq: Protests and the Future of U.S. Partnership

e CRS - Presidential Directives: An Introduction

WASHSTATEC004889
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 593 of 918

e CRS - Latin America and the Caribbean: U.S. Policy Overview
« CRS - DOD's Cloud Strategy and the JEDI Cloud Procurement

e CRS - Air Force B-21 Raider Long-Range Strike Bomber

Other Headlines

6. Warrantless Searches of Devices at Ports Illegal, Court Rules

CSMonitor.com & Associated Press, Nov. 13 - A federal court in Boston has ruled that
warrantless U.S. government searches of the phones and laptops of international travelers
at airports and other U.S. ports of entry violate the Fourth Amendment. Tuesday's ruling in
U.S. District Court came in a lawsuit filed by the American Civil Liberties Union and the
Electronic Frontier Foundation on behalf of 11 travelers whose smartphones and laptops
were searched without individualized suspicion at U.S. ports of entry. ACLU attorney Esha
Bhandari said the ruling strengthens the Fourth Amendment protections of international
travelers who enter the United States every year. The ACLU describes the searches as
"fishing expeditions." They say border officers must now demonstrate individualized
suspicion of contraband before they can search a traveler's electronic device. The
government has vigorously defended the searches as a critical tool to protect America. The
number of electronic device searches at U.S. ports of entry has increased significantly, the
ACLU said. Last year, the government conducted more than 33,000 searches, almost four
times the number from just three years prior. Documents filed as part of the lawsuit claim
the scope of the warrantless searches has expanded to assist in enforcement of tax,
bankruptcy, environmental and consumer protection laws, gathering intelligence, and
advancing criminal investigations.

7. DISA Official: ‘No One Knows’ How Cyber Standards Will Impact
Contractor Pool

NextGov.com, Nov. 4 - Officials at the Defense Information Systems Agency don’t know
whether forthcoming vendor cybersecurity standards will shrink the pool of contractors that
qualify for critical tech projects. In January, the Pentagon plans to publish the final version
of the Cybersecurity Maturity Model Certification, or CMMC. Under the framework,
companies would have their cyber practices graded on a scale of one to five, and
procurement officials would use the rating to determine which vendors are eligible for
certain contracts, with more sensitive projects requiring more stringent security standards.
While the program is intended to push vendors to strengthen their security standards and
increase visibility into the department’s supply chain, it could also render a significant chunk
of the Pentagon’s contractor pool ineligible for its most sensitive projects, according to DISA
officials. “A very small number ... of the 300,000 [defense industrial base] companies have
state-of-the-art cybersecurity. The majority of them are at the lower end of that one to five
scale,” Maj. Gen. Garrett Yee, assistant to the director of DISA, said Monday during a
speech at the agency’s annual Forecast to Industry Day. That notion is based on estimates
from the Office of the Secretary of Defense, not DISA’s own assessment, he noted. When
asked during a media roundtable how the program would impact the pool of qualified
vendors for the agency’s sensitive tech projects, Yee said, “No one knows the answer to
that.”

WASHSTATEC004890
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 594 of 918

8. Seattle Judge Keeps Ban on internet Sales of 3D-Printed Gun Plans

Spokesman.com, Nov. 12 - Computer programs to make plastic guns with a 3D printer have
to stay off the internet, at least for now, because the Trump administration failed to follow
proper procedures for changing the rules that currently keep them offline, a federal judge in
Seattle ruled Tuesday. U.S. District Judge Robert Lasnik agreed with Washington and 18
other states that the way the U.S. State Department tried to lift the ban on internet sales of
the plans was arbitrary, not supported by evidence and a violation of the federal
Administrative Procedures Act. That federal law governs the steps an agency must take
when changing rules. “The agency has simply abandoned, without acknowledgment or
analysis, its previous position” that 3D-printed weapons posed unique threats to world
peace, national security and foreign policy, the judge wrote. “Because it is arbitrary and
capricious to ignore the contradiction in these circumstances, the agency action must be
invalidated.” In 2013, the State Department said the Arms Export Control Act gave it the
authority to restrict the posting of computer-assisted design files that can be used to make
guns with a 3D printer. It ordered a Texas company, Defense Distributed, which had posted
those files, to remove them.

9. U.S.-China Trade Talks Hit Snag Over Farm Purchases

WS].com, Nov. 13 - Trade talks between the U.S. and China have hit a snag over farm
purchases, creating another obstacle to locking down the limited trade deal President Trump
outlined last month. Mr. Trump has said that China has agreed to buy up to $50 billion in
U.S. soybeans, pork and other agricultural products annually. But China is leery of putting a
numerical commitment in the text of an agreement, according to people familiar with the
matter. Beijing wants to avoid cutting a deal that looks one-sided in Washington’s favor,
some of the people said, and also wants to have a way out should trade tensions escalate
again. “We can always stop the purchases if things get worse again,” said one Chinese
official. The dispute over farm purchases is one of several issues that have delayed
completion of the limited trade accord announced by Mr. Trump and Chinese Vice Premier
Liu He on Oct. 11. Both sides are also at odds over when—and by how much—the U.S.
would agree to lift tariffs on Chinese imports, Beijing’s core demand that’s linked to its offers
on other issues.

10. Israelis Create Foreign Investment Overseer; China Targeted

BreakingDefense.com, Nov. 13 - American pressure on Israel helped the government here
decide to limit the involvement of Chinese companies in building infrastructure programs in
Israel and other investments in defense-related programs. Breaking Defense exposed the
big concern among Israeli defense experts last year about the growing Chinese involvement
in sensitive projects like the new Haifa port near the Israeli navy’s main base. The Chinese
company will build it and manage it for 25 years. Following three years of deliberations and
intense pressure from the US over growing Chinese investments in Israeli companies,
particularly in technology firms, Israel’s security cabinet decided on October 30 to set up a
new mechanism to monitor foreign investments. It appears to be similar to the American
Committee on Foreign Investment in the United States (CFIUS). This happens even as China
is Israel’s second-largest trading partner and a significant foreign investor. The People’s
Republic of China has also taken an active interest in collaboration with Israel on innovation
and technology, which inspired the establishment of a “Comprehensive Innovation
Partnership” between the two countries in March 2017. In 2018, bilateral trade between the

WASHSTATEC004891
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 595 of 918

countries hit a record of $15.3 billion, up from just $51.5 million in 1992 and $13.1 billion in
2017.

11. China in Focus as West Debates Critical Minerals Challenge

Reuters.com, Nov. 14 - Western powers will attend talks in Brussels next week on curbing
China’s dominance of rare earths and other critical resources and EU officials will present
their vision to create entire green supply chains. The talks, on Nov. 19, have taken place
annually for much of this decade, bringing together diplomats and industry representatives
from the European Union, Japan and United States. They have yet to weaken China’s power,
especially over rare earths, and global trade tensions aggravate the situation. In a daily

news briefing in Beijing, Chinese Foreign Ministry spokesman Geng Shuang said it was not
possible to “guide or monopolize” a certain sector or market in a closely connected world.
China, the world’s leading producer of rare earths, was “willing to satisfy the reasonable
need” of various countries for resources and products, he said. A net importers of most
minerals, the European Union in 2011 was among the first to compile a critical raw materials
list.

12. European Steel Leaders Seek Scrutiny of Chinese British Steel
Rescue

Reuters.com, Nov. 14 - European steel lobby Eurofer plans to raise concerns with the
European Commission over Chinese group Jingye's proposed rescue of British Steel, saying
the deal may flout rules on fair competition. In what would be the first takeover by a
Chinese company of steel mills in the European Union, Jingye said on Monday it had reached
a provisional agreement to buy British Steel and promised to invest £1.2 billion over the
next decade. The deal, which requires regulatory approval, strikes at the heart of tensions
between those in industry and government keen to embrace China as a major trading
partner and those worried about the top steel producer's clout on the global market. Some
analysts have also voiced concern about handing China control of a strategic sector. Eurofer
said the planned purchase was a fresh instance of China exporting excess steel capacity to
the edge of the European Union.

13. Can DoD Get Speed & Security With the Cloud?

BreakingDefense.com, Nov. 13 - If the Pentagon gets cloud computing right — and that’s a
big if indeed — it just might square the circle between accelerating acquisition and
improving security, a senior cybersecurity official said here Tuesday. “By nature, there is a
trade between the objective of agile software development and the assurance properties
that we’re trying to achieve,” said Mitchell Komaroff, the principal cybersecurity advisor to
DoD CIO Dana Deasy. But, he said, there are ways to reconcile them. Right now, the
Defense Department has the worst of both worlds. Cybersecurity certification can be so
laborious and bureaucratic that software is often obsolete before it’s finished testing. Yet the
final product isn’t necessarily secure anyway, because new threats emerge faster than the
Pentagon can upgrade its defenses... . Yes, Murphy said, there could still be a waiver
process to skip security requirements when speed is of the essence - but it needs to be
controlled at a much higher level than it is today. “Today there are far too many instances
where there’s an O-4 or O-5 [a major or lieutenant colonel] program manager making risk
decisions,” he said. In the system he’s putting together, “maybe it’s the service secretary.”

WASHSTATEC004892
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 596 of 918

14. Report Warns US Army to Watch Out for Creeping Operational
Costs With Future Helos

DefenseNews.com, Nov. 13 - The U.S. Army is currently set up to afford fielding two future
vertical lift aircraft types simultaneously in roughly a decade, but the service should be
careful when estimating the actual cost of keeping the fleets running, according to a Nov. 13
report by the Center for Strategic and International Studies. Fielding new FVL aircraft is the
Army’s No. 3 priority and is part of an ambitious and relatively new modernization plan for
the service. .. . Replacing the current fleet is becoming increasingly imperative as
helicopters in service are reaching technological and capability limits, even with upgrades.
The report noted that the Army’s current timelines for developing and fielding a future
attack reconnaissance aircraft, or FARA, by 2028 and a future long-range assault aircraft, or
FLRAA, by 2030 will work if the programs are managed well. But there are risks involved in
getting aircraft through development into production, and the Army could experience issues
if it does not take steps to predict operational and sustainment costs, and keep those costs
down once the aircraft are fielded.

15. Air Force, Allies Team to Find Space Startups

BreakingDefense.com, Nov. 13 - The US Air Force is encouraging commercial startups in
allied countries to bring innovative space tech to its attention for possible funding.
Technology areas being explored include space situational awareness, space data analytics,
space communication, artificial intelligence (AI) and satellite servicing. The innovation hub
Techstars has launched a new industry accelerator focused on space and allied connectivity,
Techstars Allied Space Accelerator. The Ministries of Defense of the Netherlands and
Norway, and the Norwegian Space Agency are co-sponsoring the initiative. Just like other
Techstars efforts, the program tries to bring commercial firms and their cutting edge
products into the defense world. But rather than physically bringing start-ups and potential
military customers together in the same place, the Allied Space Accelerator is run as a
virtual program. Techstars currently has hubs in Boston and Los Angeles.

16. Stealthy Lockheed F-35 Breaks Down Too Often, Pentagon Says

Bloomberg.com, Nov. 13 - The Pentagon’s chief weapons tester said the next-generation F-
35 jet continues to fall short of full combat readiness targets and, despite some progress on
reliability issues, all three versions of the fighter are breaking down “more often than
planned.” None of the Air Force, Marines and Navy variants of the Lockheed Martin Corp.
fighter are meeting their five key “reliability or maintainability metrics,” Robert Behler, the
Pentagon’s director of operational testing, said in prepared remarks Wednesday before two
House Armed Services Committee panels. The House subcommittees are reviewing the $428
billion program’s status and progress recovering from years of cost overruns and production
delays. ... His statement is a reality check just weeks after the Pentagon and Lockheed
Martin announced that they finalized the largest contract in the program’s history, a deal
valued at $34 billion for 478 additional aircraft. About $27 billion of F-35s have already been
placed on contract even though the program hasn’t completed all its combat testing and
struggles with reliability.

17. F-35 Program on Track to Replace Turkey, Pentagon Officials Say

WASHSTATEC004893
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 597 of 918

DefenseNews.com, Nov. 13 - Since removing Turkey from the multinational F-35 program
over its purchase of a Russian air defense system, the U.S. has found alternate suppliers for
all but a dozen components Turkey is producing for the Lockheed-made fighter jet. As U.S.
President Donald Trump met with Turkish President Recep Tayyip Erdogan at the White
House on Wednesday, the Pentagon’s F-35 program executive testified in Congress that he
expects Turkey will be phased out on schedule, by March 2020. Lockheed and Pratt &
Whitney, he said, have “spectacular progress” finding alternate suppliers. “We began just
over a year ago, very quietly but deliberately, taking actions to find alternate sources for all
of those parts,” said the program executive, said Lt. Gen. Eric Fick, adding, “We are not
quite there yet, so we have, on the air frame side, 11 components we have to mitigate to be
at full-rate production ... and on the engines, there’s one: integrated bladed rotors, IBR’s.”

18. The Pentagon Plan to Save the F-35’s Logistics System Hinges on
Whether Lockheed Will Relinquish Data Control

DefenseNews.com, Nov. 13 - The Pentagon and Lockheed Martin are at odds over how much
data the military can have access to for its own jet, the F-35, and that’s creating renewed
friction in the fight to fix longstanding issues with the automated logistics system vital to
keeping it flying. Both the Pentagon and Lockheed say a relaunched version of the
Autonomic Logistics Information System, or ALIS, should be ready to start sending to
squadrons by September 2020, both the military’s top acquisition official and the F-35
program manager expressed frustration to lawmakers at a House Armed Services
subcommittee hearing Tuesday with how much control Lockheed asserts over crucial data
for the system. ALIS is an off-board system that runs the maintenance and logistics system
for the F-35. “One of the key elements of coming up with a new ALIS architecture, data
standards, and all the other parts that would make a very good system is understanding the
data set as it exists today — what all the algorithms are — and we are still in the process of
going through that with Lockheed Martin,” said Ellen Lord, the under secretary of defense
for acquisition and sustainment. “But understanding where all the intellectual property is
and making sure the government has access to what it has paid for is a key part of
rearchitecting ALIS.”

19. Pentagon’s AI Problem Is ‘Dirty’ Data: Lt. Gen. Shanahan

BreakingDefense.com, Nov. 13 - Some people say data is the new oil. I don’t like that,” the
Defense Department’s AI director told me in his office here. “I treat it as mineral ore:
There’s a lot of crap. You have to filter out the impurities from the raw material to get the
gold nuggets.” Lt. Gen. Jack Shanahan learned this the hard way as head of the much-
debated Project Maven, which he led for two years before becoming the founding director of
the Joint Artificial Intelligence Center last year. The lessons from that often-painful process -
discussed in detail below - now shape Shanahan’s approach to the new and ever-more
ambitious projects the Defense Department is taking on. They range from the relatively low-
risk, non-combat applications that JAIC got warmed up with in 2019, like predicting
helicopter engine breakdowns before they happen, to the joint warfighting efforts Shanahan
wants to ramp up toin 2020:...

20. German Military Refuses to Take Delivery of Two Airbus A400M
Planes

WASHSTATEC004894
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 598 of 918

Reuters.com, Nov. 13 - Germany’s air force said on Wednesday it had decided not to accept
delivery of two Airbus A400M planes, citing recurring technical problems with the military
transporters. The air force said the A400M had taken part in nearly 1,700 missions and
formed the backbone of its air transport for carrying personnel and material, air-to-air
refueling and humanitarian aid missions. Although 31 aircraft of 53 ordered had been
handed over, it said there were technical issues with the planes, including with nuts used on
propellers. It said extra time was needed for inspections that undermined the readiness of
the A400M fleet. Airbus said in a statement that issues with the model were not safety
critical. “We are aware of findings related to dowel bolts/Propeller interface in some of our
customer aircraft,” it said. “This is not safety critical and our customers continue to accept
and operate their aircraft.” .. . The German air force said extra inspections were also
needed to test engine mounts, combustion chambers and engine flaps and for crack
detection on various parts. It said the A400M was still not able to perform all tasks, despite
these checks.

21. Opinion: Speed-of-Light Weaponry Requires Faster Acquisition
Timelines

NationalDefenseMagazine.org, Nov. 13 - America’s adversaries are rapidly advancing their
offensive capabilities with hypersonic missiles, which can fly at more than five times the
speed of sound. Addressing this threat will require new defenses, such as directed energy
weapons, which reach targets at the speed of light, have much larger magazines, cost less
per shot, and engage targets with precision far beyond traditional kinetic weapons.
Recognizing this threat, both the House and Senate appropriations bills for Fiscal Year 2020
reflect notable funding increases, as high as $656 million, for hypersonics and hypersonics
defense, underscoring that this should be an even higher priority for the Pentagon. But
realizing the promise of directed energy for hypersonics defense will require much more
than increased funding. In order to more rapidly deliver this fast-evolving technology to men
and women in uniform, the Pentagon must also find ways to accelerate the current
acquisition process. The structure of the Pentagon’s existing acquisition governance
unintentionally incentivizes the industrial base to slow-roll cutting-edge technology
advancements and force-fit the solutions they developed years ago, keeping directed energy
and other advanced technology from getting from the lab to the warfighters.

Upcoming Export Control and Other Trade Compliance Conferences -
NEV! EVENT ADDED!

Nov. 15 - Massachusetts Export Center - Deemed Export Compliance & Technology
Control Plan Development - Westborough, Massachusetts - MassTech Collaborative,
Karl Weiss Center, 75 North Drive, Westborough

Nov. 18 - Cnxtd (“Connected”) Inc. - 2019 International Conference on the EU
Cybersecurity Act - Brussels - Hotel Brussels

Nov. 18 - C5 Group - 2nd Annual Navigating Russia Sanctions Complexities - in London
- Le Méridien Piccadilly Hotel

Nov. 19 - C5 Group - European Forum on U.S. Export Controls - Brussels - Le Chatelain
Brussels Hotel, Brussels

WASHSTATEC004895
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 599 of 918

Nov. 19 - Massachusetts Export Center - Using ACE Reports to Manage and Audit AES
Filings - Webinar

Nov. 19-20 - C5 Group - 8th London Forum on Global Economic Sanctions - London - Le
Méridien Piccadilly Hotellive Meridien Piccadilly Hotel

Nov. 20-21 - C5 Group - European U.S. Defence Contracting - Brussels

Nov. 20-21 - American Conference Institute - Customs Compliance Industry Exchange
- Washington, DC - Washington Plaza Hotel

Nov. 20-21 - Nielsonsmith - The European Anti-Corruption Summit - Munich, Germany

Nov. 20-21 -C5 Group - European Forum for US Defence Contracting and DFARS/FAR
Compliance - Brussels - Le Chatelain Brussels Hotel

NEW/ - Nov. 21 - California Small Business Export Program - Export Compliance and
Export Opportunities Conference in Northern California - Admission: Free - 8:30 AM to
2:30 PM - Santa Clara, California - Mission College, 3000 Mission College Boulevard,
Building TAV, Room 130

Dec. 4 - Virginia SBDC - Export Compliance Essentials for the Small Business Exporter -
Fairfax, Virginia - 4031 University Drive, Suite 100

Dec. 4 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Navigating USMCA for the Automotive Industry Webinar - 11:00
AM EST

Dec. 4-5 - American Conference Institute - 36th International Conference on the
Foreign Corrupt Practices Act - Washington, DC

Dec. 6 - Society for International Affairs - Holiday Party - Washington, DC - "The Loft,"
601 F Street, N.W.

Dec. 10 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: ECCN Classification
Numbers - 2:00 PM to 3:00 PM EST

Dec. 10-11 - American Conference Institute - 10th Annual New York Forum on
Economic Sanctions - New York City

Dec. 11 - German Government/ Federal Office of Economics and Export Control - 1ith
Information Day Export Control 2019 -Frankfurt - Cape Europa, Osloer Str. 5, 60327
Frankfurt am Main

Dec. 12 - Virginia SBDC & Port of Norfolk - Incoterms® 2020 - Norfolk, Virginia - World
Trade Center, 101 W. Main Street

NEV? - Dec. 12 - U.S. Dept. of Commerce/U.S. Census Bureau & International Trade

Administration - Webinar on Trade Trends, Policy Actions & Resources for Metals &
Critical Minerals - 2:00 PM EST

WASHSTATEC004896
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 600 of 918

Dec. 13 - Massachusetts Export Center & Massachusetts SBDC - Export Expo - Boston -
State Transportation Building, 10 Park Plaza

Dec. 13 - European Commission - 2019 Export Control Forum - Brussels - Albert
Borschette Conference Centre (CCAB) Room CCABOA Rue Froissart 36

Jan. 14 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: Commodity Jurisdiction -
1:00 PM to 2:00 PM EST

Jan. 16 - 20 - International Compliance Professionals Association - ICPA@Sea -
Galveston Ship Terminal to Cozumel

Jan. 22 - American Conference Institute - Dallas Economic Sanctions Boot Camp -
Dallas - Dallas Marriott Downtown Hotel

Jan. 22-23 - American Conference Institute - 10th Annual Forum on AML & OFAC
Compliance for the Insurance Industry - New York - Park Lane Hotel

Jan. 23-24 - American Conference Institute - AML & OFAC Compliance for the
Insurance Industry - New York City

Jan. 27 - American Conference Institute - Miami Economic Sanctions Boot Camp -
Miami - Marriott Miami Biscayne Bay Hotel

Jan. 28-29 - American Conference Institute - 9th Forum on U.S. Export & Re-Export
Compliance for Canadian Operations - Toronto - Toronto Airport Marriott Hotel - Gary
Stanley, Editor of Defense and Export-Import Update, will once again co-chair this
important conference.

Jan. 29-30 - C5 Group - 6th Annual Conference on Anti-Corruption Nordics - Oslo - The
Clarion Hotel

Jan. 30-31 - American Conference Institute - 14th Forum on the Foreign Corrupt
Practices Act - Houston

Feb. 5-6 - Nielsonsmith - Export Compliance in Europe - Munich, Germany

Feb. 11 - American Conference Institute - San Francisco Economic Sanctions Boot
Camp - San Francisco - Marines' Memorial Club and Hotel

Feb. 11-12 - Nielsonsmith - European Trade Controls Compliance Strategic Summit -
Washington, DC

Feb. 18 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: Drop Shipments and
Routed Transactions - 2:00 PM to 3:00 PM EST

Feb. 24-26 - Society for International Affairs - 2020 Winter Back to Basics Conference
- Las Vegas - Westin Las Vegas Hotel

Feb. 26 - American Conference Institute - Women Leaders in Defense and Aerospace
Law & Compliance - Washington, DC - Washington Plaza Hotel

WASHSTATEC004897
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 601 of 918

March 3-4 - American Conference Institute - Practitioners’ Think-Tank on ITC
Litigation & Enforcement - Washington, DC

March 10 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: Cultural Sensitivity
Program - 1:00 PM to 2:00 PM EST

March 15-18 - International Compliance Professionals Association - 2020 ICPA Annual
Conference - San Diego - Sheridan San Diego Hotel & Marina

March 24-25 - American Conference Institute - 10th Annual Advanced Forum on Global
Encryption, Cloud & Cyber Export Controls - San Francisco

NEW - March 24-25 - C5 Group - 12th Advanced Conference on Customs Compliance -
London - St. James’ Court, A Taj Hotel

April 14 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: ACE Export Reports for
Compliance - 1:00 PM to 2:00 PM EST

May 27-28 - Nielsonsmith - US Trade Controls Compliance in Europe Conference -
Munich - Gary Stanley, Editor of Defense and Export-Import Update, will speak at this
conference.

We hope this update proves helpful. If you have questions about any of these
developments, please do not hesitate to call us. If you received this free newsletter from a
colleague or friend and would like to subscribe directly, please just e-mail your name, title,
company, and e-mail address to gstanley@gistrade.com.

Cordially yours,

Gary L. Stanley

President

Global Legal Services, PC
5335 Wisconsin Avenue, N.W.
Suite 440

Washington, D.C.20015

Tel. +1 (202) 686-4854

Fax +1 (202) 686-2624
Mobile +1 (202) 352-3059
E-mail gstanley@glstrade.com

 

WASHSTATEC004898
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 602 of 918

 

Message

From: Gary Stanley [gstanley@glstrade.com]

Sent: 11/14/2019 2:22:33 PM

To: John A.Foster [FosterJA2 @state.gov]

Subject: Defense and Export-Import Update (Nov. 14, 2019)

 

 

 

 

Use Code $10-856-856L20.5 to update a 10% “Speaker Discount.” Group discounts
are also available.

Dear All,
Good Day!

Gary Stanley's Export Control Tip of the Day: The listing of an entity on the Entity List
does not impose limitations on payments between parties; therefore, you may pay
Huawei or one of its listed affiliates for items received from Huawei or one if its listed
affiliates. Conversely, The listing of an entity on the Entity List does not impose
limitations on payments between parties; therefore, Huawei or one of its affiliates can
pay you for items lawfully shipped.

Today's Items:

Global Affairs Canada Issues Update on Export Permits to Saudi Arabia
U.S. Government Contracting
U.S. Customs and U.S. Census/AES Updates

Commerce/Enforcement and Compliance and U.S. International Trade
Commission Actions and Votes

AWN FP

5. GAO and CRS Reports, Testimony, and Correspondence of Interest

Other Headlines

Warrantless Searches of Devices at Ports Illegal, Court Rules
DISA Official: ‘No One Knows’ How Cyber Standards Will Impact Contractor Pool
Seattie Judge Keeps Ban on internet Sales of 3D-Printed Gun Plans

© OND

U.S.-China Trade Talks Hit Snag Over Farm Purchases
10. Israelis Create Foreign Investment Overseer; China Targeted
11. China in Focus as West Debates Critical Minerals Challenge

WASHSTATEC004899
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 603 of 918

12. European Steel Leaders Seek Scrutiny of Chinese British Steel Rescue
i3. Can DoD Get Speed & Security With the Cloud?

14. Report Warns US Army to Watch Out for Creeping Operational Costs With Future
Helos

15. Air Force, Allies Team to Find Space Startups
16. Stealthy Lockheed F-35 Breaks Down Too Often, Pentagon Says
17. F-35 Program on Track to Replace Turkey, Pentagon Officials Say

18. The Pentagon Plan to Save the F-35’s Logistics System Hinges on Whether
Lockheed Will Relinquish Data Control

19. Pentagon’s AI Problem Is ‘Dirty’ Data: Lt. Gen. Shanahan
20. German Military Refuses to Take Delivery of Two Airbus A400M Planes
21. Opinion: Speed-of-Light Weaponry Requires Faster Acquisition Timelines

Upcoming Export Control and Other Trade Compliance Conferences - NEW EVENT
ADDED?

1. Global Affairs Canada Issues Update on Export Permits to Saudi
Arabia

The Canadian Deputy Ministers of International Trade and Foreign Affairs within Global
Affairs Canada have issued a memorandum addressed to the Canadian Minister of Foreign
Affairs that provides an update on the Department's assessment of export permits to the
Kingdom of Saudi Arabia (KSA). As a result of the deterioration in relations between Canada
and KSA, the conflict and resulting humanitarian crisis in Yemen, and the Khashoggi killing,
the Government has been re-evaluating Canada’s foreign, defence and security policies
towards KSA. During the period of assessment, no existing valid permits were suspended or
canceled, thus allowing for the continued export of some items, including Light Armoured
Vehicles (LAVs) by General Dynamics Land Systems Canada (GDLS-C). Moreover, during
this period, the Department has assessed and processed a further 48 permit applications for
exports of controlled goods to KSA on a case-by-case basis under its standard robust risk
assessment process. Those permits have been deemed ready for approval by officials and
await your further consideration. Since November 2018 and in line with the Department's
standard robust risk assessment process, officials examined areas of concern, including the
domestic human rights situation and the conflict in Yemen, and identified the types of
exports that could be considered to give rise to a risk. In this context, however, officials
found no credible evidence linking Canadian exports of military equipment or other
controlled items to any human rights or humanitarian law violations committed by the Saudi
government. Officials did not identify any existing permits or pending applications that
would be of concern under the standard robust risk assessment framework.

2. U.S. Government Contracting

« DoD/Air Force: Notice of Intent to Grant an Exclusive Patent License to the Defense
Science Technology Laboratory, an executive agency of the Ministry of Defense of the
United Kingdom of Great Britain and Northern Ireland.

WASHSTATEC004900
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 604 of 918

3. U.S. Customs and U.S. Census/AES Updates

« U.S. Customs - CSMS #40622269 - ACE EDI Message Responses were Delayed from
Noon-ipm ET

« U.S. Customs - DHS Awards $198K for Raw Material Import Tracking Using Blockchain

e U.S. Census - Dec. 12 Webinar on Trade Trends, Policy Actions and Resources for
Metals and Critical Minerals

4. Commerce/Enforcement and Compliance and U.S. International
Trade Commission Actions and Votes

e Commerce/E&C - Certain Lined Paper Products from India: Preliminary Results of
Antidumping Duty Administrative Review, Preliminary Determination of No Shipments;
2017-2018

« Commerce/E&C - Ceramic Tile from the People’s Republic of China: Preliminary
Affirmative Determination of Sales at Less Than Fair Value, Preliminary Negative
Critical Circumstances Determination, and Postponement of Final Determination

« Commerce/E&C - Emulsion Styrene-Butadiene Rubber from Brazil: Preliminary Results
of Antidumping Duty Administrative Review; 2017-2018

« Commerce/E&C - Wooden Cabinets and Vanities and Components Thereof from the
People’s Republic of China: Amended Preliminary Determination of Sales at Less Than
Fair Value

e USITC - Government in the Sunshine Act Meeting Notice - Nov. 19, 2019, 11:00 AM
EST

e USITC - Government in the Sunshine Act Meeting Notice - Nov. 20, 2019, 11:00 AM
EST

e USITC - Government in the Sunshine Act Meeting Notice - Nov. 22, 2019, 11:00 AM
EST

5. GAO and CRS Reports, Testimony, and Correspondence of Interest

e GAO - F-35 AIRCRAFT SUSTAINMENT: DOD Faces Challenges in Sustaining a Growing
Fleet GAO-20-234T: Published: Nov 13, 2019. Publicly Released: Nov 13, 2019.

« CRS - U.S. Strategy for Engagement in Central America: Policy Issues for Congress
e CRS - Iraq: Protests and the Future of U.S. Partnership

e CRS - Presidential Directives: An Introduction

WASHSTATEC004901
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 605 of 918

e CRS - Latin America and the Caribbean: U.S. Policy Overview
« CRS - DOD's Cloud Strategy and the JEDI Cloud Procurement

e CRS - Air Force B-21 Raider Long-Range Strike Bomber

Other Headlines

6. Warrantless Searches of Devices at Ports Illegal, Court Rules

CSMonitor.com & Associated Press, Nov. 13 - A federal court in Boston has ruled that
warrantless U.S. government searches of the phones and laptops of international travelers
at airports and other U.S. ports of entry violate the Fourth Amendment. Tuesday's ruling in
U.S. District Court came in a lawsuit filed by the American Civil Liberties Union and the
Electronic Frontier Foundation on behalf of 11 travelers whose smartphones and laptops
were searched without individualized suspicion at U.S. ports of entry. ACLU attorney Esha
Bhandari said the ruling strengthens the Fourth Amendment protections of international
travelers who enter the United States every year. The ACLU describes the searches as
"fishing expeditions." They say border officers must now demonstrate individualized
suspicion of contraband before they can search a traveler's electronic device. The
government has vigorously defended the searches as a critical tool to protect America. The
number of electronic device searches at U.S. ports of entry has increased significantly, the
ACLU said. Last year, the government conducted more than 33,000 searches, almost four
times the number from just three years prior. Documents filed as part of the lawsuit claim
the scope of the warrantless searches has expanded to assist in enforcement of tax,
bankruptcy, environmental and consumer protection laws, gathering intelligence, and
advancing criminal investigations.

7. DISA Official: ‘No One Knows’ How Cyber Standards Will Impact
Contractor Pool

NextGov.com, Nov. 4 - Officials at the Defense Information Systems Agency don’t know
whether forthcoming vendor cybersecurity standards will shrink the pool of contractors that
qualify for critical tech projects. In January, the Pentagon plans to publish the final version
of the Cybersecurity Maturity Model Certification, or CMMC. Under the framework,
companies would have their cyber practices graded on a scale of one to five, and
procurement officials would use the rating to determine which vendors are eligible for
certain contracts, with more sensitive projects requiring more stringent security standards.
While the program is intended to push vendors to strengthen their security standards and
increase visibility into the department’s supply chain, it could also render a significant chunk
of the Pentagon’s contractor pool ineligible for its most sensitive projects, according to DISA
officials. “A very small number ... of the 300,000 [defense industrial base] companies have
state-of-the-art cybersecurity. The majority of them are at the lower end of that one to five
scale,” Maj. Gen. Garrett Yee, assistant to the director of DISA, said Monday during a
speech at the agency’s annual Forecast to Industry Day. That notion is based on estimates
from the Office of the Secretary of Defense, not DISA’s own assessment, he noted. When
asked during a media roundtable how the program would impact the pool of qualified
vendors for the agency’s sensitive tech projects, Yee said, “No one knows the answer to
that.”

WASHSTATEC004902
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 606 of 918

8. Seattle Judge Keeps Ban on internet Sales of 3D-Printed Gun
Plans

Spokesman.com, Nov. 12 - Computer programs to make plastic guns with a 3D printer have
to stay off the internet, at least for now, because the Trump administration failed to follow
proper procedures for changing the rules that currently keep them offline, a federal judge in
Seattle ruled Tuesday. U.S. District Judge Robert Lasnik agreed with Washington and 18
other states that the way the U.S. State Department tried to lift the ban on internet sales of
the plans was arbitrary, not supported by evidence and a violation of the federal
Administrative Procedures Act. That federal law governs the steps an agency must take
when changing rules. “The agency has simply abandoned, without acknowledgment or
analysis, its previous position” that 3D-printed weapons posed unique threats to world
peace, national security and foreign policy, the judge wrote. “Because it is arbitrary and
capricious to ignore the contradiction in these circumstances, the agency action must be
invalidated.” In 2013, the State Department said the Arms Export Control Act gave it the
authority to restrict the posting of computer-assisted design files that can be used to make
guns with a 3D printer. It ordered a Texas company, Defense Distributed, which had posted
those files, to remove them.

9. U.S.-China Trade Talks Hit Snag Over Farm Purchases

WSJ.com, Nov. 13 - Trade talks between the U.S. and China have hit a snag over farm
purchases, creating another obstacle to locking down the limited trade deal President Trump
outlined last month. Mr. Trump has said that China has agreed to buy up to $50 billion in
U.S. soybeans, pork and other agricultural products annually. But China is leery of putting a
numerical commitment in the text of an agreement, according to people familiar with the
matter. Beijing wants to avoid cutting a deal that looks one-sided in Washington’s favor,
some of the people said, and also wants to have a way out should trade tensions escalate
again. “We can always stop the purchases if things get worse again,” said one Chinese
official. The dispute over farm purchases is one of several issues that have delayed
completion of the limited trade accord announced by Mr. Trump and Chinese Vice Premier
Liu He on Oct. 11. Both sides are also at odds over when—and by how much—the U.S.
would agree to lift tariffs on Chinese imports, Beijing’s core demand that’s linked to its offers
on other issues.

10. Israelis Create Foreign Investment Overseer; China Targeted

BreakingDefense.com, Nov. 13 - American pressure on Israel helped the government here
decide to limit the involvement of Chinese companies in building infrastructure programs in
Israel and other investments in defense-related programs. Breaking Defense exposed the
big concern among Israeli defense experts last year about the growing Chinese involvement
in sensitive projects like the new Haifa port near the Israeli navy’s main base. The Chinese
company will build it and manage it for 25 years. Following three years of deliberations and
intense pressure from the US over growing Chinese investments in Israeli companies,
particularly in technology firms, Israel’s security cabinet decided on October 30 to set up a
new mechanism to monitor foreign investments. It appears to be similar to the American
Committee on Foreign Investment in the United States (CFIUS). This happens even as China
is Israel’s second-largest trading partner and a significant foreign investor. The People’s
Republic of China has also taken an active interest in collaboration with Israel on innovation
and technology, which inspired the establishment of a “Comprehensive Innovation
Partnership” between the two countries in March 2017. In 2018, bilateral trade between the

WASHSTATEC004903
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 607 of 918

countries hit a record of $15.3 billion, up from just $51.5 million in 1992 and $13.1 billion in
2017.

11. China in Focus as West Debates Critical Minerals Challenge

Reuters.com, Nov. 14 - Western powers will attend talks in Brussels next week on curbing
China’s dominance of rare earths and other critical resources and EU officials will present
their vision to create entire green supply chains. The talks, on Nov. 19, have taken place
annually for much of this decade, bringing together diplomats and industry representatives
from the European Union, Japan and United States. They have yet to weaken China’s power,
especially over rare earths, and global trade tensions aggravate the situation. In a daily

news briefing in Beijing, Chinese Foreign Ministry spokesman Geng Shuang said it was not
possible to “guide or monopolize” a certain sector or market in a closely connected world.
China, the world’s leading producer of rare earths, was “willing to satisfy the reasonable
need” of various countries for resources and products, he said. A net importers of most
minerals, the European Union in 2011 was among the first to compile a critical raw materials
list.

12. European Steel Leaders Seek Scrutiny of Chinese British Steel
Rescue

Reuters.com, Nov. 14 - European steel lobby Eurofer plans to raise concerns with the
European Commission over Chinese group Jingye's proposed rescue of British Steel, saying
the deal may flout rules on fair competition. In what would be the first takeover by a
Chinese company of steel mills in the European Union, Jingye said on Monday it had reached
a provisional agreement to buy British Steel and promised to invest £1.2 billion over the
next decade. The deal, which requires regulatory approval, strikes at the heart of tensions
between those in industry and government keen to embrace China as a major trading
partner and those worried about the top steel producer's clout on the global market. Some
analysts have also voiced concern about handing China control of a strategic sector. Eurofer
said the planned purchase was a fresh instance of China exporting excess steel capacity to
the edge of the European Union.

13. Can DoD Get Speed & Security With the Cloud?

BreakingDefense.com, Nov. 13 - If the Pentagon gets cloud computing right — and that’s a
big if indeed — it just might square the circle between accelerating acquisition and
improving security, a senior cybersecurity official said here Tuesday. “By nature, there is a
trade between the objective of agile software development and the assurance properties
that we’re trying to achieve,” said Mitchell Komaroff, the principal cybersecurity advisor to
DoD CIO Dana Deasy. But, he said, there are ways to reconcile them. Right now, the
Defense Department has the worst of both worlds. Cybersecurity certification can be so
laborious and bureaucratic that software is often obsolete before it’s finished testing. Yet the
final product isn’t necessarily secure anyway, because new threats emerge faster than the
Pentagon can upgrade its defenses... . Yes, Murphy said, there could still be a waiver
process to skip security requirements when speed is of the essence - but it needs to be
controlled at a much higher level than it is today. “Today there are far too many instances
where there’s an O-4 or O-5 [a major or lieutenant colonel] program manager making risk
decisions,” he said. In the system he’s putting together, “maybe it’s the service secretary.”

WASHSTATEC004904
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 608 of 918

14. Report Warns US Army to Watch Out for Creeping Operational
Costs With Future Helos

DefenseNews.com, Nov. 13 - The U.S. Army is currently set up to afford fielding two future
vertical lift aircraft types simultaneously in roughly a decade, but the service should be
careful when estimating the actual cost of keeping the fleets running, according to a Nov. 13
report by the Center for Strategic and International Studies. Fielding new FVL aircraft is the
Army’s No. 3 priority and is part of an ambitious and relatively new modernization plan for
the service. .. . Replacing the current fleet is becoming increasingly imperative as
helicopters in service are reaching technological and capability limits, even with upgrades.
The report noted that the Army’s current timelines for developing and fielding a future
attack reconnaissance aircraft, or FARA, by 2028 and a future long-range assault aircraft, or
FLRAA, by 2030 will work if the programs are managed well. But there are risks involved in
getting aircraft through development into production, and the Army could experience issues
if it does not take steps to predict operational and sustainment costs, and keep those costs
down once the aircraft are fielded.

15. Air Force, Allies Team to Find Space Startups

BreakingDefense.com, Nov. 13 - The US Air Force is encouraging commercial startups in
allied countries to bring innovative space tech to its attention for possible funding.
Technology areas being explored include space situational awareness, space data analytics,
Space communication, artificial intelligence (AI) and satellite servicing. The innovation hub
Techstars has launched a new industry accelerator focused on space and allied connectivity,
Techstars Allied Space Accelerator. The Ministries of Defense of the Netherlands and
Norway, and the Norwegian Space Agency are co-sponsoring the initiative. Just like other
Techstars efforts, the program tries to bring commercial firms and their cutting edge
products into the defense world. But rather than physically bringing start-ups and potential
military customers together in the same place, the Allied Space Accelerator is run as a
virtual program. Techstars currently has hubs in Boston and Los Angeles.

16. Stealthy Lockheed F-35 Breaks Down Too Often, Pentagon Says

Bloomberg.com, Nov. 13 - The Pentagon’s chief weapons tester said the next-generation F-
35 jet continues to fall short of full combat readiness targets and, despite some progress on
reliability issues, all three versions of the fighter are breaking down “more often than
planned.” None of the Air Force, Marines and Navy variants of the Lockheed Martin Corp.
fighter are meeting their five key “reliability or maintainability metrics,” Robert Behler, the
Pentagon’s director of operational testing, said in prepared remarks Wednesday before two
House Armed Services Committee panels. The House subcommittees are reviewing the $428
billion program’s status and progress recovering from years of cost overruns and production
delays. ... His statement is a reality check just weeks after the Pentagon and Lockheed
Martin announced that they finalized the largest contract in the program’s history, a deal
valued at $34 billion for 478 additional aircraft. About $27 billion of F-35s have already been
placed on contract even though the program hasn’t completed all its combat testing and
struggles with reliability.

17. F-35 Program on Track to Replace Turkey, Pentagon Officials Say

WASHSTATEC004905
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 609 of 918

DefenseNews.com, Nov. 13 - Since removing Turkey from the multinational F-35 program
over its purchase of a Russian air defense system, the U.S. has found alternate suppliers for
all but a dozen components Turkey is producing for the Lockheed-made fighter jet. As U.S.
President Donald Trump met with Turkish President Recep Tayyip Erdogan at the White
House on Wednesday, the Pentagon’s F-35 program executive testified in Congress that he
expects Turkey will be phased out on schedule, by March 2020. Lockheed and Pratt &
Whitney, he said, have “spectacular progress” finding alternate suppliers. “We began just
over a year ago, very quietly but deliberately, taking actions to find alternate sources for all
of those parts,” said the program executive, said Lt. Gen. Eric Fick, adding, “We are not
quite there yet, so we have, on the air frame side, 11 components we have to mitigate to be
at full-rate production ... and on the engines, there’s one: integrated bladed rotors, IBR’s.”

18. The Pentagon Plan to Save the F-35’s Logistics System Hinges on
Whether Lockheed Will Relinquish Data Control

DefenseNews.com, Nov. 13 - The Pentagon and Lockheed Martin are at odds over how much
data the military can have access to for its own jet, the F-35, and that’s creating renewed
friction in the fight to fix longstanding issues with the automated logistics system vital to
keeping it flying. Both the Pentagon and Lockheed say a relaunched version of the
Autonomic Logistics Information System, or ALIS, should be ready to start sending to
squadrons by September 2020, both the military’s top acquisition official and the F-35
program manager expressed frustration to lawmakers at a House Armed Services
subcommittee hearing Tuesday with how much control Lockheed asserts over crucial data
for the system. ALIS is an off-board system that runs the maintenance and logistics system
for the F-35. “One of the key elements of coming up with a new ALIS architecture, data
standards, and all the other parts that would make a very good system is understanding the
data set as it exists today — what all the algorithms are — and we are still in the process of
going through that with Lockheed Martin,” said Ellen Lord, the under secretary of defense
for acquisition and sustainment. “But understanding where all the intellectual property is
and making sure the government has access to what it has paid for is a key part of
rearchitecting ALIS.”

19. Pentagon’s AI Problem Is ‘Dirty’ Data: Lt. Gen. Shanahan

BreakingDefense.com, Nov. 13 - Some people say data is the new oil. I don’t like that,” the
Defense Department’s AI director told me in his office here. “I treat it as mineral ore:
There’s a lot of crap. You have to filter out the impurities from the raw material to get the
gold nuggets.” Lt. Gen. Jack Shanahan learned this the hard way as head of the much-
debated Project Maven, which he led for two years before becoming the founding director of
the Joint Artificial Intelligence Center last year. The lessons from that often-painful process -
discussed in detail below - now shape Shanahan’s approach to the new and ever-more
ambitious projects the Defense Department is taking on. They range from the relatively low-
risk, non-combat applications that JAIC got warmed up with in 2019, like predicting
helicopter engine breakdowns before they happen, to the joint warfighting efforts Shanahan
wants to ramp up toin 2020:...

20. German Military Refuses to Take Delivery of Two Airbus A400M
Planes

WASHSTATEC004906
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 610 of 918

Reuters.com, Nov. 13 - Germany’s air force said on Wednesday it had decided not to accept
delivery of two Airbus A400M planes, citing recurring technical problems with the military
transporters. The air force said the A400M had taken part in nearly 1,700 missions and
formed the backbone of its air transport for carrying personnel and material, air-to-air
refueling and humanitarian aid missions. Although 31 aircraft of 53 ordered had been
handed over, it said there were technical issues with the planes, including with nuts used on
propellers. It said extra time was needed for inspections that undermined the readiness of
the A400M fleet. Airbus said in a statement that issues with the model were not safety
critical. “We are aware of findings related to dowel boits/Propeller interface in some of our
customer aircraft,” it said. “This is not safety critical and our customers continue to accept
and operate their aircraft.” . .. The German air force said extra inspections were also
needed to test engine mounts, combustion chambers and engine flaps and for crack
detection on various parts. It said the A400M was still not able to perform all tasks, despite
these checks.

21. Opinion: Speed-of-Light Weaponry Requires Faster Acquisition
Timelines

NationalDefenseMagazine.org, Nov. 13 - America’s adversaries are rapidly advancing their
offensive capabilities with hypersonic missiles, which can fly at more than five times the
speed of sound. Addressing this threat will require new defenses, such as directed energy
weapons, which reach targets at the speed of light, have much larger magazines, cost less
per shot, and engage targets with precision far beyond traditional kinetic weapons.
Recognizing this threat, both the House and Senate appropriations bills for Fiscal Year 2020
reflect notable funding increases, as high as $656 million, for hypersonics and hypersonics
defense, underscoring that this should be an even higher priority for the Pentagon. But
realizing the promise of directed energy for hypersonics defense will require much more
than increased funding. In order to more rapidly deliver this fast-evolving technology to men
and women in uniform, the Pentagon must also find ways to accelerate the current
acquisition process. The structure of the Pentagon’s existing acquisition governance
unintentionally incentivizes the industrial base to slow-roll cutting-edge technology
advancements and force-fit the solutions they developed years ago, keeping directed energy
and other advanced technology from getting from the lab to the warfighters.

Upcoming Export Control and Other Trade Compliance Conferences -
NEV! EVENT ADDED!

Nov. 15 - Massachusetts Export Center - Deemed Export Compliance & Technology
Control Plan Development - Westborough, Massachusetts - MassTech Collaborative,
Karl Weiss Center, 75 North Drive, Westborough

Nov. 18 - Cnxtd (“Connected”) Inc. - 2019 International Conference on the EU
Cybersecurity Act - Brussels - Hotel Brussels

Nov. 18 - C5 Group - 2nd Annual Navigating Russia Sanctions Compiexities - in London
- Le Méridien Piccadilly Hotel

Nov. 19 - C5 Group - European Forum on U.S. Export Controls - Brussels - Le Chatelain
Brussels Hotel, Brussels

WASHSTATEC004907
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 611 of 918

Nov. 19 - Massachusetts Export Center - Using ACE Reports to Manage and Audit AES
Filings - Webinar

Nov. 19-20 - C5 Group - 8th London Forum on Global Economic Sanctions - London - Le
Méridien Piccadilly Hotellive Meridien Piccadilly Hotel

Nov. 20-21 - C5 Group - European U.S. Defence Contracting - Brussels

Nov. 20-21 - American Conference Institute - Customs Compliance Industry Exchange
- Washington, DC - Washington Plaza Hotel

Nov. 20-21 - Nielsonsmith - The European Anti-Corruption Summit - Munich, Germany

Nov. 20-21 -C5 Group - European Forum for US Defence Contracting and DFARS/FAR
Compliance - Brussels - Le Chatelain Brussels Hotel

NEW/ - Nov. 21 - California Small Business Export Program - Export Compliance and
Export Opportunities Conference in Northern California - Admission: Free - 8:30 AM to
2:30 PM - Santa Clara, California - Mission College, 3000 Mission College Boulevard,
Building TAV, Room 130

Dec. 4 - Virginia SBDC - Export Compliance Essentials for the Small Business Exporter -
Fairfax, Virginia - 4031 University Drive, Suite 100

Dec. 4 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Navigating USMCA for the Automotive Industry Webinar - 11:00
AM EST

Dec. 4-5 - American Conference Institute - 36th International Conference on the
Foreign Corrupt Practices Act - Washington, DC

Dec. 6 - Society for International Affairs - Holiday Party - Washington, DC - "The Loft,"
601 F Street, N.W.

Dec. 10 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: ECCN Classification
Numbers - 2:00 PM to 3:00 PM EST

Dec. 10-11 - American Conference Institute - 10th Annual New York Forum on
Economic Sanctions - New York City

Dec. 11 - German Government/ Federal Office of Economics and Export Control - 1ith
Information Day Export Control 2019 -Frankfurt - Cape Europa, Osloer Str. 5, 60327
Frankfurt am Main

Dec. 12 - Virginia SBDC & Port of Norfolk - Incoterms® 2020 - Norfolk, Virginia - World
Trade Center, 101 W. Main Street

NEV? - Dec. 12 - U.S. Dept. of Commerce/U.S. Census Bureau & International Trade

Administration - Webinar on Trade Trends, Policy Actions & Resources for Metals &
Critical Minerals - 2:00 PM EST

WASHSTATEC004908
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 612 of 918

Dec. 13 - Massachusetts Export Center &® Massachusetts SBDC - Export Expo - Boston -
State Transportation Building, 10 Park Plaza

Dec. 13 - European Commission - 2019 Export Control Forum - Brussels - Albert
Borschette Conference Centre (CCAB) Room CCABOA Rue Froissart 36

Jan. 14 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: Commodity Jurisdiction -
1:00 PM to 2:00 PM EST

Jan. 16 - 20 - International Compliance Professionals Association - ICPA@Sea -
Galveston Ship Terminal to Cozumel

Jan. 22 - American Conference Institute - Dallas Economic Sanctions Boot Camp -
Dallas - Dallas Marriott Downtown Hotel

Jan. 22-23 - American Conference Institute - 10th Annual Forum on AML & OFAC
Compliance for the Insurance Industry - New York - Park Lane Hotel

Jan. 23-24 - American Conference Institute - AML & OFAC Compliance for the
Insurance Industry - New York City

Jan. 27 - American Conference Institute - Miami Economic Sanctions Boot Camp -
Miami - Marriott Miami Biscayne Bay Hotel

Jan. 28-29 - American Conference Institute - 9th Forum on U.S. Export & Re-Export
Compliance for Canadian Operations - Toronto - Toronto Airport Marriott Hotel - Gary
Stanley, Editor of Defense and Export-Import Update, will once again co-chair this
important conference.

Jan. 29-30 - C5 Group - 6th Annual Conference on Anti-Corruption Nordics - Oslo - The
Clarion Hotel

Jan. 30-31 - American Conference Institute - 14th Forum on the Foreign Corrupt
Practices Act - Houston

Feb. 5-6 - Nielsonsmith - Export Compliance in Europe - Munich, Germany

Feb. 11 - American Conference Institute - San Francisco Economic Sanctions Boot
Camp - San Francisco - Marines' Memorial Club and Hotel

Feb. 11-12 - Nielsonsmith - European Trade Controls Compliance Strategic Summit -
Washington, DC

Feb. 18 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: Drop Shipments and
Routed Transactions - 2:00 PM to 3:00 PM EST

Feb. 24-26 - Society for International Affairs - 2020 Winter Back to Basics Conference
-~ Las Vegas - Westin Las Vegas Hotel

Feb. 26 - American Conference Institute - Women Leaders in Defense and Aerospace
Law & Compliance - Washington, DC - Washington Plaza Hotel

WASHSTATEC004909
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 613 of 918

March 3-4 - American Conference Institute - Practitioners’ Think-Tank on ITC
Litigation & Enforcement - Washington, DC

March 10 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: Cultural Sensitivity
Program - 1:00 PM to 2:00 PM EST

March 15-18 - International Compliance Professionals Association - 2020 ICPA Annual
Conference - San Diego - Sheridan San Diego Hotel & Marina

March 24-25 - American Conference Institute - 10th Annual Advanced Forum on Global
Encryption, Cloud & Cyber Export Controls - San Francisco

NEW - March 24-25 - C5 Group - 12th Advanced Conference on Customs Compliance -
London - St. James’ Court, A Taj Hotel

April 14 - National Customs Brokers & Forwarders Association of America, Inc.& U.S.
Dept. of Commerce - Exporting Mechanics Webinar Series II: ACE Export Reports for
Compliance - 1:00 PM to 2:00 PM EST

May 27-28 - Nielsonsmith - US Trade Controls Compliance in Europe Conference -
Munich - Gary Stanley, Editor of Defense and Export-Import Update, will speak at this
conference.

We hope this update proves helpful. If you have questions about any of these
developments, please do not hesitate to call us. If you received this free newsletter from a
colleague or friend and would like to subscribe directly, please just e-mail your name, title,
company, and e-mail address to gstanley@gistrade.com.

Cordially yours,

Gary L. Stanley

President

Global Legal Services, PC
5335 Wisconsin Avenue, N.W.
Suite 440

Washington, D.C.20015

Tel. +1 (202) 686-4854

Fax +1 (202) 686-2624
Mobile +1 (202) 352-3059
E-mail gstanley@glstrade.com

 

WASHSTATEC004910
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 614 of 918

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 11/14/2019 2:45:16 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]
Subject: FW: Notification package?

Attachments: Tab Zc - November 2019 Congressional Notification - Line-in Line-out.pdf; Tab Zd - November 2019 Congressional
Notification - Commerce Draft Final Rule.pdf; Tab Ze - November 2019 Congressional Notification - Summary of
Revisions to USML.pdf; Tab Zf - November 2019 Congressional Notification - Proposed Controls for MDE.pdf; Tab Za -
November 2019 Congressional Notification - Cover Letters.PDF; Tab Zb - November 2019 Congressional Notification -
State Draft Final Rule.pdf

This is what was sent

WASHSTATEC004911
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 615 of 918
United States Department of State

Washington, D.C. 20526

 

The Honorable

James E. Risch, Chairman NOV 12 2018
Committee on Foreign Relations

United States Senate

Washington, D.C, 201510

Dear Mr. Chairman:

Pursuant to Section 38(@)(1) of the Arms Export Control Act (22 U.S.C. 2778(f(1))}, the
Department is transmitting herewith notification of the intention to transfer jurisdictional contre!
of certain classes of itern currently on the United States Munitions List (USML) to the
Commerce Control List (CCL),

Attached for your reference are the following documents: a summary of the revisions te the
USML: the final regulatory text of Categories 1, Uf and 11; line-in/line-out comparison of the
current and revised USML Categories I, I and U1, the Department of Commerce’s revised
companion regulatory text, and a summary of the contrels for major defense equipment.

Sincerely,

   

Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC004912
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 616 of 918

United States Department of State

 

Washington, D.C. 20520

The Honorable

Robert Menendez, Ranking Member NOV 1 2 2019
Committee on Foreign Relations

United States Senate

Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778()(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

Meg S}—

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC004913
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 617 of 918
United States Department of State

Washington, D.C. 20520

 

The Honorable
Eliot L. Engel, Chairman NOV 1 2 2019
Committee on Foreign Affairs

House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778()(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML,; the final regulatory text of Categories I, II and IH; line-in/line-out comparison of the
current and revised USML Categories I, I] and HI; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

ty $9

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC004914
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 618 of 918

United States Department of State

 

Washington, D.C. 20520

The Honorable

Michael T. McCaul, Ranking Member NOV 1 2 2019
Committee on Foreign Affairs

House of Representatives

Washington, DC 20515

Dear Mr. McCaul:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC004915
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 619 of 918

Billing Code 4710-25
DEPARTMENT OF STATE
22 CEFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, II, and HI
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.
3 OK Ok Ok
Category I—Firearms and Related Articles
*(a) Firearms using caseless ammunition.
*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).

Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.
*(d) Fully automatic shotguns regardless of gauge.

*(e) Silencers, mufflers, and sound suppressors.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004916
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 620 of 918

(f) [Reserved]

(g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(1) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to
items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense

services using the classified technical data. (See § 125.4 of this subchapter

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004917
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 621 of 918

for exemptions.)

(j){w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I; The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the deflagration of propellant;

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.

Category 1]—Guns and Armament

(a) Guns and armament greater than .50 caliber (12.7 mm), as follows:

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004918
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 622 of 918

*(1) Guns, howitzers, artillery, and cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note I to paragraph (a)(5): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(5): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004919
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 623 of 918

Note | to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses

larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004920
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 624 of 918

modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are
controlled on the CCL under ECCN 2B232.

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f)+(1) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004921
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 625 of 918

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(11) Carriages;

(111) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VIL.

(11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004922
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 626 of 918

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components
therefor; or

*(17) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004923
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 627 of 918

(11) Contains classified software; or

(111) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and 4) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and OE602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1){w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category 11I—Ammunition and Ordnance

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004924
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 628 of 918

(a) Ammunition, as follows:

*(1) Ammunition that incorporates a projectile controlled in paragraph
(d)(1) or (3) of this category;

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or

stacked projectiles or for guns that fire superposed or stacked projectiles;

10

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004925
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 629 of 918

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category II; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note | to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a
commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)
identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note | does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

(b) Ammunition/ordnance handling equipment specially designed for the

articles controlled in this category, as follows:

11

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004926
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 630 of 918

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted urantum;

(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category H, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled

in USML Category II;

12

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004927
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 631 of 918

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category I];

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or I;

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;

(13) Terminal seeker assemblies for the ammunition in this category and

specially designed parts and components therefor;

13

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004928
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 632 of 918

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

(11) Contains classified software; or

(111) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(e) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
enumerated in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f)-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

14

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004929
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 633 of 918

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note I to Category III: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category III: This category does not control cartridge and shell
casings that, prior to export, have been rendered useless beyond the
possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting, or popping.

Note 3 to Category ITI: Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

15

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC004930
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 634 of 918

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603}
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and III
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.

i a a

Category I—Firearms and Related Articles

 

 

*(b) Fully automatic firearms to .50 caliber inehissve-(12.7 mm) inclusive.

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004931
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 635 of 918

*(c) Firearms specially designed to integrate fire control, automatic

 

tracking, or automatic firing (e.2., Precision Guided Firearms jer-ether

 

 

systems)-having-a-special anilitary-appheation-regardiess-of caliber.

Note to paragraph (c): lateeration does not include only attaching to the

 

firearm or rail.

*(d) Fully automatic shoteuns regardless of gauge.

 

 

#6--receivers (frames) bolts, bolt carriers, slides, or

 

specially designed for the articles in

 
 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004932
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 636 of 918

(h) Componenis,-pParts, components, accessories, and attachments-, as

 

follows:
for-the-articles-n1-paragraphs-(a)}-through-(s)-of this-category.

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)

 

imclusive with a capacity greater than 50 rounds, regardless of jurisdiction of

 

the firearm, and specially designed parts and components therefor;

 

(2) Parts and components specially designed for conversion of a semi-

 

automatic firearm to a fully automatic firearm:

 

(3) Parts and components specially designed for defense articles

 

described in paragraphs (c) and (e); or

 

(4) Accessories or attachments specially desioned to automatically

 

stabilize aim (other than gun rests) or for automatic targeting, and specially

 

desioned parts and components therefor.

 

(i) Technical data (as-defined

 

 

defense services (as-deHned-+nasee §120.9 of this subchapter) directly related

to the defense articles described in saresraphs-a}-throueh-hy-ofthis

 

category and classified technical data directly related to items controlled in

 

ECCNs 04501, OBSOL, ODS01L, and OESO! and defense services using the

 

classified technical data. (See § 125.4 of this subchapter for exemptions.)

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004933
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 637 of 918

 

(x} Commodities, software, and technoloev subiect to the EAR {see

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004934
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 638 of 918

§ 120.42 of this subchapter) used in or with defense articles.

 

Note! graph (x): Use of this paragraph is limited to license
Note to paragraph (x): Use of this paragraph is limited to license

 

applications for defense articles where the purchase documentation includes

 

commodities, software, or technology subject to the EAR (see § 123. 1(b) of

 

this subchapter).

Note to Category f: The tollowing interpretations explain and amplify the

 

terms used in this category:

 

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

 

desiened to expel a projectile by the deflagration of propellant:

 

(2) A fully automatic firearm or shotgun is any firearm or shotgun that

 

shoots, is designed to shoot, or can readily be restored to shoot,

 

automatically more than one shot, without manual reloading, by a single

 

function of the trigger: and

 

(3) Caseless ammunition is firearm ammunition without a cartridge case

 

that holds the primer, propellant, and projectile together as a unit.

 

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004935
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 639 of 918

 

Category []—Guns and Armament

 

 

#(a) Guns and armament greater than ever-caliber .50 (-<.,-12.7 mm), as

 

 

follows:

*(1) Guns, howitzers, artillery, and cannons:

 

*(2) Mortars;

*(3) Recoiless rifles:

 

*(4) Grenade launchers: orwhethe:

 

 

 

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)

 

funded by the Department of Defense and specially designed parts and

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004936
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 640 of 918

components therefor.

Note 1 te paragraph (a) (3): Vis paragraph does not control guns and

 

armament greater than .50 caliber (12.7 mm): (a) in production: (b)

 

determined to be subiect to the EAR via a commodity turisdiction

 

determination (see § 120.4 of this subchapter): or (c) identified in the

 

relevant Department of Defense contract or other funding authorization as

 

beme developed for both civil and military applications.

 

Note 2 to paragraph (a) (3): Note | does not apply to defense articles

 

enumerated on the U.S. Munitions List, whether in production or

 

development.

   

Note 3 to paragraph (a) (3): This provision is applicable to those

 

contracts or other funding authorizations that are dated (INSERT DATE
ONE YEAR APTER PUBLICATION IN THE FRDERAL

REGISTER], or later.

Note / to paragraph (a): This paragraph does not include: Non-automatic

 

and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)

 

and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN

 

OAS501: shoteuns controlled on the CCL under ECCN 0A502: black powder

 

suns and armaments manufactured between 1890 and 1919 controlled on the

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004937
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 641 of 918

CCL under ECCN GA60?: or black powder guns and armaments

 

manufactured earlier than 1890.

 

Note 2 to paragraph (a): Guns and armament when integrated into their

 

carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in

 

the category associated with the carrier. Self-propelled guns and armament

 

are controlled in USML Category VU Towed guns and armament and

 

stand-alone guns and armament are controlled under this category.

 

(b) Flame-throwers with an effective range greater than or equal to 20

 

 

*(d) Kinetic energy weapon systems specially speetHtically

 

designed er
mod:Ged-for destruction or rendering mission-abort of a target.

Note to paragraph (da): Kinetic enerey weapons systems include but are

 

not limited to launch systems and subsystems capable of accelerating masses

 

larger than 0.1¢ to velocities in excess of 1.6 km/s, in single or rapid fire

 

modes, using methods such as: Electromagnetic, electrothermal, plasma,

 

light eas, or chemucal. This does not inchide launch svstems and subsystems

 

used for research and testing facilities subiect to the EAR, which are

 

controlled on the CCL under ECCN 28232.

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004938
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 642 of 918

 

#t-specially

 
 

reduce-the-signature-te.g., muzzie-fash-suppression, radar, nvivared, visual,

ef for the guns and armament controlled in

 

 

 

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004939
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 643 of 918

 

(1) Gun barrels, rails, tubes, and receivers specially designed for the

weapons controlled im paragraphs (a) and (d) of this category:

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adiustment mechanisms:

7) Muzzle brakes:

   

( 8 } Bore evacuators:

(9) Independent ammunition handline systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;
(10) Components for independently powered ammunition handling

systems and platform interface, as follows:

   

il) Carriages;

 

10

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004940
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 644 of 918

Git} Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders: or

 

(vy) Hydro-pneumatic systems capable of scavenging recoil energy to

 

power howitzer functions:

 

Note to paragraph 7)(/0): For weapons mounts specially designed for

 

surface vessels and special naval equipment, see Category V1. For weapons

 

mounts specially designed for ground vehicles, see Category VIL.

 

(11) Ammunition containers/drums, ammunition chutes, amumunition

conveyor elements, ammunition feeder systems. and ammunition

 

container/drum entrance and exit units, specially designed for the ouns and

 

armament controlled in paragraphs (a), (b), and (d) of this category;

 

(12) Systems and equipment for the guns and armament controlled in

 

paragraphs (a) and (d) of this category for use in programming ammunition,

and specially designed parts and conmponents therefor:

 

(13) Aircraft/oun interface units to support gun systems with a desioned

 

rate of fire greater than 100 rounds per minute and specially designed parts

 

and components therefor:

 

(14) Recoil systems specially designed to mitigate the shock associated

 

with the firing process of guns integrated into air platforms and specially

 

designed parts and components therefor:

 

 

11

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004941
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 645 of 918

(15) Prime power generation, energy storage, thermal management,

 

conditioning, switching, and fuel-handline equipment, and the electrical

 

interfaces between the gun power supply and other turret electric drive

 

components specially designed for kinetic weapons controlled in paragraph

 

(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and

 

damage assessment systems and specially designed parts and components

 

therefor: or

*(17) Any part, component, accessory, attachment, equipment, or system

 

that:

i) Is classified:

 

(i) Contains classified software; or

 

(i) is being developed using classified information.

 

‘{lassified” means classified pursuant to Executive Order 13526, or

 

predecessor order, and a security classification suide developed pursuant

 

thereto or equivalent, or to the corresponding classification rules of another

 

government or intergovernmental organization.

 

 

(k) Technical data (seeas-deHaed+a §120.10 of this subchapter) and

 

defense services (seeas-definedin §120.9 of this subchapter) directly related

to the defense articles described in paragraphs (a)-, (6), (d), (e)}, and through

 

12

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004942
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 646 of 918

(j) of this category and classified technical data directly related to items

 

controlled in ECCNs GA602, 0B602, OD602, and GE602 and defense

 

 

services using the classified technical data. (See § 125.4 of this subchapter

for exemptions. }Fe

 

 

13

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004943
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 647 of 918

 

(x} Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category [J—Ammunition/ and Ordnance

 

#(a) Ammunition:

 

 

14

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004944
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 648 of 918

*(1) Ammunition that incorporates a projectile controlled in paragraph

 

(d\(1) or (3) of this category:

 

*(2) Ammunition preassembled into links or belts:

 

*(3) Shotgun ammunition that incorporates a projectile controlled in

 

paragraph (d)(2) of this category;

 

*(4) Caseless ammunition manufactured with smokeless powder:

 

Note to paragraph (a)(4): Caseless ammunition is ammunition without a

 

 

cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic

 

cases, or non-metallic cases that have only a metallic base, which result ina

 

total cartridge mass 80% or less than the mass of a brass- or steel-cased

 

cartridge that provides comparable ballistic performance:

 

*(6) Ammunition employing pyrotechnic material m the projectile base

 

or any ammunition employing a proiectile that incorporates tracer materials

 

of any tvpe having peak radiance above 710 nm and designed to be observed

 

primarily with night vision optical systems:

 

*(7) Ammunition for fully automatic firearms that fire superposed or

 

 

stacked projectiles or for guns that fire superposed or stacked projectiles;

 

15

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004945
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 649 of 918

*(8) Electromagnetic armament projectiles or billets for weapons with a

 

desien muzzle energy exceeding 5 MJ-

 

*(9) Ammunition, not specified above, for the guns and armaments

 

controlled in Category IT: or

 

(10) Developmental ammunition funded by the Department of Defense

 

and specially designed parts and components therefor.

 

Note | to paragraph (a;(1G): This paragraph does not control

 

ammunition: (a) in production; (b) determined to be subject to the EAR via a

 

commodity jurisdiction determination (see § 120-4 of this subchapter): or (c}

 

identified in the relevant Department of Defense contract or other funding

 

authorization as being developed for both civil and military applications.

 

Note 2 to paragruph fa}{10): Note | does not apply to defense articles

 

enumerated on the U.S. Munitions List, whether in production or

 

development.

Note 3 to paragraph (a}(10): This provision is applicable to those

 

contracts or other funding authorizations that are dated (INSERT DATE

 

ONE VEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER, or later.

 

16

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004946
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 650 of 918

 

(b) Ammunition/ordnance handling equipment specially sp

 

designed e¢-mediied-for the articles controlled in this category, as follows:,

 

(1) Belting, linking, and de-linkine equipment: or

 

(2) Fuze setting devices.

 

 

(c) [Reserved |

 

this category, as follows:

 

#(1) Projectiles that use pyrotechnic tracer materials that incorporate any

material having peak radiance above 710 nm or are incendiary or

explosivecsuidance

 

 

 

17

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004947
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 651 of 918

Note to paragraph (d)(2): This paragraph does not include explosive

 

projectiles specially designed to produce noise for scaring birds or other

nests (e.¢., bird bombs, whistlers, crackers).

 

 

 

(4) Projectiles not specified above, guided or unguided, for the items

 

controlled in USML Category I, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

(5) Canisters or sub-munitions (¢.¢., bomblets or minelets), and specially

 

designed parts and components therefor, for the guns or armament controlled

 

i USML Category [:

 

(6) Projectiles that employ tips (e.2., M&55Al Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a

combination of the following: tungsten, steel, or beryllium copper alloy;

 

(7) Cartridge cases, powder bags, or combustible cases specially

 

designed for the items controlled in USML Category II:

 

(8) Non-metallic cases, including cases that have only a metallic base, for

 

the ammunition controlled in paragraph (a\(5) of this category;

 

 

18

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004948
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 652 of 918

(9) Cartridge links and belts for fully automatic firearms and guns

 

controlled in USML Categories [ or HI:

 

(10) Primers other than Boxer, Berdan, or shotshell types:

 

Note to paragraph (a) (10). This paragraph does not control caps or

 

primers of any type in use prior to 1890.

 

(11) Safing, arming, and fuzine components (to include target detection

 

and proximity sensing devices) for the ammunition in this category and

 

specially designed parts therefor;
(12) Guidance and control components for the ammunition in this

category and specially designed parts therefor;

 

(13) Terminal seeker assemblies for the ammunition in this category and

 

specially designed parts and components therefor:

 

(14) Uluminating flares or target practice projectiles for the ammunition

controlled in paragraph (a9) of this category: or

 

*(15) Any part, component, accessory, attachment, equipment, or system

 

that:

i) Is classified:

   

(i) Contains classified software; or

 

Git) Is being developed using classified information.

 

“Classified” means classified pursuant to Executive Order 13526, or

 

19

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004949
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 653 of 918

predecessor order, and a security classification suide developed pursuant

 

thereto or equivalent, or to the corresponding classification rules of another

government or intergovernmental organization.

 

 

(e) Technical data (segas La §120.10 of this subchapter) and

 

defense services (seeas-de #4 $120.9 of this subchapter) directly related
to the defense articles described in paragraphs (a), (b), and+through (d) of

this category and classified technical data directly related to items controlled

 

i ECCNs 0A505, 08505, 0DS0S, and 0F 505 and defense services using the

classified technical data. (See § 125.4 of this subchapter for

PE

SPO ONS, Mhechited)dele-cdiseel nolo bed tole ae alee cma rog ethic

 

 

 

 

 

 

 

 

20

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004950
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 654 of 918

 

 

 

 

for-the-defense-articles-controlled-in-this-category.

 

Note to paragraph (x): Use of this paragraph is limited to license

 

applications for defense articles where the purchase documentation includes

 

commodities, software, or technology subject to the EAR (see § 123.1(b) of

thi

 

Note 1 to Category IIT: This category does not control ammunition

 

crimped without a projectile (blank star) and dummy ammunition with a

 

pierced powder chamber.

 

Note 2 to Category Ill: (}-This category does not control cartridge and

 

 

shell casings that, prior to export, have been rendered useless beyond the

possibility of restoration for use as a cartridge or shell casing by means of

heating, flame treatment, mangling, crushing, cutting or popping.{3}

 

 

21

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004951
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 655 of 918

 

Note 3 to Category LT: Grenades containing non-lethal or less lethal

 

projectiles are under the jurisdiction of the Department of Commerce.

 

 

i a a

22

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC004952
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 656 of 918

Billing Code: 3510-33-P

DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 732, 734, 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774
[Docket No. 191107-0079]

RIN 0694-AF47

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

Longer Warrant Control under the United States Munitions List (USML)

AGENCY: Bureau of Industry and Security, Department of Commerce.

ACTION: Final rule.

1. The authority citation for 15 CFR part 732 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

2. Section 732.2 is amended by adding one sentence to the end of the paragraph (b)

introductory text to read as follows:

§ 732.2 Steps regarding scope of the EAR.

* Ok ok KO

WASHSTATEC004953
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 657 of 918

(b)* * * The following also remains subject to the EAR: “software” or “technology” for the
production of a firearm, or firearm frame or receiver, controlled under ECCN 0AS501, as

referenced in § 734.7(c)).

tw ok ok Roe

PART 734 —- SCOPE OF THE EXPORT ADMINISTRATION REGULATIONS

3. The authority citation for 15 CFR part 734 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR 54079, 3 CFR, 1996
Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014 Comp., p. 223;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

$6253 (November 9, 2018).

4. Section 734.7 is amended by:

a. Revising paragraph (a) introductory text; and

b. Adding paragraph (c) to read as follows:

§ 734.7 Published.

(a) Except as set forth in paragraph (b) and (c) of this section, unclassified “technology” or
“software” is “published,” and is thus not “technology” or “software” subject to the EAR, when
it has been made available to the public without restrictions upon its further dissemination such

as through any of the following:

WASHSTATEC004954
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 658 of 918

Ok RO

(c) The following remains subject to the EAR: “software” or “technology” for the production of
a firearm, or firearm frame or receiver, controlled under ECCN 0A501, that is made available by
posting on the internet in an electronic format, such as AMF or G-code, and is ready for insertion
into a computer numerically controlled machine tool, additive manufacturing equipment, or any
other equipment that makes use of the “software” or “technology” to produce the firearm frame

or receiver or complete firearm.

* Ok ok KO

PART 736 —- GENERAL PROHIBITIONS

5. The authority citation for 15 CFR part 736 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seqg.; 22
U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR
$4079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004
Comp., p. 168; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November
8, 2018, 83 FR 56253 (November 9, 2018); Notice of May 8, 2019, 84 FR 20537 (May 10,

2019).

6. Supplement No. | to part 736 is amended by revising paragraph (e)(3) to read as

follows:

WASHSTATEC004955
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 659 of 918

SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS

Oke

(e) * Os

(3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “018” series ECCN (for purposes of the “600 series” ECCNs, or the OxSzz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for
purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. If the item was not listed elsewhere on the CCL at
the time of such determination (i.e., the item was designated EAR99), the item shall remain
designated as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the
CCL or to the USML, respectively.

x OOK Ok Ok Ok

PART 740 —- LICENSE EXCEPTIONS

7. The authority citation for 15 CFR part 740 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seg.; 22
U.S.C. 7201 et seg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

8. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:

WASHSTATEC004956
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 660 of 918

§ 740.2 Restrictions on all license exceptions.

(ay)* * *
(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0AS02
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)(i.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§

740.11(b)(2)(ii)).

(22) The export, reexport, or transfer (in-country) of any item classified under a Ox5zz ECCN
when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31
CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin

Sanctions Regulations, 31 CFR part 598.

9. Section 740.9 is amended by:

a. Adding five sentences at the end of paragraph (a) introductory text;

b. Adding one sentence at the end of paragraph (b)(1) introductory text;

WASHSTATEC004957
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 661 of 918

c. Adding paragraph (b)(5); and

d. Redesignating notes 1 through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);

The additions read as follows:

§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).

Ok RO

(a) * * * This paragraph (a) does not authorize any export of a commodity controlled
under ECCNs 0AS01.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. | of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration”) and paragraph (a)(6) of this section (“Inspection, test,
calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75
firearms per shipment. In accordance with the requirements in § 758.1(b)(9) and (g)(4) of the
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EEI
filing in AES. In accordance with the exclusions in License Exception TMP under paragraph
(b)(5) of this section, the entry clearance requirements in § 758.1(b)(9) do not permit the
temporary import of: firearms controlled in ECCN OA501.a or .b that are shipped from or
manufactured in a Country Group D:5 country,, or that are shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan

WASHSTATEC004958
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 662 of 918

(except for any firearm model designation (if assigned) controlled by 0A501 that is specified
under Annex A in Supplement No. 4 to part 740);); or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph

(b)(5) of this section.

Oke

(1) * * *No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),
or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502.

* Ok ok KO

(5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding

one year, provided that:

(i) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, i.e., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the

EAR;

>

WASHSTATEC004959
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 663 of 918

(ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OASO1 that is specified under Annex A in Supplement No. 4 to part 740; and

(i11) The firearms are not ultimately destined to a U.S. arms embargoed country, i.e.,
destination listed in Country Group D:5 in Supplement No. | to part 740 of the EAR, or to

Russia;

(iv) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This

shipment will be exported in accordance with and under the authority of License cException

TMP (15 CFR 740.9(b)(5))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States.

WASHSTATEC004960
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 664 of 918

(v) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(5), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

Oke

10. Section 740.10 is amended by:

a. Adding one sentence at the end of paragraph (b)(1); and

b. Adding paragraph (b)(4).

The additions read as follows:

§ 740.10 Servicing and replacement of parts and equipment (RPL)

hk ov ke & &
(hb) ***

(1)* * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for

WASHSTATEC004961
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 665 of 918

servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if

the additional requirements in paragraph (b)(4) of this section are also met.

Oke

(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
0AS5O01.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided

that the requirements of paragraphs (b)(2) or (3) of this section are met and:

(i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740;

(ii) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CER 740.10(b))”:

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

10

WASHSTATEC004962
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 666 of 918

(C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement.

(iii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)(ii)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

Oke

11. Section 740.11 is amended by:

a. Adding two sentences at the end of the introductory text;

b. Adding Note 2 to paragraph (b)(2); and

11

WASHSTATEC004963
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 667 of 918

c. Redesignating note | to paragraph (c)(1) as note 3 to paragraph (c){1) and notes | and

2 to paragraph (e) as notes 4 and 5 to paragraph (e).

The additions read as follows:

§ 740.11 Governments, international organizations, international inspections, under the

Chemical Weapons Convention, and the International Space Station (GOV).

* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(i) and (ii) of this section. Any item listed in a Ox5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in

paragraphs (b)(2)(i) and (i) solely for U.S. Government official use of this section.

ORK

Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons
may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties
performing functions on behalf of military, police, or intelligence entities) of a government in a

Country Group E:1 or E:2 country.

tw ok ok Roe

12. Section 740.14 is amended by revising paragraph (b)(4) introductory text, revising the

heading to paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:

§ 740.14 Baggage (BAG).

12

WASHSTATEC004964
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 668 of 918

Ok RO

(4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.

For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For
special provisions regarding encryption commodities and software subject to EI controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see

paragraph (h) of this section.

ORK

(e) Special provisions for firearms and ammunition.* * *

(3) A United States citizen or a permanent resident alien leaving the United States may

99 68 39 66

export under this License Exception firearms, “parts,” “components,” “accessories,” or

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505.a,

subject to the following limitations:

(i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any

one trip.

13

WASHSTATEC004965
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 669 of 918

99 Ce

(ii) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be of a kind and limited to quantities that are reasonable for the activities

described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of

the firearms being exported.

(iii) The commodities must be with the person’s baggage.

(iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

99 oe 39 Oe 29 co

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

99 68

not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition

controlled under ECCN 0A505.a exported under this License Exception must be returned to the

United States.

(v) Travelers leaving the United States temporarily are required to declare the firearms,

37 66 29 ce 37 6

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its

terms.

(4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled
under ECCN 0A505 as he or she brought into the United States under the relevant provisions of

Department of Justice regulations at 27 CFR part 478.

14

WASHSTATEC004966
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 670 of 918

Ok RO

§ 740.16 [AMENDED]

13. Section 740.16 is amended by:

a. Revising paragraph (a)(2);

b. Revising paragraphs (b)(2){iv) and (v); and

c. Adding paragraph (b)(2)(vi);

The revisions and addition read as follows:

§ 740.16 Additional permissive reexports (APR).

ORK

(a) * * *

(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or
described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in
civil telecommunications applications), 6A002, 6A003; or commodities classified under a Ox5zz

ECCN:; and

% kk Ko

15

WASHSTATEC004967
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 671 of 918

(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;

(v) Commodities described in ECCN 6A002; or

(vi) Commodities classified under a O0x5zz ECCN.

% kk Ko

14. Section 740.20 is amended by revising paragraph (b)(2)(11) to read as follows:

§ 740.20 License Exception Strategic Trade Authorization (STA).

% kk Ko

(ii) License Exception STA may not be used for:

(A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; OA981; 0A982;

0A983; 04503; 0E504; 0E982: or

(B) Shotguns with barrel length less than 18 inches controlled in 0A502.

ORK

15. Add Supplement No. 4 to part 740 to read as follows:

SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS

16

WASHSTATEC004968
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 672 of 918

(a) Pistols/revolvers.

(1) German Model P08 Pistol = SMCR.

(2) IZH 34M, .22 Target pistol.

(3) IZH 35M, .22 caliber Target pistol.

(4) Mauser Model 1896 pistol = SMCR.

(5) MC-57-1 pistol.

(6) MC-1-5 pistol.

(7) Polish Vis Model 35 pistol = SMCR.

(8) Soviet Nagant revolver = SMCR.

(9) TOZ 35, .22 caliber Target pistol.

(10) MTs 440.

(11) MTs 57-1.

(12) MTs 59-1.

(13) MTs 1-5.

(14) TOZ-35M (starter pistol).

(15) Biathlon-7K.

17

WASHSTATEC004969
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 673 of 918

(b) Rifles.

(1) BARS-4 Bolt Action carbine.

(2) Biathlon target rifle, .22.

(3) British Enfield rifle = SMCR.

(4) CM2, .22 target rifle (also known as SM2, .22).

(5) German model 98K =SMCR.

(6) German model G41 = SMCR.

(7) German model G43=SMCR.

(8) IZH-94.

(9) LOS-7, bolt action.

(10) MC-7-07.

(11) MC-18-3.

(12) MC-19-07.

(13) MC-105-01.

(14) MC-112-02.

(15) MC-113-02.

(16) MC-115-1.

18

WASHSTATEC004970
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 674 of 918

(17) MC-125/127.

(18) MC-126.

(19) MC-128.

(20) Saiga.

(21) Soviet Model 38 carbine=SMCR.

(22) Soviet Model 44 carbine-SMCR.

(23) Soviet Model 91/30 rifle=SMCR.

(24) TOZ 18, .22 bolt action.

(25) TOZ 55.

(26) TOZ 78.

(27) Ural Target, .22Ir.

(28) VEPR rifle.

(29) Winchester Model 1895, Russian Model rifle=SMCR.

(30) Sever — double barrel.

(31) IZH18MH single barrel break action.

(32) MP-251 over/under rifle.

(33) MP-221 double barrel rifle.

19

WASHSTATEC004971
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 675 of 918

(34) MP-141K.

(35) MP-161K.

(36) MTs 116-1.

(37) MTs 116M.

(38) MTs 112-02.

(39) MTs 115-1.

(40) MTs 113-02.

(41) MTs 105-01.

(42) MTs 105-05.

(43) MTs 7-17 combination gun.

(44) MTs 7-12-07 rifle/shotgun.

(45) MTs 7-07.

(46) MTs 109-12-07 rifle.

(47) MTs 109-07 rifle.

(48) MTs 106-07 combination.

(49) MTs 19-97.

(50) MTs 19-09.

20

WASHSTATEC004972
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 676 of 918

(51) MTs 18-3M.

(52) MTs 125.

(53) MTs 126.

(54) MTs 127.

(55) Berkut-2.

(56) Berkut-2M1.

(57) Berkut-3.

(58) Berkut-2-1.

(59) Berkut-2M2.

(60) Berkut-3-1.

(61) Ots-25.

(62) MTs 20-07.

(63) LOS-7-1.

(64) LOS -7-2.

(65) LOS-9-1.

(66) Sobol (Sable).

(67) Rekord.

21

WASHSTATEC004973
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 677 of 918

(68) Bars-4-1.

(69) Saiga.

(70) Saiga-M.

(71) Saiga 308.

(72) Saiga-308-1.

(73) Saiga 308-2.

(74) Saiga-9.

(75) Korshun.

(76) Ural-5-1.

(77) Ural 6-1.

(78) Ural-6-2.

(79) SM-2.

(80) Biatlon-7-3.

(81) Biatlon-7-4.

(82) Rekord-1.

(83) Rekord-2.

(84) Rekord-CISM.

22

WASHSTATEC004974
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 678 of 918

(85) Rekord-1-308.

(86) Rekord-2-308.

(87) Rekord-1-308-CISM.

(88) VEPR.

(89) VEPR Super.

(90) VEPR Pioneer.

(91) VEPR Safari.

(92) TOZ 109.

(93) KO 44-1.

(94) TOZ 78-01.

(95) KO 44.

(96) TOZ 99.

(97) TOZ 99-01.

(98) TOZ 55-01 Zubr.

(99) TOZ 55-2 Zubr.

(100) TOZ 120 Zubr.

(101) MTs 111.

23

WASHSTATEC004975
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 679 of 918

(102) MTs 109.

(103) TOZ 122.

(104) TOZ 125.

(105) TOZ 28.

(106) TOZ 300.

PART 742 - CONTROL POLICY—CCL BASED CONTROLS

16. The authority citation for part 742 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seqg.; 22
U.S.C, 3201 et seg.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seg.; 22 U.S.C. 7210; Sec. 1503, Pub.
L. 108-11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58
FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950;
E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

56253 (November 9, 2018).

17. Section 742.6 is amended by revising the first and sixth sentences of paragraph

(b)(1)G) and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:

§742.6 Regional stability.

ORK

24

WASHSTATEC004976
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 680 of 918

(i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0BS01,
0B505, 0D501, 0D505, 0ES01, 0E504, and OE505 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world.* * * When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. | to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,
0B505, 0D501, 0D505, 0E501, 0E504, and OES05 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,
0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and OE505 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual

countries, will be subject to a policy of denial.

* OK ek oe

18. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as

follows:

§ 742.7 Crime control and detection.

(a) * * *

25

WASHSTATEC004977
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 681 of 918

(1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. | to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979
0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 1A984, 1A985, 34980, 3A981, 3D980, 3E980, 4A003 (for
fingerprint computers only), 4A980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and

9A980.

(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement

No. | to part 738 of the EAR).

(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries

listed in CC Column 3 (Supplement No. | to part 738 of the EAR).

(4) Certain crime control items require a license to all destinations, except Canada. These

items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in

26

WASHSTATEC004978
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 682 of 918

each ECCN; a column specific to these controls does not appear in the Country Chart

(Supplement No. | to part 738 of the EAR).

% kk Ko

(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not

listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).

Ok RO

19. Section 742.17 is amended by:

a. Revising the first sentence of paragraph (a); and

b. Revising paragraph (f) to read as follows:

§ 742.17 Exports of firearms to OAS member countries.

(a) License requirements. BIS maintains a licensing system for the export of firearms

and related items to all OAS member countries. * * *

(f) Jtems/Commodities. Stems requiring a license under this section are ECCNs 0A501
(except OASOL.-y), OAS02, 0A504 (except 0A504.f), and OA505 (except 0A505.d). (See

Supplement No. 1 to part 774 of the EAR).

tw ok ok Roe

27

WASHSTATEC004979
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 683 of 918

§ 742.19 [AMENDED]

20. Section 742.19(a)(1) is amended by:
a. Removing “0A986” and adding in its place “OA505.c”; and

b. Removing “OB986” and adding in its place “OB505.c”.

PART 743 —- SPECIAL REPORTING AND NOTIFICATION

21. The authority citation for 15 CFR part 743 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014

Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

22. Section 743.4 is amended by:

a. Adding four sentences to the end of paragraph (a);

b. By redesignating Note to paragraph (a) as Note | to paragraph (a);

c. Revising paragraph (b);

d. Adding paragraphs (c)(1)(i) and (c)(2)(i);

e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1)(i1);

e. Revising paragraph (h); and

28

WASHSTATEC004980
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 684 of 918

f. Adding paragraph (1) to read as follows:

§ 743.4 Conventional arms reporting.

(a) * * * This section does not require reports when the exporter uses the alternative
submission method described under paragraph (h) of this section. The alternative submission
method under paragraph (h) requires the exporter to submit the information required for
conventional arms reporting in this section as part of the required EEI submission in AES,
pursuant to § 758.1(b)(9). Because of the requirements in § 758.1(g)(4)(ii) for the firearms that
require conventional arms reporting of all conventional arms, the Department of Commerce
believes all conventional arms reporting requirements for firearms will be met by using the
alternative submission method. The Department of Commerce leaves standard method for
submitting reports in place in case any additional items are moved from the USML to the CCL,

that may require conventional arms reporting.
*

Note 1 to paragraph (a): * *

(b) Requirements. You must submit one electronic copy of each report required under the
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see §
762.2(b) of the EAR) for all exports of items specified in paragraph (c) of this section for the

following:

(c) * OK

29

WASHSTATEC004981
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 685 of 918

(i) ECCN OASO1L.a and .b.

* Ok ok KO

(i} ECCN OASO1.a and .b.

tw ok ok Roe

(h) Alternative submission method. This paragraph (h) describes an alternative submission
method for meeting the conventional arms reporting requirements of this section. The alternative
submission method requires the exporter, when filing the required EEI submission in AES,
pursuant to § 758.1(b)(9), to include the six character ECCN classification (7.e., OASO1.a or
0A501.b) as the first text to appear in the Commodity description block. If the exporter properly
includes this information in the EEI filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter
that complies with the requirements in § 758.1(g)(4)(i1) does not have to submit separate annual

and semi-annual reports to the Department of Commerce pursuant to this section.

(i) Contacts. General information concerning the Wassenaar Arrangement and reporting
obligations thereof is available from the Office of National Security and Technology Transfer
Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the

30

WASHSTATEC004982
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 686 of 918

Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)

482-4145.

PART 744 - CONTROL POLICY: END-USER AND END-USE BASED

23. The authority citation for 15 CFR part 744 is revised to read as follows:

Authority: 50 U.S.C. 4801-4582; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22
USS.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12058, 43
FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608;
E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13099, 63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR
47799 (September 20, 2018); Notice of November 8, 2018, 83 FR 56253 (November 9, 2018);

Notice of January 16, 2019, 84 FR 127 (January 18, 2019).

§ 744.9 [AMENDED]

24. Section 744.9 is amended by removing “OA987” from paragraphs (a)(1) and (b) and

adding in its place “OAS04”,

PART 746 —- EMBARGOES AND OTHER SPECIAL CONTROLS

25. The authority citation for 15 CFR part 746 is revised to read as follows:

31

WASHSTATEC004983
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 687 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; 22
U.S.C, 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22 U.S.C. 7201 et seq.;
22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614; E.O. 12918, 59 FR
28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O.
13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential Determination 2003-23, 68 FR
26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination 2007-7, 72 FR 1899, 3 CFR,
2006 Comp., p. 325; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of May

8, 2019, 84 FR 20537 (May 10, 2019).

§ 746.3 [AMENDED]
26. Section 746.3 is amended by removing “OA986” from paragraph (b)(2) and adding in

its place “OA505.c”.

§ 746.7 [AMENDED]
27. Section 746.7 is amended in paragraph (a)(1) by:
a. Adding “0A503,” immediately before “OA980”; and

b. Removing “0A985,”.

PART 748 — APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND

DOCUMENTATION

28. The authority citation for 15 CFR part 748 is revised to read as follows:

32

WASHSTATEC004984
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 688 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

29. Section 748.12 is amended by:

a. Revising the heading;

b. Adding introductory text;

c. Revising paragraphs (a) introductory text and (a)(1);

d. Redesignating the note to paragraph (c)(8) as note | to paragraph (c)(8); and

e. Adding paragraph (e).

The revisions and additions read as follows.

§ 748.12 Firearms import certificate or import permit.

License applications for certain firearms and related commodities require support documents in
accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance
with paragraphs (a) through (d) of this section. For other destinations that require a firearms
import or permit, the firearms import certificate or permit is required in accordance with

paragraph (e) of this section.

33

WASHSTATEC004985
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 689 of 918

(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This

requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.

(1) Items subject to requirement. Firearms and related commodities are those commodities
controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0A501.y), 0A502, 0A5S04

(except 0A504.f), or OAS05 (except 0A505.d).

ORK

(e) Requirement to obtain an import certificate or permit for other than OAS member states. If
the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.

(3)(i) The number or other identifying information of the import certificate or permit must be

stated on the license application.

34

WASHSTATEC004986
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 690 of 918

(ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0A501 or 0AS05 commodities.

Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that

statement is not issued by a government.

30. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

amended by adding paragraph (z) to read as follows:

SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION

REQUIREMENTS

Ok RO

(z) Exports of firearms and certain shotguns temporarily in the United States.

(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0AS501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit

shipments, you must include the following certification in Block 24:

The firearms in this license application will not be shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

35

WASHSTATEC004987
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 691 of 918

Uzbekistan, except for any firearm model controlled by OA5O1 that is specified under
Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will
comply with the requirements specified in paragraph (z)(2)(1) and (i1) of Supplement No.

2 to part 748.

(2) Requirements. Each approved license for commodities described under paragraph (z) must

comply with the requirements specified in paragraphs (z)(2)(i) and (11) of this supplement.

(i) When the firearms enter the U.S. as a temporary import, the temporary importer or its

agent must:

(A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license

number) (15 CFR 750.7(a) and 758.4);”

(B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

36

WASHSTATEC004988
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 692 of 918

(ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this

supplement to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (3): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 04502, including regarding how to provide any data or documentation

required by BIS.

PART 738 — EXPORT CLEARANCE REQUIREMENTS

31. The authority citation for part 758 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

32. Section 758.1 is amended by:

a. Revising paragraphs (b)(7) (8), and adding paragraph (b)(9);

b. Revising paragraph (c)(1);

c. Adding Note 1 to paragraph (c)(1);

c. Adding paragraph (g)(4); and

37

WASHSTATEC004989
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 693 of 918

d. Redesignating Note to paragraph (h)(1) as Note 3 to paragraph (h)(1); to read

as follows:
§ 758.1 The Electronic Export Enforcement (EE]) filing to the Automated Export System

(AES).

* Ok ok KO

(7) For all items exported under authorization Validated End-User (VEU);

(8) For all exports of tangible items subject to the EAR where parties to the transaction, as
described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement

No. 6 to part 744 of the EAR), regardless of value or destination; or

(9) For all exports, except for exports authorized under License Exception BAG, as set forth in
§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under

ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.

(c) * OK

(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)

of the FTR;

Note 1 to paragraph (c)(1): See the export clearance requirements for exports of

firearms controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18

38

WASHSTATEC004990
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 694 of 918

inches controlled under ECCN 0A502, or ammunition controlled under ECCN OASO5,

authorized under License Exception BAG, as set forth in $740.14 of the EAR.

% kk Ko

(* *

(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate

requirements under paragraph (g)(4)(i) and (ii) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)(i) is limited to certain
EAR authorizations. Paragraph (g)(4)(ii) applies to all EAR authorizations that require EEI

filing in AES.

(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EEI
filing in AES. For any export authorized under License Exception TMP or a BIS license
authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EE] filing, you must report the manufacturer, model, caliber, and
serial number of the exported items. The requirements of this paragraph also apply to any other
export authorized under a BIS license that includes a condition or proviso on the license
requiring the submission of this information specified in paragraph (g) of this section when the

EFI is filed in AES.

(ii) Jdentifving end item firearms by “items” level classification or other control descriptor in the
EE! filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns

with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other

39

WASHSTATEC004991
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 695 of 918

required data for the associated EEI filing, you must include the six character ECCN
classification (.e., O0ASO1.a, or OA501.b), or for shotguns controlled under 0A502 the phrase
“0A501 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for

conventional arms reporting).

Note 2 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is
not consumed or destroyed in the normal course of authorized temporary use abroad, the
commodity must be disposed of or retained in one of the ways specified in § 740.9(a)(L4)(V), (ii),
or (iti). For example, if a commodity described in paragraph (g)(4) was destroyed while being
repaired after being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4)
would not be required to be returned. If the entity doing the repair returned a replacement of the
commodity to the exporter from the United States, the import would not require an EAR
authorization. The entity that exported the commodity described in paragraph (g)(4) and the
entity that received the commodity would need to document this as part of their recordkeeping

related to this export and subsequent import to the United States.

Oke

33. Add § 758.10 to read as follows:

§ 758.10 Entry clearance requirements for temporary imports.

(a) Scope. This section specifies the temporary import entry clearance requirements for firearms

“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR

40

WASHSTATEC004992
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 696 of 918

447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified

in § 758.1 of the EAR.

(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance

requirements specified in paragraph (b) of this section.

(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts

447, 478, 479, and 555).

(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of US.
Customs and Border Protection, the temporary importer must comply with the following

procedures:

(1) At the time of entry into the U.S. of the temporary import:

(i) Provide one of the following statements specified in paragraphs (b)(1)(i)(A), (B), or

(C) of this section to U.S. Customs and Border Protection:

Al

WASHSTATEC004993
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 697 of 918

(A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP

(15 CFR 740.9(b)(5));”

(B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported tn accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b));” or

(C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number

(provide the license number) (15 CFR 750.7(a) and 758.4);”

(ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value;

(iii) Provide (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States;

(iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

42

WASHSTATEC004994
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 698 of 918

Note I to paragraph (b)(1): In accordance with the exclusions in License Exception TMP
under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(9) do not permit
the temporary import of: firearms controlled in ECCN OA501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan
(except for any firearm model controlled by proposed OAS3O1 that is specified under Annex A in
Supplement No. 4 to part 740:); or shotguns with a barrel length less than 18 inches controlled
in ECCN 04502 that are shipped from or manufactured in a Country Group D:5 country, or
from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,

because of the exclusions in License Exception TMP under § 740.9(b) (5).

Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under
§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance
requirements in § 758.1(b)(9) do not permit the temporary import of: firearms controlled in
ECCN 0A501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan (except for any firearm model
controlled by propased GA301 that is specified under Annex A in Supplement No. 4 to part 740:);
or Shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped
from or manufactured inin Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §

740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.

(2) At the time of export, in accordance with the U.S. Customs and Border Protection
procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under

§ 758.1(b)(9) of the EAR file the export information with CBP by filing EEI in AES, noting the

43

WASHSTATEC004995
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 699 of 918

applicable EAR authorization as the authority for the export, and provide, upon request by CBP,
the entry document number or a copy of the CBP document under which the “item” subject to

the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).

34. Add § 758.11 to read as follows:

§ 758.11 Export clearance requirements for firearms and related items.

(a) Scope. The export clearance requirements of this section apply to all exports of commodities
controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License

Exception BAG, as set forth in §740.14.

(b) Required form. Prior to making any export described in paragraph (a) of this section, the
exporter is required to submit a properly completed Department of Homeland Security, CBP
Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control

Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR

148.1, and as required by this section of the EAR.

(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found

on the following CBP website:

44

WASHSTATEC004996
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 700 of 918

https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-

abroad

(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all
exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for

Personal Effects Taken Abroad.

(c) Where to find additional information on the CBP Form 4457?
See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-

taking-a-firearm%2C-rifle’o2C-gun%2C.

(d) Return of items exported pursuant to this section. The exporter when returning with a
commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as

required by this section of the EAR.

PART 762 - RECORDKEEPING

35. The authority citation for part 762 is revised to read as follows:

45

WASHSTATEC004997
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 701 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

36. Section 762.2 is amended by removing “and,” at the end of paragraph (a)(10),
redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read

as follows:

§ 762.2 Records to be retained.

(a) * * *
(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0ASO1.a
and for shotguns with barrel length less than 18 inches controlled in 0ASO2 that have been
exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that

creates or receives such records is a person responsible for retaining this record; and

Oke

37. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:

§ 762.3 Records exempt from recordkeeping requirements.

(a) * % OR

46

WASHSTATEC004998
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 702 of 918

(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled tin ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A502;

tw ok ok Roe

PART 772 — DEFINITIONS OF TERMS

38. The authority citation for part 772 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seqg.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

§ 772.1 - [AMENDED]

39. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing
“0B986” and adding in its place “OB505.c”; and the definition of “complete breech mechanisms”

is added as set forth below:

§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).

ORK

 

Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

loading firearm, especially of a heavy-caliber weapon.

Ok RO

47

WASHSTATEC004999
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 703 of 918

PART 774 - THE COMMERCE CONTROL LIST

40. The authority citation for 15 CFR part 774 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 10
U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et seg.; 22 U.S.C. 6004; 42
U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

41. In Supplement No. | to part 774, Category 0, revise Export Control Classification

Number (ECCN) 0A018 to read as follows:

Supplement No. 1 to Part 774 —- The Commerce Control List

Oke

0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).

No items currently are in this ECCN. See ECCN 0AS505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF

PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.

48

WASHSTATEC005000
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 704 of 918

42. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A018

and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:

0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of

Items controlled).

License Requirements

Reason for Control: NS, RS, FC, UN, AT

 

Controls) Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry except OAS5Ol._y (NS Column 1

 

RS applies to entire entry except OA50l.y (RS Column 1

 

FC applies to entire entry except OASOl._y (FC Column 1

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN

O0ASO1.y.7 firearms to the People’s Republic of China.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for OASO1.c, .d, and .x.

49

WASHSTATEC005001
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 705 of 918

$500 for OASO1.c, .d, .e, and .x if the ultimate destination is Canada.

GBS: N/A

CIV. N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in this entry.

List of Items Controlled

Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of
greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns
and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502
for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical

sighting devices.

Related Definitions: N/A

Ttems:

a. Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.

50

WASHSTATEC005002
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 706 of 918

Note I to paragraph 0AS01.a: ‘Combination pistols’ are controlled under ECCN
QASOl.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at

least one smoothbore barrel (generally a shotgun style barrel).

b. Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

greater than .5O inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).

c. The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,

hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”

d. Detachable magazines with a capacity of greater than 16 rounds “specially designed” for

a commodity controlled by paragraph .a or .b of this entry.

Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are

controlled under OASOI.x.

e. Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by

paragraph .a or .b of this entry.

f. through w. [Reserved]

51

WASHSTATEC005003
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 707 of 918

xX. “Parts” and “components” that are “specially designed” for a commodity classified under
paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

CCL.

39 Of 39 66 29 oo

y. Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for

a commodity subject to control in this ECCN or common to a defense article in USML Category

37 66

I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

39 66

“accessories,” and “attachments” “specially designed” therefor.

y.l. Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,

triggers, hammers, sears, disconnectors);”

y.2. Scope mounts or accessory rails;

y.3. Iron sights;

y.4. Sling swivels;

y.5. Butt plates or recoil pads;

y.6. | Bayonets; and

y.7. Firearms manufactured from 1890 to 1898 and reproductions thereof.

Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN
OASOI include those “parts” and “components” that are common to firearms described in

ECCN 0AS501 and to those firearms “subject to the ITAR.”

52

WASHSTATEC005004
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 708 of 918

Note 3 to OAS01: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air

rifles are EAR99 commodities.

Note 4 to OA501: Muzzle loading (black powder) firearms with a caliber less than 20 mm
that were manufactured later than 1937 that are used for hunting or sporting purposes that were
not “specially designed” for military use and are not “subject to the ITAR” nor controlled as

shotguns under ECCN 0A502 are EAR99 commodities.

0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger
mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms

designed solely for signal, flare, or saluting use.

License Requirements

Reason for Control: RS, CC,FC,UN, AT, NS

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to shotguns with a barrel NS Column 1

length less than 18 inches (45.72 cm)

 

RS applies to shotguns with a barrel RS Column 1

 

 

 

 

53

WASHSTATEC005005
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 709 of 918

 

length less than 18 inches (45.72 cm)

 

FC applies to entire entry FC Column |

 

CC applies to shotguns with a barrel CC Column 1
length less than 24 in. (60.96 cm) and
shotgun “components” controlled by this

entry regardless of end user

 

CC applies to shotguns with a barrel CC Column 2
length greater than or equal to 24 in.

(60.96 cm), regardless of end user

 

CC applies to shotguns with a barrel CC Column 3
length greater than or equal to 24 in.
(60.96 cm) if for sale or resale to police

or law enforcement

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

AT applies to shotguns with a barrel AT Column 1

length less than 18 inches (45.72 cm)

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes.

$500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes, “complete breech

54

WASHSTATEC005006
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 710 of 918

mechanisms” if the ultimate destination is Canada.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

Note 1 to OAS502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.

Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 04502. Slug guns are also controlled under ECCN

0A502.

0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric
cattle prods, immobilization guns and projectiles; except equipment used exclusively to
treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting

use; and “specially designed” “parts” and “components,” n.e.s.

License Requirements

Reason for Control: CC, UN

55

WASHSTATEC005007
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 711 of 918

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

CC applies to entire entry A license is required for ALL destinations, except
Canada, regardless of end use. Accordingly, a
column specific to this control does not appear on
the Commerce Country Chart. (See part 742 of the

EAR for additional information).

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

IVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: Law enforcement restraint devices that administer an electric shock are
controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to
enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

56

WASHSTATEC005008
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 712 of 918

0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and

“components” as follows (see List of Items Controlled).

License Requirements

Reason for Control: FC, RS, CC, UN

 

Control{s) Country Chart (See Supp. No. J to part 738)

 

RS applies to paragraph .1 RS Column |

 

FC applies to paragraphs .a, .b, .c, d,.e, .g, and i (FC Column 1

 

 

of this entry
CC applies to entire entry CC Column |
UN applies to entire entry See §746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500 for 0A504.g.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 pA/Im, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)

Section 744.9 of the EAR imposes a license requirement on certain commodities described in

57

WASHSTATEC005009
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 713 of 918

0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.
Related Definitions: N/A
Items:
a. Telescopic sights.
b. Holographic sights.
c. Reflex or “red dot” sights.
d. Reticle sights.
e. Other sighting devices that contain optical elements.
f. Laser aiming devices or laser illuminators “‘specially designed’’ for use on firearms, and

having an operational wavelength exceeding 400 nm but not exceeding 710 nm.

Note 1 to 0A504.f: 0A504.f does not control laser boresighting devices that must be

placed in the bore or chamber to provide a reference for aligning the firearms sights.

g. Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
-b, .c, .d, .¢, or 1.

h. [Reserved]

i. Riflescopes that were not “subject to the EAR” as of [INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in

firearms that are “subject to the ITAR.”

58

WASHSTATEC005010
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 714 of 918

Note 2 to paragraph i: For purpose of the application of “specially designed” for the

riflescopes controlled under 0A504.1, paragraph (a)(1) of the definition of “specially designed” in

§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”

0A505 Ammunition as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, CC, FC, UN, AT

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to 0A505.a and .x NS Column |
RS applies to OA505.a and .x RS Column |

 

CC applies to 0AS05.b

CC Column |

 

FC applies to entire entry except 0A505.d

FC Column 1

 

UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to 0A505.a, .d, and .x

AT Column 1

 

AT applies to 0A505.c

 

A license is required for items controlled by
paragraph .c of this entry to North Korea for anti-
terrorism reasons. The Commerce Country Chart
is not designed to determine AT licensing
requirements for this entry. See §742.19 of the

EAR for additional information.

 

 

 

WASHSTATEC005011

59
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 715 of 918

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for items in OA505.x, except $3,000 for items in 0A505.x that, immediately
prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (@.e., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through
130))

GBS: N/A

CIV. N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A5OS.

List of Items Controlled

Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,
artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types
such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.

Related Definitions: N/A

60

WASHSTATEC005012
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 716 of 918

Items:
a. Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not

enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.

b. Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.

c. Shotgun shells (including less than lethal rounds) that do not contain buckshot; and

“specially designed” “parts” and “components” of shotgun shells.

Note I to 0A505.c: | Shotgun shells that contain only chemical irritants are controlled

under ECCN 1A984.

d. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in

USML Category III.

e. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in this ECCN or a defense article in USML Category II and not elsewhere specified on

the USML, the CCL or paragraph .d of this entry.

Note 2 to OA505.x: The controls on “parts” and “components” in this entry include
Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as

full metal jacket, lead core, and copper projectiles.

61

WASHSTATEC005013
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 717 of 918

Note 3 to 0A505.x:| The controls on “parts” and “components” in this entry include
those “parts” and “components” that are common to ammunition and ordnance described in

this entry and to those enumerated in USML Category III.

Note 4 to OAS05: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun
shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or

explosive charge. It is typically used to check weapon function and for crew training.

43. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A521

and 0A604, an entry for ECCN 0A602 to read as follows:

0A602 Guns and Armament as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1
62

WASHSTATEC005014
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 718 of 918

 

 

 

RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A602.

List of Items Controlled

Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled

gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VII.

63

WASHSTATEC005015
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 719 of 918

Related Definitions: N/A

Items:
a. Guns and armament manufactured between 1890 and 1919.
b. Military flame throwers with an effective range less than 20 meters.

c. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not

elsewhere specified on the USML or the CCL.

Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML

Category VI are controlled under ECCN OA606.x.

Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified

in USML subcategory II(j) are subject to the controls of that paragraph.

Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890

and replicas thereof designed for use with black powder propellants are designated EAR99.

Supplement No. 1 to Part 774 —- [AMENDED]

64

WASHSTATEC005016
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 720 of 918

44. In Supplement No. | to part 774, Category 0, remove ECCNs 0A918, 0A984,

0A985, 0A986, and 0A987.

45. In Supplement No. | to part 774, Category 0, revise ECCN 0A988 to read as follows:

0A988 Conventional military steel helmets.

No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,

immediately prior to July 1, 2014, were classified under 0A988.

46. In Supplement No. | to part 774, Category 0, add, before the entry for ECCN 0B521,

entries for ECCNs 0B501 and 0B505 to read as follows:

0B301 Test, inspection, and production “equipment” and related commodities for the
“development” or “production” of commodities enumerated or otherwise described in

ECCN 0A501 or USML Category I as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

NS applies to entire entry except equipment NS Column 1

 

 

 

 

65

WASHSTATEC005017
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 721 of 918

 

for ECCN 0ASOL.y

 

RS applies to entire entry except equipment

 

 

RS Column |
for ECCN OASOL.y
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any item in this entry.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A

Ttems:

66

WASHSTATEC005018
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 722 of 918

a. Small arms chambering machines.

b. Small arms deep hole drilling machines and drills therefor.

c. Small arms rifling machines.

d. Small arms spill boring machines.

e. Production equipment (including dies, fixtures, and other tooling) “specially designed”

for the “production” of the items controlled in 0A501.a through .x. or USML Category I.

0B505 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 04505 or USML Category III, except equipment for the hand loading

of cartridges and shotgun shells, as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

 

 

 

 

Controls) Country Chart (See Supp. No. I to part 738)
NS applies to paragraphs .a and .x NS Column 1
RS applies to paragraphs .a and .x RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to paragraphs .a, .d, and .x AT Column 1
AT applies to paragraph .c A license is required for export or reexport of
67

WASHSTATEC005019
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 723 of 918

 

these items to North Korea for anti-terrorism

reasons.

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in OBSOS.

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items:
a. Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,
alignment mechanisms, and test equipment), not enumerated in USML Category IT that are
“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or

USML Category III.

b. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.

68

WASHSTATEC005020
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 724 of 918

c. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.

d. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.

e. through w [Reserved]

99 68

xX. “Parts” and “components” “specially designed” for a commodity subject to control in

paragraph .a of this entry.

47. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0B521

and 0B604, an entry for ECCN 0B602 to read as follows:

0B602 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1
69

WASHSTATEC005021
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 725 of 918

 

 

 

RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 0B602.
List of Items Controlled

Related Controls: N/A
Related Definitions: N/A

Ttems:

a. The following commodities if “specially designed” for the “development” or

“production” of commodities enumerated in ECCN 0A602.a or USML Category II:
a.l. Gun barrel rifling and broaching machines and tools therefor;

a.2. Gun barrel rifling machines;

70

WASHSTATEC005022
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 726 of 918

a.3. Gun barrel trepanning machines;
a.4. Gun boring and turning machines;
a.5. Gun honing machines of 6 feet (183 cm) stroke or more;
a.6. Gun jump screw lathes;
a.7. Gun rifling machines; and
a.8. Barrel straightening presses.
b. Jigs and fixtures and other metal-working implements or accessories of the kinds

exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category IT.

c. Other tooling and equipment, “specially designed” for the “production” of items in

ECCN 0A602 or USML Category UH.

d. Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category IT.

Supplement No. 1 to Part 774 —- [AMENDED]

48. In Supplement No. | to part 774, Category 0, remove ECCN 0B986.

49. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

0D001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:

WASHSTATEC005023

71
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 727 of 918

0D501 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A501 or OBSOL.

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry except “software” INS Column 1
for commodities in ECCN OASOL-y or
equipment in ECCN 0B501 for commodities

in ECCN 0ASOL.y

 

RS applies to entire entry except “software” IRS Column 1
for commodities in ECCN 0A5O1L-y or
equipment in ECCN 0B501 for commodities

in ECCN OASOL.y

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

72

WASHSTATEC005024
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 728 of 918

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D501.

List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category I is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

0D505 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A505 or OBSOS.

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

 

 

 

73

WASHSTATEC005025
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 729 of 918

 

NS applies to “software” for commodities in INS Column 1
ECCN 0A505.a and .x and equipment in

ECCN 0B505.a .and .x

 

RS applies to “software” for commodities in IRS Column 1
ECCN 0A505.a and .x and equipment in

ECCN 0B505.a and .x

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to “software” for commodities in
ECCN 0AS505.a, .d, or .x and equipment in (AT Column 1

ECCN 0B505.a, .d, or .x

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in OD505.

List of Items Controlled

74

WASHSTATEC005026
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 730 of 918

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category III is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

50. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

0D521 and 0D604, an entry for ECCN 0D602 to read as follows:

0D602 “Software” “specially designed” for the “development,” “production,” operation or
maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items

Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1
RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1
75

WASHSTATEC005027
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 731 of 918

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0D602.

List of Items Controlled

Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category I is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items.

Related Definitions: N/A

39 66 39 66

Items: “Software” “specially designed” for the “development,” “production,” operation

2

or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.

76

WASHSTATEC005028
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 732 of 918

51. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.

52. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

OQE001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0ES0S5 to read as follows:

0E501 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or

0BS01 as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

Control(s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |
RS applies to entire entry RS Column |

 

‘UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to entire entry

 

AT

 

Column 1

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

WASHSTATEC005029

77

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 733 of 918

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any “technology” in ECCN 0ES501.

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR.”

Related Definitions: N/A

Ttems:

29 66.

a. “Technology” “required” for the “development” or “production” of commodities

controlled by ECCN 0A501 (other than O0A501.y) or OBSO1.

39 66

b. “Technology” “required” for the operation, installation, maintenance, repair, or overhaul

of commodities controlled by ECCN 0A501 (other than 0A501.y) or 0B501.

78

WASHSTATEC005030
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 734 of 918

0E502 “Technology” “required” for the “development” or “production” of commodities

controlled by 0A502.

License Requirements

Reason for Control: CC, UN

 

Controls

Country Chart (See Supp. No. I part 738)

 

CC applies to entire entry

CC Column 1

 

UN applies to entire entry

 

 

See § 746.1(b) of the EAR for UN controls

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

WASHSTATEC005031

79

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 735 of 918

0E504 ‘*Technology”’ ‘‘required”’’ for the ‘‘development’’ or ‘‘production’’ of commodities

controlled by 0A504 that incorporate a focal plane array or image

intensifier tube.

License Requirements

Reason for Control: RS, UN, AT

 

Controls

Country Chart (See Supp. No. I part 738)

 

RS applies to entire entry

RS Column 1

 

UN applies to entire entry

See § 746.1(b) of the EAR for UN controls

 

AT applies to entire entry

 

 

AT Column 1

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

WASHSTATEC005032

80

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 736 of 918

0ES05 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by

0A505.

License Requirements

Reason for Control: NS, RS, UN, CC, AT

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to “technology” for NS Column |
“development,” “production,” operation,

installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
O0B505; and for “software” for that equipment

and those commodities in 0D505

 

RS applies to entire entry except RS Column |
“technology” for “development,”
“production,” operation, installation,
maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

 

 

 

 

81

WASHSTATEC005033
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 737 of 918

 

0B505 and for “software” for those

commodities and that equipment in 0D505

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

CC applies to “technology” for the CC Column |
“development” or “production” of

commodities in 0A505.b

 

AT applies to “technology” for

39 66.

“development,” “production,” operation,
installation, maintenance, repair, overhaul, or AT Column 1

refurbishing commodities in 0A505.a, .d, and

x

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “technology” in OESOS.

82

WASHSTATEC005034
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 738 of 918

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category III are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

53. In Supplement No. 1| to part 774, Category 0, add, between the entries for ECCNs

0ES21 and 0E604, an entry for ECCN 0E602:

0E602 “Technology” “required” for the “development,” “production,” operation,
SY q P Pp P

installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by

0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items

Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

WASHSTATEC005035

Control(s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column 1
83

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 739 of 918

 

 

 

RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0E602.

List of Items Controlled

Related Controls: Technical data directly related to articles enumerated in USML

Category II are “subject to the ITAR.”

Related Definitions: N/A

29 66. 39 66.

Items: “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or

0B602, or “software” controlled by ECCN 0D602.

84

WASHSTATEC005036
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 740 of 918

Supplement No. 1 to Part 774 —- [AMENDED]

54. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.

55. In Supplement No. 1 to part 774, Category 0, revise ECCN 0E982 to read as follows.

0E982 “Technology” exclusively for the “development” or “production” of equipment

controlled by 0A982 or 0A503.

License Requirements

Reason for Control: CC

 

Control{s)

 

 

CC applies to “technology” for items controlled by 0A982 or OASO3. A license is required for
ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this
control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

additional information.)

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

85

WASHSTATEC005037

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 741 of 918

CIV: N/A

TSR: N/A

List of Items Controlled
Related Controls: N/A

Related Definitions: N/A

Items:

The list of items controlled is contained in the ECCN heading.

Supplement No. 1 to Part 774 —- [AMENDED]

56. In Supplement No. | to part 774, Category 0, remove ECCNs 0E984 and 0E987.

57. In Supplement No. | to part 774, Category 1, revise ECCN 1A984 to read as follows:

1A984 Chemical agents, including tear gas formulation containing 1 percent or less of
orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except

when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;

86

WASHSTATEC005038
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 742 of 918

smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and

39 66

“components” “specially designed” therefor, n.e.s.

License Requirements

Reason for Control: CC

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

CC applies to entire entry CC Column |

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled
Related Controls: N/A
Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

87

WASHSTATEC005039
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 743 of 918

58. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B004 to read as follows:

2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

Controlled, and “specially designed” “components” and “accessories” therefor.

License Requirements

Reason for Control: NS, MT NP, AT

 

Control{s)

Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry

NS Column 2

 

 

 

 

MT applies to entire entry MT Column |
NP applies to entire entry, except 2B004.b.3 INP Column 1
and presses with maximum working

pressures below 69 MPa

AT applies to entire entry AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A

GBS: N/A

WASHSTATEC005040

88

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 744 of 918

CIV: N/A

List of Items Controlled

Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.
(2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (‘use’) for
technology for items controlled under this entry. (3) For “specially designed” dies, molds and
tooling, see ECCNs 0B501, 0B602, 0B606, 1B003, 9B004, and 9B009. (4) For additional
controls on dies, molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see

ECCNs 2B117 and 2B999.a.

Related Definitions: N/A

Ttems:

a. A controlled thermal environment within the closed cavity and possessing a chamber cavity

with an inside diameter of 406 mm or more; and

b. Having any of the following:

b.1. A maximum working pressure exceeding 207 MPa;

b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or

89

WASHSTATEC005041
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 745 of 918

b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.

Technical Note: The inside chamber dimension is that of the chamber in which both the
working temperature and the working pressure are achieved and does not include fixtures. That
dimension will be the smaller of either the inside diameter of the pressure chamber or the inside
diameter of the insulated furnace chamber, depending on which of the two chambers is located

inside the other.

59. In Supplement No. | to part 774, Category 2, revise ECCN 2B018 to read as follows:

2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .e through .1 of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0BS501 if they are “specially designed” for the “production” of the items controlled in

ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of

90

WASHSTATEC005042
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 746 of 918

the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML

Category II.

60. In Supplement No. | to part 774, Category 2, revise ECCN 2D018 to read as follows:

2D018 “Software” for the “development,” “production,” or “use” of equipment controlled

by 2B018.

No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for

software formerly controlled under this entry.

61. In Supplement No. 1 to part 774, Category 2, revise ECCN 2E001 to read as follows:

2EK001 “Technology” according to the General Technology Note for the “development” of
equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984,

2D991, 2D992, or 2D994).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

91

WASHSTATEC005043
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 747 of 918

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for items NS Column 1
controlled by 2A001, 2B001 to 2B009,

2D001 or 2D002

 

MT applies to “technology” for MT Column 1
items controlled by 2B004, 2B009, 2B104,
2B105, 2B109, 2B116, 2B117, 2B119 to

2B122, 2D001, or 2D101 for MT reasons

 

NP applies to “technology” for items NP Column |
controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,
2B109, 2B116, 2B201, 2B204, 2B206,
2B207, 2B209, 2B225 to 2B233, 2D001,
2D002, 2D101, 2D201, or 2D202 for NP

reasons

 

NP applies to “technology” for items
controlled by 2A290, 2A291, or 2D290 for INP Column 2

INP reasons

 

CB applies to “technology” for equipment
controlled by 2B350 to 2B352, valves

controlled by  2A226 having  theCB Column 2
characteristics of those controlled by

2B350.g, and software controlled by 2D351

 

 

 

 

92

WASHSTATEC005044
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 748 of 918

 

AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “development” of “software” specified in the
License Exception STA paragraph in the License Exception section of ECCN 2D001
or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual machine tools as specified in 2B003 to any of the
destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the

EAR).

93

WASHSTATEC005045
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 749 of 918

List of Items Controlled

Related Controls: See also 2E101, 2E201, and 2E301

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems

into coordinate measurement machines specified by 2B006.a.

62. In Supplement No. | to part 774, Category 2, revise ECCN 2E002 to read as follows:

2E002 “Technology” according to the General Technology Note for the “production” of
equipment controlled by 2A (except 2A983, 2A984, 2A991, or 24994), or 2B (except 2B991,

2B993, 2B996, 2B997, 2B998, or 2B999).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for equipment (NS Column 1

 

 

 

 

94

WASHSTATEC005046
Case 2:20-cv-00111-RAJ Document

106-17 Filed 09/23/20 Page 750 of 918

 

controlled by 2A001, 2B001 to 2B009

 

MT applies to “technology” for equipment
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122

for MT reasons

MT Column 1

 

NP applies to “technology” for equipment
controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B 104, 2B109,

2B 116, 2B201, 2B204, 2B206, 2B207,

2B209, 2B225 to 2B233 for NP reasons

NP Column |

 

NP applies to “technology” for equipment
controlled by 2A290 or 2A291 for NP

reasons

INP Column 2

 

CB applies to “technology” for equipment
Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the

characteristics of those controlled by

CB Column 2

 

 

 

 

2B350.g
AT applies to entire entry AT Column 1
Reporting Requirements

95

WASHSTATEC005047

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 751 of 918

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “production” of equipment as follows: ECCN
2B001 entire entry; or “Numerically controlled” or manual machine tools as specified
in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement

No.1 to part 740 of the EAR).

List of Items Controlled
Related Controls: N/A
Related Definitions: N/A

Items:

The list of items controlled is contained in the ECCN heading.

96

WASHSTATEC005048
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 752 of 918

63. In Supplement No. | to part 774, Category 7, revise ECCN 7A611 to read as follows:

7A611 Military fire control, laser, imaging, and guidance equipment, as follows (see List of

Items Controlled).

License Requirements

Reason for Control: NS, MT, RS, AT, UN

 

Control(s) Country Chart (See Supp. No. 1 to part 738).

 

NS applies to entire entry except | NS Column |

TA61Ly

 

MT applies to commodities in 7A611.a | MT Column 1
that meet or exceed the parameters in

7A103.b or .c

 

RS applies to entire entry except 7A611.y | RS Column |

 

AT applies to entire entry AT Column 1

 

UN applies to entire entry except | See § 746.1(b) of the EAR for UN controls

TA61Ly

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

97

WASHSTATEC005049
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 753 of 918

LVS: $1500
GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 7A611.

List of Items Controlled

Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related
thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,
6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate

more than a de minimis amount of U.S. origin “600 series” controlled content.

Related Definitions: N/A

Ttems:

a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially

designed” for a defense article on the USML or for a 600 series item.

b. to w. [RESERVED]

98

WASHSTATEC005050
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 754 of 918

39 Ge

x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,
angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that

are “specially designed” for defense articles controlled by USML Category XII or items

controlled by 7A611, and that are NOT:

1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or

3. Elsewhere specified in ECCN 7A611.y or 3A61 Ly.

39 66 99 6 39 66

y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a
commodity subject to control in this ECCN or a defense article in Category XII and not
elsewhere specified on the USML or in the CCL, as follows, and “parts,” “components,”

99 Ce

“accessories,” and “attachments” “specially designed” therefor:

y.1 [RESERVED]

Dated:

Richard E. Ashooh

Assistant Secretary for Export Administration.

99

WASHSTATEC005051
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 755 of 918

Summary of Revisions to USML Categories I, I, and Ul

 

In 2009, the interagency began a review of the U.S. export control system,
with the goal of strengthening national security and the competitiveness of key
U.S. manufacturing and technology sectors by focusing on current threats, as well
as adapting to the changing economic and technological landscape. This review
determined that the then-current export control system was overly complicated,
contained too many redundancies, and, in trying to protect too much, diminished
our ability to focus our efforts on the most critical national security priorities.

To this end, the Departments of State and Commerce have been reviewing
and revising the two primary lists of controlled items, 1.¢., the United States
Munitions List (USML) and the Commerce Control List (CCL). A key strategy in
the reform effort has been to construct the lists so they positively identify the
items they control. Thus, for example, the USML lists the specific types of parts,
components, accessories, and attachments that warrant control under the
International Traffic in Arms Regulations (TAR) rather than all generic “parts,”
“components,” “accessories and attachments” that are in any way “specifically
designed, modified, adapted, or configured” for a defense article, regardless of
military significance (as is currently the case for unrevised USML categories). All
other generic parts, components, accessories, and attachments and the technology
for their “production,” “development,” or “use” that are “specially designed” for an
item formerly on the USML but not specifically identified on the USML will
become subject to the jurisdiction of the Export Administration Regulations (EAR)
and identified on its CCL.

In connection with this effort, the Department of State has published 26
final, or interim final, rules revising 18 of the 21 USML categories. In May 2018,
the Department of State published proposed revisions of the remaining three
USML Categories, including Category I (firearms and related articles), II (guns
and armaments) and I (ammunition and ordnance), which follow this model of
utilizing a “positive list” for controls. Articles that are not positively identified on
the USML will continue to be controlled, albeit under the jurisdiction of the EAR.

In February 2019, the Department of State formally notified Congress of the
transfer of jurisdictional control of certain classes of items in Categories, I, I, and
IH. The Department of State is submitting a new notification to Congress because
the Department of Commerce has amended certain controls in its draft companion
rule. In particular, in order to address concerns raised by some members of
Congress and the public regarding certain access to 3D printing technology and

1

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005052
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 756 of 918

software for firearms, the Department of Commerce has revised its draft final rule
to make certain technology and software capable of producing firearms subject to
the EAR when posted on the internet under specified circumstances. The
Department of State has not made any changes to the classes of items in Categories
I, II, or HI that it is proposing to remove from the USML from the time that the
Department of State notified Congress in February 2019.

Category I—Firearms and Related Articles

Paragraph (a) is revised by limiting the scope of the control to firearms using
caseless ammunition. Non-automatic and semi-automatic firearms that do not use
caseless ammunition will be controlled in Export Control Classification Number
(ECCN) 0A501 on the CCL, except for firearms manufactured prior to 1890.

Paragraph (b) is non-substantively revised.

Paragraph (c) is revised by limiting the scope to firearms specially designed
to integrate fire control, automatic tracking, or automatic firing (e.g., Precision
Guided Firearms). Other weapons that were controlled here will be controlled in
ECCN OASO1.

Paragraph (d) is revised by limiting the scope to fully automatic shotguns.
Other shotguns that were controlled here will be controlled in ECCN 0A502.

Paragraph (e) is revised by removing flash suppressors and moving certain
parts and components for the remaining items in paragraph (e) to paragraph (h)(3).
Flash suppressors will be controlled in ECCN OASO1I.

Paragraph (f) is reserved. Riflescopes with night vision or infrared were

moved to USML Category XII(c)(2) in 2016 through 81 FR 70340. All other rifle
scopes that were controlled here will be controlled in ECCN 0A504.

Paragraph (g) is revised to more clearly delineate the major components of
USML firearms that are controlled. The major parts and components of firearms
that transition to the CCL will be controlled in ECCN OAS5O1.

Paragraph (h) is revised by adding four subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments of firearms that transition to the CCL will be controlled in ECCN

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005053
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 757 of 918

OAS5O01, as will any parts, components, accessories, and attachments of USML
firearms that are not listed in paragraphs (g) or (h).

Paragraph (1) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A501, 0OB501, ODS01, and OESO1
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category I, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

Category I]— Guns and Armament

Paragraph (a) is revised by adding five subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development guns and armaments and their specially designed parts and
components. Two notes are added to paragraph (a) in order to exclude from the
control certain items that do not warrant control on the USML. Non-automatic and
non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm) and .72
caliber (18.288 mm) will be controlled under ECCN 0A501. Black powder guns
and armaments manufactured between 1890 and 1919 will be controlled under
ECCN 0A602, except for black powder guns and armaments manufactured earlier
than 1890.

Paragraph (b) is revised to control flame throwers based on the technical
parameter of a range 20 meters or greater.

Paragraph (c) is reserved. The items that were controlled in this paragraph
that warrant USML control are now described in paragraph (a)(4) and the rest are
controlled in ECCN 0A602.

Paragraph (d) is revised to control specially designed kinetic energy
weapons.

Paragraph (e) is revised to more specifically describe the items warranting
control under this paragraph. Items that were controlled in this paragraph as being

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005054
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 758 of 918

for guns and armaments controlled in paragraph (c) that did not move to paragraph
(a)(4) are controlled in ECCN 0A602.

Paragraph (f) is reserved. The items that were controlled here will be
controlled in ECCN 0A606.

Paragraph (g) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

Paragraph (h) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

Paragraph (1) is reserved. The items that were controlled that continue to
warrant USML control are moved to paragraphs (j)(9) and components therefor to
(j)(10) and the rest will be controlled in ECCN 0B602.

Paragraph (j) is revised by adding seventeen subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments that are not listed in paragraph (j) will be controlled in ECCN 0A602.

Paragraph (k) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A602, 0B602, 0D602, and OE602
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

Category IJI— Ammunition and Ordnance

Paragraph (a) is revised by adding ten subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development ammunition. Ammunition not described will be controlled under
ECCN 0A505. Black powder guns and armaments manufactured between 1890
and 1919 will be controlled under ECCN 0A602, except for black powder guns
and armaments manufactured earlier than 1890.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005055
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 759 of 918

Paragraph (b) is revised to more specifically describe the items warranting
control under this paragraph by identifying those items in two subparagraphs.
Items that were controlled in this paragraph but do not meet the more specific
description will be controlled in ECCN 0B505.

Paragraph (c) is reserved. The items that were controlled in this paragraph
will be controlled in ECCN 0B505.

Paragraph (d) is revised by adding fifteen subparagraphs to specifically
enumerate the articles controlled. Parts and components of USML ammunition that
are not described will be controlled in ECCN 0A505.

Paragraph (e) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A505, 0B505, 0D505, and 0E505
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

A new note is added to Category III to provide that ammunition crimped
without a projectile (blank star) and dummy ammunition with a pierced powder
chamber are not on the USML. These items will be controlled in ECCN 0A505.
An additional new note is added to provide that grenades containing non-lethal or
less lethal projectiles are not on the USML. These grenades will be controlled in
ECCN 0A505.

For items that have transitioned to the CCL in a 600 series entry,
transactions destined for countries subject to a U.S. arms embargo will not be
eligible for license exceptions, except for License Exception GOV under EAR
§740.11(b)(2)(i).. Multilateral regime-controlled items moved from the USML to
the CCL will retain their regime control parameters and reasons for control.

The Department of Commerce has created a License Exception Strategic
Trade Authorization (STA, §740.20), which authorizes the export, re-export, and
transfer (in-country) of certain items on the CCL to “countries of least concern”
without a license (1.e., Argentina, Australia, Austria, Belgium, Bulgaria, Canada,

5

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005056
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 760 of 918

Croatia, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Japan, Latvia, Lithuania, Luxembourg,
Netherlands, New Zealand, Norway, Poland, Portugal, Romania, Slovakia,
Slovenia, South Korea, Spain, Sweden, Switzerland, Turkey, and the United
Kingdom). Parts, components, accessories and attachments controlled under
subparagraph “x” of the relevant ECCNs will be automatically available for this
exception. However, end-items that will be controlled under the new ECCNs will
be subject to a “first time” license requirement. Exporters will be able to request a
determination on STA eligibility for these items concurrent with a license request.
If the Departments of State, Defense, and Commerce all agree, the end-item would
be separately posted, by model number, as eligible for STA in the future. If the
departments cannot reach consensus, the end-item would continue to require a
license to all destinations except Canada.

Existing License Exceptions LVS (§740.3), TMP ($740.9), RPL (§740.10),
and GOV (§740.11(b)(2)(G) or (b)(2)(ii1)) will be eligible for use for items
controlled by these ECCNs.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005057
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 761 of 918

 

 

 

 

 

 

 

 

UNCLASSIFIED
Categories I, I, and I] MDE Transitioning to the CCL
ITEM DESCRIPTION CCL CONTROL
Cartridge, 5.56mm M855A1 CCL ECCN
0A505.a
UNCLASSIFIED

WASHSTATEC005058
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 762 of 918

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 11/14/2019 3:14:11 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: New York Times: Blueprints for 3-D Printed Guns Cannot Be Posted Online, Judge Says

 

Blueprints for 3-D Printed Guns Cannot Be Posted Online, Judge Says
By Mihir Zaveri
12 November 2019

A federal judge in Washington State on Tuesday blocked the Trump administration from allowing blueprints for
making plastic guns on 3-D printers to be posted on the internet, ruling that the move violated federal
procedures.

The judge, Robert S. Lasnik of United States District Court in Seattle, said that the government violated federal
law in July 2018, when the State Department said the blueprints could be posted online. The department
previously held that export laws banning the foreign distribution of firearms prevented the publication of the
blueprints.

Among the procedural steps the State Department should have followed was a requirement to give Congress
advance notice of such an action, Judge Lasnik said. He said that the federal government did not offer a
“reasoned explanation” for its reversal.

Judge Lasnik said in the 25-page order that the federal government “must do more than simply announce a
contrary position.”

“The Department of State concluded that the worldwide publication of computerized instructions for the
manufacture of undetectable firearms was a threat to world peace and the national security interests of the
United States and would cause serious and long-lasting harm to its foreign policy,” Judge Lasnik said, referring
to the department’s earlier findings.

Tuesday’s ruling, which is likely to be appealed, stoked a long, fierce debate over 3-D printed firearms.
Proponents have asserted that there is a First Amendment right to publish such materials, while critics have
argued that allowing 3-D printed firearms could lead to increased gun violence and allow criminals and
terrorists to skirt gun control legislation.

Nineteen states and the District of Columbia sued last year over the State Department’s move.

“Tt is baffling that the Trump Administration continued to work so hard to allow domestic abusers, felons and
terrorists access to untraceable, undetectable 3D-printed guns,” said Bob Ferguson, the attorney general of
Washington, one of the states that sued the department.

Senator Edward J. Markey of Massachusetts, another state in the lawsuit, said on Twitter that the decision was
“a victory for gun safety and the rule of law, and a defeat for Donald Trump, who is afraid to stand up and

protect Americans from gun violence.”

The White House did not immediately respond to requests for comment on Tuesday evening.

WASHSTATEC005059
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 763 of 918

The State Department said Tuesday evening that it was “continuing to review the Washington court’s order,”
and referred further questions to the Department of Justice, which has declined to comment.

Judge Lasnik’s order came as the Trump administration is separately working on new rules to revise and
streamline the process for exporting consumer firearms that some gun control advocates worry could increase
the accessibility of 3-D printed guns.

Jonas Oransky, legal director for the gun control group Everytown for Gun Safety, said Judge Lasnik’s ruling
should push the government to “stand down from finalizing its rule that weakens oversight of downloadable gun
blueprints.”

Judge Lasnik’s ruling also did not directly settle the First Amendment arguments raised by those who support
the blueprints’ publication because the State Department “has not attempted to justify its action as compelled by
the First Amendment,” the judge’s order stated.

The roots of the case stretch back to 2012, when Defense Distributed, a nonprofit based in Austin, Texas, began
publishing schematics for certain weapons on its website.

Cody Wilson, a champion of gun rights and anarchism from Texas who founded Defense Distributed, had
claimed a First Amendment right to publish the blueprints. Mr. Wilson declined to comment on Tuesday.

Chad Flores, a lawyer for Defense Distributed, which is a party in the case, said that while federal procedures
were important, the “Constitution is always paramount.”

“With today’s unprecedented ruling, a few rogue state officials have commandeered the State Department to do
their unconstitutional bidding nationwide,” Mr. Flores said. “Defense Distributed will be appealing and fully
expects a swift reversal.”

Since at least 2013, the State Department said it could regulate the blueprints and restricted their publication
online. The State Department also asked Defense Distributed to remove some of the files it had uploaded, Judge
Lasnik said.

Defense Distributed sued the State Department in 2015, spurring years of rulings and appeals until June 2018,
when the State Department reversed itself and concluded the schematics did not violate controls meant to keep
certain military technology out of the hands of the country’s enemies.

A court-approved settlement in July 2018 between the State Department and Mr. Wilson ended the legal case
and gave Mr. Wilson the right to distribute the schematics.

Then Washington and other states sued to prevent the publication. Judge Lasnik issued a temporary order
against the Trump administration in July 2018.

Tuesday’s ruling was a motion for summary judgment, meaning that the case would not have to go to trial, Mr.
Ferguson said.

Link: bites:/Avww nytimes.com/2019/1 14 2/us/3d-printed-puns-blueprints him!

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

WASHSTATEC005060
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 764 of 918

Phone: 202.647.6968

e-mail: Marquis Ra stute gov iate Pept Phe

    

ave |Twitter: &

 

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC005061
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 765 of 918

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 11/14/2019 3:16:19 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Miller, Michael F [Millermf@state.gov]

Subject: CPA Media Monitoring: The Verge: Trump deal to share 3D-printed gun blueprints online ruled ‘unlawful’

 

Trump deal to share 3D-printed gun blueprints online ruled ‘unlawful’
By James Vincent
13 November 2019

A federal judge has struck down a decision by the Trump administration to allow blueprints for 3D-printed guns
to be shared online.

In a ruling published Tuesday, Judge Robert Lasnik said the deal made in July last year was “arbitrary and
capricious” and thus a violation of the federal Administrative Procedure Act and the Constitution.

The original deal was part of a settlement between the Justice Department and Texas-based nonprofit Defense
Distributed, which garnered worldwide attention in 2013 with its claims to have created the world’s first “100
percent 3D-printed gun.” The dissemination of plans for the gun was blocked by the Obama administration, but
last year Defense Distributed successfully sued the government and had the ban reversed, arguing that it was a
free speech violation.

Lasnik’s ruling has overturned this last decision, with the judge stating that previous arguments made against
Defense Distributed by the Department of State — namely that “the manufacture of undetectable firearms was a
threat to world peace and the national security interests of the United States” — still held. “Against these
findings, the federal defendants offer nothing,” said Lasnik.

The ruling was made as a summary judgement, meaning the case will not go to trial, but Defense Distributed
says it will still appeal the decision.

“The First Amendment protects the freedom of speech from all abridgment, including indirect censorship
efforts like this one,” Chad Flores, a spokesperson for the nonprofit, told Bloomberg. “And states aren’t allowed
to commandeer the federal government to do their unconstitutional bidding, even under the guise of statutory
technicalities.”

Opposition to the Trump administration’s decision came from numerous states, who argued that allowing plans
for 3D-printed guns to be shared online endangered law enforcement and citizens alike.

“Without question, the release of step-by-step instructions for the production of untraceable and undetectable
firearms would threaten the safety of not only our nation’s residents, but people around the globe,” said New
York Attorney General Letitia James in a statement.

Bloomberg notes that the decision may still have limitations, given that Defense Distributed worked around a

previous, temporary ban on downloading plans by simply mailing blueprints directly to customers. Said Flores:
“The speech these states want so badly to censor is already on the internet and always will be.”

WASHSTATEC005062
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 766 of 918

Link: bites: /fAvww. theverge. com/2019/1 1/13/209696458/3d-printed-mim-download-ban-reversed-trunp-
adiministration-detense-distributed

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail: Marguis At RGostale, gay

  

e |Twitter: @SteteBapiP he

Stay connected with Srate. gov:

 

Official
UNCLASSIFIED

WASHSTATEC005063
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 767 of 918

 

Message

From: Abraham, Liz (Federal) [LAbraham @doc.gov]

Sent: 11/14/2019 3:23:28 PM

To: Khawam, Joseph N [KhawamJN @state.gov]

Subject: FW: 38(f) Notification package submitted by State officially on 11/12/19. 30-day clock expires on 12/12/19.

Attachments: Tab Zc - November 2019 Congressional Notification - Line-in Line-out.pdf; Tab Zd - November 2019 Congressional
Notification - Commerce Draft Final Rule.pdf; Tab Ze - November 2019 Congressional Notification - Summary of
Revisions to USML.pdf; Tab Zf - November 2019 Congressional Notification - Proposed Controls for MDE.pdf; Tab Za -
November 2019 Congressional Notification - Cover Letters.PDF; Tab Zb - November 2019 Congressional Notification -
State Draft Final Rule.pdf

FYI. What we received on the 38f notification.

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be
confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have
received this message in error, are not a named recipient, or are not the employee or agent responsible for delivering this
message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or reproduction of
this message or its contents is strictly prohibited. Please notify us immediately that you have received this message in
error, and delete the message.

WASHSTATEC005064
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 768 of 918
United States Department of State

Washington, D.C. 20526

 

The Honorable

James E. Risch, Chairman NOV 12 2018
Committee on Foreign Relations

United States Senate

Washington, D.C, 201510

Dear Mr. Chairman:

Pursuant to Section 38(@)(1) of the Arms Export Control Act (22 U.S.C. 2778(f(1))}, the
Department is transmitting herewith notification of the intention to transfer jurisdictional contre!
of certain classes of itern currently on the United States Munitions List (USML) to the
Commerce Control List (CCL),

Attached for your reference are the following documents: a summary of the revisions te the
USML: the final regulatory text of Categories 1, Uf and 11; line-in/line-out comparison of the
current and revised USML Categories I, I and U1, the Department of Commerce’s revised
companion regulatory text, and a summary of the contrels for major defense equipment.

Sincerely,

   

Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATECO005065
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 769 of 918

United States Department of State

 

Washington, D.C. 20520

The Honorable

Robert Menendez, Ranking Member NOV 1 2 2019
Committee on Foreign Relations

United States Senate

Washington, DC 20510

Dear Senator Menendez:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778()(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

Meg S}—

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC005066
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 770 of 918
United States Department of State

Washington, D.C. 20520

 

The Honorable
Eliot L. Engel, Chairman NOV 1 2 2019
Committee on Foreign Affairs

House of Representatives
Washington, DC 20515

Dear Mr. Chairman:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778()(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML,; the final regulatory text of Categories I, II and IH; line-in/line-out comparison of the
current and revised USML Categories I, I] and HI; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

ty $9

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC005067
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 771 of 918

United States Department of State

 

Washington, D.C. 20520

The Honorable

Michael T. McCaul, Ranking Member NOV 1 2 2019
Committee on Foreign Affairs

House of Representatives

Washington, DC 20515

Dear Mr. McCaul:

Pursuant to Section 38(f)(1) of the Arms Export Control Act (22 U.S.C. 2778(f)(1)), the
Department is transmitting herewith notification of the intention to transfer jurisdictional control
of certain classes of item currently on the United States Munitions List (USML) to the
Commerce Control List (CCL).

Attached for your reference are the following documents: a summary of the revisions to the
USML; the final regulatory text of Categories I, II and III; line-in/line-out comparison of the
current and revised USML Categories I, II and III; the Department of Commerce’s revised
companion regulatory text; and a summary of the controls for major defense equipment.

Sincerely,

Mary Elizabeth Taylor
Assistant Secretary
Bureau of Legislative Affairs

Enclosures:
As stated.

WASHSTATEC005068
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 772 of 918

Billing Code 4710-25
DEPARTMENT OF STATE
22 CEFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603]
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, II, and HI
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.
3 OK Ok Ok
Category I—Firearms and Related Articles
*(a) Firearms using caseless ammunition.
*(b) Fully automatic firearms to .50 caliber (12.7 mm) inclusive.

*(c) Firearms specially designed to integrate fire control, automatic
tracking, or automatic firing (e.g., Precision Guided Firearms).

Note to paragraph (c): Integration does not include only attaching to the
firearm or rail.
*(d) Fully automatic shotguns regardless of gauge.

*(e) Silencers, mufflers, and sound suppressors.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005069
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 773 of 918

(f) [Reserved]

(g) Barrels, receivers (frames), bolts, bolt carriers, slides, or sears
specially designed for the articles in paragraphs (a), (b), and (d) of this
category.

(h) Parts, components, accessories, and attachments, as follows:

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)
inclusive with a capacity greater than 50 rounds, regardless of jurisdiction of
the firearm, and specially designed parts and components therefor;

(2) Parts and components specially designed for conversion of a semi-
automatic firearm to a fully automatic firearm;

(3) Parts and components specially designed for defense articles
described in paragraphs (c) and (e); or

(4) Accessories or attachments specially designed to automatically
stabilize aim (other than gun rests) or for automatic targeting, and specially
designed parts and components therefor.

(1) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in this category and classified technical data directly related to
items controlled in ECCNs 0A501, 0B501, 0D501, and OE501 and defense

services using the classified technical data. (See § 125.4 of this subchapter

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005070
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 774 of 918

for exemptions.)

(j){w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note to Category I; The following interpretations explain and amplify the
terms used in this category:

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is
designed to expel a projectile by the deflagration of propellant;

(2) A fully automatic firearm or shotgun is any firearm or shotgun that
shoots, is designed to shoot, or can readily be restored to shoot,
automatically more than one shot, without manual reloading, by a single
function of the trigger; and

(3) Caseless ammunition is firearm ammunition without a cartridge case
that holds the primer, propellant, and projectile together as a unit.

Category 1]—Guns and Armament

(a) Guns and armament greater than .50 caliber (12.7 mm), as follows:

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005071
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 775 of 918

*(1) Guns, howitzers, artillery, and cannons;

*(2) Mortars;

*(3) Recoilless rifles;

*(4) Grenade launchers; or

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)
funded by the Department of Defense and specially designed parts and
components therefor.

Note I to paragraph (a)(5): This paragraph does not control guns and
armament greater than .50 caliber (12.7 mm); (a) in production; (b)
determined to be subject to the EAR via a commodity jurisdiction
determination (see § 120.4 of this subchapter); or (c) identified in the
relevant Department of Defense contract or other funding authorization as
being developed for both civil and military applications.

Note 2 to paragraph (a)(5): Note 1 does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(5): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER], or later.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005072
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 776 of 918

Note | to paragraph (a): This paragraph does not include: Non-automatic
and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)
and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN
0A501; shotguns controlled on the CCL under ECCN 0A502; black powder
guns and armaments manufactured between 1890 and 1919 controlled on the
CCL under ECCN 0A602; or black powder guns and armaments
manufactured earlier than 1890.

Note 2 to paragraph (a): Guns and armament when integrated into their
carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in
the category associated with the carrier. Self-propelled guns and armament
are controlled in USML Category VII. Towed guns and armament and
stand-alone guns and armament are controlled under this category.

(b) Flamethrowers with an effective range greater than or equal to 20
meters.

(c) [Reserved]

*(d) Kinetic energy weapon systems specially designed for destruction or
rendering mission-abort of a target.

Note to paragraph (d): Kinetic energy weapons systems include but are
not limited to launch systems and subsystems capable of accelerating masses

larger than 0.1g to velocities in excess of 1.6 km/s, in single or rapid fire

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005073
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 777 of 918

modes, using methods such as: Electromagnetic, electrothermal, plasma,
light gas, or chemical. This does not include launch systems and subsystems
used for research and testing facilities subject to the EAR, which are
controlled on the CCL under ECCN 2B232.

(e) Signature reduction devices specially designed for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category (e.g.,
muzzle flash suppression devices).

(f)+(1) [Reserved]

(j) Parts, components, accessories, and attachments, as follows:

(1) Gun barrels, rails, tubes, and receivers specially designed for the
weapons controlled in paragraphs (a) and (d) of this category;

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adjustment mechanisms;

(7) Muzzle brakes;

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005074
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 778 of 918

(8) Bore evacuators;

(9) Independent ammunition handling systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;

(10) Components for independently powered ammunition handling
systems and platform interface, as follows:

(1) Mounts;

(11) Carriages;

(111) Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders; or

(v) Hydro-pneumatic systems capable of scavenging recoil energy to
power howitzer functions;

Note to paragraph (j)(10): For weapons mounts specially designed for
surface vessels and special naval equipment, see Category VI. For weapons
mounts specially designed for ground vehicles, see Category VIL.

(11) Ammunition containers/drums, ammunition chutes, ammunition
conveyor elements, ammunition feeder systems, and ammunition
container/drum entrance and exit units, specially designed for the guns and

armament controlled in paragraphs (a), (b), and (d) of this category;

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005075
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 779 of 918

(12) Systems and equipment for the guns and armament controlled in
paragraphs (a) and (d) of this category for use in programming ammunition,
and specially designed parts and components therefor;

(13) Aircraft/gun interface units to support gun systems with a designed
rate of fire greater than 100 rounds per minute and specially designed parts
and components therefor;

(14) Recoil systems specially designed to mitigate the shock associated
with the firing process of guns integrated into air platforms and specially
designed parts and components therefor;

(15) Prime power generation, energy storage, thermal management,
conditioning, switching, and fuel-handling equipment, and the electrical
interfaces between the gun power supply and other turret electric drive
components specially designed for kinetic weapons controlled in paragraph
(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and
damage assessment systems and specially designed parts and components
therefor; or

*(17) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005076
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 780 of 918

(11) Contains classified software; or

(111) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(k) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
described in paragraphs (a), (b), (d), (e), and 4) of this category and
classified technical data directly related to items controlled in ECCNs
0A602, 0B602, 0D602, and OE602 and defense services using the classified
technical data. (See § 125.4 of this subchapter for exemptions.)

(1){w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category 11I—Ammunition and Ordnance

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005077
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 781 of 918

(a) Ammunition, as follows:

*(1) Ammunition that incorporates a projectile controlled in paragraph
(d)(1) or (3) of this category;

*(2) Ammunition preassembled into links or belts;

*(3) Shotgun ammunition that incorporates a projectile controlled in
paragraph (d)(2) of this category;

*(4) Caseless ammunition manufactured with smokeless powder;

Note to paragraph (a)(4): Caseless ammunition is ammunition without a
cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic
cases, or non-metallic cases that have only a metallic base, which result in a
total cartridge mass 80% or less than the mass of a brass- or steel-cased
cartridge that provides comparable ballistic performance;

*(6) Ammunition employing pyrotechnic material in the projectile base
or any ammunition employing a projectile that incorporates tracer materials
of any type having peak radiance above 710 nm and designed to be observed
primarily with night vision optical systems;

*(7) Ammunition for fully automatic firearms that fire superposed or

stacked projectiles or for guns that fire superposed or stacked projectiles;

10

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005078
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 782 of 918

*(8) Electromagnetic armament projectiles or billets for weapons with a
design muzzle energy exceeding 5 MJ;

*(9) Ammunition, not specified above, for the guns and armaments
controlled in Category II; or

(10) Developmental ammunition funded by the Department of Defense
and specially designed parts and components therefor.

Note | to paragraph (a)(10): This paragraph does not control
ammunition: (a) in production; (b) determined to be subject to the EAR via a
commodity jurisdiction determination (see § 120.4 of this subchapter); or (c)
identified in the relevant Department of Defense contract or other funding
authorization as being developed for both civil and military applications.

Note 2 to paragraph (a)(10): Note | does not apply to defense articles
enumerated on the U.S. Munitions List, whether in production or
development.

Note 3 to paragraph (a)(10): This provision is applicable to those
contracts or other funding authorizations that are dated [INSERT DATE
ONE YEAR AFTER PUBLICATION IN THE FEDERAL
REGISTER], or later.

(b) Ammunition/ordnance handling equipment specially designed for the

articles controlled in this category, as follows:

11

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005079
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 783 of 918

(1) Belting, linking, and de-linking equipment; or

(2) Fuze setting devices.

(c) [Reserved]

(d) Parts and components for the articles in this category, as follows:

(1) Projectiles that use pyrotechnic tracer materials that incorporate any
material having peak radiance above 710 nm or are incendiary or explosive;

(2) Shotgun projectiles that are flechettes, incendiary, tracer, or
explosive;

Note to paragraph (d)(2): This paragraph does not include explosive
projectiles specially designed to produce noise for scaring birds or other
pests (e.g., bird bombs, whistlers, crackers).

(3) Projectiles of any caliber produced from depleted urantum;

(4) Projectiles not specified above, guided or unguided, for the items
controlled in USML Category H, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

(5) Canisters or sub-munitions (e.g., bomblets or minelets), and specially
designed parts and components therefor, for the guns or armament controlled

in USML Category II;

12

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005080
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 784 of 918

(6) Projectiles that employ tips (e.g., M855A1 Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a
combination of the following: tungsten, steel, or beryllium copper alloy;

(7) Cartridge cases, powder bags, or combustible cases specially
designed for the items controlled in USML Category I];

(8) Non-metallic cases, including cases that have only a metallic base, for
the ammunition controlled in paragraph (a)(5) of this category;

(9) Cartridge links and belts for fully automatic firearms and guns
controlled in USML Categories I or I;

(10) Primers other than Boxer, Berdan, or shotshell types;

Note to paragraph (d)(10): This paragraph does not control caps or
primers of any type in use prior to 1890.

(11) Safing, arming, and fuzing components (to include target detection
and proximity sensing devices) for the ammunition in this category and
specially designed parts therefor;

(12) Guidance and control components for the ammunition in this
category and specially designed parts therefor;

(13) Terminal seeker assemblies for the ammunition in this category and

specially designed parts and components therefor;

13

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005081
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 785 of 918

(14) Illuminating flares or target practice projectiles for the ammunition
controlled in paragraph (a)(9) of this category; or

*(15) Any part, component, accessory, attachment, equipment, or system
that:

(1) Is classified;

(11) Contains classified software; or

(111) Is being developed using classified information.

“Classified” means classified pursuant to Executive Order 13526, or
predecessor order, and a security classification guide developed pursuant
thereto or equivalent, or to the corresponding classification rules of another
government or intergovernmental organization.

(e) Technical data (see § 120.10 of this subchapter) and defense services
(see § 120.9 of this subchapter) directly related to the defense articles
enumerated in paragraphs (a), (b), and (d) of this category and classified
technical data directly related to items controlled in ECCNs 0A505, 0B505,
0D505, and OE505 and defense services using the classified technical data.
(See § 125.4 of this subchapter for exemptions.)

(f)-(w) [Reserved]

(x) Commodities, software, and technology subject to the EAR (see

§ 120.42 of this subchapter) used in or with defense articles.

14

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005082
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 786 of 918

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Note I to Category III: This category does not control ammunition
crimped without a projectile (blank star) and dummy ammunition with a
pierced powder chamber.

Note 2 to Category III: This category does not control cartridge and shell
casings that, prior to export, have been rendered useless beyond the
possibility of restoration for use as a cartridge or shell casing by means of
heating, flame treatment, mangling, crushing, cutting, or popping.

Note 3 to Category ITI: Grenades containing non-lethal or less lethal

projectiles are under the jurisdiction of the Department of Commerce.

15

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005083
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 787 of 918

Billing Code 4710-25
DEPARTMENT OF STATE
22 CFR Parts 121, 123, 124, 126, and 129
[Public Notice 10603}
RIN 1400-AE30
International Traffic in Arms Regulations: U.S. Munitions List
Categories I, I, and III
AGENCY: Department of State.

ACTION: Final rule.

§ 121.1 The United States Munitions List.

i a a

Category I—Firearms and Related Articles

 

 

*(b) Fully automatic firearms to .50 caliber inehissve-(12.7 mm) inclusive.

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005084
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 788 of 918

*(c) Firearms specially designed to integrate fire control, automatic

 

tracking, or automatic firing (e.2., Precision Guided Firearms jer-ether

 

 

systems)-having-a-special anilitary-appheation-regardiess-of caliber.

Note to paragraph (c): lateeration does not include only attaching to the

 

firearm or rail.

*(d) Fully automatic shoteuns regardless of gauge.

 

 

#6--receivers (frames) bolts, bolt carriers, slides, or

 

specially designed for the articles in

 
 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005085
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 789 of 918

(h) Componenis,-pParts, components, accessories, and attachments-, as

 

follows:
for-the-articles-n1-paragraphs-(a)}-through-(s)-of this-category.

(1) Drum and other magazines for firearms to .50 caliber (12.7 mm)

 

imclusive with a capacity greater than 50 rounds, regardless of jurisdiction of

 

the firearm, and specially designed parts and components therefor;

 

(2) Parts and components specially designed for conversion of a semi-

 

automatic firearm to a fully automatic firearm:

 

(3) Parts and components specially designed for defense articles

 

described in paragraphs (c) and (e); or

 

(4) Accessories or attachments specially desioned to automatically

 

stabilize aim (other than gun rests) or for automatic targeting, and specially

 

desioned parts and components therefor.

 

(i) Technical data (as-defined

 

 

defense services (as-deHned-+nasee §120.9 of this subchapter) directly related

to the defense articles described in saresraphs-a}-throueh-hy-ofthis

 

category and classified technical data directly related to items controlled in

 

ECCNs 04501, OBSOL, ODS01L, and OESO! and defense services using the

 

classified technical data. (See § 125.4 of this subchapter for exemptions.)

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005086
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 790 of 918

 

(x} Commodities, software, and technoloev subiect to the EAR {see

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005087
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 791 of 918

§ 120.42 of this subchapter) used in or with defense articles.

 

Note! graph (x): Use of this paragraph is limited to license
Note to paragraph (x): Use of this paragraph is limited to license

 

applications for defense articles where the purchase documentation includes

 

commodities, software, or technology subject to the EAR (see § 123. 1(b) of

 

this subchapter).

Note to Category f: The tollowing interpretations explain and amplify the

 

terms used in this category:

 

(1) A firearm is a weapon not over .50 caliber (12.7 mm) which is

 

desiened to expel a projectile by the deflagration of propellant:

 

(2) A fully automatic firearm or shotgun is any firearm or shotgun that

 

shoots, is designed to shoot, or can readily be restored to shoot,

 

automatically more than one shot, without manual reloading, by a single

 

function of the trigger: and

 

(3) Caseless ammunition is firearm ammunition without a cartridge case

 

that holds the primer, propellant, and projectile together as a unit.

 

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005088
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 792 of 918

 

Category []—Guns and Armament

 

 

#(a) Guns and armament greater than ever-caliber .50 (-<.,-12.7 mm), as

 

 

follows:

*(1) Guns, howitzers, artillery, and cannons:

 

*(2) Mortars;

*(3) Recoiless rifles:

 

*(4) Grenade launchers: orwhethe:

 

 

 

(5) Developmental guns and armament greater than .50 caliber (12.7 mm)

 

funded by the Department of Defense and specially designed parts and

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005089
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 793 of 918

components therefor.

Note 1 te paragraph (a) (3): Vis paragraph does not control guns and

 

armament greater than .50 caliber (12.7 mm): (a) in production: (b)

 

determined to be subiect to the EAR via a commodity turisdiction

 

determination (see § 120.4 of this subchapter): or (c) identified in the

 

relevant Department of Defense contract or other funding authorization as

 

beme developed for both civil and military applications.

 

Note 2 to paragraph (a) (3): Note | does not apply to defense articles

 

enumerated on the U.S. Munitions List, whether in production or

 

development.

   

Note 3 to paragraph (a) (3): This provision is applicable to those

 

contracts or other funding authorizations that are dated (INSERT DATE
ONE YEAR APTER PUBLICATION IN THE FRDERAL

REGISTER], or later.

Note / to paragraph (a): This paragraph does not include: Non-automatic

 

and non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm)

 

and .72 caliber (18.288 mm) that are controlled on the CCL under ECCN

 

OAS501: shoteuns controlled on the CCL under ECCN 0A502: black powder

 

suns and armaments manufactured between 1890 and 1919 controlled on the

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005090
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 794 of 918

CCL under ECCN GA60?: or black powder guns and armaments

 

manufactured earlier than 1890.

 

Note 2 to paragraph (a): Guns and armament when integrated into their

 

carrier (e.g., surface vessels, ground vehicles, or aircraft) are controlled in

 

the category associated with the carrier. Self-propelled guns and armament

 

are controlled in USML Category VU Towed guns and armament and

 

stand-alone guns and armament are controlled under this category.

 

(b) Flame-throwers with an effective range greater than or equal to 20

 

 

*(d) Kinetic energy weapon systems specially speetHtically

 

designed er
mod:Ged-for destruction or rendering mission-abort of a target.

Note to paragraph (da): Kinetic enerey weapons systems include but are

 

not limited to launch systems and subsystems capable of accelerating masses

 

larger than 0.1¢ to velocities in excess of 1.6 km/s, in single or rapid fire

 

modes, using methods such as: Electromagnetic, electrothermal, plasma,

 

light eas, or chemucal. This does not inchide launch svstems and subsystems

 

used for research and testing facilities subiect to the EAR, which are

 

controlled on the CCL under ECCN 28232.

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005091
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 795 of 918

 

#t-specially

 
 

reduce-the-signature-te.g., muzzie-fash-suppression, radar, nvivared, visual,

ef for the guns and armament controlled in

 

 

 

 

 

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005092
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 796 of 918

 

(1) Gun barrels, rails, tubes, and receivers specially designed for the

weapons controlled im paragraphs (a) and (d) of this category:

(2) Sights specially designed to orient indirect fire weapons;

(3) Breech blocks for the weapons controlled in paragraphs (a) and (d) of
this category;

(4) Firing mechanisms for the weapons controlled in paragraphs (a) and
(d) of this category and specially designed parts and components therefor;

(5) Systems for firing superposed or stacked ammunition and specially
designed parts and components therefor;

(6) Servo-electronic and hydraulic elevation adiustment mechanisms:

7) Muzzle brakes:

   

( 8 } Bore evacuators:

(9) Independent ammunition handline systems for the guns and
armament controlled in paragraphs (a), (b), and (d) of this category;
(10) Components for independently powered ammunition handling

systems and platform interface, as follows:

   

il) Carriages;

 

10

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005093
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 797 of 918

Git} Gun pallets;

(iv) Hydro-pneumatic equilibration cylinders: or

 

(vy) Hydro-pneumatic systems capable of scavenging recoil energy to

 

power howitzer functions:

 

Note to paragraph 7)(/0): For weapons mounts specially designed for

 

surface vessels and special naval equipment, see Category V1. For weapons

 

mounts specially designed for ground vehicles, see Category VIL.

 

(11) Ammunition containers/drums, ammunition chutes, amumunition

conveyor elements, ammunition feeder systems. and ammunition

 

container/drum entrance and exit units, specially designed for the ouns and

 

armament controlled in paragraphs (a), (b), and (d) of this category;

 

(12) Systems and equipment for the guns and armament controlled in

 

paragraphs (a) and (d) of this category for use in programming ammunition,

and specially designed parts and conmponents therefor:

 

(13) Aircraft/oun interface units to support gun systems with a desioned

 

rate of fire greater than 100 rounds per minute and specially designed parts

 

and components therefor:

 

(14) Recoil systems specially designed to mitigate the shock associated

 

with the firing process of guns integrated into air platforms and specially

 

designed parts and components therefor:

 

 

11

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005094
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 798 of 918

(15) Prime power generation, energy storage, thermal management,

 

conditioning, switching, and fuel-handline equipment, and the electrical

 

interfaces between the gun power supply and other turret electric drive

 

components specially designed for kinetic weapons controlled in paragraph

 

(d) of this category;

(16) Kinetic energy weapon target acquisition, tracking fire control, and

 

damage assessment systems and specially designed parts and components

 

therefor: or

*(17) Any part, component, accessory, attachment, equipment, or system

 

that:

i) Is classified:

 

(i) Contains classified software; or

 

(i) is being developed using classified information.

 

‘{lassified” means classified pursuant to Executive Order 13526, or

 

predecessor order, and a security classification suide developed pursuant

 

thereto or equivalent, or to the corresponding classification rules of another

 

government or intergovernmental organization.

 

 

(k) Technical data (seeas-deHaed+a §120.10 of this subchapter) and

 

defense services (seeas-definedin §120.9 of this subchapter) directly related

to the defense articles described in paragraphs (a)-, (6), (d), (e)}, and through

 

12

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005095
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 799 of 918

(j) of this category and classified technical data directly related to items

 

controlled in ECCNs GA602, 0B602, OD602, and GE602 and defense

 

 

services using the classified technical data. (See § 125.4 of this subchapter

for exemptions. }Fe

 

 

13

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005096
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 800 of 918

 

(x} Commodities, software, and technology subject to the EAR (see
§ 120.42 of this subchapter) used in or with defense articles.

Note to paragraph (x): Use of this paragraph is limited to license
applications for defense articles where the purchase documentation includes
commodities, software, or technology subject to the EAR (see § 123.1(b) of
this subchapter).

Category [J—Ammunition/ and Ordnance

 

#(a) Ammunition:

 

 

14

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005097
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 801 of 918

*(1) Ammunition that incorporates a projectile controlled in paragraph

 

(d\(1) or (3) of this category:

 

*(2) Ammunition preassembled into links or belts:

 

*(3) Shotgun ammunition that incorporates a projectile controlled in

 

paragraph (d)(2) of this category;

 

*(4) Caseless ammunition manufactured with smokeless powder:

 

Note to paragraph (a)(4): Caseless ammunition is ammunition without a

 

 

cartridge case that holds the primer, propellant, and projectile together as a
unit.

*(5) Ammunition, except shotgun ammunition, based on non-metallic

 

cases, or non-metallic cases that have only a metallic base, which result ina

 

total cartridge mass 80% or less than the mass of a brass- or steel-cased

 

cartridge that provides comparable ballistic performance:

 

*(6) Ammunition employing pyrotechnic material m the projectile base

 

or any ammunition employing a proiectile that incorporates tracer materials

 

of any tvpe having peak radiance above 710 nm and designed to be observed

 

primarily with night vision optical systems:

 

*(7) Ammunition for fully automatic firearms that fire superposed or

 

 

stacked projectiles or for guns that fire superposed or stacked projectiles;

 

15

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005098
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 802 of 918

*(8) Electromagnetic armament projectiles or billets for weapons with a

 

desien muzzle energy exceeding 5 MJ-

 

*(9) Ammunition, not specified above, for the guns and armaments

 

controlled in Category IT: or

 

(10) Developmental ammunition funded by the Department of Defense

 

and specially designed parts and components therefor.

 

Note | to paragraph (a;(1G): This paragraph does not control

 

ammunition: (a) in production; (b) determined to be subject to the EAR via a

 

commodity jurisdiction determination (see § 120-4 of this subchapter): or (c}

 

identified in the relevant Department of Defense contract or other funding

 

authorization as being developed for both civil and military applications.

 

Note 2 to paragruph fa}{10): Note | does not apply to defense articles

 

enumerated on the U.S. Munitions List, whether in production or

 

development.

Note 3 to paragraph (a}(10): This provision is applicable to those

 

contracts or other funding authorizations that are dated (INSERT DATE

 

ONE VEAR AFTER PUBLICATION IN THE FEDERAL

REGISTER, or later.

 

16

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005099
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 803 of 918

 

(b) Ammunition/ordnance handling equipment specially sp

 

designed e¢-mediied-for the articles controlled in this category, as follows:,

 

(1) Belting, linking, and de-linkine equipment: or

 

(2) Fuze setting devices.

 

 

(c) [Reserved |

 

this category, as follows:

 

#(1) Projectiles that use pyrotechnic tracer materials that incorporate any

material having peak radiance above 710 nm or are incendiary or

explosivecsuidance

 

 

 

17

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005100
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 804 of 918

Note to paragraph (d)(2): This paragraph does not include explosive

 

projectiles specially designed to produce noise for scaring birds or other

nests (e.¢., bird bombs, whistlers, crackers).

 

 

 

(4) Projectiles not specified above, guided or unguided, for the items

 

controlled in USML Category I, and specially designed parts and
components therefor (e.g., fuzes, rotating bands, cases, liners, fins, boosters);

(5) Canisters or sub-munitions (¢.¢., bomblets or minelets), and specially

 

designed parts and components therefor, for the guns or armament controlled

 

i USML Category [:

 

(6) Projectiles that employ tips (e.2., M&55Al Enhanced Performance
Round (EPR)) or cores regardless of caliber, produced from one or a

combination of the following: tungsten, steel, or beryllium copper alloy;

 

(7) Cartridge cases, powder bags, or combustible cases specially

 

designed for the items controlled in USML Category II:

 

(8) Non-metallic cases, including cases that have only a metallic base, for

 

the ammunition controlled in paragraph (a\(5) of this category;

 

 

18

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005101
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 805 of 918

(9) Cartridge links and belts for fully automatic firearms and guns

 

controlled in USML Categories [ or HI:

 

(10) Primers other than Boxer, Berdan, or shotshell types:

 

Note to paragraph (a) (10). This paragraph does not control caps or

 

primers of any type in use prior to 1890.

 

(11) Safing, arming, and fuzine components (to include target detection

 

and proximity sensing devices) for the ammunition in this category and

 

specially designed parts therefor;
(12) Guidance and control components for the ammunition in this

category and specially designed parts therefor;

 

(13) Terminal seeker assemblies for the ammunition in this category and

 

specially designed parts and components therefor:

 

(14) Uluminating flares or target practice projectiles for the ammunition

controlled in paragraph (a9) of this category: or

 

*(15) Any part, component, accessory, attachment, equipment, or system

 

that:

i) Is classified:

   

(i) Contains classified software; or

 

Git) Is being developed using classified information.

 

“Classified” means classified pursuant to Executive Order 13526, or

 

19

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005102
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 806 of 918

predecessor order, and a security classification suide developed pursuant

 

thereto or equivalent, or to the corresponding classification rules of another

government or intergovernmental organization.

 

 

(e) Technical data (segas La §120.10 of this subchapter) and

 

defense services (seeas-de #4 $120.9 of this subchapter) directly related
to the defense articles described in paragraphs (a), (b), and+through (d) of

this category and classified technical data directly related to items controlled

 

i ECCNs 0A505, 08505, 0DS0S, and 0F 505 and defense services using the

classified technical data. (See § 125.4 of this subchapter for

PE

SPO ONS, Mhechited)dele-cdiseel nolo bed tole ae alee cma rog ethic

 

 

 

 

 

 

 

 

20

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005103
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 807 of 918

 

 

 

 

for-the-defense-articles-controlled-in-this-category.

 

Note to paragraph (x): Use of this paragraph is limited to license

 

applications for defense articles where the purchase documentation includes

 

commodities, software, or technology subject to the EAR (see § 123.1(b) of

thi

 

Note 1 to Category IIT: This category does not control ammunition

 

crimped without a projectile (blank star) and dummy ammunition with a

 

pierced powder chamber.

 

Note 2 to Category Ill: (}-This category does not control cartridge and

 

 

shell casings that, prior to export, have been rendered useless beyond the

possibility of restoration for use as a cartridge or shell casing by means of

heating, flame treatment, mangling, crushing, cutting or popping.{3}

 

 

21

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005104
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 808 of 918

 

Note 3 to Category LT: Grenades containing non-lethal or less lethal

 

projectiles are under the jurisdiction of the Department of Commerce.

 

 

i a a

22

SENSITIVE BOT UNCLASSIFIED

WASHSTATEC005105
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 809 of 918

Billing Code: 3510-33-P

DEPARTMENT OF COMMERCE

Bureau of Industry and Security

15 CFR Parts 732, 734, 736, 740, 742, 743, 744, 746, 748, 758, 762, 772, and 774
[Docket No. 191107-0079]

RIN 0694-AF47

Control of Firearms, Guns, Ammunition and Related Articles the President Determines No

Longer Warrant Control under the United States Munitions List (USML)

AGENCY: Bureau of Industry and Security, Department of Commerce.

ACTION: Final rule.

1. The authority citation for 15 CFR part 732 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

2. Section 732.2 is amended by adding one sentence to the end of the paragraph (b)

introductory text to read as follows:

§ 732.2 Steps regarding scope of the EAR.

* Ok ok KO

WASHSTATEC005106
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 810 of 918

(b)* * * The following also remains subject to the EAR: “software” or “technology” for the
production of a firearm, or firearm frame or receiver, controlled under ECCN 0AS501, as

referenced in § 734.7(c)).

tw ok ok Roe

PART 734 —- SCOPE OF THE EXPORT ADMINISTRATION REGULATIONS

3. The authority citation for 15 CFR part 734 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR 54079, 3 CFR, 1996
Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014 Comp., p. 223;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

$6253 (November 9, 2018).

4. Section 734.7 is amended by:

a. Revising paragraph (a) introductory text; and

b. Adding paragraph (c) to read as follows:

§ 734.7 Published.

(a) Except as set forth in paragraph (b) and (c) of this section, unclassified “technology” or
“software” is “published,” and is thus not “technology” or “software” subject to the EAR, when
it has been made available to the public without restrictions upon its further dissemination such

as through any of the following:

WASHSTATEC005107
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 811 of 918

Ok RO

(c) The following remains subject to the EAR: “software” or “technology” for the production of
a firearm, or firearm frame or receiver, controlled under ECCN 0A501, that is made available by
posting on the internet in an electronic format, such as AMF or G-code, and is ready for insertion
into a computer numerically controlled machine tool, additive manufacturing equipment, or any
other equipment that makes use of the “software” or “technology” to produce the firearm frame

or receiver or complete firearm.

* Ok ok KO

PART 736 —- GENERAL PROHIBITIONS

5. The authority citation for 15 CFR part 736 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seqg.; 22
U.S.C. 2151 note; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13020, 61 FR
$4079, 3 CFR, 1996 Comp., p. 219; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13338, 69 FR 26751, 3 CFR, 2004
Comp., p. 168; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November
8, 2018, 83 FR 56253 (November 9, 2018); Notice of May 8, 2019, 84 FR 20537 (May 10,

2019).

6. Supplement No. | to part 736 is amended by revising paragraph (e)(3) to read as

follows:

WASHSTATEC005108
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 812 of 918

SUPPLEMENT NO. 1 TO PART 736 - GENERAL ORDERS

Oke

(e) * Os

(3) Prior commodity jurisdiction determinations. If the U.S. State Department has previously
determined that an item is not subject to the jurisdiction of the ITAR and the item was not listed
in a then existing “018” series ECCN (for purposes of the “600 series” ECCNs, or the OxSzz
ECCNs) or in a then existing ECCN 9A004.b or related software or technology ECCN (for
purposes of the 9x515 ECCNs), then the item is per se not within the scope of a “600 series”
ECCN, a 0x5zz ECCN, or a 9x515 ECCN. If the item was not listed elsewhere on the CCL at
the time of such determination (i.e., the item was designated EAR99), the item shall remain
designated as EAR99 unless specifically enumerated by BIS or DDTC in an amendment to the
CCL or to the USML, respectively.

x OOK Ok Ok Ok

PART 740 —- LICENSE EXCEPTIONS

7. The authority citation for 15 CFR part 740 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seg.; 22
U.S.C. 7201 et seg.; E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR

44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

8. Section 740.2 is amended by adding paragraphs (a)(21) and (22) to read as follows:

WASHSTATEC005109
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 813 of 918

§ 740.2 Restrictions on all license exceptions.

(ay)* * *
(21) The reexport or transfer (in-country) of firearms classified under ECCNs 0A501 or 0AS02
if a part or component that is not “subject to the ITAR,” but would otherwise meet the criteria in
USML Category I(h)(2)(i.e., parts and components specially designed for conversion of a
semiautomatic firearm to a fully automatic firearm) is incorporated into the firearm or is to be
reexported or transferred (in-country) with the firearm with “knowledge” the part or component
will be subsequently incorporated into the firearm. (See USML Category I(h)(2)). In such
instances, no license exceptions are available except for License Exception GOV (§

740.11(b)(2)(ii)).

(22) The export, reexport, or transfer (in-country) of any item classified under a Ox5zz ECCN
when a party to the transaction is designated on the Department of the Treasury, Office of
Foreign Assets Control (OFAC), Specially Designated Nationals and Blocked Persons (SDN) list
under the designation [SDNT], pursuant to the Narcotics Trafficking Sanctions Regulations, 31
CFR part 536, or under the designation [SDNTK], pursuant to the Foreign Narcotics Kingpin

Sanctions Regulations, 31 CFR part 598.

9. Section 740.9 is amended by:

a. Adding five sentences at the end of paragraph (a) introductory text;

b. Adding one sentence at the end of paragraph (b)(1) introductory text;

WASHSTATEC0051 10
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 814 of 918

c. Adding paragraph (b)(5); and

d. Redesignating notes 1 through 3 to paragraph (b) as notes 2 through 4 to paragraph (b);

The additions read as follows:

§ 740.9 Temporary imports, exports, reexports, and transfers (in-country) (TMP).

Ok RO

(a) * * * This paragraph (a) does not authorize any export of a commodity controlled
under ECCNs 0AS01.a or .b, or shotguns with a barrel length less than 18 inches controlled
under ECCN 0A502 to, or any export of such an item that was imported into the United States
from, a country in Country Group D:5 (Supplement No. | of this part), or from Russia, Georgia,
Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan. The only provisions
of this paragraph (a) that are eligible for use to export such items are paragraph (a)(5) of this
section (“Exhibition and demonstration”) and paragraph (a)(6) of this section (“Inspection, test,
calibration, and repair”). In addition, this paragraph (a) may not be used to export more than 75
firearms per shipment. In accordance with the requirements in § 758.1(b)(9) and (g)(4) of the
EAR, the exporter or its agent must provide documentation that includes the serial number,
make, model, and caliber of each firearm being exported by filing these data elements in an EEI
filing in AES. In accordance with the exclusions in License Exception TMP under paragraph
(b)(5) of this section, the entry clearance requirements in § 758.1(b)(9) do not permit the
temporary import of: firearms controlled in ECCN OA501.a or .b that are shipped from or
manufactured in a Country Group D:5 country,, or that are shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan

WASHSTATEC005111
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 815 of 918

(except for any firearm model designation (if assigned) controlled by 0A501 that is specified
under Annex A in Supplement No. 4 to part 740);); or shotguns with a barrel length less than 18
inches controlled in ECCN 0A502 that are shipped from or manufactured in a Country Group
D:5 country, or from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception TMP under paragraph

(b)(5) of this section.

Oke

(1) * * *No provision of paragraph (b) of this section, other than paragraph (b)(3), (4),
or (5), may be used to export firearms controlled by ECCN 0A501.a, .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502.

* Ok ok KO

(5) Exports of firearms and certain shotguns temporarily in the United States. This
paragraph (b)(5) authorizes the export of no more than 75 end item firearms per shipment
controlled by ECCN 0A501.a or .b, or shotguns with a barrel length less than 18 inches
controlled in ECCN 0A502 that are temporarily in the United States for a period not exceeding

one year, provided that:

(i) The firearms were not shipped from or manufactured in a U.S. arms embargoed
country, i.e., destination listed in Country Group D:5 in Supplement No. 1 to part 740 of the

EAR;

>

WASHSTATEC005112
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 816 of 918

(ii) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by OASO1 that is specified under Annex A in Supplement No. 4 to part 740; and

(i11) The firearms are not ultimately destined to a U.S. arms embargoed country, i.e.,
destination listed in Country Group D:5 in Supplement No. | to part 740 of the EAR, or to

Russia;

(iv) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This

shipment will be exported in accordance with and under the authority of License cException

TMP (15 CFR 740.9(b)(5))”;

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provided (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States.

WASHSTATEC005113
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 817 of 918

(v) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(5)(iv)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(5): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(5), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

Oke

10. Section 740.10 is amended by:

a. Adding one sentence at the end of paragraph (b)(1); and

b. Adding paragraph (b)(4).

The additions read as follows:

§ 740.10 Servicing and replacement of parts and equipment (RPL)

hk ov ke & &
(hb) ***

(1)* * * The export of firearms controlled by ECCN 0A501.a or .b, or shotguns with a barrel

length less than 18 inches controlled in ECCN 0A502 temporarily in the United States for

WASHSTATEC0051 14
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 818 of 918

servicing and replacement may be exported under paragraphs (b)(2) or (3) of this section only if

the additional requirements in paragraph (b)(4) of this section are also met.

Oke

(4) Exports of firearms and certain shotguns temporarily in the United States for servicing and
replacement. This paragraph (b)(4) authorizes the export of firearms controlled by ECCN
0AS5O01.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN 0A502
that are temporarily in the United States for servicing or replacement for a period not exceeding
one year or the time it takes to service or replace the commodity, whichever is shorter, provided

that the requirements of paragraphs (b)(2) or (3) of this section are met and:

(i) The firearms were not shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan, except for any firearm model

controlled by 0A501 that is specified under Annex A in Supplement No. 4 to part 740;

(ii) When the firearms entered the U.S. as a temporary import, the temporary importer or

its agent:

(A) Provided the following statement to U.S. Customs and Border Protection: “This
shipment will be exported in accordance with and under the authority of License Exception RPL

(15 CER 740.10(b))”:

(B) Provided to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

10

WASHSTATEC005115
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 819 of 918

(C) Provided (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement.

(iii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (b)(4)(ii)(B) of this

section to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (b)(4): In addition to complying with all applicable EAR
requirements for the export of commodities described in paragraph (b)(4), exporters and
temporary importers should contact U.S. Customs and Border Protection (CBP) at the port of
temporary import or export, or at the CBP website, for the proper procedures for temporarily
importing or exporting firearms controlled in ECCN OA501.a or .b or shotguns with a barrel
length less than 18 inches controlled in ECCN 04502, including regarding how to provide any

data or documentation required by BIS.

Oke

11. Section 740.11 is amended by:

a. Adding two sentences at the end of the introductory text;

b. Adding Note 2 to paragraph (b)(2); and

11

WASHSTATECO0051 16
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 820 of 918

c. Redesignating note | to paragraph (c)(1) as note 3 to paragraph (c){1) and notes | and

2 to paragraph (e) as notes 4 and 5 to paragraph (e).

The additions read as follows:

§ 740.11 Governments, international organizations, international inspections, under the

Chemical Weapons Convention, and the International Space Station (GOV).

* * * Commodities listed in ECCN 0A501 are eligible only for transactions described in
paragraphs (b)(2)(i) and (ii) of this section. Any item listed in a Ox5zz ECCN for export,
reexport, or transfer (in-country) to an E:1 country is eligible only for transactions described in

paragraphs (b)(2)(i) and (i) solely for U.S. Government official use of this section.

ORK

Note 2 to paragraph (b)(2): Items controlled for NS, MT, CB, NP, FC, or AT reasons
may not be exported, reexported, or transferred (in-country) to, or for the use of military, police,
intelligence entities, or other sensitive end users (e.g., contractors or other governmental parties
performing functions on behalf of military, police, or intelligence entities) of a government in a

Country Group E:1 or E:2 country.

tw ok ok Roe

12. Section 740.14 is amended by revising paragraph (b)(4) introductory text, revising the

heading to paragraph (e), and by adding paragraphs (e)(3) and (4) to read as follows:

§ 740.14 Baggage (BAG).

12

WASHSTATEC005117
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 821 of 918

Ok RO

(4) Tools of trade. Usual and reasonable kinds and quantities of tools, instruments, or
equipment and their containers and also technology for use in the trade, occupation, employment,
vocation, or hobby of the traveler or members of the household who are traveling or moving.

For special provisions regarding firearms and ammunition, see paragraph (e) of this section. For
special provisions regarding encryption commodities and software subject to EI controls, see
paragraph (f) of this section. For a special provision that specifies restrictions regarding the
export or reexport of technology under this paragraph (b)(4), see paragraph (g) of this section.
For special provisions regarding personal protective equipment under ECCN 1A613.c or .d, see

paragraph (h) of this section.

ORK

(e) Special provisions for firearms and ammunition.* * *

(3) A United States citizen or a permanent resident alien leaving the United States may

99 68 39 66

export under this License Exception firearms, “parts,” “components,” “accessories,” or

“attachments” controlled under ECCN 0A501 and ammunition controlled under ECCN 0A505.a,

subject to the following limitations:

(i) Not more than three firearms and 1,000 rounds of ammunition may be taken on any

one trip.

13

WASHSTATEC0051 18
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 822 of 918

99 Ce

(ii) “Parts,” “components,” “accessories,” and “attachments” exported pursuant to this
paragraph must be of a kind and limited to quantities that are reasonable for the activities

described in paragraph (e)(3)(iv) of this section or that are necessary for routine maintenance of

the firearms being exported.

(iii) The commodities must be with the person’s baggage.

(iv) The commodities must be for the person’s exclusive use and not for resale or other

transfer of ownership or control. Accordingly, except as provided in paragraph (e)(4) of this

99 oe 39 Oe 29 co

section, firearms, “parts,” “components,” “accessories,” “attachments,” and ammunition, may

99 68

not be exported permanently under this License Exception. All firearms, “parts,” “components,”
“accessories,” or “attachments” controlled under ECCN 0A501 and all unused ammunition

controlled under ECCN 0A505.a exported under this License Exception must be returned to the

United States.

(v) Travelers leaving the United States temporarily are required to declare the firearms,

37 66 29 ce 37 6

“parts,” “components,” “accessories,” “attachments,” and ammunition being exported under this
license exception to a Customs and Border Protection (CBP) officer prior to departure from the
United States and present such items to the CBP officer for inspection, confirming that the
authority for the export is License Exception BAG and that the exporter is compliant with its

terms.

(4) A nonimmigrant alien leaving the United States may export or reexport under this
License Exception only such firearms controlled under ECCN 0A501 and ammunition controlled
under ECCN 0A505 as he or she brought into the United States under the relevant provisions of

Department of Justice regulations at 27 CFR part 478.

14

WASHSTATEC005119
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 823 of 918

Ok RO

§ 740.16 [AMENDED]

13. Section 740.16 is amended by:

a. Revising paragraph (a)(2);

b. Revising paragraphs (b)(2){iv) and (v); and

c. Adding paragraph (b)(2)(vi);

The revisions and addition read as follows:

§ 740.16 Additional permissive reexports (APR).

ORK

(a) * * *

(2) The commodities being reexported are not controlled for NP, CB, MT, SI, or CC reasons or
described in ECCNs 0A919, 3A001.b.2 or b.3 (except those that are being reexported for use in
civil telecommunications applications), 6A002, 6A003; or commodities classified under a Ox5zz

ECCN:; and

% kk Ko

15

WASHSTATEC005120
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 824 of 918

(iv) Commodities described in ECCN 0A504 that incorporate an image intensifier tube;

(v) Commodities described in ECCN 6A002; or

(vi) Commodities classified under a O0x5zz ECCN.

% kk Ko

14. Section 740.20 is amended by revising paragraph (b)(2)(11) to read as follows:

§ 740.20 License Exception Strategic Trade Authorization (STA).

% kk Ko

(ii) License Exception STA may not be used for:

(A) Any item controlled in ECCNs 0A501.a, .b, .c, .d, or .e; OA981; 0A982;

0A983; 04503; 0E504; 0E982: or

(B) Shotguns with barrel length less than 18 inches controlled in 0A502.

ORK

15. Add Supplement No. 4 to part 740 to read as follows:

SUPPLEMENT NO. 4 TO PART 740 - ANNEX A FIREARM MODELS

16

WASHSTATEC005121
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 825 of 918

(a) Pistols/revolvers.

(1) German Model P08 Pistol = SMCR.

(2) IZH 34M, .22 Target pistol.

(3) IZH 35M, .22 caliber Target pistol.

(4) Mauser Model 1896 pistol = SMCR.

(5) MC-57-1 pistol.

(6) MC-1-5 pistol.

(7) Polish Vis Model 35 pistol = SMCR.

(8) Soviet Nagant revolver = SMCR.

(9) TOZ 35, .22 caliber Target pistol.

(10) MTs 440.

(11) MTs 57-1.

(12) MTs 59-1.

(13) MTs 1-5.

(14) TOZ-35M (starter pistol).

(15) Biathlon-7K.

17

WASHSTATEC005122
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 826 of 918

(b) Rifles.

(1) BARS-4 Bolt Action carbine.

(2) Biathlon target rifle, .22.

(3) British Enfield rifle = SMCR.

(4) CM2, .22 target rifle (also known as SM2, .22).

(5) German model 98K =SMCR.

(6) German model G41 = SMCR.

(7) German model G43=SMCR.

(8) IZH-94.

(9) LOS-7, bolt action.

(10) MC-7-07.

(11) MC-18-3.

(12) MC-19-07.

(13) MC-105-01.

(14) MC-112-02.

(15) MC-113-02.

(16) MC-115-1.

18

WASHSTATEC005123
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 827 of 918

(17) MC-125/127.

(18) MC-126.

(19) MC-128.

(20) Saiga.

(21) Soviet Model 38 carbine=SMCR.

(22) Soviet Model 44 carbine-SMCR.

(23) Soviet Model 91/30 rifle=SMCR.

(24) TOZ 18, .22 bolt action.

(25) TOZ 55.

(26) TOZ 78.

(27) Ural Target, .22Ir.

(28) VEPR rifle.

(29) Winchester Model 1895, Russian Model rifle=SMCR.

(30) Sever — double barrel.

(31) IZH18MH single barrel break action.

(32) MP-251 over/under rifle.

(33) MP-221 double barrel rifle.

19

WASHSTATEC005124
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 828 of 918

(34) MP-141K.

(35) MP-161K.

(36) MTs 116-1.

(37) MTs 116M.

(38) MTs 112-02.

(39) MTs 115-1.

(40) MTs 113-02.

(41) MTs 105-01.

(42) MTs 105-05.

(43) MTs 7-17 combination gun.

(44) MTs 7-12-07 rifle/shotgun.

(45) MTs 7-07.

(46) MTs 109-12-07 rifle.

(47) MTs 109-07 rifle.

(48) MTs 106-07 combination.

(49) MTs 19-97.

(50) MTs 19-09.

20

WASHSTATEC005125
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 829 of 918

(51) MTs 18-3M.

(52) MTs 125.

(53) MTs 126.

(54) MTs 127.

(55) Berkut-2.

(56) Berkut-2M1.

(57) Berkut-3.

(58) Berkut-2-1.

(59) Berkut-2M2.

(60) Berkut-3-1.

(61) Ots-25.

(62) MTs 20-07.

(63) LOS-7-1.

(64) LOS -7-2.

(65) LOS-9-1.

(66) Sobol (Sable).

(67) Rekord.

21

WASHSTATEC005126
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 830 of 918

(68) Bars-4-1.

(69) Saiga.

(70) Saiga-M.

(71) Saiga 308.

(72) Saiga-308-1.

(73) Saiga 308-2.

(74) Saiga-9.

(75) Korshun.

(76) Ural-5-1.

(77) Ural 6-1.

(78) Ural-6-2.

(79) SM-2.

(80) Biatlon-7-3.

(81) Biatlon-7-4.

(82) Rekord-1.

(83) Rekord-2.

(84) Rekord-CISM.

22

WASHSTATEC005127
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 831 of 918

(85) Rekord-1-308.

(86) Rekord-2-308.

(87) Rekord-1-308-CISM.

(88) VEPR.

(89) VEPR Super.

(90) VEPR Pioneer.

(91) VEPR Safari.

(92) TOZ 109.

(93) KO 44-1.

(94) TOZ 78-01.

(95) KO 44.

(96) TOZ 99.

(97) TOZ 99-01.

(98) TOZ 55-01 Zubr.

(99) TOZ 55-2 Zubr.

(100) TOZ 120 Zubr.

(101) MTs 111.

23

WASHSTATEC005128
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 832 of 918

(102) MTs 109.

(103) TOZ 122.

(104) TOZ 125.

(105) TOZ 28.

(106) TOZ 300.

PART 742 - CONTROL POLICY—CCL BASED CONTROLS

16. The authority citation for part 742 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seqg.; 22
U.S.C, 3201 et seg.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seg.; 22 U.S.C. 7210; Sec. 1503, Pub.
L. 108-11, 117 Stat. 559; E.O. 12058, 43 FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58
FR 33181, 3 CFR, 1993 Comp., p. 608; E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950;
E.O. 13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001
Comp., p. 783; Presidential Determination 2003-23, 68 FR 26459, 3 CFR, 2004 Comp., p. 320;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of November 8, 2018, 83 FR

56253 (November 9, 2018).

17. Section 742.6 is amended by revising the first and sixth sentences of paragraph

(b)(1)G) and adding a seventh sentence at the end of paragraph (b)(1)(i) to read as follows:

§742.6 Regional stability.

ORK

24

WASHSTATEC005129
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 833 of 918

(i) Applications for exports and reexports of ECCN 0A501, 0A504, 0A505, 0BS01,
0B505, 0D501, 0D505, 0ES01, 0E504, and OE505 items; 9x515 items and “600 series” items and
will be reviewed on a case-by-case basis to determine whether the transaction is contrary to the
national security or foreign policy interests of the United States, including the foreign policy
interest of promoting the observance of human rights throughout the world.* * * When
destined to the People’s Republic of China or a country listed in Country Group E:1 in
Supplement No. | to part 740 of the EAR, items classified under ECCN 0A501, 0A505, 0B501,
0B505, 0D501, 0D505, 0E501, 0E504, and OES05 or any 9x515 ECCN will be subject to a
policy of denial. In addition, applications for exports and reexports of ECCN 0A501, 0A505,
0B501, 0B505, 0D501, 0D505, 0E501, 0E504, and OE505 items when there is reason to believe
the transaction involves criminal organizations, rebel groups, street gangs, or other similar
groups or individuals, that may be disruptive to regional stability, including within individual

countries, will be subject to a policy of denial.

* OK ek oe

18. Section 742.7 is amended by revising paragraphs (a)(1) through (4) and (c) to read as

follows:

§ 742.7 Crime control and detection.

(a) * * *

25

WASHSTATEC005130
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 834 of 918

(1) Crime control and detection instruments and equipment and related “technology” and
“software” identified in the appropriate ECCNs on the CCL under CC Column 1 in the Country
Chart column of the “License Requirements” section. A license is required to countries listed in
CC Column 1 (Supplement No. | to part 738 of the EAR). Items affected by this requirement
are identified on the CCL under the following ECCNs: 0A502, 0A504, 0A505.b, 0A978, 0A979
0E502, 0E505 (“technology” for “development” or for “production” of buckshot shotgun shells
controlled under ECCN 0A505.b), 1A984, 1A985, 34980, 3A981, 3D980, 3E980, 4A003 (for
fingerprint computers only), 4A980, 4D001 (for fingerprint computers only), 4D980, 4E001 (for
fingerprint computers only), 4E980, 6A002 (for police-model infrared viewers only), 6E001 (for
police-model infrared viewers only), 6E002 (for police-model infrared viewers only), and

9A980.

(2) Shotguns with a barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 2 in the Country Chart column of the “License
Requirements” section regardless of end user to countries listed in CC Column 2 (Supplement

No. | to part 738 of the EAR).

(3) Shotguns with barrel length greater than or equal to 24 inches, identified in ECCN
0A502 on the CCL under CC Column 3 in the Country Chart column of the “License
Requirements” section only if for sale or resale to police or law enforcement entities in countries

listed in CC Column 3 (Supplement No. | to part 738 of the EAR).

(4) Certain crime control items require a license to all destinations, except Canada. These

items are identified under ECCNs 0A982, 0A503, and 0E982. Controls for these items appear in

26

WASHSTATEC005131
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 835 of 918

each ECCN; a column specific to these controls does not appear in the Country Chart

(Supplement No. | to part 738 of the EAR).

% kk Ko

(c) Contract sanctity. Contract sanctity date: August 22, 2000. Contract sanctity applies
only to items controlled under ECCNs 0A982, 0A503, and 0E982 destined for countries not

listed in CC Column 1 of the Country Chart (Supplement No. 1 to part 738 of the EAR).

Ok RO

19. Section 742.17 is amended by:

a. Revising the first sentence of paragraph (a); and

b. Revising paragraph (f) to read as follows:

§ 742.17 Exports of firearms to OAS member countries.

(a) License requirements. BIS maintains a licensing system for the export of firearms

and related items to all OAS member countries. * * *

(f) Jtems/Commodities. Stems requiring a license under this section are ECCNs 0A501
(except OASOL.-y), OAS02, 0A504 (except 0A504.f), and OA505 (except 0A505.d). (See

Supplement No. 1 to part 774 of the EAR).

tw ok ok Roe

27

WASHSTATEC005132
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 836 of 918

§ 742.19 [AMENDED]

20. Section 742.19(a)(1) is amended by:
a. Removing “0A986” and adding in its place “OA505.c”; and

b. Removing “OB986” and adding in its place “OB505.c”.

PART 743 —- SPECIAL REPORTING AND NOTIFICATION

21. The authority citation for 15 CFR part 743 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O. 13637, 78 FR 16129, 3 CFR, 2014

Comp., p. 223; 78 FR 16129; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

22. Section 743.4 is amended by:

a. Adding four sentences to the end of paragraph (a);

b. By redesignating Note to paragraph (a) as Note | to paragraph (a);

c. Revising paragraph (b);

d. Adding paragraphs (c)(1)(i) and (c)(2)(i);

e. By redesignating Note to paragraph (e)(1)(ii) as Note 2 to paragraph (e)(1)(i1);

e. Revising paragraph (h); and

28

WASHSTATEC005133
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 837 of 918

f. Adding paragraph (1) to read as follows:

§ 743.4 Conventional arms reporting.

(a) * * * This section does not require reports when the exporter uses the alternative
submission method described under paragraph (h) of this section. The alternative submission
method under paragraph (h) requires the exporter to submit the information required for
conventional arms reporting in this section as part of the required EEI submission in AES,
pursuant to § 758.1(b)(9). Because of the requirements in § 758.1(g)(4)(ii) for the firearms that
require conventional arms reporting of all conventional arms, the Department of Commerce
believes all conventional arms reporting requirements for firearms will be met by using the
alternative submission method. The Department of Commerce leaves standard method for
submitting reports in place in case any additional items are moved from the USML to the CCL,

that may require conventional arms reporting.
*

Note 1 to paragraph (a): * *

(b) Requirements. You must submit one electronic copy of each report required under the
provisions of this section, or submit this information using the alternative submission method
specified in paragraph (h) of this section, and maintain accurate supporting records (see §
762.2(b) of the EAR) for all exports of items specified in paragraph (c) of this section for the

following:

(c) * OK

29

WASHSTATEC0051 34
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 838 of 918

(i) ECCN OASO1L.a and .b.

* Ok ok KO

(i} ECCN OASO1.a and .b.

tw ok ok Roe

(h) Alternative submission method. This paragraph (h) describes an alternative submission
method for meeting the conventional arms reporting requirements of this section. The alternative
submission method requires the exporter, when filing the required EEI submission in AES,
pursuant to § 758.1(b)(9), to include the six character ECCN classification (7.e., OASO1.a or
0A501.b) as the first text to appear in the Commodity description block. If the exporter properly
includes this information in the EEI filing in AES, the Department of Commerce will be able to
obtain that export information directly from AES to meet the U.S. Government’s commitments
to the Wassenaar Arrangement and United Nations for conventional arms reporting. An exporter
that complies with the requirements in § 758.1(g)(4)(i1) does not have to submit separate annual

and semi-annual reports to the Department of Commerce pursuant to this section.

(i) Contacts. General information concerning the Wassenaar Arrangement and reporting
obligations thereof is available from the Office of National Security and Technology Transfer
Controls, Tel.: (202) 482-0092, Fax: (202) 482-4094. Information concerning the reporting

requirements for items identified in paragraphs (c)(1) and (2) of this section is available from the

30

WASHSTATEC005135
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 839 of 918

Office of Nonproliferation and Treaty Compliance (NPTC), Tel.: (202) 482-4188, Fax: (202)

482-4145.

PART 744 - CONTROL POLICY: END-USER AND END-USE BASED

23. The authority citation for 15 CFR part 744 is revised to read as follows:

Authority: 50 U.S.C. 4801-4582; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 22
USS.C. 3201 et seq.; 42 U.S.C. 2139a; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O. 12058, 43
FR 20947, 3 CFR, 1978 Comp., p. 179; E.O. 12851, 58 FR 33181, 3 CFR, 1993 Comp., p. 608;
E.O. 12938, 59 FR 59099, 3 CFR, 1994 Comp., p. 950; E.O. 13026, 61 FR 58767, 3 CFR, 1996
Comp., p. 228; E.O. 13099, 63 FR 45167, 3 CFR, 1998 Comp., p. 208; E.O. 13222, 66 FR
44025, 3 CFR, 2001 Comp., p. 783; E.O. 13224, 66 FR 49079, 3 CFR, 2001 Comp., p. 786;
Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of September 19, 2018, 83 FR
47799 (September 20, 2018); Notice of November 8, 2018, 83 FR 56253 (November 9, 2018);

Notice of January 16, 2019, 84 FR 127 (January 18, 2019).

§ 744.9 [AMENDED]

24. Section 744.9 is amended by removing “OA987” from paragraphs (a)(1) and (b) and

adding in its place “OAS04”,

PART 746 —- EMBARGOES AND OTHER SPECIAL CONTROLS

25. The authority citation for 15 CFR part 746 is revised to read as follows:

31

WASHSTATEC005136
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 840 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; 22
U.S.C, 287c; Sec 1503, Pub. L. 108-11, 117 Stat. 559; 22 U.S.C. 6004; 22 U.S.C. 7201 et seq.;
22 U.S.C. 7210; E.O. 12854, 58 FR 36587, 3 CFR, 1993 Comp., p. 614; E.O. 12918, 59 FR
28205, 3 CFR, 1994 Comp., p. 899; E.O. 13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; E.O.
13338, 69 FR 26751, 3 CFR, 2004 Comp., p 168; Presidential Determination 2003-23, 68 FR
26459, 3 CFR, 2004 Comp., p. 320; Presidential Determination 2007-7, 72 FR 1899, 3 CFR,
2006 Comp., p. 325; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018); Notice of May

8, 2019, 84 FR 20537 (May 10, 2019).

§ 746.3 [AMENDED]
26. Section 746.3 is amended by removing “OA986” from paragraph (b)(2) and adding in

its place “OA505.c”.

§ 746.7 [AMENDED]
27. Section 746.7 is amended in paragraph (a)(1) by:
a. Adding “0A503,” immediately before “OA980”; and

b. Removing “0A985,”.

PART 748 — APPLICATIONS (CLASSIFICATION, ADVISORY, AND LICENSE) AND

DOCUMENTATION

28. The authority citation for 15 CFR part 748 is revised to read as follows:

32

WASHSTATEC005137
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 841 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

29. Section 748.12 is amended by:

a. Revising the heading;

b. Adding introductory text;

c. Revising paragraphs (a) introductory text and (a)(1);

d. Redesignating the note to paragraph (c)(8) as note | to paragraph (c)(8); and

e. Adding paragraph (e).

The revisions and additions read as follows.

§ 748.12 Firearms import certificate or import permit.

License applications for certain firearms and related commodities require support documents in
accordance with this section. For destinations that are members of the Organization of American
States (OAS), an FC Import Certificate or equivalent official document is required in accordance
with paragraphs (a) through (d) of this section. For other destinations that require a firearms
import or permit, the firearms import certificate or permit is required in accordance with

paragraph (e) of this section.

33

WASHSTATEC005138
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 842 of 918

(a) Requirement to obtain document for OAS member states. Unless an exception in § 748.9(c)
applies, an FC Import Certificate is required for license applications for firearms and related
commodities, regardless of value, that are destined for member countries of the OAS. This

requirement is consistent with the OAS Model Regulations described in § 742.17 of the EAR.

(1) Items subject to requirement. Firearms and related commodities are those commodities
controlled for “FC Column 1” reasons under ECCNs 0A501 (except 0A501.y), 0A502, 0A5S04

(except 0A504.f), or OAS05 (except 0A505.d).

ORK

(e) Requirement to obtain an import certificate or permit for other than OAS member states. If
the country to which firearms, parts, components, accessories, and attachments controlled under
ECCN 0A501, or ammunition controlled under ECCN 0A505, are being exported or reexported
requires that a government-issued certificate or permit be obtained prior to importing the
commodity, the exporter or reexporter must obtain and retain on file the original or a copy of that
certificate or permit before applying for an export or reexport license unless:

(1) A license is not required for the export or reexport; or

(2) The exporter is required to obtain an import or end-user certificate or other equivalent
official document pursuant to paragraphs (a) thorough (d) of this section and has, in fact,
complied with that requirement.

(3)(i) The number or other identifying information of the import certificate or permit must be

stated on the license application.

34

WASHSTATEC005139
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 843 of 918

(ii) If the country to which the commodities are being exported does not require an import
certificate or permit for firearms imports, that fact must be noted on any license application for
ECCN 0A501 or 0AS05 commodities.

Note 2 to paragraph (e). Obtaining a BIS Statement by Ultimate Consignee and
Purchaser pursuant to § 748.11 of the EAR does not exempt the exporter or reexporter from the
requirement to obtain a certification pursuant to paragraph (a) of this section because that

statement is not issued by a government.

30. Supplement No. 2 to part 748 (Unique Application and Submission Requirements) is

amended by adding paragraph (z) to read as follows:

SUPPLEMENT NO. 2 TO PART 748 - UNIQUE APPLICATION AND SUBMISSION

REQUIREMENTS

Ok RO

(z) Exports of firearms and certain shotguns temporarily in the United States.

(1) Certification. If you are submitting a license application for the export of firearms controlled
by ECCN 0AS501.a or .b, or shotguns with a barrel length less than 18 inches controlled in ECCN
0A502 that will be temporarily in the United States, e.g., for servicing and repair or for intransit

shipments, you must include the following certification in Block 24:

The firearms in this license application will not be shipped from or manufactured in

Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or

35

WASHSTATEC005140
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 844 of 918

Uzbekistan, except for any firearm model controlled by OA5O1 that is specified under
Annex A in Supplement No. 4 to part 740. I and the parties to this transaction will
comply with the requirements specified in paragraph (z)(2)(1) and (i1) of Supplement No.

2 to part 748.

(2) Requirements. Each approved license for commodities described under paragraph (z) must

comply with the requirements specified in paragraphs (z)(2)(i) and (11) of this supplement.

(i) When the firearms enter the U.S. as a temporary import, the temporary importer or its

agent must:

(A) Provide the following statement to U.S. Customs and Border Protection: “This
shipment is being temporarily imported in accordance with the EAR. This shipment will be
exported in accordance with and under the authority of BIS license number (provide the license

number) (15 CFR 750.7(a) and 758.4);”

(B) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value; and

(C) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address, and contact information (telephone number and/or email)
of the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

36

WASHSTATEC005141
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 845 of 918

(ii) In addition to the export clearance requirements of part 758 of the EAR, the exporter
or its agent must provide the import documentation related to paragraph (z)(2)(i)(B) of this

supplement to U.S. Customs and Border Protection at the time of export.

Note 1 to paragraph (3): In addition to complying with all applicable EAR requirements
for the export of commodities described in paragraph (z), exporters and temporary importers
should contact U.S. Customs and Border Protection (CBP) at the port of temporary import or
export, or at the CBP website, for the proper procedures for temporarily importing or exporting
firearms controlled in ECCN 0A501.a or .b or shotguns with a barrel length less than 18 inches
controlled in ECCN 04502, including regarding how to provide any data or documentation

required by BIS.

PART 738 — EXPORT CLEARANCE REQUIREMENTS

31. The authority citation for part 758 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seg.; 50 U.S.C. 1701 et seq.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

32. Section 758.1 is amended by:

a. Revising paragraphs (b)(7) (8), and adding paragraph (b)(9);

b. Revising paragraph (c)(1);

c. Adding Note 1 to paragraph (c)(1);

c. Adding paragraph (g)(4); and

37

WASHSTATEC005142
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 846 of 918

d. Redesignating Note to paragraph (h)(1) as Note 3 to paragraph (h)(1); to read

as follows:
§ 758.1 The Electronic Export Enforcement (EE]) filing to the Automated Export System

(AES).

* Ok ok KO

(7) For all items exported under authorization Validated End-User (VEU);

(8) For all exports of tangible items subject to the EAR where parties to the transaction, as
described in § 748.5(d) through (f) of the EAR, are listed on the Unverified List (Supplement

No. 6 to part 744 of the EAR), regardless of value or destination; or

(9) For all exports, except for exports authorized under License Exception BAG, as set forth in
§740.14 of the EAR, of items controlled under ECCNs 0A501.a or .b, shotguns with a barrel
length less than 18 inches controlled under ECCN 0A502, or ammunition controlled under

ECCN 0A505 except for .c, regardless of value or destination, including exports to Canada.

(c) * OK

(1) License Exception Baggage (BAG), as set forth in §740.14 of the EAR. See 15 CFR 30.37(x)

of the FTR;

Note 1 to paragraph (c)(1): See the export clearance requirements for exports of

firearms controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18

38

WASHSTATEC005143
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 847 of 918

inches controlled under ECCN 0A502, or ammunition controlled under ECCN OASO5,

authorized under License Exception BAG, as set forth in $740.14 of the EAR.

% kk Ko

(* *

(4) Exports of Firearms and Related Items. This paragraph (g)(4) includes two separate

requirements under paragraph (g)(4)(i) and (ii) of this section that are used to better identify
exports of certain end item firearms under the EAR. Paragraph (g)(4)(i) is limited to certain
EAR authorizations. Paragraph (g)(4)(ii) applies to all EAR authorizations that require EEI

filing in AES.

(i) Identifying end item firearms by manufacturer, model, caliber, and serial number in the EEI
filing in AES. For any export authorized under License Exception TMP or a BIS license
authorizing a temporary export of items controlled under ECCNs 0A501.a or .b, or shotguns with
a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other
required data for the associated EE] filing, you must report the manufacturer, model, caliber, and
serial number of the exported items. The requirements of this paragraph also apply to any other
export authorized under a BIS license that includes a condition or proviso on the license
requiring the submission of this information specified in paragraph (g) of this section when the

EFI is filed in AES.

(ii) Jdentifving end item firearms by “items” level classification or other control descriptor in the
EE! filing in AES. For any export of items controlled under ECCNs 0A501.a or .b, or shotguns

with a barrel length less than 18 inches controlled under ECCN 0A502, in addition to any other

39

WASHSTATEC005144
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 848 of 918

required data for the associated EEI filing, you must include the six character ECCN
classification (.e., O0ASO1.a, or OA501.b), or for shotguns controlled under 0A502 the phrase
“0A501 barrel length less than 18 inches” as the first text to appear in the Commodity
description block in the EEI filing in AES. (See § 743.4(h) for the use of this information for

conventional arms reporting).

Note 2 to paragraph (g)(4): If a commodity described in paragraph (g)(4) is exported
under License Exception TMP under § 740.9(a)(6) for inspection, test, calibration, or repair is
not consumed or destroyed in the normal course of authorized temporary use abroad, the
commodity must be disposed of or retained in one of the ways specified in § 740.9(a)(L4)(V), (ii),
or (iti). For example, if a commodity described in paragraph (g)(4) was destroyed while being
repaired after being exported under § 740.9(a)(6), the commodity described in paragraph (g)(4)
would not be required to be returned. If the entity doing the repair returned a replacement of the
commodity to the exporter from the United States, the import would not require an EAR
authorization. The entity that exported the commodity described in paragraph (g)(4) and the
entity that received the commodity would need to document this as part of their recordkeeping

related to this export and subsequent import to the United States.

Oke

33. Add § 758.10 to read as follows:

§ 758.10 Entry clearance requirements for temporary imports.

(a) Scope. This section specifies the temporary import entry clearance requirements for firearms

“subject to the EAR” that are on the United States Munitions Import List (USMIL, 27 CFR

40

WASHSTATEC005145
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 849 of 918

447.21), except for firearms “subject to the EAR” that are temporarily brought into the United
States by nonimmigrant aliens under the provisions of Department of Justice regulations at 27
CFR part 478 (See § 740.14(e) of License Exception BAG for information on the export of these
firearms “subject to the EAR”). These firearms are controlled in ECCN 0A501.a or .b or
shotguns with a barrel length less than 18 inches controlled in ECCN 0A502. Items that are
temporarily exported under the EAR must have met the export clearance requirements specified

in § 758.1 of the EAR.

(1) An authorization under the EAR is not required for the temporary import of “items” that are
“subject to the EAR,” including for “items” “subject to the EAR” that are on the USMIL.
Temporary imports of firearms described in this section must meet the entry clearance

requirements specified in paragraph (b) of this section.

(2) Permanent imports are regulated by the Attorney General under the direction of the
Department of Justice’s Bureau of Alcohol, Tobacco, Firearms and Explosives (see 27 CFR parts

447, 478, 479, and 555).

(b) EAR procedures for temporary imports and subsequent exports. To the satisfaction of US.
Customs and Border Protection, the temporary importer must comply with the following

procedures:

(1) At the time of entry into the U.S. of the temporary import:

(i) Provide one of the following statements specified in paragraphs (b)(1)(i)(A), (B), or

(C) of this section to U.S. Customs and Border Protection:

Al

WASHSTATEC005146
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 850 of 918

(A) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of License Exception TMP

(15 CFR 740.9(b)(5));”

(B) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported tn accordance with and under the authority of License Exception RPL

(15 CFR 740.10(b));” or

(C) “This shipment is being temporarily imported in accordance with the EAR. This
shipment will be exported in accordance with and under the authority of BIS license number

(provide the license number) (15 CFR 750.7(a) and 758.4);”

(ii) Provide to U.S. Customs and Border Protection an invoice or other appropriate
import-related documentation (or electronic equivalents) that includes a complete list and
description of the firearms being temporarily imported, including their model, make, caliber,

serial numbers, quantity, and U.S. dollar value;

(iii) Provide (if temporarily imported for a trade show, exhibition, demonstration, or
testing) to U.S. Customs and Border Protection the relevant invitation or registration
documentation for the event and an accompanying letter that details the arrangements to

maintain effective control of the firearms while they are in the United States;

(iv) Provide (if temporarily imported for servicing or replacement) to U.S. Customs and
Border Protection the name, address and contact information (telephone number and/or email) of
the organization or individual in the U.S. that will be receiving the item for servicing or

replacement).

42

WASHSTATEC005147
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 851 of 918

Note I to paragraph (b)(1): In accordance with the exclusions in License Exception TMP
under § 740.9(b)(5) of the EAR, the entry clearance requirements in § 758.1(b)(9) do not permit
the temporary import of: firearms controlled in ECCN OA501.a or .b that are shipped from or
manufactured in a Country Group D:5 country; or that are shipped from or manufactured in
Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan
(except for any firearm model controlled by proposed OAS3O1 that is specified under Annex A in
Supplement No. 4 to part 740:); or shotguns with a barrel length less than 18 inches controlled
in ECCN 04502 that are shipped from or manufactured in a Country Group D:5 country, or
from Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan,

because of the exclusions in License Exception TMP under § 740.9(b) (5).

Note 2 to paragraph (b)(1): In accordance with the exclusions in License Exception RPL under
§ 740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR, the entry clearance
requirements in § 758.1(b)(9) do not permit the temporary import of: firearms controlled in
ECCN 0A501.a or .b that are shipped from or manufactured in Russia, Georgia, Kazakhstan,
Kyrgyzstan, Moldova, Turkmenistan, Ukraine, or Uzbekistan (except for any firearm model
controlled by propased GA301 that is specified under Annex A in Supplement No. 4 to part 740:);
or Shotguns with a barrel length less than 18 inches controlled in ECCN 0A502 that are shipped
from or manufactured inin Russia, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Turkmenistan,
Ukraine, or Uzbekistan, because of the exclusions in License Exception RPL under §

740.10(b)(4) and Supplement No. 2 to part 748 paragraph (z) of the EAR.

(2) At the time of export, in accordance with the U.S. Customs and Border Protection
procedures, the eligible exporter, or an agent acting on the filer’s behalf, must as required under

§ 758.1(b)(9) of the EAR file the export information with CBP by filing EEI in AES, noting the

43

WASHSTATEC005148
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 852 of 918

applicable EAR authorization as the authority for the export, and provide, upon request by CBP,
the entry document number or a copy of the CBP document under which the “item” subject to

the EAR” on the USMIL was temporarily imported. See also the additional requirements in

§ 758.1(g)(4).

34. Add § 758.11 to read as follows:

§ 758.11 Export clearance requirements for firearms and related items.

(a) Scope. The export clearance requirements of this section apply to all exports of commodities
controlled under ECCNs 0A501.a or .b, shotguns with a barrel length less than 18 inches
controlled under ECCN 0A502, or ammunition controlled under ECCN 0A505 except for .c,
regardless of value or destination, including exports to Canada, that are authorized under License

Exception BAG, as set forth in §740.14.

(b) Required form. Prior to making any export described in paragraph (a) of this section, the
exporter is required to submit a properly completed Department of Homeland Security, CBP
Form 4457, (Certificate of Registration for Personal Effects Taken Abroad) (OMB Control

Number 1651-0010), to the U.S. Customs and Border Protection (CBP), pursuant to 19 CFR

148.1, and as required by this section of the EAR.

(1) Where to obtain the form? The CBP Certification of Registration Form 4457 can be found

on the following CBP website:

44

WASHSTATEC005149
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 853 of 918

https://www.cbp.gov/document/forms/form-4457-certificate-registration-personal-effects-taken-

abroad

(2) Required “description of articles” for firearms to be included on the CBP Form 4457. For all
exports of firearms controlled under ECCNs 0A501.a or .b, or shotguns with a barrel length less
than 18 inches controlled under ECCN 0A502, the exporter must provide to CBP the serial
number, make, model, and caliber for each firearm being exported by entering this information
under the “Description of Articles” field of the CBP Form 4457, Certificate of Registration for

Personal Effects Taken Abroad.

(c) Where to find additional information on the CBP Form 4457?
See the following CBP website page for additional information:
https://help.cbp.gov/app/answers/detail/a_id/323/~/traveling-outside-of-the-u.s.---temporarily-

taking-a-firearm%2C-rifle’o2C-gun%2C.

(d) Return of items exported pursuant to this section. The exporter when returning with a
commodity authorized under License Exception BAG and exported pursuant this section, is
required to present a copy of the CBP Form 4457, Certificate of Registration for Personal Effects
Taken Abroad) (OMB Control Number 1651-0010), to CBP, pursuant to 19 CFR 148.1, and as

required by this section of the EAR.

PART 762 - RECORDKEEPING

35. The authority citation for part 762 is revised to read as follows:

45

WASHSTATEC005150
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 854 of 918

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seg.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

36. Section 762.2 is amended by removing “and,” at the end of paragraph (a)(10),
redesignating paragraph (a)(11) as paragraph (a)(12), and adding a new paragraph (a)(11) to read

as follows:

§ 762.2 Records to be retained.

(a) * * *
(11) The serial number, make, model, and caliber for any firearm controlled in ECCN 0ASO1.a
and for shotguns with barrel length less than 18 inches controlled in 0ASO2 that have been
exported. The “exporter” or any other party to the transaction (see § 758.3 of the EAR), that

creates or receives such records is a person responsible for retaining this record; and

Oke

37. Section 762.3 is amended by revising paragraph (a)(5) to read as follows:

§ 762.3 Records exempt from recordkeeping requirements.

(a) * % OR

46

WASHSTATEC005151
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 855 of 918

(5) Warranty certificate, except for a warranty certificate issued for an address located outside
the United States for any firearm controlled tin ECCN 0A501.a and for shotguns with barrel

length less than 18 inches controlled in 0A502;

tw ok ok Roe

PART 772 — DEFINITIONS OF TERMS

38. The authority citation for part 772 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 ef seg.; 50 U.S.C. 1701 et seqg.; E.O.
13222, 66 FR 44025, 3 CFR, 2001 Comp., p. 783; Notice of August 8, 2018, 83 FR 39871

(August 13, 2018).

§ 772.1 - [AMENDED]

39. In § 772.1, in the definition of “specially designed,” Note 1 is amended by removing
“0B986” and adding in its place “OB505.c”; and the definition of “complete breech mechanisms”

is added as set forth below:

§ 772.1 Definitions of terms as used in the Export Administration Regulations (EAR).

ORK

 

Complete breech mechanisms. The mechanism for opening and closing the breech of a breech-

loading firearm, especially of a heavy-caliber weapon.

Ok RO

47

WASHSTATEC005152
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 856 of 918

PART 774 - THE COMMERCE CONTROL LIST

40. The authority citation for 15 CFR part 774 is revised to read as follows:

Authority: 50 U.S.C. 4801-4852; 50 U.S.C. 4601 et seq.; 50 U.S.C. 1701 et seq.; 10
U.S.C. 7420; 10 U.S.C. 7430(e); 22 U.S.C. 287c, 22 U.S.C. 3201 et seg.; 22 U.S.C. 6004; 42
U.S.C. 2139a; 15 U.S.C. 1824a; 50 U.S.C. 4305; 22 U.S.C. 7201 et seq.; 22 U.S.C. 7210; E.O.
13026, 61 FR 58767, 3 CFR, 1996 Comp., p. 228; E.O. 13222, 66 FR 44025, 3 CFR, 2001

Comp., p. 783; Notice of August 8, 2018, 83 FR 39871 (August 13, 2018).

41. In Supplement No. | to part 774, Category 0, revise Export Control Classification

Number (ECCN) 0A018 to read as follows:

Supplement No. 1 to Part 774 —- The Commerce Control List

Oke

0A018 Items on the Wassenaar Munitions List (see List of Items Controlled).

No items currently are in this ECCN. See ECCN 0AS505 for “parts” and “components” for
ammunition that, immediately prior to [INSERT DATE 45 DAYS AFTER DATE OF

PUBLICATION IN THE FEDERAL REGISTER], were classified under 0A018.b.

48

WASHSTATEC005153
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 857 of 918

42. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A018

and 0A521, entries for ECCNs 0A501, 0A502, 0A503, 0A504, and 0A505 to read as follows:

0A501 Firearms (except 0A502 shotguns) and related commodities as follows (see List of

Items controlled).

License Requirements

Reason for Control: NS, RS, FC, UN, AT

 

Controls) Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry except OAS5Ol._y (NS Column 1

 

RS applies to entire entry except OA50l.y (RS Column 1

 

FC applies to entire entry except OASOl._y (FC Column 1

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

License Requirement Note: In addition to using the Commerce Country Chart to
determine license requirements, a license is required for exports and reexports of ECCN

O0ASO1.y.7 firearms to the People’s Republic of China.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for OASO1.c, .d, and .x.

49

WASHSTATEC005154
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 858 of 918

$500 for OASO1.c, .d, .e, and .x if the ultimate destination is Canada.

GBS: N/A

CIV. N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in this entry.

List of Items Controlled

Related Controls: (1) Firearms that are fully automatic, and magazines with a capacity of
greater than 50 rounds, are “subject to the ITAR.” (2) See ECCN 0A502 for shotguns
and their “parts” and “components” that are subject to the EAR. Also see ECCN 0A502
for shot-pistols. (3) See ECCN 0A504 and USML Category XII for controls on optical

sighting devices.

Related Definitions: N/A

Ttems:

a. Non-automatic and semi-automatic firearms equal to .50 caliber (12.7 mm) or less.

50

WASHSTATEC005155
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 859 of 918

Note I to paragraph 0AS01.a: ‘Combination pistols’ are controlled under ECCN
QASOl.a. A ‘combination pistol’ (a.k.a., a combination gun) has at least one rifled barrel and at

least one smoothbore barrel (generally a shotgun style barrel).

b. Non-automatic and non-semi-automatic rifles, carbines, revolvers or pistols with a caliber

greater than .5O inches (12.7 mm) but less than or equal to .72 inches (18.0 mm).

c. The following types of “parts” and “components” if “specially designed” for a
commodity controlled by paragraph .a or .b of this entry, or USML Category I (unless listed in
USML Category I(g) or (h)): barrels, cylinders, barrel extensions, mounting blocks (trunnions),
bolts, bolt carriers, operating rods, gas pistons, trigger housings, triggers, hammers, sears,
disconnectors, pistol grips that contain fire control “parts” or “components” (e.g., triggers,

hammers, sears, disconnectors) and buttstocks that contain fire control “parts” or “components.”

d. Detachable magazines with a capacity of greater than 16 rounds “specially designed” for

a commodity controlled by paragraph .a or .b of this entry.

Note 2 to paragraph 0A501.d: Magazines with a capacity of 16 rounds or less are

controlled under OASOI.x.

e. Receivers (frames) and “complete breech mechanisms,” including castings, forgings
stampings, or machined items thereof, “specially designed” for a commodity by controlled by

paragraph .a or .b of this entry.

f. through w. [Reserved]

51

WASHSTATEC005156
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 860 of 918

xX. “Parts” and “components” that are “specially designed” for a commodity classified under
paragraphs .a through .c of this entry or the USML and not elsewhere specified on the USML or

CCL.

39 Of 39 66 29 oo

y. Specific “parts,” “components,” “accessories” and “attachments” “specially designed” for

a commodity subject to control in this ECCN or common to a defense article in USML Category

37 66

I and not elsewhere specified in the USML or CCL as follows, and “parts,” “components,”

39 66

“accessories,” and “attachments” “specially designed” therefor.

y.l. Stocks or grips, that do not contain any fire control “parts” or “components” (e.g.,

triggers, hammers, sears, disconnectors);”

y.2. Scope mounts or accessory rails;

y.3. Iron sights;

y.4. Sling swivels;

y.5. Butt plates or recoil pads;

y.6. | Bayonets; and

y.7. Firearms manufactured from 1890 to 1898 and reproductions thereof.

Technical Note 1 to 0A501: The controls on “parts” and “components” in ECCN
OASOI include those “parts” and “components” that are common to firearms described in

ECCN 0AS501 and to those firearms “subject to the ITAR.”

52

WASHSTATEC005157
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 861 of 918

Note 3 to OAS01: Antique firearms (i.e., those manufactured before 1890) and
reproductions thereof, muzzle loading black powder firearms except those designs based on
centerfire weapons of a post 1937 design, BB guns, pellet rifles, paint ball, and all other air

rifles are EAR99 commodities.

Note 4 to OA501: Muzzle loading (black powder) firearms with a caliber less than 20 mm
that were manufactured later than 1937 that are used for hunting or sporting purposes that were
not “specially designed” for military use and are not “subject to the ITAR” nor controlled as

shotguns under ECCN 0A502 are EAR99 commodities.

0A502 Shotguns; shotguns “parts” and “components,” consisting of complete trigger
mechanisms; magazines and magazine extension tubes; “complete breech mechanisms;”
except equipment used exclusively to treat or tranquilize animals, and except arms

designed solely for signal, flare, or saluting use.

License Requirements

Reason for Control: RS, CC,FC,UN, AT, NS

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to shotguns with a barrel NS Column 1

length less than 18 inches (45.72 cm)

 

RS applies to shotguns with a barrel RS Column 1

 

 

 

 

53

WASHSTATEC005158
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 862 of 918

 

length less than 18 inches (45.72 cm)

 

FC applies to entire entry FC Column |

 

CC applies to shotguns with a barrel CC Column 1
length less than 24 in. (60.96 cm) and
shotgun “components” controlled by this

entry regardless of end user

 

CC applies to shotguns with a barrel CC Column 2
length greater than or equal to 24 in.

(60.96 cm), regardless of end user

 

CC applies to shotguns with a barrel CC Column 3
length greater than or equal to 24 in.
(60.96 cm) if for sale or resale to police

or law enforcement

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

AT applies to shotguns with a barrel AT Column 1

length less than 18 inches (45.72 cm)

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes.

$500 for 0A502 shotgun “parts” and “components,” consisting of complete

trigger mechanisms; magazines and magazine extension tubes, “complete breech

54

WASHSTATEC005159
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 863 of 918

mechanisms” if the ultimate destination is Canada.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: Shotguns that are fully automatic are “subject to the ITAR.”

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

Note 1 to OAS502: Shotguns made in or before 1898 are considered antique shotguns and
designated as EAR99.

Technical Note: Shot pistols or shotguns that have had the shoulder stock removed and a
pistol grip attached are controlled by ECCN 04502. Slug guns are also controlled under ECCN

0A502.

0A503 Discharge type arms; non-lethal or less-lethal grenades and projectiles, and
“specially designed” “parts” and “components” of those projectiles; and devices to
administer electric shock, for example, stun guns, shock batons, shock shields, electric
cattle prods, immobilization guns and projectiles; except equipment used exclusively to
treat or tranquilize animals, and except arms designed solely for signal, flare, or saluting

use; and “specially designed” “parts” and “components,” n.e.s.

License Requirements

Reason for Control: CC, UN

55

WASHSTATEC005160
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 864 of 918

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

CC applies to entire entry A license is required for ALL destinations, except
Canada, regardless of end use. Accordingly, a
column specific to this control does not appear on
the Commerce Country Chart. (See part 742 of the

EAR for additional information).

 

UN applies to entire entry See § 746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

IVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled

Related Controls: Law enforcement restraint devices that administer an electric shock are
controlled under ECCN 0A982. Electronic devices that monitor and report a person’s location to
enforce restrictions on movement for law enforcement or penal reasons are controlled under
ECCN 3A981.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

56

WASHSTATEC005161
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 865 of 918

0A504 Optical sighting devices for firearms (including shotguns controlled by 0A502); and

“components” as follows (see List of Items Controlled).

License Requirements

Reason for Control: FC, RS, CC, UN

 

Control{s) Country Chart (See Supp. No. J to part 738)

 

RS applies to paragraph .1 RS Column |

 

FC applies to paragraphs .a, .b, .c, d,.e, .g, and i (FC Column 1

 

 

of this entry
CC applies to entire entry CC Column |
UN applies to entire entry See §746.1(b) of the EAR for UN controls

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $500 for 0A504.g.
GBS: N/A

CIV: N/A

List of Items Controlled

Related Controls: (1) See USML Category XII(c) for sighting devices using second
generation image intensifier tubes having luminous sensitivity greater than 350 pA/Im, or third
generation or higher image intensifier tubes, that are “subject to the ITAR.” (2) See USML
Category XII(b) for laser aiming or laser illumination systems “subject to the ITAR.” (3)

Section 744.9 of the EAR imposes a license requirement on certain commodities described in

57

WASHSTATEC005162
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 866 of 918

0A504 if being exported, reexported, or transferred (in-country) for use by a military end-user or
for incorporation into an item controlled by ECCN 0A919.
Related Definitions: N/A
Items:
a. Telescopic sights.
b. Holographic sights.
c. Reflex or “red dot” sights.
d. Reticle sights.
e. Other sighting devices that contain optical elements.
f. Laser aiming devices or laser illuminators “‘specially designed’’ for use on firearms, and

having an operational wavelength exceeding 400 nm but not exceeding 710 nm.

Note 1 to 0A504.f: 0A504.f does not control laser boresighting devices that must be

placed in the bore or chamber to provide a reference for aligning the firearms sights.

g. Lenses, other optical elements and adjustment mechanisms for articles in paragraphs .a,
-b, .c, .d, .¢, or 1.

h. [Reserved]

i. Riflescopes that were not “subject to the EAR” as of [INSERT DATE ONE DAY PRIOR
TO THE EFFECTIVE DATE OF THE FINAL RULE] and are “specially designed” for use in

firearms that are “subject to the ITAR.”

58

WASHSTATEC005163
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 867 of 918

Note 2 to paragraph i: For purpose of the application of “specially designed” for the

riflescopes controlled under 0A504.1, paragraph (a)(1) of the definition of “specially designed” in

§ 772.1 of the EAR is what is used to determine whether the riflescope is “specially designed.”

0A505 Ammunition as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, CC, FC, UN, AT

 

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to 0A505.a and .x NS Column |
RS applies to OA505.a and .x RS Column |

 

CC applies to 0AS05.b

CC Column |

 

FC applies to entire entry except 0A505.d

FC Column 1

 

UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to 0A505.a, .d, and .x

AT Column 1

 

AT applies to 0A505.c

 

A license is required for items controlled by
paragraph .c of this entry to North Korea for anti-
terrorism reasons. The Commerce Country Chart
is not designed to determine AT licensing
requirements for this entry. See §742.19 of the

EAR for additional information.

 

 

 

WASHSTATEC005164

59
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 868 of 918

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500 for items in OA505.x, except $3,000 for items in 0A505.x that, immediately
prior to [INSERT DATE 45 DAYS AFTER DATE OF PUBLICATION IN THE FEDERAL
REGISTER], were classified under 0A018.b. (@.e., “Specially designed” components and parts
for ammunition, except cartridge cases, powder bags, bullets, jackets, cores, shells, projectiles,
boosters, fuses and components, primers, and other detonating devices and ammunition belting
and linking machines (all of which are “subject to the ITAR”). (See 22 CFR parts 120 through
130))

GBS: N/A

CIV. N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A5OS.

List of Items Controlled

Related Controls: (1) Ammunition for modern heavy weapons such as howitzers,
artillery, cannon, mortars and recoilless rifles as well as inherently military ammunition types
such as ammunition preassembled into links or belts, caseless ammunition, tracer ammunition,
ammunition with a depleted uranium projectile or a projectile with a hardened tip or core and
ammunition with an explosive projectile are “subject to the ITAR.” (2) Percussion caps, and
lead balls and bullets, for use with muzzle-loading firearms are EAR99 items.

Related Definitions: N/A

60

WASHSTATEC005165
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 869 of 918

Items:
a. Ammunition for firearms controlled by ECCN 0A501 or USML Category I and not

enumerated in paragraph .b, .c, or .d of this entry or in USML Category III.

b. Buckshot (No. 4 .24’’ diameter and larger) shotgun shells.

c. Shotgun shells (including less than lethal rounds) that do not contain buckshot; and

“specially designed” “parts” and “components” of shotgun shells.

Note I to 0A505.c: | Shotgun shells that contain only chemical irritants are controlled

under ECCN 1A984.

d. Blank ammunition for firearms controlled by ECCN 0A501 and not enumerated in

USML Category III.

e. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in this ECCN or a defense article in USML Category II and not elsewhere specified on

the USML, the CCL or paragraph .d of this entry.

Note 2 to OA505.x: The controls on “parts” and “components” in this entry include
Berdan and boxer primers, metallic cartridge cases, and standard metallic projectiles such as

full metal jacket, lead core, and copper projectiles.

61

WASHSTATEC005166
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 870 of 918

Note 3 to 0A505.x:| The controls on “parts” and “components” in this entry include
those “parts” and “components” that are common to ammunition and ordnance described in

this entry and to those enumerated in USML Category III.

Note 4 to OAS05: Lead shot smaller than No. 4 Buckshot, empty and unprimed shotgun
shells, shotgun wads, smokeless gunpowder, ‘Dummy rounds’ and blank rounds (unless linked or
belted), not incorporating a lethal or non-lethal projectile(s) are designated EAR99. A ‘dummy
round or drill round’ is a round that is completely inert, i.e., contains no primer, propellant, or

explosive charge. It is typically used to check weapon function and for crew training.

43. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0A521

and 0A604, an entry for ECCN 0A602 to read as follows:

0A602 Guns and Armament as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1
62

WASHSTATEC005167
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 871 of 918

 

 

 

RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $500
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0A602.

List of Items Controlled

Related Controls: (1) Modern heavy weapons such as howitzers, artillery, cannon,
mortars, and recoilless rifles are “subject to the ITAR.” (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600
series” items. (3) See ECCN 0A606 for engines that are “specially designed” for a self-propelled

gun or howitzer subject to control under paragraph .a of this ECCN or USML Category VII.

63

WASHSTATEC005168
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 872 of 918

Related Definitions: N/A

Items:
a. Guns and armament manufactured between 1890 and 1919.
b. Military flame throwers with an effective range less than 20 meters.

c. through w. [Reserved]

xX. “Parts” and “components” that are “specially designed” for a commodity subject to
control in paragraphs .a or .b of this ECCN or a defense article in USML Category II and not

elsewhere specified on the USML or the CCL.

Note 1 to 0A602.x: Engines that are “specially designed” for a self-propelled gun or
howitzer subject to control under paragraph .a of this ECCN or a defense article in USML

Category VI are controlled under ECCN OA606.x.

Note 2 to 0A602: “Parts,” “components,” “accessories,” and “attachments” specified

in USML subcategory II(j) are subject to the controls of that paragraph.

Note 3 to 0A602: Black powder guns and armament manufactured in or prior to 1890

and replicas thereof designed for use with black powder propellants are designated EAR99.

Supplement No. 1 to Part 774 —- [AMENDED]

64

WASHSTATEC005169
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 873 of 918

44. In Supplement No. | to part 774, Category 0, remove ECCNs 0A918, 0A984,

0A985, 0A986, and 0A987.

45. In Supplement No. | to part 774, Category 0, revise ECCN 0A988 to read as follows:

0A988 Conventional military steel helmets.

No items currently are in this ECCN. See ECCN 1A613.y.1 for conventional steel helmets that,

immediately prior to July 1, 2014, were classified under 0A988.

46. In Supplement No. | to part 774, Category 0, add, before the entry for ECCN 0B521,

entries for ECCNs 0B501 and 0B505 to read as follows:

0B301 Test, inspection, and production “equipment” and related commodities for the
“development” or “production” of commodities enumerated or otherwise described in

ECCN 0A501 or USML Category I as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control(s) Country Chart (See Supp. No. | to part 738)

 

NS applies to entire entry except equipment NS Column 1

 

 

 

 

65

WASHSTATEC0051 70
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 874 of 918

 

for ECCN 0ASOL.y

 

RS applies to entire entry except equipment

 

 

RS Column |
for ECCN OASOL.y
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any item in this entry.

List of Items Controlled

Related Controls: N/A
Related Definitions: N/A

Ttems:

66

WASHSTATEC005171
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 875 of 918

a. Small arms chambering machines.

b. Small arms deep hole drilling machines and drills therefor.

c. Small arms rifling machines.

d. Small arms spill boring machines.

e. Production equipment (including dies, fixtures, and other tooling) “specially designed”

for the “production” of the items controlled in 0A501.a through .x. or USML Category I.

0B505 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise
described in ECCN 04505 or USML Category III, except equipment for the hand loading

of cartridges and shotgun shells, as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

 

 

 

 

Controls) Country Chart (See Supp. No. I to part 738)
NS applies to paragraphs .a and .x NS Column 1
RS applies to paragraphs .a and .x RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to paragraphs .a, .d, and .x AT Column 1
AT applies to paragraph .c A license is required for export or reexport of
67

WASHSTATEC0051 72
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 876 of 918

 

these items to North Korea for anti-terrorism

reasons.

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)
LVS: $3000
GBS: N/A

CIV: N/A

Special conditions for STA
STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in OBSOS.

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items:
a. Production equipment (including tooling, templates, jigs, mandrels, molds, dies, fixtures,
alignment mechanisms, and test equipment), not enumerated in USML Category IT that are
“specially designed” for the “production” of commodities controlled by ECCN 0A505.a or .x or

USML Category III.

b. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.b.

68

WASHSTATEC0051 73
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 877 of 918

c. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.c.

d. Equipment “specially designed” for the “production” of commodities in ECCN 0A505.d.

e. through w [Reserved]

99 68

xX. “Parts” and “components” “specially designed” for a commodity subject to control in

paragraph .a of this entry.

47. In Supplement No. | to part 774, Category 0, add, between entries for ECCNs 0B521

and 0B604, an entry for ECCN 0B602 to read as follows:

0B602 Test, inspection, and production “equipment” and related commodities “specially
designed” for the “development” or “production” of commodities enumerated or otherwise

described in ECCN 0A602 or USML Category II as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1
69

WASHSTATEC0051 74
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 878 of 918

 

 

 

RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: $3000
GBS: N/A

CIV: N/A
Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 0B602.
List of Items Controlled

Related Controls: N/A
Related Definitions: N/A

Ttems:

a. The following commodities if “specially designed” for the “development” or

“production” of commodities enumerated in ECCN 0A602.a or USML Category II:
a.l. Gun barrel rifling and broaching machines and tools therefor;

a.2. Gun barrel rifling machines;

70

WASHSTATEC005175
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 879 of 918

a.3. Gun barrel trepanning machines;
a.4. Gun boring and turning machines;
a.5. Gun honing machines of 6 feet (183 cm) stroke or more;
a.6. Gun jump screw lathes;
a.7. Gun rifling machines; and
a.8. Barrel straightening presses.
b. Jigs and fixtures and other metal-working implements or accessories of the kinds

exclusively designed for use in the manufacture of items in ECCN 0A602 or USML Category IT.

c. Other tooling and equipment, “specially designed” for the “production” of items in

ECCN 0A602 or USML Category UH.

d. Test and evaluation equipment and test models, including diagnostic instrumentation and

physical test models, “specially designed” for items in ECCN 0A602 or USML Category IT.

Supplement No. 1 to Part 774 —- [AMENDED]

48. In Supplement No. | to part 774, Category 0, remove ECCN 0B986.

49. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

0D001 and 0D521, entries for ECCNs 0D501 and 0D505 to read as follows:

WASHSTATEC0051 76

71
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 880 of 918

0D501 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A501 or OBSOL.

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry except “software” INS Column 1
for commodities in ECCN OASOL-y or
equipment in ECCN 0B501 for commodities

in ECCN 0ASOL.y

 

RS applies to entire entry except “software” IRS Column 1
for commodities in ECCN 0A5O1L-y or
equipment in ECCN 0B501 for commodities

in ECCN OASOL.y

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

72

WASHSTATEC005177
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 881 of 918

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in 0D501.

List of Items Controlled

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category I is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

0D505 “Software” “specially designed” for the “development,” “production,” operation,

or maintenance of commodities controlled by 0A505 or OBSOS.

License Requirements

Reason for Control: NS, RS, UN, AT

 

Control{s) Country Chart (See Supp. No. I to part 738)

 

 

 

 

73

WASHSTATEC0051 78
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 882 of 918

 

NS applies to “software” for commodities in INS Column 1
ECCN 0A505.a and .x and equipment in

ECCN 0B505.a .and .x

 

RS applies to “software” for commodities in IRS Column 1
ECCN 0A505.a and .x and equipment in

ECCN 0B505.a and .x

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

AT applies to “software” for commodities in
ECCN 0AS505.a, .d, or .x and equipment in (AT Column 1

ECCN 0B505.a, .d, or .x

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “software” in OD505.

List of Items Controlled

74

WASHSTATEC005179
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 883 of 918

Related Controls: “Software” required for and directly related to articles enumerated in

USML Category III is “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

50. In Supplement No. | to part 774, Category 0, add, between the entries for ECCNs

0D521 and 0D604, an entry for ECCN 0D602 to read as follows:

0D602 “Software” “specially designed” for the “development,” “production,” operation or
maintenance of commodities controlled by 0A602 or 0B602 as follows (see List of Items

Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

 

 

 

 

Control(s) Country Chart (See Supp. No. 1 to part 738)
NS applies to entire entry NS Column 1
RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1
75

WASHSTATEC005180
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 884 of 918

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0D602.

List of Items Controlled

Related Controls: (1) “Software” required for and directly related to articles enumerated
in USML Category I is “subject to the ITAR”. (2) See ECCN 0A919 for foreign-made
“military commodities” that incorporate more than a de minimis amount of U.S.-origin “600

series” items.

Related Definitions: N/A

39 66 39 66

Items: “Software” “specially designed” for the “development,” “production,” operation

2

or maintenance of commodities controlled by ECCN 0A602 and ECCN 0B602.

76

WASHSTATEC005181
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 885 of 918

51. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E018.

52. In Supplement No. 1 to part 774, Category 0, add, between the entries for ECCNs

OQE001 and 0E521, entries for ECCNs 0E501, 0E502, 0E504, and 0ES0S5 to read as follows:

0E501 “Technology” “required” for the “development,” “production,” operation,

installation, maintenance, repair, or overhaul of commodities controlled by 0A501 or

0BS01 as follows (see List of Items Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

Control(s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column |
RS applies to entire entry RS Column |

 

‘UN applies to entire entry

See § 746.1 of the EAR for UN controls

 

AT applies to entire entry

 

AT

 

Column 1

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

WASHSTATEC005182

77

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 886 of 918

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used to ship any “technology” in ECCN 0ES501.

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR.”

Related Definitions: N/A

Ttems:

29 66.

a. “Technology” “required” for the “development” or “production” of commodities

controlled by ECCN 0A501 (other than O0A501.y) or OBSO1.

39 66

b. “Technology” “required” for the operation, installation, maintenance, repair, or overhaul

of commodities controlled by ECCN 0A501 (other than 0A501.y) or 0B501.

78

WASHSTATEC005183
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 887 of 918

0E502 “Technology” “required” for the “development” or “production” of commodities

controlled by 0A502.

License Requirements

Reason for Control: CC, UN

 

Controls

Country Chart (See Supp. No. I part 738)

 

CC applies to entire entry

CC Column 1

 

UN applies to entire entry

 

 

See § 746.1(b) of the EAR for UN controls

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category I are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

WASHSTATEC005184

79

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 888 of 918

0E504 ‘*Technology”’ ‘‘required”’’ for the ‘‘development’’ or ‘‘production’’ of commodities

controlled by 0A504 that incorporate a focal plane array or image

intensifier tube.

License Requirements

Reason for Control: RS, UN, AT

 

Controls

Country Chart (See Supp. No. I part 738)

 

RS applies to entire entry

RS Column 1

 

UN applies to entire entry

See § 746.1(b) of the EAR for UN controls

 

AT applies to entire entry

 

 

AT Column 1

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

List of Items Controlled

Related Controls: N/A

Related Definitions: N/A

Items: The list of items controlled is contained in the ECCN heading.

WASHSTATEC005185

80

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 889 of 918

0ES05 “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by

0A505.

License Requirements

Reason for Control: NS, RS, UN, CC, AT

 

 

Control{s) Country Chart (See Supp. No. I to part 738)
NS applies to “technology” for NS Column |
“development,” “production,” operation,

installation, maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;
for equipment for those commodities in
O0B505; and for “software” for that equipment

and those commodities in 0D505

 

RS applies to entire entry except RS Column |
“technology” for “development,”
“production,” operation, installation,
maintenance, repair, overhaul, or
refurbishing commodities in 0A505.a and .x;

for equipment for those commodities in

 

 

 

 

81

WASHSTATEC005186
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 890 of 918

 

0B505 and for “software” for those

commodities and that equipment in 0D505

 

UN applies to entire entry See § 746.1 of the EAR for UN controls

 

CC applies to “technology” for the CC Column |
“development” or “production” of

commodities in 0A505.b

 

AT applies to “technology” for

39 66.

“development,” “production,” operation,
installation, maintenance, repair, overhaul, or AT Column 1

refurbishing commodities in 0A505.a, .d, and

x

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any “technology” in OESOS.

82

WASHSTATEC005187
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 891 of 918

List of Items Controlled

Related Controls: Technical data required for and directly related to articles enumerated

in USML Category III are “subject to the ITAR”.

Related Definitions: N/A

Items: The list of items controlled is contained in this ECCN heading.

53. In Supplement No. 1| to part 774, Category 0, add, between the entries for ECCNs

0ES21 and 0E604, an entry for ECCN 0E602:

0E602 “Technology” “required” for the “development,” “production,” operation,
SY q P Pp P

installation, maintenance, repair, overhaul, or refurbishing of commodities controlled by

0A602 or 0B602, or “software” controlled by 0D602 as follows (see List of Items

Controlled).

License Requirements

Reason for Control: NS, RS, UN, AT

 

 

 

 

 

WASHSTATEC005188

Control(s) Country Chart (See Supp. No. I to part 738)
NS applies to entire entry NS Column 1
83

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 892 of 918

 

 

 

RS applies to entire entry RS Column |
UN applies to entire entry See § 746.1 of the EAR for UN controls
AT applies to entire entry AT Column 1

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: N/A

Special conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not

be used for any item in 0E602.

List of Items Controlled

Related Controls: Technical data directly related to articles enumerated in USML

Category II are “subject to the ITAR.”

Related Definitions: N/A

29 66. 39 66.

Items: “Technology” “required” for the “development,” “production,” operation,
installation, maintenance, repair, or overhaul of commodities controlled by ECCN 0A602 or

0B602, or “software” controlled by ECCN 0D602.

84

WASHSTATEC005189
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 893 of 918

Supplement No. 1 to Part 774 —- [AMENDED]

54. In Supplement No. 1 to part 774, Category 0, remove ECCN 0E918.

55. In Supplement No. 1 to part 774, Category 0, revise ECCN 0E982 to read as follows.

0E982 “Technology” exclusively for the “development” or “production” of equipment

controlled by 0A982 or 0A503.

License Requirements

Reason for Control: CC

 

Control{s)

 

 

CC applies to “technology” for items controlled by 0A982 or OASO3. A license is required for
ALL destinations, except Canada, regardless of end use. Accordingly, a column specific to this
control does not appear on the Commerce Country Chart. (See part 742 of the EAR for

additional information.)

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

85

WASHSTATEC005190

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 894 of 918

CIV: N/A

TSR: N/A

List of Items Controlled
Related Controls: N/A

Related Definitions: N/A

Items:

The list of items controlled is contained in the ECCN heading.

Supplement No. 1 to Part 774 —- [AMENDED]

56. In Supplement No. | to part 774, Category 0, remove ECCNs 0E984 and 0E987.

57. In Supplement No. | to part 774, Category 1, revise ECCN 1A984 to read as follows:

1A984 Chemical agents, including tear gas formulation containing 1 percent or less of
orthochlorobenzalmalononitrile (CS), or 1 percent or less of chloroacetophenone (CN),
except in individual containers with a net weight of 20 grams or less; liquid pepper except

when packaged in individual containers with a net weight of 3 ounces (85.05 grams) or less;

86

WASHSTATEC005191
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 895 of 918

smoke bombs; non-irritant smoke flares, canisters, grenades and charges; and other
pyrotechnic articles (excluding shotgun shells, unless the shotgun shells contain only
chemical irritants) having dual military and commercial use, and “parts” and

39 66

“components” “specially designed” therefor, n.e.s.

License Requirements

Reason for Control: CC

 

Control(s) Country Chart (See Supp. No. 1 to part 738)

 

CC applies to entire entry CC Column |

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A
GBS: N/A
CIV: N/A

List of Items Controlled
Related Controls: N/A
Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

87

WASHSTATEC005192
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 896 of 918

58. In Supplement No. 1 to part 774, Category 2, revise ECCN 2B004 to read as follows:

2B004 Hot “isostatic presses” having all of the characteristics described in the List of Items

Controlled, and “specially designed” “components” and “accessories” therefor.

License Requirements

Reason for Control: NS, MT NP, AT

 

Control{s)

Country Chart (See Supp. No. I to part 738)

 

NS applies to entire entry

NS Column 2

 

 

 

 

MT applies to entire entry MT Column |
NP applies to entire entry, except 2B004.b.3 INP Column 1
and presses with maximum working

pressures below 69 MPa

AT applies to entire entry AT Column 1

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

LVS: N/A

GBS: N/A

WASHSTATEC005193

88

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 897 of 918

CIV: N/A

List of Items Controlled

Related Controls: (1) See ECCN 2D001 for software for items controlled under this entry.
(2) See ECCNs 2E001 (“development”), 2E002 (“production”), and 2E101 (‘use’) for
technology for items controlled under this entry. (3) For “specially designed” dies, molds and
tooling, see ECCNs 0B501, 0B602, 0B606, 1B003, 9B004, and 9B009. (4) For additional
controls on dies, molds and tooling, see ECCNs 1B101.d, 2B104, and 2B204. (5) Also see

ECCNs 2B117 and 2B999.a.

Related Definitions: N/A

Ttems:

a. A controlled thermal environment within the closed cavity and possessing a chamber cavity

with an inside diameter of 406 mm or more; and

b. Having any of the following:

b.1. A maximum working pressure exceeding 207 MPa;

b.2. A controlled thermal environment exceeding 1,773 K (1,500 °C); or

89

WASHSTATEC005194
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 898 of 918

b.3. A facility for hydrocarbon impregnation and removal of resultant gaseous degradation

products.

Technical Note: The inside chamber dimension is that of the chamber in which both the
working temperature and the working pressure are achieved and does not include fixtures. That
dimension will be the smaller of either the inside diameter of the pressure chamber or the inside
diameter of the insulated furnace chamber, depending on which of the two chambers is located

inside the other.

59. In Supplement No. | to part 774, Category 2, revise ECCN 2B018 to read as follows:

2B018 Equipment on the Wassenaar Arrangement Munitions List.

No commodities currently are controlled by this entry. Commodities formerly controlled by
paragraphs .a through .d, .m, and .s of this entry are controlled in ECCN 0B606. Commodities
formerly controlled by paragraphs .e through .1 of this entry are controlled by ECCN 0B602.
Commodities formerly controlled by paragraphs .o through .r of this entry are controlled by
ECCN 0B501. Commodities formerly controlled by paragraph .n of this entry are controlled in
ECCN 0BS501 if they are “specially designed” for the “production” of the items controlled in

ECCN 0A501.a through .x or USML Category I and controlled in ECCN 0B602 if they are of

90

WASHSTATEC005195
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 899 of 918

the kind exclusively designed for use in the manufacture of items in ECCN 0A602 or USML

Category II.

60. In Supplement No. | to part 774, Category 2, revise ECCN 2D018 to read as follows:

2D018 “Software” for the “development,” “production,” or “use” of equipment controlled

by 2B018.

No software is currently controlled under this entry. See ECCNs 0D501, 0D602, and 0D606 for

software formerly controlled under this entry.

61. In Supplement No. 1 to part 774, Category 2, revise ECCN 2E001 to read as follows:

2EK001 “Technology” according to the General Technology Note for the “development” of
equipment or “software” controlled by 2A (except 2A983, 2A984, 2A991, or 2A994), 2B
(except 2B991, 2B993, 2B996, 2B997, 2B998, or 2B999), or 2D (except 2D983, 2D984,

2D991, 2D992, or 2D994).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

91

WASHSTATEC005196
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 900 of 918

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for items NS Column 1
controlled by 2A001, 2B001 to 2B009,

2D001 or 2D002

 

MT applies to “technology” for MT Column 1
items controlled by 2B004, 2B009, 2B104,
2B105, 2B109, 2B116, 2B117, 2B119 to

2B122, 2D001, or 2D101 for MT reasons

 

NP applies to “technology” for items NP Column |
controlled by 2A225, 2A226, 2B001,

2B004, 2B006, 2B007, 2B009, 2B104,
2B109, 2B116, 2B201, 2B204, 2B206,
2B207, 2B209, 2B225 to 2B233, 2D001,
2D002, 2D101, 2D201, or 2D202 for NP

reasons

 

NP applies to “technology” for items
controlled by 2A290, 2A291, or 2D290 for INP Column 2

INP reasons

 

CB applies to “technology” for equipment
controlled by 2B350 to 2B352, valves

controlled by  2A226 having  theCB Column 2
characteristics of those controlled by

2B350.g, and software controlled by 2D351

 

 

 

 

92

WASHSTATEC005197
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 901 of 918

 

AT applies to entire entry AT Column 1

 

 

 

 

Reporting Requirements

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “development” of “software” specified in the
License Exception STA paragraph in the License Exception section of ECCN 2D001
or for the “development” of equipment as follows: ECCN 2B001 entire entry; or
“Numerically controlled” or manual machine tools as specified in 2B003 to any of the
destinations listed in Country Group A:6 (See Supplement No.1 to part 740 of the

EAR).

93

WASHSTATEC005198
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 902 of 918

List of Items Controlled

Related Controls: See also 2E101, 2E201, and 2E301

Related Definitions: N/A

Ttems:

The list of items controlled is contained in the ECCN heading.

Note 1 to 2E001: ECCN 2E001 includes “technology” for the integration of probe systems

into coordinate measurement machines specified by 2B006.a.

62. In Supplement No. | to part 774, Category 2, revise ECCN 2E002 to read as follows:

2E002 “Technology” according to the General Technology Note for the “production” of
equipment controlled by 2A (except 2A983, 2A984, 2A991, or 24994), or 2B (except 2B991,

2B993, 2B996, 2B997, 2B998, or 2B999).

License Requirements

Reason for Control: NS, MT, NP, CB, AT

 

Control(s) Country Chart (See Supp. No. I to part 738)

 

NS applies to “technology” for equipment (NS Column 1

 

 

 

 

94

WASHSTATEC005199
Case 2:20-cv-00111-RAJ Document

106-17 Filed 09/23/20 Page 903 of 918

 

controlled by 2A001, 2B001 to 2B009

 

MT applies to “technology” for equipment
controlled by 2B004, 2B009, 2B104, 2B105,
2B109, 2B116, 2B117, or 2B119 to 2B122

for MT reasons

MT Column 1

 

NP applies to “technology” for equipment
controlled by 2A225, 2A226, 2B001, 2B004,
2B006, 2B007, 2B009, 2B 104, 2B109,

2B 116, 2B201, 2B204, 2B206, 2B207,

2B209, 2B225 to 2B233 for NP reasons

NP Column |

 

NP applies to “technology” for equipment
controlled by 2A290 or 2A291 for NP

reasons

INP Column 2

 

CB applies to “technology” for equipment
Controlled by 2B350 to 2B352 and for
valves controlled by 2A226 having the

characteristics of those controlled by

CB Column 2

 

 

 

 

2B350.g
AT applies to entire entry AT Column 1
Reporting Requirements

95

WASHSTATEC005200

 
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 904 of 918

See § 743.1 of the EAR for reporting requirements for exports under License Exceptions, and

Validated End-User authorizations.

List Based License Exceptions (See Part 740 for a description of all license exceptions)

CIV: N/A

TSR: Yes, except N/A for MT

Special Conditions for STA

STA: License Exception STA may not be used to ship or transmit “technology” according
to the General Technology Note for the “production” of equipment as follows: ECCN
2B001 entire entry; or “Numerically controlled” or manual machine tools as specified
in 2B003 to any of the destinations listed in Country Group A:6 (See Supplement

No.1 to part 740 of the EAR).

List of Items Controlled
Related Controls: N/A
Related Definitions: N/A

Items:

The list of items controlled is contained in the ECCN heading.

96

WASHSTATEC005201
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 905 of 918

63. In Supplement No. | to part 774, Category 7, revise ECCN 7A611 to read as follows:

7A611 Military fire control, laser, imaging, and guidance equipment, as follows (see List of

Items Controlled).

License Requirements

Reason for Control: NS, MT, RS, AT, UN

 

Control(s) Country Chart (See Supp. No. 1 to part 738).

 

NS applies to entire entry except | NS Column |

TA61Ly

 

MT applies to commodities in 7A611.a | MT Column 1
that meet or exceed the parameters in

7A103.b or .c

 

RS applies to entire entry except 7A611.y | RS Column |

 

AT applies to entire entry AT Column 1

 

UN applies to entire entry except | See § 746.1(b) of the EAR for UN controls

TA61Ly

 

 

 

 

List Based License Exceptions (See Part 740 for a description of all license exceptions)

97

WASHSTATEC005202
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 906 of 918

LVS: $1500
GBS: N/A

CIV: N/A

Special Conditions for STA

STA: Paragraph (c)(2) of License Exception STA (§ 740.20(c)(2) of the EAR) may not be

used for any item in 7A611.

List of Items Controlled

Related Controls: (1) Military fire control, laser, imaging, and guidance equipment that
are enumerated in USML Category XII, and technical data (including software) directly related
thereto, are subject to the ITAR. (2) See Related Controls in ECCNs 0A504, 2A984, 6A002,
6A003, 6A004, 6A005, 6A007, 6A008, 6A107, 7A001, 7A002, 7A003, 7A005, 7A101, 7A102,
and 7A103. (3) See ECCN 3A611 and USML Category XI for controls on countermeasure
equipment. (4) See ECCN 0A919 for foreign-made “military commodities” that incorporate

more than a de minimis amount of U.S. origin “600 series” controlled content.

Related Definitions: N/A

Ttems:

a. Guidance or navigation systems, not elsewhere specified on the USML, that are “specially

designed” for a defense article on the USML or for a 600 series item.

b. to w. [RESERVED]

98

WASHSTATEC005203
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 907 of 918

39 Ge

x. “Parts,” “components,” “accessories,” and “attachments,” including accelerometers, gyros,
angular rate sensors, gravity meters (gravimeters), and inertial measurement units (IMUs), that

are “specially designed” for defense articles controlled by USML Category XII or items

controlled by 7A611, and that are NOT:

1. Enumerated or controlled in the USML or elsewhere within ECCN 7A611;

2. Described in ECCNs 6A007, 6A107, 7A001, 7A002, 7A003, 7A101, 7A102, or 7A103; or

3. Elsewhere specified in ECCN 7A611.y or 3A61 Ly.

39 66 99 6 39 66

y. Specific “parts,” “components,” “accessories,” and “attachments” “specially designed” for a
commodity subject to control in this ECCN or a defense article in Category XII and not
elsewhere specified on the USML or in the CCL, as follows, and “parts,” “components,”

99 Ce

“accessories,” and “attachments” “specially designed” therefor:

y.1 [RESERVED]

Dated:

Richard E. Ashooh

Assistant Secretary for Export Administration.

99

WASHSTATEC005204
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 908 of 918

Summary of Revisions to USML Categories I, I, and Ul

 

In 2009, the interagency began a review of the U.S. export control system,
with the goal of strengthening national security and the competitiveness of key
U.S. manufacturing and technology sectors by focusing on current threats, as well
as adapting to the changing economic and technological landscape. This review
determined that the then-current export control system was overly complicated,
contained too many redundancies, and, in trying to protect too much, diminished
our ability to focus our efforts on the most critical national security priorities.

To this end, the Departments of State and Commerce have been reviewing
and revising the two primary lists of controlled items, 1.¢., the United States
Munitions List (USML) and the Commerce Control List (CCL). A key strategy in
the reform effort has been to construct the lists so they positively identify the
items they control. Thus, for example, the USML lists the specific types of parts,
components, accessories, and attachments that warrant control under the
International Traffic in Arms Regulations (TAR) rather than all generic “parts,”
“components,” “accessories and attachments” that are in any way “specifically
designed, modified, adapted, or configured” for a defense article, regardless of
military significance (as is currently the case for unrevised USML categories). All
other generic parts, components, accessories, and attachments and the technology
for their “production,” “development,” or “use” that are “specially designed” for an
item formerly on the USML but not specifically identified on the USML will
become subject to the jurisdiction of the Export Administration Regulations (EAR)
and identified on its CCL.

In connection with this effort, the Department of State has published 26
final, or interim final, rules revising 18 of the 21 USML categories. In May 2018,
the Department of State published proposed revisions of the remaining three
USML Categories, including Category I (firearms and related articles), II (guns
and armaments) and I (ammunition and ordnance), which follow this model of
utilizing a “positive list” for controls. Articles that are not positively identified on
the USML will continue to be controlled, albeit under the jurisdiction of the EAR.

In February 2019, the Department of State formally notified Congress of the
transfer of jurisdictional control of certain classes of items in Categories, I, I, and
IH. The Department of State is submitting a new notification to Congress because
the Department of Commerce has amended certain controls in its draft companion
rule. In particular, in order to address concerns raised by some members of
Congress and the public regarding certain access to 3D printing technology and

1

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005205
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 909 of 918

software for firearms, the Department of Commerce has revised its draft final rule
to make certain technology and software capable of producing firearms subject to
the EAR when posted on the internet under specified circumstances. The
Department of State has not made any changes to the classes of items in Categories
I, II, or HI that it is proposing to remove from the USML from the time that the
Department of State notified Congress in February 2019.

Category I—Firearms and Related Articles

Paragraph (a) is revised by limiting the scope of the control to firearms using
caseless ammunition. Non-automatic and semi-automatic firearms that do not use
caseless ammunition will be controlled in Export Control Classification Number
(ECCN) 0A501 on the CCL, except for firearms manufactured prior to 1890.

Paragraph (b) is non-substantively revised.

Paragraph (c) is revised by limiting the scope to firearms specially designed
to integrate fire control, automatic tracking, or automatic firing (e.g., Precision
Guided Firearms). Other weapons that were controlled here will be controlled in
ECCN OASO1.

Paragraph (d) is revised by limiting the scope to fully automatic shotguns.
Other shotguns that were controlled here will be controlled in ECCN 0A502.

Paragraph (e) is revised by removing flash suppressors and moving certain
parts and components for the remaining items in paragraph (e) to paragraph (h)(3).
Flash suppressors will be controlled in ECCN OASO1I.

Paragraph (f) is reserved. Riflescopes with night vision or infrared were

moved to USML Category XII(c)(2) in 2016 through 81 FR 70340. All other rifle
scopes that were controlled here will be controlled in ECCN 0A504.

Paragraph (g) is revised to more clearly delineate the major components of
USML firearms that are controlled. The major parts and components of firearms
that transition to the CCL will be controlled in ECCN OAS5O1.

Paragraph (h) is revised by adding four subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments of firearms that transition to the CCL will be controlled in ECCN

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005206
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 910 of 918

OAS5O01, as will any parts, components, accessories, and attachments of USML
firearms that are not listed in paragraphs (g) or (h).

Paragraph (1) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A501, 0OB501, ODS01, and OESO1
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category I, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

Category I]— Guns and Armament

Paragraph (a) is revised by adding five subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development guns and armaments and their specially designed parts and
components. Two notes are added to paragraph (a) in order to exclude from the
control certain items that do not warrant control on the USML. Non-automatic and
non-semi-automatic rifles, carbines, and pistols between .50 (12.7 mm) and .72
caliber (18.288 mm) will be controlled under ECCN 0A501. Black powder guns
and armaments manufactured between 1890 and 1919 will be controlled under
ECCN 0A602, except for black powder guns and armaments manufactured earlier
than 1890.

Paragraph (b) is revised to control flame throwers based on the technical
parameter of a range 20 meters or greater.

Paragraph (c) is reserved. The items that were controlled in this paragraph
that warrant USML control are now described in paragraph (a)(4) and the rest are
controlled in ECCN 0A602.

Paragraph (d) is revised to control specially designed kinetic energy
weapons.

Paragraph (e) is revised to more specifically describe the items warranting
control under this paragraph. Items that were controlled in this paragraph as being

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005207
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 911 of 918

for guns and armaments controlled in paragraph (c) that did not move to paragraph
(a)(4) are controlled in ECCN 0A602.

Paragraph (f) is reserved. The items that were controlled here will be
controlled in ECCN 0A606.

Paragraph (g) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

Paragraph (h) is reserved. The items that were controlled here will be
controlled in ECCN 0B602.

Paragraph (1) is reserved. The items that were controlled that continue to
warrant USML control are moved to paragraphs (j)(9) and components therefor to
(j)(10) and the rest will be controlled in ECCN 0B602.

Paragraph (j) is revised by adding seventeen subparagraphs to specifically
enumerate the articles controlled. The parts, components, accessories, and
attachments that are not listed in paragraph (j) will be controlled in ECCN 0A602.

Paragraph (k) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A602, 0B602, 0D602, and OE602
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

Category IJI— Ammunition and Ordnance

Paragraph (a) is revised by adding ten subparagraphs to specifically
enumerate the articles controlled, including adding a control for DOD-funded
development ammunition. Ammunition not described will be controlled under
ECCN 0A505. Black powder guns and armaments manufactured between 1890
and 1919 will be controlled under ECCN 0A602, except for black powder guns
and armaments manufactured earlier than 1890.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005208
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 912 of 918

Paragraph (b) is revised to more specifically describe the items warranting
control under this paragraph by identifying those items in two subparagraphs.
Items that were controlled in this paragraph but do not meet the more specific
description will be controlled in ECCN 0B505.

Paragraph (c) is reserved. The items that were controlled in this paragraph
will be controlled in ECCN 0B505.

Paragraph (d) is revised by adding fifteen subparagraphs to specifically
enumerate the articles controlled. Parts and components of USML ammunition that
are not described will be controlled in ECCN 0A505.

Paragraph (e) is revised to add control for the classified technical data
directly related to items controlled in ECCNs 0A505, 0B505, 0D505, and 0E505
and defense services using the classified technical data.

A new paragraph (x) has been added to USML Category II, allowing ITAR
licensing on behalf of the Department of Commerce for commodities, software,
and technology subject to the EAR, provided those commodities, software, and
technology are to be used in or with defense articles controlled in USML Category
XII and are described in the purchase documentation submitted with the
application.

A new note is added to Category III to provide that ammunition crimped
without a projectile (blank star) and dummy ammunition with a pierced powder
chamber are not on the USML. These items will be controlled in ECCN 0A505.
An additional new note is added to provide that grenades containing non-lethal or
less lethal projectiles are not on the USML. These grenades will be controlled in
ECCN 0A505.

For items that have transitioned to the CCL in a 600 series entry,
transactions destined for countries subject to a U.S. arms embargo will not be
eligible for license exceptions, except for License Exception GOV under EAR
§740.11(b)(2)(i).. Multilateral regime-controlled items moved from the USML to
the CCL will retain their regime control parameters and reasons for control.

The Department of Commerce has created a License Exception Strategic
Trade Authorization (STA, §740.20), which authorizes the export, re-export, and
transfer (in-country) of certain items on the CCL to “countries of least concern”
without a license (1.e., Argentina, Australia, Austria, Belgium, Bulgaria, Canada,

5

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005209
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 913 of 918

Croatia, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Iceland, Ireland, Italy, Japan, Latvia, Lithuania, Luxembourg,
Netherlands, New Zealand, Norway, Poland, Portugal, Romania, Slovakia,
Slovenia, South Korea, Spain, Sweden, Switzerland, Turkey, and the United
Kingdom). Parts, components, accessories and attachments controlled under
subparagraph “x” of the relevant ECCNs will be automatically available for this
exception. However, end-items that will be controlled under the new ECCNs will
be subject to a “first time” license requirement. Exporters will be able to request a
determination on STA eligibility for these items concurrent with a license request.
If the Departments of State, Defense, and Commerce all agree, the end-item would
be separately posted, by model number, as eligible for STA in the future. If the
departments cannot reach consensus, the end-item would continue to require a
license to all destinations except Canada.

Existing License Exceptions LVS (§740.3), TMP ($740.9), RPL (§740.10),
and GOV (§740.11(b)(2)(G) or (b)(2)(ii1)) will be eligible for use for items
controlled by these ECCNs.

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005210
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 914 of 918

 

 

 

 

 

 

 

 

UNCLASSIFIED
Categories I, I, and I] MDE Transitioning to the CCL
ITEM DESCRIPTION CCL CONTROL
Cartridge, 5.56mm M855A1 CCL ECCN
0A505.a
UNCLASSIFIED

WASHSTATEC005211
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 915 of 918

 

Message

From: Trotto, Thomas [TrottoT@state.gov]

Sent: 11/14/2019 3:33:57 PM

To: Koelling, Richard W [KoellingRW@state.gov]

Subject: RE: FYI. The website for the "Forum for Arms Trade" has posted a copy of the regulatory text from the State and
Commerce rules submitted for the 38(f) notification

Thanks

SENSITIVE BUT UNCLASSIFIED

From: Koelling, Richard W <KoellingRW @state.gov>

Sent: Thursday, November 14, 2019 10:25 AM

To: Trotto, Thomas <TrottoT @state.gov>

Subject: FW: FYI. The website for the "Forum for Arms Trade" has posted a copy of the regulatory text from the State
and Commerce rules submitted for the 38(f) notification

You asked for the regulatory text. Here it is. Should be both rules.
Rick

Richard Wi. Koelling, Jr.

Deputy Director (Acting)

CHfice of Defense Trade Controls Policy
Department of State

202-663-2828

SENSITIVE BUT UNCLASSIFIED
From: Timothy Mooney <Timeathy. Mooney @bis.coc.gay>
Sent: Thursday, November 14, 2019 9:46 AM
To: Richard Ashooh <Richard Ashooh@bis. doc goy>; Matthew Borman <Matthew. Borman @ bis. dac.gov>; Abraham, Liz
<LAbraham@doc.gov>; Clagett, Steven <steven clagett@bis.dac.gov>; Lopes, Alexander

 

 

 

 

 

<Karen.MiesVogel@ bis. doc.gzov>; Heidema, Sarah J <Heidemasi @state.cov>; Koelling, Richard W
<KoelingR VV state sov>; LKluttze®coc.gov; Curtis, Deborah (Federal) <OCurtis@@coc.gov>

    

 

 

Subject: FYI. The website for the “Forum for Arms Trade" has posted a copy of the regulatory text from the State and
Commerce rules submitted for the 38(f) notification

 

Here is ana link to the webpage with some of the website text copied and pasted:

httos://www. forumarmstrade ore /catitelii html

 

 

WASHSTATEC005212
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 916 of 918

POTENTIAL
TRANSFER OF
ARMS AND

AMMUNITION

emt tint I

 

UPDATES: On Novem

 

4, Officials met with Congressional staff indicating plans to move forward. Rep Ami
Bera (D-CA) responded with concerns. On November 13, text is available (Stats, Commerce), starting a 30 day
review period for Congress under AECA 380). The main change is creation of requiation of 3D printing under the
commerce Department (further analysis underway}

a6 ae eo

WASHSTATEC005213
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 917 of 918

 

Message

From: Timothy Mocney [Timothy.Mooney@bis.doc.gov]

Sent: 11/14/2019 5:07:40 PM

To: Darrach, Tamara A [DarrachTA@state.gov]; Steffens, Jessica [jessica.steffens@mail.house.gov]; Fite, David

[david_fite@foreign.senate.gov]; Rice, Edmund [edmund.rice@mail.house.gov]; Hunter, Robert
[robert_hunter@foreign.senate.gov]

cc: Huddleston, Clay (Foreign Relations) [Clay_Huddleston@foreign.senate.gov]; PM-CPA [PM-CPA@state.gov];
Giannangeli, Giulia R [GiannangeliGR@state.gov]; Wolfe, William E [WolfeWE@state.gov]: Paul, Joshua M
{[PaulUM @state.gov]; LKluttz@doc.gov; Alexander Lopes [Alexander.Lopes@bis.doc.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]

Subject: RE: Short Notice Request: Availability this afternoon for briefing (Per your request, here is the redline compare for
the Commerce control text)

Attachments: Redline of Revised Department of Commerce Companion Control Text comparing 11-12-19 to 2-4-19
submissions.pdf

 

Timothy Mooney

Senior Export Policy Analyst
Regulatory Policy Division
Bureau of industry and Security
Tel, (202) 482-3371

From: Darrach, Tamara A <DarrachTA@state.gov>

Sent: Tuesday, November 12, 2019 11:58 AM

To: Steffens, Jessica <jessica.steffens@mail.house.gov>; Fite, David <david_fite@foreign.senate.gov>; Rice, Edmund
<edmund.rice@mail.house.gov>; Hunter, Robert <robert_hunter@foreign.senate.gov>

Cc: Huddleston, Clay (Foreign Relations) <Clay_Huddleston@foreign.senate.gov>; PM-CPA <PM-CPA@state.gov>;
Giannangeli, Giulia R <GiannangeliGR@state.gov>; Wolfe, William E <WolfeWE@state.gov>; Paul, Joshua M
<PaulJM @state.gov>

Subject: RE: Short Notice Request: Availability this afternoon for briefing

Dear all,

We look forward to briefing you this afternoon. in advance of our briefing, | am attaching copies of the revised rules we
will be discussing with you. | would particularly draw your attention to the Commerce rule, Section 734. 7ic}, where, in
order to address concerns raised by some members of Congress and the public regarding certain access to 3-D printing
technology and software for firearms, the Department of Commerce has revised its rule to make certain technology and
software capable of producing flrearrmns subject to the EAR when posted on the Internet under specified circurnstances.

Thanks, and we look forward to answering your questions this afternoon,
Tamara

WASHSTATEC005214
Case 2:20-cv-00111-RAJ Document 106-17 Filed 09/23/20 Page 918 of 918

Tamara Darrach Goulding
Senior Congressional Advisor
Bureau of Legislative Affairs
U.S. Department of State
Tel: (207) 647-8763

Email: DarrachTA@ state.gov

SENSITIVE BUT UNCLASSIFIED

WASHSTATEC005215
